Simandou Convention BOT

Entre
LA RÉPUBLIQUE DE GUINEE
Et
LE PROPRIETAIRE DES INFRASTRUCTURES
Et
LA HOLDING DU PROPRIETAIRE DES INFRASTRUCTURES
Et
L'EXPLOITANT DES INFRASTHUCTURES
Et
SIMFER S.A.
Et
RIG-TINTO MINING AND EXPLORATION LIMITED

Convention BOT
Projet Simandou

bip AOI28280078vi 1201445685  22.5.2014 à page (1)
Simandou Convention BOT

CONVENTION BOT

ENTRE
LA RÉPUBLIQUE DE GUINÉE, représentée par :

Son Excellence Monsieur Kerfalla Yansané, agissant en qualité de Ministre d'Etat, Ministre des
Mines et de la Géologie ; et

Son Excellence Monsieur Mohamed Diaré, agissant en qualité de Ministre d'Etat, Ministre de
FEconomie et des Finances,

dûment habilités aux fins de conclure la présente Convention,
(ci-après, l'« Etat »)

De première part,
SIMFER S.A. société anonyme de droit guinéen faisant partie du Groupe/io Tinto dont le siège
social est sis Immeuble Bellevue, Boulevard de Bellevue, D.1.536, Commune de Dixinn, BP 848 à
Conakry, inscrite au RCCM de Conakry, sous le numéro RCCM/GCKEY/0867A/2003, représentée

par Monsieur Alan John Bruce Davies, dûment habilité aux fins de conclure la présente Convention
(ci-après, le « Client Fondateur »)

De deuxième part,
RIO TINTO MINING AND EXPLORATION LIMITED, fe société du Groupe Rio Tinto, constituée
en Angleterre et au Pays de Galles et dont le siègs-social est sis 2 Eastbourne Terrace, Londres,
W2 6LG, Royaume-Uni, inscrite au registre des sociétés {Companies House) sous le numéro

4305702, représentée par Monsieur Warrick Réginald John Ranson, dûment habilité aux fins de
conclure la présente Convention (ci-après.-« HTME »).

De troisième part,

ET, A COMPTER DU JOUR DE LEUR ACCESSION A CETTE CONVENTION
CONFORMEMENT A SES STIFÜLATIONS,
f#], une société de droit [#]-Uont le siège social est sis [#], inscrite au [#] de [#] sous le numéro [#],
représentée par [#], dûriënt habilité(e) aux fins de conclure la présente Convention (ci-après, le
« Propriétaire des Infrastructures »}

De quatrième part,
[#], une sociéié de droit [#}, dont le siège social est sis {#}, inscrite au [#] de [#] sous le numéro [#],
représentée par j#], dûment habilité(e) aux fins de conclure la présente Convention (ci-après, la
« Holdinÿ du Propriétaire des Infrastructures »)

De cinquième pari,
*#], une société de droit {#], dont le siège social est sis [#], inscrite au [#] de [#] sous le numéro [#],
représentée par [#], dûment habilité(e) aux fins de conclure la présente Convention (ci-après, l'
« Exploitant des Infrastructures »).

De sixième part,

Bip AD12020007avT 120144600 22.5,2014 F page 2) A
Simandou Convention BOT

DÉCLARATIONS PRÉLIMINAIRES

(a) L'Etat, dans son désir de promouvoir la prospection, la recherche, l'exploitation minière et
la valorisation des ressources minérales en République de Guinée :

{i) a conclu, avec le Client Fondateur, la Convention d'Origine qui a été ratifiée par
une loi en date du 3 février 2008, conformément à l'Article 11 du Code Minier
guinéen et qui a, à la suite de l'Accord Transactionnel en date du 22 avril 2011
(et de certaines autres variations reconnues des termes et des conditions de
l'Accord Transactionnel}, été modifiée et consolidée par la Convention de Base;
et par la suite signée de manière concomitante à la présente Convention et séra
soumise à l'Assemblée Nationale pour ratification ; et

Gt) a octroyé au Client Fondateur, le 22 avril 2011, par Décret Frésidentiel
n° D/2011/134/PRG/SGG, publié au Journal Officiel de la Républiqus de Guinée
en date du 22 avril 2011 paru au mois d'août 2011, la concessier” minière pour la
recherche et l'exploitation du minerai de fer dans le Périmètre de la Concession
Modifiée.

(b) La présente Convention est conclue :
(()] en lien avec la Convention de Base ; et

fi) conformément à la Loi BOT, indépendamment äs la Convention de Base. Toutes
les dispositions de la Loi BOT qui seraieñt contraires aux stipulations de la
présente Convention ne seront pas applicäbles.

{c) Il est convenu, eu égard à la nature particulière du Projet d'Infrastructures qui requiert un
investissement d'un niveau exceptionnel et étant donné que les Infrastructures du Projet
constituent un investissement considérable d'une importance stratégique pour le
développement de la Guinée, que :

(i) le Propriétaire des Infrastructures, la Holding du Propriétaire des Infrastructures
et ses actionnaires, l'Exploitant des Infrastructures, les Contractants du Projet et
leurs Affiliées resypsctives bénéficieront de tous les engagements de l'Etat prévus
dans la Loi BQT.;-en particulier à l'Article 7 de la Loi BOT ;

ii) la présenta Convention doit inclure tous les termes et les conditions qui
pourraient être demandés par les Parties au Financement, y compris les termes
et leS.conditions qui ne sont pas prévus par la Loi BOT ou toute autre loi, ou qui
séralent contraires à la Loi BOT ou à toute autre loi ; et

ii) la présente Convention sera ratifiée par une loi spéciale.

{d)  La-brésente Convention prévoit la construction des Infrastructures du Projet comprenant
certains travaux nécessaires, et la construction d'une voie ferrée pour le transport lourd à
écartement standard depuis le point de jonction de la mine de Simandou jusqu'aux
installations de déchargement de train au Port de Simandou et [a construction des
installations au Port de Simandou, de sorte que les Infrastructures du Projet soient en
mesure d'opérer pour une capacité approximative de cent (100) Mtpa (la construction
devant être réalisée en deux phases d'une capacité approximative de cinquante (50) Mtpa
chacune) ou tout autre taux plus important qui pourrait être proposé par le Client Fondateur
et mutuellement convenu entre le Client Fondateur et le Propriétaire des Infrastructures et
qui pourrait ensuite être étendu conformément à la présente Convention.

(e) L'Etat reconnaît que :

“üdp AOT20260079v1 1201446865  22.5.2014 4 "page ) A
Simandou Convention BOT

®

(g)

(h)

0]

(D)

Gi)

les Infrastructures du Projet seront construites conformément à la présente
Convention pour permettre au Client Fondateur de transporter le minerai de fer
extrait du Périmètre de la Concession Modifiée à destination du marché mondial
du minerai de fer ;

la construction et le financement des Infrastructures du Projet sont rendus
possibles par l'engagement du Client Fondateur d'utiliser les Infrastructures du
Projet et d'effectuer les paiements conformément aux stipulations du Contrat de
Prestations de Services Ferroviaires et Portuaires ;

les Activités Minières sont in fine dépendantes des Activités d'Infrastructures, ui
elles-mêmes dépendent in fine de la capacité du Propriétaire des Infrastructures
et de l'Exploitant des Infrastructures, tout au long de la durée d Projet
d'infrastructures, d'accéder à tout terrain qui pourrait être utilisé où qui serait
nécessaire pour les besoins des Activités d'Infrastructures. L'Etat devra faire le
nécessaire pour que tous terrains qui pourraient être utilisés ou qui seraient
nécessaires pour les besoins des Activités d'Infrastruciures, soient mis à
disposition, dès que cela est nécessaire, pour leur utilisation par le Propriétaire
des Infrastructures et l'Exploitant des Infrastructures.

Le Propriétaire des Infrastructures s'engage à financer, construire et détenir en pleine
propriété les Infrastructures du Projet et à les transférer à l'Etat conformément aux
stipulations de la présente Convention.

L'Exploitant des Infrastructures s'engage à exploiter et à entretenir les Infrastructures du
Projet conformément aux stipulations de la btésente Convention à compter de la Date
d'Achèvement des Infrastructures.

L'Etat s'est engagé à garantir au Propriétaire des Infrastructures, à la Holding du
Propriétaire des Infrastructures et à&es actionnaires, à l'Exploitant des Infrastructures et
au Client Fondateur, chacun en ce qui le concerne, tout au long de la Durée de la présente
Convention et pendant toute extension de celle-ci, la jouissance libre, pleine et entière des
droits accordés à chacun d'eux conformément aux stipulations de la présente Convention.

ip AUI28260073vi 1201445683 22.5.2014 Y

page (4)
Simandou Convention BOT

TABLE DES MATIERES

1. OBJET DE LA CONVENTION.

2. MISE EN ŒUVRE DU PROJET D'INFRASTRUCTURES.

2.1 Dispositions générales. .

2.2 Procédure de Sélection du Consortium

2.3 EFB des Infrastructures et Activités Locales .

2.4 Activités Facilitatrices de l'Etat

2.5 Accès 33

2.6 Identification et Sélection des Investisseurs Principaux dans les
Infrastructures …

2.7 Plan de Financement et Négociation des Modalités

2.8 Décision d'investissement liée aux Infrastructures.

2.9 Date d'Entrée en Vigueur des Infrastructures …

2.10 DPPC37

2.11 Coûts Historiques des Infrastructures .

2.12 Revue et Achèvement des Dates Cibles

2.13 Exécution Continue de la Convention .

2.14 Extension DEVI Réputée …

2.15 Propositions de Client Co-Fondateu

8. COOPÉRATION DES AUTORITÉS ADMINISTRAT:

4. DURÉE at

41 Entrée en vigueur de la présente Convention

42 Entrée en vigueur des obligations du Propriétaire des Infrastructures. 41

6. DOCUMENTATION on PROJET. en rrenene

Fa DATE D'ACHEVEMENT DES INFRASTRUCTURES | ET DATE DE
PREMIÈRE PRODUCTION COMMERCIALE

6. ACTIVITÉS DE CONSTF{UCTION 45

8.1 Obligations de consituction des Infrastructures

8.2 Tests d'Achèvemiérit des Infrastructures …….
8. ACCÈS AUX SITES... m nee eeeeneeenennnenne
10. TERRAINS DU PROJET ET ACQUISITION FONCIERE

10.1 Terrains du Projet .
10.2 Droits relatifs aux Terrains du Proii

103 Centamination du sol et du sous-sol

10.4 Projet d'Intérêt National

11. AUTORISATIONS . 7 mener annees

12. DROITS ET OBLIGATIONS DU | PROPRIÉTAIRE DES
INFRASTRUCTURES

12.1 Les droits et obligations du Propriétaire de des Infrastructures 51

12.2 Marchés publics guinéens … 52

12.3 Droit à l'importation de carburan 52

12.4 Fibre Optique …. 53

12.5 Tiers Investisseurs

12.6 Obligation générale 55

13. DROITS ET OBLIGATIONS DE EXPLOITANT DES
INFRASTRUCTURES . rene DE

18.1 Activités de gestion... 55

bdp AO120260078v1 1201445663 22.56.2014 ÿ7 pags (5)
Simandou Convention BOT

13.2 Le droit de l'Exploitant des Infrastructures d'exploiter et d'entretenir les
Infrastructures du Projet .
13.3 Standards de Conduite

13.4 Droit de carrières ….

18.5 Droit à l'importation de carburant.

13.6 Prérogatives de l' Exploitant dk des Infrastructures

18.7 Obligation générale .

14. NATURE DES SERVICES ET INFRASTRUCTURES DU PROJET MULTI-
UTILISATEURS

14.1 Infrastructures Ferroviaires et Services Portuaires Mu

14.2 Soutien au Système Multi-Utilisateurs …

143 Usage exclusif des Installations Portuaires de Simfer

14.4 Nature des services …

14.5 Installations Portuaires Partagées let Capacité des Infrastructures
Ferroviaires …

14.6 Détermination des ‘Plans et Budgets Prévisionnels d'Exploit

147 Détermination des Plans et Budgets d'Exploitation Prévisionnels du
Producteur

148 Principes Tarit res et Principes du lancement d'une Exte:

15. DROITS ET OBLIGATIONS DU CLIENT FONDATEUR:.:.......

15.1 Fourniture de Services de Transport au Client Fondeiaur .

15.2 Droits de priorité pour les Infrastructures du Projeté Simfe

15.3 Extensions du Client Fondateur...

15.4 Droit du Client Fondateur de vendre la Capacité Disponible

16. SERVICE DE TRANSPORT DE PASSAGERS

17. SERVICES DE TRANSPORT DE MARCHANDISES DIVERSES...

18. DROITS ET OBLIGATIONS DES-FKODUCTEURS

18.1 Principes … 71
18.2 Demande i in ale d' études d'extension et informations devant être fournies . 73
18.3 Etudes d'extension... 74
18.4 Extensions des Producteurs 75
18.5 Négociation des contrats Producteur 78
18.6 Droits du Client Féridateul 80
18.7 Règlement des cifférends. 82
19. EXTENSION DES INFRASTRUCTURES DU PROJET A L'INITIATIVE DE

L'ETAT EY DU PROPRIETAIRE DES INFRASTRUCTURES 83
19.1 Principes ……

19.2 Etudes d'extension
19.3 Extensions .
19.4 Financement de l'Extension,

Négociation des accords relatifs au transport et aux services
19.5 Droits du Client Fondateu
15€ Règlement des différends
20. PROTOCOLES..

21. COORDINATION DES OPÉRATIONS.

21.1 Activités à proximité du Corridor gi
21.2 Fourniture d'installations et de ressources supplémentaire: 83
22. ROUTES ET VOIES D'ACCES . 93
22.1 Voies d'Accès au Rail et Ouvrages de Franchissement Publics

22.2 Usage des Voies d'Accès au Rail et des Ouvrages de Franchissement
Publics par l'Etat et le public.

txip A0129260072v1 1201445695 22.5.2014 page (6}
Simandou Convention BOT

22.3 Usage des routes publiques par le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et les Contractants du Projet
22.4 Voies du Port

88

23. ACCES DE L'ETAT AUX INFRASTRUCTURES DU PROJET 096

24. NON-INGÉRENCE DE L'ETAT

25. REGULATEUR INDEPENDANT

25.1 Établissement du Régulateur Indépendant … rm 97

25.2 Fonctions et pouvoirs du Régulateur Indépendant “relativement” aux
Infrastructures du Projet

25.3 Application des stipulations relatives au

25.4 Régime de Licence relatif à la Sécurité Ferroviaire...

26. APPROVISIONNEMENT LOCAL.
27. EMPLOI DU PERSONNEL...

28. EMPLOI DU PERSONNEL EXPATRIE...

29. STIPULATIONS GÉNÉRALES... ee

30. RÉGIME FISCAL APPLICABLE AU DEVELOPPEMENT ET À LA
CONSTRUCTION DU PROJET DE L'INFRASTRUCTURE:

31. RÉGIME FISCAL APPLICABLE DURANT LA PHASE BEXPLOITATION

31.1 Impôt sur les bénéfices des sociétés...

31.2 Retenue à la source sur les frais de prestations de services ‘payés aux
Sous-Traitants Directs du Projet étrangers non établis en Guinée 105

31.3 Retenue à la source sur les dividendes. 06

31.4 Retenue à la source sur les intérêts. 06

31.5 Contributions au développement écou

31.6 Allègements fiscaux... L
82. RÉGIME DOUANIER APPLICAËLE À LA PHASE D'ETUDE..........................107
32.1 Admission temporaire

32.2 Allègements douaniers

32.3 Effets personnels … 5

38. RÉGIME  DOUANIER APPLICABLE AUX ACTIVITÉS DE
CONSTRUCTION ET D'EXTENSION nee 108

83.1 Allègements gouaniers

33.2 Admissiori Temporaire .

34. RÉGIVE DOUANIER APPLICABLE AUX ACTIVITÉS D'EXPLOITATION
ET D'ENTRETIEN... un

85. STABILISATION DU | RÉGIME Fi FISCAL ET DOUANIER.

36. CALCUL DES IMPÔTS ET TAXES

37. AUTRES STIPULATIONS ee

371 Principes comptables … ee .

57.2 Cession d'actifs, d'emprunis, actions, fusions, scissions, ventes
d'entreprise, transferts partiels d'actifs

37.3 Stipulations plus favorables …

37.4 Nor-discrimination … .. DER RENNES

38. GARANTIES EN VERTU DE LA LOI BOT ET DU CODE DES
INVESTISSEMENTS

39. GARANTIES GENERALES
49. GARANTIE DE TENUE DE COMPTE EN DEVISES ET TRANSFERT... 113

Vdp AUT23260078v1 1201445868 22.59.2014 T TT page (7) h
Simandou Convention BOT

41. GARANTIES ADMINISTRATIVES ET RELATIVES AUX TERRAINS 114
42. GARANTIES DE PROTECTION DES BIENS, DROITS, TITRES ET
INTERETS un eme 115
43. GARANTIES POUR LA PROTECTION DE L'ENVIRONNEMENT ET LA
PROTECTION DU PATRIMOINE CULTUREL

43.1 Généralités.

43.2 Etude d'impact environnemental d études | et autorisation 17
43.3 Engagements particuliers en matière d'environnement

43.4 Patrimoine culturel...

44. ASSURANCE.

45. INDEMNITE .
45.1 Stipulations générales . 121

452 Modalités de Calcul de l'indemnisation
45.3 Devise de l'indemnité.

46. ÉVENEMENT DE FORCE MAJEURE .
47. RESILIATION ANTICIPEE esse

47.1 Cas de résiliation anticipée.
47.2 Conséquences …

47.3 Transfert des Actions ou des Actifs des Infrastructuigs du Projet lors de la

Résiliation Anticipée …

ATA Droits de substitution du Client Fondateur et “de 2 Parties au Financement

47.5 Manquement Grave de l'Exploitant des Infrasiructures. 30

48. REGLEMENTS DES DIFFERENDS.

48.1 Négociations Préalables ……. L

48.2 Conciliation par le Régulateur Indépendant 32

48.3 Arbitrage 832

48.4 Participation des Producteurs

48.5 Droit applicable

49. AUTORISATION D'INVESTISSEMENT ET DE TRANSFERT.

50. PRÉSÉANCE.......x:-

51. COMPORTEMENT DE BONNE FOI...

52. MODIFICATIONS "=

53. CESSICN, SUCCESSEURS ET AYANTS DROIT

54. PROPRIÉTÉ DES ACTIFS DES INFRASTRUCTURES DU PROJET ET
CHANGEMENT D'EXPLOITANT DES INFRASTRUCTURES ….

54.1 Transfert des Infrastructures du Projet à l'expiration de la Période de
Remboursement de l'investissement.

54.2 Exécution continue des Accords à la suite de tout transfert.

548 Résiliation anticipée de l'Accord d'Exploitation des Infrastructure

544 Désignation d'un nouvel Exploitant des Infrastructures par l'Etat .

54.5 Conditions applicables à l'Exploitant des Infrastructures et droits de
substitution du Client Fondateur

54.6 Retoul

54.7 Procédure de Retour

55. RENONCIATION PARTIELLE 44
56. CONFIDENTIALITÉ.......... …
57. LANGUE DE L'ACCORD ET SYSTÈME DE MESURE 144
58. SURVIE DES DROITS ET OBLIGATIONS

ip A0120260078v1 1201445658  22.5.2014 Y page (E) #
Simandou Convention BOT

59. NOTIFICATIONS

59.1 Forme des notifications.
59.2 Présomption de remise.

59.3 Autres moyens de Notification 146
59.4 Changement d'adresse

59.5 Documents...

60. CAPACITE DE RTMI

61. ENTRÉE EN VIGUEUR...

ANNEXE 1 CONTRAT D'ACCESSION

ANNEXE 2 ACCORD DE CESSION LIÉ À LA CONVENTION BOT ET TA L'ACCORD
RELATIF AUX PRINCIPES TARIFAIRES... sv. mu

ANNEXE 3 PERIMETRE DE LA CONCESSION MODIFIÉE een] 60
ANNEXE 4 DECRET PIN...

ANNEXE 5 PROCEDURE DE SECURISATION DES TERRAINS DU PROJET ÆEN VUE
DE LEUR OCCUPATION EFFECTIVE POUR LES ‘ACTIVITES
D'INFRASTRUCTURES

ANNEXE 6 PRINCIPES RELATIFS AU CONTENU LOCAL

ANNEXE 7 INFRASTRUCTURES FERROVAIRES : ETENDUE ET CONTRAINTES
TECHNIQUES : rs

ANNEXE 8 PORT DE SIMANDOU : ETENDUE ET CONTRAINTES S TECHNIQUES.
ANNEXE 9 ANNEXE FISCALE... en
ANNEXE 10 PRINCIPES RELATIFS AU SERVICE DE TRANSPORT DE

PASSAGERS... 282
ANNEXE 11 PRINCIPES APPLICABLES AUX SERVICES DE TRANSPORT DE
MARCHANDISES DIVERSES... .. ne 287
ANNEXE 12 ETUDES D'EXTENSION DU PRODUCTEUR — INFORMATIONS A
FOURNIR...

ANNEXE 13 ACTIVITES LOCALES ET ACTIVITES FACILITATRICES DE L'ETAT.
ANNEXE 14 CRITERES DE SELECTION
ANNEXE 15 REGULATEUE INDEPENDANT
ANNEXE 16 ACCORD DE L'ANNEXE 16
ANNEXE 17 PRINCIPES DE LA REGLEMENTATION PORTUAIRE
ANNEXE 18 REGIME DU CLIENT CO-FONDATEUR.

Bip AGIS080007EvT 12014456  22.5.2014 page E)
Simandou Convention BOT

DÉFINITIONS

Les termes et expressions utilisés dans la présente Convention ont les significations suivantes, à
moins que le contexte ne requière qu'il leur soit donné un autre sens.

« Accès aux Fibres Noires » a le sens qui lui est donné à l'Article 12.4(e).

« Accord d'Exploitation des Infrastructures » désigne l'accord devant être conclu entre le
Propriétaire des Infrastructures, l'Exploitant des Infrastructures et le Client Fondateur déterminant
les termes et les conditions selon lesquels l'Exploitant des Infrastructures sera désigné par le
Propriétaire des Infrastructures en qualité de contractant indépendant pour exploiter, entretenir et
renouveler les Infrastructures du Projet et fournir les autres services convenus, tel qu'il peut être
modifié, le cas échéant, par accord entre les parties concernées.

« Accord relatif aux Principes Tarifaires » a le sens qui lui est donné à l'Article 14.8(a):

« Accord Transactionnel » désigne l'accord conclu entre la République de Guinée, le Glient
Fondateur et Rio Tinto Mining and Exploration Limited en date du 22 avril 2011.

« Actif» ou « Actif des Infrastructures du Projet » désigne tous les*biéns, droits, titres et
intérêts présents et futurs, meubles ou immeubles, corporels ou incctporels relatifs au Projet
d'infrastructures, qui appartiennent au Propriétaire des Infrastructures, aux Contractants du Projet
ou à leurs Affiliées respectives ou qui sont amodiés ou loués par (t{bau nom et pour le compte de)
l'un d'entre eux, ainsi que les droits en vertu de toutes conventions, contrats de concession et / ou
baux emphytéotiques (en ce compris la présente Conventian-et la Convention de Base) conclus
par (ou au nom et pour le compte de} l'un d'entre eux, Ÿ compris tous les produits et revenus
découlant du Projet d'infrastructures qui sont payés ou-fäyables.

« Action » désigne une action au capital du Propriéiäire des Infrastructures.
« Actionnaire » désigne chaque personne ou entité qui détient des Actions au moment considéré.

« Activités d'Infrastructures » désigne les activités relatives à la planification, à la conception, au
financement, à la construction, à la mise-en service, à la propriété, à la modification, à l'extension,
à l'entretien et à l'exploitation des?/infrastructures du Projet, y compris toute acquisition ou
occupation de terrains.

« Activités du Projet » désigné toutes les activités nécessaires, accessoires ou utiles au Projet, y
compris les Activités d'Infrastructures et les Activités Minières.

« Activités Facilitatrices de l'Etat » a le sens qui lui est donné à l'Article 2.4.

« Activités Fin: res > désigne la levée de fonds auprès des Parties au Financement par le
Propriétaire des infrastructures, conformément aux termes des Documents de Financement.

« Activités Lucales » a le sens qui lui est donné à l'Article 2.3(a).

« Activités Minières » désigne les activités relatives à la planification, la conception, le
finarcement, la construction, la mise en service, la propriété, la modification, l'extension,
l'exploitation et l'entretien des Infrastructures Minières et comprend :

{) la recherche, l'exploitation minière, la production et les activités liées relatives à la
localisation, l'identification, l'évaluation et la production de minerai de fer devant être
réalisées par le Client Fondateur ; et

{b) toute acquisition et / ou occupation de terrains.

« Admission Temporaire » désigne l'importation de toutes marchandises, y compris les véhicules,
placés sous le régime de l'admission temporaire («RAT») pour les besoins du Projet
d'Infrastruciures, de telles importations n'étant soumises à aucune limite de temps en vertu du
RAT.

bep A0129260078v1 1201446063 22.5.2014 page (10)
Simandou Convention BOT

« Affiliée(s) » ou « Société(s) Affiliée(s) » désigne une société dans laquelle une première
société détient directement ou indirectement plus de cinquante pour cent (50) % du capital social
émis et des droits de vote (y compris toute autre société qui est également contrôlée dans les
mêmes conditions par la première société) ou qui détient directement ou indirectement plus de
cinquante pour cent (50) % du capital social émis et des droits de vote de cette première société.
Le Client Fondateur, Rio Tinto Plc. (Royaume-Uni), Rio Tinto Ltd. (Australie), Chalco (RPC),
Chinalco (RPC), SIMFER Jersey Ltd (Jersey), SIMFER Jersey Finance 1 Ltd (Jersey), SIMFER
Jersey Finance 2 Lid (Jersey) et leurs successeurs et ayants droit respectifs et toutes les sociétés
dans lesquelles elles contrôlent, directement ou indirectement, plus de cinquante pour cent (50) %
du capital social émis et des droits de vote seront réputées être des Affiliées du Client Fondateur.
Pour l'application du Régime Fiscal et Douanier, le Propriétaire des Infrastructures et l'Exploitant
des Infrastructures et leurs Affiliées respectives sont considérés comme étant des Aifiiées du
Client Fondateur, de Rio Tinto Ple. (Royaume-Uni), Rio Tinto Lid. (Australie), Chaico (RPC),
Chinalco (RPC), SIMFER Jersey Lid (Jersey), SIMFER Jersey Finance 1 Ltd (Jersey) ou SIMFER
Jersey Finance 2 Lid (Jersey) et de leurs successeurs et ayanis droit respectifs’ Pour les besoins
de la présente définition, toute référence à une «société» s'appliquéra à toute société,
indépendamment du lieu de son siège social.

« Année » désigne une période de trois cent soixante-cinq (865) Jours conformément au
calendrier grégorien.

« Annexe » désigne les documents indiqués comme tels par la S‘ésente Convention ou qui lui sont
joints. Chaque Annexe fait partie intégrante de la présente Csrivention.

« Annexe Fiscale » désigne le document joint en Annexe 9 qui précise les modalités d'application
de l'ensemble des principes et des règles fiscales et douanières résultant de la présente
Convention et de certaines dispositions de la Législation en Vigueur. Cette Annexe Fiscale fera
partie intégrante de la présente Convention corime une mesure d'application et doit toujours être
interprétée en relation avec les stipulations-{scales et douanières de la présente Convention. Aux
fins de la présente Convention, toute référence à SIMFER S.A. et ses Affiliées dans l'Annexe
Fiscale sera interprétée comme étani une référence au Propriétaire des Infrastructures, à
l'Exploitant des Infrastructures et leurs Affiliées respectives.

« Autorisations » désigne les-autorisations, consentements, approbations, certificats, résolutions,
licences, permis, exonérations, dépôts, enregistrements, visas et tous autres actes administratifs
nécessaires dans le cagre du Projet d'Infrastructures et/ou des Activités d'Infrastructures
conformément à la Législation en Vigueur, et « Autorisation » désigne chacun d'entre eux.

« Autorité » ou “Autorité Gouvernementale » désigne l'Etat, y compris en particulier le
gouvernement, es collectivités locales et tout département, organisme, agence, émanation
ministériels, :ÿouvernemental, quasi-gouvernemental ou règlementaire, établissements publics,
administaïon territoriale ou, cour ou tribunal ayant compétence pour connaître du Projet
d'Infréstructures et / ou des Activités d'Infrastructures, ainsi que toute personne agissant au nom et
pour le compte de l'Etat, exerçant tout pouvoir législatif, exécutif, administratif, juridique ou tout
aire pouvoir délégué ou ayant mandat pour exercer un tel pouvoir, à l'exclusion du Régulateur
Indépendant.

« Autres EFM » désigne les Evènements de Force Majeure :
(a) visés à l'Article 46{b}{ii) intervenant en République de Guinée ou impliquant l'Etat ; ou
&) visés à l'Article 46(b}(vi).

« Bénéfice Marginal » désigne le revenu de la vente d'une unité du produit déduction faite du coût
marginal de production de cette unité de produit, pour chaque unité pertinente de produit.

Ddp ADT28260078vT 1201445663  22.5.2014 ge (11)
Simandou Convention BOT

« Budget d'Investissement SI » a le sens qui lui est donné à l'Article 2.3(b)(i).
« Budget d'Investissement SI Accepté » a le sens qui lui est donné à l'Article 2.3(c).

« Câble à Fibres Optiques » désigne le câble à fibres optiques principal devant être construit par
te Propriétaire des Infrastructures dans le Corridor qui relie les Infrastructures Minières au Port de
Simandou.

« Cadre de PARC » désigne le Plan d'Action de Réinstallation et de Compensation applicable au
Projet développé par le Client Fondateur, la SFI et l'Etat, tel qu'amendé le cas échéant, étant
précisé qu'à la date de signature de la présente Convention, le Cadre de PARC fait référence à l&
version de ce document approuvée par l'Etat le 25 juillet 2013.

« Capacité Disponible du Client Fondateur » a le sens qui lui est donné à l'Article 15.4(à)

« Capacité Disponible du Producteur » a le sens qui lui est donné à l'Article 18.4(i).

« Capacité Initiale du Client Fondateur » désigne la capacité des Infrastructutss du Projet au
jour où la Date d'Achèvement des Infrastructures est atteinte, telle que détermirée conformément à
l'Article 14.5(a).

« Capacité Initiale du Client Fondateur de la Phase 2 >» désigne la capacité des Infrastructures
du Projet lorsque la Date d'Achèvement des Infrastructures de la Phäse 2 a été atteinte, telle que
déterminée conformément à l'Article 14.5(a).

« Capacité Réservée du Client Fondateur » désigne :

(a) à compter de la Date d'Achèvement des Infrastructures, la Capacité Initiale du Client
Fondateur et à compter de la Date d'Achèément des Infrastructures de la Phase 2, la
Capacité Initide du Client Fondateur de la Phase 2, déterminée conformément à
l'Article 14.5(a) ; plus

b) toute Extension de Capacité attribüable à une extension réalisée par ou pour le compte
du Client Fondateur en vertu dé l'Article15, déterminée conformément à l'Article 14.5(b).

« Capacité Réservée du Producteur» désigne toute augmentation de la capacité des
Infrastructures du Projet qui est attginte à la suite d'une Extension du Producteur.

« Capacité Supplémentaire »-a le sens qui lui est donné à l'Article 19.1{a).

« Capacité Supplémentaire des Infrastructures d'Extension » a le sens qui lui est donné à
l'Article 19.3(c).

« Centre » a le sens ui lui est donné à l'Article 48.3(a}(v).
« Certificat d'Achèvement des Infrastructures » a le sens qui lui est donné à l'Article 8.2{c).
« Certificat de Retour » désigne le certificat émis conformément à l'Article 54.6(d)(ili)(A).

« Certititäteur du Retour » désigne une société réputée d'experts indépendants devant faire
l'obiei d'un accord entre l'Etat, le Propriétaire des Infrastructures et le Client Fondateur ou à défaut
d'urrtel accord, être désignée par la Fédération Internationale des Ingénieurs-Conseils.

« Certificateur Indépendant » a le sens qui lui est donné à l'Article 8.2(b).

« Chalco » désigne Aluminum Corporation of China Limited, une société par actions immatriculée
en République Populaire de Chine, dont le siège social est situé Chinalco Tower, No. 62 North
Xizhimen Street, 100082 Beijing, République Populaire de Chine.

« Charge de Disponibilité » a le sens qui lui est donné dans les Principes Tarifaires Ferroviaires
ou dans les Principes Tarifaires Portuaires, selon le cas.

bip A0129260078v1 1820144569  22.5.2014 Ÿ page (12)
Simandou Convention BOT

« Charge de Disponibilité de Base » a le sens qui lui est donné dans les Principes Tarifaires
Ferroviaires ou dans les Principes Tarifaires Portuaires, selon le cas.

«Charge de Disponibilité de Base du Producteur » a le sens qui lui est donné dans les
Principes Tarifaires Ferroviaires ou dans les Principes Tarifaires Portuaires, selon le cas.

«Charge de Disponi é du Producteur » a le sens qui lui est donné dans les Principes
Tarifaires Ferroviaires ou dans les Principes Tarifaires Portuaires, selon le cas.

« Charge de Disponibilité Ferroviaire » désigne une Charge de Disponibilité payable par le
Client Fondateur déterminée conformément aux Principes Tarifaires Ferroviaires.

« Charge de Disponibilité Portuaire » désigne une Charge de Disponibilité payable par le Gient
Fondateur déterminée conformément aux Principes Tarifaires Portuaires s.

< Charge d'Exploitation » a le sens qui lui est donné dans les Principes Tarifaires Fetroviaires ou
les Principes Tarifaires Portuaires, selon le cas.

« Charge d'Exploitation du Producteur » a le sens qui lui est donné dans les-F'incipes Tarifaires
Ferroviaires ou les Principes Tarifaires Portuaires, selon le cas.

« Chinalco » désigne Aluminum Corporation of China, une société immatriculée en République
Populaire de Chine, dont le siège social est situé Chinalco Tower, 40.62 North Xizhimen Street,
100082 Beïjing, République Populaire de Chine.

« Client Co-Fondateur » désigne une personne qui devient wñé partie à la présente Convention
en qualité de client co-fondateur conformément à la procédure décrite à l'Annexe 18.

« Code des Investissements » désigne le code di nvestissements guinéen (Ordonnance n°
001/PRG/87 du 8 janvier 1987, tel que modifiée par !2 Loi/L95/029/CTRN).

« Code Minier » désigne le code minier de is République de Guinée, tel qu'adopté par la loi
L/95/036/CTRN du 30 juin 1995.

« Compte de Renouvellement » a le sens qui lui est donné à l'Article 54.6(e)(ii).

« Concession Modifie » désigne là concession minière pour la recherche et l'exploitation de
minerai de fer à l'intérieur du Périnètre de la Concession Modifiée, octroyée le 22 avril 2011 par
Décret Présidentiel n° D/2011/134/PRG/SGG, publié au Journal Officiel de la République de
Guinée en date du 22 avril 2011 (lequel a été publié au mois d'août 2011), tel que cela est
envisagé par l'Accord Transactionnel.

« Conditions de Retour » désigne l'exigence que les Infrastructures du Projet soient en état de

fonctionnement conformément aux stipulations applicables des Protocoles listés à l'Article 20(a)(ii)

à (vi), et en partiéulier pouvant fournir :

(a) es services au Client Fondateur dans les termes et les conditions prévus dans le
Contrat de Prestations de Services Ferroviaires et Portuaires ;

tb) les services au Producteur conformément aux Contrats de Transport Ferroviaire du
Producteur et aux Contrats de Prestations de Services Portuaires du Producteur ;

(c) les services aux tiers conformément aux Accords de Services relatifs à la Capacité
Supplémentaire ; et

(d) les Services de Transport de Passagers et les Services de Transport de Marchandises
Diverses conformément à la présente Convention.

« Consortium d'infrastruciures » a le sens qui lui est donné à l'Article 2.6.

« Contractant du Projet» désigne toute entreprise valablement constituée (y compris toute
Affiliée ou tout garant de celle-ci) qui remplit les conditions cumulatives suivantes :

bkfp A0129260073v1 1201446563  22.5.2014 dr page (13)
Simandou Convention BOT

{a) a la compétence nécessaire pour fournir des services et/ou des travaux pour les
besoins des Infrastructures du Projet, que ce soit en qualité de sous-traitant, de
fournisseur ou de prestataire de services ;

{b) a conclu un contrat avec le Client Fondateur, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures ou leurs Affiliées respectives ou un de leurs sous-
traitants dans le cadre dédié des infrastructures du Projet ; et

{c) dont l'identité et la nature des services et / ou travaux ont été notifiés rapidement à l'Etat
à la suite de la signature du contrat concerné.

Pour les besoins de la présente définition, une entreprise sera considérée comme ayant conciü un
contrat dans le cadre dédié des Infrastructures du Projet même si cette entreprise a concläun ou
plusieurs autres contrats dans le cadre des Infrastructures Minières où un contrat visé au
paragraphe (b) de la présente définition qui s'applique à la fois aux Infrastructures du Projet et aux
Infrastructures Minières.

« Contrat de Prestations de Services Ferroviaires et Portuaires » ou « CPSFP » désigne le
contrat de prestations de services ferroviaires et portuaires entre le Propriétäite des Infrastructures,
l'Exploitant des Infrastructures et le Client Fondateur concernant la fourniture de Services de
Transport au Client Fondateur, reflétant les questions abordées à l'Ariicie 15.1 et sous réserve des
exigences de l'Article 15.1(a)(x}, tel que modifié, en tant que de besoins, par accord entre les
parties concernées.

« Contrat de Prestations de Services Portuaires du Proäucteur » a le sens qui lui est donné à
l'Article 18.1 (c)fii).

« Contrat de Services relatif à la Capacité Supplémentaire » désigne un accord pour la
fourniture de Services Ferroviaires et de Services Portuaires à un tiers utilisant la Capacité
Supplémentaire.

« Contrat de Transport Ferroviaire du Producteur » a le sens qui lui est donné à l'Article
18.1(c}{i).

« Convention » désigne la présenté Convention BOT et ses Annexes. La Convention est
également parfois désignée par l'expression « la présente Convention ».

« Convention CIRDI > a le sëñs qui lui est donné à l'Article 48.3(a){vi).

« Convention de Base® désigne la Convention de Base et ses Annexes, signée le 26 novembre
2002 qui a été ratifiée par la Loi L/2003/003/AN du 3 février 2008 conformément à l'Article 11 du
Code Minier guinéeni, telle que modifiée et consolidée par les parties à cette Convention à la date
de signature de/ia présente Convention, lesquelles modifications et reformulations seront ratifiées
par l'Assemk'ée Nationale guinéenne et qui définit les conditions dans lesquelles le minerai de fer
contenu dans les gisements de Simandou et d'autres zones qui pourraient être intégrées à
l'intérieur du Périmètre de la Concession Modifiée, peut être recherché, exploité et exporté et toute
modification future de celle-ci qui pourrait être convenue par les parties à cette Convention.

« Convention d'Origine » désigne la Convention de Base de Simandou signée par l'Etat, le Client

Fondateur et RTME le 26 novembre 2002 et ses Annexes, qui a été ratifiée par l'Assemblée
Nationale guinéenne par une loi L/2003/003/AN en date du 3 février 2008.

« Corridor » désigne le Corridor Initial et/ou tous autres emplacements identifiés par le
Propriétaire des Infrastructures et approuvés par le Client Fondateur et l'Etat conformément à
l'Article 5.

bp A0129260078v1 12014568 22.5.2014 page (14)
Simandou Convention BOT

« Corridor Initial » désigne le périmètre mentionné à l'Article 2 du Décret PIN et défini par les
coordonnées géographiques sur la carte annexée au Décret PIN publié dans le Journal Officiel de
la République de Guinée.

«Coûts Historiques des infrastructures » désigne tous les coûts engagés par le Client
Fondateur et / ou toute autre entité du Groupe Rio Tinto, pour la conception, le développement, le
financement, la construction, la propriété, l'exploitation, l'entretien, la modification, ou l'extension
des Infrastructures du Projet et toutes autres activités liées nécessaires pour la conduite des
Activités d'Infrastructures (y compris toute expropriation des terrains qui serait nécessaire à cette
fin) et tous coûts de financement et d'emprunt liés encourus avant la Date d'Entrée en Vigueur des
infrastructures.

« CPDM » a le sens qui lui est donné à l'Article 30(h).
« Critères de Construction des Infrastructures » désigne :

(a) concernant le développement des Infrastructures du Projet, la conceñtion, l'étendue et
les exigences techniques décrite aux Annexes 7 et 8;

tb) concernant toute extension, la conception, l'étendue et les exigences techniques
convenues entre le Propriétaire des Infrastructures et le, Client Fondateur ou un
Producteur (selon le cas), sous réserve que dans chaaüe cas, de telles exigences
soient en adéquation avec les exigences des Infrastrüctures du Projet et ne réduisent
pas ou ne portent pas atteinte à la sécurisé, l'efficacité ou la performance
opérationnelles des Infrastructures du Projet ;

(c) les Documents Supplémentaires du Projet :

(d) les Standards du Projet ;

(e) les Protocoles ; et

fi) les Pratiques Prudentes en matièté d'Infrastructures.

« Critères de Sélection » a le sens quilui est donné à l'Annexe 14.

« Date d'Achèvement de l'Extension » désigne la date à laquelle la construction des
infrastructures nécessaires à l'extension des Infrastructures du Projet pour les besoins d'une
Extension du Client Fondateur ou d'une Extension du Producteur (selon le cas) est
substantiellement achevée par le Propriétaire des Infrastructures.

« Date d'Achèvemeni des Infrastructures » désigne la date à laquelle l'achèvement substantiel
(practical completién) de la construction des Infrastructures du Projet par le Propriétaire des
Infrastructures a-été réalisée de sorte que les Infrastructures du Projet aient été construites et
soient en mesüre de fournir les Services de Transport à une capacité approximative de cinquante
(50) Mipa({ÿ compris la capacité nécessaire pour le Service de Transport de Passagers et les
Services de Transport de Marchandises Diverses) ou tout autre taux plus élevé qui pourrait être
proposé par le Client Fondateur et convenu entre le Client Fondateur et le Propriétaire des
Irträstructures, tel que déterminé conformément à la Procédure relative au Test d'Achèvement et
au Retour en vertu des termes des accords de réalisation conjointe mentionnés à l'Article 7(f).

«Date d'Achèvement des Infrastructures de la Phase 2» désigne la date à laquelle
l'achèvement substantiel (practical completion) de la Phase 2 du Développement des
Infrastructures du Projet a été atteinte, telle que déterminée conformément à la Procédure relative
au Test d'Achèvement et au Retour en veriu des accords de réalisation conjointe mentionnés à
l'Article 7(f).

« Date Cible DAI » a le sens qui lui est donné à l'Article 2.3{b{i).
« Date Cible de Sélection du Consortium » a le sens qui lui est donné à l'Article 2.1(b}(i).

bip A0128260073v1 1201445683 22.5.2014 ge (15)
Simandou Convention BOT

« Date Cible DEVI » a le sens qui lui est donné à l'Article 2.1(b){iit).
« Date Cible DII » a le sens qui lui est donné à l'Article 2.1(b)(ii).
« Dates Cibles » a le sens qui lui est donné à l'Article 2.1(b).

« Date d'Entrée en Vigueur » désigne la date à laquelle toutes les conditions précisées à l'Article
61 sont réalisées.

« Date d'Entrée en Vigueur des Infrastructures » a le sens qui lui est donné à l'Article 2.9.

« Date de Première Production Commerciale » désigne la date à partir de laquelle les premières
productions de minerai de fer sont exportées en vue de leur commercialisation et ce pendant-ifie
période de plus de trente (30) Jours consécutifs.

« Date de Transfert » désigne la date à laquelle les Actions ou, au choix de l'Etat, tou$ les Actifs
des Infrastructures du Projet sont transférés à l'Etat ou à une entité détenus par l'Etat
conformément à l'Article 54.1 (a)(i).

« Décision d'investissement liée aux Infrastructures » désigne une décisiçn. du Propriétaire des
Infrastructures de s'engager à réaliser les Infrastructures du Projet prise conformément à l'Article
2.8.

« Décret PIN» désigne le décret D/2012/108/PRG/SGG en date-üü 4 octobre 2012 déclarant
projet d'intérêt national la construction du chemin de fer minéralier et du port en eaux profondes
liés au transport et à l'exportation de minerai de fer du Moni-Simandou, y compris ses annexes
{coordonnées et carte) dont une copie figure en Annexe 4.

« Documents Contractuels » désigne tous les coniats, conventions, protocoles ou accords
écrits, directement ou indirectement liés aux Activités d'Infrastruciures, y compris l'Accord
d'Exploitation des Infrastructures, le Contrat de Erestations de Services Ferroviaires et Portuaires
et les statuts du Propriétaire des Infrastructures

« Documents de Financement » désigné chaque accord conclu pour les besoins du financement
où du refinancement par endettement ou en fonds propres ou du financement de projet des
Infrastructures du Projet, y compris”sans limitation les conventions sur les termes généraux
(common ïterms agreements), @ontrats de prêt (y compris tous prêts d'actionnaires), la
documentation obligataire, les‘ÿaranties, garanties d'achèvement, accords en matière de Sûreté,
convention de comptes, conventions de subordination, contrats et polices de couverture du risque
politique, contrat de couverture de taux d'intérêt ou de change, les accords inter-créanciers et les
accords directs (direct agreements) conclus avec les Parties au Financement et différentes
contreparties au Projet (Project counterparties).

« Documents Supplémentaires du Projet » a le sens qui lui est donné à l'Article 6(b).
« Dollar »@t« $ » désignent la devise ayant cours légal aux Etats-Unis d'Amérique.

« Droits Fonciers » désigne tous droits réels (y compris les droits d'accès et d'occupation ainsi
que es droits de superficie) qui sont nécessaires pour conférer et garantir l'occupation et la
jouissance paisible et continue des Terrains du Projet ainsi que pour sécuriser et garantir les Droits
Réels sur les Infrastructures du Projet, sous réserve de toute limitation à de tels droits qui pourrait
être prévue par la Convention de Base ou la présente Convention.

« Droits Réels sur les Infrastructures du Projet » désigne les droits de propriété sur les Actifs
des Infrastructures du Projet, y compris sans limitation, des Infrastructures du Projet octroyées au
Propriétaire des Infrastructures ou à l'Exploitant des Infrastructures, selon ce que le contexte exige,
sous réserve néanmoins de toute limitation à ces droits de propriété qui pourrait être prévue dans
la Convention de Base ou la présente Convention.

« Durée » a le sens qui lui est donné par l'Article 4.1.

bip AO120260078v1 1201445663 22.5.2014 page (16)
Simandou Convention BOT

« EFB d'Extension » désigne l'étude de faisabilité bancable relative à une extension qui a été
l'objet de, ou qui a été substantiellement l'objet d'une EFP d'Extension, et qui, selon le cas, a été
initiée par :

(a) le Client Fondateur selon l'Article 15.3(c) :
{(b} un Producteur selon l'Article 18.8(d) ; ou
{c) l'Etat ou le Propriétaire des Infrastructures selon l'Article 19.2(c).

« EFB des Infrastructures » a le sens qui lui est donnée à l'Article 2.8(a).

« Effet Défavorable Significatif » désigne un effet défavorable significatif sur l'activité, les actifs,
ou la condition financière de la Partie non défaillante, au moment considéré ou dans le futur.où sur

la capacité d'une telle Partie à exécuter raisonnablement et de bonne foi ses. obligations
conformément à la présente Convention.

« EFM Naturel » désigne tous les Evènement de Force Majeure à l'exception des Autres EFM.

« EFP d'Extension» désigne l'étude de préfaisabilité relative à une extension -aui a été l'objet, ou a
été substantiellement l'objet d'une Etude OoM d'Extension, et qui, selon le cas, a été initiée par:

(a) le Client Fondateur selon l'Article 15.3(c) ;
{b) un Producteur selon l'Article 18.3(d) ; ou
{c) l'Etat ou le Propriétaire des Infrastructures selon l'Anñisle 19.2(d).

« EIES » a le sens qui lui est donné à l'Article 2.3(d).

« Entité Protégée > a le sens qui lui est donné à l'Artieis-42(a).

« Entités liées aux Infrastructures » a le sens quiiui est donné à l'Article 24(b).
« Equipement d'interface » a le sens qui lui ei donné à l'Article 12.4(f)(iii).

« Etude OoM d'Extension » désigne uré étude préliminaire des options pour l'extension des
Infrastructures du Projet, et qui, selon le &as, est initiée par :

(a) le Client Fondateur salon l'Article 15.3(b) en ce qui concerne les Infrastructures
Ferroviaires, les Insta“ations Portuaires Partagées et les Installations Portuaires de
Simfer ;

{b) un Producteur Selon l'Article 18.3(b) en ce qui concerne les Infrastructures Ferroviaires,

les Installations Portuaires Partagées et la construction des Installations Portuaires du
Producteur; ou

(c) l'Etat’ou le Propriétaire des Infrastructures selon l'Article 19 en ce qui concerne les
Infrastructures Ferroviaires, les Installations Portuaires Partagées et la construction des
Installations Portuaires du Producteur.

« Eväñement de Force Majeure » a le sens qui lui est donné à l'Article 46(b).

«Œvénement de Force Majeure Prolongé » désigne tout Evénement de Force Majeure qui
perdure et met une Partie dans l'impossibilité d'exécuter ses obligations pendant deux cent
soixante-dix (270) Jours après la Notification d'un Evénement de Force Majeure effectuée
conformément à l'Article 46(d).

« Exploitant des Infrastructures » désigne une entité qui devient partie à la Convention BOT en
qualité d'Exploitant des Infrastructures conformément à l'Article 2.9(c) de la Convention BOT et
toute autre entité qui est düment désignée pour la remplacer conformément aux termes et
conditions de la Convention BOT avant la Date de Transfert ou conformément aux termes et
conditions de la Convention de Base après la Date de Transfert.

bdp A0128260078v1 1201446635  22.5.2014 F age (17)
Simandou Convention BOT

« Expropriation lllégale » désigne le cas où toute Autorité Gouvernementale exproprie ou,
nationalise ou, avant la Période de Remboursement de l'investissement, prend le contrôle de tout
ou partie des Actifs des Infrastructures du Projet en violation des stipulations de l'Article 42{b), y
compris le défaut par l'Etat de payer l'indemnisation conformément à l'Article 42(b).

« Extension de Capacité » a le sens qui lui est donné à l'Article 14.5(b).

« Extension du Client Fondateur » désigne toute augmentation de la capacité des Infrastructures
du Projet qui est atteinte à la suite d'une extension qui est financée ou dont le financement est
garanti par le Client Fondateur conformément à la présente Convention.

«Extension du Producteur » désigne toute extension des Infrastructures du Projet qui sst
financée ou dont le financement est garanti par un Producteur conformément à la présente
Convention.

« Extension DAI Réputée » a le sens qui lui est donné à l'Article 7(d).

« Extension DEVI Réputée » a le sens qui lui est donné à l'Article 2.14{b).

« Fibre Noire Dédiée » a le sens qui lui est donné à l'Article 12.4(e).

« Frais d'Exploitation » a le sens qui lui est donné dans les Principes Tarifaires Ferroviaires ou
les Principes Tarifaires Portuaires, selon le cas.

« Frais d'Exploitation du Producteur » a le sens qui lui est dénné dans les Principes Tarifaires
Ferroviaires ou les Principes Tarifaires Portuaires, selon le cas:

« Groupe Rio Tinto » désigne Rio Tinto Ple (Royaume-Uni), Rio Tinto Ltd (Australie) et leurs
Affiliées respectives.

« Guinée » désigne la République de Guinée.

« Habitat Critique » a le sens qui lui est denitié par la Norme de Performance en matière de
durabilité environnementale et sociale de le SF1 n°6.

« IDP » désigne une installation de déchargement polyvalente incluant notamment les besoins en
matière d'entreposage et de stockage des approvisionnements et équipements entrants pour le

Projet Minier, qui sera construite dans le cadre de la Phase 1 de Développement et située à
l'intérieur de la zone des Installations Portuaires de Simfer.

« Infrastructures d'Extension du Client Fondateur » a le sens qui lui est donné à l'Article 15.3(i).
« Infrastructures d'Extension du Producteur » a le sens qui lui est donné à l'Article 18.4(c).

« Infrastructures -äuü Projet » désigne l'ensemble des Infrastructures Ferroviaires et le Port de
Simandou.

« Infrastrusiures du Projet de Simfer » désigne toutes les Infrastructures du Projet autres que
les Instéïiätions Portuaires du Producteur et toutes extensions qui ne sont pas construites,
finantéss par le Client Fondateur ou dont le financement n'est pas garanti par le Client Fondateur.

«infrastructures Ferroviaires » désigne, tel que détaillé à l'Annexe 7 de la présente Convention,
la voie ferrée et les infrastructures associées, devant être financées, conçues, construites, mises
en service, détenues en pleine propriété, modifiées et étendues par le Propriétaire des
Infrastructures et exploitées et entretenues par l'Exploitant des Infrastructures, comprenant :

(a) une voie ferrée pour transport lourd à écartement standard, entre chaque mine ou site
desservi par le Propriétaire des Infrastructures et les installations de déchargement de
train, y compris :

(0) toutes les voies ferrées, y compris les boucles de retournement et les voies
d'évitement, à l'exclusion des Voies Secondaires de Simfer et des Voies

tp AOT22600 avt 12014486  22.5.2014 a de (8) &
Simandou Convention BOT

(ii)

di)

(iv)
(Q]

(vi)

Ci)

{vi

(x)

(Ce)

Gi)

(xi)

Ci}

(xiv)

Secondaires du Producteur (et les actifs associés à de telles voies secondaires
tels que décrits au paragraphe {a)(ii) (de la présente définition) ;

les structures de voie associées, les structures au-dessus et en dessous de la
voie ferrée, les tunneis, les ponts, les ponceaux et supports {y compris les
supports pour les équipements où les composants associés à l'utilisation de la
voie ferrée), et les installations, machines et équipements associés ;

le matériel roulant, y compris les locomotives, wagons, citernes de carburant,
wagons d'approvisionnement, matériel roulant d'entretien et tous les autres
wagons nécessaires à la fourniture du Service de Transport de Passagers le
« Matériel Roulant ») ;

les équipements et les installations d'entretien du Matériel Roulant ;

les systèmes de communication, y compris les liaisons par fibre optique à
l'intérieur du corridor ferroviaire ;

les systèmes de commande et de signalisation des trains {y compris les
installations de contrôle ferroviaire et les systèmes et logiciels de programmation
et de contrôle de circulation des trains) ;

les terminaux, les voies de triage (yards), les dépêts et les ponts à bascule :
les installations et équipements d'entretien de£’infrastructures ferroviaires ;

les systèmes de distribution et de stockage de carburant et les installations de
distribution utilisées pour fournir du carburant aux infrastructures ferroviaires ;

les systèmes de distribution des approvisionnements et les installations
d'entreposage et autres installations de stockage et de distribution ;

les installations de production et les lignes de transmission et de distribution
d'électricité utilisées Pour l'alimentation électrique des Infrastructures
Ferroviaires ;

les véhicules légers et les bus utilisés dans le cadre du service ferroviaire ;
les bureaux ‘administratifs, les logements du personnel, les installations de

réfectoire,-les installations médicales et les infrastructures associées utilisées
dans le cadre du service ferroviaire ; et

les installations requises le long de la voie ferrée pour le traitement des eaux
usées, l’approvisionnement en eau potable, la gestion et l'élimination des
déchets ;

{) les Voies d'Accès au Rail ; et

{c) tout Matériel Roulant devant être utilisé uniquement aux fins d'exploitation du Service
de Transport de Passagers et toutes les gares et toutes les infrastructures associées (y
compris les logements du personnel et les installations de production d'électricité)
devant être utilisées aux fins d'exploitation du Service de Transport de Passagers,

à l'exclusion de toute installation de chargernent ou de déchargement de fret, de carburant ou de
minerai à la mine ou tout autre bien construit à l'intérieur du périmètre d'une telle zone pertinente
ou des Voies Secondaires de Simfer ou des Voies Secondaires du Producteur.

«Infrastructures Minières » désigne la totalité des infrastructures appartenant au Client
Fondateur, où qu'elles soient situées, pour satisfaire les besoins du Projet dans le cadre des
Activités Minières. À cette fin, les Infrastructures Minières signifient toutes les installations et

bip AOT29260078v1 1201445663  22.5.2014 page (18) Æ)
Simandou Convention BOT

équipements miniers, électriques, de communication, de transport, les infrastructures souterraines,
les équipements et installations sociaux et routiers et comprennent notamment :

(a) les installations de chargement de trains et la voie ferrée allant des installations de
chargement de trains jusqu'au point au niveau duquel la voie ferrée croise le Périmètre
de la Concession Modifiée (et les structures de voies associées et tunnels à l'intérieur
du Périmètre de la Concession Modifiée) (les « Voies Secondaires de Simfer ») ;

{b) les routes situées à l'intérieur du Périmètre de la Concession Modifiée ;

{c) les installations de production d'électricité (y compris les installations hydro-électriques'
et les lignes de transmission et de distribution d'électricité utilisées principalemert en
relation avec les Activités Minières ;

(a) les aéroports et autres installations de transport aérien ;

{e) les véhicules légers et les bus utilisés principalement en relation avac es Activités
Minières ;

[u} les bureaux administratifs, les logements du personnel, les insiäiations de réfectoire,

les installations médicales et les infrastructures associées ui
relation avec les Activités Minières ; et

(g) les autres bâtiments, installations et équipements nécessaires pour la mise en œuvre et
l'exploitation des Activités Minières ou autrement &iülisés principalement en relation
avec les Activités Minières.

« Inspection de Retour > a le sens qui lui est donné à l'Ariicle 54.6(d)(i).

ées principalement en

« Inspection Initiale > a k sens qui lui est donné à “Article 54.6(b){i).

« Installations et Ressources Supplémentairés » a le sens qui lui est donné à l'Article 21.2(a).

« Installations Portuaires de Simfer » si e la partie du Port de Simandou qui comprend les
installations séparées du terminal de navires, construites pour le Client Fondateur, faisant partie de

la Capacité Réservée du Client Fondateur, qui seront exclusivement utilisées par le Client
Fondateur et inclut :

(a) des installations de déchargement de train (y compris des culbuteurs de wagons),
convoyeurs, zones de stockage, empileurs, récupérateurs, installations de mélange et
de criblage nerai et installations de chargement des navires et les équipements
d'entretien &t installations qui y sont associés ;

€) les quais, jetées, postes d'accostage et bassins d'évitage et les équipements d'entretien
et installations qui y sont associés ;

(c) Gn laboratoire d'analyse devant être exploité par ou au nom et pour le compte du Client
Fondateur pour vérifier les caractéristiques physiques et chimiques du produit expédié
et pour permettre la préparation et l'émission d'un certificat d'analyse pour chaque
expédition en conformité avec les exigences de qualité du produit au titre des contrats
de vente concernés ;

(d) “MDP ; et
(e) tous autres bâtiments, installations ou équipements qui sont requis par le Client
Fondateur.

« Installations Portuaires du Producteur » désigne la partie du Port de Simandou qui comprend
les installations séparées du terminal de navires construites pour un Producteur dans le cadre
d'une extension, qui incluront :

bip AU126260073v1 120144668  Z22.5.2014 page (20)
Simandou Convention BOT

(a) des installations de déchargement de train (y compris des culbuteurs de wagons),
convoyeurs, zones de stockage, empileurs, récupérateurs, installations de mélange et
de criblage du minerai et installations de chargement des navires et les équipements
d'entretien et installations qui y sont associés ;

tb) les quais, jetées, postes d'accostage et bassins d'évitage et les équipements d'entretien
et installations qui y sont associés ;

(c) un laboratoire d'analyse devant être exploité par, ou au nom et pour le compte du
Producteur pour les besoins de la vérification des caractéristiques physiques et
chimiques du produit expédié pour permettre la préparation et l'émission d'un certificat
d'analyse pour chaque expédition en conformité avec les exigences de qualité du
produit au titre des contrats de vente concernés ;

(d) une installation polyvalente de déchargement (y compris pour les besoinsen matière
d'entreposage et de stockage) ;

(e) les installations nécessaires pour la fourniture d'électricité, d'eaii at de services de
santé et de salubrité publiques, y compris ce qui est nécessairé pour le traitement des
eaux usées, la fourniture d'eau potable, la gestion des décheis et leur élimination dans
la mesure où de tels services ne sont pas fournis par l'EXploitant des Infrastructures
utilisant les Installations Portuaires Partagées ; et

(f) tous autres bâtiments, installations ou équipements-qui sont requis par le Producteur.

Lesdites Installations Portuaires du Producteur seront situées à l'intérieur de la Zone Portuaire et
seront conçues et construites par le Propriétaire des.lafrastructures et exploitées et entretenues
par l'Exploitant des Infrastructures.

«Installations Portuaires Partagées » désigne les éléments suivants du Port de Simandou à

l'exclusion des Installations Portuaires de‘Simfer et de toutes Installations Portuaires du
Producieur :

(e) les droits relatifs aux chenaux de navigation au Port de Simandou et au dragage des
chenaux ; et
€) les installations qui sont nécessaires pour la construction, l'exploitation et l'entretien des

terminaux de navirès, y compris :

{i) les zonës d'ancrage, les installations et équipements portuaires, y compris les
aides à la navigation tels que les bouées pour marquer les chenaux de
navigation, phares, bassin d'évitage et héliport et les équipements et installations
devant être utilisés pour les besoins du remorquage, du pilotage, du lamanage et
du contrôle, de la surveillance et du secours ;

ti) les équipements et installations d'entretien du Port de Simandou (autres que
ceux en lien avec les Installations Portuaires de Simfer ou les Installations
Portuaires du Producteur) y compris les installations pour le nettoyage des
véhicules, le lavage ou l'inspection des roues ;

ii) les installations de production d'électricité et d'éclairage et les lignes de
transmission et de distribution utilisées pour la fourniture d'électricité pour le Port
de Simandou et les sites à proximité du Port de Simandou pour les besoins liés
au Port de Simandou ou au Projet (tels que nécessaires pour fournir les Services
Portuaires au Client Fondateur et, à la discrétion du Propriétaire des
Infrastructures et de l'Exploitant des Infrastructures, aux Producteurs) ;

tip A0123260073v1 120144563  22.5.2014 ÿ phge (21)
Simandou Convention BOT

{iv) les véhicules légers et bus utilisés principalement en lien avec le Port de
Simandou ;

{v} les bureaux administratifs, bureaux portuaires, douanes, entrepôts, logement du
personnel, installations de réfectoire, installations de réponse médicale et
d'urgence et infrastructures associées utilisées principalement en lien avec le
Port de Simandou ; et

{vi) les installations nécessaires pour la fourniture d'eau et de services de santé et de
salubrité publiques, y compris ce qui est nécessaire pour le traitement des eaux
usées, la fourniture d'eau potable, la gestion et l'élimination des déchets (tels 4
nécessaires pour fournir les Services Portuaires au Client Fondateur ei, à la
discrétion du Propriétaire des Infrastructures et de l'Exploitant des Infrastructures
en décident, aux Producteurs).

« Investisseurs Principaux dans les Infrastructures » a le sens qui lui est donné à l'Article 2.6.

« Jour » désigne un jour calendaire commençant à 00:00, heure de Conakry, sauf stipulation
particulière contraire.

« Législation en Vigueur» désigne la règlementation qguinéenne (traités, lois, codes,
ordonnances, décrets, arrêtés, instructions, jurisprudence, etc.) éonnue et existante au 26
novembre 2002 et en vigueur à cette date (à l'exclusion des Attes Uniformes OHADA tels que
modifiés le cas échéant, qui trouveront à s'appliquer) en tenant compte de toute interprétation
raisonnable qui en était faite à cette même date en Guinéé>ci conformément à, en application des
usages internationaux pour les projets miniers de grande envergure, et inclut toutes Lois et
Règlementations postérieures plus favorables dont l'application est étendue à la Partie concernée
conformément aux Articles 37.8 et 39.

« Limite du Port » désigne la zone de terres‘ot d'eaux située à l'intérieur de la Zone Portuaire,
dont la limite doit être déterminée par !le“Propriétaire des Infrastructures et l'Exploitant des
Infrastructures et approuvée par le Client Fondateur et l'Etat au cours de la préparation de l'EFB
des Infrastructures.

« Liste de Réserves relative à des Sujets d'Ingénieries Non-Essentiels » désigne les points qui
sont requis pour l'achèvemeni tnais qui ne sont pas essentiels pour la mise en œuvre sûre et
réussie des Infrastructures-dù Projet, tels qu'identifiés conformément aux accords de réalisation
conjointe visés à l'Article-7{f).

« Loi BOT » désigne la Loi L/97/012/AN en date du 1er juin 1998 de l'Assemblée Nationale
guinéenne.

« Lois et Règiementations » désigne tous les traités, lois, codes, ordonnances, décrets, arrêtés,
instructions; jurisprudence etc. ou tout autre mesure législative ou règlementaire, qui dans chaque
cas, esi'en vigueur en République de Guinée, tels qu'ils peuvent être amendés, modifiés ou
rempiacés.

«' Manquement Grave de l'Etat » désigne n'importe lequel des événements suivants qui a un Effet
Défavorable Significatif sur toute Partie (autre que l'Etat) ou tout autre Entité Protégée :

() l'Etat ou toute Autorité Gouvernementale prend tout acte ou toute autre mesure ayant,
en tout ou partie, un effet équivalent à une expropriation ou une nationalisation, mais
auquel l'Article 42(b) ne s'appliquerait pas par ailleurs ;

{b) une action ou inaction de l'Etat ou d'une autre Autorité Gouvernementale rendant
impossible pour les autres Parties l'exécution de la présente Convention dans son
intégralité ou, action ou inaction de l'Etat ou d'une autre Autorité Gouvernementale
entrainant un manquement grave aux obligations essentielles de la Convention et

Hip AGIS0260078vt 120144565  22.52014 & LG 5

Simandou Convention BOT

rendant effectivement impossible le maintien de la présente Convention dans son
intégralité ;

(c) tout manquement grave à tout autre accord relatif au Projet d'Infrastructures conclu par
l'Etat ou une Autorité Gouvernementale et auquel toute Partie (autre que l'Etat), ses
Aïfiliées, Contractants du Projet ou tout autre tiers investisseur (tel que cela est prévu à
l'Article 12.5) est une partie ;

(d) tout changement à la Législation en Vigueur que l'Etat ou une Autorité
Gouvernementale cherche à appliquer à toute Partie autre que l'Etat, individuellement
ou collectivement et qui affecte négativement cette personne, en ce qui concerne leirs
droits ou obligations concernant le Projet d'Infrastructures ou la présente Conveniüon,
ou qui a pour conséquence de faire encourir à cette personne une perte ou°un coût
supplémentaire ou plus élevé ;

(e) toute violation des droits du Client Fondateur en venu des Articles 14et 15 ou toute
résiliation ou violation du Contrat de Prestations de Services Ferroviäires et Portuaires
ou toute action ou inaction rendant impossible l'exécution du Contrat de Prestations de
Services Ferroviaires et Portuaires dans son intégralité, qui suvient dans chaque cas,
sur instruction ou à l’instigation de l'Etat ou d'une Autorité Géuvernementale.

(f) la résiliation de la Convention de Base par le Client Foñdateur sur le fondement d'un
Manquement Grave de l'Etat à la Convention de Basse (tel que ce terme est défini aux
présentes) ou la résiliation de la Convention de Ease à la suite d'une expropriation ou
d'une nationalisation par l'Etat ou par toute Autorité Gouvernementale conformément à
l'Article 40(b)} et / ou l'Article 45 de la Convenäon de Base ; et

(g) tout manquement grave de l'Etat ou, d'une Autorité Gouvernementale en vertu des
Anlicles 3, 5, 9, 10, 11, 14, 15, 19, 21:24, 25, 29 à 42 (à l'exception de l'Article 42 (a)) ;

qui n'est pas causé par un Manquemeñi”Grave du Propriétaire des Infrastructures ou un
Événement de Force Majeure (ou une action ou omission de la part du Régulateur Indépendant).

«Manquement Grave du Propriétäire des Infrastructures » désigne n'importe lequel des
événements suivants qui a un Effet Défavorable Significatif sur l'Etat :

(a) un manquement duPropriétaire des Infrastructures à atteindre la Date d'Achèvement
des Infrastructuies conformément à l'Article 7(b), sous réserve que ce manquement ne
soit pas dû à-ün manquement à atteindre la Liste de Réserves relative à des Sujets
d'Ingénieriss Non-Essentiels ; et

b) tout mañquement grave par le Propriétaire des Infrastructures à ses obligations en vertu
des Articles 7(b), 8, 12.1, 12.4, 16, 17, 18, 19, 22, 23, 26, 43, 44 ou 54,

qui n'est pas causé par un Manquement Grave de l’État ou un Événement de Force Majeure.

« Matériel Roulant » a le sens qui lui est donné dans la définition des Infrastructures Ferroviaires.
«Wiodèles d'Accords du Producteur » a le sens qui lui est donné à l'Article 18.5(b).

« Mtpa » signifie millions de tonnes par an.

« Nomination du Client Fondateur » ou « Nomination CF » a le sens qui lui est donné à l'Article
14.6(b)(i).

« Nomination du Producteur » a le sens qui lui est donné à l'Article 14.6(b){ii).

« Nouvel Exploitant des Infrastructures » désigne l'entité mentionnée à l'Article 54.4 (c)(1).

« Notification » désigne une Notification formelle délivrée conformément à l'Article 59, et qui
respecte les exigences dudit Article.

Gap AOT20200078v1 1201445068 2252014 _ d = D 3) Ÿ

Simandou Convention BOT

« Ouvrages de Franchissement Publics » a le sens qui lui est donné à l'Article 22.1{a}(i).

« Partie » désigne une partie à la présente Convention et « Parties » désigne toutes les parties à
la présente Convention et tous leurs successeurs ou ayants droit autorisés.

« Partie autre que l'Etat » désigne toute Partie à la présente Convention autre que l'Etat.

« Parties au Financement » désigne chaque partie à un Document de Financement, qui fournit un
financement (y compris par voie de garantie et / ou d'assurance du financement) concernant les
Infrastructures du Projet et/ou tout représentant (agent), trustee, avocat ou gestionnaire de
compte (account bank) agissant au nom et pour le compte de l'un quelconque d'entre eux.

« Parties au Financement Senior » désigne les Parties au Financement autres que les Parties au
Financement accordant des prêts d'actionnaires pour financer les Infrastructures du Projet.

« Périmètre de la Concession Modifiée » désigne, sous réserve de toute extension) par accord
tel que visé à l'Article 6(b) de la Convention de Base, le périmètre de la Concess: Modifiée visé
en Annexe 1 à la Convention de Base et qui correspond à la partie sud du Mort) Simandou située
dans les préfectures de Beyla, Macenta et Kerouane, d'une longueur de Elus de cinquante-cinq
kilomètres (55 km) comprenant une superficie totale de trois cent soixanté-neuf kilomètres carrés
(369 km?) et dont les coordonnées figurent en Annexe 1 à la Conventior de Base.

« Période de Remboursement de l'investissement » désigne {à période débutant à la Date
d'Achèvement des Infrastructures et s'achevant au trentième anniversaire de cette date.

« Personne Affectée par le Projet » a le sens qui lui est donñé dans le Cadre de PARC.

« Phase 1 du Développement » désigne la construction initiale des Infrastructures du Projet
capables de fournir les Services de Transport au Client Fondateur à une capacité approximative de
cinquante (50) Mtpa, tel que prévu et décrit dans l'EFB des Infrastructures.

« Phase 2 du Développement » désigne le développement continu des Infrastructures du Projet
étendues de sorte qu'elles soient capakies de fournir les Services de Transport au Client
Fondateur à une capacité approximativeide cent (100) Mtpa, tel que prévu et décrit dans l'EFB des
Infrastructures.

« Plan de Financement » a le sens qui lui est donné à l'Article 2.7(c).

« Plan de Mise en Œuvre Anprouvé » a le sens qui lui est donné à l'Article 18.6(e){i) ou 19.5(e)(i)
(selon le cas).

« Plan et Budget Prévisionnel d'Exploitation » a le sens qui lui est donné à l'Article 14.6(a).

« Plan et Budget Frévisionnel d'Exploitation du Producteur » a le sens qui lui est donné à
l'Article 14.7(&}.

« Plans de Gestion de l'EIES » a le sens qui lui est donné à l'Article 43.2(a).

« Politique du Contenu Local » a le sens qui lui est donné à l'Article 26.

« Fort de Simandou » désigne, tels que détaillés en Annexe 8, le port terrestre et en mer et les
installations portuaires associées à l'intérieur de la Zone Portuaire qui seront construits, mis en
service, détenus en pleine propriété, modifiés et étendus par le Propriétaire des Infrastructures et
exploités et entretenus par l'Exploitant des Infrastructures et comprenant :

(a) l'IDP ;
(b) les Installations Portuaires de Simier ;
{c) toutes les installations Portuaires du Producteur ; et
(d) les Installations Portuaires Partagées ;

n
Ip AUT28260078v1 12014486 22.6.2014 Ÿ n (24) A
Simandou Convention BOT

mais ne comprenant aucun actif faisant partie des Infrastructures Minières.

« Pratiques Prudentes en matière d'infrastructures » désigne l'exercice d'un degré de
compétence, diligence, prudence et prévoyance qui peut raisonnablement être attendu d'un
propriétaire ou d'un exploitant qualifié, expérimenté et compétent, engagé dans le même type de
tâche dans des conditions identiques ou similaires, de manière qui soit cohérente avec les
exigences techniques et d'exploitation conformément aux pratiques, normes et procédures de
sécurité internationales généralement acceptés en matière de voies ferrées de transport de minerai
de fer sur de longues distances et d'installations portuaires de minerai de fer en vrac et lorsque
c'est applicable, conformément au Contrat de Prestations de Services Ferroviaires et Portuaires.

« Prestataire de Services de Télécommunication » désigne l'Etat ou le tiers (ou les tiers) qui
cherche{nt) de bonne foi à fournir des services de télécommunications aux citoyens guinéens.

l'Article 14.8 (a).

« Principes du Financement d'une Extension » a le sens qui lui est donné

« Principes du Financement d'une Extension du Client Fondateur » désigna iés Principes du
Financement d'une extension devant régir le financement (par le Client Fondateur ou le
Propriétaire des Infrastructures) d'une extension initiée par le Client Foñdateur, tels qu'établis
conformément à l'Article 14.8(a) et modifiés le cas échéant conformément à l'Article 14.8(b).

« Principes du Financement d'une Extension du Producteur # désigne les Principes du
Financement d'une extension devant régir le financement (par le?roducteur ou le Propriétaire des
Infrastructures) d'une extension initiée par un Producteur, talque cela est envisagé à l'Article
14.8(a), tel que modifié le cas échéant conformément à l'Artisie 14.8(b).

« Principes Tarifaires » désigne les Principes Tarifaifés Ferroviaires et les Principes Tarifaires
Portuaires.

«Principes Tarifaires Ferroviaires > désign les principes tarifaires ferroviaires établis
conformément à l'Article 14.8(a) et modifiés erfiant que de besoin conformément à l'Article 14.8(b).

«Principes Tarifaires Portuaires » Césigne les Principes Tarifaires Portuaires établis
conformément à l'Article 14.8(a), tels aus modifiés le cas échéant conformément à l'Article 14.8(b).
« Procédure de Retour » a le sens qui lui est donné à l'Article 54.7(a).

« Procédure de Sélection du Zonsortium » a le sens qui lui est donné à l'Article 2.2.

« Procédure de Sélectior:!Pl » a le sens qui lui est donné à l'Article 2.6.

« Procédure relative ou Test d'Achèvement et au Retour » a le sens qui lui est donné à l'Article
8.2(a).

« Producteur » 4 le sens qui lui est donné à l'Article 14.1(b).

« Producteur Intéressé » a le sens qui lui est donné à l'Article 48.4.

« Proist» désigne les activités de recherche et d'exploitation de minerai de fer et le cas échéant,
de tout autre minerais associé ou extrait de gisements situés à l'intérieur du Périmètre de la
Concession Modifiée ou d'autres zones appartenant, en tout ou partie, au Client Fondateur ou à
ses Affiliées, y compris les opérations de concentration, l'exportation et la commercialisation, la
conception, la construction, la mise en service, la propriété, l'exploitation, l'entretien, la modification
et l'extension des Infrastructures Minières et des Infrastructures du Projet et toutes autres activités
liées nécessaires pour la réalisation du Projet.

« Projet d'Infrastructures » désigne la conception, le développement, le financement, la
construction, la propriété, l'exploitation, l'entretien, la modification ou l'extension des Infrastructures
du Projet, ainsi que toutes autres activités liées nécessaires pour la conduite des Activités
d'Infrastructures (y compris toute expropriation de terrains nécessaire à cette fin).

bdp AO129260078v1 1201445663 22.56.2014 a page (25) h
Simandou Convention BOT

« Projet Minier » désigne la conception, le développement, le financement, la construction, la
propriété, l'exploitation, l'entretien, la modification ou l'extension des Infrastructures Minières, et
toutes autres activités liées nécessaires à la conduite des Activités Minières (y compris toute
expropriation des terrains nécessaire à cette fin).

« Proposition de Corridor des Infrastructures » a le sens qui lui est donné à l'Article 5.

« Propriétaire des Infrastructures » désigne une entité qui devient partie à la Convention BOT en
qualité de Propriétaire des Infrastructures conformément à l'Article 2.9(b) de la Convention BOT et
toute autre entité qui est dûment désignée pour la remplacer conformément aux termes ei
conditions de la Convention BOT au jour de, ou avant la Date de Transfert ou confommément-4üx
termes et conditions de la Convention de Base au jour de, ou après la Date de Transfert.

« Protocole d'Entretien du Port » a le sens qui lui est donné à l'Article 20(a){vi).

« Protocole d'Entretien des Voies » a le sens qui lui est donné à l'Article 20(a){v).

« Protocole de Programmation et d'Exploitation » a le sens qui lui est donné & ‘Article 20(a)(i}.
« Protocole de Sécurité et de Sureté Publique » a le sens qui lui est donrié à l'Article 20(a)(ix).

« Protocole relatif à l'Entretien du Matériel Roulant » a le sens qui lui est donné à l'Article
20(a)(iv).

« Protocole sur les Standards des Navires » a le sens qui lui &i donné à l'Article 20(a)(i).

« Protocole sur les Standards du Matériel Roulant » a-is sens qui lui est donné à l'Article
20(a)(if).

« Protocoles » désigne collectivement les protocoles mentionnés à l'Article 20(a).

« Protocoles Sociaux et Environnementaux » a £ sens qui lui est donné à l'Article 20(a){x).

« Rapport de Retour » désigne un rapport qui comprend les informations suivantes :

(e) le refus du Certificateur du Retour d'émettre un Certificat de Retour au Propriétaire des
Infrastructures et à l'Exploitant des Infrastructures ;

(b) les Travaux de Renouvéliement nécessaires devant être réalisés ; et

(c) le quantum du coûtstimé pour achever les Travaux de Renouvellement.

« Rapport de Travaux de Renouvellement » désigne un rapport qui comprend les informations
suivantes :

{) si les Infrastructures du Projet satisfont aux Conditions de Retour au moment de
l'inspection Initiale ou de la Seconde Inspection (selon le cas) ;

{b) les Travaux de Renouvellement nécessaires devant être réalisés par le Propriétaire des
Infrastructures et / ou l'Exploitant des Infrastructures (selon le cas) ; et

{c) une période raisonnable au cours de laquelle le Propriétaire des Infrastructures et / ou
l'Exploitant des Infrastructures (selon le cas) doit réaliser les Travaux de
Renouvellement.

« Régime de Licence de Sécurité du Rail » a le sens qui lui est donné à l'Article 25.4.

« Régime Fiscal et Douanier » désigne le régime fiscal et douanier établi conformément aux
stipulations des Articles 29 à 37 et à l'Annexe Fiscale.

« Règlementations Portuaires » a le sens qui lui est donné à l'Article 20(a}(vii}.
« Règles de Tenue de Comptes » a le sens qui lui est donné à l'Article 20(a){viii).
« Régulateur Indépendant » a le sens qui lui est donné à l'Article 25.

Hip A012926007SvI 120144065  22.5.2014 page (28)
Simandou Convention BOT

« Réserve du Budget Si » a le sens qui lui est donné à l'Article 2.8(b)(i).

« Seconde Inspection » a le sens qui lui est donné à l'Article 54.6(c)(i).

« Service de Transport de Passagers » a le sens qui lui est donné à l'Article 16(a).
« Services de Transports » a le sens qui lui est donné à l'Article 15.1(a).

« Services de Transport Projetés » a le sens qui lui est donné à l'Article 18.1(f}(i) ou à l'Article
19.1(c) (selon le cas).

« Services Ferroviaires » désigne les services fournis en utilisant les Infrastructures Ferroviaires;
y compris :

(a) le transport de produit de la mine ou autre installation de chargement jusqu'à ur. fort ;

b) le transport d'équipements et de fournitures d'un port jusqu'à une min& ou autre
installation de déchargement ;

{c} la fourniture de l'approvisionnement, l'entretien et le renouvellement at Matériel Roulant
pour fournir les services mentionnés ci-dessus ;

(d) l'entretien et le renouvellement des autres Infrastructures Ferioviaires pour les besoins
de la fourniture de services mentionnés ci-dessus ; et

(e) tous services auxiliaires en lien avec les services mentionnés ci-dessus.

« Services Portuaires » désigne les services fournis en Wiïsant les Infrastructures Portuaires
Partagées et soit les Installations Portuaires de Simfer, soit les Installations Portuaires du
Producteur, ÿ compris :
{e) en ce qui concerne les Installations Portéires de Simier ou les Installations Portuaires
du Producteur :
[0] le chargement de produits (sur les navires, y compris la réception de produits et
soit le chargement direct sur les navires soit le stockage ;

(i) le déchargement déebüis les navires des équipements et approvisionnements
entrants ;

(ii) l'entretien ets renouvellement des Installations Portuaires de Simfer ou des
Installations Portuaires du Producteur aux fins de fournir les services mentionnés
ci-deseus ; et

(iv) tous autres services auxiliaires en lien avec les services mentionnés ci-
dessus ; et

b) errte qui concerne les Installations Portuaires Partagées :

{) la gestion et l'entretien de la zone de Limite du Port, notamment la sécurité et la
surveillance ;

(i) le contrôle des profondeurs d'eau et l'exécution d'opérations de dragage à

l'intérieur de la Zone Portuaire ;

{ii} le remorquage, incluant toutes les opérations de remorquage relatives à l'entrée,
à la sortie et au mouvement des navires et engins flottants à l'intérieur de la Zone
Portuaire ;

(iv) _le pilotage des navires afin d'amener les navires à l'intérieur et en dehors de la
Limite du Port et à l'intérieur de la Zone Portuaire et des eaux maritimes ;

() le lamanage, couvrant toutes les opérations réalisées pour l'amarrage ou le
mouvement des navires ;

bip AC128260078v1 120144568  22.5.2014 Y | pags 27) É

Simandou Convention BOT

(vi) le contrôle, la surveillance et le secours à l'intérieur de la Limite du Port et du
chenal de navigation ; et

(vi) tous autres services auxiliaires en lien avec les services mentionnés ci-dessus.
« Services de Transport de Marchandises Diverses » a le sens qui lui est donné à l'Article 17.

«SF» désigne la Société Financière Internationale, une organisation internationale établie par
ses statuts entre ses pays membres.

« SIMFER Jersey Finance 1 Ltd » désigne la société portant cette dénomination immatriculée en
vertu des lois de Jersey (numéro d'immatriculation 112690).

« SIMFER Jersey Finance 2 Ltd » désigne la société portant cette dénomination immeiticulée
vertu des lois de Jersey (numéro d'immatriculation 112691).

« SIMFER Jersey Ltd» désigne Simfer Jersey Limited, une société immatricuise à Jersey
{numéro d'immaitriculation 105843) dont le siège social est situé à La Motte Charïibers, St Helier,
JE1 1PB, Jersey.

«Sous-Traïitant Direct» désigne toute entreprise existant valablement et disposant des
compétences requises pour fournir les services et / ou travaux pour les besoins des Activités du
Projet et ayant conclu un contrat avec le Client Fondateur, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures, leurs Affiliées respectives ou l'urc te leurs sous-traitants dans le
cadre exclusif du Projet, et dont l'identité et la nature de£”services ou travaux auront été
communiquées à l'Etat dès la signature du contrat de sous-iraitance. La présente définition devra
toujours être lue en lien avec les références aux sous-traitants visées par l'Annexe Fiscale.

« Standards de Contrats du Producteur » a le sens qui lui est donné à l'Article 18.5(b).

« Standards du Projet» désigne les meilloures pratiques internationales en matière de
gouvernance d'entreprise, d'éthique dans le dsmaine des affaires, de durabilité et de transparence
et toutes les normes intemationales et la Législation en Vigueur en lien avec ces sujets ainsi que
les principes listés ci-dessous :

{) les normes et politiques dé Rio Tinto en matière de santé, sécurité, environnement et
communautés (SSEG}H {y compris « Notre approche de l'entreprise » (The Way We
Work) :

(b) les « Principesüé l'Equateur » ;

(c) les « Normes de performance de la SFI en matière de durabilité environnementale et
sociale;

(d) « Les Principes Volontaires sur la Sécurité et les Droits de l'Homme » ;

(e) «Les lignes directrices pour un partenariat contre la corruption » (Partnering Against

Corruption Principles for Countering Bribery) du Forum économique mondial :

[U] les principes de conduite des affaires pour contrer la corruption (Business Principles for
Countering Briberÿ) de Transparency International ;

(g} les principes et les critères de l'Initiative pour la Transparence des Industries
Extractives (Extractive Industries Transparency Initiative) ; et

{h) les normes du Conseil International pour les Mines et les Minéraux (Framework of the
International Council on Mining and Minerals).

« Stipulations Relatives aux Infrastructures » désigne les stipulations relatives aux
infrastructures figurant en Annexe 10 de la Convention de Base.

bdp A0129260079v1 1201445635 22.5.2014 w page (28) À
Simandou Convention BOT

« Sûreté » désigne toute cession, tout nantissement, tout gage, toute hypothèque ou cession
conditionnelle d'actions ou de participations au sein du capital du Propriétaire des Infrastructures
ou de la Holding du Propriétaire des Infrastructures ou portant sur des Actifs des Infrastructures du
Projet, qui sont consentis par le Propriétaire des Infrastructures ou la Holding du Propriétaire des
Infrastructures ou tout actionnaire de ceux-ci au profit de toute Partie au Financement ou
autrement conformément à tout Document de Financement.

«Tarifs» désigne un montant payable par le Client Fondateur, un Producteur ou tout tiers
utilisateur de la Capacité Supplémentaire au Propriétaire des Infrastructures et / ou à l'Exploitant
des Infrastructures pour les Services Ferroviaires et les Services Portuaires, déterminés
conformément aux Principes Tarifaires Ferroviaires et aux Principes Tarifaires Portuaires.

«Taux d'intérêt Contractuel » désigne le London Interbank Offered Rate (LIBOR). pour les
dépôts à trois (3) mois en Dollars publié par the International Exchange Benchmark Adfninistration
Ltd ou toute autre entité de remplacement responsable à un moment donné de l'administration du
LIBOR, à ou aux environs de 11h45 (GMT) plus trois pour cent (3 %).

« Taxes » désigne tout impôt, droit, prélèvement, toute redevance, taxe ei-d'une manière plus
générale, tout prélèvement fiscai (y compris les droits de douane) ou pafafiscal dû à l'Etat ou à
toute Autorité Gouvernementale.

« Terrains du Projet > désigne, selon le contexte, tous les sites-icrrains et espaces de quelque
nature et localisation que ce sait, qui sont nécessaires ou utilesour la réalisation des Activités du
Projet (y compris toute partie du domaine public maritim& ou fluvial ou tous autres terrains
appartenant au domaine public de l'Etat ou au domaine public de toute autre personne morale de
droit public) devant être obtenus conformément à la préédure prévus à l'Annexe 5, étant précisé
que bien que la majorité des Terrains du Projet sera, en principe, située à l'intérieur du Corridor,
certains Terrains du Projet, tels que ceux nécèssaires à la réalisation des voies d'accès, la
production et le transport d'énergie pour le$ Activités du Projet ou pour la réinstallation des
Personnes Affectées par le Projet, pourront être situés, en tout ou en partie, à l'extérieur du
Corridor, lorsque cela est nécessaire.

« Travaux de Renouvellement » désigne la rectification, la rénovation, l'entretien et les travaux de
réhabilitation (le cas échéant) devant être réalisés pour assurer que les Infrastructures du Projet
soient conformes avec les Conditions de Retour à la Date de Transfert.

« TVA » désigne la taxe sü ta valeur ajoutée, telle que définie par la Législation en Vigueur.

« Voies d'Accès au Rail » a le sens qui lui est donné à l'Article 22.1(a)(i).

« Voies du Port »£ le sens qui lui est donné à l'Article 22.4(a).

« Voies Secondaires de Simfer » a le sens qui lui est donné au paragraphe (a) de la définition
d'Infrastruciures Minières.

« Voisé Secondaires du Producteur » désigne les installations de chargement ferroviaires et les
rails entre les installations de chargement ferroviaires du Producteur et le point auquel les rails
croisent la ligne principale des Infrastructures Ferroviaires.

« Zone Portuaire » désigne la zone à l'intérieur, ou substantiellement à l'intérieur, du périmètre de
la zone identifiée dans le Décret PIN et à l'intérieur de laquelle le Port de Simandou sera situé,
dont la limite doit être déterminée par le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures et approuvée par le Client Fondateur et l'Etat au cours de la préparation de l'EFB
des Infrastruciures.

bp AU129260073v1 1201446863  22.5.2014 | page (25) À
Simandou Convention BOT

INTERPRETATION

Les règles ci-dessous s'appliquent, à moins que le contexte exige qu'il en soit autrement.

(a) Le singulier comprend le pluriel et inversement.

{b) Si un mot ou une expression sont définis, leurs autres formes grammaticales ont un sens
correspondant.

(c) Toute référence à une section, à un article ou à une annexe est une référence à une
section, à un article ou à une annexe à la présente Convention.

(d) Toute référence à un accord, à une convention ou un à document (y compris une référence
à la présente Convention ou à la Convention de Base) est une référence à l'accoïä, à la
convention ou au document tel que modifié, complété, renouvelé ou remplacé, “excepté
dans la mesure où la présente Convention, cet autre accord, la présente Convention ou ce
document l'interdisent.

(e) Toute référence à l'écrit comprend toute méthode de représentation oué reproduction de
mois, figures, dessins ou symboles sous une forme visible et tangible, mais exclut une
communication par courrier électronique.

( Toute référence à une Partie à la présente Convention ou à.&in autre accord ou document
comprend les successeurs, substituts autorisés et ayants droit autorisés de la Partie en

question.

(g) Toute référence à la conduite comprend une omission, une déclaration où un engagement,
écrit ou non.

{h} Les termes suivants des mots tels que « nctamment», « y compris », « par exemple » ou

des expressions semblables ne sont pas-fimitatives ou exhaustives.

1h
np AU128260079v1 1201445603  22.5.2014 F page (80) D
Simandou Convention BOT

SECTION | : STIPULATIONS GÉNÉRALES

1.

OBJET DE LA CONVENTION

La présente Convention a pour objet de :

(a)

&)

(c)

(a)

définir les conditions juridiques, fiscales, administratives, financières, douanières et
sociales dans le cadre desquelles :

[0] le Propriétaire des Infrastructures assurera la conception, le financement, la
construction et la mise en service des Infrastructures du Projet ;

(ii) le Propriétaire des Infrastructures détiendra en pleine propriété, modifiera,
étendra les Infrastructures du Projet et, à l'issue de la Périne de
Remboursement de l'investissement, transférera les Infrastructures du Projet à
l'Etat ;

Gü} l'Exploitant des Infrastructures exploitera et entretiendra les drastructures du
Projet à compter de la Date d'Achèvement des Infrastructures),

(iv) le Client Fondateur aura la priorité absolue d'utiisation de toutes les
Infrastructures du Projet et des Voies Secondaires (de Simfer (autres que les
Installations Portuaires du Producteur et les Voiss Secondaires du Producteur)
pour le transport et l'exportation de la production du Client Fondateur ; et

iv) l'Etat accordera les garanties exigées pare Propriétaire des Infrastructures et
ses actionnaires, les Parties au Financement Senior, l'Exploitant des
Infrastructures et le Client Fondeièur pour la mise en œuvre du Projet
d'Infrastructures ;

créer le cadre nécessaire afin que le Fropriétaire des Infrastructures soit en mesure de
sécuriser le financement nécessaire à ja réalisation des Infrastructures du Projet ;

définir les conditions générales et économiques relatives à la réalisation du Projet
d'Infrastructures ; et

prévoir les moyens par lesquels l'Etat facilitera la construction des Infrastructures du Projet,
leur financement et la“conduite des Activités d'Infrastructures, y compris par l'octroi des
garanties exigées parles Parties pour la mise en œuvre du Projet d'Infrastructures,

dans chaque cas conformément à ce qui est prévu par la présente Convention.
MISE EN ŒUVRE DU PROJET D'INFRASTRUCTURES
Dispésitions générales

(Mise en œuvre) Le Projet d'Infrastructures sera mis en œuvre selon les étapes
suivantes :

[0] la Procédure de Sélection du Consortium ;

{i) le Plan de Financement et Négociations des Modalités ;
(ii) la Décision d'Investissement liée aux Infrastructures ;
iv) les Procédures requises pour atteindre la Date d'Entrée en Vigueur des

Infrastructures ; et
(] la phase de mise en œuvre.

ip AOT20260078v1 1201445688 22.5.2014 page (81) A
Simandou Convention BOT

(b)

2.2

(Calendrier) Les dates cibles pour la réalisation de certaines étapes prévues à l'Article
2.1(a) telles que ces dernières sont convenues séparément et paraphées par les Parties,
sont les suivantes :

(0] une date cible à la fin d'une période convenue (commençant à courir à compter
de la Date d'Entrée en Vigueur) au plus tard à la fin de laquelle il est prévu que la
Procédure de Sélection du Consortium soit achevée (« Date Cible de Sélection
du Consortium ») ;

(i} une date cible à la fin d'une période convenue (commençant à courir à compter
de l'achèvement de la Procédure de Sélection du Consortium) au plus tard à'la
fin de laquelle le Consortium d'Infrastructures et le Client Fondateur pourront
chacun prendre une Décision d'investissement liée aux Infrastructures {dans le
cas où la Procédure de Sélection du Consortium a été menée à bien) (« Date
Cible DII ») ; et

(ii) une date cible à la fin d'une période convenue (commençant #courir à compter
de la Décision d'Investissement liée aux Infrastructures) a&-plus tard à la fin de
laquelle il est prévu que la Date d'Entrée en Viguéur des Infrastructures
intervienne (dans le cas où le Consortium d'Infrastructures et le Client Fondateur
confirment qu'ils ont pris une Décision d'Investissément liée aux Infrastructures
positive) (« Date Cible DEVI »),

(la Date Cible de Sélection du Consortium, la Data Gible DII et la Date Cible DEVI sont
collectivement désignées les « Dates Cibles »).

Procédure de Sélection du Consortium

À compter de la Date d'Entrée en Vigueur, le Ciisnt Fondateur doit mener les activités prévues aux
Atticles 2.8 et 2.6 et l'Etat doit mener les activités prévues aux Articles 2.4 et 2.5. L'Etat et le Client
Fondateur doivent également convenir du Contrat de Prestations de Services Ferroviaires et
Portuaires et le parapher (la « Procédure de Sélection du Consortium »).

2.3

(e)

(b)

EFB des Infrastructures ét Activités Locales

Dans le cadre dé ta Procédure de Sélection du Consortium, le Client Fondateur doit
réaliser les activités locales décrites à la Section 1 de l'Annexe 13 (« Activités Locales »)
préparer, et-iiriancer (pour le compte du Consortium d'Infrastructures devant être choisi et
confirmé conformément à l'Article 2.6) une étude de faisabilité du Projet d’infrastructures
d'un standard bancable conforme aux Critères de Construction des Infrastructures afin de
confimer l'étendue (y compris la Proposition de Corridor des Infrastructures), la période
ttale de construction, la stratégie de construction et le coût d'investissement des
Infrastructures du Projet (l'« EFB des Infrastructures +). Aux fins du présent Article 2.3(a),
un « standard bancable » désigne le standard requis pour attirer les investissements des
Investisseurs Principaux des Infrastructures et, sous réserve des études confirmatoires qui
pourraient être requises en tant que condition préalable, le financement de projets par les
Parties au Financement Senior.

L'EFB des Infrastructures doit inclure :

ü) un budget relatif au coût d'investissement du développement du Projet
d'infrastructures (qui comprendra des données séparées pour la Phase 1 du
Développement et la Phase 2 du Développement) incluant les Coûts Historiques

tip A0129260079V1 12014456  22.5.2014
Simandou Convention BOT

des Infrastructures {« Budget d'investissement Sl») et une réserve de
dépassements de coûts de dix pour cent (10) % (« Réserve du Budget SI ») ; et

di) la Date Cible DAI à laquelle la Date d'Achèvement des Infrastructures doit
intervenir, telle que cette date peut être prorogée par une Extension DAI Réputée
conformément à l'Article 7 {la « Date Cible DAI »).

{c) L'EFB des Infrastructures, le Budget d'investissement SI et la Réserve du Budget SI
doivent être convenus avec le Consortium d'Infrastructures et approuvés par celui-ci
(toutes les modifications subséquentes apportées par le Consortium d'Infrastructures
devant être convenues avec le Client Fondateur). Le Budget d'investissement SI fiñal
accepté (incluant la Réserve du Budget SI) est désigné comme le «Biüdget
d'investissement SI Accepté », et doit constituer la base des charges de disfonibilité
dues par le Client Fondateur conformément au CPSFP.

(d) Dans le cadre de la Procédure de Sélection du Consortium, le Client Farñdateur, avec le
Consortium d'Infrastructures, doivent mettre à jour l'Etude d'impact Ervironnemental et
Social (l‘« EIES »), soumise par le Client Fondateur conformément 2 l'Article 41.2 de la
Convention de Base et au projet de Rapport d'Ingénierie Définitivs-de 2013 s'agissant du
Projet d'Infrastructures, en tous points conforme aux Standards‘äu Projet.

(e) Dans la mesure où les Activités Locales impliquent la conStruction des Infrastructures du
Projet, le Client Fondateur doit se conformer aux Stañaards du Projet et aux Pratiques
Prudentes en matière d'Infrastructures dans le cadfe de la conduite de ces travaux de
construction.

2.4 Activités Facilitatrices de l'Etat

Parallèlement à l'EFB des Infrastructures et aux Activités Locales, l'Etat veillera à ce que certaines
activités prévues à la Section 2 de l'Annexe 13 (les « Activités Facilitatrices de l'Etat »} soient
mises en œuvre dans les délais prévus pour chacune d'entre elles à la Section 2 de l'Annexe 18 ou
dans tous autres délais convenus tel Que requis afin de permettre la réalisation des Activités
Locales et l'EFB des Infrastructures, et afin de faciliter la future mise en œuvre du Projet
d'Infrastructures, ces activités étent des éléments importants de facilitation pour pouvoir mobiliser
des membres supplémentaires’aans le Consortium d'Infrastructures, dans chacun des cas, tel que
cela est requis afin d'atteindré les Dates Cibles. La réalisation des Activités Facilitatrices de l'Etat
de manière satisfaisants pour le Client Fondateur (sans que cette satisfaction ne puisse être
refusée sans motif raisonnable) constitue un prérequis qui devra être satisfait de manière continue
pour permettre la-‘progression et l'achèvement de l'EFB des Infrastructures et des Activités
Locales. Tout rétard dans l'achèvement des Activités Facilitatrices de l'Etat constituera une
Extension DEVi Réputée {tel que précisé à l'Article 2.14{b)).

2.5 Accès

L'Etat s'engage à assurer qu'il a été octroyé au Client Fondateur, au Consortium d'Infrastructures
etaux Parties au Financement Senior potentielles un droit d'accès au Corridor afin de mener et de
finaliser la Procédure de Sélection du Consortium dans les délais impartis, en sollicitant les
Autorités Gouvernementales compétentes, y compris leurs services décentralisés, afin de faciliter
et coordonner l'accès au Corridor et aux terrains des propriétaires et exploitants d'activités menées
régulièrement dans le Corridor, afin de leur permettre de mettre en œuvre les procédures décrites
aux Articles 2.8 et 2.4.

bdpADI28260078vI 12014865 225204 À x ge (8) 4
Simandou Convention BOT

2.6

Identification et Sélection des Investisseurs Principaux dans les Infrastructures

Le Client Fondateur s'efforcera d'attirer, avec le soutien de l'Etat, des investissements dans le
Projet d'Infrastructures en identifiant et en sélectionnant des investisseurs {les « Investisseurs
Principaux dans les Infrastructures ») conformément à une procédure de sélection
(« Procédure de Sélection IPI »} qui sera conduite de la manière suivante :

(a)

{b)

2.7

le Client Fondateur déterminera les critères de sélection et la procédure qui s'appliquera à
la Procédure de Sélection IPI en conformité avec les Critères de Sélection ;

il doit être communiqué à l'Etat les critères de sélection ainsi que la procédure proposée
par le Client Fondateur pour la Procédure de Sélection IPI et l'Etat fournira son @vis
concernant ces sujets au travers de l'équipe conjointe de financement établie par l'Etat et
le Client Fondateur. En finalisant la Procédure de Sélection [PI, le Client Fondateur doit
prendre en compte tous les avis reçus et faire les modifications nécessaires-&n particulier
aïin de refléter les Critères de Sélection. La Procédure de Sélection IP[finale doit être
soumise à l'approbation de l'Etat qui ne doit pas être refusée sans mGlif raisonnable et
sera considérée comme octroyée en l'absence de réponse de la:pait de l'Etat dans les
sept (7) Jours de la fourniture de la Procédure de Sélection IPI finalg à l'Etat.

Chaque candidat Investisseur Principal dans les Infrastructures doit être évalué par le
Client Fondateur conformément à la Procédure de Sélection IPI durant laquelle le Client
Fondateur et l'Etat doivent mettre à la dispositior” des candidats les informations
nécessaires pour que ces derniers puissent procédé aux diligences requises, et le Client
Fondateur doit fournir à l'Etat, à intervalles réguliers, les mises à jour relatives à la
progression de la Procédure de Sélection IPI/L€ Client Fondateur doit, à la suite de cette
évaluation, sélectionner les candidats qui‘agiront en qualité d'investisseurs Principaux
dans les Infrastructures et qui par la-süite formeront un consortium (le « Consortium
d'infrastructures »), lequel devant pi la suite être approuvé par l'Etat (ladite approbation
ne pouvant être refusée sans mot# raisonnable) conformément aux stipulations prévues à
l'Article 19.2 de la Convention dé Base.

L'Etat et le Ciient Fondateur (et dans le cas où il a été établi, le Consortium
d'Infrastructures) doivent‘lorsque cela est nécessaire, négocier de bonne foi et s'efforcer
de convenir tout aveñiant à la présente Convention, à l'Accord relatif aux Principes
Tarifaires ou à la Convention de Base dans la mesure où cela peut s'avérer nécessaire ou
souhaitable afir_de faciliter la Procédure de Sélection du Consortium, le Plan de
Financement, la Décision d'investissement liée aux Infrastructures ou l'achèvement de la
Date d'Enfrée en Vigueur des Infrastructures, y compris les stipulations éventuelles en
vertu desquelles la propriété des Infrastructures Ferroviaires et la propriété du Port de
Simañdou n'appartiendraient pas à la même personne.

Pian de Financement et Négociation des Modalités

Dans la mesure où les questions ci-après ne seraient pas finalisées ou exécutées pendant la
Procédure de Sélection du Consortium, elles devront être finalisées par la suite le plus rapidement
possible de la manière suivante :

(e)

(Rôle de l'Exploitant et Documentation) L'Exploitant des infrastructures sera le Client
Fondateur ou l'une (ou plusieurs) des personnes désignées au sein du Groupe Rio Tinto, à
moins qu'il en soit requis autrement par le Consortium d'Infrastructures dans le cadre de la
Procédure de Sélection du Consortium. Le Client Fondateur et l'Etat doivent confirmer
l'identité de l'Exploitant des Infrastructures dans la mesure où il n'est pas le Client
Fondaïteur, à la suite de quoi le Client Fondateur, le Consortium d'Infrastructures et

bip A0128260073vT 1201445095 22,5.2014

Simandou Convention BOT

(b)

{e)

l'Exploitant des Infrastructures doivent négocier de bonne foi et chercher à convenir des
modalités et des conditions :

ü} de l'Accord d'Exploitation des Infrastructures ;

{i) du Contrat de Prestations de Services Ferroviaires et Portuaires (sur la base de
la version ayant été acceptée et paraphée par l'Etat et le Client Fondateur
comme stipulé à l’Article 2.2) ; et

(ii) des accords de réalisation conjointe visés à l'Article 7(f),

ainsi que de tous avenants éventuels requis à la présente Convention, à l'Accord relatif aux
Principes Tarifaires ou à la Convention de Base, le tout conformément aux Critères de
Sélection, sauf si sur la base des conclusions de FEFB des Infrastructures où-de la
Procédure de Sélection du Consortium, le Propriétaire des Infrastructures £t le Client
Fondateur en décident autrement. Toutes modifications au Contrat de Frastations de
Services Ferroviaires et Portuaires, à la présente Convention, à l'Azcord relatif aux
Principes Tarifaires ou à la Convention de Base qui pourraient être nécessaires, doivent
être négociées de bonne foi et convenues avec l'Etat.

(Conditions Suspensives) Le Client Fondateur, le Consortium d'Infrastructures et l'Etat
devront confirmer les conditions suspensives relatives à la Dâte d'Entrée en Vigueur des
Infrastructures, lesquelles doivent être limitées :

(Q] aux approbations, règlementaires ou autré£, requises pour la réalisation de
l'investissement relatif aux infrastructures én Guinée, dans les pays d'origine des
membres du Consortium d'Infrastruciures ou des actionnaires ou des Affiliées du
Client Fondateur ;

di) à toute Autorisation raisonnab'ement requise par le Consortium d'Infrastructures
ou par l'Etat ;

(ii) à la fourniture de tous ies Terrains du Projet raisonnablement requises par le
Consortium d'Infrastriviures ;

{iv} à la ratification dé toute modification convenue à la Convention de Base et à la
présente Convantion ; et

vw à toute canaition suspensive requise par le Plan de Financement ou les Parties
au Finañèement Senior conformément à l'Article 2.9(e),

d'une manièrs-conforme aux Critères de Sélection, sauf si sur la base des conclusions de
l'EFB des infrastructures ou des audits complémentaires le Consortium d'Infrastructures, le
Client Fondateur et l'Etat en décident autrement.

(Pläi de Financement) Le Consortium d'infrastructures doit confirmer un plan de
irancement (le « Plan de Financement ») du Projet d'Infrastructures en vertu duquel le
Consortium d'infrastructures s'engage à financer, ou identifie les sources de financement
afin de financer :

() les Coûts Historiques des Infrastructures ;
Gi) le Budget d'Investissement SI Accepté ;
(ii) tous montants supplémentaires et nécessaires pour financer les dépassements

de coûts pour atteindre la Date d'Achèvement des Infrastructures ; et

(iv) tous montants nécessaires pour honorer la dette du Propriétaire des
Infrastructures due aux Parties au Financement Senior au titre des Documents

‘ip A0129260073v1 1201445668  22.5.2014

— 4
Simandou Convention BOT

de Financement jusqu'à la survenance de la Date d’Achèvement des
Infrastructures,

et le Client Fondateur et le Consortium d'Infrastructures négocieront de bonne foi et
rechercheront un accord sur les questions visées au présent Article 2.7.

2.8 Décision d'investissement liée aux Infrastructures

Le Consortium d'Infrastructures et le Client Fondateur doivent décider séparément, sur la base et
sous réserve de la position convenue en ce qui concerne les questions visées à l'Article 2.7, s'ils
souhaitent poursuivre le Projet, à condition que les procédures visées à Article 2.9 soient dûment
menées à bien et doivent en informer l'autre Partie par écrit (la « Décision d'investissement liée
aux Infrastructures »). À la suite de l'approbation du Consortium d'Infrastructures confoirément
à l'Article 2.8(c) et de la Décision d'investissement liée aux Infrastructures positive, les droits
relatifs à l'EFB des Infrastructures doivent être cédés au Consortium d'infrastrustures (sous
réserve que les coûts y relatifs soient payés au Client Fondateur dans le cadre du paiement des
Coûts Historiques des Infrastructures mentionnés à l'Article 2.11). Le Consortium d'Infrastructures
assumera dès lors l'entière responsabilité de l'EFB des Infrastructures ete tout avenant y étant
apporté, étant convenu qu'en conséquence de quoi le Client Fondateur ne supportera plus aucune
responsabilité relative au contenu et aux conclusions de l'EFB des lrérastructures (y compris pour
la période antérieure à la cession de l'EFB des Infrastructures au C5nsortium d'Infrastructures).

2.9 Date d’Entrée en Vigueur des Infrastructures

&i le Consortium d'Infrastructures et le Client Fondateut.confirment tous deux, conformément à
l'Article 2.8, qu'ils ont pris une Décision liée aux inirastructures positive et qu'ils souhaitent
poursuivre le Projet sur la base et sous réserve dei position convenus concernant les questions
visées à l'Article 2.7, alors l'Etat devra en éêtræ informé et l'ensemble des actions et conditions
suivantes devront par la suite être concomitanirnent menées à bien et satisfaites :

(a) Le Consortium d'Infrastructures doit immatriculer la Holding du Propriétaire des
Infrastructures dans une juridiciion acceptable pour le Client Fondateur (l'approbation de
cette juridiction par le Client Fondateur ne devant pas être refusée sans motif raisonnable)
et la Holding du Propriétaire des Infrastructures doit immatriculer le Propriétaire des
Infrastructures sous là färme d'une société de droit guinéen dont il détiendra l'intégralité du
capital social. La {Holding du Propriétaire des Infrastructures et le Propriétaire des
Infrastructures, rs peuvent mener d'autres activités ou être impliqués dans des affaires
autres que celles prévues par la présente Convention. L'Etat aura le droit à un siège au
conseil d'adi istration du Propriétaire des infrastructures, sans droit de vote sauf
s'agissant d'un nombre limité de questions stratégiques devant être convenues avec le
Corsortium d'infrastructures. Les droits de l'Etat en vertu de l'Article 2.9(a) doivent être
incorporés dans les statuts de la Holding du Propriétaire des Infrastructures.

{b) Suite à l'immatriculation de la Holding du Propriétaire des Infrastructures et du Propriétaire
des Infrastructures, tant le Propriétaire des Infrastructures que la Holding du Propriétaire
des Infrastructures doivent devenir partie à la présente Convention et à l'Accord relatif aux
Principes Tarifaires en signant un Contrat d'Accession dans la forme substantiellement
prévue à l'Annexe 1.

(c) L'accession de toutes les parties désignées à l'Accord d'Exploitation des Infrastructures, au
Contrat de Prestation de Services Ferroviaires et Portuaires et aux accords de réalisation
conjointe mentionnés à l'Article 7{f), dans chacun des cas conformément à l'Article 2.7, et
l'accession de l'Exploitant des Infrastructures en tant qu'Exploitant des Infrastructures à la

“bep AO129260078vi 1201445689  22.5.2014 . !_ À

Simandou Convention BOT

présente Convention et à l'Accord relatif aux Principes Tarifaires par la conclusion d'un
Contrat d'Accession dans la forme substantiellement prévue à l'Annexe 1.

{d) Le Client Fondateur, le Consortium d'Infrastructures, les Parties au Financement et l'Etat
doivent négocier de bonne foi et conclure les Documents de Financement auxquels ils
doivent être partis, étant entendu que l'Etat ne supportera aucune responsabilité financière
ou autre en ce qui concerne lesdits Documents de Financement. Les actionnaires de la
Holding du Propriétaire des Infrastructures doivent cependant s'efforcer de prendre les
mesures et de fournir le soutien financier ou autre, qui est raisonnablement requis afin de
convenir des Documents de Financement avec les Parties au Financement Senior. Une
liste des conditions constituant les conditions suspensives à la Date d'Entrée en Vigieur
des Infrastructures et qui est visée à l'Article 2.7(b)(v) fera partie des Docurménts de
Financement, lesquelles conditions suspensives devront être satisfaites de !4 manière
prévue à l'Article 2.9(e) ci-dessous.

(e) La satisfaction des conditions suspensives prévues conformément à la lisie mentionnée à
l'Article 2.9(d). Il est entendu que les parties et leurs Affiliées doivent être obligées de
prendre et doivent prendre les mesures nécessaires pour permettré, ia réalisation desdites
conditions suspensives. Afin d'éviter toute ambiguïté, l'Etat fournira toute Autorisation ou
autre approbation règlementaire et fournira les Terrains &u Projet nécessaires pour
satisfaire toute condition suspensive établie conformément à la liste prévue à l'Article
2.9(d).

La date à laquelle l'ensemble des actions et des conditions visées ci-dessus à l'Article 2.9(a) à (e)

inclus aura été menée à bien et satisfaite seracla «Date d'Entrée en Vigueur des

Infrastructures » pour les besoins de la présente Cenvention.

2.10 DPPC
(a) Les Parties reconnaissent et convienient que :

[0] la Date de Première Production Commerciale (qui doit intervenir dans les quatre-
vingt-dix (90) Jours à compter de la Date d'Achèvement des Infrastructures) a
pour date cible: le 31 décembre 2018, étant précisé que cette date du 31
décembre 20:5 ne pourrait être atteinte que si toutes les hypothèses suivantes
s'avèrent exactes :

Aque la Date d'Entrée en Vigueur intervienne au plus tard le 1er mai
2014 ;

B. que les Activités Faciltatrices de l'Etat soient achevées de manière
raisonnablement satisfaisante pour le Client Fondateur au plus tard onze
{11} mois après la Date d'Entrée en Vigueur ;

C. qu'une Décision d'investissement liée aux Infrastructures, positive, soit
prise par le Consortium d'infrastructures et le Client Fondateur
conformément à l'Article 2.8 ;

D. que la durée nécessaire pour atteindre la Date d’Entrée en Vigueur des
infrastructures n'excède pas trente-deux (32) mois à compter de la Date
d'Entrée en Vigueur ; et

E. que la durée totale de la période de construction telle que confirmée en
application de l'Article 2.3(a) n'excède pas trente-neuf (39) mois, dont
dix-huit (18) mois auront été réalisés avant la Date d'Entrée en Vigueur
des Infrastructures et que la Date d'Achèvement des Infrastructures
intervienne au tard que le 30 septembre 2018.

ip A0T29260078v1 120144568  22.5.2014 dr je (37) Q
Simandou Convention BOT

di} la date cible pour la Date de Première Production Commerciale (devant intervenir
dans les quatre-vingt-dix (90) Jours à compter de la Date d'Achèvement des
Infrastructures) sera confirmée, ou une date cible alternative sera établie par
l'EFB des Infrastructures ;

Gi) les dates et les périodes mentionnées dans cet Article 2.10 sont toutes fournies
sous réserve des conditions de la présente Convention et de la Convention de
Base et des extensions prévues dans celles-ci ; et

{iv) compte tenu des bénéfices sociaux et économiques futurs du Projet pour lé
Guinée, les Parties devront examiner tous les moyens permettant d'accélérei“la
livraison du Projet.

{b} Les Parties reconnaissent et conviennent que la Date Cible DAI et, par conséquéni, la date
à laquelle la Date d'Achèvement des Infrastructures devra intervenir en vertu de la
présente Convention, est subordonnée à toute Extension DAI Réputée{en vertu de la
présente Convention. Si la Date Cible DAI est prorogée en ver” de la présente
Convention, alors le Client Fondateur pourra adapter son calendrier de développement
pour tenir compte de l'extension ou de tout retard dans l'atterié” d'un accord sur toute
Extension DAI Réputée. Le Client Fondateur sera tenu ;atÿ courant par l'Etat et le
Propriétaire des Infrastructures de, et impliqué dans toutes discussions substantielles et
toutes réclamations relatives à une Extension DAI Réputéé ou relatives à tout fait avéré ou
circonstance qui pourrait avoir pour conséquence un& Extension DAI Réputée en vertu de
la présente Convention.

2.11 Coûts Historiques des Infrastructures

Le paiement par le Propriétaire des Infrastructures (au si le Propriétaire des Infrastructures n'a pas
encore été immatriculé et n'est pas encore devenu partie à la présente Convention en vertu de
l'Article 2.9, le Consortium d'Infrastructüres) des Coûts Historiques des Infrastructures au Client
Fondateur, ou la conclusion de tout’autre accord entre le Client Fondateur et le Propriétaire
Infrastructures ou le Consortiumcü'infrastructures (selon le cas) conformément aux Critères de
Sélection, doit intervenir dans. !8S quatre-vingt-dix (90) Jours suivants la Décision d'investissement
liée aux Infrastructures. À coïripter du paiement des Coûts Historiques des Infrastructures, le Client
Fondateur doit transférer au Propriétaire des Infrastructures (une fois qu'il est devenu partie à la
Convention) toutes les Infrastructures du Projet qui sont la propriété du Client Fondateur et
existantes à ce moïrent et tous Droits Fonciers liés à ces Infrastructures du Projet et détenus par
le Client Fondaieur, ainsi que tous manuels, diagrammes, dessins, documentation, outils,
équipementsdy compris les clefs) dont il a été en possession ou dont il a eu le contrôle et qui
concernenif les Infrastructures du Projet.

2.120 Revue et Achèvement des Dates Cibles
{a} Les Parties conviennent qu'elles doivent se renconirer et vérifier les progrès relatifs à la

Procédure de Sélection du Consortium, à la Décision d'investissement liée aux
Infrastructures et les progrès relatifs à la Date d'Entrée en Vigueur des Infrastructures par
rapport à la Date Cible applicable, et ce régulièrement à partir de la Date d'Entrée en
Vigueur et en toute hypothèse au plus tard deux (2) mois avant chaque Date Cible. Lors de
chaque réunion, les Parties doivent collaborer ensemble pour identifier les obstacles
empêchant d'atteindre la Date Cible applicable et afin de rechercher et de convenir de
solutions appropriées, de manière à ce que lesdits obstacles puissent être minimisés ou

surmontés.
bip AOT2026007Sv1 1201445685  22.5.2014 F pags (88) Â

Simandou Convention BOT

b) Les Parties conviennent également que si :

fi) à la suite de ladite vérification telle que cela est prévu à l'Article 2.12{a}, ladite
progression n'est pas jugée satisfaisante selon l'avis raisonnable du Client
Fondateur et de l'Etat, de telle sorte qu'il n'est pas possible de l'avis de chacun
d'eux que la Date Cible soit atteinte ; ou

(ii) si la Date Cible n'est pas atteinte ; ou

(iii) s'agissant de la Date Cible DII, une Décision d'investissement liée aux
Infrastructures positive n'est pas prise à la fois par le Consortium d'Infrastructures
et le Client Fondateur à cette date,

alors, à moins qu'il n'en soit convenu autrement, et à condition que chaque Partie ait
coopéré de bonne foi afin de trouver lesdites solutions (conformément à ce qui est
mentionné à l'Article 2.12(a)), les stipulations suivantes doivent s'appliquer :

(iv) s'agissant de la Date Cible de Sélection du Consortium et de‘! Date Cible Dil,
les négociations avec le Consortium d'Infrastructures cesseronit ; et

{v) s'agissant de la Date Cible DEVI, le Propriétaire des lnirastructures, la Holding
du Propriétaires des Infrastructures et l'Exploitant des Infrastructures seront
libérés de leurs droits et obligations en vertu,de la présente Convention, et
n'auront pas d'autres droits ou obligations encvertu de la présente Convention,
sauf décision contraire de la part du Client Fondateur et de l'Etat,

et les stipuiations de l'Article 19.5 de la Convention de Base doivent s'appliquer.

(c) Si le Propriétaire des Infrastructures, cu, avant l'accession du Propriétaire des
Infrastructures à la présente Conventier; le Client Fondateur, a connaissance d'un
évènement, d'une série d'évènements,@s retards de nature à retarder la Date d'Entrée en
Vigueur des Infrastructures, y compts d'un cas de manquement de l'Etat à son obligation
d'agir ou de fournir le soutien, requis en vertu de la présente Convention, alors, le
Propriétaire des Infrastructuras/ou le Client Fondateur (selon le cas), inclura en temps
opportun, pour information uniquement, des informations sur cet évènement ou ces
évènements dans les nises à jour des progrès réalisés ou dans d'autres rapports
d'information ad hoc qui peuvent être fournis. Les Parties reconnaissent et conviennent
que:

{i) l'absénce de communication de ces évènements ne pourra en aucun cas être
interprété comme ayant et, ne devra pas avoir un quelconque impact ou
conséquence, ni ne portera un quelconque préjudice, à la capacité pour une
Partie à se prévaloir d'une Extension DEVI Réputée telle que prévu dans la
présente Convention, et la communication de ces évènements ne sera pas une
condition préalable à la survenance, ni à l'opposabilité d'une Extension DEVI
Réputée telle que prévue à la présente Convention ; et

(ü) la communication de ces évènements ne pourra en aucun cas être interprétée
comme ayant et ne devra pas avoir un quelconque impact ou conséquence, ni ne
portera un quelconque préjudice à la capacité de l'Etat de contester qu'une
Extension DEVI Réputée ait eu lieu, et le défaut de réponse de l'Etat quant à la
communication de ces évènements n'exclura pas la possibilité pour l'Etat de
contester la survenance d'une Extension DEVI Réputée.

bp AOT20ÉGOU7SNT 1AOTAAEGS  Z2B.2014 ] page (50)
Simandou Convention BOT

2.13 Exécution Continue de la Convention

Dans les circonstances décrites à l'Article 2.12(b}, à moins qu'il en soit convenu autrement, la
présente Convention doit continuer à s'appliquer conformément à l'Article 19.5 de la Convention de
Base, et ce jusqu'à ce que la Convention de Base ne soit résiliée conformément à l'Article 19.5 de
la Convention de Base, auquel cas la présente Convention sera résiliée au même moment. Les
Parties conviennent par ailleurs que dans le cas d'une telle résiliation, il ne sera en aucun cas
versé de dommages et intérêts, indemnités ou pénalités par toute Partie à toute autre Partie.

2.14 Extension DEVI Réputée

{a) Les Dates Cibles sont chacune soumises à toute Extension DEVI Réputée. En cas
d'Extension DEVI Réputée, alors la Date Cible affectée (et toutes les Dates Cibles qui en
découlent) sera automatiquement prorogée d'une durée équivalente à celle de
l'événement, de l’action où de l'inaction du gouvernement qui aura donné lieu-à l'Extension
DEVI Réputée.

{b) Une « Extension DEVI Réputée » sera constituée en cas de la survenance :

{) d'un Événement de Force Majeure ;
(ii) d’une action ou d’une inaction du gouvernement corenant :
À. un Manquement Grave de l'Etat ;
B. toute cause de retard liée à l'accès aux sites ou à l'octroi des

Autorisations nécessaires à la réalisation du Projet d'Infrastructures ou
aux études y afférentes ;

C. tout retard dans l'achèvement des Activités Facilitatrices de l'Etat tel que
requis aux Articles 2.4‘and 3 ;

D. toute cause de rétard liée à l'acquisition des Terrains du Projet tel
qu'envisagé à l'Article 10, y compris les retards liés à la réinstallation des
personnes, si cela est nécessaire, pour la réalisation des Activités du
Projet ; at

E. toutecause de retard due au renvoi d'un différend devant un expert
indépendant dans les circonstances prévues par la présente Convention
pu, plus généralement, au renvoi d'un différend à l'arbitrage
conformément à l'Article 48 ; ou

(ii) out retard de l'Etat relatif au paraphe du CPSFP conformément à ce qui est
demandé en vertu de l'Article 2.2 à la Date Cible de Sélection du Consortium ou
tout retard de l'Etat en ce qui concerne un accord relatif à tous avenants au
Contrat de Prestations de Services Ferroviaires ou à l'Accord Relatif aux
Principes Tarifaires en ce qui concerne un accord ou la ratification de tous
avenants à la Convention de Base ou à la présente Convention, comme convenu
en vertu de l'Article 2.7(a),

dans chaque cas ayant un impact manifeste sur la capacité à atteindre la Date d’Entrée en
Vigueur des Infrastructures ou sur toute activité individuelle ou étape visée à l'Article 2.1.
2.15 Propositions de Client Co-Fondateur

La procédure applicable afin d'ajouter un Client Co-Fondateur est prévue à l'Annexe 18 et
chaque Partie convient de respecter les obligations imposées au sein de cette Annexe 18.

bip A0123260078vi 1201446563  22.5.2014 page (40) b
Simandou Convention BOT

3. COOPÉRATION DES AUTORITÉS ADMINISTRATIVES

L'Etat facilitera, par tous les moyens appropriés et conformément aux termes de la présente
Convention et de la Législation en Vigueur, toutes les Activités d'Infrastructures et toutes autres
activités (en ce compris les Activités de Financement) devant être entreprises par les Parties et les
Contractants du Projet au titre de la présente Convention et à cet effet l'Etat s'engage à réaliser les
Activités Facilitatrices de l'Etat, selon les échéanciers mentionnés à l'Annexe 13.

4. DURÉE

41 Entrée en vigueur de la présente Convention

La présente Convention entrera en vigueur à la Date d'Entrée en Vigueur et continiiéra de
s'appliquer jusqu'à la Date de Transfert, à moins qu'elle ne soit résiliée de manièr&. anticipée
conformément aux stipulations de l'Article 2 ou de l'Article 47 (la « Durée »).

42 Entrée en vigueur des obligations du Propriétaire des Infrastructures

Nonobstant l'entrée en vigueur de la présente Convention conformément à FArticle 4.1 ci-dessus,
les Parties conviennent que les droïts et obligations du Propriétaire des Infrastructures et de la
Holding du Propriétaire des Infrastructures en vertu de la présente. Convention (autres que ceux
énoncés aux Articles 1, 2 et 4.1, au présent Article 4.2 et aux Articles 29 à 37 (inclus), 48, 50 à 53
(inclus) et 55 à 61 (inclus), qui prendront tous effet à compterae la date de leur accession à la
présente Convention conformément à l'Article 2.9(b)) ne deviandront effectifs qu'à la Date d'Entrée
en Vigueur des Infrastructures.

5. CORRIDOR

(a) L'Etat accepte que les Terrains du Projet nécessaires à la voie ferrée et au port soient
situés à l'intérieur du Corridor Initial tél qu'identifié par le Client Fondateur, ou à un autre
emplacement situé à l'intérieur duterritoire guinéen, identifié par le Client Fondateur au
cours de la préparation de l'EFB des Infrastructures, ou autrement identifié par le
Propriétaire des Infrastructures (la « Proposition de Corridor des Infrastructures ») et
approuvés par écrit par le-Client Fondateur et l'Etat dans les soixante (60) Jours à compter
de la date de soumission de la proposition. L'Etat accepte également que les Droits
Fonciers correspondants soient octroyés au Propriétaire des infrastructures et à
l'Exploitant des ‘inirastructures, selon le cas, pour la réalisation et l'exploitation des
infrastructures du Projet.

(b} Afin d'évitér toute ambigüité, les Parties reconnaissent et acceptent que :

ü) l'Etat approuvera la Proposition de Corridor des Infrastructures mais pourra
exiger des modifications dans la mesure où ces modifications n'affectent pas
substantiellement le Corridor et est disponible rapidement à un coût
raisonnable ; et

ii) tous les coûts engagés par le Client Fondateur dans le Corridor Initial et la
Proposition de Corridor des Infrastructures sont des Coûts Historiques des
Infrastructures et ce quand bien même la Proposition de Corridor des
Infrastructures finalement approuvée par l'Etat conformément à cet Article 5
concerne des emplacements autres que ceux situés à l'intérieur du Corridor
Initial.

bip AD129260078vT 1201445868 22.5.2014 Y page (41)
Simandou Convention BOT

SECTION Il: ETUDES TECHNIQUES, DATE DE PREMIÈRE PRODUCTION COMMERCIALE ET
ACTIVITÉS DE CONSTRUCTION

6.
(a)

tb)

()

DOCUMENTATION DU PROJET

Les Parties reconnaissent et acceptent que le Propriétaire des Infrastructures sera réputé
remplir les conditions de l'Article 8.2 de la Loi BOT lors de la soumission à l'Etat de l'EFB
des Infrastructures.

Le Propriétaire des Infrastructures s'engage à finaliser et à soumettre à l'Etat les
documents listés ci-dessous (ensemble, les « Documents Supplémentaires du Projet)
le plus rapidement possible après la Date d'Entrée en Vigueur des Infrastructures auf, dès
leur approbation par l'Etat, encadreront la conduite des opérations par le Propriétaire des
Infrastructures et par l'Exploitant des Infrastructures en application de .ià présente
Convention :

(] l'EIES à jour conformément à l'Article 2.8 (d) ;
Gi) les Plans de Gestion de l'EIES ; et
(ii) la Synthèse SF1 de la Revue Sociale et Environnemertale.

DATE D'ACHEVEMENT DES INFRASTRUCTURES ET DATE DE PREMIÈRE
PRODUCTION COMMERCIALE

Les Parties reconnaissent, qu'en vertu de l'Ariicie 7.2 de la Convention de Base, le Client
Fondateur est soumis à certains engagerrents quant à l'achèvement de la Date de
Première Production Commerciale, lesquieis sont conditionnés à la conduite des Parties,
sous réserve des termes et des conditions de la Convention de Base.

Le Propriétaire des Infrastructures S'engage à construire et à achever les Infrastructures du
Projet afin que les Infrastructures du Projet puissent fournir les Services de Transport au
Client Fondateur d'une capacité approximative de cent (100) Mtpa. Les Infrastructures du
Projet seront construites en deux phases de la manière suivante :

{i) Phase 1 du Séveloppement : Le Propriétaire des Infrastructures doit construire
et acheveï la Phase 1 du Développement conformément à l'EFB des
Infrastructures afin que la Date d'Achèvement des Infrastructures soit conforme à
la date spécifiée dans l'EFB des Infrastructures comme étant la Date Cible DAI,
ét'telle que cette date peut être prorogée par toute Extension Réputée DAI.
Compte tenu des futurs avantages socio-économiques du Projet pour la Guinée,
les Parties examineront les moyens d'accélération de la livraison des
Infrastructures du Projet envisageables afin qu'elle survienne aussitôt que
possible et, si possible, avant la Date Cible DAI.

{ii} Phase 2 du Développement : A moins que le Client Fondateur ne fournisse une
Notification visant à retarder la Phase 2 du Développement au Propriétaire des
Infrastructures et que cette Notification ne soit donnée au plus tard à une date à
convenir par le Client Fondateur et le Propriétaire des Infrastructures dans le
cadre des accords de réalisation conjointe prévus à l'Article 7(f), le Propriétaire
des Infrastructures doit construire et achever la Phase 2 du Développement
conformément à l'EFB des Infrastructures. Afin d'éviter toute ambiguïté, le Client
Fondateur ne doit pas délivrer de Notification visant à retarder la Phase 2 du
Développement, sauf si cela résulte d'ajustements, y compris de capacité et de
calendrier, aux termes de l'Article 16(a) de la Convention de Base et en

bdp A0128260073v1 1207144568 22.56.2014

page (42)
Simandou Convention BOT

conformité avec ledit Article. Si le Client Fondateur délivre une telle Notification
au plus tard à la date convenue, le Propriétaire des Infrastructures doit suspendre
la construction de la Phase 2 du Développement. Le Client Fondateur peut
ensuite :

A demander au Propriétaire des Infrastructures de reprendre la
construction et l'achèvement de la Phase 2 du Développement
conformément à l'EFB des Infrastructures, si et dans la mesure où cela
est autorisée par les accords de réalisation conjointe, tels que prévus à
l'Article 7(f) ; ou

B. si l'Article 7(b)(i)(A) ne s'applique pas, demander une exiänsion
ultérieure des Infrastructures du Projet conformément aux dispositions
des Articles 15.3 et 15.4.

{c) L'Etat doit satisfaire toutes ses obligations en vertu de la présente Convention, en
particulier celles définies aux Articles 2, 3, 9, 10, 11 et 29, afin de permétire au Propriétaire
des Infrastructures d'atteindre la Date d'Achèvement des Infrastniéiures à la Date Cible
DAI et au Client Fondateur d'atteindre la Date de Première Production Commerciale
conformément à l'Article 7.2 de la Convention de Base.

{d) Pour les besoins de l'Article 7, une « Extension DAI Répriée » sera constituée :

[0] s'lya:
A. un Evènement de Force Majeure ;
B. une action ou une inaction digouvernement comprenant :

1. un Manquement Grave de l'Etat ;

2. toute cause Ge retard liée à Faccès aux sites ou à l'octroi des
Autorisations nécessaires à la réalisation du Projet
d'infrastructures ou des études y afférentes ;

3 tout retard dans l'achèvement des Activités Facilitatrices de l'Etat
tél que requis aux Articles 2 et 3;

4 toute cause de retard lié à l'acquisition des Terrains du Projet
telle qu'envisagée à l'Article 10, y compris les retards liés à la
réinstallation des personnes selon les besoins, pour la réalisation
des Activités du Projet ; et

5. toute cause de retard due au renvoi d'un différend devant un
Régulateur ou un expert indépendant dans les circonstances
prévues par la présente Convention ou, plus généralement, au
renvoi d'un différend à l'arbitrage conformément à l'Article 48 ;

C. un manquement ou un retard de l'Etat dans l'accomplissement de l'une

de ses obligations visées à l'Article 7(c) ;
dans tous les cas ayant un impact manifeste sur la capacité du Propriétaire des
Infrastructures à atteindre la Date d'Achèvement des Infrastructures.
ii) s'il y a une Extension DEVI Réputée qui survient après que la Date Cible DAI ait
été établie par l'EFB des Infrastructures ; ou

iii) sil y a un évènement réputé constituer une Extension DAI Réputée en
application d'une autre stipulation de la présente Convention ou de la Convention
de Base.

bdp A0129260078v1 1201445668  22.5.2014 a page (43)
Simandou Convention BOT

La période de temps nécessaire pour atteindre la Date d'Achèvement des Infrastructures
(et, par conséquent, la Date Cible DAI) sera prolongée automatiquement de la durée de
l'évènement, de l'action ou inaction du gouvernement ou de l'extension qui donne lieu à
l'Extension DAI Réputée {ou de la durée de l'Extension DEVI Réputée ou, de l'Extension
DAI Réputée présumée, le cas échéant).

(e) Si la Date Cible DAI est prorogée au titre de la présente Convention, alors le Client
Fondateur, conformément à la Convention de Base, pourra réviser son pragramme de
développement des Infrastructures Minières afin de prendre en compte l'extension ou tout
retard survenu lors de la recherche d'un accord sur tout droit à extension. Le Client
Fondateur sera tenu informé par le Propriétaire des Infrastructures de, et impliqu
toutes discussions substantielles et à toute réclamation relative à une Exten5:
Réputée ou relative à toute autre extension au titre de la présente Convention, ou
concernant tout fait avéré ou circonstance qui pourrait avoir pour conséquence une
extension.

{f) Le Client Fondateur et le Propriétaire des Infrastructures doivent conclure des accords de
réalisation conjointe qui prendront effet à compter de la Date d'Entrée en Vigueur des
Infrastructures afin de s'assurer que :
(0) concermant la Phase 1 du Développement, les “infrastructures Minières et les
Infrastructures du Projet sont prêtes et en meute de fonctionner ensemble d'un
point de vus opérationnel de sorte que :

A. le Propriétaire des Infrastructures soit en mesure d'atteindre la Date
d'Achèvement des Infrastruciires au plus tard au jour de la Date Cible
DAI ; et

B. le Client Fondateur Soit en mesure d'atteindre la Date de Première

Production Commerciale conformément à l'Article 7.2(b) de la
Convention de Base :

Gi} concernant la Phase, Z du Développement, les Infrastructures Minières étendues
et les Infrastructures du Projet étendues sont conjointement prêtes et en mesure
de fonctionne?d'un point de vue opérationnel lorsque cela est requis.

{g) Le Propriétaire des infrastructures s'engage à respecter ses obligations au titre des
accords de ré tion conjointe et à fournir à l'Etat et au Client Fondateur, le plus
rapidement possible après la fin de chaque trimestre calendaire, une mise à jour indiquant
l'avancemerit des Infrastructures du Projet au cours de ce trimestre, y compris une
descriptiôn des Activités d'Infrastructures réalisées et de l'avancement de ces activités par
rapcért à l'avancement des Activités Minières au regard des informations fournies au
P'opriétaire des Infrastructures par le Client Fondateur. La mise à jour trimestrielle prévue
à l'Article 7(g) doit également indiquer toutes les dépenses d'investissement engagées au
titre des Infrastructures du Projet au cours de ce trimestre au regard du Budget
d'investissement SI Accepté ainsi que toute documentation permettant de justifier de ces
dépenses qui pourrait être raisonnablement demandée par le Client Fondateur.

{h) Si le Propriétaire des Infrastructures a connaissance d'un évènement, ou d'une série
d'évènements, de retards de nature à retarder le calendrier du Projet d'infrastructures, y
compris d'un cas de manquement de l'Etat à san obligation d'agir ou de fournir le soutien
requis en vertu de la présente Convention, alors, le Propriétaire des Infrastructures inclura
en temps opportun, pour information uniquement, des informations sur cet évènement ou
ces évènements dans la mises à jour relatives des progrès réalisés qui doivent être

tip A0129260078v1 1201445653  22.5.2014 à 6 L page Sp

Simandou Convention BOT

fournies en vertu de l'Article 7(g) où dans d'autres rapports d'information ad hoc qui
peuvent être fournis. Les Parties reconnaissent et conviennent que :

{) l'absence de communication de ces évènements, ne pourra en aucun cas être
interprétée comme ayant et ne devra pas avoir un quelconque impact ou
conséquence, ni ne portera un quelconque préjudice, à la capacité pour une
Partie à se prévaloir d'une Extension DAI Réputée telle que prévu dans la
présente Convention, et la communication de ces évènements ne sera pas une
condition préalable à la survenance, ni à l'opposabilité d'une Extension DA!
Réputée telle que prévue à la présente Convention ; et

[D] la communication de ces évènements ne pourra en aucun cas être internrétée
comme ayant et ne devra pas avoir un quelconque impact ou conséquenés, ni ne
portera un quelconque préjudice à la capacité de l'Etat de contester qu'une
Extension DAI Réputée ait eu lieu et le défaut de réponse de l'Etat quant à la
communication de ces évènements n'exclura pas la possibilié pour l'Etat de
contester la survenance d'une Extension Réputée DAI.

{) Les Parties reconnaissent et conviennent que la capacité du Cliéni Fondateur à atteindre
la Date de Première Production Commerciale conformémsñt à l'Article 7.2(b) de la
Convention de Base est subordonnée à la fourniture de Services de Transport continus au
Client Fondateur conformément à l'Article 15.1 et au Contrat de Prestation de Services
Ferroviaires et Portuaires à compter de la Date d'Achëvement des Infrastructures, et que
tout défaut dans la fourniture continue de Services de Transport (autrement qu'en raison
d'un défaut de la part du Client Fondateur) dûit être considéré comme un Evènement
d'Extension Réputée de la Mine (tel que ceterme est défini dans la Convention de Base)
pour les besoins de la Convention de Base:

8. ACTIVITÉS DE CONSTRUCTION

8.1 Obligations de construction des Infrastructures

(a) En vertu des stipulaticns de l'Article 7(b), le Propriétaire des Infrastructures consent et
s'engage à effectuer tous les travaux de construction relatifs aux Infrastructures du Projet,
à tout mettre en œuvre pour exécuter toutes ses obligations au titre de la présente
Convention eï.ce de façon strictement conforme aux Critères de Construction des
Infrastructu'es, y compris, les droits et obligations prévus à l'Article 12.1 sans que cela ne
soit limitatif, et pour chaque hypothèse envisagée, de la manière et au moment opportun,
lui pe’mettant de s'assurer que la construction et la mise en service du Projet
d'infrastructures intervienne conformément aux exigences de la présente Convention.

(b) Sous réserve des stipulations de l'Article 2, le Propriétaire des Infrastructures est
responsable de la gestion de l'ensemble des activités de planification, de conception, de
construction et de mise en service du Projet d'Infrastruciures, y compris des Extensions du
Client Fondateur {à l'exclusion des extensions que le Client Fondateur décide de construire
conformément aux Principes du Financement d'une Extension du Client Fondateur et à
l'Article 15.8(h)). Ces activités incluent la conclusion des contrats de consiruction ainsi que
leur suivi au quotidien.

(c) Conformément à l'Article 8.1(a), le Propriétaire des Infrastructures doit exécuter ses
obligations au titre de la présente Convention et doit, à ce titre, prendre toutes les mesures
raisonnables afin de réduire et limiter les retards dans l'exécution de ses obligations et de
limiter toutes les pertes que le Client Fondateur pourrait subir en raison de ces retards. Le

bdp ACT2DRSOO7SvT 120T4AEGS 2252014 ÿ i page (45) XX

Simandou Convention BOT

(d)

(e)

L)

Propriétaire des Infrastructures reconnaît et convient en outre que l'exécution correcte et
en temps utile de ses obligations au titre de la présente Convention est primordiale à
l'exécution, par le Client Fondateur, de ses obligations au titre de la Convention de Base et
pour la mise en œuvre du Projet dans sa globalité, et qu'en conséquence tout
manquement à l'exécution des dites obligations du Propriétaire des Infrastructures peut
occasionner des pertes et des dommages significatifs pour le Client Fondateur.

Les Parties reconnaissent que l'Etat et le Client Fondateur peuvent à tout moment, après
notification dans un délai raisonnable au Propriétaire des Infrastructures, inspecter et
auditer tous travaux en cours de réalisation par le Propriétaire des Infrastructures afin Ge
déterminer si ces travaux respectent les Critères de Construction des Infrastructures” Tout
non-respect constaté devra être communiqué par écrit au Propriétaire des Infrasiuctures
et y être remédié dans un délai raisonnable. A défaut le Client Fondateur pouia exercer
son droit d'intervention et de substitution mentionné à l'Article 8.1(f). Tout différend relatif à
l'exercice de ces droits et obligations au titre du présent Article 8.1(d) devra être soumis à
une procédure d'expertise réglée conformément au Règlement d'Expcitise de la Chambre
de Commerce Internationale. En l'absence d'erreur manifeste, les-Sonclusions de l'expert
lieront les Parties.

Dans l'hypothèse où le Client Fondateur décide de construira üne extension conformément
aux Principes du Financement d'une Extension du Client Fondateur et à l'Article 15.8(h)) :

(0] il doit s'engager à réaliser tous les travaux Ge construction de l'extension, et à
tout mettre en œuvre pour exécuter ses obligations au regard d'une telle
extension conformément aux Critères &e Construction des Infrastructures ;

(ii) l'Etat et le Propriétaire des Infrastructures peuvent à tout moment, après
notification dans un délai raisonnable au Client Fondateur, inspecter et auditer
tous travaux en cours de réalisation par le Client Fondateur afin de déterminer si
ces travaux respectent les Critères de Construction des Infrastructures. Tout non-
respect constaté devraïêtre communiqué par écrit au Client Fondateur et y être
remédié dans un délai raisonnable. A défaut le Propriétaire des Infrastructures
pourra exercer son droit d'intervention et de substitution au Client Fondateur afin
de remédier äü non-respect constaté. Tout différend relatif à l'exercice de ces
droits et obligations au titre du présent Article 8.1(e)(il) devra être soumis à une
procéduté d'expertise réglée conformément au Règlement d'Expertise de la
Chambre de Commerce International. En l'absence d'erreur manifeste, les
conclusions de l'expert lieront les Parties ;

(ii) le Propriétaire des Infrastructures et l'Exploitant des Infrastructures doivent
octroyer, à compter de la date choisie par le Client Fondateur et jusqu'à la Date
d'Achèvement de l'Extension, une autorisation irrévocable et tout autre droit
d'usage et d'accès au Client Fondateur, à ses Contractants du Projet et leurs
Affiliées respectives leur permettant d'accéder et d'occuper paisiblement les
Terrains du Projet dans la mesure où cela est nécessaire en vue de commencer
et de réaliser les travaux ; et

(iv) l'Etat doit octroyer toutes les Auïiorisations nécessaires pour cette extension
conformément à l'Article 11.

Les Parties reconnaissent et conviennent que dans certaines circonstances le Client
Fondateur pourra exercer son droit d'intervention et de substitution au Propriétaire des
Infrastructures et exercer les droits du Propriétaire des Infrastructures au titre de la
présente Convention, cette faculté étant mentionnée dans le Contrat de Prestations de
Services Ferroviaires et Portuaires et prévue à l'Article 54 de la présente Convention.

‘xp A0129260073v1 1201445683  22.5.2014

peus (15) Y
Simandou Convention BOT

8.2 Tests d'Achèvement des Infrastructures

(a) (Développement de la Procédure relative au Test d'Achèvement ei au Retour) Le
Propriétaire des Infrastructures et le Client Fondateur doivent préparer un ensemble de
procédures relatives à la mise en service et à l'achèvement des infrastructures (la
« Procédure relative au Test d'Achèvement et au Retour ») en vertu des accords de
réalisation conjointe mentionnés à l'Article 7(f) afin de déterminer, le cas échéant, que la
Date d'Achèvement des Infrastructures ou la Date d'Achèvement des Infrastructures dela
Phase 2 ont été atteintes. Eu égard à la Date d'Achèvement des Infrastructures et à la
Date d'Achèvement des infrastructures de la Phase 2, le Propriétaire des Infrastructures
doit fournir à l'Etat, au Client Fondateur et à l'Exploitant des Infrastructures, une.Gopie de la
Procédure relative au Test d'Achèvement et au Retour correspondante.

{b) (Nomination d'un Certificateur Indépendant) Le Propriétaire des Infrastructures et le
Client Fondateur doivent identifier et nommer, avec l'approbation de l'Etat (agissant de
manière raisonnable), un consuitant qualifié et expérimenté conformément aux accords de
réalisation conjointe mentionnés à l'Article 7(f) (le «Certiticateur Indépendant »)
conformément à la Procédure relative au Test d'Achèverrisnt et au Retour, afin qu'il
inspecte les Infrastructures du Projet et qu'il exerceCles fonctions de Certificateur
Indépendant.

(c) (Certificat d'Achèvement des Infrastructures) Le Propriétaire des Infrastructures doit
notifier le Certificateur Indépendant, le Client Fondateur, l'Etat et l'Exploitant des
Infrastructures de la date à laquelle le Propriétaire des Infrastructures estime que
l'achèvement substantiel (practical comp'étion) des Infrastructures du Projet interviendra
pour chacune des Phase 1 du Péveloppement et Phase 2 du Développement
conformément aux Critères de Conétruction des Infrastructures. Cette notification devant
être fournie au moins trente (30) Jours avant la date prévue de l'achèvement substantiel
(practical completion) et fonctionnel. A la suite de cette notification, le Certificateur
Indépendant doit, conformément aux accords de réalisation conjointe mentionnés à l'Article
7(f), conduire sa missisri”de certification des Infrastructures du Projet en vertu de la
Procédure relative au Tést d'Achèvement et au Retour applicable.

Dès que les tests de mise en service ont été réussis conformément à la Procédure relative
au Test d'Achèvement et au Retour, le Certificateur Indépendant certifiera par écrit au
Propriétaire (ôes Infrastructures, à l'Exploitant des Infrastructures, au Client Fondateur et à
l'Etat, que la Date d'Achèvement des Infrastructures ou la Date d'Achèvement des
Infrasituctures de la Phase 2, le cas échéant, a été atteinte, en émettant un unique
ce: t simultané, en vertu à la fois du présent Article 8.2(c) et des accords de réalisation
eGnjointe mentionnés à l'Article 7(f) (le « Certificat d'Achèvement des Infrastructures »).
Si les tests de mise en service n'ont pas été réussis, ces tests doivent être poursuivis
jusqu'à ce qu'ils soient réussis.

{d) (Effet du Certificat d'Achèvement des Infrastructures) L'émission d'un Certificat
d'Achèvement des infrastructures n'a pas pour effet de limiter ou d'affecter (i) l'obligation du
Propriétaire des Infrastructures de concevoir et construire les Infrastructures du Projet
conformément aux stipulations de la présente Convention, (ii) l'obligation de l'Exploitant
des Infrastructures (en qualité de contractant indépendant agissant au nom et pour le
compte du Propriétaire des Infrastructures) d'exploiter et entretenir les Infrastructures du
Projet conformément aux stipulations de la présente Convention, ou toutes obligations du
Propriétaire des Infrastructures ou de l'Exploitant des Infrastructures en vertu de la
présente Convention.

ip AU128260078vt 1201445685  22.5.2014 (E fa
Simandou Convention BOT

SECTION III: ACCÈS AUX TERRAINS ET AUTORISATIONS

9. ACCÈS AUX SITES

(a) L'Etat s'engage à garantir au Client Fondateur, au Propriétaire des Infrastructures et aux
Contractants du Projet un droit d'accès en Guinée au Corridor afin d'achever les études et
travaux nécessaires pour identifier les Terrains du Projet, en exigeant des Autorités
Gouvernementales compétentes, y compris de leurs services déceniralisés, de faciliter et
coordonner l'accès au Corridor et aux terrains des propriétaires et exploitants d'activités
menées régulièrement dans le Corridor, pour leur permettre de réaliser les étuies et
travaux mentionnés ci-dessus.

(b) Ce droit d'accès est maintenu et confirmé par la présente Convention et restera en vigueur
jusqu'à ce que les stipulations de l'Article 10 concernant l'octroi de Draïts Fonciers et le
droit d'occuper les Terrains du Projet prennent effet.

10. TERRAINS DU PROJET ET ACQUISITION FONCIERE

10.1 Terrains du Projet

Les Terrains du Projet seront mis à la disposition du Projet coniormément au Décret PIN et aux
procédures figurant en Annexe 5. Les Parties reconnaisseri que les Terrains du Projet peuvent
inclure une partie du domaine public maritime et fluvial.

L'Etat entreprendra toutes les actions nécessaires conformément à la présente Convention, au
Cadre de PARC et au Décret PIN afin que les Terrains du Projet soient affectés à l'usage et à
l'occupation exclusifs du Propriétaire des Infrasiructures et de l'Exploitant des Infrastructures et
que toutes les parcelles de terrains nécessairss pour la réinstallation des Personnes Affectées par
le Projet soient mises à la disposition de« Personnes Affectées par le Projet réinstallées, tel que
cela est requis pour la réalisation et l'exploitation en temps utile des Infrastructures du Projet.

10.2 Droits relatifs aux Terrains du Projet

(a) L'Etat octroie par la:Grésente, au Propriétaire des Infrastructures et à l'Exploitant des
Infrastructures, chacun en ce qui le concerne, sans qu'il soit besoin d'une quelconque
Autorisation ou formalité supplémentaire autre que les Autorisations et formalités prescrites
à l'Annexe 5 aüi sont nécessaires pour s'assurer que les Droits Fonciers seront pleinement
effectifs, pour une durée n'excédant pas la durée de la présente Convention, les Droits
Fonciers nécessaires pour réaliser les Activités d'Infrastructures pour lesquelles ils sont
resñtrisables en vertu et conformément aux termes et conditions de la présente
2snvention et du Décret PIN.

&) Les Droits Réels sur les Infrastructures du Projet portant sur les Actifs des Infrastructures
du Projet (qui seront des aménagements sur les Terrains du Projet) sont acquis par le
Propriétaire des Infrastructures ou l'Exploitant des Infrastructures, au fur et à mesure que
ces Actifs des Infrastructures du Projet seront construits et/ou installés comme
aménagements sur les Terrains du Projet. Ces droits comprennent, sans que cela soit
limitatif, le droit de propriété des Actifs et de créer des Sûretés sur les Actifs et sur les
Terrains du Projet, quelle que soit la nature juridique des Terrains du Projet (y compris,
pour éviter toute ambiguïté, les Terrains du Projet appartenant au domaine public de l'Etat
ou au domaine public de toute autre personne morale de droit public).

{c) Afin de permettre la réalisation des Activités d'Infrastructures, l'Etat octroie également par
la présente au Propriétaire des Infrastructures et à l'Exploitant des Infrastructures, chacun

bip AC126260073v1 1201445635  22.5.2014 Ÿ- fi. À
Simandou Convention BOT

en ce qui le concerne, le droit de céder, transférer et disposer de tout ou partie des Droits
Fonciers octroyés conformément au présent Article 10.2 au profit des Contractants du
Projet, de leurs Affillées et des tiers investisseurs tel que cela est prévu à l'Article 12.5,
sans qu'il soit besoin d'une quelconque Autorisation ou formalité supplémentaire autre
qu'une Notification à l'État dès que cela est raisonnablement faisable. Toute cession,
transfert ou disposition ultérieure de toute ou partie des Droits Fonciers octroyés
conformément au présent Article 10.2 par les Contractants du Projet et leurs Affiliées au
profit d'un tiers pour des besoins autres que pour les besoins du Projet nécessitera le
consentement de l'Etat.

{d) Compte tenu du paiement par le Propriétaire des Infrastructures, relatifs aux Infrastrucit
du Projet, des coûts liés à la mise en œuvre du Cadre de PARC et en particutiér, à la
réinstallation et à l'indemnisation des Personnes Affectées par le Projet dans le conditions
précisées à l'Annexe 5, les Parties conviennent qu'aucune redevance, loyer, Taxe ou
paiement de quelle que nature que ce soit ne devra être payé en contrapartie de l'octroi
par l'Etat des Droits Fonciers conformément à la présente Conveñtion, par le Client
Fondateur, le Propriétaire des Infrastructures, l'Exploitant des -inirastructures ou les
Contractants du Projet et leurs Affiliées bénéficiant de droits en application du présent

Article 10.2.
{e) L'Etat garantit les titulaires de tous les Droits Fonciers mentionnés à l'Article 10.2(a)
contre :
(O] toute forme d'éviction de droit ou de fait ; et
(ü) toute action en justice qui pourraït être intentée par Un tiers en raison de

l'existence au de l'exercice de ces_Groits Fonciers.

Afin de minimiser les cas de survenance de ces coûts, les Parties s'efforceront, en
concertation, dans toute la mesureCau possible, de régler toutes plaintes soulevées à
l'encontre des Parties conformément au mécanisme de traitement des plaintes prévu par le
Cadre PARC.

10.3 Contamination du sol etüu sous-sol

Le Client Fondateur, le Propriétaire des Infrastructures et l'Exploitant des Infrastructures ne seront
responsables envers aucufe personne et ne devront assumer aucun dommage, perte ou dépense
encourue en lien avecçure contamination du sol, du sous-sol ou des eaux et généralement pour
toute type de pollutir de quelque nature que ce soit sur les Terrains du Projet, existant avant
l'exercice effectif aas Droits Fonciers par le Client Fondateur, le Propriétaire des Infrastructures et
l'Exploitant dés Infrastructures, conformément à l'Article 10.2 et aux conditions précisées en
Annexe 5,54 non causée par les activités entreprises par ou pour le compte du Client Fondateur,
du Propriétaire des Infrastructures ou de l'Exploitant des Infrastructures.

104 Projet d'Intérêt National

{a) L'Etat s'engage à mettre en œuvre les dispositions du Décret PIN d'une manière cohérente
avec les stipulations de la présente Canvention et en particulier en vue de faciliter la
réalisation des Activités d'Infrastructures. L'Etat confirme par ailleurs :

{) la priorité du Projet sur les projets dits de Kassa B et de Maferenya et sur tous
autres projets conformément au Décret PIN ; et

(ii) que le bénéfice du Décret PIN s'étend au Propriétaire des Infrastructures, à la
Holding du Propriétaire des Infrastructures, à l'Exploitant des Infrastructures et à
leurs Affiiées respectives et que le Propriétaire des Infrastructures, la Hoiding du

bdp AO128260078v1 1201445865  22.5.2014 page (48)
Simandou Convention BOT

Propriétaire des Infrastructures, l'Exploitant des Infrastructures et leurs Affiliées
respectives constituent des remplacements acceptables pour les besoins de
l'Article 1 du Décret PIN.
(b) L'Etat doit:

{i) s'assurer que la déclaration du Projet en tant que Projet d'Intérêt National est
maintenue pour une période commençant à compter de la date de publication du
Décret PIN au Journal officiel de la République de Guinée et se terminant à la
date la plus tardive entre le 31 décembre 2014 et la date à laquelle les Droits
Fonciers octroyés au profit du Propriétaire des Infrastructures et/ou-&e
l'Exploitant des Infrastructures sur tous les Terrains du Projet nécessaires our la
réalisation des Activités d'Infrastructures seront devenus pleinement “effectifs
conformément aux conditions précisées à l'Annexe 5 ;

di) utiliser et mettre en œuvre tous les droits lui étant conférés parle Décret PIN
pour octroyer au Propriétaire des Infrastructures ou à”lExploitant des
Infrastructures les Droits Fonciers qui sont nécessaires eur les besoins de la
réalisation des Activités d'Infrastructures (y compris l'exiénsion de la période du
Décret PIN afin de tenir compte de la Phase 1 du Déféloppement et de la Phase
2 du Développement et l'extension de son bénéfice au Propriétaire des
Infrastructures et à l'Exploitant des Infrastructurés) ; et

(ii) prendre les mesures efficaces pour qu'une Güblicité et une information adéquates
soient fournies de sorte que l'existence du Décret PIN et ses conséquences
juridiques saient directement portées à l'attention des sections intéressées du
public (y compris les Autorités Geuvernementales locales, les registres fonciers,
les notaires et les résidents) afin: de s'assurer de son exécution effective.

11. AUTORISATIONS
(a) Outre ses obligations figurant aux Articles 8 et 10 et sans limiter l'Article 41, l'Etat :

{i) octroie par la-nrésente, sans qu'il soit besoin de formalité supplémentaire, toutes
les Autorisations requises pour la réalisation de tous les travaux de construction
et l'exploitation des Infrastructures Ferroviaires conformément aux Critères de
Construction des Infrastructures ;

{) cetroie par la présente, sans qu'il soit besoin de formalité supplémentaire, toutes
les Autorisations requises pour la réalisation de l'ensemble des travaux de
construction et l'exploitation du Port de Simandou conformément aux Critères de
Construction des Infrastructures ;

{iii} doit, si le Propriétaire des Infrastructures, l'Exploitant des Infrastructures où un
Contractant du Projet demande une quelconque autre Autorisation (autre qu'une
Autorisation mentionnée à l'Article 43.2 qui doit être octroyée conformément aux
stipulations de cet Article 43.2) s'assurer de l'octroi rapide de cette Autorisation
dans les trente (30) Jours de la demande. Si une Autorisation n'est pas octroyée
dans les trente (30) Jours de la demande, elle sera réputée avoir été octroyée ;

iv) doit faciliter, par toutes mesures appropriées, toutes les démarches et
procédures administratives et fournir toute assistance raisonnable, selon le cas,
pouvant être nécessaire à la planification, la conception, la construction, la mise
en service, la propriété, l'exploitation, l'entretien, la modification et l'extension des
Infrastructures du Projet (y compris, pour éviter toute ambiguïté, les droits du

bép AÛT20260078v1 1201445658  22.5.2014 # page Can
Simandou Convention BOT

Propriétaire des Infrastructures et de l'Exploitant des Infrastructures d'importer du
carburant de la manière envisagée dans les Articles 12.8 et 13.5) ;

() doit, en exécutant ses obligations conformément à l'Article 7(c), donner
instruction et diriger sans délai, comme il convient, toutes les Autorités
Gouvernementales dans chacun des domaines concernés pour faciliter toutes les
mesures administratives requises pour l'octroi de telles Autorisations qui devront
être dans des termes étant acceptables pour le Propriétaire des Infrastructures et
l'Exploitant des Infrastructures ;

(vi) doit s'assurer que ces Autorités Gouvernementales fournissent à l'Exploitant ds
Infrastructures et au Propriétaire des Infrastructures toute l'assistance nécossaire
concernant les Autorisations pour le Projet d'Infrastructures et que ttes les
autres formalités et procédures soient effectuées ; et

(vi) doit maintenir, ou veiller à ce que soït maintenu, la validité et l'efféctivité de toutes
les Autorisations octroyées ou devant être octroyées (par les Autorités
Gouvernementales et / ou toute personne, entité ou Autctiié Gouvernementale
en lien avec le Projet d'Infrastructures.

{(b) Toute personne demandant, ou s'étant vue octroyer, une Atorisation conformément au
paragraphe (a}(iii), doit se conformer aux sujets exigés parcette Autorisation.

SECTION 1V: DROITS ET OBLIGATIONS DU PROPRIETAIRE ET DE L'EXPLOITANT
12. DROITS ET OBLIGATIONS DU PROPRIÉTAIRE DES INFRASTRUCTURES

12.1 Les droits et obligations du PropriétaireGes Infrastructures
Conformément aux obligations prévues par l'Aricie 8, le Propriétaire des Infrastructures doit :

(a) être responsable de la planificatiori, la conception, la construction et la mise en service des
Infrastructures du Projet conformément aux Critères de Construction des Infrastructures et
sans qu'il ne soit besoin d'aûtre avis où approbation (y compris toute Autorisation} de la
part des autres Parties etfen particulier de l'Etat et, pourra à cet effet :

{i) sous réserve -des stipulations de l'Article 5, accéder aux terrains en vue de
finaliser des études nécessaires à la planification et au développement des
Infrastructures du Projet ;

(ii) exercer tous les droits et prendre toutes les mesures en vue de sécuriser les
terrains nécessaires à la construction et à la mise en service des Infrastructures
du Projet, notamment en application du Décret PIN et conformément au Cadre de
PARC ; et

gi) entreprendre la planification, la conception, la construction, la mise en service, la
modification et l'extension des Infrastructures du Projet ;

tb) détenir en pleine propriété, modifier et réaliser des extensions des Infrastructures du Projet
conformément aux Critères de Construction des Infrastructures et les transférer à l'Etat
conformément à l'Article 54 ;

(c) conclure avec le Client Fondateur, conjointement avec l'Exploitant des Infrastructures, le
Contrat de Prestation des Services Ferroviaires et Portuaires établissant les modalités et
conditions selon lesquelles le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures (en tant que contractant indépendant du Propriétaire des Infrastructures)
assureront les Services de Transport au Client Fondateur (conformément à l'Article 15.1) ;

hip A0129260078v1 1201445638  22.5.2014 a f page (51)
\
Simandou Convention BOT

(d) mener les études relatives aux extensions des Infrastructures du Projet pour le Client
Fondateur (conformément à l'Article 15), les Producteurs (conformément à l'Article 18),
l'Etat et lui-même (conformément à l'Article 19) et le cas échéant, les mettre en œuvre ;

(e) négocier et conclure, conjointement avec l'Exploitant des Infrastructures, les Contrats de
Transport Ferroviaire du Producteur et les Contrats de Services Portuaires du Producteur
avec les Producteurs (conformément à l'Article 18.5) ainsi que les Accords de Services
relatifs à la Capacité Supplémentaire conclus avec les tiers (conformément à l'Article
19.4);

(#) entreprendre toutes tâches, actions et mesures qui s'imposent y compris l'obtention et‘a
détention de tous les terrains et Autorisations nécessaires (dont la délivrance et l'émission
relèvent de la responsabilité de l'Etat conformément aux Articles 10 et 11) nécessäires à la
planification, la .conception, le financement, la construction, la mise en service, aux
modifications, extensions et la propriété des Infrastructures du Projet ;

(g) nommer l'Exploitant des Infrastructures pour gérer, en tant que contraciant indépendant
pour le compte du Propriétaire des Infrastructures, l'exploitation et l'entretien des
Infrastructures du Projet ;

{) entreprendre les Activités de Financement nécessairés à la construction des
Infrastructures du Projet et, si un financement de praiët’ est recherché par le Client
Fondateur ou ses Affiliées relativement aux Infrastructures Minières, coopérer en temps
utiles afin de permettre au Client Fondateur d'obtenir ‘edit financement ;

) fournir tout infrastructure et équipement nécessaire à la fourniture du Service de Transport
de Passagers y compris les véhicules de transports et les stations ;

ü) pour les besoins de la construction des {nirastructures du Projet, obtenir ou exploiter de
plein droit les pierres, le sable, l'argilé ou le gravier du Corridor et de toute autre zone
située à proximité du Corridor ; et

(k) fournir au Client Fondateur un aïcès prioritaire, et à tout Producteur un accès, au logiciel
de programmation qui fait partie des Infrastructures Ferroviaires et à tout laboratoire situé
au Port de Simandou, tel que nécessaire afin d'assurer l'efficacité de leurs opérations ;

{l) fournir à la demande t&isonnable du Client Fondateur les informations en sa possession ou
sous son contrôle pour satisfaire toutes obligations envers l'Etat, en particulier celles
visées à l'Article ? de la Convention de Base.

12.2 Marchés püblics guinéens

Au titre de l'Article 9.1 de la Loi BOT, le Code des marchés publics guinéen et ses textes
d'applicatien ne s'appliquent ni à la présente Convention, ni aux activités menées dans le cadre de
celle-ci: Las accords destinés à être conclus par le Propriétaire des Infrastructures, la Holding du
Propriétaire des Infrastructures, l'Exploitant des Infrastructures et les Contractants du Projet et
toutes leurs Affiiées respectives sont exclusivement régis par le droit privé et également les
avantages spécifiques accordés par la Loi BOT, le Code des Investissements, le Code Minier et la
présente Convention.

12.3 Droit à l'importation de carburant

Le Propriétaire des Infrastructures aura le droit, pendant toute la Durée de la présente Convention,
d'importer directement les types de carburant et de lubrifiants nécessaires à la réalisation des
Activités d'Infrastructures et l'Etat émettra dès que possible toutes Autorisations requises à cet
effet.

xip A0129260079v1 1201445665  22.5.2014 page (52)
Simandou Convention BOT

124 Fibre Optique

(a) Les Parties reconnaissent que le Câble à Fibres Optiques fait partie des Infrastructures
Ferroviaires et par conséquent :

(i} en vertu de l'Article 12.1(a), le Propriétaire des Infrastructures sera chargé
d’assurer la planification, la conception, la construction et la mise en service du
Câble à Fibres Optiques conformément aux Critères de Construction des
Infrastructures ;

[D] en vertu de l'Article 13.2, l'Exploitant des Infrastructures exploitera et entretiendra
le Câble à Fibres Optiques en tant que prestataire indépendant pour le compte
du Propriétaire des Infrastructures ; et

(iii) toute partie du Câble à Fibres Optiques (autre que les réseaux de communication
exclusivement utilisés pour les Activités Minières), bien que siuée dans le
Périmètre de la Concession Modifiée fera partie des Infrastruciüres Ferroviaires
appartenant au Propriétaire des Infrastructures.

{) Les Parties reconnaissent également et conviennent que le Câbié à Fibres Optiques a
pour objet principal de fournir des systèmes de commande äe train et de signalisation
ferroviaire pour les Infrastructures Ferroviaires et les réseaux de communication de la Mine
de Simandou et que leur sécurité et leur fonctionnem&nt sont fondamentaux et ont la
priorité absolue eu égard à l'usage, à l’entretien et-à l'exploitation du Câble à Fibres
Optiques.

{c) Le Propriétaire des Infrastructures et l'Expléiiänt des Infrastructures devront mettre à
dispositions des brins de fibres noires confsrmément aux modalités devant être établies
dans le Contrat de Prestations de Services Portuaires et Ferroviaires, d'une une capacité
minimum en termes de données à ceñvenir entre le Propriétaire des Infrastructures et le
Client Fondateur, pour l'usage exclusif du Client Fondateur.

(d) Le Propriétaire des Infrastructures devra metire à disposition du Producteur, des brins de
fibres noires conformément ‘aux modalités devant être établies dans le Contrat de
Transport Ferroviaire du! Producteur concerné, d'une capacité minimum en termes de
données à convenir eritre le Propriétaire des Infrastructures et un Producteur, pour l'usage
exclusif du Productaur.

(e) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures devront mettre à
disposition des Prestataires de Services de Télécommunication (« Accès aux Fibres
Noires ») cinq brins de fibres noires (la « Fibre Noire Dédiée ») afin de fournir des
services de télécommunications aux résidents guinéens conformément aux modalités
devent être établies dans des conditions commerciales normales entre le Propriétaire des
lrfrastructures el tout Prestataire de Services de Télécommunication, pour l'usage exclusif
des Prestataires de Services de Télécommunication. Afin d'éviter toute ambiguïté, il est
précisé que l'unique obligation du Propriétaire des Infrastructures est de mettre à la
disposition d'un Prestataire de Services de Télécommunication la Fibre Noire Dédiée pour
l'usage de celui-ci et non de fournir Un quelconque service de télécommunication, y
compris aux résidents guinéens.

(] Tout accord conclu entre le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures et un Prestataire de Services de Télécommunication doit refléter les
principes suivants :

VIP AGI2H260078v1 120144868  22.5.2014 page (55) 4
Simandou Convention BOT

ti) le Prestataire de Services de Télécommunication doit signaler au Propriétaire des
Infrastructures dès que raisonnablement possible toute défaillance dans l'Accès
aux Fibres Noires.

di) En cas de défaillance dans l’Accès aux Fibres Noires, l’unique responsabilité du
Propriétaire des Infrastructures et de l'Exploitant des Infrastructures est de tenter
de corriger cette défaillance avec la même diligence que celle avec laquelle il
s’efforcerait de corriger des défaillances portant sur d'autres parties du Câble à
Fibres Optiques, de telle façon que le Câble à Fibres Optiques soit en état de
fonctionnement. Le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures ne garantissent pas que l’Accès aux Fibres Noires ne sera pas
interrompu ou exempt d'erreurs et, avec le Client Fondateur, ne &ont pas
responsables du fonctionnement ou de toute interruption ou défaillance d'Accès
aux Fibres Noires.

Gi} Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures doivent
informer le Prestataire de Services de Télécommunication de l'équipement
{'« Equipement d'interface ») qu'il devra utiliser afin da &e connecter à la Fibre
Noire Dédiée, Le Prestataire de Services de Télécommunication doit à ses
propres frais, installer l'Equipement d'interface et-lé connecter à la Fibre Noire
Dédiée à l'endroit indiqué à cet effet par le Fropriétaire des Infrastructures et
l'Exploitant des Infrastructures (emplaceñent qui doit être entièrement
indépendant des installations et dséquipement du Propriétaire des
infrastructures ou du Client Fondateur — afin que chaque utilisateur dispose
d'installations séparées et sécurisées-pour loger son Equipement d'interface). Le
Prestataire de Services de Tétécommunication doit maintenir l'Equipement
d'interface en bon état et-véiller à ce que cet équipement ne soit pas
physiquement ou électriquement avec les installations du Propriétaire des
Infrastructures ou les, installations de toute autre occupant autorisé dudit
emplacement.

(e) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures restent libres de traiter
d’autres brins de fibres noires sur le Câble à Fibres Optiques comme ils le souhaitent (y
compris en fournissani un Accès aux Fibres Noires à d'autres parties s'agissant de ces
autres brins).

125 Tiers Investisseurs

Les Parties conviennent que le Propriétaire des Infrastructures aura le droit, sous réserve du
consentemeré préalable du Client Fondateur, de contracter avec des tiers indépendants pour la
fourniture d'un ou plusieurs Actifs des Infrastructures du Projet lié(s) à la fourniture de carburant,
d'électritiié ou de tout autre types de biens et services (tel qu'il en sera convenu avec l'Etat, à tout
monmient) au bénéfice du Propriétaire des Infrastructures. Dans ce cas, ces Actifs ne seront ni
fournis, ni exploités, ni entretenus par le Propriétaire des Infrastructures mais seront fournis en vue
d'une utilisation par le Propriétaire des Infrastructures en application des contrats de service entre
le tiers concerné et le Propriétaire des Infrastructures, et les redevances dues par le Propriétaire
des Infrastructures en application de ces contrats conformément à un Plan et Budget Prévisionnel
d'Exploitation seront traitées comme une dépense d'exploitation du Propriétaire des Infrastructures.
Conformément à la Législation en Vigueur, le tiers investisseur propriétaire de ces actifs
bénéficiera du même me juridique et fiscal que celui applicable au Projet pour les biens et
services fournis exclusivement pour le Projet.

Tip AO12026007v1 120144565  22.5.2014 (4 page (54)
Simandou Convention BOT

12.6

Obligation générale

Le Propriétaire des Infrastructures bénéficiera de tous les autres droits qui lui sont conférés et se
conformera à toutes les autres obligations qui lui sont imposées en application de la présente
Convention.

13.

13.1

DROITS ET OBLIGATIONS DE L'EXPLOITANT DES INFRASTRUCTURES

Activités de gestion

L'Exploitant des Infrastructures doit gérer, en tant que contractant indépendant pour le comte du
Propriétaire des Infrastructures, l'ensemble des activités connexes du Propriétäie des
Infrastructures en tant que propriétaire des Infrastructures du Projet, et doit exploiter et entretenir le
Projet d'Infrastructures, conformément à l'Article 13.2 et aux stipulations de l'Accord d'Exploitation
des Infrastructures et de tout accord le remplaçant en cas de résiliation anticipé&; L'Exploitant des
Infrastructures sera en droit de facturer le Client Fondateur et tout Producteuf ües frais de gestion
en adéquation avec les conditions commerciales normales déterminéès conformément aux
Principes Tarifaires relatifs à la fourniture des activités de gestion énoncées à cet Article 13.

132

Le droit de l'Exploitant des Infrastructures d'exploiter et d'entretenir les
Infrastructures du Projet

L'Exploitant des Infrastructures, en tant que contractäriit indépendant pour le compte du

Propriétaire des Infrastructures, exploitera et entretiend:

ra les Infrastructures du Projet à compter

de la Date d'Achèvement des Infrastructures. Les activités d'exploitation et d'entretien incluront les
éléments suivants :

te)

t)

(c)

l'obtention et la détention de toutes lés Autorisations émises par l'Etat conformément à
l'Article 11 en tant que de besair nécessaires à l'exploitation et à l'entretien des
Infrastructures du Projet ;

la conclusion avec le Cliént Fondateur, conjointement avec le Propriétaire des
Infrastructures du Contrat de Prestations de Services Ferroviaires et Portuaires établissant
les modalités et conditions selon lesquelles le Propriétaire des Infrastructures et l'Exploitant
des Infrastructures "(en tant que contractant indépendant du Propriétaire des
Infrastructures) éssureront les Services de Transport au Client Fondateur ; et

sous réserè- de la présente Convention et du Contrat de Prestations de Services
Ferroviaires et Portuaires :

ti} la conclusion avec des Producteurs, conjointement avec le Propriétaire des
Infrastructures, de Contrats de Transport Ferroviaire du Producteur et de
Contrats de Prestations de Services Portuaires du Producteur conformément à
l'Article 18.5 ;

(ii) la conclusion avec des tierces partiés, conjointement avec le Propriétaire des
Infrastructures, d'Accords de Services relatifs à la Capacité Supplémentaire
conformément à l'Article 19.4 ;

Gi} l'établissement et la perception de redevances d'utilisation par les tierces parties
en lien avec le Service de Transport de Passagers et les Services de Transport
de Marchandises Diverses ;

(iv) la fourniture, en tant que contractant indépendant pour le compte du Propriétaire
des Infrastructures :

Dip AUT28260078v1 120144568 22.5.2014 rs À &
Simandou Convention BOT

A. de Services de Transport au Client Fondateur conformément au Contrat
de Prestations de Services Ferroviaires et Portuaires ;

B. des Services de Transport de Passagers ;
C. des Services de Transport de Marchandises Diverses ;

D. des Services de Transport à un Producteur au titre de tout Contrat de
Transport Ferroviaire du Producteur et de Contrat de Prestations de
Services Portuaires du Producteur conclu avec ce Producteur ; et

E. des Services de Transport à une tierce partie conformément aux terntés
de tout Accord de Services relatif à la Capacité Supplémentaire coñvenu
avec une tierce partie conformément aux stipulations de l'Article 19.4 ; et

F. d'un accès prioritaire pour le Client Fondateur et pour tout Producteur un
accès au logiciel de programmation qui fait partie degInfrastructures
Ferroviaires et à tout laboratoire situé au Port de Sim£ñdou requis pour
faciliter la réalisation de ses obligations pare Propriétaire des
Infrastructures conformément à l'Article 12.1{k) :

{v) à la suite de la Date de Transiert, entreprendre en tant que contractant
indépendant pour le compte du Propriétaire dés-Infrastructures, les études et
mettre en œuvre les extensions des Infras‘üctures du Projet pour le Client
Fondateur (en vertu de l'Article 15), les Pr&ducteurs (en vertu de l'Article 18) et
l'Etat (en vertu de l'Article 19) lorsque cela'est requis ; et

{vi) agir, dans la Limite du Port, en quélié d'Autorité Portuaire (conformément aux
dispositions du Code de la marine marchande guinéen et des Règlementations
Portuaires) et à ce titre avoir ia responsabilité du contrôle des mouvements des
navires à l'intérieur et à l'exiérieur de la Limite du Port et le long des chenaux de
navigation conformément aux Règlementations Ponuaires, étant entendu et
accepté qu'en cas de) contradiction entre le Code de la marine marchande
guinéen et les Règlementations Portuaires, les Règlementations Portuaires
doivent prévaloif.

13.3 Standards de Congiite

L'Exploitant des Infrastructures doit mener toutes ses activités et exploiter et entretenir les
Infrastructures du Praiat conformément à l'Accord d'Exploitation des Infrastructures, aux Pratiques
Prudentes en matière d'Infrastructures et aux Protocoles et Standards du Projet.

13.4  Draïlde carrières

L'Exploit&nt des Infrastructures et toute Affiliée ou tout Contractant du Projet doit pour les besoins
du fofctionnement et de l'entretien des Infrastructures du Projet, obtenir ou exploiter de plein droit
les(nierres, le sable, l'argile ou le gravier du Corridor et de tout autre zone située à proximité du
Corridor.

13.5 Droit à l'importation de carburant
L'Exploitant des Infrastructures aura le droit, pendant toute la Durée de la présente Convention,

d'importer directement les types de carburants et lubrifiants nécessaires à la réalisation des
Activités d'Infrastructures et l'Etat émettra dès que possible toutes Autorisations requises pour les

besoins du présent Article.

- n. ë =
ip ADI2820007v1 1201448065  22.5.2014 à pags (56)
Simandou Convention BOT

13.6  Prérogatives de l'Exploitant des Infrastructures

L'Etat et le Propriétaire des Infrastructures reconnaissent et consentent à faire le nécessaire afin
que l'Exploitant des Infrastructures dispose des pouvoirs nécessaires en vue de prendre toutes les
décisions et d'exécuter l'ensemble des tâches qui lui sont conférées en vertu de la présente
Convention, du Contrat de Prestations de Services Ferroviaires et Portuaires et de l'Accord
d'Exploitation des Infrastructures.

13.7 Obligation générale

L'Exploitant des Infrastructures bénéficiera de tous les autres droits qui lui sont conférés ete
conformera à toutes les autres obligations qui lui sont imposées en application de la présente
Convention. Dans le cadre de la fourniture d'une ou plusieurs Activités d'Infrastructures, l'Exploitant
des Infrastructures est en droit de sous-traïter ses activités aux Contractants du Projet mais ne
peut en aucun cas être libéré de ses droits et obligations correspondants.

SECTION V: CLIENT FONDATEUR ET STIPULATIONS RELATIVES ALI SERVICE MULTI-
UTILISATEURS

14. NATURE DES SERVICES ET INFRASTRUCTURES DU PROJET MULTI-
UTILISATEURS

14.1 Infrastructures Ferroviaires et Services Portuaires fulti-Utilisateurs

Les Parties reconnaissent que les Infrastructures Ferroviaires et le Port de Simandou doivent être
multi-utilisateurs en ce que :

(a) les Infrastructures du Projet sont développéés et doivent être mises à disposition pour la
fourniture de Services de Transports au Client Fondateur, conformément à l'Article 15 ;

{b) les Infrastructures Ferroviaires et les‘ installations Portuaires Partagées peuvent être mises
à la disposition de tiers producteurs de substances minérales ou de produits agricoles à
une échelle commerciale {:hacun, un « Producteur») dans les circonstances et
seulement dans la mesure prévues à l'Article 18 ;

{c) les Infrastructures Ferrcviaires et les Installations Portuaires Partagées peuvent être
étendues par l'Etet.ou le Propriétaire des Infrastructures pour créer de la Capacité
Supplémentaire à mettre à la disposition de tiers, dans les circonstances et seulement
dans la mesuré prévues à l'Article 19 ;

{d) les Infrastrictures Ferroviaires doivent être mises à disposition pour le Service de
Transport de Passagers conformément à l'Article 16 ; et

(e) lDF: doit être mise à disposition pour les Services de Transport de Marchandises
Diverses, conformément à l'Article 17.

142 Soutien au Système Multi-Utilisateurs

{a) Les Parties reconnaissent que les Infrastructures Ferroviaires et les Installations Portuaires
Partagées constituent une composante essentielle du développement des infrastructures
nationales en Guinée, y compris en ce qui concerne les bénéfices socio-économiques et
économiques significatifs pour la Guinée et pour la région, au travers du développement
d'un nouveau corridor sud de croissance englobant l'ensemble de la zone géographique
située en Guinée et allant du sud au sud-est de la ligne ferroviaire historique dite Conakry-
Kankan (laquelle existe partiellement) (le « Corridor Sud de Croissance >»). En cas
d'adhésion générale à cette initiative, le Corridor Sud de Croissance offre une opportunité
de transformer de manière durable la région en l'une des parties les plus prospères et

tip A0123260073v1 1201445683  22.5.2014 F Ts K
Simandou Convention BOT

productives du pays. De plus, un tel projet offre l'opportunité de réaligner les activités
conduites par les acteurs concernés de la région au sein d'un cadre de développement
commun et d'une voie vers la transformation.

{b) A cette fin, les Parties sont convenues et ont inclus dans la Section 5 de la présente
Convention, un régime multi-utilisateurs afin de faciliter la fourniture de services à des tiers
producteurs de minerais et producteurs agricoles, ainsi que la fourniture d'un service de
transport de passagers et un service de transport de marchandises diverses. Les Parties
conviennent de mettre en œuvre et d'exécuter leurs obligations en vertu du régime multi-
utilisateurs de la Section 5 de la présente Convention de manière conforme à leur intérêt
commun de promouvoir l'utilisation des Infrastructures Ferroviaires et des Installations
Poriuaires Partagées par des tiers producteurs de minerais et producteurs agrico'es (mais
sans préjudice des droits et obligations des Parties au titre de la présente Convéñtion).

{c) Compte tenu des attentes légitimes de l'Etat, du Propriétaire des Infrastructures et du
Client Fondateur, y compris de l'attente légitime du Client Fondateur qu'âücune autre mine
ne soit traitée de manière plus favorable que la sienne, l'Etai, Propriétaire des
Infrastructures et l'Exploitant des Infrastructures encourageront et'éoutiendront l'utilisation
des Infrastructures Ferroviaires et des Installations Portuaires-Partagées par des entités
disposant d'une mine située dans le Corridor Sud de Croissä'ice, aussi bien en qualité de
Client Co-Fondateur conformément à l'Article 2.15, que ae Producteur conformément à
l'Article 18 en application de, et de la manière préwié par les termes de la présente
Convention et de la procédure prévue aux paragraphes (d) ci-dessous.

(d) S'agissant de toute entité ayant un projet miniaf-de bauxite ou de minerai de fer avec des
prévisions de production annuelle supérieures à 5 Mtpa, situé dans le Corridor Sud du
Développement et requérant l'exportation‘ae la production minière (que ce soit par le biais
d'un développement initial, d'une exiension, d'une acquisition ou d'un développement
commun de mines détenues par des entités distinctes (" unitisation “)) :

{) Dans le cadre de l'évaiuation de la proposition d'exportation de la production de
Guinée, l'Etat devra exiger de cette entité qu'elle détermine, au cours d'un
processus avese Propriétaire des infrastructures, l'Exploitant des Infrastructures
et / ou le Clint Fondateur les Tarifs qui seront susceptibles de lui être appliqués
dans l'hypothèse où elle utiliserait les Infrastructures Ferroviaires et qu'elle inclut
cette analyse dans la proposition ; et

(ü} l'Etat s'engage à ne pas conclure un accord ou à ne donner effet à aucun accord,
ñi à octroyer aucune Autorisation permettant à cette entité de transporter la
production de cette mine au moyen d'infrastructures ferroviaires qui ne soient pas
entièrement situées en Guinée, à moins :

(A) qu'en raison de sa localisation, de sa taille ou d'autres aspects du projet
minier, ce dernier ne serait uniquement, de manière objective,
économiquement viable et donc ne pourrait être développé qu'en utilisant
des infrastructures ferroviaires alternatives à travers un autre pays ; ou

(B) que le projet minier ne soit pas en mesure d'obtenir les Services
Ferroviaires du Propriétaire des Infrastructures en vertu de, et
conformément à l'Article 18 de cette Convention, et ce en dépit du fait
que cette entité ait respecté, ou que cette entité ait fait tous ses efforts
raisonnables afin de se conformer aux exigences de l'Article 18 (y
compris en mettant en œuvre tous ses efforts raisonnables afin de
satisfaire aux conditions préalables de l'Article 18.1, de se conformer aux
exigences relatives aux informations et aux demandes en vertu de

ip A0T282000797 120144508 22.520714 hs 4
\

Simandou Convention BOT

l'Article 18.2 et de chercher de bonne foi à
arrangements requis en vertu de l'Article 18.5)

négocier les accords et

Pour les besoins de l'Article 14.2 (d){ïi}(A), un projet minier sera économiquement viable
Sans avoir besoin d'être développé en utilisant des infrastructure ferroviaires alteratives à
travers un autre pays si ce projet minier permet un rendement raisonnable comparé à
d'autres projets miniers situés en Guinée et qui est suffisant pour attirer les investisseurs,
sans que l'Etat n'ait besoin d'octroyer des avantages fiscaux supplémentaires au-delà de
ceux qui sont généralement octroyés pour le développement de tels projets miniers.

(e) Ain d'éviter toute ambiguïté, il est confirmé que tout différend né, en relation avec ôu
découlant de l'Article 14.2(d}{ï), y compris tout différend relatif à l'application des
exceptions prévues aux paragraphes (A) et (B), doit être régi par les Articiés 48.1
[Négociation] et 48.3 [Arbitrage].

(f) Si le Propriétaire des Infrastructures n'est pas devenu une partie à la précéhte Convention
au moment où la personne visée au paragraphe (d) souhaite engager des discussions
avec le Propriétaire des Infrastructures, les références au Propriétäiré des Infrastructures
au paragraphe (d), doivent être lues, jusqu'à ce que le Propriéiaire des Infrastructures
devienne partie la présente Convention, comme étant une réféénce au Client Fondateur.

14.3 Usage exclusif des Installations Portuaires de Sintfer

Les Paries reconnaissent que les Installations Portuaires de Simfer sont à l'usage exclusif du
Client Fondateur et les Parties ne devront pas péfrnettre aux tiers d'utiliser les Installations
Portuaires de Simfer ou de fournir des services à ss tiers en utilisant les Installations Portuaires
de Simfer (à l'exception de l'IDP qui devra être mise à disposition pour les Services de Transport
de Marchandises Diverses conformément à l'Article 17).

144 Nature des services

La fourniture de services par le Propriétaire des Infrastructures et l'Exploitant des Infrastructures,
en qualité de contractant indébendant pour le compte du Propriétaire des Infrastructures,
conformément à la présente Cünvention, y compris le Service de Transport de Passagers et les
Services de Transport de Marchandises Diverses et la fourniture de services aux Producteurs, ne
constituent pas un service public.

145 Installations Portuaires Partagées et Capacité des Infrastructures Ferroviaires

(a) (Détermination de la Capacité Initiale) La capacité des Infrastructures Ferroviaires et des
Instäilations Portuaires Partagées :

(Ni sera déterminée à la Date d'Achèvement des Infrastructures (la « Capacité
Initiale du Client Fondateur ») ; et

ii) sera à nouveau déterminée à la Date d'Achèvement des Infrastructures de la
Phase 2 du Développement (la « Capacité Initiale du Client Fondateur de la
Phase 2»),

conformément à une procédure devant être convenue entre le Propriétaire des
Infrastructures et le Client Fondateur et figurer dans le Contrat de Prestations de Services
Ferroviaires et Portuaires. Tout différend concernant la Capacité Initiale du Client
Fondateur ou la Capacité Initiale du Client Fondateur de la Phase 2 fera l'objet des
procédures de conciliation conduites par le Régulateur Indépendant conformément à
l'Article 48.2 et, si ces procédures échouaient à résoudre le différend, ce dernier sera

ip AO129260078v1 120144568 2252014 FT pages)

S”

ù
Simandou Convention BOT

soumis aux procédures d'expertise administrées conformément au Règlement d'Expertise
de la Chambre de Commerce intemationale.

tb) (Détermination de l'Extension de Capacité) L'augmentation de la capacité des
Infrastructures Ferroviaires et des Installations Portuaires Partagées attribuable à une
extension réalisée par le Client Fondateur ou pour son compte (conformément à l'Article
15}, le Producteur ou pour son compte (conformément à l'Article 18} ou l'Etat ou le
Propriétaire des Infrastructures ou pour leur(s) compte(s) (conformément à l'Article 19) à la
Date d'Achèvement de l'Extension («Extension de Capacité») sera déterminée
conformément à une procédure devant être convenue (selon le cas) :

{) s'agissant d'une Extension du Client Fondateur conformément à l'Article 15, entre
le Propriétaire des Infrastructures et le Client Fondateur et figurer dans-1$ Contrat
de Prestations de Services Ferroviaires et Portuaires ;

ti) s'agissant d'une Extension du Producteur conformément à l'Article 18, entre le
Propriétaire des Infrastructures et le Producteur et figurer Gans le Contrat de
Transport Ferroviaire du Producteur où le Contrat de Prestations de Services
Portuaires du Producteur pertinent, ladite procédure dif être cohérente avec la
procédure figurant dans le Contrat de Prestations-£e Services Ferroviaires et
Portuaires et ne doit pas être plus favoreël au Producteur que cette
dernière ; ou

{ii} s'agissant d'une extension de l'Etat confofñiément à l'Article 19, entre l'Etat, le
Propriétaire des Infrastructures et le Client Fondateur, ou s'agissant d'une
extension de Propriétaire des Infrastrüctures conformément à l'Article 19, entre le
Propriétaire des Infrastructures ele Client Fondateur, ladite procédure devant
être compatible avec la prosédure figurant dans le Contrat de Prestations
Services Ferroviaires et Poïtuaires et ne doit pas être plus favorable au
Propriétaire des Infrastructures ou à l'Etat (selon le cas) en qualité de partie
initiant l'extension que ia procédure figurant dans le Contrat de Prestations de
Services Ferroviairés et Portuaires.

Tout différend concemant l'Extension de Capacité deviendra l'objet des procédures de
conciliation conduites far le Régulateur Indépendant conformément à l'Article 48.2 et, si
ces procédures éctiouaient à résoudre le différend, ce dernier sera soumis aux procédures
d'expertise administrées conformément au Règlement d'Expertise de la Chambre
Internationale: de Commerce. Afin d'éviter toute ambiguïté, le Client Fondateur ou un
Producteur) qui reçoit des Services de Transport de la part du Propriétaire des
Infrasiructures peut contester une détermination de l'Extension de Capacité créée pour lui-
mêre”ou pour le Client Fondateur, un Producteur, le Propriétaire des Infrastructures ou
l'Etat.

14.6) Détermination des Plans et Budgets Prévisionnels d'Exploitation

{a) Avant la Date d'Achèvement des Infrastructures et puis avant le début de chaque Année,
l'Exploitant des Infrastructures, le Propriétaire des Infrastructures et le Client Fondateur
s'efforceront de convenir d'un plan et budget prévisionnel d'exploitation relatif aux
Infrastructures Ferroviaires, aux Installations Portuaires de Simfer et aux Installations
Portuaires Partagées (le « Plan et Budget Prévisionnel d'Exploitation »). Le Plan et
Budget Prévisionnel d'Exploitation doit contenir les informations, et être préparé et convenu
conformément avec la procédure convenue entre le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et le Client Fondateur et figurer dans le Contrat de
Prestations de Services Ferroviaires et Portuaires.

bdp A0128260078v1 1201446568 _ 22.5.2014 (l Page (60)
Simandou Convention BOT

{b) Pour les besoins de la préparation du Plan et Budget Prévisionnel d'Exploitation :

{) le Client Fondateur doit, à une date précisée dans le Contrat de Prestations de
Services Ferroviaires et Portuaires, fournir à l'Exploitant des Infrastructures une
estimation, de bonne foi, de la capacité qu'il a l'intention d'utiliser pour chaque
mois de l'Année suivante, et pour chaque Année des cinq (5} Années suivantes
(là « Nomination du Client Fondateur»). La Nomination du Client Fondateur
pour une Année ne peut pas dépasser la Capacité Réservée du Client Fondateur
pour cette Année (à moins qu'il en soit convenu autrement entre le Propriétaire
des infrastructures, l'Exploitant des Infrastructures et le Client Fondateur) ;

di) tout Producteur doit, à la date précisée par le Contrat de Transport Ferroviaire du
Producteur ou le Contrat de Prestations de Services Portuaires du. P'éducteur
pertinent, fournir à l'Exploitant des Infrastructures une estimation, de bonne foi,
de la capacité qu'il a l'intention d'utiliser pour chaque mois de l'Année à venir, et
pour chaque Année des cinq Années suivantes (la “Nomination du
Producteur »). La Nomination du Producteur pour une(fi} Année ne peut
excéder la Capacité Réservée du Producteur pour cette Année (à moins qu'il en
soit convenu autrement entre le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures, le Producteur et le Client Fondateur} ’et

(ii) l'Exploitant des Infrastructures doit fournir à teut Producteur un projet de Plan et
Budget Prévisionnel d'Exploitation et doit, stidemande, rencontrer le Producteur
concerné pour discuter avec lui du projet de Plan et Budget Prévisionnel
d'Exploitation et prendre en considération de bonne foi tous commentaires que le
Producteur a sur le projet de Plan et Budget d'Exploitation Prévisionnel.

{c) Si le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et le Client Fondateur
ne sont pas capables de se mettfé d'accord sur le Plan et Budget d'Exploitation
Prévisionnel, le différend deviendra l'objet des procédures de conciliation conduites par le
Régulateur Indépendant conforriément à l'Article 48.2 et, si ces procédures échouaient à
résoudre le différend, ce démier sera soumis aux procédures d'expertise administrée
conformément aux Règles d'Expertise de la Chambre Internationale de Comrnerce. La
détermination par l'exp&ri liera les Parties en l'absence d'erreur manifeste.

(a) Si un Plan et Budget Prévisionnel d'Exploitation n'a pas été convenu ou déterminé au
début d'une Annéë, le Plan et Budget Prévisionnel d'Exploitation pour l'Année précédente
sera appliqué jusqu'à ce que le nouveau Plan et Budget Prévisionnel d'Exploitation soit
convenu oidéterminé.

14.7 Uétermination des Plans et Budgets d'Exploitation Prévisionnels du Producteur

(e) Avant le début de chaque Année, l'Exploitant des Infrastructures, le Propriétaire des
Infrastructures et tout Producteur s'efforceront de convenir un plan et budget prévisionnel
d'exploitation relatif aux Installations Portuaires du Producteur et aux Voies Secondaires du
Producteur concerné (« Plan et Budget Prévisionnel d'Exploitation du Producteur »).
Le Pian et Budget Prévisionnel d'Exploitation du Producteur doit contenir les informations
et être préparé et convenu conformément à la procédure convenue entre le Propriétaire
des Infrastructures, l'Exploitant des Infrastructures et le Producteur et figurer dans le
Contrat de Transport Ferroviaire du Producteur ou le Contrat de Prestations de Services
Portuaires du Producteur pertinent concerné.

Ddp AD128260078vT 120144585  22.5.2014 œ pags 61)
S à
Simandou Convention BOT

{b)

(c)

(d)

14.8
(a)

{b)

(c)

Pour le besoins de la préparation du Plan et Budget Prévisionnel d'Exploitation du
Producteur, le Producteur concerné doit, à une date précisée dans le Contrat de Transport
Ferroviaire du Producteur ou dans le Contrat de Prestations de Services Portuaires du
Producteur pertinent, fournir à l'Exploitant des Infrastructures une Nomination du
Producteur. La Nomination du Producteur pour une Année ne peut pas dépasser la
Capacité Réservée du Producteur pour cette Année (à moins qu'il en soit convenu
autrement entre le Propriétaire des Infrastructures, l'Exploitant des Infrastructures, le
Producteur et le Client Fondateur).

Si le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et un ProducteurGe
sont pas capables de se mettre d'accord sur le Plan et Budget Prévisionnel d'Exploüätion
du Producteur, le différend deviendra l'objet des procédures de conciliation conduïies par
le Régulateur Indépendant conformément à l'Article 48.2 et, si ces procédures échouaient
à résoudre le différend, ce dernier doit être soumis aux procéduré2) d'expertise
administrées conformément aux Règles d'Expertise de la Chambre ñiernationale de
Commerce. La détermination par l'expert liera les Parties en l'absence {l'erreur manifeste.

Si un Plan et Budget Prévisionnel d'Exploitation du Producteur“ pas été convenu ou
déterminé au début d'une Année, le Plan et Budget Prévisionnel d'Exploitation du
Producteur de l'Année précédente sera appliqué jusqu'à ce.aûé le nouveau Plan et Budget
Prévisionnel d'Exploitation du Producteur soit convenu ou déterminé.

Principes Tarifaires et Principes du Financersent d'une Extension

A la date de signature de la présente Conveñition, l'Etat et le Client Fondateur, ont convenu
et signé un accord séparé prévoyant :

ti) les Principes Tarifaires Farroviaires et les Principes Tarifaires Portuaires
(ensemble, les «/Printipes Tarifaires») qui seront appliqués pour la
détermination des Taïïts payables par le Client Fondateur et les Producteurs, au
Propriétaire des Anfastructures et à l'Exploitant des Infrastructures pour les
Services Ferroviaires et les Services Portuaires ; et

Gi} les Principes” du Financement d'une Extension du Client Fondateur et les
Principes -du Financement d'une Extension du Producteur (ensemble les
« Principes du Financement d'une Extension ») qui seront appliqués afin de
déterminer le financement des Extensions du Client Fondateur conformément à
l'Article 15 ou par un Producteur conformément à l'Article 18,

(l'« Accord relatif aux Principes Tarifaires »). Le Propriétaire des Infrastructures et
l'Expioitant des Infrastructures deviendront des parties à l'Accord relatif aux Principes
Tarifaires en même temps qu'ils adhèreront à la présente Convention.

Les Parties à la présente Convention reconnaissent que les Principes Tarifaires, les
Principes du Financement d'une Extension et l'Accord relatif aux Principes Tarifaires
pourront être modifiés en tant que de besoin par accord entre l'Etat, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et le Client Fondateur.

Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures ne peuvent facturer au
Client Fondateur, aux Producteurs et à tout tiers utitisant la Capacité Supplémentaire qu'en
vertu des Tarifs qui ont été déterminés conformément aux Principes Tarifaires, tel que
prévus plus en détails aux Articles 15, 18 et 19 ci-dessous.

bdp A0128260078v1 120144568  22.5.2014

” Î FE
Simandou Convention BOT

(d) Les Extensions initiées par le Client Fondateur ou par un Producteur ne peuvent être
financées qu'en vertu des Principes du Financement d'une Extension, tel que prévu plus
en détails aux Articles 15 et 18 ci-dessous.

(e) L'Etat, ou lorsqu'il sera créé le Régulateur Indépendant, doit publier et rendre accessible
au public, une copie des Principes Tarifaires tels que modifiés le cas échéant.

() L'Etat, le Client Fondateur, l'Exploitant des Infrastructures et le Propriétaire des
Infrastructures conviennent que toute violation des Principes Tarifaires, des Principes du
Financement d'une Extension et / ou de l'Accord relatif aux Principes Tarifaires, tels qué:
modifiés, constituera une violation de la présente Convention et que tout différend né; en
relation avec ou découlant des Principes Tarifaires, des Principes du Financemeri d'une
Extension et / ou de l'Accord relatif aux Principes Tarifaires sera résolu conformément à
l'Article 48.

15. DROITS ET OBLIGATIONS DU CLIENT FONDATEUR

15.1 Fourniture de Services de Transport au Client Fondateur

{a) Le Propriétaire des Infrastructures et l'Exploitant des ‘inirastructures (en qualité de
contractant indépendant agissant pour le Propriétaire ss Infrastructures) fourniront les
Services Ferroviaires et Services Portuaires (les « Services de Transport ») au Client
Fondateur utilisant les Infrastructures du Projét de Simfer. Le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et!e Client Fondateur concluront un Contrat
de Prestations de Services Ferroviaires et Portuaires fixant les termes et les conditions
dans lesquels le Propriétaire des Infrastructures et l'Exploitant des Infrastructures
fourniront les Services de Transport aû Client Fondateur. Le Contrat de Prestations de
Services Ferroviaires et Portuaires :

(Q] reflétera les droits conférés au Client Fondateur conformément à l'Article 15.2 ;
{ii reilétera les droits relatifs aux extensions conférés au Client Fondateur
conformément à l'Article 15.3 ;

Gi) identifiera clairement et de façon plus détaillée l'étendue et la nature des
Services‘de Transport s'agissant à la fois des Infrastructures Ferroviaires et du
Port le Simandou ;

iv) rrévoira que le Client Fondateur devra payer :
A. une charge de disponibilité des infrastructures ferroviaires, une charge

d'exploitation et des frais d'exploitation déterminés conformément aux
Principes Tarifaires Ferroviaires ; et

B. une charge de disponibilité des infrastructures portuaires, une charge
d'exploitation et des frais d'exploitation déterminés conformément aux
Principes Tarifaires Portuaires ;

[A2] inclura une procédure pour la détermination de la capacité conformément à
l'Article14.5 ;
(vi) inclura une procédure pour préparer et convenir le Plan et Budget Prévisionnel

d'Exploitation et une déclaration sur les informations devant y être incluses
conformément à l'Article 14.6 ;

bp AOT28260078v1 12014468 22.5.2014 À page (63)
Simandou Convention BOT

{vi) exigera du Propriétaire des Infrastructures et de l'Exploitant des Infrastructures
qu'ils se conforment et mettent en œuvre le Plan et Budget Prévisionnel
d'Exploitation préparé conformément à l'Article 14.6 ;

{vit} exigera du Propriétaire des infrastructures, de l'Exploitant des Infrastructures (et
lorsque cela est pertinent, du Client Fondateur) qu'ils respectent les Protocoles
visés à l'Article 20, et les autres protocoles qui pourraient être conclus ;

{ix) aura uns durée égale à la durée de la Concession Modifiée telle que renouvelée
en tant que de besoin conformément à la Convention de Base ; et

(02) sera sous la forme du projet paraphé par l'Etat et le Client Fondateur
conformément à l'Article 2, et ensuite, à la date de sa signature, l'Etat dévenant
partie à ce contrat pour les besoins de l'Article 54.2, comp'enant les
modifications qui pourraient être :

A. négociées et convenues entre le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et le Client Fondaïeur avant la Date
d'Entrée en Vigueur des Infrastructures ; et

B. modifiées par la suite et en tant que de häsoin par accord entre les
parties concernées.

Le Propriétaire des Infrastructures et le Client Fondateur doivent notifier à l'Etat
toutes les modifications du Contrat de P'estations de Services Ferroviaires et
Portuaires. Toutes ces modifications ñe seront valables que jusqu'à la Date de
Transfert, à moins que l'Etat approùve expressément ces modifications avant la
Date de Transfert,

{b) Dans la mesure où le Client Fondateur demande la réception des équipements et
fournitures au Port de Simandou£et leur transport jusqu'à la mine avant la Date
d'Achèvement des Infrastructures :

(0] le Propriétaire des structures fournira de tels services au Client Fondateur
dans la mesuré où le Projet d'infrastructures, en particulier l'IDP, est
suffisamment aVäncé (au moment auquel la demande de tels services intervient)
de sorte que 8 Propriétaire des Infrastructures soit capable de les fournir ; et

ii) le Client Fondateur devra payer pour de tels services,

dans chacun:s8s cas, conformément à ce qui est plus précisément décrit dans les accords
de réalisation conjointe visés à l'Article 7(f).

15.2  Droïit& de priorité pour les Infrastructures du Projet de Simfer

Les Parties reconnaissent que les Infrastructures du Projet sont construites pour servir le Client
Fondäteur, et que le financement de leur construction est rendu possible par l'accord du Client
Fondateur de payer les Tarifs. En conséquence, le Client Fondateur a les droits de priorité suivants
relatifs aux Infrastructures du Projet de Simfer :

(a) le droit d'usage exclusif des Installations Portuaires de Simfer (à l'exception de l'IDP qui
sera disponible pour les Services de Transport de Marchandises Diverses conformément à
l'Article 17);

{b) un droit d'usage exclusif de la Capacité Réservée du Client Fondateur foumie par les
Infrastructures Ferroviaires et les Installations Portuaires Partagées, sous réserve de :

ti) la capacité des Infrastructures Ferroviaires nécessaire pour fournir le Service de
Transport de Passagers ; et de

ip AOT26260078vT 120144668225. 2014 dr {.. E+ ES
Simandou Convention BOT

(c)

(d)

{e)

()

(g)

{h)

(0)

Gi) la capacité des Installations Portuaires Partagées nécessaire pour fournir les
Services de Transport de Marchandises Diverses ;

le droit de convenir du Plan et Budget Prévisionnel d'Exploitation avec l'Exploitant des
Infrastructures et le Propriétaire des Infrastructures, et de soumettre tout différend relatif au
projet de Plan et Budget Prévisionnel d'Exploitation aux procédures de conciliation
conduites par le Régulateur Indépendant et par la suite aux procédures d'expertise
administrées, conformément à l'Article 14.6 ;

le droit de payer les Tarifs calculés conformément aux Principes Tarifaires Ferroviaires ét
aux Principes Tarifaires Portuaires, y compris le droit de payer la Charge de Disponibifié
Ferroviaire et la Charge de Disponibilité Portuaire qui devront, à tout moment, ne pas être
supérieures à la Charge de Disponibilité du Producteur pertinent la plus basse ;

le droit de mettre en œuvre, de financer et de réaliser des extensions coffsrmément à
l'Article 15.3 ;

le droit d'acquérir des études d'extension initiées par un Producteur, l'Etat ou le
Propriétaire des Infrastructures (conformément à l'Article 18.6 ou à ‘'Article 19.5, selon le
cas) et de voir ces extensions réalisées comme une Extension du Client Fondateur
conformément à l'Article 15.8 ;

le droit de voir ses extensions entreprises avant les exteniSions de tout Producteur, de l'Etat
ou du Propriétaire des Infrastructures, et le droite combiner ou «jumeler » des
extensions avec des Producteurs, l'Etat ou le Profriétaire des Infrastructures, le coût du
composant de l'extension le moins cher .éiant à la charge du Client Fondateur
conformément à l'Article 18.6 ou à l'Article 19.5; selon le cas ;

le droit, à sa seule discrétion, de mettre à ia disposition de Producteurs toute partie de la
Capacité Disponible du Client Fondateur, conformément à l'Article 15.4 ;

le droit que l'Exploitant des Infrastiuctures, dans le cadre de la réalisation des activités de
programmation, donne priorité aux demandes du Client Fondateur, conformément au
Protocole de Programmation‘et d'Exploitation, sous réserve de tous droits conférés au
Service de Transport de Passagers. Ce droit inclura le droit d'utiliser toute la capacité des
Infrastructures de Projet qui est disponible dans des circonstances où il y un accès réduit à
la Capacité Réservés du Client Fondateur en raison d'un Événement de Force Majeure ou
d'un autre événement opérationnel, jusqu'à ce que le droit à la Capacité Réservée du
Client Fondateur soit pleinement rétablie ;

le droit quél'Exploïtant des Infrastructures, dans l'exercice du contrôle opérationnel sur les
Infrastructures du Projet, donne priorité aux demandes du Client Fondateur, conformément
au Protocole de Programmation et d'Exploitation ;

is droit d'approuver tous changements aux Protocoles conformément à l'Article 20 :

le droit d'approuver tous changements apportés aux Principes Tarifaires Ferroviaires et
aux Principes Tarifaires Portuaires conformément à l'Article 14.8(b) ; et

un droit de priorité relatif à l'exercice des droits de substitution conformément à l'Article
474.

Chacun de ces droits de priorité continuera à s'appliquer après la Date de Transfert, à
l'exception des droits décrits aux Articles 15.2(f) et 15.2(g). Les droits de substitution d'une
manière permanente du Client Fondateur conformément à l'Article 47.4 cesseront à la Date
de Transfert, mais les droits de substitution temporaires demeureront.

bip A0129260078v1 1201445683 22.5.2014 [£ page (65)

ST
Simandou Convention BOT

15.3 Extensions du Client Fondateur

(a) (Broit général du Client Fondateur d'initier une extension) Le Client Fondateur peut, à
tout moment, déterminer qu'une extension des Infrastructures du Projet devrait être étudiée
et entreprise conformément aux stipulations de l'Article 15.3. Le Contrat de Prestations de
Services Ferroviaires et Portuaires s'appliquera aux extensions conduites par ou pour ie
compte du Client Fondateur, et règlementera ces extensions.

{b) (Etude OoM d'Extension du Client Fondateur) Le Client Fondateur peut, à tout moment,
exiger du Propriétaire des Infrastructures qu'il réalise une Etude OoM d'Extension. Unë&
telle Etude OoM d'Extension doit :

[D] être achevée par le Propriétaire des Infrastructures dans les douze (12) nois à
compter de la date à laquelle la demande du Client Fondateur est faite.

(ii) être payée intégralement par le Client Fondateur, d'avance et par versements
mensuels (de tels coûts ayant été convenus à l'avance avec !£ Propriétaire des
Infrastructures) ;

(ii) être la propriété exclusive du Client Fondateur ; et

(iv) fixer la date estimée pour l'achèvement substantiai (practical completion) de
l'extension.

Une copie de l'Etude OoM d'Extension doit tre fournie à l'Etat en même temps
qu'elle est fournie au Client Fondateur.

{c) (EFP d'Extension du Client Fondateur et EF3 d'Extension du Client Fondateur) Le
Client Fondateur peut, à tout moment après la remise d'une Etude OoM d'Extension,
exiger du Propriétaire des Infrastructures “de réaliser une EFP d'Extension. Si, après la
remise de l'EFP d'Extension, le Cliert Fondateur souhaite explorer plus avant l'option
d'extension des Infrastructures du Projet, il peut exiger du Propriétaire des Infrastructures
qu'il réalise une EFB d'Extension. De telles EFP d'Extension et EFB d'Extension doivent
dans chaque cas :

ti} être achevées par le Propriétaire des Infrastructures dans les dix-huit (18) mois à
compter de læsiate à laquelle la demande du Client Fondateur est faite ;

(it) être payées intégralement par le Client Fondateur, d'avance et par versements
mensuels (de tels coûts ayant été convenus à l'avance avec le Propriétaire des
Infrastructures) ;

diüi) êire la propriété exclusive du Client Fondateur ; et

(iv) fixer la date estimée pour l'achèvement substantiel (practical completion) de
l'extension,

et une EFB d'Extension doit prévoir un budget pour les coûts d'investissement de
l'extension (y compris une réserve de dix pour cent (10} % pour dépassement des coûts).
Le Propriétaire des Infrastructures devra entreprendre chaque Etude OoM d'Extension,
EFP d'Extension et EFB d'Extension en stricte conformité avec les Standards du Projet et
les Pratiques Prudentes en matière d'Infrastructures.

(d) (Consultation) Le Propriétaire des Infrastructures doit tenir le Client Fondateur informé de
la progression des études, consulter régulièrement le Client Fondateur à propos des
études et prendre en considération, de bonne foi, tous commentaires ou recommandations
faits par le Client Fondateur.

(e) {Règlement des différends) Tout différend relatif à une Etude OoM d'Extension, une EFP
d'Extension ou une EFB d'Extension en vertu du présent Article 15, y compris concernant

Bip AOI2S26007Svi 12014466 22.820148 A sé
Simandou Convention BOT

les coûts de l'étude, les hypothèses économiques ou techniques appliquées ou le budget
d'investissement qu'elle contient, devra être soumis aux procédures d'expertise
administrées conformément aux Règles d'Expertise de la Chambre de Commerce
Internationale. La détermination par l'expert liera les Parties en l'absence d'erreur
manifeste.

(f) (Droit spécifique du Client Fondateur d'exiger une extension) Le Client Fondateur peut
à tout moment après qu'une EFB d'Extension ait été convenue ou déterminée
conformément aux procédures d'expertise administrées conformément à l'Article 15.3(e),
exiger du Propriétaire des Infrastructures qu'il mette en œuvre l'extension conformément à
l'EFB d'Extension, laquelle extension devra être financée conformément aux Principes du
Financement d'une Extension du Client Fondateur (qu'elle soit mise en œuvre aÿant ou
après la Date de Transfert).

(g} (Mise en œuvre de l'extension) Le Propriétaire des Infrastructures doit construire et livrer
l'extension conformément à l'EFB d'Extension et :

(0) aux Standards du Projet ;

(ii) aux Protocoles ;

Gi) aux Pratiques Prudentes en matière d'Infrastructures * et
fiv) aux Critères de Construction des Infrastructures,

de manière à s'assurer que les opérations du Clieni-Eondateur ne soient pas interrompues
ou affectées de manière négative, sauf si il en a été autrement convenu par le Client
Fondateur, et de telle sorte que les perturbatiéns des Services de Transport de Passagers
et des Services de Transport de Marchandises Diverses soient minimisées.

{h) (Droit du Client Fondateur de construire une extension) Si après avoir demandé
qu'une extension soit entreprise cetformément à l'Article 15.3(f) (que cela soit avant ou
après la Date de Transfert}, le Client Fondateur choisit de financer cette extension
conformément aux Principes di-Financement d'une Extension du Client Fondateur et :

(Q] le Propriétaire des Infrastructures n'est pas prêt à entreprendre la construction de
l'extension pot le « Coût d'investissement Accepté d'une Extension du
Client Fondateur» (tel que déterminé conformément aux Principes du
Financement d'une Extension du Client Fondateur) ; ou

Gi} lé _Gient Fondateur considère qu'il peut entreprendre la construction de
l'extension conformément à l'EFB d'Extension et aux Standards du Projet mais
pour un coût global qui est inférieur au Coût d'investissement Accepté d'une
Extension du Client Fondateur,

aïors le Client Fondateur peut choisir d'entreprendre la construction de cette extension
sous réserve des exigences suivantes :

(iii) lé Propriétaire des Infrastructures et l'Exploitant des Infrastructures doivent
permettre aux employés et aux contractants du Client Fondateur d'avoir accès à
toute partie des Terrains du Projet pour les besoins de la construction de cette
extension, sous réserve que ces employés et ces contractants respectent les
exigences de sécurité et autres du Propriétaire des Infrastructures et de
l'Exploitant des Infrastructures en lien avec l'accès au site.

fiv) Le Client Fondateur doit construire et livrer l'extension conformément à l'EFB
d'Extension et :

A. aux Standards du Projet ;

[Tip ACI2026007vT 1201744568 22.520174 il \ page (67)
Simandou Convention BOT

B. aux Protocoles ;
C. aux Pratiques Prudentes en matière d'Infrastructures ;
D. aux Critères de Construction des Infrastructures, et

faire tous ses efforts raisonnables pour minimiser toutes perturbations en ce qui
concerne la réalisation des Activités du Projet par l'Exploitant des Infrastructures,
la réception des Services Ferroviaires ou des Services Portuaires par un
Producteur ou le Service de Transport de Passager et les Services de Transport
de Marchandises Diverses.

(2) Les travaux doivent être entrepris, et le Client Fondateur doit payer les Coûts
réels de construction de cette extension, dans chaque cas au nom eÿpour le
compte du Propriétaire des Infrastructures.

{vi} le Propriétaire des Infrastructures sera le propriétaire des2Infrastructures
d'Extension du Client Fondateur.

(vi) Tous les coûts encourus par le Client Fondateur tels -aue prévus à l'Article
15.3(h){v) doivent être considérés comme étant un « Prêi d'Extension » du Client
Fondateur ou un « Paiement Anticipé » du Client Féndateur, tel que déterminé et
traité conformément aux Principes du Financement d'une Extension du Client
Fondateur.

[0] (Propriété des Infrastructures d'Extension du Ci Fondateur) Toutes Infrastructures
construites résultant d'une extension conformément au présent Article 15.3,
{« Infrastructures d'Extension du Client Foñcateur ») seront la propriété du Propriétaire
des Infrastructures (ou de tout successeur du Propriétaire des Infrastructures désigné
conformément à l'Article 54.1 (a){ii)}.

ü) (Extension de Capacité) L'Extensiai de Capacité de telles Infrastructures d'Extension du
Client Fondateur sera déterminée conformément à l'Article 14.5 et au Contrat de
Prestations de Services Ferroviaires et Portuaires.

tk) (Obligation de l'Etat de fournir une assistance à l'extension) L'Etat doit fournir toute
assistance raisonnablémènt demandée par le Propriétaire des Infrastructures pour lui
permettre d'étudier ste construire une extension, y compris en octroyant les Autorisations
comme prévu à l'Aiticle 11 et ne doit pas contrarier ou empêcher l'étude ou la construction
d'une telle extension. Afin d'éviter toute ambiguïté, il ne sera pas exigé de l'Etat de financer
une extensiôn.

{) (Conséquences tarifaires) A la suite d'une extension, les Charges de Disponibilité,
Charges d'Exploitation et Frais d'Exploitation du Client Fondateur seront ajustés, avec effet
à partir de la Date d'Achèvement de l'Extension, conformément aux stipulations
applicables des Principes Tarifaires Ferroviaires et des Principes Tarifaires Portuaires.

{r) (Droits du Client Fondateur relatifs à une extension) Les droits du Client Fondateur
prévus à l'Article 15.2 et dans le Contrat de Prestations de Services Ferroviaires et
Portuaires s'appliqueront concernant les Infrastructures d'Extension et l'Extension de
Capacité du Client Fondateur.

{n) (Mises à jour et droits d'audit) Le Propriétaire des Infrastructures doit fournir au Client
Fondateur, dès que cela est possible après la fin de chaque mois commençant avant la
Date d'Achèvement de l'Extension concernée, une mise à jour indiquant les progrès
réalisés en lien avec la construction de l'extension durant ce mois, y compris une
description des Activités d'Infrastructures concemées réalisées et le progrès de ces
activités relatives à tout programme contenu dans l'EFB d'Extension pertinente. La mise à

ip A0T29260078v1 120144668  22.5.2014 Ÿ ; page (68) ©

Simandou Convention BOT

jour devra être préparée conformément aux Règles de Tenue de Comptes et inclura toutes
les dépenses d'investissement encourues en lien avec l'extension durant ledit mois, de
même que toute documentation justificative démontrant lesdites dépenses
raisonnablement demandée par le Client Fondateur. Le Client Fondateur peut, à ses
propres frais, exiger que toute mise à jour fasse l'objet d'un audit par une société
comptable indépendante faisant partie des sociétés comptables dites « Big Four » (KPMG,
Deloïîtte Touche Tohmatsu, Est & Young ou PricewaterhouseCoopers), dans les six (6)
mois à compter de la fourniture de la mise à jour. Après la Date de Transfer, le
Propriétaire des Infrastructures doit adresser à l'Etat une copie de tout rapport fourni aû
Client Fondateur.

15.4 Droit du Client Fondateur de vendre la Capacité Disponible

(e) Sous réserve de l'approbation du Propriétaire des Infrastructures et de l'Exploitant des
Infrastructures, le Client Fondateur peut mettre à disposition de Produtéurs, pour une
période de temps donnée, la part de la Capacité Réservée du Clieñt Fondateur ou de
l'accès aux Voies Secondaires de Simfer dont il décide qu'il n'a pas bésoin (la « Capacité
Disponible du Client Fondateur ») dans des termes et def Conditions devant être
convenus directement entre le Client Fondateur et le Producte:if

&b) Si le Client Fondateur choisit de mettre à la disposition de Producteurs la Capacité
Disponible du Client Fondateur, il devra alors notifier a& Propriétaire des Infrastructures et
à l'Exploitant des Infrastructures les conditions «'iñi tel accès, y compris l'identité du
Producteur, la quantité de Capacité Disponible du Client Fondateur devant être mise à la
disposition du Producteur, la durée d'un tel acoës et la période de notification devant être
respectée par le Client Fondateur avant d'&xiger du Producteur qu'il restitue la Capacité
Disponible du Client Fondateur. Le Cisnt Fondateur devra conclure un accord avec le
Producteur reflétant ces conditions telias que conseillées par le Client Fondateur et qui doit
être dans la forme d'un contrat de Sous-traitance conformément au Contrat de Prestations
de Services Ferroviaires et Portuäires.

16. SERVICE DE TRANSPORT DE PASSAGERS

[EH Le Propriétaire dés Infrastructures et l'Exploitant des Infrastructures (en qualité de
contractant indépendant pour le compte du Propriétaire des Infrastructures) devront,
comme un sèrvice auxiliaire à la fourniture des Services Ferroviaires au Client Fondateur,
exploiter ur/service de transport de passagers et un service de fret associé conformément
aux sipulations du présent Article 16 et aux principes énoncés dans l'Annexe 10 (le
«Setvice de Transport de Passagers »). Tout changement proposé au Service de
Transport de Passagers nécessitera le consentement de l'Etat, du Propriétaire des
infrastructures, de l'Exploitant des Infrastructures et du Client Fondateur.

(Eï Le Propriétaire des Infrastructures fournira tous les équipements et infrastructures
nécessaires pour fournir le Service de Transport de Passagers, y compris les véhicules de
transport et les gares.

(c) L'Exploitant des Infrastructures (en qualité de contractant indépendant pour le compte du
Propriétaire des Infrastructures) exploitera le Service de Transport de Passagers
conformément aux principes énoncés dans l'Annexe 10, et devra, sous réserve de ces
principes, établir les règles et procédures concernant l'exploitation du Service de Transport
de Passagers conçues pour s'assurer de la sécurité des passagers, du personnel et des
autres personnes, de l'exploitation efficace du Service de Transport de Passagers, la

bep A0129260078vi 12014456  22.5.2014 dr page (66]
Simandou Convention BOT

fixation et le paiement des titres de transport, ces règles et procédures devant être
cohérentes avec les droits du Client Fondateur conformément à l'Article 15.2.

{d) L'Exploitant des Infrastructures pourra conserver le prix de tous les titres de transport payé
par les usagers du Service de Transport de Passagers, prix qui sera alors appliqué pour
réduire les Charges d'Exploitation autrement payables par le Client Fondateur et tout
Producteur (le cas échéant) telles qu'exposées dans les Principes Tarifaires Ferroviaires.

(e) Le Service de Transport de Passagers aura droit à la capacité des Infrastructures
Ferroviaires nécessaire pour fournir les services conformément au présent Article 16 ét
aux principes énoncés dans l'Annexe 10 et seulement dans la mesure prévue dans iés
stipulations au présent Article 16 et dans les principes énoncés dans l'Annexe 10.

() Toute extension des Infrastructures Ferroviaires initiée par le Client Fondateur ou un
Producteur doit être accompagnée d'une augmentation correspondante dù Service de
Transport de Passagers (s'agissant de toutes infrastructures supoiémentaires qui
pourraient être nécessaires pour faciliter l'augmentation) dont les coûts seront à la charge
de l'utitisateur qui a initié l'extension. Le Propriétaire des Infrastructifss doit, en mettant en
œuvre l'extension, faire tous ses efforts raisonnables pour minimiser toutes perturbations
du Service de Transport de Passagers.

17. SERVICES DE TRANSPORT DE MARCHANDISES SiVERSES

() Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures (en qualité de
contractant indépendant pour le compte duPropriétaire des Infrastructures} devront,
comme un service auxiliaire à la fourniturs des Services Portuaires au Client Fondateur,
fournir certains Services de Transport a& Marchandises Diverses en utilisant l'IDP (ou une
autre installation de déchargement, polyvalente comme envisagé à l'Article 17(d))
conformément aux principes énoñcés à l'Annexe 11 et dans le présent Article 17 (les
« Services de Transport de Marchandises Diverses »). Tout changement proposé aux
Services de Transport de Marchandises Diverses nécessitera le consentement de l'Etat, du
Propriétaire des Infrastructures, de l'Exploitant des Infrastructures et du Client Fondateur.

{b) L'Exploïtant des Infrastructures (en qualité de contractant indépendant pour le compte du
Propriétaire des Irtrastructures) devra fournir les Services de Transport de Marchandises
Diverses confarmément aux principes énoncés à l'Annexe 11 et peut, sous réserve des
principes énoncés à l'Annexe 11, établir les règles et procédures relatives à la fourniture
des Servicés de Transport de Marchandises Diverses conçues pour s'assurer de la
sécurié du personnel et des autres personnes, des opérations efficaces à l'intérieur de la
Zone Portuaire, la fixation et le paiement des tarifs, ces règles et procédures devant être
s<sñérentes avec les droits du Client Fondateur conformément à l'Article 15.

{c) L'utilisation de l'IDP pour la fourniture des Services de Transport de Marchandises
Diverses sera seulement permise, à tout moment, d'une manière qui garantisse qu’une
telle utilisation n’affectera pas négativement les droits de priorité et autres droits du Client
Fondateur.

(d) Toute extension du Port de Simandou initiée par le Client Fondateur, un Producteur, l'Etat
ou le Propriétaire des Infrastructures doit être accompagnée d'une augmentation
correspondante des Services de Transport de Marchandises Diverses (s'agissant de toutes
infrastructures supplémentaires qui pourraient être nécessaires pour faciliter
l'augmentation) et dont les coûts seront pris en charge par l'utilisateur qui a initié
l'extension. Afin d'éviter toute ambigüité, l'infrastructure supplémentaire peut impliquer la

bdp AUT28260075v1 1201445638 22.5.2014 Î | page (70)
Simandou Convention BOT

18.

18.1
(a)

tb)

(c)

bip AD12H260078vT 12014456  22.5.2014

construction ou l'extension d'une installation de déchargement polyvalente située à
l'intérieur des Installations Portuaires du Producteur (en ce qui concerne une extension du
Port de Simandou initiée par un Producteur, l'Etat ou le Propriétaire des Infrastructures) ou
une extension de l'IDP (en ce qui concerne une extension du Port de Simandou initiée par
le Client Fondateur).

DROITS ET OBLIGATIONS DES PRODUCTEURS

Principes
(Accès du Producteur aux Infrastructures Ferroviaires) Les Parties reconnaissent et

conviennent qu'un Producteur peut uniquement avoir accès aux Infrastructures
Ferroviaires selon les modalités prévues à l'Article 14.1, en :

{ü) se faisant attribuer un droit d’utiliser la Capacité Disponible duClient Fondateur
dans des termes et des conditions devant être convenus (directement entre le
Client Fondateur et le Producteur conformément aux‘étipulations de l'Article
154;

(ii) entreprenant une extension des Infrastructures Ferroviaires conformément aux
stipulations du présent Article 18 ; ou

(ii) se faisant attribuer un droit d'utiliser la Capacité Supplémentaire créée par l'Etat
ou le Propriétaire des Infrastructures en application des stipulations de l'Article 19
et ceci selon des termes et des conditions devant être convenus conformément
aux stipulations de l’Article 19.4.

{Accès du Producteur au Port de Si
qu'un Producteur peut uniquement gi
prévues à l'Article 14.1, en :

ndou) Les Parties reconnaissent et conviennent
accès au Port de Simandou selon les modalités

[0] se faisant attribuer an droit d'utiliser la Capacité Disponible du Client Fondateur
dans des termeset des conditions devant être convenus directement entre le
Client Fondatéur et le Producteur conformément aux stipulations de l'Article
154;

(ii) entreprénant une extension des Installations Portuaires Partagées conformément
aux Siipulations du présent Article 18 ; ou

(iii) $e faisant attribuer un droit d'utiliser la Capacité Supplémentaire créée par l'Etat
ou le Propriétaire des Infrastructures en application des stipulations de l'Article 19
et ceci selon des termes et des conditions devant être convenus conformément
aux stipulations de l'Article 19.4.

(Objet) Le présent Article 18 définit une procédure par laquelle les Producteurs peuvent :

{i) demander qu'une extension des Infrastructures Ferroviaires et des Installations
Portuaires Partagées et que la construction d'installations Portuaires du
Producteur soient étudiées et éventuellement entreprises ;

Gi) négocier et conclure un accord avec le Propriétaire des Infrastructures et
l'Exploitant des Infrastructures pour obtenir des Services Ferroviaires en utilisant
la capacité créée par une extension des Infrastructures Ferroviaires (le « Contrat
de Transport Ferroviaire du Producteur >) réalisée conformément au présent
Article 18 ; et

Simandou Convention BOT

(d)

(e)

ff)

(g)

Gi) négocier et conclure un accord avec le Propriétaire des Infrastructures et
l'Exploitant des Infrastructures pour obtenir des Services Portuaires en utilisant la
capacité créée par la construction des Installations Portuaires du Producteur et la
capacité créée par une extension des Installations Portuaires Partagées
(« Contrat de Prestations de Services Portuaires du Producteur >) qui devra
dans chaque cas être le résultat d'une extension réalisée conformément au
présent Article 18.

(Application Limitée) Le présent Article 18 ne s’applique pas :

(Q] aux accords en vertu desquels le Client Fondateur peut, à sa seule discrétiän
convenir avec un Producteur de mettre à la disposition de ce Producteur la
Capacité Disponible du Client Fondateur ; ou

[D] aux accords en veriu desquels le Propriétaire des Infrastructvras ou l'Etat
convient avec un Producteur de mettre à la disposition de cé” Producteur la
Capacité Supplémentaire conformément à l'Article 19.

(Interdiction d'extension avant la Date d'Achèvement des infrastructures) Un
Producteur n'a aucun droit en lien avec les Infrastructures du Projet et, aucune étude ou
négociation d'accord concernant une extension du Producteur ne peut être initiée ou
entreprise jusqu'à ce que la Date d'Achèvement des Infrastructures soit intervenue.

(Conditions préalables) Le Propriétaire des Infrastrictures ne devra réaliser des études
d'extension et ne pourra initier des négociations avec un Producteur concemant un Contrat
de Transport Ferroviaire du Producteur où an Contrat de Prestations de Services
Portuaires du Producteur {selon le cas) que si:

ü) la réalisation des études d'extension, la mise en œuvre d'une extension ou la
fourniture de Services Ferrctiaires et de Services Portuaires que le Producteur
sollicite (les « Services d# Transports Projetés ») ne porte pas préjudice :

A. à la capacité de l'Exploitant des Infrastructures de maintenir l'efficacité
opérationneïie et les performances des infrastructures du Projet, en
priorité pour les besoins du Client Fondateur et ensuite pour les besoins
de tout autre Producteur existant ; ou

B. À la capacité du Propriétaire des Infrastructures d'entreprendre de futures
extensions des Infrastructures du Projet pour les besoins du Client
Fondateur (y compris pour toutes augmentations de production)
conformément à l'Article 15.3 sans diminuer ou compromettre l'efficacité
opérationnelle et les performances des Infrastructures du Projet ; et

(ii le Propriétaire des Infrastructures, agissant raisonnablement, est convaincu que
le Producteur a la capacité technique et financière requise pour respecter ses
obligations au titre de tout Contrat de Transport Ferroviaire du Producteur ou de
tout Contrat de Prestations de Services Portuaires du Producteur.

(Client Fondateur et Conditions Préalables) Le Propriétaire des Infrastructures doit
consulter le Client Fondateur concernant les stipulations visées à l'Article 18.1(f) ci-dessus
et le Propriétaire des Infrastructures ne doit pas débuter une étude d'extension ni initier des
négociations avec un Producteur à moins que le Client Fondateur, agissant
raisonnablement, soit convaincu que les conditions préalables prévues ci-dessus soient
remplies. Le Régulateur Indépendant devra être rapidement informé dès que les conditions
préalables prévues ci-dessus sont remplies concernant tout Producteur.

trip A0129260073v1 1201445863  22.5.2014 F page (72) 4

s
Simandou Convention BOT

{h} (Application aux Producteurs) Le présent Article 18 s'appliquera à un Producteur de
produits agricoles à une échelle commerciale dont les besoins en matière de services ne
sont pas satisfaits ou ne peuvent être satisfaits selon l'avis de l'Exploitant des
Infrastructures par les Services de Transport de Marchandises Diverses ou les services de
fret fournis en tant qu'accessoire au Service de Transport de Passagers (selon le cas). Un
Producteur agricole peut aussi utiliser les Services de Transport de Marchandises Diverses
de manière occasionnelle et informelle dans la mesure où ses besoins ne peuvent pas être
satisfaits, selon l'avis de l'Exploïtant des Infrastructures, ayant pris en compte les besoins
du Client Fondateur et la nécessité de réserver les Services de Transport de Marchandises
Diverses pour les utilisateurs généraux.

fi) (Droits de contrôle ou d'exploitation) A moins qu'il en soit convenu autremeri par les
Parties, le Propriétaire des Infrastructures ne doit pas permettre ni octroyer à d&s tiers des
droits de contrôle ou d'exploitation relatifs aux Infrastructures du Projet, ‘si ce n'est à
l'Exploitant des Infrastructures et au Client Fondateur conformément à tout droit de
substitution ou tel qu'exigé par les besoins d'attribution et / ou d'exécution d'une Sûreté
conformément aux Articles 42(f) et 42(g).

ü) {Informations du Producteur) Le Client Fondateur reconsait expressément que le
Propriétaire des Infrastructures n'aura aucune obligation 4£’ divulguer une quelconque
information fournie par un Producteur et qui est d'une riature commercialement sensible
(bien que cela n'altère pas la nécessité pour, le Client Fondateur, agissant
raisonnablement, d'être satisfait que les conditions préalables visées à l'Article 18.1(f) aient
été remplies et la nécessité de l'approbation du-Ciient Fondateur tel que cela est prévu à
l'Article 18.5(c)).

18.2 Demande initiale d'études d'extensioï! 8t informations devant être fournies

(a) (Demande du Producteur et Infafraations) Un Producteur qui souhaite qu'une étude
d'extension soit réalisée par le Propriétaire des Infrastructures et éventuellement obtenir
des Services Ferroviaires ou des Services Portuaires, peut soumettre une demande au
Propriétaire des Infrastructures à cet effet. Ladite demande doit :

{) présenter tout&s les informations que le Propriétaire des Infrastructures demande
raisonnablement pour évaluer si le Producteur satisfait ou non aux exigences de
l'Article 18.1 et réaliser les études d'extension proposées, y compris les
inforrnations énoncées à l'Annexe 12 ;

fi) joindre un accord écrit signé par le Producteur, juridiquement contraignant,
substantiellement conforme au modèle joint en Annexe 16, (l'« Accord de
l'Annexe 16 »).

Uce fois l'Accord de l'Annexe 16 signé par le Producteur et le Propriétaire des
Infrastructures au nom et pour le compte des Parties, le Producteur bénéficiera des droits
reconnus au Producteur tels que définis dans la Convention (dans la mesure où et quand
ils sont applicables) et, en particulier, à l'Article 18 de la Convention, y compris le droit de
demander des études d'extension dans les conditions prévues par la Convention, en
particulier les conditions préalables requises aux Articles 18.1 et 18.2.

Il est précisé que les Parties acceptent par les présentes que le Propriétaire des
Infrastructures signe en leur nom et pour leur compte l'Accord de l'Annexe 16.

) {Informations du Propriétaire des Infrastructures) Si le Propriétaire des Infrastructures
reçoit une demande au titre de l'Article 18.2(a) coniorme aux exigences de cet Article
18.2(a) et si les conditions préalables de l'Article 18.1 sont remplies, alors le Propriétaire

bdp AUT29260078v1 1201446688 22.65.2014 page (73)
Simandou Convention BOT

des Infrastructures doit, dans un délai raisonnable fournir au Producteur, une copie de la
présente Convention (avec une copie au Régulateur Indépendant et au Client Fondateur),
ainsi qu'une estimation préliminaire du type de travaux d'extension qui sera nécessaire
pour satisfaire la demande du Producteur et une estimation des coûts de la conduite d'une
Etude OoM d'Extension conformément à l'article 18.8(b).

183 Etudes d'extension

(a) {Droit général du Producteur d'initier une extension) Sous réserve des exigences Ces
Articles 18.1 et 18.2, un Producteur peut à tout moment après que la Date d'Achèvément
des Infrastructures soit intervenue, demander qu'une extension des Infrastructures
Ferroviaires et des Installations Portuaires Partagées et que la constrüction des
Installations Portuaires du Producteur soient étudiées conformément aux stipoulations du
présent Article 18.3.

(b) (Etude OoM d'Extension du Producteur) Un Producteur peut, à täut moment dans le
cadre de la mise en œuvre de l'Article 18.3(a) mais sous réserve des stipulations de
l'Article 18.3(e}, exiger du Propriétaire des Infrastructures qu’il réalise une Etude OoM
d'Extension. Une telle Etude OoM d'Extension doit être :

0] achevée par le Propriétaire des Infrastructures dans les douze (12) mois à
compter de la date de la demande faite parie Producteur ;

Gi) intégralement supportée par le Producteur, et payée d'avance et par versements
mensuels (de tels coûts ayant été convenus à l'avance avec le Propriétaire des
Infrastructures ou l'Exploitant descinfrastructures (selon le cas)) ; et

Gi} sous réserve des droits du Cüënt Fondateur conformément à l'Article 18.6(a), la
propriété exclusive du Proagcteur.

Une copie de l'Etude CoM d'Extension doit être communiquée à l'Etat en même
temps qu'elle est foinie au Producteur.

(c) (EFP d'Extension du Fisducteur) Un Producteur peut (à la condition qu'il continue de
satisfaire aux exigences de l'Article 18.1), à tout moment après la livraison d'une Etude
OoM d'Extension: mais sous réserve des stipulations de l'Article 18.3(e), exiger du
Propriétaire des Infrastructures qu'il réalise une EFP d'Extension. Une telle EFP
d'Extension doit être :
{i) athevée par le Propriétaire des Infrastructures dans les dix-huit (18) mois à
compter de la demande faite par le Producteur ;

Gi intégralement supportée par le Producteur, et payée d'avance et par versements
mensuels (de tels coûts ayant été convenus à l'avance avec le Propriétaire des
Infrastructures) ; et

(ii) sous réserve des droits du Client Fondateur conformément à l'Article 18.6(a), la
propriété exclusive du Producteur.

(d) (FB d'Extension du Producteur) Si le Client Fondateur ne fait pas de choix
conformément à l'Article 18.6(a), alors ie Producteur peut (à la condition qu'il continue de
satisfaire aux exigences de l'Article 18.1) mais sous réserve des stipulations de l'Article
18.3(e), exiger du Propriétaire des Infrastructures qu'il réalise Une EFB d'Extension. Une
telle EFB d'Extension doit :

(0] être achevée par le Propriétaire des Infrastructures dans les dix-huit (18) mois à
compter de la demande faite par le Producteur ;

“bip A0129260078v1 1201445638  22.5.2014 À | CS mot

Simandou Convention BOT

{ii} être intégralement supporté par le Producteur, et payée d'avance et par
versements mensuels (de tels coûts ayant été convenus à l'avance avec le
Propriétaire des Infrastructures) ;

(iñi) être la propriété exclusive du Producteur ; et

iv) contenir un budget pour le coût d'investissement de l'extension (y compris un
dépassement de coût imprévu de dix pour cent (10} %).

(e) (Règles d'Etudes) Le Propriétaire des Infrastructures :

(0) devra consacrer toutes les ressources et capacité nécessaires pour entreprenére
une Etude CoM d'Extension, une EFP d'Extension ou une EFB d'Extension pour
le Client Fondateur en priorité avant d'entreprendre ou d'examiner toute éëmande
d'entreprendre une Etude OoM d'Extension, une EFP d'Extension où une EFB
d'Extension pour un Producteur, l'Etat ou lui-même (et, si nécessaire, devra
refuser d'entreprendre ou d'examiner toute demande d'entreprendre de telles
études) ;

(ii) ne devra entreprendre une Etude OoM d'Extension que si, agissant
raisonnablement, il est sûr qu'il a les ressources et/rapacité nécessaires pour
entreprendre l'Etude OoM d'Extension, en tenant compte, parmi d'autres
considérations, des droits du Client Fondateu visés à l'Article 18.8(e){i) et du
nombre d'études qu'il est en train d'entregrandre ou qu'il s'attend de se voir
demander d'entreprendre par le Client Fonüateur ou des Producteurs ;

(iii) ne devra entreprendre pas plus de {£}/deux EFP d'Extension et pas plus d'une
(1) EFB d'Extension pour des Pradücteurs à un moment donné ;

iv) ne devra pas inclure dans le hamp d'une quelconque Etude OoM d'Extension,
EFP d'Extension ou EFB d'Extension, tous travaux qui, s'ils étaient construits :

A. impliqueraient, üne construction à l'intérieur du périmètre d'une
concession: où

B. violeraitiss règles générales prévues par l'Article 18.3(e)(i) ;

[A2] devra indiquer la date estimée pour l'achèvement substantiel (practical
completicn) de l'extension dans toute Etude OoM d'Extension, EFP d'Extension
ou EFE S'Extension ;

(vi) deva tenir le Producteur informé du progrès des études, consulter régulièrement
l& Producteur à propos des études et prendre en considération de bonne foi tous
commentaires ou recommandations faits par le Producteur ; et

{vi} devra entreprendre chaque Etude OoM d'Extension, EFP d'Extension, EFB
d'Extension en stricte conformité avec les Standards du Projet et les Pratiques
Prudentes en matière d'Infrastructures.

{f} (Règlement des différends) Tout différend relatif à une Etude OoM d'Extension, une EFP
d'Extension ou à une EFB d'Extension en vertu du présent Article 18, y compris concernant
les coûts de l'étude, les hypothèses économiques -ou techniques appliquées dans l'étude
ou le budget d'investissement qu’elle contient, sera résolu conformément à l'Article 18.7

18.4 Extensions des Producteurs

(e) (Droit spécifique du Producteur d'exiger une extension) Sous réserve de l'Article 18.1,
un Producteur peut, à tout moment après qu'une EFB d'Extension soit convenue où

ip AUI20260078vt 120144568  22.5.2014 ê page (75)
Simandou Convention BOT

tb)

(o)

(a)

()

{h)

tp AC129260078vT 120144668  22.5.2014

déterminée conformément à une procédure d'expertise administrée conformément à
l'Article 18.7, exiger du Propriétaire des Infrastructures de mettre en œuvre l'extension
conformément à l'EFB d'Extension, laquelle extension sera financée conformément aux
Principes du Financement d'une Extension du Producteur (qu'elle soit mise en œuvre
avant ou après la Date de Transfert).

(Mise en œuvre de l'extension) Le Propriétaire des Infrastructures doit construire et livrer
l'extension conformément à l'EFB d'Extension pertinente et :

(0) aux Standards du Projet ;

{ii} aux Protocoles ;

(ii) aux Pratiques Prudentes en matière d'Infrastructures ;
(iv) aux Critères de Construction des Infrastructures ; et

d'une manière qui garantisse que les opérations du Client Fondateir‘ñne soient pas
interrompues ou subissent un impact négatif, à moins qu'il en ait été Gonvenu autrement
par le Client Fondateur, et que les perturbations du Service de Trarisport de Passagers et
des Services de Transport de Marchandises Diverses soient minimisées. Le Client
Fondateur, le Propriétaire des Infrastructures et l'Exploitant- des Infrastructures doivent
s'efforcer, lorsque cela est possible, de permettre l'Extension du Producteur d'une manière
qui ne cause pas une telle interruption ou impact négatif.

{Propriété des Infrastructures d'Extension du Producteur) Toutes les infrastructures
construites suite à une extension (« Infrastructures d'Extension du Producteur ») seront
la propriété du Propriétaire des Infrastructures {ou de tout successeur du Propriétaire des
Infrastructures nommé conformément à l'Ariicie 54.1 (a)(ïi)).

(Extension de Capacité) L'Extension 8 Capacité de telles Infrastructures d'Extension du
Producteur sera déterminée conformément à l'Article 14.5 et à tout Contrat de Transport
Ferroviaire du Producteur ou Contrat de Prestations de Services Portuaires du Producteur.

(Obligation d'assistance de l'Etat concernant l'extension) L'Etat doit fournir toute
l'assistance raisonnablemènt requise par le Propriétaire des Infrastructures pour lui
permettre d'étudier et. de construire une extension, y compris en octroyant les Autorisations
comme cela est prévu par l'Article 11, et ne doit pas contrarier ou empêcher une telle
extension d'être-Siudiée ou construite. Afin d'éviter toute ambiguïté, l'Etat ne sera pas
amené à finanéer une extension.

(Négociation des accords) La procédure et les règles relatives à la négociation et au
conteru/de chacun du Contrat de Transport Ferroviaire du Producteur ou du Contrat de
Prestätions de Services Portuaires du Producteur pour les besoins d'une Extension du
Producteur sont énoncées à l'Article 18.5.

(Conséquences tarifaires) La Charge de Disponibilité du Producteur, la Charge
d'Exploitation du Producteur et les Frais d'Exploitation du Producteur payables par le
Producteur lors d'un mois donné seront déterminés conformément aux stipulations
applicables des Principes Tarifaires Ferroviaires et des Principes Tarifaires Portuaires.

(Droit du Producteur d'utiliser et de gérer l'extension et obligations
correspondantes) Le Producteur sera en droit d'utiliser la capacité créée par l'extension
dans les termes du Contrat de Transport Ferroviaire du Producteur où du Contrat de
Prestations de Services Portuaires du Producteur pertinent. Le Producteur devra assumer
les obligations relatives au Service de Transport de Passagers, aux Services de Transport
de Marchandises Diverses et aux Infrastructures du Projet et ce, généralement dans la

page (76)

S
Simandou Convention BOT

(1)

proportion de ce que les Infrastructures d'Extension du Producteur transportent par rapport
aux Infrastructures du Projet, mesurée en Mipa.

{Droit du Producteur de vendre la Capacité Disponible) Sous réserve de l'approbation
du Propriétaire des Infrastructures et de l'Exploitant des Infrastructures, un Producteur peut
mettre à disposition du Client Fondateur ou d'autres Producteurs pour une période de
temps donnée, la part de la Capacité Réservée du Producteur ou des Voies Secondaires
du Producteur ou des Installations Portuaires du Producteur dont il décide qu'il n'a pas
besoin (la « Capacité Disponible du Producteur ») selon des termes et des conditions
devant être convenus directement entre le Producteur et le Client Fondateur ou tout autre
Producteur (selon le cas). L'approbation du Propriétaire des Infrastructures et: de
l'Exploitant des Infrastructures ne pourra être fournie que lorsque la vente propofé£ de la
Capacité Disponible du Producteur ne portera pas préjudice à la capacité de. l'Exploitant
des Infrastructures de maintenir l'efficacité opérationnelle et la perfcinance des
Infrastructures du Projet pour les besoins du Client Fondateur.

(Règles générales) Les règles générales suivantes s'appliqueront) à toute extension
entreprise par un Producteur.

{i) Les Installations Portuaires du Producteur proposés£/pour comprendre tout ou
partie des Infrastructures d'Extension du Productei devront :

A. être séparées des Installations Poriuäires de Simfer et être situées à
l'intérieur de la Zone Portuaire ;

B. être conçues, construites, expinitées et entretenues (selon le cas) à tout
moment et de manière à ‘ne pas porter préjudice à la capacité de
l'Exploitant des Infrastrutrures de maintenir l'efficacité opérationnelle et
la performance des Infrastructures du Projet pour les besoins du Client
Fondateur ;

C. être construites, livrées, exploitées et entretenues à tout moment
conformémerit aux :

1. S'andards du Projet ;
2. Protocoles ;
a Pratiques Prudentes en matière d'infrastructures ;

8

Critères de Construction des Infrastructures, et

d'une manière qui garantisse que les opérations du Client Fondateur ne
soient pas interrompues ou subissent un impact négatif, à moins qu'il en
ait été convenu autrement par le Client Fondateur, et que les
perturbations des Services de Transport de Marchandises Diverses
soient minimisées ; et

D. être conçues et construites par le Propriétaire des Infrastructures ou
l'Exploitant des Infrastructures (selon le cas) et exploitées et entretenues
par l'Exploitant des Infrastructures conformément aux Articles 13 et 18.

ti) Dans la mesure où un dragage supplémentaire est nécessaire à l'intérieur de la
Zone Poruaire pour permettre au Producteur d'accéder et d'utiliser les
Installations Portuaires du Producteur, de tels besoins de dragage seront inclus
dans l'EFP d'Extension et l'EFB d'Extension pertinente et entrepris comme
faisant partie de l'extension. Tout dragage en cours qui est alors nécessaire pour

tip A0T20260079v1 1201448635  22.5.2014 F ; page (77)
Simandou Convention BOT

permettre au Producteur d'accéder et d'utiliser les Installations Portuaires du
Producteur doit être déterminé sur la base :

A. lorsque le dragage concerne une zone utilisée seulement par le
Producteur, des frais payables par l'Exploitant des Infrastructures à son
prestataire de dragage concernant cette zone ; et

B. lorsque le dragage concerne une zone qui est utilisée par le Producteur
et le Client Fondateur et / ou d'autres Producteurs, de la quote-part de
capacité que le dragage supplémentaire a pour objet d'apporter paf
rapport à la capacité que la zone était capable de permettre
immédiatement avant que le dragage soit réalisé pour satisfaire le
Producteur,

et être compris dans les coûts d'exploitation alloués à cette extensicïi et payables
par le Producteur conformément aux Principes Tarifaires Portuaires.

(ii) Les Voies Secondaires du Producteur seront conçues .éi construites par le
Producteur qui en sera le propriétaire et qui seront exploïiées et entretenues par
l'Exploitant des Infrastructures conformément aux:

A. Standards du Projet ;

B. Protocoles ;
C. Pratiques Prudentes en matière d'intrastructures ;
D. Critères de Construction des Infrastructures, et

d'une manière qui garantisse que ‘tes opérations du Client Fondateur ne soient
pas interrompues ou subissetitun impact négatif et que les perturbations du
Service de Transport de PaSsagers soient minimisées, à moins qu'il en ait été
convenu autrement par le Ciient Fondateur.

tk) (Mises à jour et droits d'ail lorsque le Producteur finance une Extension) Le
Propriétaire des infrastructures doit fournir au Producteur, dès que cela est possible après
la fin de chaque mois cérrinençant avant la Date d'Achèvement de l'Extension pertinente,
une mise à jour indiqu&nt le progrès réalisé en lien avec la construction de l'extension au
cours de ce mois;(y compris une description des Activités d'Infrastructures concernées
réalisées et du progrès de ces activités par rapport à tout programme contenu dans l'EFB
d'Extension naïtinente. La mise à jour sera préparée conformément aux Règles de Tenue
de Compies et inclura toutes les dépenses d'investissement encourues relatives à
l'extension durant ledit mois, de même que toute documentation justificative démontrant
lesciiss dépenses raisonnablement demandée par le Producteur. Le Producteur peut, à
ses propres frais, exiger que toute mise à jour fasse l'objet d'un audit par une société
comptable indépendante faisant partie des sociétés comptables dites « Big Four » (KPMG,
Deloitte Touche Tohmatsu, Emst & Young ou PricewaterhouseCoopers), dans un délai de
six (6) mois à compter de la fourniture de la mise à jour. Le Propriétaire des Infrastructures
doit communiquer à l'Etat une copie de tout rapport fourni au Producteur.

18.5 Négociation des contrats Producteur

{a) Si un Producteur exige qu'une extension soit entreprise conformément à l'Article 18.4, le
Propriétaire des Infrastructures et l'Exploitant des Infrastructures devront alors, si cela est
demandé, initier des négociations avec ce Producteur relatives à un Contrat de Transport

Bdp A0128260078v1 1201445635 22.56.2014 > Le 4
Simandou Convention BOT

Ferroviaire du Producteur et un Contrat de Prestations de Services Portuaires du
Producteur, à la condition que :

() {Respect des conditions préalables) le Producteur continue de satisfaire aux
exigences de l'Article 18.1 ;

{ii} {Fourniture d'informations) le Producteur fournisse les informations, telles
qu'indiquées à l'Annexe 12, qui peuvent être raisonnablement exigées par le
Propriétaire des Infrastructures ; et

(iii) (Contrat du Producteur concernant le financement) les contrats de
financement nécessaires pour satisfaire les besoins d'extension du Producteur
aient été acceptés conformément aux Principes du Financement d'une Exiénsion
du Producteur.

{b) Dès que cela est faisable après la date de la présente Convention, l'Etat, le”Propriétaire
des Infrastructures et le Client Fondateur négocieront et s'efforceront-äe convenir d'un
modèle standard de Contrat de Transport Ferroviaire du Producteur et d'un modèle
standard de Contrat de Prestations de Services Portuaires du Produsieur (les « Standards
de Contrats du Producteur »). Les Standards de Contrats du Producteur doivent être
cohérents avec les stipulations de la présente Convention BÔT et seront basés sur le
Contrat de Prestations de Services Ferroviaires et Portuaires (à l'exception des stipulations
du Contrat de Prestations de Services Ferroviaires et-Portuaires donnant effet aux droits
de priorité du Client Fondateur conformément à l'Article 15.2). Tout différend en lien avec
les termes d'un Standard de Contrat du Producteur devra être réglé conformément à
l'Article 18.7.

() Tout Contrat de Transport Ferroviaire du Fiéducteur ou Contrat de Prestations de Services
Portuaires du Producteur devra être canvlu dans des termes commerciaux normaux et, à
moins qu'il en soit convenu autremeñt par le Propriétaire des Infrastructures, contenir des
termes similaires au Standard de Contrat du Producteur pertinent. Dans la mesure où les
termes d'un Contrat de Transpo’t Ferroviaire du Producteur où d'un Contrat de Prestations
de Services Portuaires du Producteur sont différents de ceux du Standard de Contrat du
Producteur pertinent et:que de telles différences ne sont pas cohérentes avec les
exigences des Articiës 18.1 et 18.5, alors le Client Fondateur doit approuver ces
différences. Une <cpie de chaque Contrat de Transport Ferroviaire du Producteur ou
Contrat de Presiations de Services Portuaires du Producteur doit être communiquée au
Régulateur Indépendant.

(a) Les Tarifs payables en vertu de tout Contrat de Transport Ferroviaire du Producteur et de
tout Contrat de Prestation de Services Portuaires du Producteur doivent être déterminés
conformément aux Principes Tarifaires Ferroviaires et aux Principes Tarifaires Portuaires.

(e) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures devront être parties à,
et devront convenir de, tout Contrat de Transport Ferroviaire du Producteur ou du Contrat
de Prestations de Services Portuaires du Producteur. L'intention est toutefois que le
Propriétaire des Infrastructures soit le principal responsable de la négociation de tels
accords, l'implication de l'Exploitant des Infrastructures étant limitée à accepter les
stipulations qui l'affectent directement en sa qualité d'Exploitant des Infrastructures, y
compris en lien avec tous frais payés à l'Exploitant des Infrastructures et tout régime relatif
aux indicateurs clés de performance (ICP) s'appliquant à l'Exploitant des Infrastructures.

(f) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures ne sont pas tenus de
conclure les Contrats de Transport Ferroviaire du Producteur ou les Contrat de Prestations

vdp AU129260078v1 1201744568  22.5.2014 1 d77 page (79) Œ
Simandou Convention BOT

(9)

18.6
(a)

()

(c)

{d)

de Services Portuaires du Producteur avec les différents Producteurs aux mêmes termes
et conditions.

A l'expiration d'un Contrat de Transport Ferroviaire du Producteur ou d'un Contrat de
Prestations de Services Portuaires du Producteur, la Capacité Réservée du Producteur qui
était sournise aux stipulations du Contrat de Transport Ferroviaire du Producteur ou du
Contrat de Prestations de Services Portuaires du Producteur deviendra une Capacité
Supplémentaire à laquelle le Propriétaire des Infrastructures a droit, et les stipulations de
l'Article 19 s'appliqueront à cette Capacité Supplémentaire.

Droits du Client Fondateur

(Droit de préemption) En ce qui concerne les études d'extension. entreprises
conformément à l'Article 18.3, le Propriétaire des Infrastructures remettre au
Producteur et au Client Fondateur une (1) copie de chaque EFP d'Exterision réalisée. Le
Client Fondateur peut, par Notification dans un délai de trois (3) rois à compter de la

livraison de l'EFP d'Extension, choisir :

(0] d'exiger du Producteur de vendre ses draits, titres etintérêts dans l'Etude OoM
d'Extension et l'EFP d'Extension ; et
(ii) de donner instruction au Propriétaire des Infrz$tructures d'entreprendre une EFB

d'Extension en lien avec l'option qui était l'ebjet de l'EFP d'Extension.

Si le Client Fondateur fait un choix en applisation de l'Article 18.6(a), alors le Client
Fondateur :

( doit rembourser très rapidemeri au Producteur les coûts qu'il a payé d'avance au
Propriétaire des Infrastructures pour l'Etude OoM d'Extension et l'EFP
d'Extension ainsi que l£S intérêts calculés au Taux d'intérêts Contractuel à
compter de la date de-iä dépense jusqu'à la date du remboursement ;

(ii) sera le seul propriétäire de l'Etude OoM d'Extension et de l'EFP d'Extension ; et

Gi} jouira des drehs et assumera les obligations prévues à l'Article 15.3 en lien avec
l'EFB d'Extension initiée par le Client Fondateur.

Si le Client Fondeïeur n'a pas donné d'instruction au Propriétaire des Infrastructures pour
entreprendre.üne EFB d'Extension dans les six (6) mois à compter de son acquisition de
l'EFP d'Exirision ou n'a pas poursuivi l'extension dans les trois (8) ans de son acquisition
d'une.EFP d'Extension, le Producteur peut racheter l'Etude OoM d'Extension et l'EFP
d'Exténsion en remboursant au Client Fondateur le montant préalablement payé au
Producteur. Les droits du Producteur en vertu du présent Article 18 de procéder à une EFB
d'Extension s'appliqueront alors et le Client Fondateur n'aura plus de droits de préemption
en lien avec l'Etude OoM d'Extension ou l'EFP d'Extension concernées.

(Droïts de combiner et jumeler des extensions) Le Client Fondateur aura le droit de
priorité de voir ses extensions entreprises avant toutes extensions proposées par un
Producteur et aura le droit de combiner ou de «jumeler» des extensions avec des
Producteurs conformément aux principes suivants :

{i) Les coûts de l'extension la moins onéreuse seront à la charge du Client
Fondateur (financés conformément aux stipulations de l'Article 15.3) et les coûts
de l'extension la plus onéreuse seront à la charge du Producteur (financés
conformément aux stipulations de l'Article 18.4(a)).

txip A0128260073v1 1201445693  22.5.2014 page (80)

ss

6
Simandou Convention BOT

(ii) Dans le cadre de l'Article 18.6(d}{i), l'élément d'extension le moins onéreux sera
calculé comme étant la différence entre le coût de l'extension « jumelée » moins
le coût de l'Extension du Producteur objet de l'étude d'extension du Producteur
initiale.

Gi) En réalisant les études pour les besoins de l'Extension du Producteur et de
l'extension « jumelée » proposée, le Propriétaire des Infrastructures devra
prendre toutes les mesures et réaliser de telles études, telles que nécessaires
pour permettre le calcul de l'estimation conformément à l'Article 18.6(d){ii).

(e) (Conditions préalables à l'accord) Le Propriétaire des Infrastructures et l'Exploitant dés
Infrastructures ne devront pas conclure de Contrat de Transport Ferroviaire du Progiicieur
ou de Contrat de Prestations de Services Portuaires du Producteur avec un Prosëcteur à
moins que :

(0] le Propriétaire des Infrastructures ait préparé et fourni au Client Fondateur, dans
le cadre de l'EFB d'Extension, un plan de mise en œuvre et que:

A. le plan de mise en œuvre prévoit que l'Extensiotr du Producteur sera
mise en œuvre d'une manière qui garantisse que les opérations du
Client Fondateur ne soient pas interrompües ou subissent un impact
négatif ; ou

B. le Client Fondateur approuve autremént le plan de mise en œuvre.

dans chaque cas un « Plan de Mise en Œuvre Approuvé » ; et

Qi) le Client Fondateur ait été informé etraçu une copie de la proposition d'accord et
de toute autre information pertinente qui démontre que toutes les exigences des
Articles 18.1 et 18.5 ont été salistaites.

# (Dédommagement) Le Propriétairé” des Infrastructures garantira le Client Fondateur
contre toute perte de Bénéfice Marginal encourue en conséquence d'une interruption et
d'autres impacts négatifs sur-les opérations du Client Fondateur au cours de la mise en
œuvre de l'extension à l'exception des interruptions et impacts négatifs prévus par et
confirmés dans un Plan*ïs Mise en Œuvre Approuvé ou acceptés par ailleurs par le Client
Fondateur. Le Client. Fondateur et le Propriétaire des Infrastructures devront agir de bonne
foi afin pour convenir le montant du Bénéfice Marginal perdu dans les soixante (60) Jours
après la date d'achèvement substantiel (practical completion) de l'extension et le
Propriétaire es Infrastructures devra payer le montant convenu dans les trente (30) Jours
après qué: l'accord soit intervenu. Si le Client Fondateur et le Propriétaire des
Infrastructures ne parviennent pas à se mettre d'accord sur le montant de la perte relative
au-BEnéfice Marginal dans les soixante (60) Jours après la date d'achèvement substantiel
{&ractical completion) de l'extension, alors les principes suivants s'appliqueront :

{) dans les trente (30) Jours, le Client Fondateur, le Propriétaire des Infrastructures
et le directeur général d'un organisme du secteur de l'assurance international,
sélectionné par accord entre le Client Fondateur et le Propriétaire des
Infrastructures, devront chacun nommer un expert en sinistres dûment qualifié
expérimenté dans l'évaluation des demandes d'assurance contre les pertes
d'exploitation dans l'industrie extractive ;

[(D) chaque expert en sinistres devra accepter les soumissions orales et écrites du
Client Fondateur et du Propriétaire des Infrastructures et devra garder
confidentielles toutes les informations reçues en raison de sa nomination ;

Bip ADT28260078vi 120144665 22.5.2014 l page (81) \
Simandou Convention BOT

18.7

()

(ii) dans les soixante (60) Jours de leur nomination, chaque expert en sinistres
fournira une estimation de la valeur de toute perte de Bénéfice Marginal
encourue par le Client Fondateur au cours de la construction ;

(iv) pour parvenir à son estimation, chaque expert en sinistres tiendra compte de la
méthode de calcul des demandes et de tous termes et conditions généralement
applicables en vertu des polices d'assurance contre les pertes d'exploitation dans
l'industrie extractive qui pourraient affecter le quantum de ces demandes ;

((2] les experts en sinistres fourniront également une estimation de toutes Charges
d'Exploitation supplémentaires supportées par le Client Fondateur au cours de‘a
période de construction de l'extension qui étaient attribuables à l'extension; et

vi le Propriétaire des Infrastructures paiera au Client Fondateur, dans i£s dix (10)
Jours des estimations fournies par les experts en sinistres, (4 moyenne
arithmétique de ces estimations.

Afin d'éviter toute ambiguité, le Propriétaire des Infrastructures peut inéiure dans le budget
de l'EFB d'Extension pertinente les coûts relatifs aux risques qu'il:Supporte prévus par le
présent Article 18.6(f), y compris toute prime d'assurance pour interruption d'exploitation
pertinente.

Règlement des différends

Tout différend né, découlant de ou en relation avec les sujets listés aux Articles 18.7(b) et
18.7(c) ci-dessous devront faire l'objet d'une procédure de conciliation conduite par le
Régulateur Indépendant conformément à“l'Article 48.2. Si cette procédure échoue à
résoudre le différend, alors les stipulatishs suivantes du présent Article 18.7 s'appliqueront.

Sous réserve des exigences de-l'Article 18.7(a), tout différend qui pourrait survenir
concernant :

{i) (Etudes d'extension) une Etude OoM d'Extension, une EFP d'Extension ou une
EFB d'Extensidr\-nitiée en vertu du présent l'Article 18, y compris concernant les
coûts de l'éiude, les hypothèses économiques ou techniques appliquées dans
l'étude ou(le budget d'investissement qu'elle contient, devra être soumis à une
procédire d'expertise administrée conformément aux Règlement d'Expertise de
la Chambre de Commerce Internationale. La détermination par l'expert liera les
Farties en l'absence d'erreur manifeste.

ti) (Standard de Contrats du Producteur) les termes et les conditions des
Standards de Contrats du Producteur doivent être soumis à une procédure
d'expertise administrée conformément aux Règlement d'Expertise de la Chambre
de Commerce Intemationale. La détermination par l'expert liera les Parties en
l'absence d'erreur manifeste.

Gi) (Accords) Les termes et les conditions d'un Contrat de Transport Ferroviaire du
Producteur ou d'un Contrat de Prestations de Services Portuaires seront soumis
à l'arbitrage conformément à l'Article 48.3.

Afin d'éviter toute ambigüité, le Client Fondateur peuvent soumettre à l'arbitrage,
conformément à l'Article 48.3, sous réserve des exigences de l'Article 18.7(a), tout
différend qui pourrait survenir concernant la question de savoir si les exigences du présent
Article 18 ont été satisfaites ou si tout Contrat de Transport Ferroviaire du Producteur ou

Dep AUT2826007 SVT 1201440638  22.5.2014

Y page (82) (s
Simandou Convention BOT

{d)

(e)

t)

{e
Ko)

tout Contrat de Prestations de Services Portuaires du Producteur est cohérent avec le
présent Article 18 et les droits de priorité du Client Fondateur visés à l'Article 15.2.

Si le Client Fondateur n'est pas la Partie ayant soumis le différend à l'arbitrage ou à une
procédure d'expertise administrée (selon le cas) alors :

0] le Client Fondateur devra rapidement recevoir une Notification l'informant du
différend par la Partie requérante et toute autre Partie qui est une partie au
différend ; et

Qi) dans la mesure où, de l'avis du Client Fondateur, ses intérêts sont ou peuvent

être affectés par le différend, le Client Fondateur aura le droit (mais sans v êire
tenu) de se joindre à toute procédure et d'exiger de la Partie requéranté’et de
toute autre Partie qui est une partie au différend qu'elles s'assurent que le Client
Fondateur intervienne dans toute procédure.

Tout tribunal arbitral désigné conformément au présent Article 18.7 doit,-ians le cadre de
son mandat, s'assurer que le Contrat de Transport Ferroviaire du Progticteur ou le Contrat
de Prestations de Services Portuaires du Producteur pertinent est cohérent avec les droits
du Client Fondateur conformément à la présente Convention_ei plus généralement aux
exigences de la présente Convention.

EXTENSION DES INFRASTRUCTURES DU PROSE? A L'INITIATIVE DE L'ETAT ET DU
PROPRIETAIRE DES INFRASTRUCTURES

Principes

(Objet) Le présent Article 19 détermine la procédure en vertu de laquelle l'Etat ou le
Propriétaire des Infrastructures peuvent demander qu'une extension des Infrastructures
Ferroviaires et des Installations Portuaires Partagées, et la construction d'installations
Portuaires du Producteur snient étudiées et entreprises afin de créer une capacité
supplémentaire (la « Capacité Supplémentaire ») dans le but de mettre par la suite cette
Capacité Supplémentairé” à la disposition de tiers selon des modalités à convenir
conformément au préssat Article 19.

Si l'Etat ou le Profriétaire des Infrastructures souhaitent entreprendre une extension dans
le but d'utiliser les Infrastructures du Projet pour leurs propres activités commerciales,
agricoles, rhinières ou autres, alors ils devront le faire conformément à l'Article 18 en
qualité de Producteur et le présent Article 19 ne s'appliquera pas.

{inte“diction d'entreprendre une extension avant la Date d’Achèvement des
Infrastructures) L'Etat ou le Propriétaire des Infrastructures ne sont pas autorisés à initier
du entreprendre une extension en veriu du présent Article 19 avant la survenance de la
Date d'Achèvement des Infrastructures.

(Conditions préalables) Le Propriétaire des Infrastructures ne devra réaliser des études
d'extension et mettre en œuvre une extension en vertu du présent Article 19 que si la
réalisation des études d'extension ou la mise en œuvre de l'extension ou la fourniture de
Services de Transport Ferroviaire et de Services Portuaires utilisant la Capacité
Supplémentaire (« Services de Transport Projetés ») ne porte pas préjudice :

{i} à la capacité de l'Exploitant des Infrastructures à maintenir l'efficacité
opérationnelle et la réalisation des Infrastructures du Projet, en priorité pour les
besoins du Client Fondateur, puis pour les besoins de tout autre Producteur
existant ; ou

Trip AO120260078v1 12044568  22.5.2014 4 y Fest
Simandou Convention BOT

(ii) à la capacité du Propriétaire des Infrastructures à entreprendre de futures
extensions des Infrastructures du Projet pour les besoins du Client Fondateur (y
compris pour toute augmentation de la production) conformément à l'Article 15.3
sans diminuer ou compromettre l'efficacité opérationnelle des Infrastructures du
Projet.

(d) (Client Fondateur et Conditions Préalables) Le Propriétaire des Infrastructures doit
consulter le Client Fondateur au sujet des stipulations visées à l'Article 19.1(c) ci-dessus,
et le Propriétaire des Infrastructures ne doit pas débuter une étude d'extension ni fournir
les Services de Transport Projetés, à moins que le Client Fondateur n'estime, en agissant
de façon raisonnable, que les conditions préalables visées ci-dessus soient remplies: Le
Régulateur Indépendant doit être rapidement informé dès que les conditions préäiables
énoncées ci-dessus sont remplies en ce qui concerne toute extension proposée.

{e) (Information) Lorsqu'une étude d'extension est initiée :

(0] par FEtat, ce dernier doit fournir toutes les informations ‘raisonnablement
nécessaires au Propriétaire des Infrastructures pour réalisét-les études relatives
à l'extension proposée, et le Propriétaire des Infrastriciures doit, lorsque les
conditions préalables visées à l'Article 19.1(c) sont ‘femplies et dans un délai
raisonnable à compter de la réception d'une demande de l'Etat, communiquer à
l'Etat, avec copie au Régulateur Indépendañt et au Client Fondateur, une
estimation préliminaire du type de travaux d'éftension qui sera nécessaire afin de
répondre à la demande de l'État, ainsi qu'une estimation des coûts engendrés
par la conduite de l'Etude OoM d'Extéüsion appropriée conformément à l'Article
19.2(b).

di) par le Propriétaire des Infrastrüctures, ce dernier doit, lorsque les conditions
préalables visées à l'Artici® 19.1(c) sont remplies, informer le Régulateur
Indépendant et le Client’ Fondateur de son intention, et communiquer au
Régulateur Indépendari et au Client Fondateur une estimation préliminaire du
type de travaux d'extension qui sera nécessaire.

) (Application de l’Artic!e 19 après la Date de Transfert) Après la Date de Transfert, le
Propriétaire des Infrastructures doit, à moins qu'il en ait été convenu autrement avec le
Client Fondateur, sous-traiter à l'Exploitant des Infrastructures la réalisation de ses
obligations relatives à la conduite des études d'extensions et à la mise en œuvre des
extensions conformément à l'Article 19.

19.2 Etudes d'extension

@) {ÿroit général d’initier une extension) Sous réserve des conditions exposées à l'Article
19.1, l'Etat peut demander au Propriétaire des Infrastructures de réaliser, ou le Propriétaire
des Infrastructures peut initier, une étude d'extension des Infrastructure Ferroviaires et des
Installations Portuaires Partagées et la construction des Installations Portuaires du
Producteur conformément aux stipulations du présent Article 19.2.

{b) (Etude OoM d’Extension) L'Etat peut demander au Propriétaire des Infrastructures de
réaliser, ou le Propriétaire des Infrastructures peut initier, à tout moment dans les
conditions prévues à l'Article 19.2(a), une Etude OoM d'Extension. L'Etude OoM
d'Extension doit être soumise aux stipulations de l'Article 19.2(e) et, s'il s’agit d'une étude
demandée par l'Etat, aux règles prévues à l'Article 18.3(b)(i)-(iii} comme si toute référence
au Producteur s'entendait comme étant une référence à l'Etat.

ip A0129260073v1 1201445683 22.56.2014 ë L page a\
Simandou Convention BOT

(c) (EFP d’Extension) L'Etat peut demander au Propriétaire des Infrastructures de réaliser,
ou le Propriétaire des Infrastructures peut initier, à tout moment suivant la remise d'une
Etude OoM d'Extension une EFP d'Extension, Une telle EFP d'Extension doit être soumise
aux stipulations de l'Article 19.2(e) et, s’il s'agit d’une étude demandée par l'Etat, aux
règles prévues à l'Article 18.3(c)(i)-(iï) comme si toute référence au Producteur s'entendait
comme étant une référence à l'Etat.

{d) {EFB d’Extension) Si le Client Fondateur n’exerce pas l'option prévue à l'Article 19.5(a),
alors l'Etat peut demander au Propriétaire des Infrastructures de réaliser, ou le Propriétaire
des Infrastructures peut initier, une EFB d'Extension. Une telle EFB d’'Extension doit être
soumise aux stipulations de l'Article 19.2(e) et, s'il s’agit d’une étude demandée par l'Etat,

aux règles prévues à l'Article 18.8(d)(i)-(iv) comme si toute référence au Proucteur
s'entendait comme étant une référence à l'Etat.

(e) (Règles d'Etude) Toute Etude OoM d'Extension, EFP d'Extension ou EFB-d'Extension
réalisée conformément au présent Article 19 doit être soumise aux règles d'étude définies
à l'Article 18.3(e) comme si toute référence au Producteur contenue dans cette stipulation
s'entendait comme étant une référence à l'Etat ou au Propriétéire des Infrastructures
(selon le cas) en tant que partie à l'initiative de l'étude.

() (Règlement des différends) Tout différend relatif à une Etude OoM d’Extension, uns EFP
d'Extension ou une EFB d’Extension au titre de l'Article 49, y compris concernant les coûts
de l'étude, les hypothèses techniques ou économintes qu'elle applique ou le budget
d'investissement qu’elle contient, sera résolu conforinément à l'Article 19.6.

19.3 Extensions

(a) {Droit d’entreprendre une extensish} À tout moment après qu'une EFB d'Extension ait
été convenue ou déterminée à la suîte d'une procédure d'expertise au titre de l'Article 19.6,
VEtat peut demander au Propriétaire des Infrastructures, ou le Propriétaire des
Infrastructures peut initier, l'extension conformément à l'EFB d'Extension de Capacité
Supplémentaire, laquelle extension devant être financée conformément à l'Article 19.4(a)
et mise en œuvre parlé Propriétaire des Infrastructures.

&) (Mise en œuvre de l'extension) Le Propriétaire des Infrastructures doit construire et livrer
l'EFB d'Extensio”de Capacité Supplémentaire et l'extension conformément aux :

() Standards du Projet ;

(ii) Protocoles ;

Gi} Pratiques Prudentes en matière d'Infrastructures ;
fiv) Critères de Construction des Infrastructures ;

et de telle sorte que les activités du Client Fondateur ne soient pas interrompues ni
entravées, à moins qu'il en ait été convenu autrement par le Client Fondateur et que les
perturbations causées au Service de Transport de Passagers et aux Services de Transport
de Marchandises Diverses soient réduites au minimum. Une fois achevée, une copie de
toute Etude OoM d'Extension pour une extension initiée par le Propriétaire des
Infrastructures doit être remise à l'Etat. Le Client Fondateur, le Propriétaire des
Infrastructures et l'Exploitant des Infrastructures doivent, lorsque cela est possible,
s'efforcer de permettre l'extension entreprise par l'Etat ou le Propriétaire des Infrastructures
d'une manière qui ne cause aucune interruption ou ait impact négatif.

bip A0128260073v1 1201445635  22.5.2014 re page 66) |
Simandou Convention BOT

{c)

{e)

0]

(g)

{h)

(0)

(Propriété des Infrastructures d’Extension) Toute infrastructure construite suite à une
extension en vertu du présent Article 19 («Infrastructures d’Extension de Capacité
Supplémentaire ») sera la propriété du Propriétaire des Infrastructures (ou de tout
successeur du Propriétaire des Infrastructures nommé conformément à l'Article 54.1
(a)Giü)).

(Extension de Capacité) L'Extension de Capacité de toutes Infrastructures d'Extension de
Capacité Supplémentaire sera déterminée conformément à l'Article 14.5,

(Obligation d'assistance de l'Etat relative à l'extension) L'Etat doit fournir l'assistance
raisonnablement requise par le Propriétaire des Infrastructures afin de lui permetire
d'étudier et de construire l'extension, y compris par l'octroi d'Autorisations comme caia est
prévu à l'Article 11, et ne doit pas contrarier ou empêcher l'étude ou la construétion de
l'extension. Afin d'éviter toute ambigüité, l'Etat ne sera pas tenu de financer uné extension
{excepté dans la mesure où ce dernier est la partie à l'initiative de l'extension-en vertu du
présent Article 19).

{Utilisation de la Capacité Supplémentaire créée par l'extension) L'Etat ou le
Propriétaire des Infrastructures (selon le cas), en tant que partie l'initiative de l'extension,
sera en droit de mettre la Capacité Supplémentaire créée parlextension à la disposition
de tiers, selon les modalités à convenir en vertu de l'Article 2.4.

(Coûts d'exploitation) Conformément aux obligatioss du Client Fondateur et des
Producteurs relatives à leurs Infrastructures d'Extéfision, l'Etat ou le Propriétaire des
Infrastructures (selon le cas), en tant que partie à l'initiative de l'extension, doivent couvrir
l'ensemble des coûts d'exploitation, d'entretien et autres engagés par l'Exploitant des
Infrastructures relatifs aux Infrastructures ”d'Extension de Capacité Supplémentaire
(excepté dans la mesure où ces coûts süni supportés par un tiers en vertu d'un Contrat de
Services relatif à la Capacité Suprlémentaire). À cet effet, à compter de la Date
d’Achèvement de l'Extension, l'Etät ou le Propriétaire des Infrastructures (selon le cas)
doivent s'acquitter des Charges d'Exploitation et Frais d'Exploitation dont le montant devra
être défini conformément aux Gtipulations applicables des Principes Tarifaires Ferroviaires
et Principes Tarifaires Porivaires.

(Règles générales) Le5 règles générales applicables à toute Extension du Producteur en
vertu de FArticle 18:4(j) doivent s'appliquer à toute extension réalisée par l'Etat ou le
Propriétaire des‘{nfrastructures, comme si toute référence faite au Producteur dans le
présent Articie s’entendait comme étant une référence à l'Etat ou au Propriétaire des
Infrastructures (selon le cas) en tant que partie à l'initiative de l'extension.

(Mises à jour et droits d'audit de l'Etat) Si l'Etat initie l'extension, le Propriétaire des
Infestructures doit communiquer à l'Etat, dès que possible après la fin de chaque mois
commençant avant la Date d'Achèvement de l'Extension pertinente, une mise à jour
indiquant les progrès réalisés concernant la construction de l'extension au cours du mois
considéré et comprenant une description des Activités d'infrastructure réalisées et de leur
état d'avancement au regard du calendrier contenu dans l'EFB d’Extension. Cette mise à
jour doit être préparée conformément aux Règles de Tenue de Comptes et comprendre
toutes les dépenses d'investissement relatives à l'extension pendant le mois considéré,
avec les justificatifs des dépenses effectuées tels que raisonnablement demandés par
l'Etat. L'Etat peut, à ses propres frais, exiger un audit par une société comptable
indépendante faisant partie des sociétés comptables dites « Big Four » (KPMG, Deloitte
Touche Tohmatsu, Emst & Young ou PricewaterhouseCoopers), dans un délai de six (6)
mois à compter de la fourniture de la mise à jour.

bp A0128260078v1 1201446568  22.5.2014

Simandou Convention BOT

19.4 Financement de l’Extension, Vente de la Capacité Supplémentaire et Négociation
des accords relatifs au transport et aux services

(a) (Financement de l’extension}) Toute extension initiée en vertu du présent Article 19 par :

{i) le Propriétaire des Infrastructures, doit être financée par le Propriétaire des
Infrastructures et mise en œuvre conformément aux stipulations applicables de
l'EFB d’Extension applicable et aux exigences de l'Article 19.3 ; ou

ii) l'Etat, doit être financée par l'Etat, selon des modalités à convenir entre l'Etat et
le Propriétaire des Infrastructures et mise en œuvre conformément aux
stipulations applicables de l'EFB d’Extension applicable et aux exigences. de
l'Article 19.3,

à condition que :
(iii) si le Propriétaire des Infrastructures emprunte tout fond pour la# besoins de la

mise en œuvre de l'extension, cet emprunt doit être subordonné à tous les
montants dus aux Parties au Financement Senior ; et

(iv) si le financement est assuré par l'Etat, l'accord conclu entre l'Etat et le
Propriétaire des Infrastructures concernant le financement doit stipuler les
modalités selon lesquelles les Tarifs payés par lé&’tiers pour utiliser la Capacité
Supplémentaire seront partagés entre le Propriétaire des Infrastructures et l'Etat,

{b) (Droits relatifs à la Capacité Suppléments L'Etat ou le Propriétaire des
Infrastructures (selon le cas), en tant que partie à l'initiative de l'extension, peut mettre
toute partie de la Capacité Supplémentaire créés par l'extension à la disposition de tiers (y
compris le Client Fondateur ou les Producteurs) pendant une période de temps donnée et
selon des termes et des conditions 4) convenir directement avec le tiers concerné,
l'Exploitant des Infrastructures, le Probriétaire des Infrastructures et, (lorsque l'Etat est à
l'initiative de l'extension), l'Etai conformément à l'Article 19.4(c). La Capacité
Supplémentaire pourra être miss à la disposition d'un tiers uniquement si l'utilisation de
ladite Capacité Supplémentairé ne portera pas préjudice à la capacité du Propriétaire des
Infrastructures de mainteriÿ l'efficacité opérationnelle et la performance des Infrastructures
du Projet pour les besoins du Client Fondateur.

{c) (Accord relatif à(ià Capacité Supplémentaire) Tout Accord de Services relatif à la
Capacité Supplémentaire ne peut être négocié et conclu par le Propriétaire des
Infrastructures que conformément aux conditions suivantes :

[0] (Négociation de l'Accord) Tout Accord de Services relatif à la Capacité
Supplémentaire inclura en qualité de partie le tiers concemé, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et, lorsque l'Etat est à l'initiative de
l'extension ayant créé la Capacité Supplémentaire, l'Etat. Bien qu'à la fois le
Propriétaire des infrastructures et l'Exploitant des Infrastructures devront
conclure l'Accord de Services relatif à la Capacité Supplémentaire et y être
parties, l'intention est cependant que le Propriétaire des Infrastructures soit le
principal responsable de la négociation de ces accords. À cet égard, la
participation de lExploitant des Infrastructures se limitera à convenir des
stipulations le concernant directement en tant qu'Exploitant des Infrastructures, y
compris celles relatives à tout prix payé à l'Exploitant des Infrastructures et à tout
régime des Indicateurs de Performance Clés lui étant applicable.

Gi) (Standard de Contrats servant de base) Les Standards de Conirats du
Producteur constitueront la base de tout accord devant être conclu en vertu du

“Dip AUT2H26007 SVT 1201445608 — 22.5.2014 À pags (87) \

Simandou Convention BOT

présent Article 19.4, en y apportant les modifications nécessaires afin de refléter
les accords tripartites entre le tiers (en qualité d'utilisateur de la Capacité
Supplémentaire), l'Etat ou le Propriétaire des Infrastructures (en qualité de
fournisseur de la Capacité Supplémentaire) et le Propriétaire des Infrastructures
et l'Exploitant des Infrastructures {en qualité de prestataires de services au tiers).

(ii) (Tarifs) Les Tarifs payables en vertu de tout accord doivent être fixés
conformément aux Principes Tarifaires Ferroviaires et Principes Tarifaires
Portuaires. Lorsque l'Etat est la partie à l'initiative de l'extension, l'accord doit
stipuler sous quelles modalités les Tarifs dus au Propriétaire des Infrastructures
seront partagés entre le Propriétaire des Infrastructures et l'Etat conformément
aux accords de financement initialement convenus entre l'Etat et le Propriétaire
des Infrastructures.

(iv) (Fourniture d'informations) Le tiers recevant les Services, dé Transport
Ferroviaire ou les Services Portuaires doit fournir toute inférmation qui peut
raisonnablement être demandé par l'Exploitant des Infrastriétures.

w (Droits du Client Fondateur) Dans la mesure où les stipulations d'un accord
sont incohérentes par rapport aux conditions visées “aux Articles 19,1 ou 19.5,
alors le Client Fondateur doit approuver ces différences. Une copie de chaque
Accord de Services relatif à la Capacité Suppiämentaire doit être communiquée
au Régulateur Indépendant.

(vi) (Autres accords) L'Exploitant des Infrastructures et l'Etat ou le Propriétaire des
infrastructures (selon le cas), en tañi que partie à l'initiative de l'extension, ne
sont pas tenus de conclure des accords avec les différents tiers utilisant la
Capacité Supplémentaire aux rimes termes et conditions.

19.5 Droits du Client Fondateur

(a) (Droit de préemption) (En ce qui concerne les études d'extension conduites
conformément à l'Article: 19.2, le Propriétaire des Infrastructures doit communiquer une (1)
copie de chaque EFF d'Extension réalisée au Client Fondateur et, lorsque l'Etat est la
partie à l'initiative de l'extension, à l'Etat. Le Client Fondateur peut, par Notification dans un
délai de trois (2) rois à compter de la fourniture de l'EFP d'Extension, choisir de :

fi) demander à l'Etat ou au Propriétaire des Infrastructures (selon le cas) comme
partie ayant initiée l'étude d'extension de céder ses droits, titres et participations
dans l'Etude OoM d’Extension et l'EFP d'Extension ; et

{it} donner instruction Propriétaire des Infrastructures de réaliser une EFB
d'Extension en relation avec l'option objet de l'EFP d'Extension.

(b} Si le Client Fondateur choisit l'une des options visées à l'Article 19.5(a), alors le Client
Fondateur :
) doit irès rapidement rembourser, le cas échéant, à l'Etat les coûts avancés par ce

dernier au Propriétaire des Infrastructures ou au Propriétaire des Infrastructures
{les coûts engagés par ce dernier), pour les besoins de l'Etude OoM d'Extension
et l'EFP d'Extension, ainsi que les intérêts calculés au Taux d'Intérêt Contractuel
à compter de la date de réalisation des dépenses jusqu'à la date du
remboursement ;

Gi) sera l'unique propriétaire de l'Etude OoM d'Extension et de l'EFP d’Extension ; et

tip AD129260073v1 1201445693  22,5,2014 page (88) (
Simandou Convention BOT

Gi} jouira des droits et assumera les obligations prévues à l'Article 15.3 concemant
l'EFB d’Extension initiée par le Client Fondateur.

(c) Si le Client Fondateur n'a pas donné instruction au Propriétaire des Infrastructures de
réaliser une EFB d'Extension dans les six (6) mois suivant l'acquisition de l'EFP
d'Extension, ou s'il n'a pas procédé à l'extension dans les trois (3) ans suivant l'acquisition
de l'EFP d'Extension, l'Etat ou le Propriétaire des Infrastructures (selon le cas) pourront
racheter l'Etude OoM d'Extension et l'EFP d'Extension en remboursant au Client
Fondateur le montant préalablement payé à l'Etat ou au Propriétaire des Infrastructures
{selon le cas). Le droit de l'Etat ou du Propriétaire des Infrastructures (selon le cas) au titre
du présent Article 19 de procéder à une EFB d'Extension s’appliquera alors, et le Cient
Fondateur ne disposera plus d'aucun droit de préemption sur l'Etude OoM d'Ext&'sion ou
l'EFP d'Extension concernées.

{d) (Droit du Client Fondateur de combiner et jumeler des extensions) Le Client
Fondateur aura le droit de priorité de voir ses extensions entreprises av4ñt toute extension
initiée par l'Etat ou le Propriétaire des Infrastructures, et aura le drait de combiner ou de
« jumeler » ses extensions avec celles de l'Etat ou du Propriésire des Infrastructures
conformément aux principes énoncés à l'Article 18.6(d)(i)-{ii), comme si toute référence au
Producteur s'entendait comme une référence à l'Etat ou au EYopriétaire des Infrastructures
(selon le cas) en tant que partie à l'initiative de l'étude d'extension.

(e) {Conditions préalables à l'extension) Le Propriétairè des Infrastructures et l'Exploitant
des Infrastructures mettront uniquement en œuvre une extension des Infrastructures
Ferroviaires et des Installations Portuaires Pariaÿées en vertu de cet article 19 si :

{i) l'Etat ou le Propriétaire des Infrastructures (selon le cas), dans le cadre de l'EFB
d'Extension, ait préparé et foufrii au Client Fondateur un plan de mise en œuvre
et que :

A. le plan de mise én œuvre prévoit que l'extension sera mise en œuvre de
telle sorte que les opérations du Client Fondateur ne soient pas
interrompues ni entravées ; ou

B. k Cliont Fondateur accepte qu'il en soit autrement dans le plan de mise
en cæuvre.
Dans un'cas comme dans l'autre, « Plan de Mise en Œuvre Approuvé » ; et

fi} le &ient Fondateur ait été informé de l'accord proposé ei en ait reçu une copie,
ainsi que de toute autre information pertinente démontrant que toutes les
exigences de l'Article 19 ont été remplies.

) (Inäsmnité) Le Propriétaire des Infrastructures (en sa qualité de partie mettant en œuvre
l'extension) doit indemniser le Client Fondateur contre toute perte de Bénéfice Marginal
causée par une interruption et autres effets négatifs sur les opérations du Client Fondateur
pendant la mise en œuvre d'une extension, à l'exception des interruptians ou impacts
négatifs prévus et confirmés dans le Plan de Mise en Œuvre Approuvé ou acceptés par
ailleurs par le Client Fondateur conformément aux principes énoncés à l'Article 18.6(1).

19.6 Règlement des différends

(a) Tout différend relatif aux sujets visés aux Articles 19.6(b) et 19.6(c) doivent faire l'objet
d'une procédure de conciliation conduite par le Régulateur Indépendant conformément aux

tp A0129260073v1 1207445663  22.52014 s page (89).
Simandou Convention BOT

(b)

{c)

(d)

{e)

20.

(a)

stipulations de l'Article 48.2. Si le différend n'est pas résolu par cette procédure, alors les
stipulations du présent Article 19.6 doivent s'appliquer.

Sous réserve des stipulations de l'Article 19.6(a), tout différend qui pourrait survenir
concernant :

[0] (Etudes d’extension) une Etude OoM d'Extension, une EFP d’Extension ou une
EFB d'Extension, y compris les coûts de l'étude, les hypothèses économiques et
techniques qu'elle applique ou le budget d'investissement qu'elle contient, doit
être soumis à une procédure d'expertise administrée conformément aë
Règlement d’Expertise de la Chambre de Commerce Internationale. Les
conclusions de l'expert lieront les Parties en l'absence d'erreur manifeste.

Gi) (Accords) les termes et les conditions d'un Accord de Services eiatif à la
Capacité Supplémentaire négocié et convenu en vertu de lArticle(ig.4 doit être
soumis à l'arbitrage conformément à l'Article 48.8.

Afin d'éviter toute ambigüité, le Client Fondateur pourra soumettre à l'arbitrage,
conformément à l'Article 48.3, tout différend qui pourrait survenir concernant la question de
savoir si les exigences du présent Article 19 ont été respectées. ou si un accord relatif aux
services de transport conclu en vertu de l'Article 19.4 est conforme au présent Article 19
ainsi qu'aux droits de priorité du Client Fondateur visés à l'Aïticle 15.2.

Si le Client Fondateur n'est pas la Partie ayant soumis le différend à l'arbitrage ou à une
procédure d'expertise administrée (selon le cas), alors :

(0] le Client Fondateur doit être rapidernë£nt avisé du différend par une Notification
par la Partie ayant initiée la procédure ainsi que par toute autre Partie au
différend ; et

ii) dans la mesure où, selon:l'opinion du Client Fondateur, ses intérêts sont ou
peuvent être affectés parie différend, le Client Fondateur doit pouvoir {mais sans
y être obligé) prendre part à la procédure et demander à la Partie ayant initiée la
procédure ainsi qu'à toute autre Partie qui prend part au différend de s'assurer
que le Client Foñdateur intervienne comme partie à toute procédure.

Tout tribunal arbitral Ssigné conformément au présent Article 19.6 doit, dans le cadre de
sa mission, s'assurer que l'accord relatif aux services de transport concerné et conclu en
vertu de l'Article 19.4 est conforme aux droits du Client Fondateur au titre de la présente
Convention e: plus généralement aux exigences fixées par la présente Convention.

PROTOCOLES

L’Exploitant des Infrastructures doit finaliser et conclure avec le Propriétaire des
Infrastructures, le Client Fondateur et l'Etat dans le cadre de la procédure prévue à l'Article
2.7, les protocoles suivants qui doivent être annexés au Contrat de Prestation de Services
Ferroviaires et Portuaires :

[D] un protocole énonçant :

A. la procédure à suivre pour la programmation des Services Ferroviaires et
des Services Portuaires et la programmation de tout service d'entretien
associé ; et

B. les règles relatives à l'exercice, par l'Exploitant des Infrastructures, du

contrôle opérationnel sur toutes les activités impliquant les

bdp AOT29260078v1 1201445868 _22.5.2014 d \

page (90)

x
Simandou Convention BOT

Infrastructures Ferroviaires et le Port de Simandou (le « Protocole de
Programmation et d'Exploitation ») ;

Gi) les spécifications et standards applicables aux navires utilisant le Port de
Simandou (le « Protocole sur les Standards des Navires ») ;

(iii) les spécifications et standards applicables au Matériel Roulant utilisé sur les
Infrastructures du Projet (le «Protocole sur les Standards du Matériel
Roulant ») ;

(iv) les spécifications et standards applicables à l'exploitation et à l'entretien du
Matériel Roulant utilisé sur les Infrastructures Ferroviaires (« Protocole relaïif à
l'Entretien du Matériel Roulant ») ;

(w) les spécifications et standards applicables à l'exploitation et à l'entretien des
Infrastructures Ferroviaires, y compris ce qui a trait aux niveaux de disponibilité et
de fiabilité des Infrastructures Ferroviaires (le « Protocole -S’Entretien des
Voies ») ;

(vi) les spécifications et standards applicables à l’exploitatian‘et à l'entretien du Port
de Simandou, y compris en ce qui concerne la profon“eur minimale du chenal de
navigation (le « Protocole d’Entretien du Port »);

(vi) un ensemble de règlementations et de responsabilités devant régir le Port de
Simandou dans les Limites du Port etia responsabilité vis-à-vis de la
règlementation pour chacun de l'Exploitant des Infrastructures, de l'Etat et de
l'Autorité Portuaire, reflétant les princines de la règlementation portuaire prévue à
l'Annexe 17 {les « Règlementatior:s Portuaires ») ;

(vi) les règles relatives aux çcérptes et registres que le Propriétaire des
Infrastructures, l'Exploitantcäes Infrastructures, le Client Fondateur et chaque
Producteur doit tenir afinte faciliter le calcul, la vérification et l'audit de tous les
frais dus pour l'utilisation et l'extension des Infrastructures du Projet comme
envisagé à la présente Convention (les « Règles de Tenue de Comptes ») ;

(x) les règles relatives à la sécurité et à la protection du public concernant les
Infrastructures” du Projet (le «Protocole de Sécurité et de Sureté
Publique >) ; et

œ l'EIES. et tous les plans de gestion s'y rapportant mentionnés à l'Article 6(b) (les
«Protocoles Sociaux et Environnementaux »).

tb) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures (et le cas échéant, le
Client Fondateur et tout Producteur} doivent strictement se conformer aux Protocoles.

Les Proïcoles et Standards du Projet ne pourront faire l’objet de modifications sans l'accord du
Propriétaire des Infrastructures, de l'Exploitant des Infrastructures, du Client Fondateur et de l'Etat.

SECTION VI: COORDINATION AVEC L'ETAT
21. COORDINATION DES OPÉRATIONS
21.1 Activités à proximité du Corridor

(a) L'Etat doit :

{i) surveiller et, dans toute la mesure du possible, contrôler la création de bases-vies
temporaires et autres implantations à l'intérieur ou à proximité des Terrains du

bip A0129260073v1 1201445635 22.5.2014 2 | page (91) x
Simandou Convention BOT

Projet (autres que les bases-vie temporaires ou les implantations installées par le
Propriétaire des Infrastructures, l'Exploitant des Infrastructures ou leurs Affiliées
respectives et les Contractants du Projet) ;

di) s'assurer que la circulation, les commerces et autres activités à proximité des
Terrains du Projet n'affectent pas ou n'entravent pas le Projet d'Infrastructures et
qu'il fournira son assistance au Propriétaire des Infrastructures et à l'Exploitant
des Infrastructures dans le cadre du Projet d'Infrastructures en organisant ces
activités, notamment en adoptant les Lois et Règlementations appropriées (qui,
pour éviter toute ambiguïté, devront s'appliquer aux Parties autres que l'Etat dens
la mesure où cela leur confère des avantages supérieurs à la Législation en
Vigueur) et en tant que de besoin en mettant à disposition des forces de pbiice et
d'autres forces de sécurité ;

(ii) s'assurer qu'aucun péage où frais d'accès pour l'usage des Voies”/d'Accès au
Rail, des Ouvrages de Franchissement Publics ou des Voies/au Port ou pour
l'accès par le Propriétaire des Infrastructures, l'Exploitant.des Infrastructures et
leurs Affiliées respectives et les Contractants du Projet‘äux Terrains du Projet
n'est mis à la charge du Propriétaire des Infrastructures, de l'Exploitant des
Infrastructures et / ou de leurs Affiliées respectives des Contractants du Projet
ou du public ou exigé de ces derniers ; et

fiv) s'assurer que l'assistance des forces de l'aïrie sera fournie au Propriétaire des
Infrastructures, à l'Exploitant des Infrastrüctures et leurs Affiliées respectives et
aux Contractants du Projet, aux frais Ge l'Etat, si cela est nécessaire ou requis
par le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures pour
exercer leurs droits relatifs au* Terrains du Projet, tels que prévus dans la
présente Convention, étant cénvenu et entendu que :

A. le Propriétaire dés Infrastructures devra organiser, gérer et payer la
fourniture de sérvices de sécurité (à l'intérieur et à proximité directe des
Terrains du Projet) pour le personnel employé pour la construction,
l'extension et la modification des Infrastructures du Projet et pour les
actifs compris dans les Infrastructures du Projet ;

B. l'Exploitant des Infrastructures devra organiser, gérer et payer la
fourniture de services de sécurité (à l'intérieur et à proximité directe des
Terrains du Projet) pour le personnel employé pour l'entretien et
l'exploitation des Infrastructures du Projet et pour les actifs compris dans
les Infrastructures du Projet ;

C. l'Etat devra, dans les zones autour des Terrains du Projet, organiser,
gérer et payer la fourniture de service de sécurité nécessaire pour
assurer la sureté et la sécurité générale du personnel employé pour la
construction, l'entretien et l'exploitation des Infrastructures du Projet et
des actifs compris dans les Infrastructures du Projet, y compris la
fourniture de service de police en charge de la circulation pour les
besoins en matière de sécurité et pour l'exécution des Lois et
Règlementations ; et

D. si le Propriétaire des Infrastructures ou l'Exploïitant des Infrastructures
requiert l'assistance particulière des forces de l'ordre mentionnée ci-
dessus ou une assistance différente de celle fournie dans le cadre
normal de l'exécution par l'Etat de ces missions, alors l'obligation de
fournir une telle assistance dépendra de la demande formulée à l'Etat, en

bip AU12260078v1 12014466 22.5.2014 ie f ù

Simandou Convention BOT

temps opportun, par le Propriétaire des Infrastructures ou l'Exploitant des
Infrastructures (et de la communication de tous renseignements
raisonnablement nécessaires afin de faciliter la fourniture d'une telle
assistance).

{b) Sans limiter la contribution au développement économique devant être faite par le
Propriétaire des Infrastructures conformément à l'Article 31.5 de la présente Convention et
par le Client Fondateur conformément à l'Article 29.6 de la Convention de Base, l'Etat sera
responsable de fournir les services et commodités aux habitants dans les environs des
Terrains du Projet.

21.2 Fourniture d'installations et de ressources supplémentaires

(a) Dans les cas où des terrains, des bâtiments, du bois, des carrières ou d'auires sources de
matériaux, des routes, des cours d'eau ou autres installations suppiémentaires (les
« Installations ei Ressources Supplémentaires ») sont ou devienrent nécessaires pour
la planification, la conception, la construction, la mise en service, {‘bropriété, l'exploitation,
l'entretien, la modification ou l'extension des Infrastructures du Projet, l'Etat devra alors
s'assurer, à la demande du Propriétaire des Infrastruciüres ou de l'Exploitant des
Infrastructures, que ces Installations et Ressources Supplémentaires soient mises à la
disposition du Propriétaire des Infrastructures ou de l'Exploitant des Infrastructures selon le
cas. Le Propriétaire des Infrastructures ou l'Exploïtant des Infrastructures (selon le cas)
prendront en charge le coût raisonnable de ces Installations et Ressources
Supplémentaires mises à leur disposition en vertu du présent Article 21.2(a),
conformément à la Législation en Vigueur.

b) L'Etat devra faire ses meilleurs efforts pour s'assurer que tous les coûts qui doivent être
payés par le Propriétaire desCinfrastructures ou l'Exploitant des Infrastructures
conformément à l'Article 21.2(4) sont en adéquation avec la valeur de marché des
Installations et Ressources S:pplémentaires ainsi fournies.

(c) De la même façon, à la d&nande du Propriétaire des Infrastructures ou de l'Exploitant des
Infrastructures, l'Etat. Gsvra faire ses meilleurs efforts pour mettre à la disposition du
Propriétaire des Infrastructures ou de l'Exploitant des Infrastructures les installations
pouvant être nécessaires au Propriétaire des Infrastructures ou à l'Exploitant des
Infrastructures pour la construction, l'exploitation, l'entretien, la modification ou l'extension
des Infrastrictures du Projet y compris, sans limitation, la fourniture d'eau ou d'électricité
mis à sa disposition et qui n'appartiennent ni au Propriétaire des Infrastructures ni à
l'Excloitant des Infrastructures ou qui n'ont pas déjà été mises à la disposition du
Propriétaire des Infrastructures ou de l'Exploitant des Infrastructures, étant entendu que le
Propriétaire des Infrastructures ou l'Exploitant des Infrastructures supporteront les coûts
des services fournis.

22. ROUTES ET VOIES D'ACCES

22.1 Voies d'Accès au Rail et Ouvrages de Franchissement Publics

(e) Le Propriétaire des Infrastructures concevra et construira et l'Exploitant des Infrastructures
exploitera et entretiendra :

bip A0126260078v1 1201445658  22.5.2014 Ÿ page (63) &
Simandou Convention BOT

(Q]

22.2

(a)

{b)

(c)

{i) les voies d'accès et d'entretien de la voie ferrée reliant le réseau public routier à
la voie ferrée aux emplacements désignés de manière appropriée (les « Voies
d'Accès au Rail ») ; et

di) les ouvrages de franchissement situés aux emplacements désignés de manière
appropriée pour permettre au public de traverser les Infrastructures Ferroviaires
qui devront être spécialement utilisés à cette fin (les «Ouvrages de
Franchissement Publics ») ;

conformément aux standards requis pour les besoins de leurs activités (lesquels standards
ne sont pas nécessairement identiques aux standards d'une voie publique où d'une véie
publique à grande circulation), ainsi que tous les dispositifs de signalisation, ponts et
autres infrastructures pouvant être nécessaires à l'utilisation des Voies d'Accès-aû Rail et
aux Ouvrages de Franchissement Publics.

Le Propriétaire des Infrastructures prendra en charge les coûts de véñception et de
construction et l'Exploitant des Infrastructures prendra en charge les c@lis d'exploitation et
d'entretien des :

{i) Voies d'Accès au Rail ; et
ti) Ouvrages de Franchissement Publics,

conformément aux standards requis pour les besoins dé'eurs activités, lesquels standards
ne sont pas nécessairement identiques à ceux reouis pour une voie publique ou une voie
publique à grande circulation.

Usage des Voies d'Accès au Rail et des Ouvrages de Franchissement Publics par
l'Etat et le public

Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures permetiront au public

d'avoir un accès et un usage raisonnables des Voies d'Accès au Rail et des Ouvrages de

Franchissement Publics selon les besoins des communautés aux environs des

Infrastructures Ferroviaires Cet accès et cet usage seront :

() gratuits ; et

Gi) sujets aüx restrictions et règlementations telles que raisonnablement déterminées
par.ié Propriétaire des Infrastructures ou l'Expioitant des Infrastructures (selon le
ces) comme étant nécessaires ou souhaitables pour des raisons de sécurité et
pour s'assurer qu'un tel accès ne retarde pas la construction des Infrastructures
du Projet ou ne nuise pas à la capacité de l'Exploitant des Infrastructures de
maintenir l'efficacité opérationnelle et la performance des infrastructures du
Projet.

Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures sont habilités à
règlementer et contrôler l'usage des Voies d'Accès au Rail et des Ouvrages de
Franchissement Publics, et notamment en prenant des mesures de sécurité appropriées
en application du Protocole de Sécurité et de Sureté Publique;

Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures ont un droit d'accès et
d'usage absolu et prioritaire aux Voies d'Accès au Rail et aux Ouvrages de
Franchissement Publics sur tous les autres Usagers, sous réserve du respect des
exigences du Protocole de Sécurité et de Sureté Publique. Si l'usage d'une Voie d'Accès
au Rail par le public est tel qu'elle devient en réalité une voie publique à grande circulation,

“bip AUT29260078vt 120144868  22.5.2014

| page (64)

pe
Simandou Convention BOT

l'Etat devra payer à l'Exploitant des Infrastructures une juste proportion des coûts
d'entretien de la Voie d'Accès au Rail au regard de l'usage de cette voie par le public.

22.3 Usage des routes publiques par le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures et les Contractants du Projet

(a) Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures, les Contractants du
Projet et leur Affiliées respectives sont autorisés à utiliser toutes les voies publiques à
proximité du Corridor conformément à la Législation en Vigueur, étant entendu qu'aucun
péage ou frais d'accès pour l'utilisation des voies ne serait être exigé.

{b) Les Parties reconnaissent que des améliorations devront être apportées au réseau routier
public (y compris aux ponts et autres infrastructures associées) conforèment aux
exigences de conception du Projet pour faciliter la construction des Infzastructures du
Projet et des Infrastructures Minières, ainsi que pour atteindre la Date-“’Achèvement des
Infrastructures et la Date de Première Production Commerciale. Le Propriétaire des
Infrastructures a le droit d'entreprendre ces améliorations et prendra en charge les coûts
de conception et de construction, étant entendu que le cadre dés travaux d'amélioration à
réaliser sera convenu dans l'EFB des Infrastructures et les accords de réalisation conjointe
mentionnés dans l'Article 7(f).

(c} Afin d'éviter toute ambiguïté, le Propriétaire des infrastructures et l'Exploitant des
Infrastructures ne seront pas responsables de l'éxploitation et de l'entretien de toute voie
publique améliorée ou utilisée dans le cadre:d£s Infrastructures du Projet, ni des coûts
d'exploitation et d'entretien (à moins que celäne soit expressément convenu avec l'Etat au
cas par cas).

22.4 Voies du Port

{e) Le Propriétaire des Infrastructures concevra et construira et l'Exploitant des Infrastructures
exploitera et entretiend'a! les voies de service et d'accès dans des limites du Port de
Simandou et celles ‘{aisant partie des installations d'entretien ferroviaires situées à
proximité du Port.de Simandou (les « Voies du Port ») conformément aux standards
requis pour les Essoins de leurs activités (lesquels standards ne sont pas nécessairement
identiques aux standards d'une voie publique ou d'une voie publique à grande circulation),
ainsi que iaus les dispositifs de signalisation, ponts et autres infrastructures pouvant être
nécessaires pour l'utilisation des Voies du Port.

{b) Le-Propriétaire des Infrastructures prendra en charge les coûts de conception et de
eénstruction, tandis que l'Exploitant des Infrastructures prendra en charge les coûts
d'exploitation et d'entretien de toutes les Voies du Port, conformément aux standards
requis pour les besoins de leurs activités lesquelles ne sont pas nécessairement identiques
à celles requises pour une voie publique ou une voie publique à grande circulation.

(c) Le Propriétaire des infrastructures et l'Exploitant des Infrastructures sont habilités à
règlementer et contrôler l'usage des Voies du Port, et notamment en prenant des mesures
de sécurité appropriées en application au Protocole de Sécurité et de Sureté Publique.

(d) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures ont un droit d'accès et
d'usage absolu et prioritaire aux Voies du Port sur tous autres usagers et ne sont pas
tenus, pour des raisons de sûreté et de préoccupations de sécurité publique, de permettre
au public d'accéder et d'utiliser les Voies du Port.

bdp A0126BE007avt 120144508 22.5.2014 Page (86) (
Simandou Convention BOT

28. ACCES DE L'ETAT AUX INFRASTRUCTURES DU PROJET

(a) L'Etat a le droit de demander qu'il soit donné à ses représentants un droit d'accès aux
Infrastructures du Projet et un droit d'inspection pendant les heures normales de travail et
le Propriétaire des Infrastructures et l'Exploitant des Infrastructures feront droit à une telle
demande sous réserve :

{) d'une notification écrite préalable de l'Etat au Propriétaire des Infrastructures et
de l'Exploitant des Infrastructures respectivement au moins sept {7} Jours’à
l'avance ;

ti) du respect des exigences de sécurité et de toutes autres exigencé liées à
l'accès au site, prescrites par le Propriétaire des Infrastructures oû-i'Exploitant
des Infrastructures (selon le cas) ; et

Gi) que le Propriétaire des Infrastructures et l'Exploitant des ‘Infrastructures soit
chacun (agissant de manière raisonnable), assurés que-fe tels accès et droits
d'inspection n'interrompront pas, n'interféreront pas nine gêneront de quelque
manière que ce soit le bon fonctionnement de leurs acüvités,

sauf en cas d'urgence, auquel cas l'Etat devra fournir ungtlle notification en fonction des
conditions d'urgence et faire ses meilleurs efforts pouréviter toute interruption, interférence
ou entrave auxdites activités.

{b) L'Etat et ses représentants ne devront pas cämmuniquer à des tiers les informations
recueillies au cours de ces visites sans l" rd écrit et préalable du Propriétaire des
Infrastructures et de l'Exploitant des Infrastrüctures, à l'exception des informations qui sont
dans le domaine public.

24.  NON-INGÉRENCE DE L'ETAT

{a) En plus de son engageméhi de s'assurer de l'exécution effective du Décret PIN et afin de
permettre la réalisatio® des Activités d'Infrastructures, l'Etat s'engage, pendant toute la
Durée de la présente Convention, à ce qu'aucune Autorité Gouvernementale n'accepte
une quelconque: réclamation ou demande, n'octroie un quelconque droit, intérêt ou
autorisation de quelque nature que ce soit ou généralement ne prenne une quelconque
mesure perrnettant la réalisation d'activités, de travaux, de structures ou d'installations de
quelque /nature que ce soit qui affecteraient de manière négative les Activités
d'infréstructures.

{b) l'Etat s'assurera que le Corridor et les Terrains du Projet demeurent affectés pour
Foccupation et l'usage exclusifs par le Client Fondateur, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures, les Contractants du Projet et leurs Affiliées respectives (les
« Entités liées aux Infrastructures ») et que ce zonage soit maintenu tout au long de la
durée de la conception, de la construction, de la mise en service, de l'exploitation, de
l'extension, de la modification et de l'entretien des Infrastructures du Projet de telle sorte
que les activités des Entités liées aux Infrastructures puissent être entreprises et réalisées
à l'intérieur du Corridor ou des Terrains du Projet sans aucune restriction ou interruption
par l'État ou une quelconque Autorité Gouvernementale, y compris au motif que de telles
activités seraient devenues contraires à tout usage de terrains, plan d'urbanisme ou loi
d'aménagement du territoire, à des Lois et Règlementations similaires ou à une réservation
du Corridor ou des Terrains du Projet.

tip A0126260078v1 120144563  22.5.2014 | page (96) (
Simandou Convention BOT

25. REGULATEUR INDEPENDANT

25.1 Établissement du Régulateur Indépendant

(a) L'Etat, dès que possible après la date de la présente Convention, doit établir par voie
législative un régulateur des infrastructures, autonome et indépendant (le « Régulateur
Indépendant »).

(b) Le Régulateur Indépendant doit :
fi) être indépendant de l'Etat, du Propriétaire des Infrastructures, de l'Exploitant des

Infrastructures, du Client Fondateur et de tous les autres utilisat£ürs des
Infrastructures du Projet et satisfaire les conditions d'indépendance énoncées au
point 1.1 de l'Annexe 15 ;

Qi) posséder les compétences définies au point 1.2 de l'Annexe 15%

Gi) disposer des pouvoirs en matière de collecte d'informaticns mentionnée au point
1.3 de l'Annexe 15 ; et

fiv) être investi des fonctions et pouvoirs en lien avec. !8$"Infrastructures du Projet qui

lui sont conférés en vertu de l'Article 25.2 et du point 2 de l'Annexe 15 et, sous
réserve de l'Article 25.4, n'être investi d'auoue autre fonction ou d'aucun autre
pouvoir en ce qui concerne les Infrastructüres du Projet.

{c) La législation établissant le Régulateur Indéperi{ant doit refléter et rendre exécutoires les
conditions susmentionnées. De plus, la “législation doit prévoir que le Régulateur
Indépendant est tenu de se conformer, $äns délai, à tout accord transactionnel, à toute
mesure provisoire et à toute sentencé. arbitrale découlant de la présente Convention, la
concernant ou étant en relation avec celle-ci.

(d) En application de l'Article 25.1(c):

{) L'Etat doit soumetire, avant son adoption, un projet de la législation établissant le
Régulateur Indépendant au Client Fondateur ainsi qu'au Propriétaire des
Infrastructures et à l'Exploitant des Infrastructures si ces derniers ont adhéré à la
présente Convention.

{ii} Dans. un délai de soixante (60) Jours suivant la réception du projet de législation
établissant le Régulateur Indépendant, le Client Fondateur, le Propriétaire des
Infrastructures et l'Exploitant des Infrastructures (ci ceux-ci sont concernés)
doivent faire connaître à l'Etat leur accord ou leur désaccord sur la conformité du
projet de législation avec les conditions de l'Article 25.1.

{üt) Si le Client Fondateur, le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures ont tous donné leur accord sur la conformité ‘du projet de
législation établissant le Régulateur Indépendant avec les conditions de l'Article
25.1, alors ni le Client Fondateur, ni le Propriétaire des Infrastructures ni
l'Exploitant des Infrastructures ne pourront, par la suite, contester la conformité
de la législation sous cette forme avec les exigences de l'Article 25.1. Ceci est
cependant sans préjudice de la possibilité qu'ils ont de contester le respect des
conditions de l'Article 25.1 relativement à tout sujet autre que la législation
établissant le Régulateur Indépendant.

fiv) Si soit le Client Fondateur, soit le Propriétaire des Infrastructures, soit l'Exploitant
des Infrastructures exprime son désaccord sur la conformité du projet de

k a
ip AGT20260079v1 120144568  22.5.2014 7 } ] page (87) (

Simandou Convention BOT

(e)

25.2

législation établissant le Régulateur Indépendant avec les conditions de l'Article
25.1, alors la Partie concernée doit également préciser comment la législation
doit être amendée afin de s'y conformer. L'Etat, le Client Fondateur, le
Propriétaire des Infrastructures et l'Exploitant des Infrastructures doivent ensuite
discuter et chercher à trouver un accord sur un projet amendé de législation qui
serait conforme à l'Article 25.1. Si un tel accord est trouvé, alors ni le Client
Fondateur, ni le Propriétaire ni l'Exploitant des Infrastructures ne pourront, par la
suite, contester la conformité de la législation établissant le Régulateur
Indépendant dans sa version amendée ayant fait l'objet de cet accord avec les
conditions de l'Article 25.1. Ceci est cependant sans préjudice de la possiaiiité
qu'ils ont de contester le respect des conditions de l'Article 25.1 relativérnent à
tout sujet autre que la législation établissant le Régulateur Indépendant. Si aucun
accord n'a été trouvé dans les trente (30) Jours à compter dù début des
discussions, alors un différend sera né entre les parties et dévra être résolu
conformément aux Articles 48.1 et 48.3.

Le Régulateur Indépendant agit au nom et pour le compte de l'Eiat, y compris lorsqu'il
émet des opinions conformément au point 2 de l'Annexe 15. Les actes et omissions du
Régulateur Indépendant sont attribuables à l'Etat. Toutéiois, sous réserve que le
Régulateur Indépendant ait été dûment établi et continus à exister conformément aux
termes de la présente Convention et en particulier à l'Arävie 25 et à l'Annexe 15 :

(0) l'Etat ne pourra être tenu de verser des dommages et intérêts à une des Parties
du fait d'un acte ou omission du Régulsteur Indépendant ; et

ti) un acte ou une omission du Régulateur Indépendant ne sera pas considéré
comme un Manquement Grave de l'Etat.

Fonctions et pouvoirs du Régulateur Indépendant relativement aux Infrastructures
du Projet

À condition que les conditions fixés à l'Article 25.1 soient satisfaites, le Régulateur Indépendant,
dès son établissement :

{e)

)

25.8
(a)

possèdera, en ce. dui concerne les Infrastructures du Projet, les objectifs énoncés au point
2.1 de l'Annexe 16 ;

possèdera; en ce qui concerne les Infrastructures du Projet, les fonctions énoncées au
point 2.3-de l'Annexe 15 ;

poss&dera, en ce qui concerne les Infrastructures du Projet, les pouvoirs en matière de
cojlecte d'informations énoncés au point 2.3 de l'Annexe 15 ;

pourra émettre des opinions relatives aux Infrastructures du Projet conformément à la
procédure définie au point 2.4 de l'Annexe 15. Toute opinion aura l'effet mentionné au
point 2.4 de l'Annexe 15 et sera soumise à la procédure de règlement des différends
énoncée au point 2.5 de l'Annexe 15.

Application des stipulations relatives au Régulateur Indépendant

Si les conditions de l'Article 25.1 ne sont pas satisfaites ou si les opinions ne peuvent être
soumises, pour quelque raison que ce soit, à la procédure de règlement des différends
énoncée au point 2.5 de l'Annexe 15, alors le Régulateur Indépendant n'aura aucune

tp AD120260073v1 120144568  22.5.2014 re page (98)
Simandou Convention BOT

&)

(c}

()

254

fonction ou aucun pouvoir relativement aux Infrastructures du Projet ou vis-à-vis des
Parties à la présente Convention.

Toutes Lois et Règlementations relatives à la régulation des Infrastructures du Projet ou au
Régulateur Indépendant qui sont incompatibles avec les exigences du présent Article 25,
les stipulations de l'Annexe 15 ou des Protocoles ne seront pas applicables aux
Infrastructures du Projet ou au Client Fondateur, au Propriétaire des Infrastructures, à
l'Exploitant des Infrastructures, aux Contractants du Projet et à leurs Affiliées respectives
dans la mesure de leur incompatibilité, sauf en cas de décision préalable contraire du
Client Fondateur, du Propriétaire des Infrastructures et de l'Exploitant des Infrastructures
en vertu de laquelle elles sont applicables aux Infrastructures du Projet.

Si les Parties conviennent, à tout moment, de modifier les fonctions du. Régulateur
Indépendant, alors ce dernier devra dans les meilleurs délais notifier ces modiications à
chaque Producteur partie à un accord prévoyant un accès aux Infrastructures du Projet.

Les Parties reconnaissent et acceptent que, jusqu'à l'établissement du Régulateur
Indépendant, les obligations :

{) de soumettre des questions à la procédure de conciliation facilitée par le
Régulateur Indépendant conformément aux Articles #5, 18 et 19 ; et

{ii} de fournir les notifications, les informations, ‘et des copies des accords au
Régulateur Indépendant conformément aux Aticles 15, 18 et 19,

ne s'appliquent pas et que le non-respect de l’une de ces obligations ne constitue pas un
manquement à la présente Convention.

Régime de Licence relatif à la Sécurtis Ferroviaire

L'Etat envisage de développer un nouveau régime de licence relatif à la sécurité ferroviaire (le
« Régime de Licence relatif à la Sécurité Ferroviaire »). Les Parties discuteront de bonne foi de
tout Régime de Licence relatif à la Sécurité Ferroviaire qui pourra être développé mais conviennent
que ledit régime ne s'appligséra qu'aux Infrastructures du Projet et au Propriétaire des
Infrastructures, à l'Exploitant &eë Infrastructures, au Client Fondateur, aux Contractant du Projet et
à leurs Affiliées respectives dès lors que le régime (y compris la législation établissant le régime)
est convenu à l'avance par le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et le
Client Fondateur {l'approbation de ce régime ne pouvant pas être refusée de manière
déraisonnable). Les Parties conviennent que tout Régime de Licence relatif à la Sécurité
Ferroviaire qui pourra être développé :

(a)
(Q)
(c)

(d)

(e)

bdp AO120260078v1 1201445658  22.5.2014

ne-Goncernera que les questions liées à la sécurité ferroviaire ;
s'appliquera de façon uniforme à tous les chemins de fer sur le territoire guinéen ;

n'imposera pas des normes plus élevées, en ce qui concerne les Infrastructures du Projet,
que celles qui sont requises en vertu de la présente Convention ;

n'aura pas pour conséquence l'impossibilité, pour le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et le Client Fondateur, de bénéficier des droits ou
d'exécuter les obligations qui leur sont respectivement conférés en vertu de la présente
Convention ou n'interfèrera pas de manière significative avec lesdits droits ou
obligations ; et

fonctionnera de manière globalement similaire aux régimes de licence pour la sécurité
ferroviaire s'appliquant à l'échelle internationale.

Simandou Convention BOT

SECTION VII: APPROVISIONNEMENT ET EMPLOYÉS

26. APPROVISIONNEMENT LOCAL

Autant qu'il est possible, le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et les
Contractants du Projet doivent :

(a) utiliser des services et matières premières de source guinéenne et des produits fabriqués
en Guinée dans la mesure où ces services et produits sont disponibles à des conditions ce
prix compétitives à un niveau international et à des conditions de qualité, de garanties et
de délais de livraison également compétitives ;

{b) fournir une assistance raisonnable au développement régional, fournir une assistance aux
régions locales et chercher à créer de nouvelles opportunités d'activités et d'emplois,
notamment en recherchant des possibilités de travailler avec de fotits et moyens
fournisseurs guinéens ;

{c) chercher des opportunités afin de réaliser des synergies de contenü local en travaillant en
collaboration avec les institutions multilatérales, les organisatins non gouvernementales
et les acteurs du secteur industriel présents en Guinée ; et

(d) travailler en collaboration avec l'Etat, les institutions mulilatéraies, les organisations non
gouvermementales et les acteurs du secteur industrié” présents en Guinée afin d'identifier
les obstacles au développement du contenu Iccal et d'apporter les solutions à ces
obstacles,

en conformité avec la politique définissant les règles, principes et modalités de
renforcement de l'activité locale, conforrnément aux principes relatifs au contenu local
figurant en Annexe 6, devant être éisborés et signés par les Parties au plus tard six (6)
mois après la Date d'Entrée en Viguüeur laquelle pouvant être modifiée à tout moment d'un
commun accord entre les Parties (la « Politique du Contenu Local »).

27. EMPLOI DU PERSONNEL

(a) Sous réserve des stipulations de l'Article 28, pour la durée de la présente Convention, le
Propriétaire dès Infrastructures et l'Exploitant des Infrastructures et leurs Affiliées
respectives impliquées dans le Projet et les Contractants du Projet s'engagent à :

{) employer en priorité des nationaux et / ou résidents guinéens pour répondre à
leurs besoins en main d'œuvre non qualifiée, à des conditions de rémunération
conformes aux pratiques locales guinéennes ; et

fi} donner la préférence aux nationaux guinéens justifiant de la qualification et de
l'expérience requise par le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures pour les emplois de catégorie cadre/cadre supérieur (en cs, inclus
les postes de direction) conformément à la Législation en Vigueur ;

(ii) mettre en œuvre un programme de formation et de promotion pour les employés
ressortissants guinéens afin de leur permettre d'acquérir l'expérience nécessaire
pour occuper des postes de cadres / cadres supérieurs au sein de la direction et
d'optimiser le développement de leurs capacités techniques et de gestion et
d'assurer un transfert effectif des connaissances en ce qui concerne les
systèmes et procédures applicables au Projet d'Infrastructures ; et

ip A0120260078vT 1201445869  22.5.2014 page (100)
Simandou Convention BOT

(iv) respecter les Lois et Règlementations relatives à la santé publique.

Sous réserve de la Législation en Vigueur, le Propriétaire des Infrastructures, l'Exploitant
des Infrastructures et leurs Affiliées respectives et les Contractants du Projet ne doivent
être soumis à aucune restriction en ce qui concerne les méthodes de sélection, de
recrutement, de nomination, de promotion, de licenciement de leurs employés.

{&b) L'Exploitant des Infrastructures s'engage à contribuer, à compter de la Date d'Achèvement
des Infrastructures, à la mise en place :

(0) d'installations médicales et scolaires, correspondants aux besoins normaux des
travailleurs, et de leurs familles; et

(ii) sur le plan local, d'installations de loisirs pour son personnel.

{c) L'Etat s'engage à accorder au Propriétaire des Infrastructures, à l'Expioitant des
Infrastructures et à leurs Affiliées et aux Contractants du Projet, les Autorisations requises
pour permettre aux employés d'effectuer des heures supplémentaires et'de travailler la nuit
ou pendant les Jours habituellement chômés ou fériés, confonñément aux Lois et
Règlementations.

{d) L'Etat s'engage à n’appliquer à l'égard du Propriétaire des‘inirastructures, de l'Exploitant
des Infrastructures et de leurs Affiliées et des Contractantsdu Projet, ainsi qu'à l'égard de
leur personnel respectif, aucune mesure en matière ds législation du travail ou sociale
prévues par les Lois et Règlementations qui puisse être considérée comme discriminatoire
par rapport à celles auxquelles sont assujetties les entreprises exerçant une activité
similaire en Guinée.

(e) Sous réserve des stipulations du présent-Añticle 27 et de la Législation en Vigueur, le
Propriétaire des Infrastructures, l'Exploñänt des Infrastructures et leurs Affiliées respectives
et les Contractants du Projet ne-subiront aucune restriction quant à la sélection,
l'embauche, l'affectation, la proniotion ou le licenciement du personnel. Toutefois, le
Propriétaire des Infrastructures) et l'Exploitant des Infrastructures s'engagent, dès le
démarrage des travaux de ccñistruction des Infrastructures du Projet, à nommer au moins

un cadre de nationalitéCguinéenne de leur choix à un niveau de direction dans le
Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon le cas).

28. EMPLOI DU PERSONNEL EXPATRIE

Pour leurs Activités en Guinée, le Propriétaire des infrastructures, l'Exploitant des Infrastructures,
leurs Affiliées respectives impliquées dans le Projet et les Contractants du Projet auront toute
liberté pou *ecruter tout employé expatrié qui, selon leur avis raisonnable, est nécessaire à la
conduite fficace des Activités d'Infrastructures et à leur réussite. Les permis et Autorisations
requis pour les employés expatriés doivent être délivrés par l'Etat (sauf dans des cas exceptionnels
où-pour des raisons objectives et manifestes de sécurité publique, le Propriétaire des
infrastructures, l'Exploitant des Infrastructures, leurs Affillées respectives et les Sous-Traitants
Directs ayant été présentées, il ne serait pas opportun de délivrer un tel permis) dans les
conditions suivantes :

(a) Un permis de travail sera délivré à titre individuel à chaque membre du personnel expatrié
à la demande du Propriétaire des Infrastructures, de l'Exploitant des Infrastructures, de
leurs Affillées respectives ou des Contractants du Projet (selon le cas). Le permis sera
délivré dans un délai de quinze (15) Jours à compter de la date de dépôt du dossier
complet auprès des services administratifs compétents, sauf si, pour des raisons de
sécurité publique, il ne serait pas opportun de délivrer un tel permis.

dp AOT28260078vi 120144568  22.5.2014

Simandou Convention BOT

Le permis de travail sera délivré pour une période renouvelable de trois (83) ans si le contrat
de travail est conclu pour une durée indéterminée et pour la durée du contrat si celui-ci a
été conclu pour une durée déterminée. Le renouvellement du permis de travail s'effectuera
dans les mêmes conditions que celles fixées au paragraphe précédent de cet Article 28(a).

{b) Les employés expatriés ainsi que les membres de leur famille (conjoints, enfants à charge)
devront également être titulaire d'un visa de séjour pour pouvoir résider en Guinée. Le visa
sera délivré à titre individuel, à la demande de l'intéressé ou de la société.

Le visa doit être délivré dans un délai maximum de quinze (15} Jours à compter de la daté
du dépôt du dossier complet auprès des services administratifs compétents, sauf si, bour
des raisons manifestes de sécurité publique, il ne serait pas opportun de délivrer-un tel
visa.

Le renouvellement du visa s'effectuera dans les mêmes conditions que celles fixées aux
paragraphes précédents de cet Article 28(b).

(c) Un visa d'entrée et de sortie permanent sera octroyé aux employés expatriés à la demande
du Propriétaire des Infrastructures, de l'Exploitant des Infrastructures, de leurs Affiliées ou
des Contractants du Projet (selon le cas).

En plus des garanties fournies conformément à l'Article 38; l'Etat s'engage en particulier,
pour la durée de la Convention, à ne pas prononcer ni écicter à l'égard du Propriétaire des
Infrastructures, de l'Exploitant des Infrastructures et-Ge leurs Affiliées respectives et des
Contractants du Projet de mesures impliquant (une restriction des conditions dans
lesquelles la Législation en Vigueur permet :

{) l'entrée, le séjour et la sortie de tôut membre du personnel du Propriétaire des
Infrastructures, de l'Exploitant.d8s Infrastructures et de leurs Affiliées respectives
et des Contractants du Projet, des familles de ce personnel et de leurs biens
personnels ; ou

(ii) sous réserve des stipulations de l'Article 27, le libre recrutement ou licenciement
par le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et leurs
Affiliées respectives et les Contractants du Projet des personnes de leurs choix,
quelle que stit leur nationalité.

SECTION VIII: RÉGIME FISCAL ET DOUANIER

29. STIPULATIONS GÉNÉRALES

@) Cotñpte-tenu du caractère particulier du Projet d'infrastructures, qui nécessite des
iñvestissements d'une ampleur exceptionnelle, en particulier pour les infrastructures de
base, de grand intérêt pour l'économie nationale et qui sont normalement à la charge de
l'Etat, les Articles 29 à 37 ci-après, conjointement avec l'Annexe Fiscale, déterminent le
traitement préférentiel applicable au Projet d'Infrastructures. Ce régime est applicable dès
la Date d'Entrée en Vigueur de la présente Convention et jusqu'à l'expiration de la Durée,
comme le prévoit l'Article 4.1 ci-dessus. L'Annexe Fiscale s'applique aux Activités
d'infrastructures sauf en cas d'incompatibilité avec ce qui est prévu à la présente
Convention.

{b) À l'exception des Taxes expressément mentionnées à la présente Convention et qui
s'appliquent conformément aux règles énoncées aux présentes et dans les Annexes ou, en
cas d'absence de telles règles, conformément à la Loi BOT et à tout autre Législation en
Vigueur, les sociétés participant directement à la mise en œuvre du Projet, ne doivent pour

bp AD120260078vi 1201445668 22.5.2014 page (102)

AA
Simandou Convention BOT

ce qui concerne leur païticipation dans le Projet, être soumises à aucune autre Taxe en
Guinée.

{c) Les apporteurs de financements pour le Projet, seront exonérés de toutes taxes, droits ou
autres impôts payables en relation avec le financement du Projet, y compris, tout montant
qui pourrait être normalement exigible au titre de l'inscription ou des mesures nécessaires
à la mise en œuvre de toutes sûretés qui seraient fournies dans le cadre d' un tel
financement.

{d) Au fur et à mesure que le Client Fondateur ou les services fiscaux compétents en Guinéé
identifient le besoin de préciser le champ d'application ou les modalités de calcul d'uñe
Taxe ou de créer ou modifier un régime d'exemption fiscale et douanière, les Parties
s'engagent à établir des règles détaillées prévoyant la portée, le sens, l'interprétation et
l'application de la disposition particulière nécessitant d'être clarifiée, créée.ou modifiée
conformément aux principes résultant de la présente Convention.

30. RÉGIME FISCAL APPLICABLE AU DEVELOPPEMENT ET À ILA/CONSTRUCTION DU
PROJET DE L'INFRASTRUCTURE

À compter de la Date d'Entrée en Vigueur et pendant toute la Duréë de la présente Convention, le
Propriétaire des Infrastructures, l'Exploitant des Infrastructures, es Sous-Traitants Directs et leurs
Afiiliées respectives ainsi que les Parties au Financement participant directement au
développement et à la construction du Projet d'Infrastruciures, ne pourront, pour ce qui concerne
leur participation dans le Projet, être assujettis en Guin$£’qu'aux Taxes suivantes :

() droits fixes d'octroi et de renouvellement des permis ;

tb) redevances d'occupation dont les tau* à payer annuellement sont précisées à l'Annexe
Fiscale ;

(c) versement forfaitaire au taux de six pour cent (6) % sur les salaires versés en Guinée et
hors de Guinée aux employés résidents des sociétés dont le siège social est situé en
Guinée ;

(d) taxe unique sur les véhi£ules à l'exception des véhicules et engins de chantier ;

(e) pour les sociétés ont le siège social est en Guinée, la part patronale des cotisations de
Sécurité Sociale ;

(f) taxes sur leÿ contrats d'assurances ;
(g} retenues à la source :
Gi) les travailleurs nationaux sont assujettis au paiement de l'impôt sur le revenu ;

ti) une retenue à la source libératoire de tout autre Taxe est faite sur les revenus
salariaux versés par les sociétés dont le siège social est en Guinée à son
personnel expatrié qui réside plus de cent quatre-vingt-trois (183) Jours en
Guinée sur une quelconque période de douze (12} mois au taux de dix pour cent
(10) % des salaires payés en Guinée et hors Guinée ;

Gi} les retenues visées ci-dessus sont à la charge des employés ou prestataires de
services et sont versées par l'entreprise bénéficiaire de la prestation ; et

{h) T.V.A : le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et leurs Affiliées
respectives seront exonérés de T.V.A. sur toutes les importations nécessaires au Projet, à
l'exception du matériel et effets exclusivement destinés à l'usage personnel des employés
du Propriétaire des Infrastructures, de l'Exploitant des Infrastructures et de leurs Affiliées

ip AOT28260078v1 1201445603  22.5.2014 ie | page (108) \
Simandou Convention BOT

respectives. Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures (selon le
cas) établira une liste indicative du matériel à importer, dont ses Affillées seront chargées
de l'importation, et s'engage à ce que ce matériel soit exclusivement utilisé pour les
besoins du Projet d'Infrastructures. Cette liste, une fois transmise au Centre de Promotion
et de Développement Minier (« CPDM >), sera approuvée conjointement par le Ministère
de l'Economie et des Finances et le Ministère des Mines et de la Géologie, lesquels
Ministères feront leur meilleurs efforts afin de publier ladite approbation dans un délai
maximum de quinze (15) Jours. La liste d'importation étant purement indicative, elle peut
être complétée ou mise à jour des éléments supplémentaires au fur et à mesure des
besoins, aux fins du Projet d'Infrastructures. Les arrêtés supplémentaires doivent être émis
selon la même procédure. Les Parties s'engagent par ailleurs à discuter et convenirn tant
que de besoin et au fur et à mesure de l'avancement du Projet de toutes procédures
permettant de répondre de manière plus efficace aux besoins du Projet.

{i} Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures &t leurs Affiliées
respectives seront également exonérés de T.V.A. sur tous les achate (carburant compris)
et sur tous les services nécessaires au Projet d'infrastructures, quel}s que soit la nationalité
et / ou quel que soit le lieu de résidence du fournisseur où du prestataire. L'exonération
prévue au présent Article 30() s'appliquera à tous les Sous-Traïtants Directs, tant
nationaux qu'aux étrangers travaillant exclusivement sur le-Frojet d'Infrastructures.

Le carburant importé ou acheté localement pour les-bésoins du Projet d'Infrastructures
sera également exonéré de T.V.A. suivant le même srincipe.

Pour les Sous-Traitants Directs qui ne bénéficieront pas des exemptions ci-dessus, la
TVA. facturée par les Sous-Traitants Directs au Propriétaire des Infrastructures, à
l'Exploitant des Infrastructures et à léur Affillées respectives sera remboursée au
Propriétaire des Infrastructures, à l'Exploitant des Infrastructures et à leurs Affiliées
respectives au cours du mois suivänt celui au cours duquel le paiement de la T.V.A.

concernée a été effectuée par ies Sous-Traitants Directs à l'autorité administrative
compétente.

Les certificats d'exonération ou tout autre document convenu entre le Propriétaire des
Infrastructures, l'Explaitant des Infrastructures et l'Etat, signés par les autorités fiscales ou
douanières guinéennes, doivent être transmis par le Propriétaire des Infrastructures et
l'Exploitant des infrastructures (selon le cas), à leurs Affiliées respectives et aux Sous-
Traïtants Direcis.

Conformément à l'Article 2.2.1.8 de l'Annexe Fiscale, les dispositions du présent Article
80(i) s'appliqueront pleinement à la phase d'exploitation.

31. RÉGIME FISCAL APPLICABLE DURANT LA PHASE D'EXPLOITATION

À compter de la Date d'Achèvement des Infrastructures, le Propriétaire des Infrastructures,
l'Exsloitant des Infrastructures, leurs Affiliées respectives et les Sous-Traitants Directs participant
directement à la mise en œuvre du Projet d'Infrastructures, doivent être, pour ce qui concerne leur
participation dans le Projet, assujettis au paiement, au titre des activités visées au présent Article,
de toutes les Taxes énoncées à l'Article 30 conformément aux dispositions du présent Article et les
exonérations ou aménagements prévues à l'Article 30 seront également applicables. En outre, ces
mêmes entreprises seront assujetties aux Taxes limitativement énumérées ci-après.

31.1 Impôt sur les bénéfices des sociétés

(a) Une exonération de tout impêt sur les bénéfices des sociétés (y compris la Taxe forfaitaire
minimale) et des impôts directs s'appliquera au Propriétaire des Infrastructures, à

dp ADT2826007avI 1201446868 _22.5.2014 b pags (104)
&

Simandou Convention BOT

l'Exploitant des Infrastructures, à leurs Affiliées respectives et aux Sous-Traïitants Directs,
jusqu'au recouvrement intégral de l'investissement, incluant les extensions, en ligne avec
la Période de Remboursement de l'investissement.

{b) À l'expiration de cette période, le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures, leurs Affiliées respectives et les Sous-Traitants Directs doivent s'acquitter
d'un impôt sur les bénéfices des sociétés à un taux de trente pour cent (30) % ou à un
éventuel autre taux d'imposition plus favorable prévu par les Lois et Règlementations.

(c) (Report à nouveau déficitaire) Les pertes peuvent être reportées sur les cinq (5j
exercices suivant l'exercice déficitaire. Toutefois, les amortissements réputés différés ‘an
période déficitaire, incluant les amortissements pratiqués durant la période d'exonération,
et notamment les amortissements des frais de premier établissement, peuvent être
cumulés et reportés sans limitation de temps sur les exercices subséguients jusqu'à
concurrence du revenu imposable.

(d) (Calcul du revenu imposable) Sauf dispositions contraires de la présente Convention et
notamment de son Annexe Fiscale, le revenu imposable est déterminé conformément aux
règles du Code général des impôts guinéen qui s'applique conférmément à la Législation
en Vigueur.

{e) (Déductions du revenu imposable) Le montant iotal des intérêts, des autres frais et des
coûts payables par le Propriétaire des Infrastructures o&”l'Exploitant des Infrastructures se
rapportant à un Document de Financement, y compris les intérêts produits par les comptes
courants d'actionnaires, ou se rapportant à tout aütre accord conclu par le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives ou les Sous-
Traitants Directs, est entièrement déductible &u revenu imposable.

4) (Crédit d'investissement) Le Praÿriétaire des Infrastructures, l'Exploitant des
Infrastructures, leurs Affiliées respectives et les Sous-Traitants Directs ont droit à un crédit
d'investissement représentant cinq pour cent (5) % de tout investissement effectué au
cours de l'exercice. Cette allosaiion est admissible au titre d'une déduction sur le caleul du
bénéfice imposable.

(g) (Déficits fiscaux) Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures, leurs
Affiliées respectives.et les Sous-Traitants Directs doivent chacun bénéficier du droit de
transférer leurs déficits fiscaux au Client Fondateur et/ou à l'un de ses Affiliées et de
bénéficier du-transfert des déficits fiscaux de leurs Affiliées conformément à l'Annexe
Fiscale.

31.2 Retenue à la source sur les frais de prestations de services payés aux Sous-
Fraîtants Direcis du Projet étrangers non établis en Guinée

(a) Une retenue à la source libératoire de tous autres impôts sur le revenu est faite sur les
frais de prestations de services versés aux Sous-Traitants Directs non-résidents guinéens,
à raison de toute activité déployée en Guinée pendant plus de trois mois consécutifs au
cours d'une année civile ;

(b) Le taux de retenue à la source est de (i} dix pour cent (10) % en ce qui concerne les Sous-
Traitants Directs qui sont prestataires de services ou (ii) dix pour cent (10) % après
déduction de toutes les dépenses engagées par les Sous-Traïtants Directs qui sont sous-
traitants de travaux ;

(c) Aux fins du présent Article, une société étrangère opérant uniquement pour le Projet
d'Infrastructures sans avoir constitué de filiale guinéenne doit être réputée non établie en

bdp A0129260073v1 1201445638 22.5.2014 & | page (105) l(

Simandou Convention BOT

Guinée, quelles que soient la durée de l'exercice de ses activités ou les conditions de sa
présence en Guinée ; et

{d) La retenue à la source susvisée est due par les Sous-Traitants Directs et doit être payée
par la société bénéficiant de ces services ou de ces travaux.

31.3  Retenue à la source sur les dividendes

Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives ei
les Sous-Traitants Directs doivent être totalement exonérés de Taxe et de retenue à la source sûr
les dividendes et sur toutes les autres distributions aux actionnaires.

314  Retenue à la source sur les intérêts

Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives et les
Sous-Traitants Directs doivent être totalement exonérés de Taxe et de retsnue à la source sur les
intérêts versés aux actionnaires et / ou à toute Partie au Financement.

31.5 Contributions au développement économique

{a) Le Propriétaire des Infrastructures contribuera äu développement économique des
populations résidant dans les environs immédiats des Terrains du Projet, en participant à
des projets d'initiative locale sélectionnés en-coordination avec les Autorités compétentes.

{b) Le Propriétaire des Infrastructures contribüera à ces actions en espèces ou en nature dans
la limite de zéro virgule vingt-cinq pour cent (0,25) % de son chiffre d'affaires brut annuel.
Cette contribution est déductible dutevenu imposable.

31.6  Allègements fiscaux

Sauf stipulation contraire das la présente Convention, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et leurs Affillées respectives et les Sous-Traitants Directs ainsi que
les Parties au Financement bénéficient des exonérations suivantes :

(a) l'exonération d'impôt minimum forfaitaire ;
(b} l'exonération de la contribution des patentes ;
{c) l'exonération des droits d'enregistrement et de timbres sur les actes relatifs à la constitution

dé la société, à toute transformation et aux augmentations de capital nécessaires à la
réalisation du Projet d'Infrastruciures ;

{d} l'exonération des droits d'enregistrement pour les contrats nécessaires à la réalisation du
Projet d'Infrastruciures ;

{e) l'exonération des droits d'enregistrement sur toute transaction financière ou tout Document
de Financement impliquant le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures ou leurs Affiliées respectives ;

(f) l'exonération de la contribution foncière unique ;
{(g) l'exonération du paiement forfaitaire sur les salaires pendant une période de dix (10) ans ;

“bip A0128260073v1 1201445635: 2252014 | page (106) &
Simandou Convention BOT

{h)

(0)

ü

l'exonération de la taxe de formation professionnelle au taux de un et demi pour cent
(1,5)% du montant total des salaires, à condition que les dépenses de formation
directement supportées et comptabilisées par le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et leurs Affiliées respectives et les Sous-Traitants Directs
dépassent le montant de cette taxe ou qu'ils disposent de leurs propres centres de

formation;

l'exonération de la taxe d'apprentissage jusqu'à l'amortissement complet de tous leurs
actifs ;

l'exonération des droits de licences commerciales jusqu'à l'amortissement complet de tous
leurs actifs ;

l'exonération de taxes foncières jusqu'à l'amortissement complet de tous leurs aciits ;
l'exonération de tous les frais fixes et redevances ; et

l'exonération de la redevance au propriétaire du sol.

RÉGIME DOUANIER APPLICABLE À LA PHASE D'ETUDE

Pour toutes leurs activités relatives au Projet d'Infrastructures, à compter de la Date d'Entrée en
Vigueur et pendant toute la durée des activités d'Etude, lé” Propriétaire des Infrastructures,
l'Exploitant des Infrastructures, leurs Affiliées respectives_£&ÿ les Sous-Traïtants Directs doivent
bénéficier des avantages douaniers prévus aux Articles 32:1 à 32.8.

82.1
(a)

tb)

(c)

(d)

32.2
(a)

Admission temporaire

Tous équipements, matériaux, machinss, appareils, véhicules commerciaux et de
tourisme, treuils et centrales électrisies importés par les personnes visées au présent
Article et destinés aux activités d'études doit bénéficier de l'Admission Temporaire gratuite
sur une base pro rata pour la dürée des travaux. Si les articles importés dans le cadre de
l'Admission Temporaire contir'üent d'être utilisés après l'activité d'étude aux fins du Projet
d'infrastructures, ils doivent être traités comme étant exonérés de T.V.A. et le régime
douanier de l'admissiorÿ#mporaire sera prolongé ;

À l'expiration des activités d'étude, tous les articles ainsi admis à titre temporaire peuvent
être réexportés, vendus sur le territoire guinéen, donnés à titre gracieux en Guinée,
endommagés àu transformés en pièces de rechange ;

Les personnes visées par le présent Article 32.1 doivent transmettre au CPDM et au
Servicè des Douanes, au cours du premier trimestre de chaque année, une déclaration
concernant tout article admis au titre de l'Admission Temporaire ;

En cas de revente en Guinée de tout actif ainsi importé dans le cadre de l'Admission
Temporaire par l'une des personnes visées au présent Article, celle-ci devient redevable
de l'ensemble des frais et redevances dû conformément à la Législation en Vigueur (y
compris l'Article 154 du Code Minier).

Allègements douaniers

Les approvisionnements et les pièces détachées nécessaires au fonctionnement des
installations et du matériel professionnels doivent bénéficier de l'exonération complète des
droits de douane, taxes et cotisations ;

bipAGI20260073v1 1201445638  22.5.2014

FE
Simandou Convention BOT

{b) Les carburants nécessaires au fonctionnement des matériels et équipements de
recherches bénéficieront de la structure du prix appliqué au secteur minier.

82.3 Effets personnels

Les effets personnels importés par les personnes visées au présent Article 32.3 dans les six (6)
mois suivant leur arrivée sont exonérés, conformément à la Législation en Vigueur. En cas de
revente de ces effets en Guinée, les droits doivent être payés conformément à la Législation er
Vigueur.

33. RÉGIME DOUANIER APPLICABLE AUX ACTIVITÉS DE CONSTRUCTION ET
D'EXTENSION

33.1  Allègements douaniers

() À compier de l'achat et du transport d'objets ou équipements, A{ong délai de livraison
destinés aux Infrastructures du Projet, le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures, leurs Affiliées respectives et les Sous-Traitants Directs peuvent bénéficier,
pour leurs activités relatives au Projet d'Infrastructures, de l'exonération complète des
droits de douane, taxes et cotisations sur l'équipement, les matériaux, la machinerie
lourde, les treuils et les véhicules, à l'exception de véhicules de tourisme et des denrées
alimentaires. Les pièces de rechange, le carburant et les lubrifiants nécessaires à ces
biens d'équipement sont également exonérés. L'exonération sur le carburant et les
lubrifiants doit être appliquée conformémert à l'Annexe Fiscale.

b) Toutefois, les marchandises spécifiéés ci-dessus sont soumises auprès des services
douaniers au règlement d'un droit d'éiregistrement, au taux de un demi pour cent (0,5) %
de la valeur CAF des biens d'équipement importés à concurrence d'un volume
d'importations de vingt (20) milions de Dollars.

33.2 Admission Temporaire

L'ensemble des équipéments, des matériaux, des machines, des appareils, des véhicules
commerciaux et de tourisme, des treuils et du matériel flottant destiné à un usage temporaire en
Guinée, pour la mise en œuvre de tous les travaux de construction ou d'extension requis pour le
Projet d'Infrastructures, est placé dans le cadre de l'Admission Temporaire, conformément aux
modalités prévues à l'Article 32.1.

34. RÉGIME DOUANIER APPLICABLE AUX ACTIVITÉS D'EXPLOITATION ET
D'ENTRETIEN

À compter de la Date d'Achèvement des Infrastructures, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures, leurs Affiliées respectives et les Sous-Traitants Directs doivent être
assujettis au paiement, au titre de leurs activités concernant le Projet d'Infrastructures, de tous les
frais et droits de douane prévus par la Législation en Vigueur à l'exception de ce qui suit.

(a) Aucune TVA à l'importation, ni aucun droit de douane ne sont dus pour les équipements,
les engins, les machines lourdes, le carburant, les lubrifiants, les autres produits pétroliers,
les outils de production et les véhicules (y compris, les locomotives, les véhicules

bip AO128260078v1 1201446685 22.5.2014 l ane Â
Simandou Convention BOT

d'entretien et de transport) directement impliqués dans les travaux d'exploitation des
Infrastructures du Projet.

Un allégement du droit d'enregistrement de un demi pour cent (0,5) % doit s'appliquer,
sous réserve des modalités prévues pour la phase des travaux de construction et
d'extension, conformément à l'Article 33.1 ci-dessus.

(b) L'ensemble du carburant, des lubrifiants et autres produits utilisés pour les Activités
d'Infrastructures est exonéré sur le fondement de l'Annexe Fiscale.

35. STABILISATION DU RÉGIME FISCAL ET DOUANIER

(a) Sous réserve des stipulations de la présente Convention, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives (et les Sous-
Traitants Directs ne seront assujettis au titre des Activités d'Infrastructures, à aucune Taxe,
y compris les droits et taxes à l'exportation et la taxe sur la valeur âjoutée, autres que
celles expressément visés à la présente Convention.

&b) En vertu de la présente Convention, le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures, leurs Affillées respectives et les Sous-Träitants Directs doivent être
autorisés à bénéficier, pour les Activités d'infrastructure, de la stabilisation du Régime
Fiscal et Douanier en vigueur au jour de fa signature“de la Convention d'Origine et ce
pendant toute la durée du Projet.

(c) Les stipulations de cet Article 35 s'appliquent uniquement au Propriétaire des
Infrastructures, à l'Exploitant des Infrastructures, à leurs Affiliées respectives et aux Sous-
Traitants Directs dans la mesure où ils accéptent de se conformer, et se conforment, dans
l'exécution des Activités d'Infrastructures; "aux stipulations de la présente Convention.

36. CALCUL DES IMPÔTS ET TAXES

(a) Le calcul des Taxes est affectué sur la base d'une comptabilité et d'une monnaie de
compte exprimées en‘isut temps en Dollars lesquels sont ensuite convertis en Francs
guinéens dans les conditions suivantes :

{i) s'agissant des Taxes assises sur une période de référence de douze (12) mois
(te! que l'Impôt sur les bénéfices des sociétés), le taux de change applicable sera
l&-taux moyen de la Banque Centrale de la République de Guinée applicable
pour cette période de référence ; et

{ii s'agissant de tout autre impôt, le taux de change applicable sera celui de la
Banque Centrale de la République de Guinée en vigueur à la date d'exigibilité de
l'impôt.

{#b} Les taux de change indiqués ci-dessus sont également applicables au calcul des
redressements ultérieurs, des intérêts et des pénalités ultérieurs, ainsi que pour le
remboursement de toute Taxe indüment payée.

bp AOT226007 SVT 12014456  22.5.2014 ra h page (108ÿ &
Simandou Convention BOT

37. AUTRES STIPULATIONS

37.1 Principes comptables

(a) Concernant le Projet d'Infrastructures, le Propriétaire des infrastructures et l'Exploitant des
Infrastructures sont chacun autorisés à conserver leurs comptes en Dollars, mais en
respectant les normes comptables et les principes fiscaux applicables contenus dans
l'Annexe Fiscale et avec les stipulations du plan comptable guinéen qui ne s'y opposent
pas.

) Les documents comptables doivent être sincères, complets, détaillés et accompagnés das
pièces justificatives permettant d'en vérifier l'exactitude. Les documents comptables
peuvent être inspectés par les représentants de l'Etat expressément nommés à ceteifet.

{c) Chacun du Propriétaire des Infrastructures et de l'Exploitant des Inirastruciures
s'engagent, en outre, à permettre le contrôle par les représentants de l'Etat dûment
autorisés, de tous les comptes ou écritures se trouvant à l'étranger et sc fapportant à leurs
activités en Guinée.

{d) (Etats financiers annuels) Les états financiers qui sont demandés au Propriétaire des
Infrastructures, à l'Exploitant des Infrastructures et à leurs Affiliées respectives, constitués
en Guinée, conformément aux Lois et Règlementations {bilans, comptes de résultat,
tableaux des grandeurs, caractéristiques de gestion, tatieau de financement) doivent être
convertis et présentés en Francs guinéens sous réserve des modalités prévues par la
présente Convention.

(e) {Rapports intermédiaires) À des fins desuivi, le Propriétaire des Infrastructures,
l'Exploitant des Infrastructures et leurs Affliées respectives, constitués en Guinée feront
parvenir à la Banque Centrale de la Rébüblique de Guinée, dans les plus brefs délais à la
fin de chaque trimestre, des états financiers intermédiaires auxquels seront annexés les
pièces justificatives nécessaires décrivant les opérations effectuées au cours du trimestre
considéré.

(f) (Confidentialité) Toutes ‘es informations fournies à l'Etat par le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et leurs Affiliées respectives conformément
au présent Article 37.4; doivent être considérées comme confidentielles et l'Etat s'engage à
ne pas en divuiqüer le contenu à des tiers sans le consentement préalable écrit du
Propriétaire des” Infrastructures, de l'Exploitant des Infrastructures ou de l'Affiliée,
constituée a) Guinée (selon le cas), ledit consentement ne pouvant être refusé sans motif
raisonnable.

37.2. :Üéssion d'actifs, d'emprunts, d'actions, fusions, scissions, ventes d'entreprise,
transferis partiels d'actifs

Aucune Taxe n'est applicable aux transferts d'actifs, d'emprunts, d'actions, aux fusions, aux
scissions et aux ventes d'entreprises, aux apports d'actifs ni aux autres opérations semblables,
réalisées aux fins ou dans le cadre du Projet d'infrastructures entre l'une des Parties et ses
Affiliées, entre le Propriétaire des Infrastructures et ses actionnaires ou entre le Propriétaire des
Infrastructures et un membre du Groupe Rio Tinto.

np A0128260073v1 120144563 22.5.2014 , page (110)
& D
Simandou Convention BOT

373  Stipulations plus favorables

Le Propriétaire des Infrastructures, l'Exploitant des Infrastructures et leurs Aïfiliées respectives,
constitués en Guinée, sont à tout moment libres de choisir d'être assujettis aux stipulations fiscales
et douanières plus favorables, découlant du Changement de Législation ou accordé, par la suite, à
un concurrent du Propriétaire des Infrastructures, de l'Exploitant des Infrastructures ou de leurs
Affiliées respectives, constitués en Guinée et exerçant une activité identique ou semblable.

87.4  Non-discrimination
Sans limiter la portée des stipulations de la présente Section 8, l'Etat s'engage à ne pas :

{a) Imposer, permettre ou autoriser à une Autorité Gouvernementale d'imposer des iaxes, taux
ou frais discriminatoires, quelle qu'en soit la nature, concernant les terrains, biens ou
autres actifs, produits, matériaux ou services utilisés ou produits par où äu moyen des
activités du Propriétaire des Infrastructures, de l'Exploitant des Infrastictures et de leurs
Affiliées respectives ou des Sous-Traïtants Directs dans le- cadre des Activités
d'infrastructures ou des Infrastructures du Projet ; ou

tb) prendre ou permettre que soient prises par l'Etat ou une Autïité Gouvernementale toute
autre mesure discriminatoire susceptible de priver le Fropriétaire des Infrastructures,
l'Exploitant des Infrastructures, leurs Affiliées respective$ ou les Sous-Traitants Directs de
la pleine jouissance des droïts accordés ou destinés à être accordés en vertu de la
présente Convention.

SECTION IX: STIPULATIONS CONCERNANT LES GARANTIES D'ETAT ET
L'ENVIRONNEMENT

38. GARANTIES EN VERTU DE LA :-OI BOT ET DU CODE DES INVESTISSEMENTS

(a) Aux fins du présent Article 88, le Propriétaire des Infrastructures, la Holding du Propriétaire
des Infrastructures, l'Expidiiant des Infrastructures et le Client Fondateur et leurs Affiliées
respectives ainsi que l2$'actionnaires de ces Affiliées sont qualifiés d'investisseurs au sens
de la Loi BOT (et'sont, aux fins du présent Article 38, collectivement dénommés les
« Investisseurs +}.

(b} Les Investisseurs et les Coniractants du Projet doivent, au minimum, bénéficier des
protections ‘et des garanties conférées par la Loi BOT. Les exemptions et avantages
fiscaux conférés par la Loi BOT doivent être considérés comme constituant un seuil
minimum et ne doivent pas être considérés comme limitant l'application du Régime Fiscal
et Douanier en application de la présente Convention. II est également reconnu et accepté
aux fins des présentes que le Propriétaire des Infrastructures, l'Exploitant des
Infrastructures et leurs Affiliées respectives devront aussi bénéficier des taxes et autres
exemptions offertes par la Loi BOT dans la mesure où celles-ci sont plus favorables que
celles qui sont offertes par les Articles 38 à 43, et de l'Annexe Fiscale.

() Les investissements réalisés dans les projets relatifs aux infrastructures ferroviaires et
portuaires étant réputés constituer une priorité pour l'économie nationale, le Projet
d'Infrastructures devra au minimum bénéficier du régime fiscal préférentiel conféré par
l'Article 9.6 de la Loi BOT.

(d) Chaque Investisseur et chaque Contractant du Projet bénéficie des protections
automatiquement conférées par le régime général du Code des Investissements et peut

bp AOT2S2GOU7SVT 120144568 _22.5.2014 | k ft page (111) b
Simandou Convention BOT

demander à bénéficier d'un ou plusieurs régimes spéciaux reconnus par le Code des
Investissements.

39. GARANTIES GENERALES

(a) L'Etat garantit au Propriétaire des Infrastructures, au Client Fondateur, à l'Exploitant des
Infrastructures, aux Contractants du Projet et à leurs Affiliées respectives, le maintien de
tous les avantages économiques ou financiers et des conditions fiscales et douanières
prévues dans la présente Convention. Toutes les modifications apportées à la Législatisin
en Vigueur, en particulier au Code Minier, y compris l'introduction de toutes Léis et
Règlementations qui viseraient à règlementer l'exploitation et l'usage des Infrastructures du
Projet ou les fonctions et pouvoirs du Régulateur Indépendant d'une manière qui ne soit
pas conforme avec les stipulations de la présente Convention (y compris sans limitation les
protocoles visés à l'Article 20), ne seront pas applicables au -Fropriétaire des
Infrastructures, au Client Fondateur, à l'Exploitant des Infrastructures, aux Contractants du
Projet et à leurs Affiliées respectives sans leur accord préalable. Totites ces modifications
adoptées après la signature de la présente Convention dans le cadre général de la
législation et qui pourrait être considérées comme étant favorsbles aussi bien à l'égard du
Propriétaire des Infrastructures, du Client Fondateur, del'Exploitant des Infrastructures,
des Contractants du Projet et de leurs Affiliées respectités pourront, à leur demande, être
étendues par l'Etat à ceux d'entre eux qui le demardéiaient dans la mesure où aucune de
ces extensions n'est en contradiction avec les drüits de priorité dont bénéficient le Client
Fondateur en veriu de la présente Convention.

{&) Sans limiter la portée des stipulations: de l'Article 39(a), les Parties reconnaissent,
conformément à la reconnaissance (jar l'Etat effectuée à l'article 3 de l'Accord
Transactionnel, que l'Etat a adopié”un nouveau code minier et conviennent que les
stipulations de la présente Convention établissent le statut prioritaire de la présente
Convention sur le Code Minis” (en ce compris toutes modifications qui pourraient être
apportées), sur tout nouveau code minier et sur toutes autres Lois et Règlementations
dans la mesure où ceux-ci sont applicables aux Activités d'Infrastructures.

{c) Les Parties reconnaissent et conviennent que les stipulations de la présente Convention
sont figées (y combris, en tout état de cause, celles concernant la participation de l'Etat et
aux questions fiscales) en l'absence d'accord ultérieur entre les Parties, et qu'en l'absence
de cet accord, celles-ci ne seront pas affectées par :

{i) des amendements apportés au Code Minier,
(ü) des nouvelles dispositions minières, ou
Qt} d'autres Lois et Règlementations actuelles ou futures,

incompatibles avec les termes de la présente Convention.

{&) L'Etat garantit au Propriétaire des Infrastructures, à l'Exploitant des Infrastructures et à
leurs Affiliées respectives et aux Contractants du Projet et aux personnes régulièrement
employées par ces entreprises, qu'ils ne feront jamais et de quelque façon que soit, l'objet
d'une discrimination légale ou administrative défavorable de droit ou de fait, et qu'ils
recevront un traitement juste et équitable.

(e) L'Etat pendant la Durée de la présente Convention, ne provoquera, ni n'édictera à l'égard
du Propriétaire des Infrastructures, de l'Exploitant des Infrastructures et de leurs Affiliées
respectives, et des Contractants du Projet aucune mesure (autres que celles requises en
cas d'extrême urgence pour des raisons manifestes et objectives de sécurité nationale ou

xip AOT26260078v1 120144568 22.5 2014 ÿ ÿ page (112) &
Simandou Convention BOT

d'ordre public, dans les hypothèses prévues à l'Article 39(e){iv)) restreignant les conditions
dans lesquelles les Lois et Règlementations permettent, en particulier :

{) le libre choix des fabricants, des sous-traitants, des fournisseurs et des
prestataires de services (sous réserve des stipulations de l'Article 26 ci-dessus) ;

ii) le fibre accès aux matières premières ;

(iii) la libre importation des marchandises, des matériaux, des équipements, des

machines, des installations, des pièces de rechange, biens consommables et
services, directement ou indirectement nécessaires au Projet
d'Infrastructures ; ou

{iv) la libre circulation à travers la Guinée des personnels, des équipements et des
biens visés au paragraphe précédent, ainsi que de tout service fourni dans le
cadre des Infrastructures du Projet.

) L'Etat s'engage à respecter, et à faire en sorte que les Autorités ouvernementales
respectent, toutes leurs obligations en application de chaque Documbñt Contractuel et de
la présente Convention, en particulier au fur et à mesure que-éela est requis afin de
s'assurer que la Date d'Achèvement des Infrastructures intefvienne au jour de la Date
Cible DAI.

(g) L'Etat garantit également que la présente Convention: la Convention de Base et tous
autres Documents Contractuels, sont conformes à a Constitution de la République de
Guinée et à tout traité international en vigueur à là Date d'Entrée en Vigueur.

40. GARANTIE DE TENUE DE COMPTE EN DEVISES ET TRANSFERT

(@) Pour les revenus provenant du C&ntrat de Prestations de Services Ferroviaires et
Portuaires et pour tous autres avoirs en devises étrangères, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives et les
Contractants du Projet sont-chacun autorisés à ouvrir des comptes en devises à l'étranger
auprès de banques co rciales étrangères de renommée internationale. Le Propriétaire
des Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives ou des
Contractants du Proist ne seront pas tenus, chacun en ce qui le concerne, de rapatrier en
Guinée les moritants figurant sur ces comptes en devises, à l'exception des sommes
nécessaires aux dépenses de toute nature que le Propriétaire des Infrastructures,
l'Exploitant.des Infrastructures, leurs Affiliées respectives et les Contractants du Projet ont
engagées en Guinée en Francs guinéens dans le cadre du Projet d'Infrastructures, étant
précisé que toutes les transactions et les mouvements financiers relatifs aux activités du
Propriétaire des Infrastructures, de l'Exploitant des Infrastructures, de leurs Affiliées
respectives et des Contractants du Projet doivent être reflétés dans leurs comptes et
registres en Guinée.

tb) Un accord tripartite entre le Propriétaire des Infrastructures, une banque étrangère et une

banque primaire guinéenne intermédiaire agréée, conclu au plus tard lors de la date de
réalisation de l'EFB des Infrastructures, dûment visé par les autorités financières
guinéennes prenant aussi en compte la règlementation guinéenne, devra préciser les
conditions et modalités du rapatriement des devises nécessaires au règlement des
dépenses encourues en Guinée. Dans le cadre de la présente Convention, le Propriétaire
des Infrastructures, l'Exploitant des Infrastructures, leurs Affiliées respectives et les
Contractants du Projet s'engagent chacun à utiliser en priorité les comptes en devises pour

xp ADI2H260078v1 1201445608 225.201 page (113) ô

7
Simandou Convention BOT

le règlement de toutes leurs dépenses courantes en Guinée, y compris notamment des
Taxes exigibles.

{c) Ilest garanti au Propriétaire des Infrastructures, l'Exploitant des Infrastructures, leurs
Aïfiliées respectives et les Contractants du Projet le libre transfert à l'étranger des
dividendes et produits des capitaux investis et du paiement d'intérêts, ainsi que le produit
de la liquidation ou de la réalisation de leurs avoirs.

(d) Il est garanti au personnel étranger résident en Guinée, qui sont employés par le
Propriétaire des Infrastructures, l'Exploitant des Infrastructures, leurs Affiiées respectives,
les Contractanis du Projet ou par toute société guinéenne participant au Projet
d'Infrastructures, la libre conversion et le libre transfert, vers leur pays d'origine, de‘iout ou
partie des salaires ou autres éléments de rémunération qui leur sont dus, sous récérve que
leurs Taxes aient été acquittées conformément aux stipulations de la présente Convention.

41. GARANTIES ADMINISTRATIVES ET RELATIVES AUX TERRAINS

(a) Outre les autres stipulations de la présente Convention, en particuiler les Articles 10 et 11,
l'Etat garantit au Propriétaire des Infrastruciures, à l'Exploitani-des Infrastructures et à leurs
Affiliées respectives immatriculées en Guinée, chacür en ce qui le concerne,
conformément au Décret PIN et à la présente Conventién, tous les droits de passage et de
servitudes sur les Terrains du Projet qui sont nééessaires pour les infrastructures de
transpori et de iret requises par le Projet d'Infraëtructures (étant précisé que, bien que la
majorité des Terrains du Projet sera, en principé, située à l'intérieur du Corridor, certains
Terrains du Projet, tels que ceux nécessairés par la réalisation des Voies d'Accès au Rail,
à la production et au transport d'électricité pour les Activités du Projet ou pour la
réinstallation des Personnes Affectées par le Projet pourront être situés, en tout ou partie,
en dehors des limites du Corridor lersque cela est nécessaire).

(b) L'occupation et l'utilisation d&ices terrains n'entraîneront pour le Propriétaire des
Infrastructures, l'Exploitant-dés Infrastructures ou l'une quelconque de leurs Affiliées
respectives immatriculée£ an Guinée aucun paiement de Taxe autre que ceux précisés
dans la présente Convétition,

(c) À la demande du Propriétaire des Infrastructures et / ou de l'Exploitant des Infrastructures,
l'Etat procèdera là réinstallation et / ou l'indemnisation (sous réserve du paiement en temps
utile par le Picpriétaire des Infrastructures tel que requis par le présent Article 41 (c)) de
toutes les Personnes Affectées par le Projet et dont la présence et / ou les droits sur ces
terrains, entraveraient les Activités d'Infrastructures. Cette réinstallation devra intervenir
coniarmément aux standards prévus dans le Cadre de PARC. Le Propriétaire des
lrrastructures sera tenu de payer, conformément au Cadre de PARC et dans les
conditions précisées à l'Annexe 5, une juste indemnité auxdites Personnes Affectées par le
Projet, Y compris pour toute privation de jouissance ou toute perte que les Activités
d'infrastructures pourraient causer aux titulaires des titres fonciers, de certificats
d'occupation ou de droits coutumiers.

{d) L'Etat déclare et garantit que toutes les Autorisations octroyées pour la réalisation des
Activités d'Infrastructures, à la Date d'Entrée en Vigueur, y compris, afin d'éviter toute
ambiguîté, celles mentionnées à l'Article 11, ont été octroyées dans le strict respect de la
Législation en Vigueur et que toutes Autorisations supplémentaires et tous les
renouvellements des Autorisations (à des conditions au moins aussi favorables) qui
pourraient être requis après la Date d'Entrée en Vigueur seront également octroyées dans
le strict respect de la Législation en Vigueur.

bdp A0129260073v1 1201744565 22.5.2014 2 1 =

Simandou Convention BOT

42. GARANTIES DE PROTECTION DES BIENS, DROITS, TITRES ET INTERETS

{a) Sous réserve des stipulations de la présente Convention, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et leurs Contractants du Projet, Affiliées et
actionnaires respectifs (individuellement désignée une « Entité Protégée »), ont le droit et
la pleine liberté de détenir, gérer, entretenir, utiliser, jouir et disposer de tous leurs biens,
droits, titres et intérêts et d'organiser leurs entreprises au mieux de leurs intérêts.

(b) L'Etat s'engage à ne pas exproprier, ni nationaliser, tout ou partie des biens, droits, titre$’at
intérêts d'une Entité Protégée, à moins qu'une telle mesure d'expropriation éù de
nationalisation ne respecte les règles de droit international et :

(i) soit prise pour des motifs d'intérêt national, et dans le respect de la Législation en
Vigueur, en particulier la Constitution guinéenne ;

Gi) ne soit pas discriminatoire ; et

(ii) ouvre droit au bénéfice de l'Entité Protégée concernéé à une indemnité d'un

montant égal à la juste valeur du marché des intérêts concernés.

La juste valeur de marché correspondra au montant auquel ces intérêts concemés
pourraient être échangés dans le cadre d'une transactic'i intervenant dans des conditions
commerciales normales entre des parties informéés et consentantes, en partant du
postulat que la nationalisation ou l'expropriation n'ait pas eu lieu et en dehors du contexte
d'une liquidation ou d'une vente forcée. Cette iuste valeur du marché devra être fixée à la
demande de l'Etat ou de l'Entité Protégée par un expert indépendant expérimenté dans
l'évaluation des actifs d'infrastructures norñié par le Centre Internationale pour l'Expertise
conformément aux stipulations relatives à la nomination des experts en vertu des Règles
d'Expertise de la Chambre de Comrérce Intemationale. L'indemnité visée au paragraphe
(ii) ci-dessus déterminée par cet expert indépendant sera due à la demande de l'Entité
Protégée en Dollars ou en tol:te/autre devise librement convertible et jugée acceptable par
cette dernière, avec aucuns autre indemnisation ou déduction autre que toute somme qui
peut être due par cett Entité Protégée à l'Etat en vertu de la présente Convention.
L'indemnisation portera" intérêts à compter de la date d'expropriation ou de nationalisation
au Taux d'Intérêt Cüritractuel.

Dans l'hypothèse où l'Entité Protégée concernée, en application de cet Article 42 est le
Propriétaire {des Infrastructures, l'Exploitant des Infrastructures ou un Contractant du
Projet, le-Propriétaire des Infrastructures ou la Holding du Propriétaire des Infrastructures
peut choisir à sa discrétion d'exiger une indemnité d'un montant égale à la juste valeur du
marché de l'ensemble des Actifs des Infrastructures du Projet, indépendamment du fait
quil s'agisse d'une expropriation ou d'une nationalisation concernant tout ou partie des
biens, droits, titres et intérêts du Propriétaire des Infrastructures, de l'Exploitant des
Infrastructures ou d'un Contractant du Projet. Dans l'hypothèse où le Propriétaire des
Infrastructures ou la Holding du Propriétaire des Infrastructures fait le choix de recevoir une
telle indemnité, alors, la présente Convention sera automatiquement résiliée suite au
paiement de cette indemnité, et toutes les Actions, ou au choix de l'Etat, tous les Actifs des
Infrastructures du Projet restants seront transférés à l'Etat conformément aux stipulations
de l'Article 47.3(a). Si le Propriétaire des Infrastructures ou la Holding du Propriétaire des
Infrastructures décident de ne pas exiger une indemnité pour l'ensemble des Actifs des
Infrastructures du Projet, il aura droit à une indemnité pour les intérêts concernés, et la
présente Convention se poursuivra.

bdp A0129260073v1 1201445695  22.5.2014 :4 ! FT Al
Simandou Convention BOT

L'Etat et le Propriétaire des Infrastructures reconnaissent que ces stipuiations doivent
bénéficier à l'Entité Protégée jusqu'à la fin de la Durée de la présente Convention et
renoncent expressément à leur droit de révoquer un tel bénéfice.

(c) L'Etat s'engage à ne pas porter atteinte à la pleine jouissance par une Entité Protégée, des
droits légitimes dont elle dispose sur ses biens, droits, titres et intérêts.

Si l'Etat venait à limiter cette jouissance, notamment, à travers toute mesure de réquisition
ou à travers toute mesure ou série de mesures qui auraient directement ou indirectement
pour effet de priver l'une quelconque des Entités Protégées du contrôle ou du bénéficé
économique de leurs biens, droits, titres ou intérêts, alors sans préjudice des droits äu
Propriétaire des Infrastructures relatifs aux Manquements Graves de l'Etat tels que-prévus
à la présente Convention, les stipulations de l'Article 45 devront s'appliquer, l'Entité
Protégée affectée aura droit, en application de l'Article 45, à une indemnäüé qui sera
calculée et payée conformément à la présente Convention.

(d) Dans l'hypothèse où une modification imprévue des facteurs économiques essentiels
conditionnant la faisabilité et la viabilité du Projet d'Infrastructures l&r3 de l'achèvement de
l'EFB des Infrastructures et rendant de ce fait impossible ÿour le Propriétaire des
Infrastructures et/ou l'Exploitant des Infrastructures la corfñuation à long terme de
l'exploitation du Projet d'Infrastructures (dans des conditions ïe rentabilité raisonnablement
satisfaisantes, en tenant compte des risques inhérents à tout projet de cette envergure) et
qui ne résulte pas d'Un manquement à la Conventionaär le Propriétaire des Infrastructures
ou l'Exploitant des Infrastructures ou d'un Evènement de Force Majeure, l'Etat s'engage à
prendre les mesures appropriées en vue. fe rétablir l'équilibre économique ainsi
bouleversé. Ces mesures seront discutées, ét mises au point par le Propriétaire des
Infrastructures et / ou l'Exploitant des Infrästructures (selon le cas) et l'Etat, et l'Etat devra
prendre toutes les mesures appropriée$ convenues avec le Propriétaire des Infrastructures
et / ou l'Exploitant des Infrastructures {selon le cas).

(e) (Financement du Projet d'Infrastructures) L'Etat reconnaît et accepte que le Propriétaire
des Infrastructures puisse réaliser les Activités de Financement, y compris, sans limitation,
par contribution en capitai ou par prêts de ses actionnaires ou de leurs Affiliées et des
prêts émanant des Paries au Financement Senior ou de leurs Affiliées. Lorsque le
Propriétaire des Infrastructures entreprend les Activités de Financement, l'Etat devra
mettre en œuvre; ou permettre que soit fait, tout ce qui est en son pouvoir, et pourrait être
raisonnablement requis pour assister le Propriétaire des Infrastructures dans la finalisation
des Activités-de Financement dans les meilleurs délais notamment, au regard des Parties
au Financement Senior, notamment aider le Propriétaire des Infrastructures pour satisfaire
à cet égard toutes les exigences des Parties au Financement Senior à cette fin, y compris
la Sonclusion d'un ou plusieurs accords directs avec les Parties au Financement Senior,
Qui seraient requis pour fournir certaines clarifications et confirmations relativement le
Projet, et répondre à toute autre exigence spécifique y afférente, étant entendu que l'Etat
ne pourra, à aucun moment, être tenu d'apporter une aide financière ou d'assumer une
quelconque responsabilité financière en lien avec les Activités de Financement, dès qu'il
devient propriétaire d'Actions.

ff} (Sûreté) Conformément aux stipulations de l'Article 42(e), l'Etat reconnaît et accepte
qu'une Sûreté pourra être consentie, ou si cela est exigé par les Parties au Financement
Senior devra être consentie, sur tous les Actifs des Infrastructures du Projet (y compris les
Droits Fonciers attachés aux Infrastructures du Projet) et toutes les Actions et tous autres
droits le cas échéant, si cela est requis pour le financement des Infrastructures du Projet
ou pour garantir les droits de substitution prévus aux Articles 8.1(d), 8.1(e), 8.1(f), 47.4 et

dp AD 12826007 8vi 120144565 — 22.5.2014 page (116)

»x Ÿ
Simandou Convention BOT

47.5, étant entendu qu'aucune Taxe (en ce compris les frais d'enregistrement ou autres
droits) ne sera due et qu'aucune Autorisation ou approbation ne sera nécessaire, tant
concernant la constitution que la réalisation d'une telle Sûreté, en ce compris le transfert
des Actifs des Infrastructures du Projet à un tiers suite à la réalisation de la Sûreté.

Nonobstant la généralité de ce qui précède, l'Etat accepte et s'engage, quant aux
questions objets de l'Article 42(f) à faciliter et à octroyer (aux frais du Propriétaire des
Infrastructures) toute Autorisation ou à procéder à toutes les formalités d'opposabilité telles
que requises par l'Acte Uniforme OHADA sur les Süretés ou toute autre Législation en
Vigueur applicable.

(g) Les Parties conviennent que le Propriétaire des Infrastructures et le Client Forxlateur
peuvent, chacun en ce qui le concerne, céder aux Parties au Financemeñi”Senior,
notamment à titre de Sûreté, leurs droits en vertu de la présente Convention.&i qu'aucune
Autorisation où approbation ne sera requise, pour la constitution où de la réalisation de
cette cession, en ce compris pour la cession de ces droits à un tie à la suite de la
réalisation de la sûreté.

48. GARANTIES POUR LA PROTECTION DE L'ENVIRONNEMENT ET LA PROTECTION
DU PATRIMOINE CULTUREL

43.1 Généralités

{e) Le Propriétaire des Infrastructures et l'Exploitañt des Infrastructures s'engagent à mener
leurs diverses activités dans le respect de l'environnement, de la santé, de la sécurité et du
bien-être de leurs employés et de la collectivité.

) Le Propriétaire des Infrastructures et Exploitant des Infrastructures doivent respecter les
Lois et Règlementations en matière d'environnement ainsi que les Standards du Projet et
les Protocoles et, de même, resoscter les Pratiques Prudentes en matière d'Infrastruciures
applicables à l'environnemerit} notamment en ce qui concerne la limitation des impacts
négatifs. À cet égard, ils-doivent incorporer à la planification et à la gestion de leurs
activités les mesures añpropriées, incluant des mesures qui permettront de préserver les
caractéristiques naturélles du Corridor et des Terrains du Projet, y compris la réhabilitation
des terrains affeciés du fait de leur utilisation temporaire et dans la limite de l'impact causé
par les Activités d'Infrastructures.

{c) Pendant lés phases d'exploitation et d'entretien, l'Exploitant des Infrastructures s'engage à
respecter les recommandations prises en application des Lois et Règlementations en
matière d'environnement et facilitera le suivi effectué par les services spécialisés de l'Etat.

43.2) Etude d'impact environnemental: études et autorisations

{a) L'EIES comprend des études d'impact environnemental pour l'habitat naturel et humain,
ainsi que l'environnement en général. Lors de la mise à jour de l'EIES conformément à
l'Article 6(b), le Propriétaire des Infrastructures devra :

{) s'assurer que les études constitueront la base des rapports qui comprendront des
recommandations quant aux mesures nécessaires pour aîténuer les impacts
négatifs des Activités d'Infrastructures sur l'environnement concerné, y compris
un programme de réhabilitation des terrains du Corridor et des Terrains du Projet
destinés à être utilisés temporairement pour les Activités d'Infrastructures, ou les

Hp AO12026007av1 120144568  22.5.2014 4 f page (117) 6

Simandou Convention BOT

tb)

43.3
(a)

tb)

43.4
(a)

(b)

mesures compensaioires à prendre en lieu et place de la réhabilitation de ces
terrains ainsi qu'un plan de surveillance environnemental ; et

ti) compléter tous plans de gestion demandés, conformément aux Standards du
Projet afin de gérer les impacts identifiés dans l'EIES (collectivement dénommés
« Plans de Gestion de l'EIES »).

Une fois que le Propriétaire des Infrastructures a soumis les Plans de Gestion de l'EIES,
l'Etat délivrera toutes les Autorisations nécessaires dans un délai de deux (2) mois, si les
conclusions et les propositions de l'EIES sont conformes aux Standards du Projet.

Engagements particuliers en matière d'environnement

Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures s'engägent dans la
mesure où leurs Activités d'Infrastructures respectives sont concernées, e*: particulier à :

(0] gérer et à préserver l'environnement et les Infrastructures. Projet à l'intérieur
du Corridor et des Terrains du Projet pendant la Durée cGnformément aux Plans
de Gestion de l'EIES ;

(ii) réparer tout dommage causé à l'environnement ét aux Infrastructures du Projet
conformément aux Plans de Gestion de l'EIES,: ei

Gi} se conformer en tous points aux Protocclés et aux Standards du Projet et aux
Lois et Règlemeniations, relatifs aux. déchets dangereux, aux ressources
naturelles et à la protection de l'environnement.

Le Propriétaire des Infrastructures sera reéhonsable de la réhabilitation des zones situées
à l'intérieur du Corridor et des Terraiñs du Projet avant la Date de Transfert. La
réhabilitation doit être réalisée conformément aux Lois et Règlementations sur la base
d'une utilisation continue du Corriäôr et des Terrains du Projet pour les Infrastructures du
Projet. L'Etat esi responsable de la réhabilitation des zones situées à l'intérieur du Corridor
et des Terrains du Projet à compter de la Date de Transfert.

Patrimoine culture!

En cas de décéuverte d'un site archéologique dans ls Corridor et les Terrains du Projet, les
Activités d'intrastructures doivent être suspendues aux frais du Propriétaire des
Infrastructures et avec l'accord de l'Etat, de sorte que des études appropriées puissent être
menées par les services compétents de l'Etat et que la découverte soit gérée
conormément aux Plans de Gestion de l'EIES.

S'il venait à être mis à jour des éléments du patrimoine culturel national, meubles ou
immeubles, au cours des Activités d'Infrastructures, le Propriétaire des Infrastructures
s'engage à ne pas déplacer ces derniers et à délivrer une Notification sans délai à l'Etat.
Le Propriétaire des Infrastructures s'engage à participer de manière raisonnable aux frais
de sauvetage de ces éléments conformément aux Plans de Gestion de l'EIES.

bdp A0129260078v1 1201446568 22.5.2014

page (118)

Ke

%
Simandou Convention BOT

SECTION X: STIPULATIONS DIVERSES

44.

(e)

{b)

()

bp AGI28260078v1 12014456 22.5.2014

ASSURANCE

(Présomption de Responsabilité) Le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures doivent chacun pour ce qui le concerne, assumer les conséquences
directes de la responsabilité civile qu'ils pourraient encourir en raison de toutes pertes ou
dommages de quelque nature que ce soit, causés aux tiers ou à son personnel à
l'occasion de la conduite des Activités d'Infrastructures, pour lesquelles ils sont
responsables, ou causé par leurs personnels, leurs équipements, ou par les biens dont ils
ont la propriété ou dont ils ont la garde.

(Obligation générale concernant les assurances} Le Propriétaire des Infrastuctures
Gusqu'à la Date d'Achèvement des Infrastructures) et l'Exploitant des Infrastructures
agissant en son nom et au nom du Propriétaire des Infrastructures (à compte? de la Date
d'Achèvement des Infrastructures) doivent chacun en ce qui le concemie souscrire, et
s'assurer que les Contractants du Projet souscrivent les polices d'assurance visées au
présent Article 44 auprès de compagnies d'assurance de reñommée internationale
détenant une notation minimale délivrée par AM Best’s (ou une sgence équivalente) de « A
-» {sauf accord contraire de l'Etat et du Client Fondateur). AKA d'éviter toute ambiguïté, le
Propriétaire des Infrastructures et l'Exploitant des Infrastruiures doivent, chacun en ce qui
le concerne, être exemptés du respect de toutes Lois et Fèglementations ou de toute autre
exigence tenant à la souscription de toute assurarcs-auprès de compagnies d'assurance
localement agréées en Guinée, à condition que les assureurs internationaux sélectionnés
satisfassent aux conditions de notations fixées dans cet Article 44{b). Les Parties
conviennent cependant que, sous réserve-ï'un niveau équivalent de garantie, de prix et
d'engagement de règlement en devises én ce qui concerne au moins les sinistres afférents
à des actifs payables en devises, le Propriétaire des Infrastructures devra privilégier la
souscription de couverture d'assufances auprès de sociétés d'assurances guinéennes à
condition que les polices souscrites soient réassurées auprès de sociétés qui remplissent
les exigences mentionnées alprésent Article 44 et qu'il n'y ait aucun coût supplémentaire
à la charge du Propriétairé& des Infrastructures ou de l'Exploitant des Infrastructures, le cas
échéant.

Compte tenu des säpulations de l'Article 44{b)}, les polices d'assurances qui devront être
souscrites par le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon le
cas) doivent-jriclure les polices d'assurances qui sont généralement souscrites dans le
cadre projets similaires au Projet d'Infrastructures et toute autre assurance exigée par les
Lois ei. Hèglementations en ce qui concerne les risques et les circonstances survenant ou
pouvant survenir dans l'exécution du la présente Convention et du CPSFP. Les polices
d'assurance doivent être souscrites à compter de la Date d'Entrée en Vigueur des
infrastructures et maintenues tout au long de la Durée et incluent, sans que cette liste ne
soit limitative, les polices d'assurance suivantes :

{) assurance de responsabilité civile générale et relative aux produits ;

(ü) assurance relative à l'indemnisation des travailleurs / assurance de responsabilité
concernant l'employeur ;

Gi) assurance de responsabilité relative aux véhicules motorisés et aux véhicules
des tiers ;

iv) assurance relative aux risques liés à la construction ;

(v) assurance maritime ;

X”

page (119)

#
Simandou Convention BOT

(à)

(e)

(0)

(vi) assurance de responsabilité civile professionnelle relative à la planification, la
conception, la construction, la mise en service et l'extension des Infrastructures
du Projet ; et

(vi) assurance contre les dommages matériels et les pertes de profits ou revenus qui

s'ensuivent relative à la modification, l'entretien, l'extension et l'exploitation en ce
qui concerne les Activités d'Infrastructures.

Chacune des polices d'assurance listées ci-dessus devra être souscrite dans des termes et
des conditions spécifiées dans le Contrat de Prestations de Services Ferroviaire et
Poriuaire et dans l'Accord d'Exploitation des Infrastructures.

(Conditions et modalités des assurances)

ü) Les termes des assurances souscrites devront être appropriés en vue d'une
gestion prudente des risques. A la suite de la Date de Transfeït, les polices
d'assurance du propriétaire des Infrastructures doivent être maintenues en
vigueur par le Propriétaire des Infrastructures du Projet et respecter entièrement
les exigences de l'Article 44.

Gi) Dans le cas où le Propriétaire des Infrastruciures ou l'Exploitant des
Infrastructures (selon le cas) ne parvient pas à souscrire ou à maintenir en
vigueur les polices d'assurances requises en vertu de l'Article 44, l'Etat ou le
Client Fondateur peuvent, sous réserve dés stipulations de l'Article 44{d)(ii),
considérer cette circonstance comme lin/manquement aux obligations prévues
par la présente Convention.

Gi} Les Parties reconnaissent et conviennent que les obligations du Propriétaire des
Infrastructures ou de l'Exploitan! des Infrastructures (selon le cas) en matière de
polices d'assurance se coriprennent sous réserve des usages tenant à la
disponibilité de ces assurances sur le marché, et en vertu desquels le
Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon le cas)
ne sera pas considéré comme ayant manqué à ses obligations en la matière, si
ces assurances se sont pas disponibles à son égard en ce qui concerne le Projet
d'Infrastructur82 dans des conditions commercialement raisonnables (ce principe
s'appliquant'également si l'indisponibilité affecte certains termes des assurances
tels que le montant des couvertures où les franchises (y compris en ce qui
concerne les coûts)).

fiv) Dans la mesure du possible, les intérêts de l'Etat et du Client Fondateur en ce qui
concerne les Infrastructures du Projet doivent être indiqués dans les polices
d'assurance concernées.

{#otification en vertu d'une police d'assurance du Propriétaire des Infrastructures) Si
le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon le cas) est
informé d'un événement qui peut donner lieu à une réclamation ou à une demande de
paiement au titre d'une police d'assurance souscrite en application des stipulations de cet
Article 44, alors le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon
le cas) doit adresser une Notification à l'Etat et au Client Fondateur et doit s'assurer que
l'Etat et le Client Fondateur sont tenus pleinement informés des actions et développement
subséquents concernant cette réclamation ou demande de paiement.

(Survivance de cet Article) Cet Article 44 doit survivre à l'expiration ou à la résiliation
anticipée de la présente Convention.

Bip AOT29260078vI 1201446068 22.56.2014 # Page (120)

ès"

di
Simandou Convention BOT

45.

45.1
(a)

(b)

45.2
(a)

()

45.3

INDEMNITE

Stipulations générales

En cas de violation de la présente Convention, la Partie défaillante est tenue d'indemniser
les autres Parties à hauteur de l'intégralité du dommage subi par ces dernières.

Le terme « dommage » recouvre tout préjudice direct, actuel et certain comprenant en
particulier tous les coûts, dépenses, intérêts et honoraires d'avocats, de conseillers
juridiques et d'experts et autres débours que la Partie ayant subi le dommage sera amenée
à engager à l'exclusion de tout dommage recouvrable par, et payé à la Partie ayant subile
dommage dans le cadre des polices d'assurance applicables souscrites par la Partie
défaillante.

Modalités de Calcul de l'indemnisation

Le montant de toute indemnité calculée conformément à l'Article 45.1 devra être réglé dans
les quatre-vingt-dix (90) Jours à compter de la date de réalisation da dommage résultant
de la violation de la présente Convention. Chacune des Parties/5oncernée devant être
indemnisée fera de son mieux pour convenir du montant de {l'indemnité à payer avec la
Partie défaillante dans un délai de soixante (60) Jours, à éompter de la réalisation du
dommage. Dans l'hypothèse où les Parties concernées/ñ® peuvent convenir du montant
de l'indemnité, les dispositions de l'Article 48 s'appliquetünt.

Dans tous les cas, le paiement de l'indemnité portera intérêts à compter de la date de
réalisation du dommage jusqu'au paiement effeciif de l'indemnité. Ces intérêts devront être
calculés au Taux d'Intérêt Contraciuel.

Devise de l'indemnité

Sauf accord contraire et préalable entre la Partie défaillante et les Parties qui doivent être
indemnisés, toute indemnité devra êtrS versée en Dollars uniquement.

46.
(e)

(b)

ÉVENEMENT DE FOACE MAJEURE

Aucune des Paries ni leurs Affiliées respectives, ni les Contractants du Projet ne seront
responsables de l'inexécution de leurs obligations découlant de la présente Convention
imputables. à la survenance d'un Evénement de Force Majeure. Pendant la durée de
l'Evéñement de Force Majeure, et sous réserve des stipulations de la présente Convention,
les cbligations affectées par l'Evénement de Force Majeure seront suspendues,

four les besoins de la présente Convention et sous réserve de l'Article 42, « Événement
de Force Majeure » désigne tout acte ou évènement, imprévisible, irrésistible, hors du
contrôle de la Partie qui l'invoque et qui l'empêche de remplir une ou plusieurs de ses
obligations, y compris les événements et les circonstances listés ci-après ou leurs
conséquences, dès lors qu'ils satisfont aux critères rappelés au présent Article 46(b) :

(0)
(ii)

Gi)

une épidémie, notamment de peste, ou une quarantaine ;

un acte de guerre (déclaré ou non), une invasion, un conflit armé ou les actes
d'ennemis étrangers, un blocus, un embargo, une révolution, une émeute, une
insurrection, des troubles civils ou un acte de terrorisme, un sabotage ou un
enlèvement ;

une explosion, un accident, une contamination chimique ou un incendie ;

xp AOT20260072v1 1201446568 22.65.2014 ” rs { Page 4121)
Simandou Convention BOT

fiv) la foudre, des typhons, des inondations, un tremblement de terre, une tempête de
sable, une tornade, un cyclone ou d'autres conditions météorologiques
exceptionnellement graves ou toute catastrophe naturelle ;

{v) la découverte d'un site archéologique ou d'un Habitat Essentiel au sein du
Corridor ou des Terrains du Projet ;

{vi} toute grève et / ou autre arrêt de travail ou conflit social qui n'est pas limité au
Propriétaire des Infrastructures, à l'Exploitant des Infrastructures ou aux Activités
d'infrastructures ou toute grève et / ou autre arrêt de travail ou conflit social qui
ne résulte pas d'une violation de la Législation en Vigueur ou de la présetite
Convention par le Propriétaire des Infrastructures ou l'Exploitart des
Infrastructures ; et

{vii) tout Evénement de Force Majeure tel que décrit au présent Article ei perturbant
l'exécution du Contrat de Prestations de Services Ferroviaires ei Portuaires ; et

(vi) tout événement ou circonstance d'une nature analogue à ce qui précède.

(c) Ne constitue pas un Evénement de Force Majeure au sens de la présente Convention tout
acte ou événement dont il aura été possible de prévoir la survéñance et pour lesquels des
mesures de précautions auraient pu être prises en vue de se prémunir contre ses
conséquences en faisant preuve d'une diligence raisonnable. De même, ne constitue pas
un Evénement de Force Majeure tout acte ou événement qui rendrait seulement
l'exécution d'une obligation plus difficile ou plus onéreuse pour la Partie affectée.

(d) La Partie qui invoque un Evénement de Force Mäjeure devra aussitôt après la survenance
ou la révélation d'un Evénement de Force Majeure, et dans un délai maximum de dix (10)
Jours, adresser aux autres Parties une Notification établissant les éléments constitutifs de
l'Evénement de Force Majeure et !85 conséquences probables sur l'exécution de la
présente Convention.

{e) Dans tous les cas, la Partie soncernée devra prendre toutes dispositions utiles pour
minimiser l'impact de l'Evénemnent de Force Majeure sur l'exécution de ses obligations et
assurer, dans les plus:Lrefs délais, la reprise normale de l'exécution des obligations
affectées par un cas d'Fvénement de Force Majeure.

(] Si, à la suite d'un. Événement de Force Majeure, la suspension des obligations excède une
période d'un {1} mois, les Parties doivent se réunir dans les plus brefs délais pour
examiner les incidences desdits événements sur l'exécution de la présente Convention et
en particulier, sur les obligations financières de toute nature du Propriétaire des
Infrastructures, de l'Exploitant des Infrastructures, le Client Fondateur ou de leurs Affiliées
respectives, de l'Etat et des Contractants du Projet. Dans ce dernier cas, les Parties
dgivent rechercher toute solution permettant d'adapter le Projet d'Infrastructures à la
nouvelle situation, en prenant en particulier toute mesure permettant au Propriétaire des
Infrastructures, à l'Exploitant des Infrastructures, au Client Fondateur et à leurs Affiliées
respectives, à l'Etat et aux Contractants du Projet de retrouver une situation économique
rééquilibrée permettant la poursuite du Projet d'Infrastructures.

(g) Trois (3) mois après la survenance de l'Evénement de Force Majeure, en cas de
désaccord découlant de, concernant ou en relation avec les mesures à prendre, la
procédure de négociation telle que prévue par l'Article 48 pourra être engagée
immédiatement à la requête de la Partie la plus diligente et alors les stipulations de l'Article
48 prises dans leur ensemble s’appliqueront.

bip A012926007avt 1201445863  22.5.2014 page (122)
Simandou Convention BOT

(h) Si un Evénement de Force Majeure devient un Evènement de Force Majeure Prolongé, il
est reconnu et convenu par les Parties que la présente Convention peut être résiliée
conformément à l'Article 47.1(d).

47. RESILIATION ANTICIPEE

47.1 Cas de résiliation anticipée

La résiliation anticipée de la présente Convention ne pourra intervenir que dans les cas visés aux

paragraphes 47.1(a) à 47.1(f).

(a) (Accord mutuel) Par chaque Partie, en cas de commun accord du Client Fondateu, du
Propriétaire des Infrastructures et de l'Etat de résilier la présente Convention.

b) (Manquement Grave du Propriétaire des Infrastructures) Par l'Etat en cas d'un
Manquement Grave du Propriétaire des Infrastructures par une Notification-deia résiliation
de la présente Convention aux autres Parties.

(c) (Manquement Grave de l'Etat) Par le Propriétaire des Infrastructures (ou la Holding du
Propriétaire des Infrastructures) en cas d'un Manquement Grave de l'Etat par une
Notification de la résiliation de la présente Convention {par le Propriétaire des
Infrastructures (ou la Holding du Propriétaire des Infrastructures) aux autres Parties.

(d) (Événement de Force Majeure Prolongé) Si un Événäment de Force Majeure Prolongé
est intervenu, alors la présente Convention peut &ire résiliée par le Propriétaire des
Infrastruciures par la Notification de la résiliation de la présente Convention par le
Propriétaire des Infrastructures aux autres Parties.

(e) (Expropriation lllégale) Par le Propriétaire des Infrastructures (ou la Holding du
Propriétaire des Infrastructures), dans lé cas d'une Expropriation IIlégale, par la Notification
de la résiliation de la Convention parie Propriétaire des Infrastructures (ou la Holding du
Propriétaire des Infrastructures) aux autres Parties.

(f) (Expropriation ou Nationaliation) Après le paiement de la totalité de l'indemnité par
l'Etat et le transfert à l'Etai.de toutes les Actions ou tous les Actifs des Infrastructures du
Projet restants (selon la &as), suite à toute nationalisation ou expropriation, en application
de l'Article 42{b), la présente Convention sera automatiquement résiliée.

Dans tous les cas de résiliation anticipée autres que conformément à l'Article 47.1(d) (Evènement
de Force Majeur Proloñgé), le Client Fondateur aura l'option, (ladite option devant être exercée par
écrit au plus tard trente (30) Jours après la date de réception de la Notification de la résiliation par
le Client Fondateur conformément à l'Article 47.1(b) ou à l'Article 47.1(e) ou après que la résiliation
ne soit intervénue conformément à l'Article 47.1(a} ou à l'Article 47.1(f)) de demander à l'Etat (y
compris à toute Autorité Gouvernementale désignée ou à tout nouveau propriétaire auquel l'Etat
vend;:éù cède de quelque manière que ce soit, les Actions ou les Actifs des Infrastructures du
Projét suivant le transfert des Actions ou de tous les Actifs des Infrastructures du Projet à l'Etat
conformément à l'Article 47.3) à compter de la date de transfert de continuer à lui fournir {ou
d'obtenir du nouvel exploitant des infrastructures qu'il lui fournisse de façon continue) les Services
de Transports conformément au Contrat de Prestations de Services Ferroviaires et Portuaires et
selon les termes et les conditions de la présente Convention. Dans le cas où l'option est exercée
par le Client Fondateur, alors le Contrat de Prestations de Services Ferroviaires et Portuaires doit
lier l'Etat à compter du transfert des Actions ou de tous les Actifs des Infrastructures du Projet,
conformément à l'Article 47.3 ou à l'Article 42(b), et l'Etat doit foumir toute l'assistance nécessaire,
y compris les Autorisations qui pourraient être demandées afin de rendre les présentes effectives
et s'engage à assurer que les obligations du Propriétaire des Infrastructures en vertu du Contrat de

db AGT29260079vt 1201445689 22.5.2014 ÿ ê page (123) k
Simandou Convention BOT

Prestations de Services Ferroviaires et Portuaires soient entièrement exécutées et jusqu'à
l'expiration dudit contrat et ceci conformément avec ses termes.

Dans les cas mentionnés aux Articles 47.1(b) (Manquement Grave du Propriétaire des
Infrastructures) et 47.1(c) (Manquement Grave de l'Etat), la Notification de résiliation ne pourra être
émise, à moins que la Partie non défaillante ait informé la Partie défaillante par une Notification de
son intention de résilier, et qu'à l'issue d’une période de cent quatre-vingt (180) Jours, calculée à
compter de la réception de la Notification par la Partie défaillante, la Partie défaillante n'a pas
remédié au manquement objet de la Notification de manière raisonnablement satisfaisante pour
ladite Partie non défaillante. Toutefois, dans le cas où l'Etat disposerait du droit de résiliation, dans
le cadre de l'Article 47.1(b) (Manquement Grave du Propriétaire des Infrastructures), il pourra
décider de ne pas prononcer la résiliation mais la simple suspension de ceriains aväritages
octroyés au Propriétaire des Infrastructures au titre de la présente Convention, notämment en
matière fiscale et douanière, de manière appropriée et raisonnable pour compensei l'Etat d'un tel
manquement.

Dans le cas d'un manquement de l'Exploitant des Infrastructures, les stipuiations de l'Article 47.5
s'appliqueront.

47.2 Conséquences

(a) En cas de résiliation anticipée de la présente Convéñion en application de l'Article 47.1,
les stipulations du présent Article 47.2 s'appliqueront, étant entendu et convenu par les
Parties que dans tous les cas, sous réservë e, et conformément aux stipulations de
l'Article 47.3, toutes les Actions ou au choixle l'Etat, tous les Actifs des Infrastructures du
Projet devront être transférées à l'Etat.

{b) (Accord mutuel) Si la présente Convention est résiliée conformément à l'Article 47.1(a)
{Accord Mutuel), alors le Propriétäire des Infrastructures aura droit à une indemnité telle
que convenus entre l'Etat et le Propriétaire des Infrastructures.

{c) {Manquement Grave du Fropriétaire des Infrastructures) Si la présente Convention est
résiliée conformément. à l'Article 47.1{b) (Manquement Grave du Propriétaire des
Infrastructures), alors indemnité due par l'Etat au Propriétaire des Infrastructures doit
correspondre à la Valeur la plus haute entre :

{) toutes les sommes dues par le Propriétaire des Infrastructures en vertu de tous
Documents de Financement conclus avec toute Partie au Financement Senior et
qui doivent être remboursées afin que le Propriétaire des Infrastructures puisse
être intégralement libéré de ses obligations à l'égard des Parties au Financement
Senior ; et

(ii) un montant qui est égal à cinquante pour cent (50) % du Budget d'investissement
SI Accepté à la date de la Notification de la résiliation, divisé par trois-cent
soixante (860) et multiplié par le nombre de mois restants à courir à compter de
la date de Notification de la résiliation jusqu'à la fin de la Période de
Remboursement de l'investissement.

L'Etat aura droit à une indemnité payée par le Propriétaire des Infrastructures d'un montant
égal aux dommages ou pertes directs, actuels et certains subis par l'Etat résultant
directement du Manquement Grave du Propriétaire des Infrastructures.

(d) {Manquement Grave de l'Etat) Si la présente Convention est résiliée conformément à
l'Article 47.1(c) (Manquement Grave de l'Etat}, alors le Propriétaire des Infrastructures aura
droit à une indemnité égale à la juste valeur du marché des Actifs des Infrastructures du

bép A012826007avT 12014456  22.5.2014 d f so"
Simandou Convention BOT

Projet juste avant la survenance du Manquement Grave de l'Etat (en supposant qu'il ne
survienne pas) et qui doit correspondre au montant auquel les Actifs des Infrastructures du
Projet pourraient être transférées au cours d'une transaction dans des conditions
commerciales normales, entre des parties informées et consentantes, autrement que dans
le cadre d'une vente forcée ou d'une liquidation. Cette juste valeur de marché doit être
déterminée sur la base définie à l'Article 47.2(d) par un expert indépendant expérimenté
dans l'évaluation d'actif d'infrastructures, désigné par le Centre d'Expertise Internationale
conformément aux règles d'Expertise de la Chambre Commerciale International et qui ne
doit pas en tous les cas être inférieure :

(0 à toutes les sommes dues par le Propriétaire des Infrastructures en vertu dé ious
Documents de Financement conclus avec toute Partie au Financemert Senior,
qui doivent être remboursées pour que le Propriétaire des Infrastructures puisse
être intégralement libéré de ses obligations / dettes vis-à-vis dés Parties au
Financement Senior ; et

(ii) au montant total de fonds propres investi par la Holding üu Propriétaire des
Infrastructures dans le Propriétaire des Infrastructures à. {à date de la Notification
de la résiliation, divisé par trois-cent soixante (860) et-multiplié par le nombre de
mois restant à courir entre la date de la Notificatiof de résiliation et la fin de la
durée de la Période de Remboursement de l'invéstissement.

(e) (Événement de Force Majeure Prolongé) Si la prés£ñte Convention est résiliée en vertu
de l'Article 47.1(d) (Événement de Force Majeuré Prolongé) sur la base des Autres EFM,
alors le Propriétaire des Infrastructures aura dreït à une indemnité égale à :

{i) la valeur la plus haute entre :

A. toutes les sommes dues par le Propriétaire des Infrastructures en vertu
de tous Documeris de Financement conclus avec toute Partie au
Financement Senior, qui doivent être remboursées afin que le
Propriétaire des Infrastructures puisse être intégralement libéré de ses
obligations. à l'égard des Parties au Financement Senior ; et

B. un môntant qui est égal à cinquante pour cent (50)% du Budget
d'investissement SI Accepté à la date de la Notification de la résiliation
divisé par trois-cent soixante (360) et multiplié par le nombre de mois
restant à courir entre la date de Notification de résiliation et la fin de la
durée de la Période de Remboursement de l'investissement ; moins

fi) le montant total des dépenses supportées par l'Etat lors de la réparation d'un
dommage directement causé aux Infrastructures du Projet en raison d'un
Événement de Force Majeure (l'intégralité des pièces justificatives de ces
dépenses devant être fournie sur demande du Propriétaire des Infrastructures) et
dont le montant ne peut être plus élevé que celui mentionné à l'Article 47.2(e)i)
ci-dessus.

Etant entendu et accepté par les Parties que dans le cas d'une résiliation sur la base d'un
EFM Naturel, ni l'Etat, ni le Propriétaire des Infrastructures ni aucune autre Partie ne doit
avoir le droit à une indemnité mais que le Propriétaire des Infrastructures doit à la place
bénéficier des indemnités d'assurance reçues en ce qui concerne cet évènement afin
d'être indemnisé de toute perte dont il a souffert ou qu'il a supporté.

( (Expropriation illégale) si la présente Convention est résiliée en vertu de l'Article 47.1(e)
(Expropriation lllégale) le Propriétaire des Infrastructures, ses Affiliées et Actionnaires
auront le droit à une indemnité dont le montant n'est pas inférieur à la juste valeur de

Bip AO128260078v1 1201445653  22.5.2014 hi page (125) K
Simandou Convention BOT

(g)

{h)

WP ADI29260078v1 1201445689 _22.5.2014 W T Page (126)

marché de l'ensemble des Actifs des Infrastructures du Projet calculée en application de
l'Article 42(b), sans préjudice de leurs droits en vertu de la présente Convention et des
règles du droit international.

{Droit du Client Fondateur au remboursement d'un prêt relatif à une extension ou du
paiement anticipé) Dans le cas où le Client Fondateur a, conformément aux Principes du
Financement d'une Extension du Client Fondateur, choisi de financer une extension par le
biais d'un Prêt d'Extension du Client Fondateur Avant Transfert ou d'un Prêt d'Extension du
Client Fondateur Après Transfert, tel que convenu avec l'Etat dans les circonstances
prévues aux Principes du Financement d'une Extension, et que ce prêt relatif à une
extension n'a pas, au jour de la résiliation, été remboursé dans sa totalité, alors le montant
restant dû au titre de ce prêt doit être réglé en totalité par l'Etat lors de la résiliatiurr de la
présente Convention, sauf si le Client Fondateur a choisi, conformément à l'Aticle 47.1
d'exiger de l'Etat (ou de tout autre propriétaire à qui les Actions ou lé Actifs des
Infrastructures du Projet auraient été transférés) qu'il continue de lui fourmi ies Services de
Transports conformément au Contrat de Prestations de Services FerreViaires et Portuaires
et aux termes de la présente Convention auquel cas l'Article 54.2 devra s'appliquer. Dans
le cas où le Client Fondateur a financé l'extension par le biais d'un Paiement Anticipé
d'Extension du Client Fondateur Avant Transfert ou d'un Paisrñént Anticipé d'Extension du
Client Fondateur Après Transfert et n'a pas reçu le bénéfice total de ce paiement anticipé
au moment de la résiliation, alors l'Etat doit soit rembourser le Client Fondateur du montant
total du reliquat du crédit relatif à ce paiement anticiné, à moins que la Client Fondateur ait
fait un choix positif en application des stipulations de l'Article 47.1 auquel cas l'Etat
continuera de fournir lui-même (ou s'engager à Ce que tout nouveau propriétaire à qui les
Actions ou les Actifs des Infrastructures dii-Projet pourraient être transférés continue de
fournir) au Client Fondateur les Services de Transports conformément au Contrat de
Prestations de Services Ferroviairés et Portuaires et aux termes de la présente
Convention.

(Droit du Producteur au remboursement d'un prêt relatif à une extension ou d'un
paiement anticipé) Dans/le cas où un Producteur a, conformément aux Principes du
Financement d'une Exténsion du Producteur, choisi de financer une extension par le biais
d'un Prêt d'Extension” du Producteur Avant Transfert ou d'un Prêt d'Extension du
Producteur Après Transfert, tel que convenu avec l'Etat dans les circonstances prévues
aux Principes dé Financement d'une Extension, et que ce prêt relatif à une extension, n'a
pas, au jour dé la résiliation, été remboursé dans sa totalité, alors le montant restant dû au
titre de cé prêt devra être réglé en totalité par l'Etat lors de la résiliation de la présente
Convention, sauf lorsque l'Etat s'est engagé à ce que l'Etat (ou tout autre propriétaire
aucüéi l'Etat aura cédé ou transféré ses Actions ou les Actifs des Infrastructures du Projet)
continue de lui fournir les services fournis par l'Exploitant des Infrastructures à la date de
résiliation conformément au Contrat de Transport Ferroviaire du Producteur et/ou au
Contrat de Prestations de Services Poriuaires du Producteur préalablement conclus par ce
Producteur. Dans le cas où un Producteur a financé l'extension par le biais d'un Paiement
Anticipé d'Extension du Producteur Avant Transfert ou d'un Paiement Anticipé d'Extension
du Producteur Après Transiert et n'a pas reçu le bénéfice total de ce paiement anticipé, au
moment de la résiliation, alors l'Etat doit soit rembourser le Producteur du montant total du
reliquat du crédit relatif à ce paiement anticipé soit continuer de fournir lui-même {ou
s'engager à ce que tout nouveau propriétaire à qui les Actions ou les Actifs des
Infrastructures du Projet pourraient être transférés continue de fournir} au Producteur les
Services de Transports conformément au Contrat de Transport Ferroviaires du Producteur

Simandou Convention BOT

et/ou au Contrat de Prestations de Services Portuaires du Producteur conclus avec ce
Producteur.

{i} En cas de désaccord des Parties sur le calcul de l'indemnité prévue aux Articles 47.2(b) à
47.2(h) (inclus), alors les stipulations de l'Article 48 s'appliqueront.

ü) Tous les paiements devant être réalisées par l'Etat au Propriétaire des Infrastructures, ses
Affiliées et Actionnaires en application du présent Article 47.2, doivent systématiquement,
être compensés à hauteur des paiements devant être effectués par le Propriétaire des
Infrastructures à l'Etat conformément à l'Article 47.2, et le solde restant dû après une telle
compensation, sera dû de la manière suivante :

(0) tous les paiements réalisés par l'Etat au Propriétaire des Infrastructi#es en
application du présent Article 47.2 et toutes indemnité payées en application de
l'Article 42 devant être réalisés en Dollars et payés sur un compté à l'étranger
désigné par le Propriétaire des Infrastructures, ses Affiliées et 4ctionnaires (le
cas échéant), nets de toutes Taxes et autres taxes, droits e! rétenues exigibles
en Guinée ; et

(ii) tous les paiements réalisés par le Propriétaire des Infrasiructures à l'Etat en vertu
du présent Article 47.2 devront être payés par le Pispriétaire des Infrastructures
à l'Etat et exprimés en Dollars et payés au coripie du Trésor Public, libres de
toutes Taxes et autres taxes, droits et retenues’exigibles en dehors de Guinée.

A réception par le Propriétaire des Infrastructures, ses Affiliées et Actionnaires et l'Etat le
cas échéant, de la totalité des paiements (et, dans le cas de paiements effectués au profit
du Propriétaire des Infrastructures, au momeni-du transfert de ces paiements à la Holding
du Propriétaire des Infrastructures, avant tout transfert des Actions qui pourrait être
demandé), les Parties devant solidairement renoncer à tout autre droit ou actions qu'elles
pourraient avoir à l'encontre des autrés, en application de l'Article 47 et les Actions ou, au
choix de l'Etat, tous les Actifs des infrastructures du Projet seront transférés par la Holding
du Propriétaire des Infrastruciures ou le Propriétaire des Infrastructures (selon le cas) à
l'Etat ou son représentant.c'Etat est en droit de faire réaliser par un tiers en son nom et
pour son compte le naiément de toute somme due par l'Etat au Propriétaire des
Infrastructures, à ses Afiiliées et Actionnaires conformément à l'Article 47.2.

47.3 Transfert Gès Actions ou des Actifs des Infrastructures du Projet lors de la
Résiliation Anticipée

(e) La -réaïlisation du transfert des Actions ou au choix de l'Etat, tous les Actifs des
Infrastructures du Projet à l'Etat et le paiement de toute indemnité conformément au
vrésent Article 47 doivent intervenir, dans chacun des cas, en un lieu et à une date
convenus par l'Etat et le Propriétaire des Infrastructures (et à défaut d'accord à l'adresse
du siège social du Propriétaire des Infrastructures), laquelle date devant hormis le cas
d'une résiliation conformément à l'Article 47.1(b} (sur la base d'un Manquement Grave du
Propriétaire des Infrastructures) ou à l'Article 47.1(d) (sur la base des Autres EFM),
intervenir au plus tard quatre-vingt-dix (90) Jours à compter de la date de Notification de
résiliation donnée conformément à l'Article 47.1, après laquelle toute indemnité qui n'a pas
été payée devient une créance échue et exigible. Dans les cas de résiliation prévus par les
Articles 47.1(b) (sur la base d'un Manquement Grave du Propriétaire des Infrastructures)
ou (d) (sur la base des Autres EFM), le paiement de toutes les indemnités en vertu de
l'Article 47.2 et la réalisation du transfert des Actions ou au choix de l'Etat, tous les Actifs
des Infrastructures du Projet doivent avoir lieu à une date et en un lieu convenus par l'Etat

ip AOT29260073v1 1201446565  22.5.2014 ma a # page.(127). .

Simandou Convention BOT

et le Propriétaire des Infrastructures (et à défaut d'accord à l'adresse du siège social du
Propriétaire des Infrastructures) au plus tard trois cent soixante (360) Jours à compter de
la date de la Notification de résiliation donnée conformément à l'Article 47.1 après laquelle
toute indemnité qui n'a pas été payée devient une créance échue et exigible, sauf si le
Propriétaire des Infrastructures et l'Etat conviennent que la Notification de résiliation est
retirée.

b} Tous les montants ainsi dus en application du présent Article 47 porteront intérêts au Taux
d'Intérêts Contraciuel à partir de quatre-vingt-dix (90) Jours après la date de la Notification
de résiliation et jusqu'à leur paiement intégral.

(c) Toute résiliation intervenant conformément à l'Article 42{b) ne prendra effet qu'à condition
que le règlement des sommes dues conformément à l'Article 42(b} soit effectué,ñ totalité
au Propriétaire des Infrastructures, ou au choix de la Holding du Prosriétaire des
Infrastructures, à la Holding du Propriétaire des Infrastructures et que ensemble des
conditions concemant le Contrat de Prestations de Services Ferrovisiès et Portuaires
aient été remplies conformément à l'Article 54. Uniquement en ca$)de satisfaction des
conditions visées ci-dessus, la Holding du Propriétaire desOinfrastructures ou le
Propriétaire des Infrastructures (selon le cas) sera tenu de, transférer à l'Etat toutes les
Actions ou, au choix de l'Etat, tous les Actifs des Infra ures du Projet à l'Etat (y
compris les droits et obligations attachés à ces Actions et {ou les Actifs des Infrastructures
du Projet selon le cas), à la suite de quoi, la présente Convention sera résiliée avec effet
immédiat sous réserve des stipulations de l'Articlé 58. Il est expressément convenu pour
les besoins de cet Article 47.3(c) et de l'Article.42(b), que dans le cas où les Actifs des
Infrastructures du Projet sont soumis aux droits d'une tierce partie, font l'objet de sûretés
ou ne peuvent pour toute autre raison être transférés à l'Etat tel que cela est requis, ces
derniers ne seront transférés à l'Etat qué lorsque ce transfert pourra légalement intervenir.

{d) A compier de la date de la Notificatiën de résiliation en application de l'Article 47.1(b) (sur
la base d'un Manquement Grave du Propriétaire des Infrastructures) ou 47.1(d) (sur la
base des Autres EFM) et jusqu'au paiement intégral de tous les montants dus
conformément au présent Article 47 ou à l'expiration de la période de paiement
mentionnée à l'Arliicle 47.8(a), selon la première des situations qui survient, le Propriétaire
des Infrastructures :

üi) si celæ ui est demandé par Notification de l'Etat, doit prendre les mesures
nécessaires afin que les Infrastructures du Projet soient entretenues et
maintenues de manière appropriée ; et

Gi) si cela lui est demandé par Notification de l'Etat, doit avoir le droit, mais non
l'obligation (sous réserve des obligations en vertu du Contrat de Prestations de
Services Ferroviaires et Portuaires), de continuer d'exploiter les Infrastructures
du Projet pour son propre bénéfice commercial ;

sous réserve dans tous les cas des conditions suivantes :

(ii) que tous les coûts raisonnables encourus par le Propriétaire des Infrastructures
dans le cadre de l'exécution des obligations visées à l'Article 47.3(d)(i) soient
ajoutées au montant qui lui est dû par l'Etat, conformément à l'Article 47.2 et
payés de la même manière ;

(iv) que dans le cas d'une Notification de résiliation remise conformément à l'Article
47.1(d), sur la base des Autres EFM, le Propriétaire des Infrastructures n'est pas
tenu d'exécuter les obligations visées à l'Article 47.8(d)(i}, si dans le cadre des

bip AC128260073v1 1201445663  22.5.2014 Ÿ b page (128)
Simandou Convention BOT

(e)

474

(e)

tb)

(c)

Autres EFM qui est intervenu, selon le Propriétaire des Infrastructures l'exécution
de obligations serait dangereuse ou déraisonnable ; et

{(v) dans le cas où l'Etat envisage de payer tous les montants dus au Propriétaire des
Infrastructures conformément à l'Article 47, avant l'expiration de la période visée
à l'Article 47.3(a), alors l'Etat doit remettre au Propriétaire des Infrastructures une
Notification de son intention dans un délai qui ne peut être inférieur à trente (30)
Jours à l'avance afin que le Propriétaire des Infrastructures puisse prendre les
mesures nécessaires afin de mettre fin de manière appropriée à l'exécution de
ses droits et obligations conformément à l'Article 47.3(d)fi) ou à l'Articie
47.3(d)(iï).

Toute résiliation de la présente Convention intervenant en application de l'Article-#’ñe sera

pas soumise à l'Article 47 et ne donnera pas lieu à l'application des stipulations de l'Article
47.

Droits de substitution du Client Fondateur et des Parties au Fiancement

L'Etat ne doit pas, dans les circonstances où l'Article 47.15) (Manquement Grave du
Propriétaire des Infrastructures) s'applique, adresser un tification de résiliation de la
présente Convention avant d'avoir fourni au Propriétaire des Infrastructures une
Notification de son intention de résilier conformément à l'Article 47.1, comprenant une
demande de remédier au manquement, dont une copie est adressée à toutes les Parties
autres que l'Etat et aux Parties au Financemeri Senior.

À moins qu'il en soit prévu autrement denis les Documents de Financement avec toute
Partie au Financement Senior, à tout moment dans les quatre-vingt (90) Jours suivants la
Notification au Client Fondateur conformément à l'Article 47.4(a), le Client Fondateur peut,
mais n'aura pas l'obligation :

{i) de remédier à ce m2hquement ou de faire en sorte qu'il y soit remédié ; ou

(ii) de façon temporaire ou permanente, d'assumer, ou s'organiser pour qu'une ou
plusieurs saciétés de substitution assume(nt), tous les intérêts, les droits et les
obligations äu Propriétaire des Infrastructures défaillant au titre de la présente
Conveñiïon, de l'Accord d'Exploitation des Infrastructures et du Contrat de
Prestations de Services Ferroviaires et Portuaires,

y comprisGiel que cela pourrait être précisé dans le Contrat de Prestations de Services
Ferroviaires et Portuaires et sans préjudice des droits à indemnité de l'Etat en vertu de
l'Artitie 45.

Éans le cas où le Client Fondateur exerce ses droits en vertu de l'Article 47.4{b) et de
façon permanente assume ou s'organise pour qu'une ou plusieurs sociétés de substitution
assument tous les intérêts, droits et obligations du Propriétaire des Infrastructures au titre
de la présente Convention, les Parties reconnaissent et acceptent que le Client Fondateur
ou toute(s) société(s) de substitution {selon le cas) (sous réserve de l'approbation de l'Etat,
laquelle ne peut être refusée sans motif raisonnable), devienne le Propriétaire des
Infrastructures pour les besoins de la présente Convention jusqu'à la fin de la Période de
Remboursement de l'investissement et indemniser le Propriétaire des Infrastructures d'une
somme calculée conformément aux principes énoncés à l'Article 47.2(c). Cette indemnité,
peu, au choix du Client Fondateur, être versée sur une base mensuelle égale à la Charge
de Disponibilité qui aurait dû être payée par le Client Fondateur au Propriétaire des
Infrastructures si l'exercice de l'option n'avait pas été effectué conformément à l'Article

bdp A012026007v1 1201445683  22.5.2014

ta L ge 1129)
Simandou Convention BOT

(a)

(e)

47.5
(e)

(&)

ip ADT28260073v1 1201445865 22.5.2014

47.4{b), et jusqu'à ce qu'un montant égal à la somme calculée conformément aux principes
édictés à l'Article 47.2(c) ait été payé intégralement.

S'il n'est pas remédié au manquement dans les quatre-vingt-dix (90) Jours à compter de la
date de délivrance de la copie de la Notification du manquement conformément à l'Article
47. 4(a), alors les Parties au Financement Senior peuvent, mais ne sont pas obligés de :

) remédier à ce manquement ou d'y faire remédier ; ou

(ii) prendre en charge, où prendre les mesures pour qu'une ou plusieurs sociétés de
substitution prennent en charge, tous les intérêts, les droits et les obligations du
Propriétaire des Infrastructures en vertu de la présente Convention, de l'Accord
d'Exploitation des Infrastructures et du Contrat de Prestations de Särvices
Ferroviaires et Portuaires,

à tout moment au cours des quatre-vingt-dix (90) Jours à compter de la naissance des
droits en vertu du présent Article 47.4{d), conformément aux termes s'un accord direct
conclu avec l'Etat et toute autre personne pour le compte des Parties au Financement
Senior.

Si le Client Fondateur ou une société substituée ou des sociétés désignées par ce dernier,
ou les Parties au Financement ou leurs représentants, saion le cas, remédie (ou font
remédier) au manquement du Propriétaire des Infrastrüctures qui était l'objet de la
Notification de son intention de résilier délivrée par_iftat, ou a pris en charge tous les
intérêts, droits et obligations du Propriétaire des ifrastructures défaillant au titre de la
présente Convention, de l'Accord d'Exploitation des Infrastructures et du Contrat de
Prestations de Services Ferroviaire et Portuairé conformément à l'Article 47.4, alors l'Etat
n'aura pas le droit de résilier la présente Convention et la Notification de son intention de
résilier précédemment délivrée relative à te manquement sera réputée non avenue et sans
effet, sans préjudice des droits de l'Ffei en vertu de l'Article 45.

Manquement Grave de l'Exploitant des Infrastructures

Dans le cas d'un maniement grave par l'Exploitant des Infrastructures à ses obligations
en verlu de la présenta Convention, qui n'est pas dû à un Événement de Force Majeure ou
à un Manquemenñt Grave de l'Etat, l'Etat peut adresser une Notification du manquement à
l'Exploitant des. Infrastructures, et adresser une copie de cette Notification à toutes les
Parties aut'es que l'Etat et aux Parties au Financement Senior, demandant qu'il soit
remédié au manquement.

A tout moment dans les quatre-vingt-dix (90) Jours de la transmission de la copie de la
Noïitication faite au Client Fondateur conformément à l'Article 47.5(a), le Client Fondateur
peut, mais n'aura pas l'obligation :

{i} de remédier ou de faire remédier audit manquement ; ou

di} de façon temporaire ou permanente, prendre en charge, ou prendre les mesures
pour qu'une ou plusieurs sociétés de substitution (sous réserve de l'approbation
par l'Etat, laquelle ne peut être refusé sans motif raisonnable), prennent en
charge, tous les intérêts, les droits et les obligations de l'Exploitant des
Infrastructures défaillant en vertu de la présente Convention, de l'Accord
d'Exploitation des Infrastructures et du Contrat de Prestations de Services
Ferroviaires et Portuaires,

pags (180)

LS

4
Simandou Convention BOT

y compris en considération de ce qui peut être exprimé de manière plus précise dans le
Contrat de Prestations de Services Ferroviaires et Portuaires.

{c) Dans l'hypothèse où le Client Fondateur ou une ou plusieurs sociétés nommées par lui
remédient, ou font en sorte de remédier au manquement de l'Exploitant des Infrastructures
qui était l'objet de la Notification de manquement adressée par l'Etat conformément à
l'Article 48.3(a)(v), alors la Notification sera réputée non avenue et sans effet.

{d) Si le Client Fondateur exerce ses droits en vertu de l'Article 47.5(b} et prend en charge de
manière permanente ou prend les mesures pour qu'une ou plusieurs sociétés de
substitution prennent en charge tous les intérêts, droits et obligations de l'Exploitant des
Infrastructures défaillant en vertu de la présente Convention, les Parties reconnaisseñt que
le Client Fondateur ou toute(s) société(s) de substitution selon le cas, «éviendra
l'Exploitant des Infrastructures pour les besoins de la présente Convention jusqu'à
l'expiration de la Période de Remboursement de l'investissement et la-Nôtification du
manquement adressée par l'Etat conformément à l'Article 47.5{a) sera réputée non avenue
et sans effet.

(e) S'il n'est pas remédié au manquement dans les quatre-vingt-dix (90) Jours suivant la date
de la Notification du manquement conformément à l'Article-47.5(a), le Propriétaire des
Infrastructures peut, sans y être obligé, dans les quatre-Vingt-dix (90) Jours suivants la
date à laquelle cette Notification a été adressée, se substituer de manière permanente et
assumer tous les droits et obligations de l'Exploitant dés Infrastructures en vertu du Contrat
de Prestations de Services Ferroviaires et Poriuaires ou conformément à l'Article 54.3,
nommer un Exploitant des Infrastructures de rañplacement (sous réserve de l'approbation
par l'Etat, laquelle ne peut être refusée sans motif raisonnable) afin qu'il assume de
manière permanente lesdits droits et obligations.

) Dans le cas où le Propriétaire des Infrastructures ne parvient pas à exercer ce droit dans la
période visée à l'Article 47.5(e) etoù il n'a pas été remédié au manquement, alors l'Etat a
le droit de remplacer l'Exploitant des Infrastructures par un autre exploitant de renommée
internationale pour des exploitations en matière d'infrastructures similaires et qui a
démontré sa capacitéCOà se conformer aux Pratiques Prudentes en matière
d'infrastructures, et à disposer des moyens techniques et financiers lui permettant d'agir en
qualité d'exploitant-bour les Infrastructures du Projet pour une période intérimaire qui ne
saurait dépasser cent quatre-vingt (180) Jours à la suite de laquelle un remplacement
permanent de l'Exploitant des Infrastructures doit être effectué suivant une sélection établie
conformérisnt à l'Article 54.4 et qui dans chacun des cas doit, sans préjudice des droits de
l'Etat er” vertu de l'Article 45, faire l'objet d'une approbation préalable des Parties au
Finafcement, conformément aux termes d'un accord direct conclu entre les Parties et les
Paries au Financement.

45: REGLEMENTS DES DIFFERENDS

48.1 Négociations Préalables

Sans préjudice de l'article 48.2, les Parties conviennent de tenter de régler à l'amiable, par voie de
négociation, tout différend né ou découlant de la présente Convention ou étant en relation avec
celle-ci. Si le différend n'a pas été réglé par voie de négociation dans les quatre-vingt-dix (90)
Jours qui suivent la notification par écrit de l'existence du différend par l'une des Parties, ou durant
toute autre période sur laquelle les parties se seront mises d'accord par écrit, le différend sera
alors définitivement tranché par voie d'arbitrage conformément à l'Article 48.3.

bip A0129260078v1 1201445665 22.56.2014 d fl D
Simandou Convention BOT

48.2  Conciliation par le Régulateur Indépendant

Tout différend que la Convention requiert de soumettre à une conciliation par le Régulateur
Indépendant sera, autant que possible, réglé à l'amiable par voie de négociations entre les parties
concernées. En cas de désaccord persistant pendant plus de deux (2) mois, ce différend sera
soumis, avant tout autre recours, à une conciliation organisée selon les règles suivantes.

{a) La procédure de conciliation sera initiée par la partie la plus diligente qui notifiera au
Régulateur Indépendant et à l'autre partie (ou aux autres parties) sa requête de conciliation
par lettre recommandée avec accusé de réception. Cette requête comprendra les motis du
différend, un mémoire articulant les fondements de la requête et précisant les demandes
du demandeur accompagnées de pièces justificatives.

{b) La procédure de conciliation se déroulera à Conakry ou en tout auire lieu que le
Régulateur Indépendant estimerait plus approprié compte tenu des circonstances de la
cause. Le Régulateur Indépendant s'assurera que la procédure de cériciliation commence
dans un délai de trente (30) Jours suivant son initiation.

{c) Le Régulateur Indépendant pourra effectuer ou faire effectué» toute enquête préparatoire,
demander aux parties de communiquer des documents païtinents et utiles, y compris des
attestations de témoins.

(d) Sauf autre accord entre les parties concernées, la recommandation de conciliation doit être
rendue dans un délai de cent vingt (120) Jours à compter de la date d'initiation de la
procédure de conciliation.

(e) La recommandation devra être notifiée par le Régulateur Indépendant à chacune des
parties concernées qui disposeront d'u délai de trente (80) Jours pour signifier à l'autre
partie (ou aux autres parties) leur ac£ord ou désaccord avec la recommandation. Dans ce
dernier cas, les points sur lesquels persiste le désaccord devront être précisés. Une copie
de cette notification sera adressée au Régulateur Indépendant.

f) En cas de conciliation, le Pégulateur Indépendant dressera un procès-verbal dans un délai
supplémentaire de seci{7) Jours qui, sous réserve d'amendements apportés d'un commun
accord, sera signé pa} les parties concernées. Le contenu du procès-verbal signé vaut titre
exécutoire et règis définitivement le différend.

(g} En cas de noñ-conciliation, le Régulateur Indépendant dressera de la même manière un
procès-verbal qui pourra servir de justificatif pour la partie la plus diligente en vue d'initier
une procédure d'arbitrage.

{h) La conciliation est réputée avoir échoué si, trente (30) Jours après la notification de la
écommandation aux parties, aucune des parties concernées n'a notifié à l'autre partie(s)
son acceptation de la recommandation, au, ayant notifié son acceptation, n'a pas signé le
procès-verbal dans un délai supplémentaire de quinze (15) Jours.

{) Les frais et honoraires de la conciliation fixés par le Régulateur Indépendant seront réglés
et payés en parts égales par les parties.

483 Arbitrage
(a) Tout différend né, en relation avec ou découlant de la présente Convention :

{i} que la présente Convention ne soumet pas à une procédure d'expertise
administrée ou de conciliation par le Régulateur Indépendant ; ou

|
ip AUT20260078v1 1201446565 22.5.2014 ÿ page (132) K
Simandou Convention BOT

(ii) que la Convention soumet à une procédure de conciliation par le Régulateur
Indépendant et :

A. qui a abouti à une non-conciliation ou à une conciliation réputée ayant
échoué, dans chaque cas conformément à l'Article 8.2 ; ou

B. qui ne peut pas devenir ou rester l'objet d'une conciliation par le
Régulateur Indépendant tel que prévu à l'Article 25.3(d) ; ou

Gi) que la présente Convention soumet à une procédure d'expertise administrée et :

A. que cette procédure ne s'est pas achevée, ou ne pourra pas s'achever
par un rapport de l'expert dans un délai de quatre-vingt-dix (90) Jaiuts à
compter de l'initiation de la procédure d'expertise administrée ; ou

B. qu'il y a une erreur manifeste dans le rapport de l'expert,
sera définitivement tranché, au choix du (des) demandeur(s):

(iv) suivant le Règlement d'arbitrage de la Chambre de Commerce Internationale
(« C.CI.>) par un tribunal arbitral composé de ‘trois arbitres nommés
confommément à ce Règlement. Le siège de l'arbitrage. sera à Paris (France) et la
langue de l'arbitrage le français ; ou

w par un tribunal arbitral constitué sous l'égide: du Centre International pour le
Règlement des Différends Relatifs auxinvestissements (le « Centre »)
confommément aux dispositions de la Convention pour le règlement des
différends relatifs aux investissements-entre Etats et ressortissants d'autres Etats
(la « Convention CIRDI »),

[L)] Îlest convenu par les présentes que :

ü) Bien que l'Exploitant des Infrastructures soit ressortissant de la République de
Guinée, il est contrôlé par des ressortissants d'autres Etats Parties à la
Convention CIRDI et.doit, aux fins de cette Convention, être considéré comme un
ressortissant d'un-aüire Etat Partie à la Convention CIRDI.

di) Bien que le Propriétaire des Infrastructures soit ressortissant de la République de
Guinée, il :&8t contrôlé par des ressortissants d'autres Etats Parties à la
Convention CIRDI et doit, aux fins de cette Convention, être considéré comme un
ressartiSsant d'un autre Etat Partie à la Convention CIRDI.

(ii) Bisn que le Client Fondateur soit ressortissant de la République de Guinée, il est
contrôlé par des ressortissants d'autres Etats Parties à la Convention CIRDI et
doit, aux fins de cette Convention, être considéré comme un ressortissant d'un
autre Etat Partie à la Convention CIRDI.

{iv) IE est stipulé par la présente que l'opération visée par la présente Convention est
un investissement.

{v) La procédure arbitrale se tiendra à Paris (France) et la langue de l'arbitrage sera
le français.
{vi) Sans préjudice du pouvoir du tribunal de recommander des mesures

conservatoires, chaque partie pourra demander à toute autorité, judiciaire ou
autre, d'ordonner des mesures conservatoires, y compris des saisies,
antérieurement à l'introduction de la procédure arbitrale, ou pendant ladite
procédure, en vue de protéger ses droits et intérêts.

bip AÛT28260073v1 1201446563  22.5.2014 ÿ j J REA

Simandou Convention BOT

(c} Si, quelle qu'en soit la raison, un différend porté devant le Centre en application de l'article
48.3(a){v) ne pouvait pas être tranché au fond, partiellement ou intégralement (notamment,
mais non exclusivement, si le Centre refuse d'enregistrer la requête d'arbitrage ou si le
Centre ou le tribunal arbitral se déclare incompétent pour connaître de tout ou partie du
différend), alors le différend (ou la partie du différend qui ne pouvait être tranchée au fond)
sera définitivement tranché suivant le Règlement d'arbitrage de la Chambre de Commerce
Internationale par trois arbitres nommés conformément à ce règlement. Le siège de
l'arbitrage sera à Paris (France) et la langue d'arbitrage le français.

{d) La République de Guinée renonce irrévocablement, pour elle-même et pour ses bienso à
toute immunité de juridiction ou d'exécution dont elle pourrait bénéficier.

48.4 Participation des Producteurs

Les Parties conviennent que tout Producteur qui a signé l'Accord de l'Annex#016, mentionné à
l'Arücle 18.2(a) (les « Producteurs Intéressés »), sera considéré comme {une "Partie" ou une
"partie" pour les besoins de l'application des clauses de règlement des différends figurant dans la
présente Convention (y compris l'Annexe 15) y compris pour les Hasoins de toute expertise
administrée, conciliation, médiation et arbitrage. Les Parties conviennent que les différends nés, en
relation avec ou découlant de l'Accord de l'Annexe 16 constituentües différends en relation avec la
présente Convention au sens des clauses de règlement des Giférends figurant dans la présente
Convention.

48.5 Droit applicable

Le droit applicable à cette Convention est le doit guinéen et les principes de droit international.

En particulier, en cas de silence des textes guinéens, le tribunal arbitral se référera en priorité à la
jurisprudence guinéenne ou à défaut à la jurisprudence française généralement applicable en la
maïüère, notamment en droit administratif, ou à défaut aux principes généraux du droit tels
qu'appliqués en France.

Hip AO12926007avI 120144008  22.52014 F j ; ae (13) k
Simandou Convention BOT

SECTION XI: STIPULATIONS FINALES
49. AUTORISATION D'INVESTISSEMENT ET DE TRANSFERT

() La ratification de la présente Convention vaut autorisation d'investissement direct étranger
en Guinée.

tb) Tous les transferts de fonds à destination de l'étranger réalisés dans le contexte du Projet
d'infrastructures par le Propriétaire des Infrastructures, l'Exploitant des Infrastructures,
leurs Affiliées respectives et les Contractants du Projet sont autorisés par les présentes et,
tant en ce qui concerne les opérations courantes qu'en ce qui concerne les opérations @n
capital qui pourraient dans une autre mesure être soumises à certaines restrictions en
vertu des Lois et Règlementations en matière de contrôle des changes.

50.  PRÉSÉANCE

(a) En cas d'incompatibilité entre les stipulations de la présente Conventic' et les Lois et
Règlementations, les stipulations de la présente Convention prévaudrort:

(b) En cas d'incompatibilité entre la présente Convention et tous ücuments Contractuels
(autres que la Convention de Base} en ce qui concerne le Projat’les termes de la présente
Convention prévaudront.

51. COMPORTEMENT DE BONNE FOI

Chaque Partie s'engage à remettre aux autres Parties les instruments juridiques nécessaires à la
mise en œuvre de la présente Convention. En outre,:Shaque Partie s'engage à se comporter de
façon à donner plein effet aux stipulations de la présente Convention dans le meilleur intérêt du
Projet.

52. MODIFICATIONS

() Toute disposition, qui n'est pas prévue dans le texte de la présente Convention, pourra être
proposée par l'une des Parties ét sera examinée avec soin. Toutes les Parties s'efforceront
de parvenir à une solution mutuellement acceptable, afin d'insérer les nouvelles
dispositions dans un evenant signé par les Parties et qui sera alors ratifié par l'Etat dans
les mêmes conditions que la présente Convention et, annexé à celle-ci. Il est précisé que,
pendant la période durant laquelle l'Assemblée Nationale guinéenne ne siège pas, ledit
avenant devra. être valablement ratifié par les Autorités Gouvernementales guinéennes
compétentes)au regard la Constitution guinéenne.

b) En complément de l'Article 52 ci-dessus, les Parties s'engagent à négocier de bonne foi,
tout Venant à la Convention qui serait nécessaire, en particulier pour permettre la mise en
æbvre en temps utiles des financements requis pour le développement du Projet et du
Projet d'Infrastructures. En outre, l'Etat s'engage à soumettre au vote de l'Assemblée
Nationale guinéenne pour ratification en temps utiles lesdits avenants à la Convention qui
pourraient être conclus entre les Parties, tel que cela a été envisagé aux Articles 2 de la
présente Convention et 19.5 de la Convention de Base.

53. CESSION, SUCCESSEURS ET AYANTS DROIT

() La présente Convention lie les Parties, leurs successeurs et ayants droit respectifs.

b) Tout actionnaire du Propriétaire des Infrastructures ou de la Holding du Propriétaire des
Infrastructures peut à tout moment, céder (ou faire céder) tout ou partie des actions qu'il
détient dans le Propriétaire des Infrastructures ou dans la Holding du Propriétaire des
Infrastructures (ou toute participation directe ou indirecte dans ces actions) à toute

bip A0129260073v1 120144563  22.5.2014 page (135)

&

\
Simandou Convention BOT

54,

54.1

(a)

bp AO12926007Ev1 1201445683  22.5.2014

personne autorisée par et conformément au Pacte d'Actionnaires et, le cas échéant, aux
Statuts applicables ou, du fait de l'exercice des Sûretés, aux Parties au Financement qui
fournissent de manière conjointe un financement direct au Propriétaire des Infrastructures,
sans qu'il y ait besoin d'aucune approbation ou Autorisation et libre de toutes Taxes (dues
par toute Partie ou l'actionnaire cédant ou le nouvel actionnaire cessionnaire), sous
réserve toutefois de l'approbation du Client Fondateur (laquelle approbation ne pourra être
refusée sans motif raisonnable dès lors qu'il sera démontré que le cessionnaire dispose
des capacités techniques et des ressources financières nécessaires d'un niveau au moins
équivalent à celles du cédant et qu'il a démontré son engagement à exécuter les
obligations de l'actionnaire cédant au titre de la présente Convention et du CPSFP).

PROPRIÉTÉ DES ACTIFS DES INFRASTRUCTURES DU PROJET ET CHANGEMENT
D'EXPLOITANT DES INFRASTRUCTURES

Transfert des Infrastructures du Projet à l'expiration «de la Période de
Remboursement de l'investissement

Le dernier Jour de la Période de Remboursement de l'Investi

(0) la Holding du Propriétaire des Infrastructrèes ou le Propriétaire des
Infrastructures (selon le cas) doit transférer-\cutes les Actions ou au choix de
l'Etat, tous les Actifs des Infrastructures di! Projet à l'Etat ou l'entité détenue par
l'Etat (telle qu'instruit par l'Etat) gratuitement

(ii) chaque Prêt d'Extension du Client Fondateur Avant Transfert et Prêt d'Extension
du Producteur Avant Transfert. {tel que cela est défini dans les Principes de
Financement d'une Extensior), doit être transféré à l'Etat, dans la mesure où son
remboursement intégral «'£st pas intervenu à la date de transfert à l'Etat
conformément à l'Article 54.1(a}(i) et sous réserve du consentement préalable de
l'Etat en ce qui concème la continuation du prêt au-delà de la Date de Transfert
et conformément‘aux Principes Tarifaires. Par conséquent, l'Etat sera tenu par
les obligations ue remboursement de ces prêts conformément à la présente
Convention

(iii) dans la mesure où l'Etat choisit que tous les Actifs des Infrastructures du Projet
lui soient transférés ou à une entité détenue par lui conformément à l'Article
54.1(a){i), ce transfert ne doit intervenir qu'à condition que l'Etat ou cette entité le
cas échéant signent les accords de cession dans la forme substantiellement
prévue et annexée à cette Convention et au Contrat de Prestations de Services
Ferroviaires et Portuaires (selon le cas), et en vertu desquels tous les droits et
obligations du Propriétaire des Infrastructures au titre de la présente Convention,
de l'Accord sur les Principes Tarifaires et du Contrat de Prestations de Services
Ferroviaires et Portuaires sont cédés à cette entité et cette entité remplace le
Propriétaire des Infrastructures en sa qualité de partie à ces conventions en tant
que « Propriétaire des Infrastructures » ;

fiv) le Propriétaire des Infrastructures (ou l'Etat ou toute entité à laquelle les Actifs
des Infrastructures du Projet sont transférés en vertu de l'Article 54.1{a)(ii})
deviendront partie à la Convention de Base pour les besoins des droits et des
obligations mentionnées aux Stipulations Relatives aux Infrastructures par la
signature d'un Contrat d'Accession dans la forme substantiellement prévue à

l'Annexe 11 de la Convention de Base.
… page (136)
4 | S\
Simandou Convention BOT

Chacune des étapes ci-dessus doit intervenir et prendre effet de façon simultanée.

tb) Le Propriétaire des Infrastructures ainsi que la Holding du Propriétaire des Infrastructures
devront accomplir tout acte exigé par les Lois et Règlementations afin de rendre les
transferts prévues à l'Article 54.1(a) juridiquement valides et exécutoires, y compris en
obtenant toutes les Autorisations nécessaires et en prenant toutes les mesures qui
s'imposent pour céder les Actions ou les Actifs des Infrastructures du Projet (le cas
échéant) et doivent signer tout document et prendre toutes autres mesures jugées
nécessaires à la réalisation d'un transfert rapide et valide.

(c) A compter de la Date de Transfert, l'Etat garantit que le Propriétaire des Infrastructure£{y
compris afin d'éviter toute ambigüité l'Etat ou toute autre entité à laquelle les Act
Infrastructures du Projet sont transférés en vertu de l'Article 54.1 (a)(i}) respecte
obligations en vertu de la présente Convention, de la Convention de Base, du)Contrat de
Prestations de Services Ferroviaires et Portuaires, de l'Accord sur les Principes Tarifaires
et de l'Accord d'Exploitation des Infrastructures tant que l'Etat détiendra’une participation
supérieure ou égale à cinquante pour cent (50) % du capital émis et {où des droits de vote
du Propriétaire des Infrastructures (y compris tout propriéiaire des Actifs des
Infrastructures du Projet subséquent).

{d) Le Propriétaire des Infrastructures doit entretenir ou faire _3n sorte que l'Exploitant des
infrastructures entretienne, les Infrastructures du Projet conformément aux Standards du
Projet et aux Pratiques Prudentes en matière d'infrastructures afin de permettre au
Propriétaire des Infrastructures de respecter ses-obligations au titre de la Convention de
Base, de l'Accord d'Exploitation des Infrastructüres et du CPSFP de manière permanent
après la Date de Transfert.

54.2 Exécution continue des Accords à ia suite de tout transfert

(a) Sous réserve des stipulations ae l'Article 15.1(a)(x), le Propriétaire des Infrastructures,
l'Exploitant des Infrastructurés, le Client Fondateur et toutes autres parties doivent
continuer à être liés par I brésente Convention, par l'Accord relatif aux Principes Tarifaires
et par le Contrat de Fréstations de Services Ferroviaires et Portuaires après le transfert
des Actions ou des Actifs des Infrastructures du Projet dans chacune des circonstances
prévues à l'Article 54.2(b) ci-dessous.

b) Si un transfeït-des Actifs des Infrastructures du Projet intervient :

{i) lorsque l'Etat demande le transfert des Actifs des Infrastructures du Projet à l'Etat
ou à une entité détenue par l'Etat conformément à l'Article 54.1 (a}(i) ;

{ü} conformément à l'Article 47.2(a), lorsque le Client Fondateur exerce l'option qui
lui est offerte en vertu de l'Article 47.1 ;

[UD] en conséquence de l'exercice de toute Sûreté tel que cela est prévu à l'Article
42() ; ou

(iv) avec le consentement de l'Etat, du Client Fondateur et du Propriétaire des
Infrastructures,

alors ce transfert est conditionné à, et ne sera exécutoire que si le nouveau propriétaire
des Infrastructures du Projet et le Propriétaire des Infrastructures signent un accord de
cession dans la forme substantiellement prévue et annexée à la présente Convention et au
Contrat de Prestations de Services Ferroviaires et Portuaires (selon le cas) en vertu
duquel tous les droits et obligations du Propriétaire des Infrastructures au titre de la

tp A0129260073v1 1201445638  22.5.2014 £ ÿ page mA
Simandou Convention BOT

présente Convention, de l'Accord relatif aux Principes Tarifaires et du Contrat de
Prestations de Services Ferroviaires et Portuaires sont cédés au nouveau propriétaire des
Actifs des Infrastructures du Projet et que le nouveau propriétaire remplace le Propriétaire
des Infrastructures en qualité de partie à la présente Convention (sauf dans le cas prévu à
l'Article 54.2(b)(i)}, à l'Accord relatif aux Principes Tarifaires, et au Contrat de Prestations
de Services Ferroviaires et Portuaires en qualité de « Propriétaire des Infrastructures ».
Tout transfert subséquent des Actifs des Infrastructures du Projet par le Propriétaire des
Infrastructures à ce moment-là, à toute personne est également subordonné à la même
condition.

54.3 Résiliation anticipée de l'Accord d'Exploitation des Infrastructures

Dans l'hypothèse où il n'est pas remédié à un manquement à ses obligations par l'Exploitant des
Infrastructures conformément à l'Article 47.5 (e), le Propriétaire des Infrastruciures sera libre,
jusqu'à l'expiration de la Période de Remboursement de l'investissement: de résilier l'Accord
d'Exploitation des Infrastructures et, sous réserve de l'accord écrit et préälable des Parties au
Financement Senior, de désigner une ou plusieurs entités de remplacement en vue de réaliser les
Activités d'Infrastructures sous réserve des conditions suivantes :

(a) cette entité ou ces entités de remplacement sont de renommée internationale en matière
d'exploitation d'infrastructures similaires et disposent‘e la capacité à se conformer aux
Pratiques Prudentes en matière d'Infrastructures et des capacités financières et techniques
leur permettant d'assumer l'exploitation en. tant qu'exploitant des Infrastructures du
Projet ; et

(b}) cette entité ou ces entités de remplacement et l'Exploitant des Infrastructures signent des
accords de cession dans la forme substantiellement prévue et annexée à chacune des
conventions appropriées en vertu desquels tous les droits et obligations de l'Exploitant des
Infrastructures en vertu de la présente Convention, de la Convention de Base, de l'Accord
sur les Principes Tarifaires et du Contrat de Prestations de Services Ferroviaires et
Portuaires sont cédés au-nouvel Exploitant des Infrastructures qui remplace l'Exploitant
des Infrastructures en s qualité de partie à ces conventions ; et

{c) les termes et les (conditions concernant la conduite des Activités d'Infrastructures, y
compris les exigéñces imposées par les Protocoles et les Standards du Projet, ne doivent
en aucune m: re être moins rigoureux que ceux prévus par l'Accord d'Exploitation des
Infrastructires et le Contrat de Prestations de Services Ferroviaires et Portuaires ; et

(d) l'Exploitant des Infrastructures doit fournir à l'entité ou aux entités de remplacement tous
les rianuels, diagrammes, dessins, documentation, outils et équipement (y compris les
dis) qu'il a eu en sa possession ou sous son contrôle et qui concerne les Infrastructures
du Projet.

544 Désignation d'un nouvel Exploitant des Infrastructures par l'Etat

{a) L'Etat sera en droit de procéder à Un appel d'offres international pour la conduite des
Activités d'Infrastructures, en vue de nommer une partie pour la mise en œuvre de ces
activités à la place de l'Exploitant des Infrastructures à compter de la Date de Transfert.

{b) L'Etat procédera à l'appel d'offres et à la désignation du soumissionnaire dans les
conditions suivantes :

Hp ADT2H280078v1 120144668 _22.5.2014 F î page (188)
Simandou Convention BOT

{i) l'Etat invitera à soumissionner uniquement les sociétés de renommée
internationale pour l'exploitation d'infrastructures semblables, ces sociétés
incluant le Client Fondateur ou la ou les personnes désignées par ce dernier au
sein du Groupe Rio Tinto ;

Gi) les conditions de l'offre seront identiques pour chaque soumissionnaire ;

Gi} l'évaluation des offres sera impartiale et fondée sur les termes de l'offre et les
critères de sélection définis dans les documents de l'appel d'offres ;

iv) la confidentialité de toutes les informations fournies dans le cadre de l'appel
d'offres sera préservée ;

(2) l'Etat ne devra pas attribuer le marché à un soumissionnaire qui s'ast rendu

coupable de pratiques lui conférant un avantage indu par rapport à. d'autres, ou
de manœuvre collusoires, de comportements anti-concurrentiel, de Corruption ou
de versement de commissions occultes ;

(vi) les modalités d'exercice des Activités d'Infrastructures, y-ecinpris les standards
d'exploitation seront au moins aussi rigoureux que ceëx prévus par l'Accord
d'Exploitation des Infrastructures et le Contrat dé Prestations de Services
Ferroviaires et Portuaires ; et

(vi) si le Client Fondateur ou la ou les personnes désignées par lui au sein du Groupe
Rio Tinto se révèle être le soumissionnaire té plus approprié, l'Etat nommera le
Client Fondateur ou la ou les personnes désignées par lui au sein du Groupe Rio
Tinto pour conduire les Activités d'InfraStructures.

(c) Si l'Etat, agissant conformément aux conditions visées à l'Article 54.4(b), ne nomme pas le
précédent Exploitant des Infrastructure®) afin de conduire les Activités d'Infrastructures,
alors, la personne désignée et l'Expls'iant des Infrastructures doivent signer un accord de
cession dans la forme substantieliement prévue et annexée aux conventions appropriées,
en vertu duquel tous les droits.et obligations de l'Exploitant des Infrastructures en veriu de
la présente Convention, de-la"Convention de Base, de l'Accord sur les Principes Tarifaires
et du Contrat de Prestations de Services Ferroviaires et Portuaires sont cédés et pris en
charge par le nouv£} Exploitant des Infrastructures, et le nouvel Exploitant des
Infrastructures rempiace l'Exploitant des Infrastructures en qualité de partie à ces
conventions et :

[D] lachartie désignée pour conduire les Activités d'Infrastructures, fournira les
Activités d'Infrastructures et deviendra l'Exploitant des Infrastructures (le
« Nouvel Exploitant des Infrastructures ») ;

(l l'Exploïtant des Infrastructures précédent cessera de fournir les Activités
d'infrastructures ; et

(ii) l'Exploitant des Infrastructures précédent doit fournir au Nouvel Exploitant des
Infrastructures tous les manuels, diagrammes, dessins, documentation, outils et
équipement (y compris les clefs) qu'il a eu en sa possession ou sous son contrôle
et qui concerne les Infrastructures du Projet.

545 Conditions applicables à l'Exploitant des Infrastructures et droits de substitution du
Client Fondateur

(a) Toute désignation d'un nouvel Exploitant des Infrastructures conformément à l'Article 47.5
ou à tout moment à la suite de cette désignation, doit être subordonnée à la signature par

Dép Â0128260078v1 1201445668  22.6.2014 LA FA
Simandou Convention BOT

la personne désignée et l'Exploitant des Infrastructures des accords de cession dans la
forme substantiellement prévue et annexée aux conventions appropriées, en vertu
desquels, tous les droits et obligations de l'Exploitant des Infrastructures en vertu de la
présente Convention, de la Convention de Base, de l'Accord relatif aux Principes Tarifaires
et du Contrat de Prestations de Services Ferroviaires et Portuaires sont cédés au nouvel
Exploitant des Infrastructures qui remplace l'Exploitant des Infrastructures en sa qualité de
partie à ces conventions.

{b) En plus des droits dont il dispose conformément aux Articles 47.4 et 47.5, le Client
Fondateur peut se substituer au Propriétaire des Infrastructures ou à l'Exploitant des
Infrastructures (selon le cas) et assumer tout ou partie des obligations de fourniture de
services de ces derniers, dès la survenance d'un ou plusieurs des événements visés à
l'Accord d'Exploitation des Infrastructures et au Contrat de Prestations ds Services
Ferroviaires et Portuaires, dans chaque cas conformément aux stipulations qui y figurent.
Les droits du Client Fondateur, conférés par le présent Article 54.5/n), le Contrat de
Prestations de Services Ferroviaires et Portuaires et l'Accord d'Exploitation des
Infrastructures :

{) peuvent être exercés à tout moment au cours de la période de cent quatre-vingt
(180) Jours suivant la Notification de l'événement pertinent au Client Fondateur
conformément aux stipulations applicables 8 l'Accord d'Exploitation des
Infrastructures et du Contrat de Prestations de Services Ferroviaires et
Portuaires ;

ti} lorsqu'ils ont été exercés par ce derniéf, en valent satisfaction et ne pourront plus
être exercés, par le Propriétaire-des infrastructures ou par l'Exploitant des
Infrastructures (selon le cas) afin de remédier à ce même évènement
conformément aux stipulations applicables de lAccord d'Exploitation des
Infrastructures et du Coñirat de Prestations de Services Ferroviaires et
Portuaires ; et

(iii) se comprennent sous réserve des droits de substitution du Propriétaire des
Infrastructures. et de l'Etat au titre de la présente Convention comme cela est
prévu à l'Article 47.4.

(c) Dans l'hypothèse atles droits ci-dessus sont exercés par le Client Fondateur, alors :

ti} en cé. qui concerne le Propriétaire des Infrastructures, les stipulations de l'Article
47.4 devront s'appliquer ; et

(ii) en ce qui conceme l'Exploitant des Infrastructures, les stipulations de l'Article
47.5 devront s'appliquer.

546 Retour

{a) (Conditions de Retour) Le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures doivent faire en sorte que, au moment de la Date de Transfert, les
Infrastructures du Projet soient conformes aux Conditions de Retour.

(b} (Inspection Initiale avant le transfert à l'Etat)

{i) Pas moins de cinquante-sept (57) mois, et pas plus de soixante-trois (63) mois
avant l'expiration de la Période de Remboursement de l'investissement, l'Etat
aura le droit de faire procéder à une inspection (l« Inspection Initiale »} des
Infrastructures du Projet.

ap AUT22260073v1 1201449809 22.59.2014 ÿ 7 page (140)

=
Simandou Convention BOT

ti) L’Inspection Initiale doit être menée par un Certificateur Indépendant, qui doit
inspecter et évaluer les Infrastructures du Projet et fournir à l'Etat, au Propriétaire
des Infrastructures, à l'Exploitant des Infrastructures et au Client Fondateur, dans
les vingt-huit (28) Jours de l'Inspection Initiale, un Rapport de Travaux de
Renouvellement basé sur cette inspection et cette évaluation.

di} Les coûts de l'Inspection Initiale doivent être pris en charge par le Propriétaire
des Infrastructures et peuvent tous être des coûts d'exploitation qui peuvent être
facturés au Client Fondateur, aux Producteurs et à toute tierce partie utilisant le
Capacité Supplémentaire dans le cadre des charges d'exploitation déterminés
conformément aux Principes Tarifaires.

(iv) Le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures-{Selon le
cas) doit effectuer tous les Travaux de Renouvellement décrits danse Rapport
de Travaux de Renouvellement conformément :

A. aux Standards du Projet ;

B. aux Protocoles ;

C. aux Pratiques Prudentes en matière d'Infrastrüüture ;
D. aux Critères de Construction des Infrastruètures, et

de manière à assurer que les opérationscüu Client Fondateur ne soient ni
interrompues, ni entravées, et que les inisruptions du Service de Transport de
Passagers et des Services de Transport de Marchandises Diverses soient
réduites au minimum. Tous les coûts et dépenses à cet effet constitueront des
coûts d'exploitation qui peuveñt être facturés au Client Fondateur, aux
Producteurs et à toute tierce partie utilisant la Capacité Supplémentaire, dans le
cadre des charges d'exploïation et déterminés conformément aux Principes
Tarifaires.

{(v) Tout différend, survenant, résultant ou en relation avec les conclusions
contenues dans lé Rapport de Travaux de Renouvellement, ou lié à celles-ci, doit
être soumis aux procédures d'expertise administrée conformément aux Règles
d'Expertise de la Chambre Internationale de Commerce. La décision de l'expert
liera les Parties en l'absence d'erreur manifeste.

(c} {Seconde Inspection avant le transfert à l'Etat)

[0] Fas moins de quinze (15) mois, et pas plus de dix-huit (18) mois avant
l'expiration de la Période de Remboursement de l'Investissement, l'Etat aura le

droit de faire procéder à une inspection (la « Seconde Inspection ») des
Infrastructures du Projet.

[O] La Seconde Inspection doit être menée par un Certificateur Indépendant, qui doit
inspecter et évaluer les Infrastructures du Projet et fournir à l'Etat, au Propriétaire
des Infrastructures, à l'Exploitant des Infrastructures et au Client Fondateur, dans
les vingt-huit (28) Jours de la Seconde Inspection, un Rapport de Travaux de
Renouvellement basé sur cette inspection et cette évaluation.

(ii) Les coûts de la Seconde Inspection doivent être pris en charge par le Propriétaire
des Infrastructures et n'importe lesquels de ces coûts peuvent être des coûts
d'exploitation qui peuvent être facturés au Client Fondateur, aux Producteurs et à
toute tierce partie utilisant la Capacité Supplémentaire dans le cadre des charges
d'exploitation déterminés conformément aux Principes Tarifaires.

]
Tip ADT2E26007S VI 120144008  22.S.A0I4 4 page (141) \
Simandou Convention BOT

(iv) Le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures (selon le
cas) doit effectuer tous les Travaux de Renouvellement décrits dans le Rapport
de Travaux de Renouvellement conformément :

A. aux Standards du Projet ;
B. aux Protocoles ;
C. aux Pratiques Prudentes en matière d'infrastructure ;

D. aux Critères de Construction des Infrastructures, et

de manière à assurer que les opérations du Client Fondateur ne soie ni
interrompues, ni entravées, et que les interruptions du Service de Transsrt de
Passagers et des Services de Transport de Marchandises Diverses soient
réduites au minimum. Tous les coûts et dépenses à cet effet consliiueront des
coûts d'exploitation qui peuvent être facturés au Client. Fondateur, aux
Producteurs et à toute tierce partie utilisant la Capacité Suprlémentaire dans le
cadre des charges d'exploitation et déterminés conformiinent aux Principes
Tarifaires.

() Tout différend, survenant, résultant ou en connexion avec les conclusions
contenues dans le Rapport de Travaux de Renouvellement, ou lié à celles-ci, doit
être soumis aux procédures d'expertise administrée conformément aux Règles
d'Expertise de la Chambre internationale dæ Commerce. La décision de l'expert
liera les Parties en l'absence d'erreur manifeste.

{d) (Inspection de Retour après le transfert à l'Etat)

[0] Au plus tard soixante (60) Jours ‘après la Date de Transfert, le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures, le Client Fondateur, l'Etat et le
Certificateur Indépendant “doivent conjointement mener une inspection des
Infrastructures du Projet (l'« Inspection de Retour »).

(ü) Dans les vingt-huit (28) Jours suivant la réalisation de l'Inspection de Retour, le
Certificateur Indépendant doit soit :

A. délivrer au Propriétaire des Infrastructures, à l'Exploitant des
lfrastructures et au Client Fondateur un Certificat de Retour déclarant
due les Infrastructures du Projet sont conformes aux Conditions de
Retour ; ou

g

délivrer au Propriétaire des Infrastructures, à l'Exploitant des
Infrastructures et au Client Fondateur un Rapport de Retour.

(5 Le Certificateur Indépendant peut délivrer un Rapport de Retour uniquement si, à
la Date de Transfert, les Infrastructures du Projet ne sont pas conformes aux
Conditions de Retour.

(iv) Tout différend concernant le Rapport de Retour doit être soumis aux procédures
d'expertise administrée conformément aux Règles d'Expentise de la Chambre
Internationale de Commerce. La décision de l'expert liera les Parties en l'absence
d'erreur manifeste.

(e) (Manquement aux Conditions de Retour)

(0) Si, au moment de l'Inspection de Retour, les Infrastructures du Projet ne sont pas
conformes aux Conditions de Retour et que le Certificateur Indépendant a délivré
un Rapport de Retour, alors la Holding du Propriétaire des Infrastructures doit
payer à l'Etat un montant égal :

bip AO128260078v1 1201445639  22.5.2014 dr” page (142)

a
Simandou Convention BOT

A. aux coûts estimés pour achever les Travaux de Renouvellement requis
pour assurer que les Infrastructures du Projet soient conformes aux
Conditions de Retour décrites par le Rapport de Retour ; ou

B. au montant déterminé (le cas échéant) par l'expert en vertu de l'Article
54.6(d)(iv).
Ledit paiement doit être effectué au plus tard soixante (60) Jours après la date la

plus tardive entre la délivrance du Rapport de Retour ou toute décision prise par
l'expert en vertu de l'Article 54.6(d}{iv).

(ü) Le paiement prévu à l'Article 54.6(e)(i) doit être versé sur un compte bancaire de
l'Etat auprès d'un établissement bancaire préalablement approuvé par/# Client
Fondateur (le « Compte de Renouvellement »). L'Exploitant des Infrastructures
peut gérer le Compte de Renouvellement mais ne peut utiliser l'argent du
Compte de Renouvellement {y compris les intérêts produits suf/le Compte de
Renouvellement} qu'à la seule fin de mettre en œuvr& les Travaux de
Renouvellement concernés. L'Exploitant des Infrastructures doit établir et
convenir avec l'Etat et le Client Fondateur des procédures et des délégations
pour la gestion du Compte de Renouvellement.

(ii) Tout montant, payé ou devant être payé, sur le-Compte de Renouvellement afin
d'effectuer le paiement prévu à l'Article 54.6{5)(1), sera versé par le Propriétaire
des Infrastructures et ne sera pas supporté par le Client Fondateur ou par un
Producteur via les Charges d'Exploitation ou tout autre frais dû.

(iv) Afin d'éviter toute ambiguïté, ure fois que la Holding du Propriétaire des
Infrastructures a payé à l'Etat un friontant convenu ou déterminé conformément à
l'Article 54.6(e)(i), l'Etat ne dispose d'aucun autre recours, action, revendication
ou appel contre la Holding‘äu Propriétaire des Infrastructures ou l'Exploitant des
Infrastructures quant à.là non-réalisation des Travaux de Renouvellement ou au
non-respect des Infrasiructures du Projet vis-à-vis Conditions de Retour.

() (Règlement des différence)
{) Sous réservé des Articles 54.6(b)(v), 54.6(c)(v) et 54.6(d)(iv), tout différend lié
aux questions listées par le présent Articles 54.6 doit être soumis aux procédures

de corfiiation conduites par le Régulateur Indépendant conformément à l'Article
482:

(ii) Afin d'éviter toute ambiguïté, le Client Fondateur a la possibilité d'initier les
procédures d'expertise administrée en vertu des Articles 54.6(b)(v), 54.6(c{v) et
54.6(d)(iv).

547 Procédure de Retour

(a) Au plus tard quatre (4) Ans avant la Date de Transfert, le Propriétaire des Infrastructures et
l'Exploitant des Infrastructures doivent soumettre à l'Etat Un plan pour une procédure de
retour qui débutera au moins trois (3) Ans avant la Date de Transfert (la « Procédure de
Retour »). La Procédure de Retour inclura :

((] s'il le souhaite, la possibilité pour l'Etat d'entamer avant la Date de Transfert une
procédure de sélection d'un exploitant alternatif des infrastructures ;

Gi} un transfert de compétences et formation des cadres supérieurs et
intermédiaires ;

bip A0128260078v1 1201445693 22.5.2014 n ÿ À
Simandou Convention BOT

(iii) la disponibilité de pièces détachées et des garanties de fourniture conformément
aux termes convenus entre le Propriétaire des Infrastructures, l’Exploitant des
Infrastructures et l'Etat ; et

(iv) l'établissement d’un lien entre le programme d'entretien utilisé pendant la Période
de Remboursement de l’Investissement et le programme d'entretien devant être
utilisé suite au Retour des Infrastructures du Projet.

{b) A la Date de Transfer, le Propriétaire des Infrastructures et l'Exploitant des Infrastructures
doivent fournir à l'Etat (ou au Nouvel Exploitant des Infrastructures nommé conformément
à l'Article 54.4) dans le cadre des stipulations de l'Article 54.1{a){ïi), ou le Propriétaire @es
Infrastructures doit fournir à l'Exploitant des Infrastructures dans le cadre de l'Article
54.1(a)(i), tous manuels, diagrammes, dessins, documents, outils et équipeñients {y
compris les clefs) dont il a été en possession ou dont il a eu le contrôle et qui se rapportent
aux Infrastructures du Projet.

56. RENONCIATION PARTIELLE

La renonciation implicite ou autre aux droits prévus par une dispositici de la présente Convention
ne peut pas être assimilée à une renonciation aux droits prévus par d'autres dispositions
(semblable ou non) de la présente Convention et une tell renonciation ne peut être que
temporaire, à moins que la Partie renonciatrice ait soumis urie déclaration écrite et dûment signée
à cet effet.

56. CONFIDENTIALITÉ

(a) L'Etat s'engage à ne pas communiquer à des tiers, ni utiliser au bénéfice des tiers, les
renseignements industriels, financiers, commerciaux, scientifiques, techniques ou
personnels fournis par le Procriétaire des Infrastructures, l'Exploitant des Infrastructures,
des Contractants du Projet-et leurs Affiliées respectives ou obtenus par l'Etat, autres que
ceux qui sont naturelleñsrit disponibles dans le domaine public et habituellement traités
par le Propriétaire dés Infrastructures, l'Exploitant des Infrastructures et leurs Affiliées
respectives comme étant non confidentielle, sans le consentement exprès et préalable du
Propriétaire des-infrastructures, de l'Exploitant des Infrastructures et de leurs Affiliées
respectives.

{(b) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures s'engagent à traiter
comrië confidentielles les informations de mêmes natures, que l'Etat leur communique.

57. LANGUE DE L'ACCORD ET SYSTÈME DE MESURE

{a) La présente Convention est rédigée en langue française. Tous les rapports ou autres
documents, établis ou à établir en application de la présente Convention doivent être
rédigés en langue française. Cependant, les documents et leurs annexes peuvent être
présentés en langue anglaise, étant précisé qu'en cas de difficultés de compréhension, le
Propriétaire des Infrastructures s'engage à faire traduire, sans délai, tout document ou
pièce importante.

b) La traduction de la présente Convention dans toute autre langue devra être effectuée dans
le but exclusif d'en faciliter la compréhension. En cas de contradiction entre le texte
français et le texte traduit dans une langue étrangère, le texte français prévaudra.

77" bp A0T28260073v1 120144063 _22.5,2014 F QUN

Simandou Convention BOT

{c) Le système de mesure employé sera le système métrique.

58. SURVIE DES DROITS ET OBLIGATIONS

Lorsque le contexte général l'exige, les droits et obligations du Propriétaire des Infrastructures, de
l'Exploitant des Infrastructures, du Client Fondateur et de leurs Affiliées respectives, de la Holding
du Propriétaire des Infrastructures, de RTME et de l'Etat, doivent survivre au-delà de la Durée de la
présente Convention. Cela s'appliquera en particulier au présent Article 58, aux Définitions, aux
Aricles 45, 46, 48, 49, 50, 53, 55, 56, 57, 59 ainsi qu'aux droits relatifs au système müfi
utilisateurs et au Contrat de Prestations de Services Ferroviaires et Portuaires, tel que cela est
prévu aux Articles 14 à 20, 25, 47, 54 et à l'Annexe 15.

59. NOTIFICATIONS

59.1 Forme des notifications

Toute Notification émise en vertu ou dans le cadre de la présente Canvention doit être écrit et
remise à son destinataire par lettre recommandé avec accusé de réception, ou par porteur spécial,
précédé ou non d'une télécopie, aux adresses ci-dessous :

{a) Pour la République de Guinée, Immeuble OFAB, &culevard du Commerce, Almamya,
Commune de Kaloum, BP 295, Conakry, République de Guinée, à l'attention du Ministère
des Mines et de la Géologie ;

tb) Pour le Client Fondateur, Rio Tinto, 17 Plesé des Reflets, 92097 Paris la défense, Cedex,
France, à l'attention du Secrétaire du Conseil d'administration de SIMFER S.A., fax +33
(0)1 57 002727;

() Pour RTME, Rio Tinto Mining and Exploration Lid, 2 Eastbourne Terrace, London, W2
62G, Royaume-Uni, à l'attention du Secrétaire général, fax +44 (0)20 7781 1827 ;

(d) Pour le Propriétaire des Irfrastructures, [#], à l'attention de [#], fax [#];
{e) Pour l'Exploitant des infrastructures, [#], à l'attention de [#], fax [#] ;
(f) Pour la Holding du Propriétaire des Infrastructures, [#], à l'attention de [#], fax [#] ; et

(g) En ce qui concerne tout Producteur Intéressé, l'adresse qui sera fournie par ledit
Producteur intéressé dans l'Accord de l'Annexe 16 mentionné à l'Article 18.2(a).

59.2  Présomption de remise
Une Kôitification est réputée avoir été remise :

(&) le Jour de sa délivrance à son destinataire soit en mains propres, soit par lettre
recommandée avec accusé de réception ou par porteur spécial ; ou

{b) le huitième Jour ouvré après son dépôt à la poste pour les Notifications envoyées par voie

postale, étant précisé que tout courrier envoyé par voie postale doit être confirmé par fax
dans les 48 heures suivant son dépôt à la poste.

bip AD128260078v1 120144688  22.5,2014 ” El page as
Simandou Convention BOT

59.3 Autres moyens de Notification

En cas de d'échec des moyens de transmission prévus aux présentes, les expéditeurs utiliseront
tout autre moyen de transmission permettant de s'assurer que la Notification parvient à son
destinataire dans les plus brefs délais.

594 Changement d'adresse

Tout changement d'adresse doit faire l'objet d'une Notification aux autres Parties et aux
Producteurs Intéressés dans les plus brefs délais.

59.5 Documents

Tous documents destinés à l'une des Parties ou à un Producteur Intéressé doivent être envoyés à
l'adresse indiquée dans la présente Convention.

60. CAPACITE DE RTME

Sans préjudice des droits du Client Fondateur (et de l'Exploitant des Infrastructures dans la mesure
où il s'agit d'une Affiliée du Client Fondateur) au titre de-l& présente Convention, les Parties
reconnaissent que RTME pourra également se prévaloi” des stipulations contenues dans la
présente Convention {y compris l'Article 48) au nom et@our le compte du Client Fondateur (et de
l'Exploitant des Infrastructures dans la mesure où il s'agit d'une Affiliée du Client Fondateur) en vue
de protéger les intérêts et droits du Client Fondateër (et de l'Exploitant des Infrastructures dans la
mesure où l'Exploitant des Infrastructures est-ane Affiliée du Client Fondateur), et / ou au nom et
pour le compte des actionnaires directs ou iridirects du Client Fondateur (et les actionnaires directs
ou indirects de l'Exploitant des Infrastructures dans la mesure où l'Exploitant des Infrastructures est
une Afiiliée du Client Fondateur), notatninent, dans le cas où une ou plusieurs actions constitutives
du capital du Client Fondateur (ou: de l'Exploitant des Infrastructures dans la mesure où il s'agit
d'une Affiliée du Client Fondaisür) sont expropriés (l'Etat s'étant engagé par la présente à ne
prendre aucune mesure d'edropriation concernant les actions portant sur le capital du Client
Fondateur {ou, dans le capital de l'Exploitant des Infrastructures dans la mesure où il s'agit d'une
Affiliée du Client Fondateur), ni aucune mesure similaire à une mesure d'expropriation concernant
les actions portant-sur le capital du Client Fondateur (ou, dans le capital l'Exploitant des
Infrastructures dañs la mesure où il s'agit d'une Affiliée du Client Fondateur)).

61. ENY{ÉE EN VIGUEUR

{a) {a présente Convention, après avoir été dûment approuvée par les organes compétents
des Parties, et signée par les représentants habilités des Parties et de RTME entrera en
vigueur le Jour de la publication au Journal Officiel du Décret du Président de la
République de Guinée promulguant la Loi votée par l'Assemblée Nationale Guinéenne
adoptant la présente Convention.

(Lo) Les Parties s'engagent à déployer tous leurs efforts afin que la Date d’Entrée en Vigueur
de la présente Convention intervienne dans les meilleurs délais.

Gp AO120280078v1 120144565 22.5.2014 f page (148)
Simandou Convention BOT

Signé à Conakry
Le 26 mai 2014

Pour la République de Guinée
Ministre d'Etat, Ministi e s-Mines et de la
Le

POUR SIMFER S.A.

Alan John Bruce Davies

page (147) b

ip ACT29260078v1 12014456  22.5.2014
Simandou Convention BOT

ANNEXE 1
CONTRAT D'ACCESSION

CONTRAT D'ACCESSION
À LA CONVENTION BOT ET À L'ACCORD RELATIF AUX PRINCIPES TARIFAIRES

ENTRE
LA RÉPUBLIQUE DE GUINÉE
Et
SIMFER S.A.
Et
RIO TINTO MINING AND EXPLORATION LIMITED
Et
LA HOLDING DU PROPRIÉTAÏSÉ DES INFRASTRUCTURES
Et
LE PROPRIÉTAIRE DES INFRASTRUCTURES
Et
L'EXPLOITANT DES INFRASTRUCTURES

Gp A0128260078v1 120144568 _22.5.2014 À PE I) k
Simandou Convention BOT

ENTRE
LA RÉPUBLIQUE DE GUINÉE, représentée par :
- Son Excellence Monsieur [#], agissant en qualité de Ministre d'Etat, Ministre des Mines et de la
Géologie ; et
- Son Excellence Monsieur [#], agissant en qualité de Ministre d'Etat, Ministre de l'Economie et des
Finances,
dûment habilités aux fins aux présentes,
(ci-après l'« Etat »)

de première bart,
SIMFER S.A, société anonyme dont le siège social est sis Immeuble Bellevue, Eoüievard
Bellevue, D.I. 536 Commune de Dixinn, BP 848, Conakry, immatriculée au RCCM 45 Conakry
sous le numéro RCCM/GCKRY/0867A/2003 conformément au droit guinéen, faisant partie du
Groupe Rio Tinto et représentée par [#], dûment habilité(e) aux fins des présentés (ci-après le «
Client Fondateur »),

de deuxième part,

RIO TINTO MINING AND EXPLORATION LIMITED, société du Groupe Rio Tinto dont le siège
social est sis 2 Eastbourne Terrace, London, W2 6LG, Royaume-Unicifimatriculée au Registre du
Commerce sous le numéro 1305702, constituée conformément aux(lbis d'Angleterre et du Pays de
Galles et représentée par [#], dûment habilité(e) aux fins des présentes (ci-après « RTME »),

de troisième part,
[#], société dont le siège social est sis [#], dûment constituée et fonctionnant conformément aux

lois de [#] sous le numéro [#], et représentée par [#], Himent habilité(e) aux fins des présentes et
d’adhérer à la Convention BOT (ci-après la « Holding du Propriétaire des Infrastructures »),

de quatrième part,

IH], société dont le siège social est sis [#j, dûment constituée et fonctionnant conformément aux
lois de [#] sous te numéro [#], et représantée par [#], dûment habilité(e) aux fins des présentes et
d'adhérer à la Convention BOT ainsi qu’à Accord relatif aux Principes Tarifaires (ci-après le «
Propriétaire des Infrastructures >),

de cinquième part,

[#}, société dont le siëge social est sis [#], dûment constituée et fonctionnant confomnément aux
lois de [#] sous le rüméro [4], et représentée par [#], dûment habilité(e) aux fins des présentes et
d'adhérer à la Convention BOT ainsi qu'à Accord relatif aux Principes Tarifaires (ci-après le «
Propriétaire c'es Infrastructures »),

de sixième part.

bip A0129260073v1 1201445683  22.5.2014 page (149) k

w
Simandou Convention BOT

Préambule

(a) L'Etat et le Client Fondateur sont actuellement parties à la Convention BOT qui
définit le cadre et les conditions du développement des Infrastructures du Projet,
ainsi qu’à l'Accord relatif aux Principes Tarifaires, qui est visé dans la Convention
BOT et auquel il est donné effet par ladite Convention BOT.

(b} Conformément à l'Article 2.6 de la Convention BOT, le Client Fondateur a choisi le
Consortium d'Infrastructures devant développer les Infrastructures du Projet, et ce
choix a été dûment approuvé par l'Etat.

(c) Conformément à l'Article 19.3(a) de la Convention de Base et à l'Article 2.9(a}-de
la Convention BOT, le Consortium d'Infrastructures a constitué la Holding &y
Propriétaire des Infrastructures, qui a elle-même constitué le Propriétaire des
Infrastructures.

(a) Les Articles 2.9(b) et 2.9(c) de la Convention BOT prévoient respëctivement que la
Holding du Propriétaire des Infrastructures, le Propriétaire des lfrastructures, et
l'Exploitant des Infrastructures devront adhérer à la Convention BOT en signant, au
plus tard à la Date d'Entrée en Vigueur des Infrastructufés, Un contrat d'accession
se présentant essentiellement sous la forme du présent Contrat d'Accession.

(e) L'Article 14.8(a) de la Convention BOT prévoit le Propriétaire des
Infrastructures et l'Exploitant des Infrastructuiss deviendront partie à l'Accord relatif
aux Principes Tarifaires à compter de leur date d'accession respective à la
Convention BOT.

# Toutes les Parties ont accepté de énclure le présent Contrat.

IL EST CONVENU CE QUI SUIT :

2.

2.1.

Définitions et interprétation

Définitions

« Accord relatif aux Principes Tarifaires » désigne l’accord visé à l'Article 14.8 de la
Convention BOT, tel qu'il pourrait être modifié conformément à l'Article 14.8(b).

« Contrat » désigne le présent Contrat d'Accession.

« Convention BOT » désigne la Convention BOT signée le [@ 2044] entre l'Etat, SIMFER
S.A. et RTME conformément à la Loi BOT {Loi L/97/012/AN en date du 1er juin 1998), et
ratifiée par le Parlement guinéen le [@ 2014].

« Convention de Base » désigne la Convention de Base Amendée et Consolidée signée
le [& 2014] entre l'Etat, SIMFER S.A. et RTME, et ratifiée par le Parlement guinéen le [&
2014]

« Date d’Accession Effective » désigne la date à laquelle chacune des exigences
énoncées à l'Article 2.9 de la Convention BOT a été satisfaite en vue de l'accession à
ladite Convention par la Holding du Propriétaire des Infrastructures, le Propriétaire des
Infrastructures et l'Exploitant des Infrastructures, et, s'agissant de l'Accord relatif aux
Principes Tarifaires, en vue de l’accession à celui-ci par le Propriétaire des Infrastructures
et l'Exploitant des Infrastructures.

« Exploitant des Infrastructures » désigne la partie qui est identifiée conformément à
l'Article 2.7(a) de la Convention BOT.

bip A0129260073v1 1201445635  22.5.2014 Le page (150)

x

S
Simandou Convention BOT

3.2.

3.8.

« Holding du Propriétaire des Infrastructures » désigne l'entité qui doit adhérer à la
Convention BOT en qualité de Holding du Propriétaire des Infrastructures conformément à
l'Article 2.9(b) de ladite Convention.

« Partie » désigne une partie au présent Contrat, et « Parties » désigne l'ensemble des
parties audit Contrat ainsi que tous ayants droit ou successeurs autorisés.

« Propriétaire des Infrastructures » désigne l'entité qui doit adhérer à la Convention BOT
en qualité de Propriétaire des Infrastructures conformément à l'Article 2.9(b} de la
Convention BOT.

Termes et expressions définis dans la Convention BOT

Les termes et expressions définis dans la Convention BOT qui ne figurent pas à-l4 clause
2.1 ci-dessus et qui sont employés dans le présent Contrat ont, dans celui-ci, le même
sens que celui qui leur est donné dans la Convention BOT, sauf exigence çontiaire due au
contexte.

Interprétation

La partie « Interprétation » de la Convention de BOT fait partie intégrante du présent
Contrat de la même manière que si elle figurait dans son intégralité dans ledit Contrat, en
fonction des adaptations nécessaires.

Principes de responsabilité

La Holding du Propriétaire des Infrastructurs

À compter de la Date d'Accession Effective, {2 Holding du Propriétaire des Infrastruciures :

(a) devient partie à la Convention BOT ;

{b) jouit de tous les droits et ava"ages que la Convention BOT lui confère ; et

{c) assume les obligations ei responsabilités que la Convention BOT lui impose.

Le Propriétaire des Infresiructures
À compter de la Date d’Accession Effective, le Propriétaire des Infrastructures :

(a) devient pañie à la Convention BOT et à l'Accord relatif aux Principes Tarifaires ;

{b) jouit dé tous les droits et avantages que lui confèrent la Convention BOT et
l'Accord relatif aux Principes Tarifaires ; et

(c) assume les obligations et responsabilités que la Convention BOT et l'Accord relatif
aux Principes Tarifaires lui imposent.

L’Exploïtant des Infrastructures
À compter de la Date d'Accession Effective, l'Exploitant des Infrastructures :

(a) devient partie à la Convention BOT et à l'Accord relatif aux Principes Tarifaires ;

(b) jouit de tous les droits et avantages que lui confèrent la Convention BOT et
l'Accord relatif aux Principes Tarifaires ; et

(c} assume les obligations et responsabilités que la Convention BOT et l'Accord relatif
aux Principes Tarifaires lui imposent.

Consentement de l'Etat, de SIMFER S.A. et de RTME
À compter de la Date d'Accession Effective, l'Etat, SIMFER S.A. et RTME, individuellement

Bip AGTÉ826007av1 1201445639  22.5.2014 i 7 seu
Simandou Convention BOT

() consentent à ce que chacun de la Holding du Propriétaire des Infrastructures, du
Propriétaire des Infrastructures, et de l'Exploitant des Infrastructures devienne une
partie à la Convention BOT et à l'Accord relatif aux Principes Tarifaires (le cas
échéant) à compter de la Date d'Accession Effective, et assume chacune de leurs
obligations respectives prévues par la Convention BOT et l'Accord relatif aux
Principes Tarifaires {le cas échéant) ;

{b} reconnaissent et conviennent que la Holding du Propriétaire des Infrastructures, le
Propriétaire des Infrastructures et l'Exploitant des Infrastructures seront fondés
exercer l'ensemble de leurs droits et avantages prévus par la Convention BGT et à
l'Accord relatif aux Principes Tarifaires (le cas échéant) ;

(c) reconnaissent et conviennent que le présent Contrat satisfait aux exigances des
Articles 2 et 14.8(a) de la Convention BOT ; et

(d) acceptent d’être liés par les termes de la Convention BOT et ds l'Accord relatif aux
Principes Tarifaires (le cas échéant), de la même manière-Qde si la Holding du
Propriétaire des Infrastructures, le Propriétaire des Infrästructures et l'Exploitant
des Infrastructures y étaient désignés en tant que paitie.

5. Engagement général
La Holding du Propriétaire des Infrastructures, du' Propriétaire des Infrastructures et de
l'Exploitant des Infrastructures s'engagent chacün par les présentes envers l'Etat, le Client
Fondateur et RTME respectivement, à se, conformer au présent Contrat ainsi qu'à
respecter leurs droits et obligations respecüfs prévus par la Convention BOT et l'Accord
relatif aux Principes Tarifaires (le cas échéant).

Chacun de l'Etat, du Client Fondaïeur et RTME s'engage par les présente envers La
Hotding du Propriétaire des Infrastructures, le Propriétaire des Infrastructures et l'Exploitant
des Infrastructures à se conicrmer au présent Contrat ainsi qu'à respecter leurs droits et
obligations respectifs prévus par la Convention BOT et l'Accord relatif aux Principes
Tarifaires (le cas échéani).

Chacun des Partiés au présent Contrat certifie aux autres, qu'elle a tous pouvoirs et
autorité pour conélure le présent Contrat et exécuter ses droits et obligations prévus par
celui-ci ainsi-gue dans par la Convention BOT et l'Accord relatif aux Principes Tarifaires (le
cas échéant)

6. Ad:egses des Parties adhérentes

Aux fins de l'Article 59 de la Convention BOT, l'adresse des Parties adhérentes à laquelle
toutes les notifications doivent être envoyées ou transmises est la suivante :

à la Holding du Propriétaire des Infrastructures A l'attention de :
Adresse :
Fax:

au Propriétaire des Infrastructures : A l'attention de :
Adresse :
Fax:

à l'Exploitant des Infrastructures : A l'attention de :
Adresse :
Fax:

ip AUT28200073v1 12014480  22.8.2014 Œ page (152) \

ë&
Simandou Convention BOT

Règlements des différends

Tout différend né, en relation avec ou découlant du présent Contrat d'Accession sera
définitivement tranché suivant le Règlement d'arbitrage de la Chambre de Commerce
Internationale par un tribunal arbitral composé de trois arbitres nommés conformément à
ce Règlement. Le siège de l'arbitrage sera Paris (France) et la langue de l'arbitrage le
français.

Droit applicable

Le droit applicable au Contrat d'Accession est le droit guinéen et les principes dé. droit
international.

En particulier, en cas de silence des textes guinéens, le tribunal arbitral ss référera en
priorité à la jurisprudence guinéenne ou à défaut à la jurisprudence françai£e généralement
applicable en la matière, notamment en droit administratif, ou à détaut aux principes
généraux du droit tels qu'appliqués en France.

Le présent Contrat a été signé le [#].

LA RÉPUBLIQUE DE GUINÉE SIMFER S.A.

Nom:

Fonction :

Signature :

LA HOLDING pu PROPRIÉTAIRE DES - LE PROPRIÉTAIRE DES INFRASTRUCTURES
INFRASTRUCTURES

Nom : Nom :

Fonction : Fonction :

Signature : Signature :

RTME L'EXPLOITANT DES INFRASTRUCTURES
Nom : Nom:

Fonction : Fonction :

Signature : Signature :

bip A0128260073v1 1201446565  22.5.2014 ta page (153)

ÿ
Simandou Convention BOT

ANNEXE 2
ACCORD DE CESSION LIÉ À LA CONVENTION BOT ET À L'ACCORD RELATIF AUX PRINCIPES
TARIFAIRES

ACCORD DE CESSION
LIÉ À LA CONVENTION BOT ET À L'ACCORD RELATIF AUX PRINCIPES TARIFAIRES

ENTRE
LA RÉPUBLIQUE DE GUINÉE
Et
SIMFER S.A.
Et
LA HOLDING DU PROPRIÉTAIRE DES.INFRASTRUCTURES
Et
LE PROPRIÉTAIRE DES4NFRASTRUCTURES
Ët
L'EXPLOITANT DES INFRASTRUCTURES
Et
RIO TINTO MINING AND EXPLORATION LIMITED
Et
LE [NOUVEL EXPLOITANT OU NOUVEAU PROPRIÉTAIRE] DES INFRASTRUCTURES

dp A0120260078v1 120144665 22.5.2014 4 page (154) b
Simandou Convention BOT

ENTRE
LA RÉPUBLIQUE DE GUINÉE, représentée par :
- Son Excellence Monsieur [#], agissant en qualité de Ministre d'Etat, Ministre des Mines et de la
Géologie ; et
- Son Excellence Monsieur [#], agissant en qualité de Ministre d'Etat, Ministre de l'Economie et des
Finances,
dûment habilités aux fins des présentes,
(ci-après l'« Etat »)

de première vart,
SIMFER S.A., société anonyme dont le siège social est sis Immeuble Bellevue, Egulevard
Bellevue, D.I. 536 Commune de Dixinn, BP 848, Conakry, immatriculée au RCCM «4e Conakry
sous le numéro RCCM/GCKRY/0867A/2008 conformément au droit guinéen, faisant partie du
Groupe Rio Tinto et représentée par [#], dûment habilitée) aux fins des présentés (ci-après le «
Client Fondateur »),

de deuxième part,

RIO TINTO MINING AND EXPLORATION LIMITED, société du Groupe Rio Tinto dont le siège
social est sis 2 Eastbourne Terrace, London, W2 6LG, Royaume-Unicifimatriculée au Registre du
Commerce sous le numéro 1305702 constituée conformément aux{bis d'Angleterre et du Pays de
Galles et représentée par [#], dûment habilité(e) aux des présentés (ci-après « RTME »)},

de troisième part,
[#], société dont le siège social est sis [#], dûment constituée et fonctionnant conformément aux

lois de [#] sous le numéro [#], et représentée par [#], &ûfent habilité(e) aux fins des présentes (ci-
après la « Holding du Propriétaire des Infrastructues »),

de quatrième pari,
[#], société dont le siège social est sis [#], Süment constituée et fonctionnant conformément aux

lois de [#] sous le numéro [#], et représentés par [#], dûment habilité(e) aux fins des présentes (ci-
après le « Propriétaire des Infrastructures »),

de cinquième part,

[#], société dont le siège social est sis [#], dûment constituée et fonctionnant conformément aux
lois de [#] sous le numéro [#], ét représentée par [#}, dûment habilité(e) aux fins des présentes (ci-
après l'« Exploitant des Infrastructures »),

de sixième part,
[#], société dont le Sège social est sis [#], dûment constituée et fonctionnant conformément aux
lois de [#] sous le ruméro [#], et représentée par [4], dûment habilité(e) aux fins des présentes (ci-
après le « Nouvel Exploitant ou Nouveau Propriétaire des Infrastructures »),

de septième part.

Hp AGT2EBGOO7EvT 12014456  22.5.2014 page (155)

as
Simandou Convention BOT

Préambule

(a) L'Etat, le Client Fondateur, la Holding du Propriétaire des Infrastructures, le
Propriétaire des Infrastructures et l'Exploïtant des Infrastructures sont actuellement
parties à la Convention BOT, qui définit le cadre et les conditions du
développement des Infrastructures du Projet, ainsi qu'à l'Accord relatif aux
Principes Tarifaires, qui est visé dans la Convention BOT et auquel il est donné
effet par ladite Convention.

tb) Le Propriétaire des Infrastructures a accepté de céder ses droits et obligations au
titre de la Convention BOT et de l'Accord relatif aux Principes Tarifaires, et le
Nouveau Propriétaire des Infrastructures a accepté de les assumer.

ou

(c) [L'Exploitant des Infrastructures a accepté de céder les droits et obligations au titre
de la Convention BOT et l'Accord relatif aux Principes Tarifaires, ‘&i le Nouvel
Exploitant des Infrastructures a accepté de les assumer.]

(d) Toutes les Parties ont accepté de conclure le présent Accord.

IL EST CONVENU CE QUI SUIT :

241.

22.

23.

Définitions et interprétation

Définitions

« Accord relatif aux Principes Tarifaires »-désigne l'accord visé à l'Article 14.8 de la
Convention BOT.

« Accord » désigne le présent Accaït de Cession.

« Convention BOT » désigne la/Convention BOT signée le [e 2014] entre l'Etat, SIMFER
S.A. et RTME conformément ä ia Loi BOT (Loi L/97/012/AN en date du 1er juin 1998), et
ratifiée par le Parlement guinéen le [e 2014].

« Date de Signature :: Giésigne la date à laquelle le présent Accord est signé par toutes
les Parties.

« Partie » désigne une partie au présent Accord, et « Parties » désigne l'ensemble des
parties audit accord ainsi que tous ayants droit ou successeurs autorisés.

« Parties Permanentes » désigne les parties à la Convention BOT et à l'Accord relatif aux
Principes Tarifaires qui y resteront parties après la Date de Signature.

Termes et expressions définis dans la Convention BOT

Les termes et expressions définis dans la Convention BOT qui ne figurent pas à la clause
2.1 ci-dessus et qui sont employés dans le présent Accord ont le même sens que celui qui
leur est donné dans ladite Convention, sauf exigence contraire due au contexte.

Interprétation

La partie « Interprétation » de la Convention de BOT fait partie intégrante du présent
Accord de la même manière que si elle figurait dans son intégralité dans ledit accord, en
fonction des adaptations nécessaires.

Dép A0129260078v1 12014456 _22.5.2014 À (156) À)
Simandou Convention BOT

3.1.

3.2.

Cession au [Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures des
droits et obligations de la Convention BOT et de l’Accord relatif aux Principes
Tarifaires

Cession et consentement

A la Date de Signature, [le Propriétaire ou lExploitant] des Infrastructures cède au
[Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures l'ensemble de ses droits et
obligations prévus à la Convention BOT et à l'Accord relatif aux Principes Tarifaires.

À la Date de Signature, toutes les Parties Permanentes consentent à ce que [le
Propriétaire ou l'Exploitant] des Infrastructures cède au [Nouveau Propriétaire ou Nouvel
Exploitant] des Infrastructures l'ensemble de ses droits et obligations prévus, à la
Convention BOT et à l'Accord relatif aux Principes Tarifaires.

Le [Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures

Conformément au présent Accord et à compter de la Date de Signature, le [Nouveau
Propriétaire ou Nouvel Exploitant] des Infrastructures :

(a) devient partie à la Convention BOT et à l'Accord relati{ aux Principes Tarifaires ;

(b) jouit de tous les droits et avantages que la Convention BOT et l'Accord relatif aux
Principes Tarifaires confèrent [au Propriétaire ou à l’Exploitant] des Infrastructures ;

{c} assume les obligations et responsabilités que la Convention BOT et l'Accord relatif
aux Principes Tarifaires imposent [au F’opriétaire ou à l'Exploitant] des
Infrastructures ; et

(a) il est convenu que le [Nouveau Fropriétaire ou Nouvel Exploitant] des
Infrastructures ne saurait êtr& lenu responsable des difficultés, questions et
évènements qui surviennent ou s'accumulent après la Date de Signature mais qui
concernent la période antérieure à la Date de Signature, et dont [le Propriétaire ou
l'Exploitant] des Inffastructures reste seul responsable de ces difficultés, questions
et évènements.

Garanties

(a) (Garantie par le [Propriétaire ou l'Exploitant] des Infrastructures) le
{Propriétaire ou l'Exploitant] des Infrastructures garantit le [Nouveau Propriétaire ou
Nouvel Exploitant] des Infrastructures contre tout(e) réclamation, action, procédure,
jugement, dommage, perte, dépense ou responsabilité encourue ou subi(e) par le
[Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures, ou intenté(e) ou
faite ou recouvré(e) contre le [Nouveau Propriétaire ou Nouvel Exploitant] des
Infrastructures, résultant de, ou en lien avec, toute action ou omission du
[Propriétaire ou Exploitant] des Infrastructures en ce qui concerne la Convention
BOT lorsque cette action ou omission est intervenue avant la Date de Signature.

[(9)] (Garantie par le [Nouveau Propriétaire ou Nouvel Exploitant] des
Infrastructures) le [Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures
garantit le [Propriétaire ou l'Exploitant] des Infrastructures contre tout(e)
réclamation, action, procédure, jugement, dommage, perte, dépense ou
responsabilité encourue ou subi(e) par le [Propriétaire ou l'Exploitant] des
Infrastructures, ou intenté(e) ou faite ou recouvré(e) contre le [Propriétaire ou

Bip AC120260078v1 1201445835  22.5.2014 À - page (157)
Simandou Convention BOT

7.

l'Exploitant] des Infrastructures, résultant de, ou en lien avec, toute action ou
omission du [Nouveau Propriétaire ou Nouvel Exploitant] des Infrastructures en ce
qui concerne la Convention BOT lorsque cette action ou omission est intervenue
après la Date de Signature.

Engagement général

À compter de la Date de Signature, le [Nouveau Propriétaire ou Nouvel Exploitant] des
Infrastructures s'engage par les présentes envers chacune des Parties Permanentes, à se
conformer au présent Accord ainsi qu'à respecter leurs droits et obligations respectifs
prévus à la Convention BOT et à l'Accord relatif aux Principes Tarifaires.

Les Parties Permanentes s'engagent par les présentes envers le [Nouveau Propriétaire ou
Nouvel Exploitant] des Infrastructures à se conformer au présent Accord ainsi qu'à
respecter leurs droits et obligations respectifs prévus à la Convention BOT et & l'Accord
relatif aux Principes Tarifaires.

Chacune des Parties au présent Accord certifie avoir tous pouvoirs &f autorité pour

conclure le présent Accord et exécuter ses droits et obligations qui y sont prévus ainsi que
dans la Convention BOT et l'Accord relatif aux Principes Tarifaires.

Adresse du [Nouveau Propriétaire ou Nouvel Exploitani] des Infrastructures
Aux fins de l'Article 59 de la Convention BOT, l'adres5e du [Nouveau Propriétaire ou
Nouvel Exploitant] des Infrastructures à laquelle toutes les notifications doivent être
envoyées ou transmises est la suivante :

Au [Nouveau Propriétaire ou Nouvel Exploitént] des A l'attention de : ]
Infrastructures Adresse : HI
Fax : H]

Règlements des différends

Tout différend né, en relation avec ou découlant du présent Accord sera définitivement
tranché suivant le Règiément d'arbitrage de la Chambre de Commerce Internationale par
un tribunal arbitral £omposé de trois arbitres nommés conformément à ce Règlement. Le
siège de l'arbitrage sera Paris (France) et la langue de l'arbitrage le français.

Droit soplicable
Letroit applicable au présent Accord est le droit guinéen et les principes de droit
international.

En particulier, en cas de silence des textes guinéens, le tribunal arbitral se référera en
priorité à la jurisprudence guinéenne ou à défaut à la jurisprudence française généralement
applicable en la matière, notamment en droit administratif, ou à défaut aux principes
généraux du droit tels qu'appliqués en France.

Le présent Accord a été signé le [#].

bdp ADT28260079V1 1201445068  22.5,2014 AN
Simandou Convention BOT

LA RÉPUBLIQUE DE GUINÉE

Nom :

Fonction :

Signature :

PROPRIÉTAIRE

LA HOLDING DU DES

INFRASTRUCTURES
Nom :
Fonction :

Signature :

RTME
Nom:
Fonction :

Signature

LE (NOUVEAU PROPRIETAIRE OU NOLVEL
EXPLOITANT] DES INFRASTRUCTURES

Nom :
Fonction :

Signature :

bip A012926007SV1 1201445609  22.5.2014

SIMFER S.A.
Nom :
Fonction :

Signature :

LE PROPRIÉTAIRE DES INFRASTRUCTURES

Nom :
Fonction :

Signature :

L'EXPLOITANT DES INFRASTRUCTURES
Nom:
Fonction :

Sigrisiure :

Simandou Convention BOT

ANNEXE 3
PERIMETRE DE LA CONCESSION MODIFIEE

Le Périmètre de la Concession Modifiée est identifié dans le plan mentionné dans la présente
Annexe 3 de telle sorte que ses nouvelles coordonnées géographiques sont les suivantes.

: POINTS H

8° 30'00"
3309

8° 54'00" 8° 57 00"

bep AO128260078v1 12144508 22.5.2014 |
Simandou Convention BOT

re
Fu

'RATED PONTS

SECONDARY ROADS

EGUNDARY,

f

£ONCESSICN

Gp ACI282600079v1 1201445653  22.5.2014
ANNEXE 4
DECRET PIN

CINQUANTE ur LATREUE ANNEE NÉ MORE

| SPECIAL OCTOBRE 2012.

3ème RECRUE

Fret OFFICIEL

DE LA REPUBLIQUE DE GUINEE |

[SPECIAL OCTOBRE 2012)
| PRIX : 50.000 GNF |

SECRETARIAT GENERAL DU GOUVERNEMENT
RUE KA 022 QUARTIER BOULBINET COMMUNE DE KALOUM
BP.: 268 CONARRY - TEL: (224) 80 41 11 47 / 30 41 11 27
E-MAIL: sgg@guines.gov.gn

Simandou Convention BOT

PARTIE OFFICIELLE

PRÉSIDENCE DE LA REPUBLIQUE
SECRETARIAT GENERAL DU GOUVERNEMENT

DECRET D/2012H08/PRG/SGG DU 04 OCTOBRE 2012,
PORTANT DECLARATION DE PROJET D'INTERET
NATIONAL FOUR LA CONSTRUCTION DU CHEMIN DE
FER MINIER ET DU RORT EN EAUX PROFONDES LIES
AU TRANSPORT ET À L'EVACUATION DES MINERAIS
DE FER DE SIMANDOU SUD... 02-03

DECRET D/2012H09/PRG/SGS3 DU 08 OCTOBRE 2012,
PORTANT REMANIEMENT PARTIEL DU
GOUVERNEMENT...

DECRET D/2012/110/PRG/SGG DU 06 OCTOBRE 2012,
PORTANT NOMINATION AU CABINET DE LA
PRÉSIDENCE DE LAREPUBLIQUE. 04

CARE >
MINISTERE DE L'ENSEIGNEMENT SUPERIEUR
ET DE LA RÉCHERCHE .
ARRÈTE A/2012:/8055/MESRS/CAB/SGG DU, 47
SEPTEMBRE 2012, PORTANT ATTRIBUTIONS ET
ORGANISATION DE LA DIRECTION NATIONALE, DES

INFRASTRUCTURES ET EQUIPEMENTS
UNIVERSITAIRES ET SCIENTIFIQUES...-.........05.06

ARRETE A/2012/B956/MESRS/CAB/SGG DU 12
SEPTEMBRE 2012, PORTANT. ATTRIBUTIONS ET
ORGANISATION DE LA DIRECTION NATIONALE DE
L'ENSEIGNEMENT SUPERIEUR PRIVE.…..06-08

mn menton eff

ARRÈTE A/2012/8957/MESRS/CABISGG DU 12
SEPTEMBRE 2012, PORTANT ATTRIBUTIONS ET
ORGANISATION OF LA DIRECTION NATIONALE DE
L'ENSEIGNEMENT SUPERIEUR PUBLIC nu. 08-40

ARRETE. (4/2012/8958/MESRS/CAB/SGG DU 12
SEPTEMBRE 2012, PORTANT ATTRIBUTIONS ET
ORGANISATION DE LA DIRECTION NATIONALE
PE LA RECHERCHE SCIENTIFIQUE ET DE
L'INNOVATION TECHNOLOGIQUE... 1013

mn een meer ee end
WINISTERE DE L'ENSEIGNEMENT PRE-UNIVERSITAIRE
ET DE L'EDUCATION IE

ARRETE A/2012:9458/MEPU-EC/CAB/DNEPUP/SGG DU
11 OCTOBRE 2012, PORTANT PUBLICATION DE LA
LISTE DES ECOLES PRIVEES AGREEES ET
AUTORISEES A FONCTIONNER POUR L'ANNÉE
SCOLAIRE 2012-2013 te 13-50
MESSAGE DU SECRETARIAT

GOUVERNEMENT... nier 51

OFFICIEL BE LA REPUI LIQUE RE GUINEE

#

PRESIDENCE DE LA REPUBLIQUE
SECRETARIAT GENERAL DU GOUVERNEMENT
EEE ee

DÉCRET DDR PR CIEGG DU O4 OCTOBRE ANS,

PORTANT DECLARATION DE PROJET D'INTERET
NATIONAL POUR LA CONSTRUCTION OL CHERIN DE
FER MINIER ET DU PORT EN EAUX PROFONDES LIES

AU TRANSPORT ET À L'EVACUATION DES MINÉRAL
DE FER DE SIMANDOU SUD,

LE PRESIDENT DE LA KEPUBLIQUE,

Vu Cod enesetdemanl n mi

mantel, noiamme og console

Vu le Loi LOBATAN du18 Juilet 1 Pont Gnde ee

l'Urbanisme de la Répubiaue de

MS LATE a à
I Lol L200S0AN

de:

Vu te Déc O2016/007/PRG/SGS du di pus 2619,

Cintre Cher met,
lex Décrets D/2041 5 Déco 215,

CÉHPOUHENT) du 30 Décembre 2038 #4
2011002/PRG/SGG du 04 notriratan de

Janvier 201,
mess
Vu lo Décret DP20 11 34/PRGISGG du 22 Avi 2014, portant
octrai d'une Concession À a société SIMFER SA pour
Va te Dave Ds RER CUSS de Le het 211,
Éréchon do ls SOGUPAR (Seti Guidon du Pot

Vu l'Accord Transactomnel condlu le 22 Auÿ 2041 entre ls
Républ TE SEE SA SE RE Te MArINé end
Limitéd « Accord Tran:

Sur propastion du Ministre de l'Habitat, de l'Urbanlomo ot de ls
Sonstniaion etdutfinistr de Mines elle Géologie, le Gorni

BECRETE :
Article 1°: ee Ro er Natanan le jet de
construction d'infrastruciures feraviares et MS Ga QUE

inde

per 1x Saridté rétiie anne fe
SV de devant Bec LS conformément à
Er

s 0) SOSUIPANT
IMPER. SA. qu fours sociétés aftéoc
de défahanco de la SPV, per ce none ré
laromplaccr:

EE Prat Décret qui fat:
a El
ses coordcnnées. il est camclérisé:

- Paur le chemin de fer, par un conidor d'une largeur d'environ 5
Kilométres, sauf pour la région montagneuse de Mamou où ls
corridor sers pus large :et

- Pour 19 part on eeux profondes, par un périmètre situé dans la
zone des lies KaboketKakassa, préfecture de Forécariah.

Bdp A0129260078v1 1201744568  22.5.2014

à :
= \
Simandou Convention BOT

Aiticle 3: Le Périmètre d'Opéraion conattue un périmètre
L'intervention foncière créé au profit de l'Etat. lost exprossément
prévu que la SOGUIPAN] agissant au non: et our le compte de
l'Etat al'Entité Dispocan: d'u Droit de Préemption » dispose,
à Fintérieur de ce perinètre, d'un droit de préemption sur tout
imuneuble bâti ou non bât fsisént l'objet d'un aliénatlon
volontaire 3 titre onéreux sous quelque forme que ce soit
Ce droi sera mis en oeuvre conformément aux articles £.912-1 et
suivent du Code de l'urbanisme, étant précisé que tout projet
d'opération visée à l'article L.312-t du Code de l'Urbanisme
Snvisagé au sein du Périmètre d'Opéreton devra, avant loute
réaïisation, tre nolfié au P-éfel de la localité concomnée.
For est feké au service des Domaines. aux nuizires ainsi
sen public Intervenant dans le Gun de
, à quetque tire que se soit, d'informer les partigs
concemées du droil de préemption de l'entité disposant d'un drosi
de Préemption.
Toute opéralion conclue sans respecter calta prarédure ost nuïic
de plein droit.
Les immeubles nécsssares à le réalisation des Infrastructures où
re, IeFe rene Encre nes Octobre
manière, pourront fetre l'objet: OL GS pourront Conakry, le 04
lle 6e Sa D so near D réafsolion dk Bt-Ai Goie
Articl : sort es
Infrastructures Syotème de MMA à rt Géogresniques 4, GCS_WGS. 1262
“ nes, mèrs. ainsi Coondonniss @tyinates ct Deuré décimal fran farpéoe
des nouvelles explcitatons de mines, de cenlères. slasi que torts e ee cs

compris Pot Longiada
pourront faire l'etjat d'une quelconque autorisation de Le pari des FT 122860 OPEN
sdminisratves : Ge PAST casitenns
+ 16s autorisations rates à lous autres travaux, ouvrages et sl Pen een
instaïlations seront soumises à l'avis préélatie du Ministre de $E 1 Fetes
l'Habitat, de l'Urbanisme ot de la Construction. L'autorisation sera Li Frsrtaas lracuen
reiusée si la Minigre de M'Hsbel, de l'Urbanisme ét de la Er PAIN DAN2DHNEN
Construction corrsidére que cs travaux, ou: ar bine F3 Essen cnrs
nc respectent pas les dispositions nécessaires à la réalication es TÉDAIT US D'ASMSAUE"
Irérasirucires, el, rofemment, #i, au regerd des rapporia des D SNS sous
services spécielisés, 35 font obstuce à la conduite des &tidos et M HANLUEN ST
travaux visés à Ferticle 6 du présent Décret. DA NIAEAGESY 26287
Les constructions autres que celles nécessaires 6 Krréalisation 24 AATINANN LASIT ENT
des Infrasfruciures sont rég ea par les aispositié des anidies 25 H'AVASN FANSLITEN
R.124:15 atRr.221-5 du Code de l'Urbenisme. 5 RSATW ni
Les contraventions aux di du Présent erlicie sont 5 en Mu
passibles de sarclions prévues & Farlité 1121-17 du code da D ANSSTCN SIMIZAN
l'urbanisme. SCD SAAMRESTUY JADE,
Article 5 : Le Projet d'intérét National Yéslere en vigueur jusqu'au RL IT ES RSR
SR are Lars Mono Re à cet gi, er F He El Érrtra # Et ertail ral
des immeubios Yo résiisat res ant MESSE 5
n'aurslent pas éte afloctés à le Gocitô de réellewion des É Pots nn 0 El
re
h à F 231

En vus de leur mise dla disposlilon caclualve de ls Sociié de 2 S'STIOEIMW D'RAGCN J0  17AP2AN HER

des Infstiuctures et de ses contraclants pour 2D 0 GSGUTDEME BSOOMN AE LA2UMITN PETER
besoins du ae dini Nations, ra QE Corn a : pr ee : PESTE EARIBEN

dés où détonge Y HE GAUMONT Gr CEN
S Opération Pobel eù En que Denon a me À PSSPUTE PURE (2 AaPiGiAN Par raon
confomm® uu Cade foncier el enrés 38 OPINION SUSZANMAN 16 LT SV S
SU Pate OUR À RO CR Ne Can Fvamrs
Sue à te def études techniques, emironnomentates
= 'eppeobation . à even Fa Faber S PEZIN state NS MATE gérsiatrn
entre la Société de Réalisation des Infrastructures el l'Etat, sera æ £ CAPI ETN NS IETIAASUW 1002200
défini par un Décret pris dans lo cadre de la procédure visée à : robes Penn L gere pren

" {Décret de Déclaration d'Utiité Ë & SNA, a 7224 SAT GTS
Are 8e La Sociéts ae Réotamon Ge esrueltee ton QÉGN PrRen 1 WARS eur

Ah £s à eccêder à ous fonsins compris C2 PAPAOU SGEN (2 HATN LE RTA
dans la Périmètre d'Opérationet à los occuper afin deréaliserles 43 s'n77sieur SATSREN m4 Pc ASS Sas
études ot travaux necessaires ou utiles à 4a réaliseFon des 45 MAMADOU S'AMANABENT JE HSPSISNNN IOTAANN
lafasiuctures. Dans lous {es cas, ts Société de Réotisation des GS PATIECSW SAONIMPN VS END INTHRSATN
MR eemNMn ns À ENS NE D JUS re
fenti ia Le LE
PR De et ner e nee à SR Mae nie dus
" y r'4 à 4 ON 130 A0 3207 M

opération, conformément à ls Gomention de Base Gt à FAccont 2 “ienmen PAIN Li MAN IDDN
Transactionnel. SD ACICHAÏSW SANZEBUEN 12 (7 ASS LUE

ip AUT28260078v1 1201445663 22.5.2014 page (164) k
Simandou Convention BOT

Saécial Qctoiwe 274
Dee

52 AZ ALOISY PASAAIMN AT HIS CASSSW
SAOMEIENSUE PARSRAUMN 14 1105 SOIN
TUBCILSAIN DABSZ SEP LUS SAPET FES W
AAGESSES NT DOAIAUTN (46 AUALEN
AAB2LARS A N'EMRAISNN 107 MEME
HOSTIFENN SES2REPON 1H H'SSAEW 5
NOSXAQUIPN PUTEDGEN VIS HAS2SOW
#ù

Hraagsei
tratacare
TFERDEUENT
RPEALEIEN L
MIGESIE esrte stzt

ERESEZTW SELS HSEN
SSSR USEN
PSN
F dasa care
PACA E
MAFIERITN

DER

PRESS
Laraean te
STAAAICN
RIT
Haras
EAGSRAGU
RRAGTEES
SORA OOR
PATRON

HAESAZIU
LAC LAS CE
SÉSAETN 107 DIEU
USAGE
TISIRESIT
PAGE
VRP

SAPIN DEPACHN 18 EAFUENPN
487
368
1
465
AG FTSSERgN

SAATEMIETS
LATE
LT

CET

SSSNISIANNEPRRARECLESENUURS

DECRET D/2012/0YPRG/SGG Eli 05 OCTOBRE 202,
PORTANT REMANIEMENT PARTIEL OU

GOUVERNEMENT,
LE PRESIDENT DE LA REPUBUIQUE,
Vula Constitution.
DECRETE :

Ariete 1” : Le Gouvemenent ec! naridiioment remanié pryns
suit:
“ Pcmier Mist, Chef du Gouvernement : Mongiour
Mohamed Saïd FOFANA;
«Ministre d'Etat chargé de te Justioe, Garde des Étasux : Kia
Christian SOW;
+ Ministre d'Etat chargé des Trévaux Pubs bt des Trirreprots :
Monsleur EfHadj Ousmane BAN ;
+ Ministre d'Etat chargé des Affaires Etfañgôres at dos Guinéene
delEtrenger: Monsieur Lounedr( FALL;
+ Minisire d'Etat chargé de lÉconomis et des Fliences :
Monsisur Kerfalta VANSANE ;
« Ministre d'Etst chaigé co Energie : Monsieur Et Head] Papa
Koïy KOURGUMA ;
* Ministre Directeur &é Cabinet à la Présidence : Diocteur
Mohamed DIANEz

+ Ministre de [3 Santé et de Hygiène Publique : Docteur
Edouard Ghänkoye LAMA ;
“ Ministre des Mines et de La Géologie: Monsieur féohismad
Lamine FOFANA ;
, Miasire do l'Uibaniame, do YHabiiat el do la Construction :
Monsiouribrahima SANGOURS, précédemment en service & la
Détection Nationale du Génie rurai ;
+ Ministre des Affaires Suciales de la Promotion Féminine et de
l'Entance: Madame Hadje Diaka DIAKITE ;
» Ministre des Télécommunicahons, des Postes et des Nouvelles
Technotagies de l'information: Monsieur Dyé GUILAVOIGUT ;
« Ministre du Pin : Monsieur Sékou TRAORE, précédemment
Consellierà ls Pimature :
Ministre de là Jeunesse, de l'Emploi Jeunas et des Sports :
Monsieur Sanoussy Bantara SOW ;
* Ministre de fAgdculure . Monsieur Emile YOMBOUO,
ingénieur, Gestionnaire «es Projets, Spécialiste du
Déveioanementet Avoui aux Qruankatinns dr fa Sioflé Ciuile -

Monsieur Togbe Gésaire
aire etdeis Décenirelisstion
x ailon Civite ef de le Réjauras

nent Technique el do
séieur Damanteng Æibért

mc Br universal (Docteur

lemme et dés Liberia Putiiques
trascaim, DIABY;
de tiioledr, di Toutiane et de lAriganat : Madame

 Hnsae de Finduëie das Poties PUlayennes Entreprise:
Radenne ein Rermeinlrats AH:

” Mbie du Ccmmens : Hénseu Miohemoaé Darvel
COUABQUTR :
L, Mike 05 le Guiure, ee AS et du Palrinohe Historqu :
ste Tan QIÈSE |

rs A sie frternationsle : Docteur Moustogha
nr LATE

+8:
fégos au gais : Moncleurflohtamed DIARE :
“6 à ta Défense Nationale : Maitre Abdout

ARORARES ;
die ta Délégus æa° Buinéans de l'Etranger : Madamo Hate
ax BORN:
+ Mist ©

le prés: et qui abroge toutes
ariètrures erxishe 26, prord effet à compler de dau de
ciurelure, 61e snrgisié et publié au Journal Offidet do la

Résubiique.
Conakry, k 05 Octobre 2012
Prof, Alpha GONDE

DÉCRET D/2612/110/PRG/ÉGG DU 06 OCTOBRE 204%.
PORTANT NOMINATION AU CABINET DE LA
PRÉSIDENCE DELA REPUBLIQUE,

LE FRÉSIDEN( NE LA REPUBLIQUE,

SutaGorattuton:
Va te Césret DAS OEOPRGISES du 28 Février 2041, porent
Réorgen'sction de la Présidanco de la Réaubiique,

DECRETE :
Arücie ar : Sont nomurés au Gobinet de ln Présidence de la
République dant les fonctions caprès :
+ Mirishé CEE & la Présidence de lo République, Mme Hadjs
Nentenin Chénif Konnté. précédemment Ministre d'Etat chargé
danAffalre Sogiles, se ia Promollon Féminine et de l'Enfance ;

+ Conseller sargé de la Planification et de l'Aménagement de
Bassin Fiuriat Monsieur Dassirou DIALLO, Ancien Secrétaire
Exéoult de l'Organisation pour la Mise en Valeur du fleuve
Gombic {OHWG)

» Ganseï'er Spécial à la Prés'dence da la Répiblique, Monsieur
Atnprey SOURMIAH, Ancien Professour av Gabon.

Aëtlta 2 : lo présent Décret qui prend effet 4 compter de s8 date

de sigratire, sera pnreÿisiré et publié au Journal Officiel de la

Réplique :

Conakry, le 08 oclobre 2112
Prat Ai DUA PANDE.

s de la Réière GUUS l'Aquaculture : Monsieur Moussa 4

dp A0129260078v1 1201446568  22.5.2014

re
{eo1) eBed riOSSEZ  ESrrLOZI LAZOO9262L0v dx Jo
FRA MONET Qi NSNEMCS MSNM 0
RU SO ATP NANTES ML EPS La
NASTIt ON Ds PARTS AVAL SE NAMUPATS MUZZITCS LA
RAR MAMMA AI NANOZNCS MAMMA dr
HANUUA MAUNAS Œ NÉICUESES MASOEAES 0
HARPOS AG MANSICONN SE NOUPNS MAVISZRS SP
NAOPISS Qi PAUSE ONE NIIVIPITS AT S LA
MÉPES MEME OA NASA AMSSSNSS Er
MAZTirS 0 AIO ZI NINEYSS MATHIS La
MOMIE MSIE 1 NOUMAS MAFTES 17
MAGPIZO MEMNIAZEL QE NOTES MASSE E A a
NOUS MANS ON NAEVEZrS MAMAN 6€
NASA MMA OÙ NIMES MANEMS NE
: NUS MAGIE A NAOSASS MANS LE
NAOTIPASS MANOIR Si NSMMICS MINES 5e
? NEWS MUMERU Ji NARISIS MANTAES ©
ñ NSVRASS MAIRIE ZI ME MANESNS MODES NE
À \ NADIA MARCUAZI EU ONMNSCS MODS D
NAS SNS MANUEL TH MAUETN MANU MU 2
: PA HAOHAMS MASUMON ZI HS NDS ALMSRSAUR 2
: NOW S IAZSNSANZI DM NNUUÉSS MAJOR 0
NAPPES JAZIGIESPE ŒE NOOS.S MMOPSS 62
NN NUS (M NeMERE MEURS
N CB M.
uses ass LELTE 4e NAS AOTS AMAMNHIUTS 00  NACNIDSDS MSSLE 68 0 Æ
NASOUS MUDISS OO NANOCOS MAO SIZE 00 NACUES MAMPESLES Si NADPSES MAPDÆS
NAMOFLIS MOUSE C0 NAN R DB MMMQUEL ET EE  Q NANOG ZE 0 AMDOURE-L 8) +9  NROUVESE.S An LOST 030 Li
NASA MACEIDNS I NMOMS MASSE SE HANRUCS MODES OÙ NMUUrATS MADTMS 5
À dSl NSPCASS An ASUUS 42h 4 NASUCSES MAO CH NANUCATS MOLTONSS 2
SI NAVMAS MMM SN NAN S MUGVASE (L NICE MNT LT
SL  NOBPCD.OE A ZECOENT Ab NAGPES AIS MSNSATE (Ci NISEZIZTS MAS 2ES 0
HE MOMEDO AAMAUSSE D MALUS MANN ES NCUAZ MOV 6
£SE  NCMr,08 AZCUCUPUR SE NAUTAS MOVE 6 NOUS MLITERESS La
2 NOSISON MAPOrOnUt EL HARAS MAMMA 40 NMUOMS ASPOIASS Li
19 NASA MSTBAC UE  $E NASA MADESCATEI D NAOQUSES  M1O0UIRS #
Gi MARS MAUVE de NAUESAS MAO D  PNPUZ MASCUASS 5
EP NOR AO MMSEUZEE C9 NAME MCMÉLAEI OvB  MAECrAT.E M CPTTS 78 La
fi NAICETONN MMMESSI AL € NDCVE GED ASIE A1 0 NAPC CS M.PLTE ST A ce
Mi MOICON MSN à NIBNZS MRIEUDS Z HAN MAIS I
QU  NAMOrOO MAC 2 RATLIRS MATOS 18 NAVCTOTS MANU LL
SN RAPUAS MAVRAOINE 53 ANS MAMAN 0 MANIA MAMAN D!
Mi RNCS MADSN NICNRS MSP D HAN MANN €
An HAE MADDESA En NUSOz CS MAPDINE M NUMCESVE MAMTZSS
CDRITACLRNT UE La DD D MONTE ONE 4 NOTES 2ALOD CE SD £
di NGC MCÉUG ES 04 Li ÉCURIES St NATOZSPR MO 0 ®
On HAGOUAUE A HONIZSSN 0 ABS OZ Or ADO ACROSS HALO GPS AN MOCE DER #
I NONCZSES MPUZSA {5 WSENANS AMPOUTRI Ye HENSENF MANDAT +
MY NASTAS.S MOMMIAONMN 3 654086 ANRDES AC 2 C8 NLOPO STE MST 25 A €
ASI NORPISZSS MAB7EMN 0 NAGG GS AUANPETE OZ HIDE MAO 1
fi NAOP420S MAPS  & NOUS MECUMU NOUS MAMEIS à
SL NASSLTANE MMDILUE DE 1 LC nd LL SpRENEt LE
SCI HOUSE MMS 5
CL NM LrS M-CON/SAT UE € CPINCDS Copa EVOLAC , PARAPUEA SOCÉI [EUR L EURE POS PO
Ney D es MAMSEMU Et NAGER MAVILON 2 HER SONO USE FaRUpIOoD SON
NOT MAMIE EE NACELSS MAMUZA 19

16 U0nu8AUcO nopueuws
(or) eBed plozs'2z COSvPLOZL LACLOO9Z62:0v dpa Vo

16 UOnUeAUOT nopueulS
Simandou Convention BOT

ANNEXE 5

PROCEDURE DE SECURISATION DES TERRAINS DU PROJET EN VUE DE LEUR OCCUPATION

EFFECTIVE POUR LES ACTIVITES D'INFRASTRUCTURES

1. Identification des Terraïns du Projet, des droits existants sur les Terrains du Projet
et des Personnes Affectées par le Projet

(e)

(c)

A tout moment à compter de la Date d'Entrée en Vigueur, le Propriétaire des
Infrastructures ou l'Exploitant des Infrastructures, selon le contexte, notifiera a
l'Etat la localisation et les coordonnées géographiques des Terrains du Projet
afin :

(i) d'identifier les Terrains du Projet sur lesquels les Droits Fonciers sont
octroyés conformément à l'Article 10.2 ; et

Gi) d'organiser les activités nécessaires à la mise en œuvié du Cadre de
PARC.

À compter de cette notification, l'Etat procédera sans <iélai et à ses frais au
bornage des Terrains du Projet ainsi identifiés.

Dès que le bornage de tout Terrain du Projet mentinnné au paragraphe (b) est

achevé et en temps utile afin de permettre l'occupation effective des Terrains du

Projet pour respecter le programme des travaux, l'Etat mettra en œuvre,

conformément au Cadre de PARC, le proæssus suivant dans les conditions

précisées ci-après :

{i) (Enquêtes) Activités d'enquêtes requises pour identifier les Personnes
Affectées par le Projet- nécessitant une réinstallation et/ou une
indemnisation conforméisant au Cadre de PARC et tous les droits
fonciers ainsi que tous autres droits (y compris les droits d'usage
coutumiers reconnus par les Lois et Règlementations, tels que, par
exemple, les draiis d'usage forestiers, pastoraux ou d'eau (les « Droits
d'Usage »)) existant sur les Terrains du Projet ;

tii) (Réinstallation et/ou indemnisation des Personnes Affectées par le
Projet) Activités de réinstallation et/ou d'indemnisation des Personnes
Affectaos par le Projet conformément au Cadre de PARC et à cette
Annèxe ; et

(ü) *Extinction/suppression et/ou acquisition des droits existants et
effectivité des Droits Fonciers octroyés) Activités en vue de
l'extinction/suppression et/ou de l'acquisition, en tant que de besoin, de
tous les droits détenus par des tiers sur les Terrains du Projet (y compris,
le cas échéant, les Droits d'Usage) et de rendre pleinement effectifs les
Droits Fonciers octroyés conformément à l'Article 10.2.

2. Enquêtes

(a)

Dép A0129260079v1 120144568  22.5.2014 page (168)

Les enquêtes mentionnées au paragraphe 1(c}{i} incluront :

{i} les activités d'enquêtes requises pour la mise en œuvre du Cadre de
PARC qui seront conduites et supervisées par l'Etat représenté par les
commissions foncières mises en place auprès des Préfectures affectées
par les Activités du Projet (les « Commissions Foncières ») agissant
valablement au nom et pour le compte de l'Etat et dont les principales
missions pour l'exécution de la Convention et la mise en œuvre du Cadre
de PARC sont précisées au paragraphe 7.

Dans le cadre de la réalisation de ces enquêtes, l'Etat devra notamment
identifier :

F

je

N
Simandou Convention BOT

(A) conformément au Cadre de PARC, toutes les Personnes
Affectées par le Projet résidant au détenant des droits sur les
Terrains du Projet éligibles à bénéficier de mesures de
réinstaliation etfou d'indemnisation, ainsi que leurs droits, biens
et moyens de subsistance affectés par les Activités du Projet,
étant précisé que pour la mise en œuvre du Cadre de PARC, les
personnes morales de droit public ayant, le cas échéant, la
propriété, occupant ou utilisant des Terrains du Projet ne seront
pas considérées comme des Personnes Affectées par le Projet et
ne bénéficieront en conséquence d'aucune mesure de
réinstallation et/ou d'indemnisation ; et

(B) tous les droits, autorisations et titres en vigueur, de Gielque
nature que ce soit, portant sur les Terrains du Projet téis que, le
cas échéant et sans limitation, les éventuels titres rniniers, les
conventions de gestion forestière, les conc
autres Droits d'Usage de quelque nature que ce:

[(D] les enquêtes foncières destinées à identifier les-éventuels Terrains du
Projet faisant l'objet de :

(A) droits réels détenus par des tiers ; at7dé

(B) titres fonciers octroyés à des fiers, publiés dans le Livre Foncier
et considérés par l'Etat comme étant valables.

Ces enquêtes foncières seront conduites par l'Etat, à ses frais,
dès que le bomage”des Terrains du Projet mentionné au
paragraphe 1(b) est achevé et, en tant que de besoin, avec le
Service de la Corissrvation Foncière.

€) A la fin des enquêtes foncières réalisées conformément au paragraphe (ai),
l'Etat sera en mesure d'idefitifier les Terrains du Projet appartenant au domaine
de l'Etat et ceux qui feraient, le cas échéant, l'objet de droits réels détenus par
des tiers qui seraient apposables et garantis par les Lois et Règlementations (en
particulier en vertu Ge l’article 10 du code foncier et domanial) qui devraient faire
l'objet d'une acquisition par l'Etat dans le cadre de la mise en œuvre du Cadre de
PARC.

{c) Les Terraifs du Projet identifiés comme appartenant au domaine de l'Etat seront
notifiés-conjaintement par le Président de ia Commission Foncière ou son
représentant et le Propriétaire des Infrastructures ou l'Exploitant des
Infrastructures, selon le contexte, à la Direction Nationale des Domaines et du
Cadastre et au Service de la Conservation Foncière pour leur enregistrement au
nom de l'Etat dans le Livre Foncier dans les conditions précisées au paragraphe
4 (e). Cette notification devra être effectuée dès que cela est raisonnablement
faisable à la suite de l'identification de ces terrains.

3: Réinstallation et/ou indemnisation des Personnes Affectées par le Projet

(a) Pour la mise en œuvre des activités de réinstallation prévues par le Cadre de
PARC, l'Etat identifiera, pour les Personnes Affectées par le Projet, des terrains
de remplacement à usage d'habitation nécessaires à la réinstallation des
Personnes Affectées par le Projet physiquement déplacées {les « Terrains
d’Habitation de Remplacement ») et des terrains de remplacement à usage
agricole etfou économique (les « Terrains Agricoles de Remplacement »)
conformes aux exigences du Cadre de PARC.

(b) L'Etat sécurisera, en temps utile pour permettre l'occupation effective des
Terrains du Projet dans les délais requis pour respecter le programme des

xp A0129260078v1 1201445683 22.5.2014 LX page AN
Simandou Convention BOT

travaux, les Terrains d'Habitation de Remplacement et donnera au Propriétaire
des Infrastructures et/ou à l'Exploitant des Infrastructures et/ou leurs contractants
et sous-traitants, selon le contexte et dans les conditions précisées ci-après, le
droit d'accéder à ces Terrains d’Habitation de Remplacement et de les occuper
afin de permettre leur aménagement et la construction et/ou, le cas échéant, la
réhabilitation des bâtiments d'habitation de remplacement nécessaires par le
Propriétaire des Infrastructures et/ou l'Exploitant des Infrastructures et/ou leurs
contractants et sous-traitants, selon le contexte, pour la durée nécessaire à ces
activités et jusqu'à la mise à la disposition effective des Personnes Affectées par
le Projet des Terrains d'Habitation de Remplacement conformément aux Accords:
Fonciers. L'Etat confirmera, en tant que de besoin, les droits réels das
propriétaires coutumiers de Terrains d'Habitations de Remplacement qui seraient
transférés au profit des Personnes Affectées par le Projet à réinstaller. Aucune
acquisition de Terrain d'Habitation de Remplacement ne sera financée par le
Client Fondateur, le Propriétaire des Infrastructures ou l'Exfioitant des
Infrastructures.

{c) L'Etat octroiera au Propriétaire des Infrastructures et/ou <à”l'Exploitant des
Infrastructures, selon le contexte, en temps uïile et aux frais-de l'Etat, toutes les
Auiorisations requises pour l'occupation et l'aménagement des Terrains
d’Habitation de Remplacement et pour la construction et/ou, le cas échéant, la
réhabilitation des bâtiments d'habitation de rempläcement, installations et/ou
infrastructures nécessaires, qui devront en {aht que de besoin bénéficier
également à leurs contractanis et sous-traitants, selon le contexte.

{d) L'Etat sécurisera (ou concernant les Personnes Affectées par le Projet ayant des
droits d'usage coutumiers sur des terrains agricoles affectés par les Activités du
Projet, s'assurera que ces Personnes Affectées par le Projet sécurisent} tous les
Terrains Agricoles de Remplacerñsnt conformément au Cadre de PARC en
temps utile pour permettre l'occébation effective des Terrains du Projet dans les
délais requis pour respecter ie programme des travaux. À cet effet, l'Etat
confirmera, en tant que débesoin, les droits des propriétaires coutumiers de
Terrains Agricoles de Flemplacement qui seraient mis à la disposition des
Personnes Affectées par le Projet. Aucune acquisition de Terrain Agricole de
Remplacement ne £sra financée par le Client Fondateur ou par le Propriétaire
des infrastructures ou l'Exploitant des Infrastructures.

(e) L'Etat s'assiora, en temps utile pour permettre l'occupation effective des
Terrains at Projet dans les délais requis pour respecter le programme des
travaux, que les Terrains d'Habitation de Remplacement et, le cas échéant, les
Terrains Agricoles de Remplacement dont la propriété serait transférée au profit
des Personnes Affectées par le Projet conformément au Cadre de PARC et/ou
äux mesures décidées pour sa mise en œuvre, sont libres de tous droits et
servitudes antérieurs de quelque nature que ce soit.

(f) Lorsque toutes les indemnisations en nature pour les Personnes Affectées par le
Projet (y compris les Terrains d’Habitation de Remplacement et les Terrains
Agricoles de Remplacement) ont été sécurisées, l'Etat, les Personnes Affectées
par le Projet concernées et le Propriétaire des Infrastructures ou l'Explaitant des
Infrastructures, selon le contexte, concluront en temps utile pour permettre
l'occupation effective des Terrains du Projet dans les délais requis pour respecter
le programme de travaux, les accords de réinstallation et/ou d'indemnisation
requis pour la mise en œuvre du Cadre de PARC (les « Accords Fonciers »)
après consultation et négociation avec les Personnes Affectées par le Projet. Les
Accords Fonciers incluront :

{) une confirmation par les Personnes Affectées par le Projet qu'elles
considèrent les conditions de leur réinstallation et/ou indemnisation
convenues comme étant suffisantes, satisfaisantes et de nature à
compenser intégralement leur déplacement, physique ou économique,
selon les cas, ainsi que ses conséquences sur leurs conditions de vie et

bip AD128260078V1 1201445603  22.6.2014 4 page (170) kW

«a
Simandou Convention BOT

moyens de subsistance, y compris tous les dommages et pertes subis
par elles du fait de ce déplacement ;

Gi) une renonciation par les Personnes Affectées par le Projet, en
contrepartie des indemnisations en nature sécurisées ou devant être
sécurisées à leur profit et sous réserve de leur sécurisation effective à
leur profit et de lengagement de l'Etat et du Propriétaire des
Infrastructures, concernant les Infrastructures du Projet, d'exécuter leurs
obligations financières conformément à l'Accord Foncier et de mettre en
œuvre des mesures de rétablissement des moyens de subsistance
conformément au Cadre de PARC, à :

(A) tous droits de quelque nature que ce soit portant sur les Terrains
du Projet ainsi que sur tous les bâtiments, st'uctures,
installations, biens et actifs de quelque nature que ce soit y étant
implantés ou édifiés (y compris et sans limitation tout droit de
propriété, usufruit, droit réel d'usage, droit d’ocoigation ou Droit
d'Usage) ; et à

GB) contester de quelque manière que ce soitria propriété exclusive
de l'Etat sur les Terrains du Projet ainsi que sur tous les
bâtiments, structures, installations, biens et actifs de quelque
nature que ce soit y étant implantésou édifiés ;

fi} une description de toutes les indemnisations en nature (y compris tout
Terrain d'Habitation de Remplécément ou Terrain Agricole de
Remplacement) sécurisées ou devant être sécurisées au profit des
Personnes Affectées par le Prôjet pour la mise en œuvre du Cadre de
PARC ; et

(iv) le cas échéant, une référence à l'acquisition par l'Etat, pour les besoins
des Activités du Projet, de tout Terrain du Projet qui n'appartenait pas au
domaine de l'Etat.

(g) Après la réinstallation et/ou l'indemnisation des Personnes Affectées par le Projet
conformément au ©adre de PARC, l'Etat s'assurera, en temps utile pour
permettre l'occupation effective des Terrains du Projet dans les délais requis pour
respecter le programme des travaux, que:

ti} tous les Terrains du Projet concernés soient sans délai délimités et
gardés de manière à ce qu'aucune des Personnes Affectées par le Projet
ayant bénéficié d'une réinstallation ni aucun autre tiers non autorisé par
le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures,
selon le contexte, ne pénètre plus sur les Terrains du Projet et permettre
ainsi la réalisation des Activités du Projet ; et que

ii) tous les Terrains du Projet concernés qui resteraient occupés par toute
Personne Affectée par le Projet et/ou tout tiers, cessent d'être occupés
par de telles personnes, conformément aux Lois et Règlementations
applicables et aux Standards du Projet. A cet effet, l'Etat ne procédera
pas à une évacuation forcée des Terrains du Projet avant d'avoir
accompli sans succès tous les efforts et approches raisonnables pour
obtenir l'accord des personnes concernées d'évacuer volontairement les
Terrains du Projet.

4. Extinction/suppression et/ou acquisition des droits existants et effectivité des Droits
Fonciers octroyés

(e) L'Etat supprimera, en temps utile pour permettre l'occupation effective des

Terrains du Projet dans les délais requis pour respecter le programme des

travaux, conformément au Cadre de PARC et aux Lois et Règlementations, tous

tip A0128260073v1 1201744568 22,5.2014 w F7 À

=
Simandou Convention BOT

(b)

(c)

(d)

ip AOT2926007EVT 12014456

les droits portant sur les Terrains du Projet détenus par tout tiers (y compris tous
droits d'occupation et Droits d'Usage) de manière à mettre à la disposition du
Propriétaire des Infrastructures, de l'Exploitant des Infrastructures ou des
Personnes Affectées par le Projet, selon le contexte, les Terrains du Projet libres
de tous droits et dégagés de toute servitude antérieurs de quelque nature que ce
soit en vue de la réalisation des Activités du Projet (y compris pour la
réinstallation des Personnes Affectées par le Projet conformément aux accords
conclus avec ces derniers).

Les Droits Fonciers octroyés sur les Terrains du Projet appartenant au domaine
de l'Etat sur lesquels aucune Personne Affectée par le Projet n’a été identifiée
dans le cadre des activités d'enquêtes visées au paragraphe 2 comme devant
être réinstallée et/ou indemnisée seront pleinement effectifs à compter de}à date
de notification à la Direction Nationale des Domaines et du Cadastre
conformément au paragraphe 2 (c).

Le droit d'occupation de ces Terrains du Projet pour les besoins des”Activités du
Projet sera effectif, sans qu'une quelconque Autorisation ou formalité
supplémentaire ne soit nécessaire, dès que l'absence de Personne Affectée par
le Projet aura été constatée dans le cadre des enquêtes râalisées conformément
au paragraphe 2 (a) (i).

Les Draits Fonciers octroyés sur les Terrains du Projet appartenant au domaine
de l'Etat et sur lesquels une ou plusieurs Personne(s) Affectée(s) par le Projet à
réinstaller et/ou indemniser conformément au Cadre de PARC aont été
identifiées, seront pleinement effectifs et p#imettront Une occupation effective
des Terrains du Projet pour les besoins.des Activités du Projet, lorsque la totalité
des indemnisations en nature convenues aura été mise à la disposition des
Personnes Affectées par le Projet, c’est-à-dire, selon le cas :

{) lorsque la totalité des indemnisations en nature figurant dans l'Accord
Foncier a déjà été à la disposition des Personnes Affectées par le
Projet (ou, le cas éant, sécurisée par les Personnes Affectées par le
Projet), la date d'entrée en vigueur de l'Accord Foncier conclu

conformément äu paragraphe 3(f) ; ou

ti) lorsque la. tütalité des indemnisations en nature figurant dans l'Accord
Foncier n'a pas encore été mise à la disposition des Personnes Affectées
par le Projet, la date à laquelle la totalité des indemnisations en nature a
été.mise à la disposition des Personnes Affectées par le Projet (ou, le
<as échéant, sécurisée par les Personnes Affectées par le Projet). Dans
cette hypothèse, la réalisation de cet évènement sera documentée dans
une Attestation de Réinstallation conclue par les parties à l'Accord
Foncier ou leurs représentants.

Pour éviter toute ambiguïté, les Droits Fonciers deviendront pleinement
effectifs, sans retard, à la date applicable ci-dessus, même lorsque :

iii) en plus de l'indernnisation en nature, un élément d'indemnisation
financière est payable aux Personnes Affectées par le Projet (que ce soit
indiqué dans l'Accord Foncier ou ailleurs) et que cette indemnisation
financière doive encore être payée aux Personnes Affectées par le Projet
(autres que des communautés affectées) ; ou

(iv) une indemnisation en nature et/ou financière doit être mise à la
disposition de communautés affectées et cette indemnisation (telle que
des projets communautaires de développement) doit encore être mise à
la disposition des communautés affectées. Dans de tels cas, les Droits
Fonciers seront pleinement effectifs à compter de la date d'entrée en
vigueur de l'Accord Foncier (accord d'indemnisation communautaire).

A l'exception des frais et coûts exclus (en particulier, tout coût d'acquisition de
tout Terrain d'Habitation de Remplacement ou Terrain Agricole de

22.52014 ÿ

page (172) [S
Simandou Convention BOT

Remplacement conformément aux paragraphes 3(b) et 3(d)), le Propriétaire des
Infrastructures, concernant les Infrastructures du Projet, prendra en charge les
coûts liés à la mise en œuvre du Cadre de PARC et en particulier tous les coûts
liés à la réinstallation et l'indemnisation des Personnes Affectées par le Projet.

(e) L’Etat publiera dans le Livre Foncier, sans frais pour les Personnes Affectées par
le Projet, le Propriétaire des Infrastructures ou l'Exploitant des Infrastructures :

(0) les droits de propriété des Personnes Affectées par le Projet sur tout
Terrain d'Habitation de Remplacement et tous bâtiments, structures ou
installations construits sur de tels terrains, y compris mais sans limitation
les bâtiments d'habitation de remplacement et, le cas échéant, sur tout
Terrain Agricole de Remplacement dont la propriété serait transférés au
profit des Personnes Affectées par le Projet dans les coïditions
précisées au paragraphe 3 (e) ; et

di) les droits de l'Etat et les Droits Fonciers octroyés contormément à
FArticle 10.2 sur tous les Terrains du Projet concernés.

Cette publication devra être effectuée dès que cela-Sst raisonnablement
faisable concomitamment ou à la suite de l'entré& an vigueur des droits
concernés.

(f) A compter de la publication visée au paragraphe 4 fa), l'Etat remettra sans délai
à leurs titulaires, sans frais pour les Personnes Affectées par le Projet, le
Propriétaire des Infrastructures ou l'Exploitant-ïss Infrastructures, des certificats
conformes aux Lois et Règlementations consiatant les droits ainsi publiés.

(g) L'Etat régularisera, en tant que de besoin, dans un délai de deux (2) mois à
compter de la notification de la demiaride du Propriétaire des Infrastructures ou
de l'Exploitant des Infrastructures, seion le contexte, à la Direction Nationale des
Domaines et du Cadastre, et säns frais pour les Personnes Affectées par le
Projet, le Propriétaire des Inf'astructures ou l'Exploitant des Infrastructures, la
situation des Terrains du Ærojet occupés pour la réalisation des Activités du
Projet préalablement à la Date d'Entrée en Vigueur, notamment et sans limitation
dans les Préfectures dé Forécariah, Faranah et Beyla.

5. Occupations temporæires de Terrains du Projet

(a) La procéaüre décrite aux paragraphes 1 à 4 ci-dessus sera adaptée mutatis
mutandis dans les cas où un accès temporaire à des Terrains du Projet au sens
du Cadre de PARC serait requis pour les Activités d'Infrastructures, notamment
paur” l'exploitation de carrières et de bancs d'emprunt de matériaux de
canstruction par exemple.

(b) Le Propriétaire des Infrastructures, concernant les Infrastructures du Projet,
versera, dans ces hypothèses, aux éventuelles Personnes Affectées par le Projet
occupant légitimement les Terrains du Projet concernés, une indemnité conforme
au Cadre de PARC destinée à couvrir notamment le trouble de jouissance subi

par elles.
6. Autres engagements et mesures en vue de la mise en œuvre du Cadre de PARC
(e) Les Parties respecteront les exigences du Cadre de PARC pour l'exécution de

leurs activités régies par le Cadre de PARC et la présente Annexe, notamment et
sans limitation pour la réalisation des enquêtes visées au paragraphe 2, des
activités de réinstallation et d'indemnisation des Personnes Affectées par le
Projet et de rétablissement de leurs moyens de subsistance.

b) Pendant toute la durée de la mise en œuvre du Cadre de PARC, l'Etat, le Client
Fondateur, le Propriétaire des Infrastructures etou l'Exploitant des

ip AU128260078v1 1201445658 22.56.2014 f page (173) À
Simandou Convention BOT

(c)

(d)

(e)

]

“bip AOT28260078v1 1201744563  22.5.2014 1] page (174)

Infrastructures, selon le contexte, se rencontreront régulièrement en vue de
s'assurer ensemble de la bonne exécution du Cadre de PARC et de convenir, en
tant que de besoin, des modalités nécessaires ou utiles à sa mise en œuvre.

L'Etat approuvera en temps utile pour permettre l'occupation effective des
Terrains du Projet dans les délais requis pour respecter le programme de
travaux, les modalités de réinstallation et d'indemnisation des Personnes
Affectées par le Projet (y compris les taux d'indemnisation à appliquer) ainsi que
les projets de modèles d'Accords Fonciers et plus généralement, tous autres
documenis élaborés en concertation avec les services de l'Etat qui seront soumis
à ce dernier par le Propriétaire des Infrastructures et/ou l'Exploitant des
Infrastructures, selon le contexte, en vue de la mise en œuvre du Cadre de
PARC.

Pour ne pas retarder ces activités et sauf disposition contraire de la Législation
en Vigueur, toute approbation par l'Etat sera donnée par le Ministrs chargé du
Domaine ou son représentant dans un délai maximum de huït (8) jours à compter
de la réception de la demande, le cas échéant, après consuiiation des autres
autorités compétentes ou concernées, si le Ministre chargéu Domaine l'estime
nécessaire ou utile.

L'Etat s'assurera de la protection des droits des Personnes Affectées par le
Projet en veillant notamment à ce que l'information fréalable, les consultations et
négociations et le consentement libre et éclairéass Personnes Affectées par le
Projet et des témoins signataires concernami les termes et conditions des
Accords Fonciers puissent être vérifiés et ducumentés.

A cet effet, un huissier de justice certificateur indépendant assistera et observera,
en tant que de besoin, le déroulemeñt‘des activités de mise en œuvre du Cadre
de PARC et établira des rapports, attestant notamment et sans limitation du
déroulement de la procédure «tivie et du consentement libre et éclairé des
Personnes Affectées et de la compréhension par les témoins signataires des
Accords Fonciers conclus.

L'Etat s'assurera que toutes les informations recueillies soient documentées de
manière appropriée etque tous les documents établis dans le cadre de la mise
en œuvre du Cadre de PARC soient conservés dans la base de données des
Activités du Projet conformément au Cadre de PARC et aux Lois et
Réglementations.

L'Etat s'essurera que toutes les procédures de relogement, réinstallation et/ou
indemnisation de toutes personnes et communautés locales résidant dans le
Corritlor soient mises en œuvre conformément aux Standards du Projet, même
lotsque ces procédures seraient réalisées dans le cadre de la mise en œuvre
d'activités autres que les Activités du Projet afin d'éviter les disparités en la
matière qui pourraient entrainer des retards pour la réalisation des Activités du
Projet.

L'Etat facilitera autant que possible les opérations d'indemnisation, notamment et
sans limitation en établissant, en tant que de besoin, en temps utile pour
respecter le programme des travaux, des documents d'identité en faveur des
Personnes Affectées par le Projet pour les besoins de l'ouverture de comptes
bancaires destinés à recevoir les indemnisations financières et en mettant en
place, en concertation avec le Client Fondateur, le Propriétaire des
Infrastructures et/ou l’Exploitant des Infrastructures, selon le contexte, toutes
mesures de sécurité appropriées au bon déroulement des activités de mise en
œuvre du Cadre de PARC.

as

À
Simandou Convention BOT

7. Principales missions des Commissions Foncières pour l'exécution de la Convention
et la mise en œuvre du Cadre de PARC
Les Commissions Foncières s'assureront, au niveau des Préfectures affectées par les
Activités du Projet auprès desquelles elles sont mises en place, du bon déroulement des
activités d'enquêtes, de réinstallation et d'indemnisation des Personnes Affectées par le
Projet et du rétablissement de leurs moyens de subsistance conformément à la
Convention, au Cadre de PARC et aux Standards du Projet.

Elles interviendront tant à l'occasion de la sécurisation et, le cas échéant, de l'acquisition
amiables de Terrains du Projet que des éventuelles acquisitions forcées de Terrains &u
Projet (dans le cadre de procédures d'expropriation pour cause d'utilité pubique)
entrainant des déplacements physiques ou économiques de Personnes Affectéés par le
Projet régis par le Cadre de PARC.

Sans préjudice de leurs missions générales mentionnées dans les Lois et Régiementations
et en particulier dans le code foncier et domanial et l'Arrêté A/2011/8860/MUHC/CAB du
30 décembre 2011 portant mise en place des Commissions. Fôncières dans les
Préfectures de Beyla, Macenta, Kérouané, Kankan, Kissidougou” Kouroussa, Faranah,
Mamou, Kindia et Forécariah, les Commissions Foncières, reorésenteront valablement
l'Etat en vue de l'exécution de la Convention et de la mise en uvre du Cadre de PARC et
exerceront en particulier et sans limitation, par l'intermédiaire de leurs représentants, au
nom et pour le compte de l'Etat et en concertation ave£-les représentants du Propriétaire
des Infrastructures ou de l'Exploitant des Infrastrütiures, selon le contexte, les missions
résumées ci-après afin de permettre la mise à disposition effective par l'Etat des Terrains
du Projet nécessaires à la réalisation des Activités du Projet conformément à la

Convention :
{a) Enquêtes visées au paragraphe 2 :
(i} se rendre sur les Terrains du Projet en vue de sensibiliser les populations

affectées par-les impacts des Activités du Projet et participer aux
consultations - préalables aux enquêtes. A cette occasion, le(s)
représentant(s) de la Commission Foncière rencontrera/ont les autorités
locales ét coutumières et participera/ont à la première réunion au niveau
des villages au cours de laquelle tes explications concernant les activités
de riise en œuvre du Cadre de PARC, la durée estimée des enquêtes et
ia concept, le but et les conséquences de la date butoir, prévu par le
Cadre de PARC, seront présentés ;

Gi) conduire et superviser les activités d'enquêtes (y compris, le cas échéant,
les enquêtes publiques et parcellaires dans le cadre d'éventuelles
procédures d'expropriation) dans les conditions précisées au paragraphe
2 et signer, au nom et pour le compte de l'Etat, les fiches d'enquêtes, aux
côtés du Propriétaire des Infrastructures ou de l'Exploitant des
Infrastructures, selon le contexte, des personnes interrogées et, dans la
mesure du possible, des autorités locales et/ou coutumières et/ou de
témoins ;

(D) participer à la réunion de clôture des activités d'enquêtes confirmant la
date butoir et assurer le suivi de l'information des communautés locales
concernées à propos notamment de la suite de la procédure de
réinstallation et d'indemnisation des Personnes Affectées par le Projet et
de rétablissement de leurs moyens de subsistance ;

(iv) participer à la validation des résultats d'enquêtes et conserver la
documentation correspondante dans les conditions précisées notamment
au paragraphe 6 (d) ; et

tip A0Ï28260075v1 1201445068 22.56.2014 page (178)
Simandou Convention BOT

()

(c)

[2] noïifier les Terrains du Projet appartenant au domaine de l'Etat dans les
conditions précisées au paragraphe 2 (c).

Réinstallation et/ou d'indemnisation des Personnes Affectées par le Projet et
rétablissement de leurs moyens de subsistance :

ti) identifier et sécuriser les Terrains d'Habitation de Remplacement et les
Terrains Agricoles de Remplacement dans les conditions et délais
précisés au paragraphe 3 ;

(ii) participer aux consultations et aux négociations avec les Personnes
Affectées par le Projet et conclure, au nom et pour le compte de l'Etat, les
Accords Fonciers dans les conditions et délais précisés au paragraphé-3
après avoir vérifié la conformité des conditions de réinstaliation,
d'indemnisation et de rétablissement des moyens de subsistance
convenues aux modalités applicables ;

Gi} assurer le suivi de la mise en œuvre du processus de réiñstallation et
d'indemnisation des Personnes Aïfectées par le: Projet et de
rétablissement effectif de leurs moyens de subsistanée conformément au
Cadre de PARC en participant notamment à des ïéunions régulières sur
le déroulement de ce processus au niveau préfectoral ; et

(iv) conserver la documentation liée aux. activités de réinstallation,
d'indemnisation et de rétablissement des moyens de subsistance
conformément au paragraphe 6 (d) ; et

Participation en tant que de besoin à la iocédure de traitement des plaintes

prévue par le Cadre de PARC et conservation de la documentation liée à cette

procédure de traitement des plaintes-cGnformément au paragraphe 6 (d).

8. Procédure applicable en cas d'expregriation
La procédure décrite dans cette Annexe sera adaptée mutatis mutandis dans le(s) cas où
la mise en œuvre d'une procédure d'expropriation serait requise pour l’acquisition par
l'Etat, en vue de leur mise?# disposition du Propriétaire des Infrastructures et/ou de
lExploitant des Infrastructires, selon le contexte, de tout ou partie des Terrains du Projet
n'appartenant pas au dümiaine de l'Etat. En faisant cela, l'Etat :

(a)

(b}

(c)

bp ADI29260079v1 1201445685  22.5.2014

fera le nécessaire pour mettre à disposition ces Terrains du Projet en temps utile
pour paeirnettre leur occupation effective dans les délais requis pour respecter le
prog'amme de travaux ;

feta au préalable, ses meilleurs efforts, pour s'assurer, dans toute la mesure du
possible, que l'acquisition par l'Etat de ces Terrains du Projet puisse être obtenue
par la voie d'un accord amiable avec leurs propriétaires, la procédure
d'expropriation ne devant être utilisée par l'Etat que dans l'hypothèse où, en dépit
des propositions faites et des négociations conduites, aucun Accord Foncier ne
pourrait être conclu à l'amiable dans des délais permettant de respecter le
programme de travaux ; et

mettra en œuvre, le cas échéant, la procédure d'expropriation prévue par les Lois
et Réglementations conformément aux Standards du Projet et au Cadre de
PARC et en concertation constante avec le Client Fondateur, le Propriétaire des
Infrastructures et/ou l'Exploitant des Infrastruciures, selon le contexte.

F

page (175)

&S

\
Simandou Convention BOT

ANNEXE 6
PRINCIPES RELATIFS AU CONTENU LOCAL

Aperçu

Un des objectifs du Projet est de promouvoir des relations d'affaires durables en Guinée, en
s'assurant de la participation toujours croissante de l'entrepreneuriat local au Projet et qu'il
bénéficiera des retombées économiques tout au long du Projet. Dans le cadre du Projet ,
l'optimisation du Contenu Local (tel que défini ci-dessous) est subordonnée aux engagements
tangibles et conjoints de l'État, des institutions multilatérales, des donateurs, du Projet , ses
investisseurs et ses prêteurs, ainsi que d'autres organismes privés, travaillant de f
responsable et productive avec les fournisseurs locaux et les populations locales avec lesqueis ils
sont amenés à collaborer. Ces principes de Contenu Local s'appliqueront aussi bien à la-Mine de
qu'aux infrastructures du Projet. L'Etat s'est engagé à soutenir le développement du cétitenu local
en Guinée et a l'intention de jouer un rôle de premier plan afin de promouvoir un environnement
favorable au Contenu local, y compris et sans que cela ne soit limitatif, le développement d'une
future politique nationale de contenu local, avec l'assistance des institutions'änultilatérales, de
donateurs et du secteur privé.

La définition du contenu local

Les participants au Projet Simandou définissent le « Contenu Locri » comme étant l'utilisation de la
main d'œuvre, des biens et des services provenant de Guinée eÿ inclut le transfert de compétences
et / où de technologies des partenaires internationaux à destination de fournisseurs locaux, dans le
but d'améliorer leur faculté à fournir des biens et des services au Projet. L'objectif principal est de
créer des bénéfices durables pour l'économie guinéenne par le biais d'achats de biens et de
services locaux. Le Contenu Local et les bénéfices‘en découlant en Guinée peuvent provenir
d'organisations guinéennes où étrangères. Le bui'initial est de développer les relations inter-
entreprises nationales et, par conséquent augman'ier le bénéfice global pour l'économie guinéenne
et ce, quel que soit la participation guinéenne dans lesdites entreprises. Le développement du
Contenu Local devra être considéré comiie un processus évolutif avec des effets graduels
croissants au fur et à mesure que se développent les procédures, les outils de mise en œuvre et
l'expérience accumulée.

Le contenu local et le projet inandou
Dans le cadre du Projet, le Contenu Local pourra se décliner de la manière suivante :

LE dépenses et emplois directs dans les zones de la mine et des installations ferroviaires et
portuaires ;

2. formation et encadrement de la main d'œuvre locale afin de permettre le transfert de
compétences ;

8. développement des compétences et renforcement des capacités des fournisseurs locaux

étdes communautés ;
facilité l'accès aux financements pour les fournisseurs locaux ;

5. développement des opportunités et des initiatives d'entreprenariat dans le cadre du Projet
lesquelles bénéficieront également à d’autres entrepreneurs participant à l'économie
guinéenne ;

6. investissements en termes d'infrastructures et de structures d'accompagnement (par
exemple, installations d'entretien/centres de formation) ;

7. développement de partenariats et de co-entreprises (joint-ventures) durables qui
s'assureront que les objectifs principaux du Projet sont respectés ; et

8. transfert de technologie et de propriété intellectuelle des sociétés internationales aux

sociétés locales.

ip ACT20260078v1 120144063  22.5.2014 (é page (177) À
Simandou Convention BOT

Conditions essentielles du projet Simandou

Le Contenu Local sera soumis à la satisfaction des conditions essentielles du Projet Simandou
énoncées ci-après :

Développement durable et Standards du Projet —- un engagement sans compromis en
matière de santé, de sécurité, d'environnement et de communauté (« SSEC ») (HSEC), ainsi
qu'en matière de droits de l'homme, d'éthique et de transparence dans le domaine des
affaires.

2. Pré-engagements relatifs au financement du Projet — les accords de financement du Projet
(par exemple, le financement des exportations, les accords de leasing, les accords liés aux
contrats de construction) doivent être une priorité afin de garantir la mise à disposition &u
financement nécessaire au commencement des activités liées aux travaux de construction.

3. Calendrier de construction — le respect du calendrier de construction convenu saus-tend à
la viabilité du Projet, et est intimement lié aux retombées économiques pour la population
guinéenne.

4. Budget d'investissement — la réduction du coût d'investissement améliorera l'attractivité du

Projet pour les investisseurs investissant en fonds propres et.har endettement, et
augmentera les retombées économiques pour l'État et les autres participants.

5. Fiabilité de la mine et des infrastructures — la confiance en !:‘disponibilité et en l'efficacité
opérationnelle de la mine et du système d'infrastructures Gui livre le minerai de fer à ses
clients internationaux, donnant confiance aux investisseurs et prêteurs liés au projet et
apportant la stabilité relative aux rendements éconciniques au bénélice de l'État et des
autres participants.

Reconnaissance de la politique du contenu local

Les Parties développeront et, au plus tard six mo's après la Date d'Entrée en Vigueur, signeront
une Politique de Contenu Local basée sur l&® principes non contraignants contenus dans la
présente Annexe 6. Dans le cadre du développement de la Politique de Contenu Local, les Parties
reconnaissent (et veilleront à ce que tous Autres participants du Projet et autres parties prenantes
reconnaissent) :

La nécessité de prendre en‘‘compte les besoins spécifiques d'une communauté de
fournisseurs ei d'une économie en développement en Guinée.

2. Le Projet Simandou développera des.critères de sélection des fournisseur avant que les
contrats ne soient aitfibués. Ces critères prendront en compte les éléments tels que les
critères SSEC, la Sompétitivité tarifaire, la capacité de satisfaire les conditions qualitatives
et quantitatives dé travail, les termes et conditions de garantie, les services et l'assistance.
De plus, les-contractants et les fournisseurs seront évalués sur leurs capacités à proposer
des associations avec les fournisseurs locaux conformément au Contenu Local.

3. Qu'imposer des objectifs spécifiques en matière le Contenu Local nuirait au
déveioppement du Projet. Ainsi la présente politique n'imposera pas les objectifs
<uécifiques en matière de Contenu Local qui nuirait au développement du Projet.

4. La nécessité de mettre en place un processus d'approvisionnement transparent, éthique et
internationalement accepté, en adéquation avec les Standards du Projet. Cela inclura de
s'assurer d'opportunités d'accès équitables au Projet pour l’ensemble des fournisseurs
locaux et des communautés locales.

5. Les impacts définitifs du Contenu Local seront directement liés aux actions permettant le
développement d’un environnement favorable, lesquelles devront être dirigées et financées
par l'Etat en partenariat avec des organisations multilatérales.

6. La nécessité d’un environnement commercial stable, y compris (sans que cela ne soit
limitatif) la mise en œuvre d’un régime de remboursement et d'exonération de TVA pour le
Projet afin de s'assurer de l'existence de conditions équitables entre les fournisseurs
locaux et les fournisseurs internationaux.

ip AUT20260078v1 1201445688  22.5.2014 f page (178) L
Simandou Convention BOT

7. Que la réalisation du Projet dans les délais prévus et en toute sécurité ne peut se faire que
par le biais d'une attribution, sans entrave, des contrats par les équipes de gestion des
contrats de la mine et des infrastructures, lesquelles seront seules responsables des
décisions d'attribution desdits contrats.

8. Que pour s'assurer du respect du calendrier du projet et sa conformité technique, le Projet
pourra, le cas échéant, attribuer des marchés de gré à gré.
9. Afin de s'assurer d'une gestion efficace du Projet et de fournir des garanties, le processus

d'approvisionnement du Projet, un échantillon des décisions d'attribution de contrats qui lui
sont associés ainsi que certaines décisions d'attribution de gré à gré seront rendus
disponible à des fins d'audit externe rétrospectif sur une base biannuelle.

10. À la suite de la mobilisation des entrepreneurs en ingénierie pour le Projet Minier(et le
Projet d'Infrastructures, des ressources dédiées seront allouées aux fournisseurs iocaux
aux fins de développement de leurs activités tant par le propriétaire de la mine que de
l'infrastructure que par tout entrepreneur EPC/EPCM.

11. Sous réserve du respect des conditions essentielles du Projet, des pré-qualifications de
fournisseurs locaux adéquats seront réalisées afin qu'ils puissent être inclus dans les
futures listes de soumissionnaires. Le statut de pré-qualifié ne ‘aarantit toutefois pas
l'attribution d'un contrat.

12. Le Projet travaillera en étroite collaboration avec l'État, lesHartenaires de coopération
mulilatérale, les organisations non-gouvernementales, d'autres sociétés minières et de
l'industrie extractive opérant en Guinée, afin créer des,synergies en matière de Contenu
Local (par exemple, identification et développement de‘ournisseurs).

18. La Politique du Contenu Local du Projet devrait être examinée et modifiée, lorsque cela
s'avèrera nécessaire, tout au long de l'évolution äu projet et du contexte national.

L'engagement de l'Etat à fournir un environnément favorable au contenu local

Les opportunités de Contenu Local sont sulordonnées au développement d'infrastructures et de
structures d'accompagnement lesquelles ‘sont des éléments essentiels de réussite du Contenu
Local. Cela inelut (sans que cela ne soit limitatif) : une formation technique et une formation des
fournisseurs ; un régime douanier et‘ilscal efficace ; un environnement juridique et réglementaire
stable ; des procédures d'obtention des permis et autorisations accélérées ; l'électricité, des routes
et d'autres installations publiques et la capacité d'accès au crédit. || est envisagé que les
opportunités en matière de Caitenu Local augmenteront tout au long du Projet parallèlement à la
mise en place par l'État d'uñ environnement favorable évolutif, et à l'acquisition par les fournisseurs
guinéens de nouvelles éompétences, d'expérience et de bénéfices croissants. L'Etat facilitera la
mise en place de parténariats (joint-ventures) entre les sociétés locales et internationales. L'Etat
assistera égalemen!-les sociétés internationales qui souhaitent s'établir de manière indépendante
en Guinée.

Phases. de construction et d'exploitation de Simandou

Le Projet Simandou prévoit deux phases de développement distinctes : (1) la phase de
ceñstruction et ; (2) la phase d'exploitation. Chaque phase présente différentes opportunités en
matière de Contenu Local, ainsi que ses propres défis et contraintes.

Phase de construction — En raison du caractère hautement spécialisé des biens et des
services nécessaires et de la volonté des participants du Projet d'atteindre la Date
d'Achèvement des Infrastructures et la Date de Première Production Commerciale selon un
calendrier accéléré, la phase de construction nécessitera d'importer une proportion élevée de
biens et de services importés. Durant la phase de construction, l'objectif clair sera d'obtenir
des résultats rapides et de poursuivre l'optimisation en matière de contenu local, lorsque cela
s'avérera approprié, par le biais de sous-traitances, d'alliances et de partenariats (joint-
ventures).

ep AO129260079v1 12014569  PPE.P014 1. À. (178) À
Simandou Convention BOT

2. Phase d'exploitation — À l'inverse, durant la phase d'exploitation, les exigences de
consommation remplaceront les lourds achats de la phase de construction par des par des
achats cycliques de biens et de services d'exploitation. La phase d'exploitation permet
l'accès de plus grandes opportunités en matière de Contenu Local en ce qu'elle offre une
perspective à long terme en facilitant le développement des Fournisseurs Locaux et des
employés locaux. Cette phase doit être accompagnée par l'Etat, lequel doit prendre les
mesures favorables soutenant un tel développement.

Atientes des fournisseurs et contractants

Les participants du Projet affimment leur engagement en faveur des principes souhaités et-i£s
objectifs contenus dans la présente Annexe 6. Ils ambitionnent que :

1. le Projet soit développé conformément aux meilleures pratiques internationales ef-matière
de gouvernance commerciale, éthique dans le domaine des affaires et transparence ; et

2. les Standards du Projet représentent l'exigence minimale que tous les Fournisseurs et
Entrepreneurs (guinéens et internationaux) se doivent de respecisr: Il convient de

développer une culture tendant au dépassement desdits standards.

ñ
ip AOT29260078v1 12014486  22.5.2014 Y page (180) &
Simandou Convention BOT

ANNEXE 7
INFRASTRUCTURES FERROVAIRES : ETENDUE ET CONTRAINTES TECHNIQUES

La présente Annexe définit l'étendue et les contraintes techniques applicables à la conception et à
la construction des Infrastructures Ferroviaires, lesquelles devront être confirmées ou modifiées et
actualisées s’il y a lieu dans le cadre de la Procédure de Sélection du Consortium en application de
laquelle les Infrastructures Ferroviaires seront conçues et construites.

1. Etendue des infrastructures ferroviaires
La voie ferroviaire, destinée au trafic lourd de minéraux, présentera un écart
standard de mille quatre cent trente-cinq (1435) mm et permettra dans des cond
sécurité et d'efficacité satisfaisantes, de :

(a) transporter du minerai de fer ou d'autres produits au départ de chäque mine ou
site desservi par le Propriétaire des Infrastructures et à destination des
installations de déchargement des trains adaptées du Port ds Simandou ;

b} transporter les équipements et fournitures du Port de ‘Simandou vers chaque
mine ou site desservi par le Propriétaire des Infrastructures ; et

{c) d'assurer le Service de Transport de Passagers.

(d} Les Infrastructures Ferroviaires doivent impérativement être conçues et
construites de façon à :

{e) répondre aux normes internationales Gs conception et de sécurité (notamment

les normes AREMA et de l'Union Européenne) applicables aux systèmes
ferroviaires de transport de passagers et de fret ainsi qu'aux équipes et
installations d'entretien;

(} garantir que la conception ési sûre, solide, économique et durable et qu'elle
permet de réduire autant avé possible les coûts d'exploitation et d'entretien ;

(g) minimiser l'impact surla population, les terrains, l'utilisation actuelle des voies
navigables, l'environñäment et les sites reconnus pour leur importance culturelle
majeure ;

{h} permettre une: utilisation vingt-quatre (24) heures par jour, sur un minimum de
[ inquante-cinq (355) jours par an (en excluant un nombre de périodes
de moindfe disponibilité pour interventions d'entretien planifiées et non planifiées)
set
;

{} peñxettre l'entretien et l'extension (pour permettre le transport de minéraux
depuis les sites d'autres producteurs et de quantités commerciales de fret
général {le cas échéant) ou pour éventuellement mettre en place ultérieurement
une double voie) sans que cela n'impacte la capacité déjà installée.

2. Conception et conditions techniques relatives aux voies

La voie ferroviaire, les structures et les équipements associés doivent impérativement être
conçus et construits de façon à respecter les exigences suivantes :

(a) offrir une durée de vie nominale de quarante et un (41) ans au moins ;
[D] autoriser une charge à l'essieu de quarante (40) tonnes ;
{c) toutes les structures devront impérativement pouvoir résister à un évènement

n'intervenant en moyenne qu'une fois tous les cent ans ;

{d) intégrer des « dénivellations de voie » à tous les croisements de la route
nationale, aux « croisements dénivelés » pour les croisements avec les routes et
voies secondaires, en prévoyant dans la conception, les mouvements de

xp AO128260078v1 12014463  22,5,2014 page (181)

Ÿ
Simandou Convention BOT

véhicules, de piétons et de bétail lors des interventions d'entretien et

d'exploitation de la voie ferroviaire ;

(e) intégrer des dispositifs de protection des équipements en pleine voie aux
intervalles requis, afin de pouvoir détecter les équipements décrochés ou
déraillés, les boîtes/roues chaudes, les débits excessifs ;

(f) la conception et l'alignement doivent impérativement :

{i} autoriser une vitesse minimale de vingt-cinq (25) km/h et maximale de
quatre-vingt (80) km/h pour les trains minéraliers en charge et les trains
de passagers/fret mixte, et de cent (100) km/h pour les trains minéralieré
circulant à vide ;

Gi) créer des ouvrages permanents qui soient sûrs, solides, économiäues et
durables et permettent de réduire autant que possible es coûts
d'exploitation et d'entretien ;

(ii) utiliser dans la mesure du possible des standards de coñception afin de
permettre une mise en commun sur l'ensemble du système ; et

(iv) équilibrer les déblais-remblais si possible et minimiser les contraintes du
transport lourd.

3. Conception et canditions techniques relatives aux tunnsis

Tous les tunnels doivent impérativement être conçus at construits de façon à tenir compte
des exigences suivantes :

(a) offrir une durée de vie nominale de saiKante-quinze (75) ans au moins ;
{b) {la conception doit impérativement‘
{i} créer des ouvrages péfmanents qui soient sûrs, solides, économiques et

durables et permeïtent de réduire autant que possible les coûts
d'exploitation et d'entretien ;

fi) autoriser la priss en charge de fret composé de minerai de Fer au départ
d'une minéO à destination du Port de Simandou et le transport
d'équipements et de fournitures du Port de Simandou vers la mine ou
autres installations de déchargement ;

Gi} cemborter des Sections garantissant qu'aucun élément de la structure
fermanente n'empiète sur les zones de dégagement et répondant aux
exigences de performance en exploitation ;

ir tenir compte des cadences d'excavation, de stabilité des ouvertures, de
terrassement des sols et des vibrations (la séquence d'excavation
optimale étant basée sur les résultats d'analyses numériques).

(c} Les chargements du tunnel et du système de soutènement de la cavité doivent
impérativement tenir compte de la configuration des roches et du terrain, avec
tous les systèmes de soutènement étant conçus pour répondre aux contraintes
de construction, d'infiltration d'eau et de stabilité à long terme de la structure du

tunnel dans l'objectif de satisfaire à l'exigence de durée de vie nominale
minimale. Dans cet objectif :

[0] il convient de déterminer impérativement les limites des infiltrations
d'eaux souterraines pour garantir la sécurité et l'efficacité opérationnelle ;
et

(ii) les tunnels et cavités doivent être conçus et construits à l'aide d'un
système de soutènement des roches sans revêtement final ; et

(ii) la conception des tunnels doit impérativement stabiliser tous les blocs de
roche instables.

il ? {
bp A0129260073v1 120144563  22.5.2014 LE page (182)
Simandou Convention BOT

4. Conditions relatives au matériel roulant

Le Matériel Roulant, y compris les locomotives, wagons, réservoirs de carburant, wagons
de fournitures et autres wagons nécessaires à l'exploitation du Service de Transport de
Passagers, doit impérativement répondre aux exigences suivantes :

(a) Tout le matériel roulant doit impérativement :
[0] correspondre à la configuration des voies et aux zones de dégagement ;

Gi} être sélectionné de manière à garantir une exploitation sûre, solide,
économique et durable et qui permette de réduire autant que possible les
coûts d'exploitation et d'entretien ;

(ii) être compatible en termes de :
{A) hauteur, type et catégorie d'accouplement ;

{B) systèmes de freinage (notamment systèmes ñeumatiques à
commande électronique, le cas échéant) ;

{C) systèmes de contrôle ; et

(D) comporter sur chaque véhicule une identification automatique de
véhicule qui est compatible (pôür apporter les informations
nécessaires aux procédures. d'alarmes opérationnelles et
d'entretien),

ainsi, autoriser tout moüvement non planifié ou en urgence qui
pourrait être nécessairg:

{b) Les locomotives doivent impérativement satisfaire au minimum aux normes
d'émissions dans l'air EPA ll des Etats-Unis et utiliser un carburant
contenant 500 ppm de soi ; étant entendu que les mêmes locomotives
serviront pour assurer les Ssrvices de Transporis et le Service de Transport de
Passagers.

{c) Les wagons de minerai doivent impérativement être compatibles avec le système
de chargement dela mine et le système de déchargement du port et doivent être
conçus de façañà gérer de façon adéquate les problèmes d'humidité associés
au transport.ét à l'expédition du minerai de fer.

{a} Les wagéns d'approvisionnement doivent impérativement être capables de
transporter des conteneurs d'expédition ISO 40, du carburant et des
pneurnatiques jusqu'à la mine ou au site.

(e) Le matériel roulant accessoire doit impérativement comprendre :

ti) un matériel roulant d'entretien des voies suffisant pour assurer
l'intégralité de l'entretien nécessaire sur les voies, notamment
l'inspection, la rectification, le bourrage et le remplacement de rails ;

[(D] un train d'intervention d'urgence, autonome, et embarquant les
équipements lourds permettant de traiter un dérailement ou une
défaillance majeure de la voie (notamment un wagon-grue Kirow capable
d'enlever des locomotives et wagons, même dans un tunnel) ; et

Gi) des trains de pose de ballast et de rails pour les opérations de
construction, d'exploitation et d'entretien.

bip A0120280079v1 20144865 22.56.2014 page (188) À
Simandou Convention BOT

5. Signalisation, communication et commande des trains : conception et conditions
techniques
Tous les systèmes de signalisation, de communication et de commande des trains doivent
impérativement être conçus et mis en œuvre de façon à tenir compte des exigences
suivantes :

()

Les systèmes de signalisation et de communication doivent impérativement :

[0] prévoir une couverture intégrale du système par la transmission radio de
données et de voix (y compris dans les tunnels) à l'aide d'un système
unique ;

ti) offrir un système à sécurité intégrée avec une disponibilité de 99,99% ;

(D) intégrer une signalisation embarquée, minimiser les équipersénts de
pleine voie et garantir la reconnaissance internationale ;

(iv) permettre le déplacement sûr et performant des trains, assurér la sécurité
des équipes et équipements d'entretien sur voie, répondre aux critères de
sécurité SIL4 lorsque cela est nécessaire (équivalent des normes
ETCS/ERTMS de Niveau 2) ; et

[Li] garantir qu'un seul train (ou autre équipement, circulant sur la voie) peut
se trouver sur une section à un moment dériñé (sauf cas particulier d'une
manœuvre ou situation d'urgence).

{b) Le Câble à Fibres Optiques doit impérativemeñt relier tous les sites ferroviaires à
un système de secours redondant (du type système numérique micro-ondes pour
les infrastructures de services et de circuits importants), et prévoir séparément
des fibres noires pour les communications de signalisation essentielles, la mine
et les éventuels tiers utilisateurs.

{c) Des locaux techniques, tours ädio et systèmes d'alimentation électrique hors-
réseau partagés mais séparés, intégrant des systèmes de communication et de
services étendus à l'ensemble du Projet seront mis en place.

(a) Un centre de commañde opérationnel, implanté au Port de Simandou ou à
proximité, doit assurer les fonctions suivantes :

ü) la gestion de la planification des mouvements opérationnels des trains et
navires, la coordination de l'entretien planifiée (du chenal de navigation
au-Chargement du train} et des activités liées aux défaillances/sinistres ;

Gi) à mise en place d'une optimisation étendue à l'ensemble du système
(permettant d'apporter une aide à la décision afin de coordonner le
déplacement efficace des trains et des navires, les activités d'entretien
proactives et le calendrier et les affectations des équipes) ;

(D) la mise en place d'un système de commande des trains (minimisant la
diversité au sein du système) permettant aux trains d'être présents à la
mine et au port à intervalles réguliers dans la mesure du possible ; et

iv) l'intégration d'un système de gestion réseau dédié à la transmission de
données radio ;

(v) l'intégration d'un système de gestion réseau dédié à la transmission par
fibre ; et

{vi) l'aménagement d'un accès en lecture pour la Mine de Simandou aux
données concernant les trains et navires, selon une procédure définie
pour garantir l'alignement et l'optimisation des opérations d'exploitation et
d'entretien sur l'ensemble du système.

ie | A
‘bip A0123260073v1 1201446563 22.520114 page (184)

à

À
Simandou Convention BOT

6. Contraintes d'entretien et d'exploitation
Les systèmes d'entretien et d'exploitation tiendront compte des exigences suivantes :

{a) Une gare de triage et des installations d'entretien courant seront mises en place
au Port de Simandou ou à proximité, avec de petits dépôts d'entretien des voies
près de Faranah et de la Mine de Simandou.

{b) Il est prévu d'implanter dans la gare de triage près du port (un nombre suffisant
de locomotives et wagons de remplacement sera disponible pour permettre la
réalisation des opérations d'entretien planifiée sur la flotte sans interrompre le
cours normal de l'exploitation) des installations d'entretien du matériel roulant en
gare de triage qui assureront la maintenance et l'entretien des locomotives, ües
wagons et des équipements d'entretien des voies.

(c) Le dépôt d'entretien des voies en gare de triage intègrera des installations de
soudage en bout par étincelage permettant la production de tamis-bour les rails
et destinés aux opérations de construction et d'entretien (jusqu'à cent (500)
mètres de longueur), ainsi que des wagons pour transporter ces tamis.

{d) Les activités d'entretien et de rénovation doivent :

[(] être réalisées sur voies (sans voie d'accès paraiièie à la voie principale) à
l'aide d'unités mobiles sur voies ;

Gi) être dans la mesure du possible sans impact sur les capacités installées ;

Gi) être alignées sur les activités d'entfétien importantes de la mine de
Simandou et du Port de Simandot> ies opérations d'entretien majeures
étant coordonnées entre la Mine de Simandou, les Infrastructures
Ferroviaires et le Port de Simändou de façon à minimiser l'impact sur la
capacité totale du système:

(iv) utiliser des moyens d'eritrétien préventifs ainsi que mettre en œuvre des
inspections régulières permettant la réalisation d'un entretien préventive
avant défaillance.“ les autres interventions d'entretien devant être
réalisées selon un calendrier de façon à minimiser avec sécurité et
efficacité les.risques de défaillance, et dans le cadre de la maîtrise des
budgets d'exploitation et d'investissement.

(e) L'équipement. d'éntretien ferroviaire spécialisé (véhicules de rectification, de
bourrage, d'éssai des voies) circulera sur le réseau ferroviaire afin d'effectuer
l'entretien-Gäns le respect d'un calendrier, de façon à minimiser l'impact sur les
rendements tout en respectant les exigences de sécurité opérationnelle du
réseau ferroviaire.

[S
bép A0Ï29260078v! 20144568  22.5.2014 Y page MIN

es
Simandou Convention BOT

ANNEXE 8
PORT DE SIMANDOU : ETENDUE ET CONTRAINTES TECHNIQUES
La présente Annexe définit l'étendue et les contraintes techniques relatives au Port de Simandou,
lesquelles devront être confirmées ou modifiées et actualisées s’il y a lieu dans le cadre de la
Procédure de Sélection du Consortium, en application de laquelle le Port de Simandou sera conçu
et construit.

1. Etendue du Port de Simandou

(a) Le Port de Simandou a vocation à être un port d'exportation de marchandises en
vrac capable d'accueillir des navires allant jusqu'à deux cent cinquante mille (25C
000) ipl, et permettra dans des conditions de sécurité et d'efficacité satisfaisantss

ti) de recevoir le minerai de fer livré par les Infrastructures Ferrovigirgs et de
charger ce minerai de fer sur les navires pour être livré à l'exportation ;

(ii) de recevoir les équipements et fournitures devant être. livrés (ou repris)
dans chaque mine ou site desservi par le Propriétaire des Infrastructures

set
Gi} d'exploiter les Services de Transport de Marchandises Diverses.
&) Le Port de Simandou doit être conçu et construit de ménière à :
fi) répondre aux normes internationales 2 conception et de sécurité

applicables à un port d'exportation d'envergure internationale ;

(ii) permettre aux Installations Portüaires Partagées, aux Installations
Portuaires de Simier (y compris l'IDP) et à toutes les Installations
Portuaires du Producteur d'âtés séparément identifiables les unes des
autres, de façon à permettre l'exercice des droits relatifs à chacun de ces
éléments constitutifs du«Port de Simandou comme le prévoit la présente
Convention ;

Gi) garantir que la coïception est sûre, solide, économique et durable et
qu'elle permet de réduire autant que possible les frais d'exploitation et
d'entretien ;

(iv) minimiser fimpact sur la population, l'environnement et les sites reconnus
pour leurimportance culturelle majeure ;

(w) permettre une utilisation vingt-quatre (24) heures par jour, sur un
minimum de trois cent cinquante-cinq (355) Jours par an (en excluant un
éertain nombre de périodes de moindre disponibilité pour interventions
d'entretien planifiées et non planifiées) ; et

() permettre l'entretien ou l'extension sans que cela n'impacte la capacité
déjà installée.

2. Fiendue et contraintes techniques de la zone sèche

La zone sèche du Port de Simandou est composée d'éléments appartenant aux
Installations Portuaires Partagées, aux Installations Portuaires de Simfer et aux
Installations Portuaires du Producteur {le cas échéant) répantis de manière appropriée, et
doit être conçue et construite de manière à tenir compte des exigences suivantes :

(a) Les installations de la zone sèche doivent être conçues de sorte à respecter les
caractéristiques du minerai de fer en provenance de la Mine de Simandou dans
les installations de déchargement des wagons de façon à ce que le minerai de fer
puisse être :

{i) déchargé avec un culbuteur de wagon (équipé de détecteurs de métaux,
d'analyseurs d'humidité et d'appareils de pesage automatique) ; et

Bip ADÏ2826007avI 12014456 22.5.2014 Ÿ | page (186) N\
Simandou Convention BOT

di) transporté des culbuteurs vers les chargeurs de navires, et vers et depuis
les empileurs et les récupérateurs de la zone de stockage, par
convoyeurs terrestres équipés des dispositifs suivants :

(A) appareils de pesage automatique placés aux endroits appropriés
le long du système de convoyage afin de gérer le débit de
minerai ;

(B) station d’échantillonnage placée avant les convoyeurs sur le quai
qui sera équipé d’un convoyeur de renvoi sur lequel s’effectue le
déchargement du minerai non conforme ; et

(C) trémies tampons placées avant les convoyeurs sur le quai, mais
après la station d'échantilonnage, afin de fluidifier Is äébit de
minerai vers le navire.

{b) Les Installations Portuaires de Simfer disposeront d'une zone de stockage
équipée de machines équilibrées montées sur rail {empileurs'&t récupérateurs)
qui feront office de tampon entre le rail et le chargeur de navirès.

(c} Le laboratoire d'analyse doit être certifié aux normes inté’nationales applicables
(par exemple ISO 9001:2008, ISO 3082:2009) afin-de tester les échantillons
prélevés au niveau des stations d'échantillonnage &ï‘de permettre aux navires de
prendre la mer en sécurité et sans délai et-tle garantir l'exactitude de la
facturation client.

(d) Les installations de stockage du carburaÿt doivent pouvoir contenir au moins 4
semaines de volume de fonctionnement; et jusqu'à 4 semaines de carburant de
fonctionnement pour les Infrastructure$ du Projet de Simfer et les Infrastructures
Minières, et être dotées d'un système de distribution allant de l'installation de
déchargement IDP aux rés: de carburant puis à la centrale, aux quais de
ravitaillement des wagons, istallation de chargement du train, à l'installation
de chargement des camionset à une station pour véhicules légers.

(e) Le Port de Simandou üoit être doté d'une centrale capable d'alimenter en
électricité le Port de Simandou (y compris la base vie et tous les bâtiments
administratifs et -entrepôts) ainsi que la gare de triage et les installations
d'entretien {qui font partie des Infrastructures Ferroviaires) ;

(f) Les installations auxiliaires devront comporter :

() des bureaux de douane, des entrepôts douaniers, des installations de
Stockage d’explosifs, des aires de dépôt et d'entreposage ;

des bureaux et bâtiments administratifs ;

des installations d'intervention d'urgence ;
des ateliers ;
des stations de rejet et de traitement des eaux usées ; et

une hélisurface pour permettre les transbordements des pilotes sur les
navires.

3. Etendue et contraintes techniques de la zone maritime
La zone maritime du Port de Simandou est composée d'éléments appartenant aux
Installations Portuaires Partagées, aux Installations Portuaires de Simfer et aux
Installations Portuaires du Producteur (le cas échéant) répartis de manière appropriée, et
doit être conçue et construite de manière à tenir compte des exigences suivantes :

@) les installations maritimes d'exportation situées dans le Port de Simfer
comporteront une jetée et un quai d'exportation doté de trois postes d'amarrage

ip AG 12026007 I 120144868 22.5.2014 7 page (187) À
Simandou Convention BOT

(b)

(c)

()

(e)

capables d'accueillir des navires allant jusqu'à deux cent cinquante mille (250
000) tpl, et de chargeurs de navires capables de charger deux cent cinquante
mille (250 000) tpl en vingt-quatre (24) heures dans des conditions optimales ;

les installations situées dans la zone maritime des Installations Portuaires de
Simfer seront conçues de manière à ce que le minerai de fer soit chargé dans les
valeurs limites d'humidité pour le transport (TML) afin de permettre aux navires
de prendre la mer dans des conditions de sécurité satisfaisantes ;

un port de remorqueurs sera prévu afin d'assister les opérations et la
maintenance des remorqueurs et autres navires auxiliaires, et des remorqueurs
devront être en nombre suffisant afin d'escorter dans des conditions de sécurité
satisfaisantes les transporteurs de minerai (et les autres navires) dans le chenal
vers et depuis les postes d'amarrage ;

le chenal de navigation doit pouvoir accueillir des navires de deux ceñt cinquante
mille (250 000) tpl depuis les eaux profondes (>20 m de profondeur) jusqu'aux
postes d'amarrage. || pourra être doté d’un dispositif d'assistancépar l'action des
marées permettant le passage des transporteurs chargés, mai$’/devra également
pouvoir être utilisé par d'autres navires vingt-quatre (24) heures par jour ;

les bassins d'évitage et les zones d'amarrage situés”au niveau des quais
d'exportation et de l’IDP seront soumis aux mêmes sYigences que le chenal ; et

les aides à la navigation (bouées et feux d’aligñéemnent) doivent être en nombre
suffisant pour permettre le déplacement sans danger de tous les navires.

4. Installations maritimes de déchargement et frei général
Le Port de Simandou comportera des installations de déchargement et des installations de
fret général appartenant aux Installatioeñs Portuaires de Simfer et aux Installations
Portuaires du Producteur (le cas échéant), conçues et construites de manière à tenir
compte des exigences suivantes :

{a)

(b)

les Installations Portuaires de Simfer comporteront initialement un Quai de
Services qui devienära l'IDP exclusivement réservé à l'usage de Simfer et à la
fourniture de “es Services de Transport de Marchandises Diverses
conformément à l'Article 17, lequel comportera :

[0] un. quai composé de deux postes d'amarrage destinés aux navires lourds
de levage (utilisant des grues portuaires) et d'une capacité de
Shargement/ déchargement de navires allant jusqu'à treize mille (13 000)
pl:

éÿ un poste de déchargement de carburant équipé d’un pipeline directement
relié aux installations de stockage du carburant ; et

des bureaux de douane, des entrepôts douaniers, des installations de
stockage d'explosifs, des aires de dépôt et d'entreposage.

Les Installations Portuaires du Producteur comporteront également les
installations de déchargement nécessaires pour répondre aux exigences du
Producteur en matière de déchargement et de fret général ainsi que pour la
fourniture des Services de Transport de Marchandises Diverses par les
Producteurs.

5. Communication et Gestion des Navires

Tous les systèmes de communications et de gestion des navires doivent être conçus et
installés de manière à tenir compte des exigences suivantes :

bp A0129260078v1 120144568  22,5.2014 V page (188)

ès

ù
Simandou Convention BOT

(a) Le système de radiophonie mobile numérique (DVMR) et les protocoles (voix et
données) du Port de Simandou seront communs et intégrés au système et aux
protocoles DVMR des Infrastructures Ferroviaires et Minières.

{b) L'équipement nautique de navigation et de communication radio (VHF marine)
sera conforme aux normes internationales reconnues.
{c) Les systèmes de contrôle et de surveillance seront conçus de façon à permettre

un contrôle et une surveillance optimale de toutes les installations du Port de
Simandou dans des conditions de sécurité et d'efficacité satisfaisantes ;

(d} Une salle de contrôle centralisée (commune au Port de Simandou et #
l'infrastructure ferroviaire) située au sein du Centre de Contrôle Opératienñel
(CCO) implanté dans le Port de Simandou assurera la pianificatic" des
mouvements opérationnels des trains et des navires, la coordinätion de
l'entretien planifié (du chenal de navigation au chargement du train). ét la gestion
des activités liées aux défaillances/sinistres grâce à un Système, de Gestion
Réseau dédié à la transmission de données radio.

(e) Une optimisation étendue à l'ensemble du système doit permeitre d'apporter une
aide à la décision afin de coordonner le déplacement efficace des trains et des
navires, les activités d'entretien proactives et le calendrier et les affectations des
équipes.

# Le système de gestion des navires doit être directement relié (en lecture seule)
aux systèmes maritimes du Client Fondateur &t du Producteur afin de minimiser
le nombre d'interactions humaines.

(g) La Mine de Simandou sera dotée d’un accès en lecture aux données concernant
les trains et navires, selon une procédure définie pour garantir l'alignement et
l'optimisation des opérations d'exbioitation et d'entretien sur l’ensemble du
système.

6. Entretien

Les systèmes d'entretien et d'exploitation du Port de Simandou tiendront compte des
exigences suivantes :

(a) La conception.&e base adaptée aux ouvrages maritimes doit présenter un degré
de fiabilité $lévé et permettre un entretien facile. Toutes les installations sont
construites en vue de maintenir les frais d'exploitation à un faible niveau pendant
toute la durée de vie de l'installation.

{&b) Les gros travaux d'entretien doivent être réalisés en coordination avec la Mine de
Simandou, l'infrastructure ferroviaire et le Port de Simandou afin de minimiser
l'impact sur la capacité totale du système et, lorsque cela est possible, les
infrastructures implantées dans le Port de Simandou seront conçues de façon à
ce que les gros travaux d'entretien sur les équipements majeurs soient réalisés
au moyen de pièces durables.

{c) Si possible, il conviendra de réaliser un entretien préventif et des inspections
régulières afin de permettre un entretien proactif avant toute défaillance, les
autres interventions d'entretien étant réalisées selon un calendrier de façon à
réduire de manière sécurisée et efficace les risques de défaillance dans le cadre
de la maîtrise des budgets d'exploitation et d'investissement.

(d) Il conviendra de réaliser un dragage d'entretien régulier du chenal, des bassins
d'évitage et des zones d'amarrage. Dans la mesure du possible, ces activités
d'entretien ne devront pas impacter le déplacement des navires dans ces zones
d'intervention.

rip A0128260078v1 1201445663  22.5.2014 ” Y page (189) À
Simandou Convention BOT

ANNEXE 8
ANNEXE FISCALE

La présente Annexe 9 contient l'Annexe Fiscale.
L'Annexe Fiscale comprend deux parties. La
première partie correspond à l'Annexe Fiscale
de 2011 Annexée à l'Accord Transactionnel
Approuvé par l'Etat le 22 Avril 2011, qui a été
mise à jour de sorte qu'elle se réfère aux
dispositions fiscales et douanières de la
Convention d'Origine, de la Convention de Base
et de la Convention BOT (le cas échéant) et
qu'une méthode cohérente de références
internes aux articles correspondants soit
appliquée. La deuxième partie correspond aux
Amendements et Adjonctions de l'Annexe
Fiscale de 2011 Annexée à l'Accord
Transactionnel Approuvé par l'Etat le 22 Avril
2011 (les « Amendements et Adjonctions »).
Pour les besoins de l'Annexe Fiscale :

(a) la Convention d'Origine désigne la
Convention de Base Simandou signée
entre l'Etat, SIMFER S.A. et RTME le
26 novembre 2002 et ses Annexes, qui
a été ratifiée par la loi L/2003/003/AN
en date du 3 février 2003 nar
l'Assemblée Nationale guinéenne ;

{b) la Convention de Base igne la
Convention d'Origine tellecqu'amendée
et consolidée conformément à l'Accord
Transactionnel, la Cchvention de Base
Amendée et Consolidée signée entre
l'Etat, SIMFER S.A. et RTME et ses
Annexes ainsi que toute modification

qui pourrait y être apporté ; et

(c) la :: Convention BOT désigne la
Gônvention BOT Simandou tel que visé
par la Convention de Base conclu entre
l'Etat, SIMFER S.A. et RTME.

This Appendix 9 contains the Tax Annex. The
Tax Annex comprises two parts. The first part is
the 2011 Tax Annex Appended to the
Settlement Agreement Approved by the State
on 22 April 2011, which has been updated so
that it refers to the tax and customs provisions
of the Original Convention, the Basic
Convention and the BOT Convention (as
applicable) and so that a consistent method of
internal cross-referencing is applied. The
second part is the Amendments ant Additions
to the 2011 Tax Annex Appendëd to the
Settlement Agreement Approved by the State
on 22 April 2011 (the Arrindments and
Additions). For the purposes of the Tax Annex:

(a) Origisial Convention refers to the
Simandou Basic Convention signed by
the State, SIMFER S.A. and RTME on
26 November 2002 and its Appendices
which was ratified by the Guinean
National Assembly by law
L/2003/003/AN dated 3 February 2003;

Basic Convention refers to the Original
Convention, as amended and
consolidated as contemplated by the
Settlement Agreement, the Amended
and Consolidated Basic Convention
signed by the State, SIMFER S.A. and
RTME and its Appendices, and any
amendment that might be introduced
thereto; and

BOT Convention refers to the
Simandou BOT Convention as
contemplated by the Basic Convention
entered into by the State, SIMFER S.A.
and RTME.

(b)

{c)

bip A0120260078v1 1201448658  22.5.2014

F

page (190)

(at

\
Simandou Convention BOT

ANNEXE FISCALE DE 2011 TELLE QUE JOINTE A L'ACCORD TRANSACTIONNEL
APPROUVE PAR L'ETAT LE 22 AVRIL 2011

ll

2011 TAX ANNEX APPENDED TO THE SETTLEMENT AGREEMENT APPROVED BY
THE STATE ON 22 APRIL 2011

Avertissement: La présente Annexe Fiscale et
Comptable rédigée conformément aux dispositions de
la Convention d'Origine (désignée ci-après comme
«la présente Annexe Fiscale ») doit toujours être lue
en relation avec les dispositions fiscales, comptables et
douanières de la Convention d'Origine, la Convention
de Base et Ia Convention BOT (c'est-à-dire les
Articles 23 à 32 de la Convention d'Origine, les
Articles 27 à 36 de la Convention de Base et les
Articles 29 à 37 de la Convention BOT) dont elle fait
partie intégrante en tant que mesure d’application.

Il est convenu que la présente Annexe Fiscale pourra être
mise à jour, si nécessaire, d’un commun accord. Des
modifications et adjonctions pourront être requises en
raison de changements importants intervenant dans la
structure du Projet, dans le droit fiscal et comptable
guinéen ainsi que dans les accords portant sur les
infrastructure du Projet.

Pour l'application de la présente Annexe Fiscale le terme
SIMFER S.A. inclut SIMFER S.A. et ses “Affiliées”
telles que ce terme est défini dans la Convention de Base.

Il est précisé que les parties ne sont liées que par la
version française de l'Annexe Fiscale. La version en
langue anglaise n’a qu’une utilité interprétative.

À moins qu’il n’en soit autrement disposé, les termes
utilisés dans la présente Annexe Fiscale et comportant
une majuscule ont le sens qui leu est donné dans la
Convention de Base.

Une référence à un genre comprend tous les genres

1 CHAMP D'APPLICATION DU REGIME

Foreword: this Tax and Accounting Annex drafted
in accordance with tbe provisions of the Original
Convention (referred to hereinafter as "this Tax
Annex"') shall always be read in relation to the £4x,
accounting and customs provisions of the Oriinal
Convention, Basic Convention and BOT Convention
(ie, Articles 23 to 32 of the Original Corvention,
Articles 27 to 36 of the Basic Convention and

Articles 29 to 37 of the BOT Conveñtion) for which it
is considered an integral part ai] as an
implementing provision.

The intention is for this T4x Annex to be updated over
time, by mutual agr&inent, if deemed necessary.
Amendments and additions may be required for reasons
such as major chaïiges in project structure, changes in
Guinean tax and-äccounting law and finalisation of the
project’s infrastructure arrangements

For-thè purposes of this Tax Annex the term SIMFER
S'A. includes SIMFER S.A. and its “Affiliates” as
&efined in the Basic Convention.

It is acknowledged that the parties are only bound by the
French version of this Tax Annex. In this regard, the
English version is for interpretative purposes only

Unless otherwise provided, words used in this Tax

Annex and starting with a capital letter have the same
meaning as defined in the Basic Convention.

À reference to a gender includes all genders.

1 SCOPE OF THE REGIME

11 Principes généraux et definitions

11 General Principles and Definitions

1:11 Objet de l'Annexe

11.1  Purpose of the Annex

L'objet de la présente Annexe Fiscale est de préciser les
modalités d’application des dispositions du régime fiscal
et douanier prévu dans la Convention d'Origine (Loi
L/2003/AN du 3 février 2003 ratifiant la Convention de
Base de Simandou signée le 26 novembre 2002), la
Convention de Base et la Convention BOT.

The purpose of this Tax Annex is to develop and
facilitate the implementation of the tax and customs
regime provided by the Original Convention. (Act
L/2003/AN of 3“ February 2003 ratifying the Simandou
Basic Convention signed on November 26 2002), the
Basic Convention and the BOT Convention.

11.2 Principes Généraux 1.12 General Principles

Le régime fiscal, douanier et comptable applicable aux The applicable tax, customs and accounting regime for

entreprises participant directement au Projet Simandou the companies participating directly in the
Hip A0120280078v1 1201446638 22.520714 page (191)

S

ds
Simandou Convention BOT

est limitativement défini par les Articles 23 à 32 de la
Convention d'Origine, les Articles 27 à 36 de la
Convention de Base et les Articles 29 à 37 de la
Convention BOT.

L’Article 23.2 de la Convention d'Origine précise que :

« À l'exception des impôts, droits, taxes, redevances et
prélèvements expressément mentionnés dans la présente
Convention et qui seront applicables selon les conditions
et modalités figurant dans cette dernière et dans ses
annexes ou, à défaut, selon les conditions du Code minier
puis celles de droit commun guinéen stabilisées à la date
de signature de la présente Convention, les entreprises
participant directement à la réalisation du Projet et dans
la limite de cette participation ne seront soumises à
aucun impôt, droit, taxe, redevance et prélèvement en
Guinée. Pour l'application du Régime fiscal et douanier
visé aux Articles 23 à 32, le terme SIMFER S.A. englobe
SIMFER S.A. et Affiliés ».

Voir également l'Article 27(c) de la Convention de Base
et les Articles 29(b) et (c) de la Convention BOT.
L’Article 23.3 de la Convention d'Origine précise quant à
lui:

«Une annexe comptable et fiscale dont la version
sommaire est annexée aux présentes devra être fialisée
avant la décision d'investissement et fera partie
intégrante de la présente Convention, comme si elle y
avait figuré dès l'origine. L'objectif de cette annexe sera
de préciser les modalités d'application des dispositions
du Régime fiscal. La finalisation de son contenu se fera
dans le respect des princiÿès de la présente
Convention ».

Voir également l'Article 27(d) de la Convention de Base
et l'Article 29(a) de la: Convention BOT.

1.1.3 _ Définitions et clarifications

implementation of the Simandou project is expressly
defined in a limitative manner under Articles 23 to 32 of
the Original Convention, Articles 27 to 36 of the Basic
Convention and Articles 29 to 37 of the BOT
Convention.

Article 23.2 of the Original Convention provides:

"With the exception of any tax, fees, charges, duesand
levies expressiy referred to this Convention and'hat will
apply in accordance with the terms and conditions set
forth therein and in its appendices or, Filing that, in
accordance with the conditions of the Mining Code then
those of ordinary Guinean law stabilised at the date of
the signing of this Convention,” those companies
participating directly in théDimplementation of the
Project and to the extent cf their participation will not
be subject to any tax, fec> @uty, dues and levy in Guinea.
For the application &f the Tax and Customs regime
contemplated in Arsicles 23 10 32, the term SIMFER S.A.
includes SIMFERS.A. and Affiliates."

See also Arücle 27(c) of the Basic Convention and
Articles 29(b) and (c) of the BOT Convention.

Aiticle 23,3 of the Original Convention provides as
follows:

“Before the investment decision, the Tax and
Accounting Annex --a summary of which is appended to
this document-- shall be finalised and will form an
integral part of this Convention, as if it has been a part
of it from the beginning. The purpose of this annex shall
be to specifÿ the conditions for implementing the
provisions of the Tax regime. The completion of its
content will be carried out in accordance with the
principles laid down in this Convention.”

See also Article 27(d) of the Basic Convention and
Article 29(a) of the BOT Convention.

1.13 Definitions and Clarifications

Impôt sur les Revenus Salariaux des Expatriés
(article 74.7 de la Convention d'Origine, Article 28(g)
de Cénvention de Base et Article 30(g) de la
Convention BOT) : désigne la retenue à la source de 10
Séopérée sur le salaire versé en Guinée ou hors Guinée
aux Salariés Expatriés en lieu et place de tout autre impôt
sur le revenu en Guinée. Lorsqu'un salarié non guinéen
n’est pas un Salarié Expatrié au motif qu’il n’est pas
Résident Fiscal Guinéen aucun impôt ou taxe sur salaire
guinéen n’est exigible.

Salarié Expatrié (Article 24.7 de la Convention
d'Origine, Article 28(g) de Convention de Base et
Article 30(g) de la Convention BOT)): désigne un

Withholding Tax on Expatriate Salary (Original
Convention Article 24.7, Basic Convention 28(g) and
BOT Convention 30(g)): means a withholding tax of
10% on the salary paid in Guinea or outside Guinea to
the Expatriate Employees in lieu of any other income tax
in Guinea. Where a non-Guinean national is not an
Expatriate Employee by virtue of not being a Tax
Resident of Guinea then, no tax on salary paid in respect
of Guinean duties shall be payable.

Expatriate Employee (Original Convention
Article 24.7, Basic Convention 28(g) and BOT
Convention 30(g)): means an employee of SIMFER

bip AO129260073v1 1201448563  22.5.2014
Simandou Convention BOT

salarié de SIMFER S.A. ou d’une entreprise intervenant
exclusivement pour le Projet qui ne possède pas la
nationalité Guinéenne qui est Résident Fiscal Guinéen et
qui n’était pas résident en Guinée au cours des douze
mois derniers mois précédents son affectation en Guinée
pour les besoins du Projet.

Résident Fiscal Guinéen (Article 24.7 de la
Convention d'Origine, Article 28(g) de Convention de
Base et Article 30(g) de la Convention BOT): Un
Salarié Expatrié est réputé Résident Fiscal Guinéen s’il
est présent en Guinée pendant plus de 183 jours sur une
période de 12 mois. Lorsqu'un Salarié Expatrié se rend
en Guinée sans y demeurer plus de 183 jours sur une
période de 12 mois, il ne peut être considéré comme un
Résident Fiscal Guinéen.

Siège Social (Articles 24.3 et 24,5 de la Convention
d'Origine, Articles 28(c) et 28(e) de la Convention de
Base et Articles 30(c) et 30(e) de la Convention BOT )
: une société n’est réputée posséder un siège social en
Guinée que si elle possède Le statut de société de droit
guinéen.

Salaire : Pour le calcul du versement forfaitaire de 6%
sur les salaires, de la contribution employeur de sécurité
sociale et de l’Impôt sur les Revenus Salariaux des
Expatriés, le terme « Salaire », quelque soit son lieu de
paiement, est défini au chapitre 2 section 2.1.3.4. de li
présente Annexe Fiscale. Le « Salaire » constitue-une
charge déductible pour le calcul du bénéfice imposésle.

Exonération du versement forfaitaire de 6% sur les
salaires (Article 25.7 de la Convention d'Origine,
Article 29,7 de la Convention de Base et Article 31.6
de la Convention BOT ) : L’exonétzüon de dix ans du
versement forfaitaire de 6 % sur lés salaires débutera à la
Date de Première Production Commerciale.

Intervenant exclusivement pour le Projet : Un sous-
traitant, à savoir un fournisseur de biens et services, en
Guinée est considéré comme intervenant exclusivement
pour le Projet s'il n’a pas, à un moment donné, d’autres
contrats en couts en Guinée.

Intervetunt à 100 % pour le Projet : Cette expression
a la Même signification qu’ « Intervenant exclusivement
pouï le Projet ».

Manuel de Procédure: désigne tout document décrivant
les procédures administratives et pratiques de mise en
œuvre des principes comptables et fiscaux et de la
réglementation douanière dérivant de la Convention de
Base ou de la Convention BOT, de la présente Annexe
Fiscale et Comptable et de certaines dispositions du droit
commun en Guinés. Tout Manuel de Procédure préparé
conjointement entre les Parties et finalisé préalablement à
la Décision d'investissement sera opposable aux

S.A. or a company exclusively involved in the Project
who is not a Guinean national who is a Tax Resident of
Guinca and who was not resident in Guinea in the last
twelve months prior to their assignment to the Project in
Guinea.

Tax Resident of Guinea (Original Convention
Article 24,7, Basic Convention 28(g) and BOT
Convention 30(g)): An Expatriate Employee is desined
to be a Tax Resident of Guinea if he is present in Guinea
for more than 183 days in any 12 month period, If any
Expatriate Employee arrives in Guinea-Without being
present for more than 183 days in any.12 month period,
he shall not be deemed to be a Tax Résident of Guinea.

Head Office (Original Convention Articles 24.3 and
24.5, Basic Conventiorr Articles 28(c) and 28(e) and
BOT Convention Articles 30(c) and 30(e)}: A
company is only déèmed to have a head office in Guinea
if it has the status) of a company under Guinean Law.

Salary®For the purpose of calculating the 6% lump sum
tax _ on salaries, the employer’s social security
contributions and the Withholding Tax on Expatriate
Salary, the word “Salary”, irrespective of its place of
payment, is defined in Chapter 2 Section 2.1,3.4 of this
Tax Annex. The “Salary” is a deductible expense for
calculating the taxable income.

Exemption from 6% lump sum tax on salaries
(Original Convention Article 25.7, Basic Convention
Article 29.7 and BOT Convention Article 31.6): The
ten year exemption from the 6% tax on salaries (“lump
sum tax on salaries”) shall commence at the Date of
First Commercial Production.

Involved Solely For The Project: À subcontractor, i.e.
a goods and services provider, in Guinea shall be treated
as being involved solely for the Project if at that point in
time it does not have other contracts in progress in
Guinea,

Involved 100% For The Project: Shall have the same
meaning as “Involved Solely For The Project”.

Procedural Manual: means any document which
specifies the administrative and practical procedures for
implementing the accounting principles, tax and the
customs regulation deriving from the Basic Convention
or the BOT Convention, from this Tax and Accounting
Annex, and from certain provisions of the common law
of Guinea. Any Procedural Manual, prepared jointly by
the parties and finalised before the Investment Decision,
shall be applicable to the various parties.

bep A0120260079v1 120144568 — 22.5.2014

FE
Simandou Convention BOT

différentes parties.

Activités liées au Projet : Les activités telles que les
travaux de réhabilitation du site et des infrastructures du
Projet réalisées avant, pendant ou après la phase
d'exploitation sont réputées faire partie intégrante du
Projet.

Investissement : L'assiette du Crédit d’Investissement
de 5 % comprend tous les investissements amortissables
et déductibles du résultat de l'exercice au cours duquel il
est constaté.

Carburant : Conformément aux dispositions de la
Convention de Base, SIMFER S.A. pourra être autorisée
à importer le carburant destiné aux besoins de ses
activités et sera soumis au même régime fiscal et
douanier auquel les autres sociétés minières qui
importent leur carburant sont assujetties.

Principalement créé pour les besoins du Projet : Dans
le cadre de l’Article 25.1 de la Convention d'Origine et
de l'Article 29.1 de la Convention de Base les
infrastructures de transport et portuaires seront réputées
comme principalement créées pour les besoins du Projet
si, au début de nimporte quel Programme
d'Investissement pour une quelconque infrastructure,
SIMFER S.A. peut raisonnablement démontrer que plus
de 50 % de l'infrastructure sera utilisée pour es
opérations minières de SIMFER S.A.

Taxes : Sans que cette énumération ne soit limitative, les
impôts, droits et taxes de toutes natures (compris les
redevances) sans limitation payables soit à l’Etat soit aux
organismes publics locaux (exemples: régions,
préfectures, collectivités locales et/Où organismes publics
ou para-publics) ont le statut de täxe pour l'application
du régime fiscal et douanier #plicable à SIMFER S.A.
conformément aux dispositions de la Convention
d'Origine, de la Convertion de Base et de la Convention
BOT.

Par exception. X-ce principe, les redevances de toute
nature, quel. que soit leurs appellations, payables aux
collectivités publiques, centrales ou locales ou aux
organistres publics ou parapublics en contrepartie d’un
service ou de la délivrance d’un permis ne seront dues
qe si TOUS Les critères suivants sont remplis
£umulativement :

1. le montant de la redevance due est calculé
exclusivement sur la base des coûts réels générés
par l’entité ayant rendu le service, sauf si un tarif
plus favorable est offert à d’autres bénéficiaires du
même service (personne physique ou morale). Les
coûts réels du service doivent être calculés
exclusivement sur la base du temps passé par le(s)

Activities related to the Project: Activities such as
rebabilitation works of the site and of the infrastructure
of the Project occurring before, during or post the
exploitation phase, are deemed to be part of the Project.

Investment: The base of the 5 % Investment Credit
includes any investments depreciable and dedu£tible
from the result of the fiscal year during which it is
established.

Fuel: In accordance with the provisions of the Basic
Convention, SIMFER S.A. may be‘authorised to import
fuel necessary for its activities ar&/shall be subject to the
same customs and tax regime fat is applicable to other
mining companies when imsorting their fuel.

Mainly Created Vor The Needs of The Project: For
the purposes of Original Convention Article 25.1 and
Basic Convention Article 29.1 transport and port
infrastrucire shall be deemed to be “Mainly Created
For The Needs of the Project” if, at the commencement
of ny Investment Programme in relation to any
infrastructure, SIMFER S.A can  reasonably
demonstrate that more than 50% of the infrastructure
will be used for the mining operations of SIMFER S.A.

Taxes: All kinds of taxes, duties, levies, and fees
(including royalties) without limitation payable either to
the State or to local public entities (e.g. regions,
prefectures, local public entities and/or public or para-
public organisation) have the status of “tax” for the
purposes of implementing the particular fiscal and
Customs regime applicable to SIMFER S.A. under the
Original Convention, the Basic Convention and the BOT
Convention.

By exception to this principle, fees of any kind,
whatever their names, to be paid to any central or local
public authority for the rendering of a particular service
or the deliverance of a public permit will only be
payable if ALL of the following criteria cumulatively
apply:

1. the amount of the fee to be paid is calculated
exclusively on the basis of the actual costs incurred by
the entity rendering the service, unless a more
favourable tariff is offered to other individual or
corporate recipients of the same service. Actual costs
of the service rendered should be calculated
exclusively on the basis of the time spent by the public

ip ADT22260078v1 1201445068  22.5.2014

CE

We

K
Simandou Convention BOT

agent(s) public(s), y compris le cas échéant tout
autre coût direct [traçable] supporté dans le cadre de
la prestation de service; et

2. la redevance pour services rendus doit être payée
par tous les usagers personnes physiques ou morales
bénéficiant du même service ; et

3. la redevance pour services rendus doit figurer dans
les comptes de la collectivité ou de l’organisme qui
rend le service et donner lieu à l’émission d’un
document justificatif confirmant leur base de calcul
et leur règlement.

Dans le cas où l’organisme public délègue à une société
privée le droit de percevoir une redevance pour services
rendus, les principes ci-dessus s’appliqueront également
à cette société.

12 Société eligible

agent(s) and other traceable direct costs incurred in the
rendering of the particular service; and

2. the fee for services rendered should be payable
by all individuals or corporate users receiving
the same service; and

3. the fee or royalty must be traceable in the
accounts of the public service provider and give
rise to evidence confirming the basis cf the
charge and the fact that payment has beermade,

In the event that a public entity delegates to a private
entity the right to levy a fee for sévices rendered, the
above principles will also apply @ this private entity in
relation to this fee.

12 Eligible Company

Les sociétés éligibles aux avantages octroyés par la
Convention de Base comprennent notamment toutes les
sociétés détenant ou gérant des Infrastructures, tel que ce
terme est défini dans la Convention d'Origine.

2. REGIME FISCAL

2.1 Régime fiscal applicable aux phases de
travaux, de recherche, d’étude et de
construction a

2.1.1 Article 24.1 de la Convention d'Origine et

Article 28(a) de la Convention de Fase Droits
fixes d’octroi et de renouvellersent des permis

Ces droits fixes sont ceux visés à L'article 137 du Code
minier de 1995.

Le barème des droits applicables pendant toute la durée
du Projet Simandou est-Exé comme suit conformément
aux dispositions de l'article 2 de l’arrêté conjoint du
Ministre des Mines et du Ministre des Finances n°
AJ95/n°3479/ME-MMG/SGG établissant le taux des
droits fixes, axés et redevances minières en vigueur à la
date de promulgation de la Convention d'Origine :

es titres miniers :

+ Permis de recherche minière

Octroi 2.000.000 FG
Premier renouvellement 2.000.000 FG
Deuxième renouvellement 3.000.000 FG
Transfert 3.000.000 FG

2.1
during the exploration, study
and construction phases

Tax regime applicable

211 Original Convention Article 24.1 and Basic
Convention Article 28(a) Fixed fees for the granting
and renewal of permits

The fixed fees are those referred to under article 137 of
the Mining Code of 1995.

The schedule of applicable fees to be used throughout
the life of the Simandou Project is fixed as follows in
accordance with the provisions of article 2 of the joint
Arrêté of the Minister of Finance and the Minister of
Mines n°4/95/n°3479/MF-MMG/SGG relating to the
rate of fixed fees, surface levies and mining taxes valid
from the date of promulgation of the Original
Convention which specifies:

+ Mining exploration permit

Granting 2.000.000 FG
First renewal 2.000.000 FG
Second renewal 3.000.000 FG
Assignment 3.000.000 FG

bdp A0129260073v1 1201445653  22.5.2014

Fe v
Simandou Convention BOT

+ Concession Minière

Oetroi 15.000.000 FG
Renouvellement 20.000.000 FG
Transfert 20.000.000 FG
Pour les titres de carrières

“Autorisation de recherche

Octroi 100.000 FG
"Autorisation d'ouverture

Octroi 2-:000.000 FG
Renouvellement 1.000.000 FG
Transfert 1.000.000 FG

Ces montants qui constituent des charges d'exploitation
seront payables en dollars américains en application d'un
taux de change fixe arrêté au 1° février 2003, soit 1 $US
= 1976 FG

2.1.2 Article 24.2 de la Convention d'Origine et
Article 28{b) de La Convention de Base
Redevances superficiaires

Les redevances superficiaires sont celles visées à l’article.
138 du Code minier de 1995.

Le barème des redevances superficiaires apglicables
pendant toute la durée du Projet Simandou aux permis de
recherche, à la concession minière et aux sütorisations
d'ouverture de carrières est fixé. comme suit
conformément aux dispositions de l'article 3 de l'arrêté
conjoint du Ministre des Mines /&t du Ministre des
Finances n°A/95/n°3479/MF-MMG/SGG établissant le
taux des redevances superficiatres en vigueur à la date de
promulgation de la Convertion d'Origine

Taux : FG/Km2/Année

+ Permis de recherche

Octroi. 500 FG
Premier renouvellement 1.000 FG
Deuxième renouvellement 2.000 FG
Prolongation 2.500 FG
+ Permis d'exploitation

Octroi 15.000 FG
Premier renouvellement 30.000 FG
Deuxième renouvellement 40.000 FG
Prolongation 50.000 FG

+ Concession

+ Mining concession

Granting 15.000.000 FG
Renewal 20.000.000 FG
Assignment 20.000.000 FG
Concerning quarry titles:

» Exploration authorisation

Granting 190.000 FG
"Opening authorisation

Grant 2.000.000 FG
Renewal 1.000.000 FG
Transfer 1.000.000 FG

These sums, which aré 6perating expenses, are payable
in US Dollars in, accordance with the fixed exchange
rate settled on February 1*, 2003: 1976 FG = 1 $.

2.1.2. \ Original Convention Article 24.2 and Basic
_Cogvention Article 28(b) Surface levies

The surface levies are the ones referred to under article
138 of the Mining Code of 1995.

The schedule of applicable surface levies to be used
throughout the life of the Simandou Project to
exploration permits, the mining concession and quarry
opening authorisations is fixed as follows in accordance
with the provisions of article 3 of the joint Arrêté of the
Minister of Finance and the Minister of Mines n°
A/95/n°3479/MF-MMG/SGG establishing the rate of
surface levies valid from the date of promulgation of the
Original Convention:

Rate: FG / km? / year

+ Exploration permit

Granting 500 FG
First renewal 1.000 FG
Second renewal 2.000 FG
Extension 2.500 FG
e Exploitation permit

Granting 15.000 FG
First renewal 30.000 FG
Second renewal 40.000 FG
Extension 50.000 FG

e Concession

Hp A129260078v1 120144568  22.5.2014

PE

\
Simandou Convention BOT

Octroi 200.000 FG
Renouvellement 200.000 FG
Prolongation 300.000 FG

Ces montants qui constituent des charges d'exploitation
seront payables en dollars américains en application d'un
taux de change fixe arrêté au 1° février 2003 soit l
$US = 1976 FG.

2.1.3. Article 24.2 de la Convention d'Origine,
Article 28(b) de la Convention de Base et
Article 30(b) de Ia Convention BOT Taxes
sur les substances de carrières

Pour les matériaux nécessaires au Projet dans l’une
quelconque de ses composantes, SIMFER S.A. est
exonérée du paiement de toute taxe ou redevance basée
sur la valeur ou quantité des substances et/ou produits de
carrières.

2.14. Article 24.3 et 24.7 de la Convention
d'Origine, Article 28(c) et 28(g) de la
Convention de Base et Article 30(c) et 30(g)
de la Convention BOT Impôts et taxes sur les
salaires

2.141  Assujetfissement aux impôts et taxes sur les
salaires

Granting 200.000 FG
Renewal 200.000 FG
Extension 300.000 FG

These sums, which are operating expenses, are payable
in US Dollars in accordance with the fixed exchange
rate settled on February 1%, 2003 :1976 FG = 1 $.

2.1.3 Original Convention Article 24.2, Basic
Convention Article 28(b)and BOT Conveation
Article 30(b) Tax on quarry substances

With regard to materials necessary for any of the
Projects component whatsoeyés, SIMFER S.A. is
exempt from the payment of äny tax or royalty based on
the value or quantity f-quarry substances and/or
products. ©

2.14  Origirzi Convention Articles 24.3 and 24.7,
Basic Convention Articles 28(c) and 28(g) and BOT
Convention‘Articles 30(c}) and 30(g) Employment and
Employe:nt related taxes

2.1.4.1. Liability to employment taxes

Les impôts et taxes sur les salaires sont exigibles de
SIMFER S.A. et par les sociétés participant directement
au Projet. Les impôts et taxes exigibles-applicables aux
salariés travaillant pour le Projet.sont constitués de
l'impôt sur les salaires et du versement forfaitaire sur les
salaires.

Les employés de nationalité guinéenne sont imposés dans
les conditions de droit conimun

Les Salariés Expatriés sont assujettis à une retenue à la
source libératait@ de tout autre impôt, sur les revenus
salariaux qui leurs sont versés par leur employeur dont le
siège social est en Guinée et lorsque les coûts derneurent
en Guinée ou sont refacturés à l’entité en Guinée, à
condition que le Salarié Expatrié réside plus de 183 jours
en-Guinée sur une quelconque période de plus de 12
mois. Dans les autres cas, aucun impôt et taxe sur salaire
ne sont exigibles sur les revenus salariaux des Salariés
Expatriés.

En outre, quelle que soit la durée de résidence d'un
Salarié Expatrié en Guinée, ce dernier ne pourra être
assujetti aux impôts guinéens que pour ses revenus de
source guinéenne.

Employment taxes are payable by SIMFER S.A. and
companies participating directly in the Project. The
taxes due by the employees working on the Project are
constituted by the individual income tax on salary and
the employer’s lump sum tax (versement forfaitaire).

The employees of Guinean nationality are taxed under
general Guinean law

Expatriate Employees are subject to a withholding tax,
in lieu of any other taxes, for salary income paid by
employers having their head office in Guinea and where
the costs remain in or are recharged to Guinea, when the
Expatriate Employee stays more than 183 days in
Guinea in any 12 months period. In any other case, no
tax on salary is due for Expatriate Employee’s salary
income.

An Expatriate Employee shall only be liable to Guinean
taxes for Guinean source income, irrespective of his
period of stay in Guinea.

tip AOT29260078v1 12014463  22.5.2014

FT
Simandou Convention BOT

2.1.4.2 Taux des impôts et taxes sur les salaires

Versement forfaitaire : 6 % des salaires versés en Guinée
et le cas échéant hors de Guinée aux employés résidents
des sociétés dont le siège social est en Guinée.

2.1.4.3__ Impôt sur les salaires :

2.1.4.2. Rate of employment taxes

Employer lump sum tax: 6 % of the salary paid within
Guinea and, as the case may be, outside of Guinea to
resident employees of companies whose head office is in
Guinea.

2.1.4.3 Tax on salary income

Salariés nationaux :

L'impôt, calculé sur la base du revenu mensuel
imposable est exigible selon le droit commun.

Salariés Expatriés :

L’impôt, calculé sur la base du revenu mensuel
imposable, est exigible au taux de 10%.

Les impôts et taxes sur les salaires sont payés par
l'employeur conformément aux dispositions de droit
commun.

National employees:

The tax, calculated on the basis of the montiy taxable
salary income, shall be paid in accordance, ith common
law.

Expatriates Employees:

The tax, calculated based ontiké monthly taxable salary
income, is payable at the rate of 10 %.

Salary income taxes are payable by the employer in
accordance with 1h general law.

bp AGT28260078v1 1201445638 22.5.2014

EE) à

F y
Simandou Convention BOT

2.1.4.4 Détermination de la base imposable aux impôts
et taxes sur les salaires

2.1.44 Salary taxable income

La base imposable est constituée de la somme des
revenus en espèce et en nature versé en Guinée et Le cas
échéant hors Guinée. Cette base comprend
rémunérations, indemnités, primes et gratifications en
espèce

Toute prime versée à un individu sera imposable en
Guinée au prorata de la durée de résidence fiscale en
Guinée dudit individu, et en lien avec les coûts
correspondants supportés en Guinée.

La base imposable est calculée en deux étapes :

i) Cumul du montant net de tout paiement en espèces
réglés aux salariés tel que déterminé par les articles 50,
51, 57 et 58 du Code général des Impôts (incluant toutes
indemnités, primes et gratifications versés dans le cadre
de ces articles) en vigueur à la date de promulgation de la
Convention d'Origine

ii) Déduction de ce montant net :

- les paiements fiscalement exonérés en application
des dispositions de l'article 55 du Code Général des
Impôts (incluant notamment le remboursement des
frais professionnels pour leur valeur réelle),

- les cotisations, retenues et frais professionnels dans
les conditions prévues à l’article 58 du-Code général
des impôts applicable au 26 novembre 2002 ainsi
que tout paiement ou cotisation réglés par
l'employeur pour le compié du salarié à un
quelconque organisme de tetraite ou de prévoyance
complémentaire ou touté cotisations additionnelles à
un quelconque cxganisme de retraite ou de
prévoyance complémentaire

Avantages en-naiure

i) Définition des avantages en nature :

Pour les besoins de l'application de la présente Annexe
Fiscale, on entend par avantages en nature, tout service,
bien ou avantage fournis ou mise à la disposition du
salarié, autre que les services, biens ou avantages dont
bénéficie le salarié à raison des contraintes particulières
imposées par l'employeur (telles qu'une obligation
logement sur le lieu de travail ou à proximité et/ou une
impossibilité pratique de mener une vie personnelle
normale notamment pour des raisons d'éloignement entre
le lieu de travail et le domicile).

Salary taxable income is comprised of the aggregate of
the salary income, received in cash or in kind, paid in
Guinea and, as the case may be, outside of Guinea. The.
salary  taxable income includes compensation,
indemnities and bonuses paid in cash

Any bonuses paid to an individual will be taxable in
Guinea on a pro-rata basis in line with th#time that an
individual has been tax resident in Gx and in line
with any corresponding costs that are borne by Guinea

The taxable income is calculated in two steps:

ï) Aggregate the net amaunt of any payment made in
cash to the employée as determined by articles 50,
51, 57 and 58“of the Tax Code (including any
indemnities(anid bonuses paid in the framework of
these articles) as it was in force at the time of the
enactrognt of the Original Convention ;

üi) Peduct from this net amount:

the tax exempt payments as provided for by article
55 of the Tax Code (including in particular the
reimbursement of professional expenses for their
actual value),

- the contributions, withholdings and professional
expenses referred to in article 58 of the Tax Code as
applicable on November 26% 2002 as well as any
payment or contribution made by the employer on
behalf of the employee for any optional pension
plan or for any increase in benefit in any optional
pension or welfare plan.

Benefits in kind

i) Definition of benefits in kind:

For the purpose of this Tax Annex benefits in kind are
services, goods and facilities put at the disposal of the
employee, other than the services, goods and facilities
which benefit the employee as a result of a living
constraint imposed by the employer (such as an
obligation of presence in the vicinity of the work site
outside of working hours and/or an impossibility, in fact,
to have a normal private life, in particular because of the
distance between the worksite and the employee
domicile).

Hip A0128260078v1 1201445635 _22.52014

page (198) h
Y x
Simandou Convention BOT

Dans le cas où l'employeur met à la disposition du salarié
un logement sur le lieu de travail ou à proximité et
lorsque l'employeur fourni à cette occasion des repas aux
salariés, ces prestations ne constituent pas des avantages
en nature taxable.

De même l'assistance médicale fournie par l'employeur à
l'employé ou sa famille ne constitue pas un avantage en
nature taxable.

La mise à disposition de réseaux satellitaires,, de moyens
de télécommunications et de transport (par exemple
téléphone, et internet ainsi que les moyens de transport
mis à la disposition des employés afin de leur permettre
de se rendre sur leur lieu de travail) ne constituent pas un
avantage en nature taxable.

Dans le cadre des Articles 24.8 et 25 de la Convention
d'Origine, des Articles 28(h} et 29 de la Convention de
Base et des Articles 30(h), 30{i} et 31 de la Convention
BOT, l’ensemble des charges ci-dessus ont le statut de
dépenses directement nécessaires pour le Projet.

ii) Evaluation des avantages en nature

Les avantages en nature imposables sont calculés pour
leur valeur réelle.

Toutefois, lorsque la valeur réelle ne peut être déterminée
avec précision ou lorsque cette valeur compte ten de
circonstances particulières, n'est pas en rappoit avec
l'avantage perçu par le salarié, l'avantage en cause est
forfaitisé dans les conditions suivantes :

Logement mis gratuitement à/disposition : le
montant de l'avantage en naturfést réputé égal à la
valeur locative foncière- servant de base à
l'établissement de la CFU portant sur cet immeuble,

Les avantages annexes (eau, gaz, électricité)
consentis gratuiteinent par l'employeur pour ces
mêmes logements sont toujours retenus pour une
valeur réellé:

Véhicule: l'usage gratuit à des fins personnelles
se voiture appartenant à l'employeur constitue un
avantage en nature dont la valeur est égale au
montant des dépenses exposées par l'entreprise pour
l'entretien, l'assurance et l'amortissement du
véhicule. En cas d'usage mixte (professionnel et
privatif} du véhicule par le bénéficiaire de l'avantage,
seule la quote-part de dépense correspondant à
l'usage privatif doit être retenue pour l'assiette de
l'impôt.

- Plan d'attribution d'actions : les plus-values sur
titres de toute nature réalisées par un individu au titre

bp AÛT28260078v1 1201446563  22.5.2014

As a result, when the employer puts worksite living
accommodations at the disposal of the employee in the
vicinity of the worksite and when the employer feeds the
employees such facilities and services are not deemed to
be taxable benefit in kind.

Likewise, medical assistance provided by the employer
to an employee or his family does not constitute &
taxable benefit in kind,

Satellite and other telecommunications and_‘ransport
facilities (e.g. telephone and internet services as well as
transport facilities put at the disposal of {5e employees
for the purpose of going to the wbrk site) do not
constitute a taxable benefit in kind.

For the purposes of Origiqai Convention Articles 24.8
and 25, Basic Convention Articles 28(h) and 29 and
BOT Convention Articles 30(h), 30() and 31, all of
these aforementiontd expenses constitute purchases
which are direciv necessary for the Project.

à) Evaluätion of the taxable benefits in kind

Taxable benefits in kind are evaluated at their actual
value.

‘When the actual value cannot be precisely determined or
when the value, due to particular circumstances is not in
accordance with the benefit received by the employee,
the benefit is calculated as follows:

- Housing put at free disposal of the employee: the
amount of the benefit in kind is considered equal to
the renting value which is used for the establishment
of the CFU on this housing

Related benefits (water, gas, electricity) granted free
of charge by the employer for housing are always
calculated at their actual value.

Company Cars: the free personal use of a company
car belonging to the employer is a benefit in kind. Its
value is equal to the amount of expenses paid by the
company for the maintenance, insurance and
amortisation of the vehicle. In the event of mixed use
{professional and personal) of the vehicle by the
beneficiary of the benefit only the part of the
expenses corresponding to the personal use shall be
included in the tax base.

Share schemes: any gain on shares to an individual
arising from company share schemes will be taxable

page (200)

+

\
Simandou Convention BOT

d’un plan d’attribution d'actions de l’entreprise sont
imposables en Guinée, au moment de
l’exercice/attribution des actions au prorata de la durée
de résidence fiscale en Guinée dudit individu

2.1.5 Article 24.4 de la Convention d'Origine,
Article 28(d) de la Convention de Base et Article 30(d)
de la Convention BOT Taxe unique sur les véhicules

La taxe unique sur les véhicules n’est pas exigible pour

les véhicules de chantiers et les véhicules de transports
utilisés pour la réalisation du Projet.

Les véhicules de chantiers et les véhicules de transports
exonérés comprennent les véhicules de toutes natures
appartenant, ou financés en crédit-bail par les entreprises
participant au Projet Simandou.

Cependant, la taxe unique sur les véhicules est exigible
pour les véhicules individuels mis à la disposition des
employés et pour les véhicules de transport ayant moins
de 9 sièges.

2.1.6 Article 24.5 de la Convention d'Origine,
Article 28(e) de la Convention de Base et
Article 30(e) de la Convention BOT Part
patronale des cotisations de sécurité sociale

La part patronale des cotisations de sécurité sociale n’est

pas exigible pour les sociétés ayant leur siège social hors
de Guinée.

Pour les sociétés participant au Projet et ayant leur ‘siège
social en Guinée, les taux applicables pendant toute la
durée du Projet Simandou sont exigibles selon le barème
en vigueur à la date de promulgation de li Convention
d'Origine soit 18%.

Les expatriés ne paieront pas les cotisations de sécurité
sociale en Guinée à condition qu'ils demeurent affiliés au
régime de sécurité sociale de ieur pays d’origine

2.17 Article 24.6 & la Convention d'Origine,
Article 28(f) de la Convention de Base et Article 30(f)
de la Conventia: BOT Taxe sur les contrats
d’assurance

Cette taxe
chantiet ütilisés pour les activités d'exploration

Pour les sociétés participant au Projet et pour les risques
encourus à raison de cette participation, la taxe est
uniquement applicable aux contrats d'assurances visés à
l’article 425 du Code Général des Impôts en vigueur à la
date de promulgation de la Convention d'Origine qui
précise :

Navigation maritime, fluviale ou aérienne : 20 %

pour les risques de toute nature de navigation
maritime ou fluviale des bateaux de sport ou de

tp AU129260073v1 1201744568  22.5.2014

n'est pas applicable pour les véhicules de

in Guinea at the time of exercise/allotment of shares
on a pro-rata basis in line with the time that an
individual has been tax resident in Guinea

2.15 Original Convention Article 24.4, Basic
Convention Article 28(d) and BOT Convention
Article 30(d) Unique tax on vehicles

The unique tax on vehicles is not applicable to work sie

and transport vehicles used for purpose of the Projeur.

Worksite and transport vehicles include(vehicles of all
kinds belonging to the companies participating in
the Simandou project or financé by leasing by any
such company for the purpos£s of the project

However, the unique tax où vehicles will remain due for
the individual vehicles put at the disposal of employees
and for transport vehicies having less than 9 seats.

2.16 Original Convention Article 24.5, Basic
Convention Article 28(e) and BOT Convention
Aïticle 30(e) Employer share of social security

__£ontributions

The employer share of the social security contribution is

only due by a company incorporated in Guinea.

For those companies participating in the Project and
having their head office in Guinea, the applicable rates
throughout the life of the Simandou Project are payable
according to the schedule valid from the date of
promulgation of the Original Convention, being 18%.

Expatriates will not participate in Guinean social
security provided they remain in their home country
plan

2.17 Original Convention Article 24.6, Basic
Convention Article 28(f) and BOT Convention
Article 30(f) taxes on insurance contracts

This tax is not applicable to worksite vehicles used for
exploration activities.

For the companies participating in the Project and for
the risks incurred due to this participation the tax is only
applicable to the insurance contracts referred to in article
425 of the Income Tax Code valid at the date of
promulgation of the Original Convention which
specifies:

- Maritime, inland or aerial navigation: 20 % for the
tisks of any kind of maritime or inland navigation for
sport boats or yachts and 8 % for other risks

7 page 201

Fi

K
Simandou Convention BOT

plaisance et 8 % pour les autres risques

- Assurances sur la vie et rentes viagères : 5 % - Life insurance and life annuity: 5%

- Autres assurances : 12 % pour les assurances contre  - Other insurance: 12 % for insurance against risks of
les risques de toute nature non visés ci-dessus. any kind not provided above.

ip A0128260078v1 1201445863 225-2014 page (202)
Simandou Convention BOT

2.18 Article 24.7 de la Convention d'Origine,
Article 28(g) de la Convention de Base et Article 30(g)
de la Convention BOT Retenues à la source

218 Original Convention Article 24.7, Basic
Convention Article 28(g) and BOT Convention
Article 30(g) Withholding taxes

Les retenues à la source applicables (de quelque nature
que ce soit) sont limitativement énumérées aux Articles
24.3, 24.5 et_24.7 de la Convention d'Origine, aux
Articles 28(c), 28(e) et 28(g) de la Convention de Base et
aux Articles 30(c), 30(e) et 30(g) de la Convention BOT.

2.19 Article 24.8 de Ia Convention d'Origine,
Article 28(h) de la Convention de Base et Articles
30(h) et 30(1) de la Convention BOT TVA

2.1.9.1 Exonération de TVA sur les achats et

L'exonération de TVA porte sur tous les achats et
prestations nécessaires au Projet incluant les contrats
d'entreprise quelle que soit la nationalité et/ou la
résidence du fournisseur, prestataire ou entrepreneur
(importation ou achat réalisé sur le territoire guinéen).
L'exonération est notamment applicable aux activités de
construction et d'exploitation du chemin de fer et du port
nécessités par l'exportation du minerai de fer.

L'exonération s'applique également à tout sous-traitant
étranger intervenant uniquement pour le Projet en Guinée
ou pour toute entreprise sous-traitante de droit guinéen
qui travaille à 100 % pour le Projet.

Si un entrepreneur, fournisseur ou prestataire (ayant
conclu un contrat avec SIMFER S.A, ne peut béséficier
de l'exonération de TVA sur les factures correspondant à
des activités intégralement liées au Projet ét qui ont été
émises par un entrepreneur, fournisseur, prestataire
guinéen ou étranger, l'entrepreneur, (le fournisseur ou le
prestataire ayant conclu le contrât avec SIMFER S.A.
pourra dans tous les cas déduire l'intégralité de la TVA
figurant sur La facture des sous-traitants du montant de la
TVA qu'il doit lui-mêmecacquitter pour l'ensemble de ses
activités en Guinée.

S'agissant des .soûs-traitants qui ne bénéficieront pas
d'exonération. Ki-dessus, la TVA facturée par le sous-
traitant ser remboursée à SIMFER S.A dans le mois qui
suit le-päement de la TVA correspondante par le sous-
traitant à l'administration compétente.

Le bénéfice de toute exonération est subordonné à
l'émission par SIMFER S.A. comportant un engagement
irrévocable de SIMFER S.A. et le cas échéant de ses
sous-traitants d’utiliser les biens ou prestations en cause
exclusivement pour ie Projet (incluant les infrastructures
de transport et d'évacuation}. Ces attestations détachées
d’un carnet à souches et émises en quatre exemplaires
seront contresignées par l'administration fiscale. Elles

The applicable withholding taxes (of any nature) are
limited to those listed in Original Convention
Articles 24.3, 24.5 and 247, Basic Convention
Articles 28(c), 28(e) and 28(g) and BOT Convention
Articles 30(c), 30(e) and 30(g).

2.19 Original Convention Article 24.8, Pasic
Convention Article 28(h) and BOT Convention

Articles 30(h) and 30() VAT x

2.1.9.1 VAT Exemption on purchases and services
necessary for the Project

The VAT exemption applie& to all purchases and
services, including contractat’s services, necessary for
the Project irrespectivé.(of the nationality and/or the
residency of the suppliër or service provider (import or
domestic Guinean, purchase). The exemption applies
inter alia to the Construction and use of the railways and
port necessary for the export of the iron ore.

Thé exemption also applies to any foreign sub-
séntractor involved solely for the Project in Guinea or
any Guinean sub-contracting company operating 100 %
for the Project.

If a contractor, supplier or service provider of SIMFER
S.A. cannot benefit from VAT exemption on the
invoices corresponding to activities wholly linked to the
Project which have been issued by a Guinean or foreign
contractor, supplier or service provider the contractor,
supplier or service provider having contracted with
SIMFER S.A. shall in all cases have the right to offset
the full VAT included on the invoice of the
subcontractor against the VAT due by it for all its
activities in Guinea.

For sub-contractors which will not benefit from the
above exemption, the VAT invoiced by the sub-
contractors will be reimbursed to SIMFER SA during
the month following the payment of the related VAT
due by the sub-contractor to the competent
administrative authority.

The right to claim exemption is subject to the issue of
exemption certificats by SIMFER S.A, which
comprise an irrevocable undertaking by SIMFER S.A.
and, as the case may be, of its sub-contractors, to use the
goods or services exclusively for the Project. These
certificates detached from a studbook and issued as four
copies will be countersigned by the Tax Administration.
They will contain everything necessary to secure their

txip AO128260078v1 1201448568  22.5.2014

page (203)

ARR
Simandou Convention BOT

comporteront toutes dispositions garantissant leur
authenticité et permettant à l'administration fiscale de
recouvrer les impôts et pénalités dans le cas où la totalité
ou une partie des dépenses d'achats ou de services n'ont
pas été utilisés pour le Projet.

Si la TVA est facturée par erreur alors que l'exonération
de TVA est applicable, le vendeur ayant facturée la TVA
par erreur doit annuler sa facture et émettre une nouvelle
facture hors TVA.

Lorsqu'une société étrangère non établie en Guinée
fournit des services ou réalise des travaux qui sont
exonérés de TVA à raison de ses facturations à SIMFER
S.A., cette société n'est pas tenue de désigner un
représentant fiscal au titre de la TVA en Guinée à raison
de la fourniture de services ou de la réalisation de travaux
pour SIMFER S.A.. SIMFER S.A. sera responsable de la
transmission des attestations d’exonération dûment
remplies et signées aux sociétés non résidentes
concernées et transmettra une copie de cette attestation à
l'administration fiscale sur demande. A l'exception de la
signature et l'émission des attestations d’exonération,
SIMFER S.A. n'aura aucune autre obligation de
reporting et ne sera pas responsable des paiements de
TVA pour le compte de sociétés non résidentes

2.1.9.2 Exonération de TVA pour les importatiors
définitives

L’exonération de TVA à l’importation s'applique à toutes
les importations nécessaires au Projet-à l'exception du
matériel et des effets exclusivement réservés à l’usage
des personnels et employés d£) SIMFER S.A. Ces
exonérations s'appliquent tant-aux importations réalisées
directement par SIMFER £:4. et par ses Affiliés qu‘aux
importations réalisées {par SIMFER S.A. et ses
fournisseurs et prestataires de services (incluant les
entrepreneurs) aussi) longtemps que ces importations
seront nécessaires au Projet.

Par importetions nécessaires au Projet on entend toutes
importations d'équipements et de matériels de toute
nature. incluant les matériaux, et importés tant dans le
cadre de l'activité minière que pour la construction ou
fexploitation du chemin de fer ou des infrastructures
portuaires créés ou exploitées par SIMFER S.A. ou pour
son compte,

Afin de contrôler l'usage exclusif de ces biens pour le
Projet (incluant les travaux de recherche et d’étude
proprement miniers et ceux liés aux infrastructures de
transport et d'évacuation), SIMFER S.A. pourra établir
des attestations comportant notamment un engagement
de SIMFER S.A. d’affecter exclusivement ces biens au

authenticity and permit the tax administration to recover
taxes and penalties in case all or part of the purchase or
services expenditure is not used for the Project.

If VAT is charged in error when the VAT exemption
applies, the supplier which has charged the VAT in ërfor
shall retrospectively cancel and re-issue its_invoice
without VAT.

‘Where an offshore company makes a süpply of services
and other contract works which benefit from the VAT
exemption for its invoice to SIMFER S.A, there is no
requirement for the non-resii company to appoint a
representative for VAT purp6ses in Guinea in relation to
the supply of services.and contract works to SIMFER
S.A.. SIMFER S$.A. will be responsible for signing and
issuing the exemption certificates to the non-resident
company and all make these available to the Tax
Administration, on request. Apart from signing and
issuing the exemption certificates, SIMFER S.A. will
have no Sther reporting obligations and will not be liable
for aïy VAT payments on the non-resident company’s
behalf.

2.1.9.2 VAT Exemption on final import

The VAT exemption on final import applies to all
imports necessary for the Project with the exception of
items exclusively reserved for the personal use of staff
and employees of SIMFER S.A. These exemptions
apply to imports made by SIMFER S.A. and its
Affiliates, as well as to imports made by SIMFER S.A.
and its suppliers and services providers (including
contractor’s services) as long as such imports are
necessary for the Project.

“Project imports” mean imports of equipment and
materials of all kind including materials necessary for
the mining activity and for the building and operating of
the railway or port infrastructure created or operated by
SIMFER S.A. or for its own needs.

In order to control the exclusive use of those goods for
the Project (including the mining research works and
studies and those related to the transport and draining
infrastructures), SIMFER S.A. will draw up certificates
including, in particular, an undertaking of SIMFER S.A.
10 use those goods exclusively for the Project.

dp A0129260078v1 1201445683  22.5.2014

PTS
Simandou Convention BOT

Projet.

L'administration des douanes mettra en place toute
procédure appropriée permettant à SIMFER S$.A.
d'émettre les attestations suffisamment en avance et de
façon telle que le dédouanement effectif puisse s’opérer
dans un délai maximum d’une semaine à compter de
l’arrivée des marchandises au port ou à l'aéroport de
destination en Guinée.

En outre, afin de faciliter les contrôles et recoupements,
SIMFER S.A. établira annuellement et au moins un mois
avant le début de chaque période de 12 mois une liste
indicative des équipements et matériels à importer pour
le Projet accompagnée d’une estimation des quantités et
de leurs valeurs. Cette liste précisera également la nature
et les quantités estimées des matériels et pièces de
rechanges nécessaires au fonctionnement des matériels et
équipements professionnels. Cette liste sera transmise au
CPDM pour approbation avec copie au Ministre des
Mines. Un arrêté ministériel conjoint du Ministre des
Finances et du Ministre des Mines interviendra dans le
délai maximum de 15 jours à compter de la présentation
de la liste au CPDM conformément aux dispositions de la
Convention de Base.

Les mêmes procédures et les mêmes délais seront
applicables pour toute modification éventuelle de la liste
indicative annuelle.

2.1.9.3 Exonération de TVA pour les importañions
temporaires

The Customs Administration shall organise all necessary
procedures allowing SIMFER S.A. to issue the
exemption certificates sufficiently in advance and in
such a way that effective customs clearance can be
obtained at most a week after the arrival of the related
equipment and goods at the port or the airport of
destination in Guinea.

In order to facilitate controls and recoñciliation,
SIMFER S.A. shall establish on a twelvé. month basis
and at least one month before the start G* any agreed 12
month period an indicative list of ie equipment and
materials to be imported for the Project together with an
estimate of the quantities and Values. This list will also
indicate the nature and {#6 estimated quantities of
materials and spare parts (necessary for the operation of
business materials atÿ equipment. The list will be
transmitted to the CPDM for its approval with a copy to
the Minister of Mines. A ministerial joint arrêté of the
Minister of Æirances and Minister of Mines will be
issued within a maximum of 15 days after the
presentañon of the list by SIMFER S$.A. to the CPDM in
accordance with the provisions of the Basic Convention.

The same procedures and deadlines shall apply for any
possible amendment to the annual indicative list.

2.1.9.3 VAT Exempfion on the temporary imports

Pendant toute la durée des travaux de techerche, d'étude
et de construction, SIMFER SA. ainsi que ses
prestataires, fournisseurs et soüg-raitants bénéficieront
pour leurs activités liées au Frojet du régime douanier de
l'admission temporaire en-ëxonération totale de TVA
pour tous les équi nts, matéricls, machines,
appareils, véhicules-siilitaires et de transport, engins,
groupes électrogènes, etc. Les véhicules de type 4 x 4
bénéficieront Gù même régime peu important qu’il
figurent dans la nomenclature douanière en tant que
véhicules de tourisme, à condition qu'ils soient
effectivement affectés à des opérations de transport de
personnel nécessaires au Projet et à condition de porter
en permanence soit le nom, soit le logo de SIMFER S.A.
ou des autre sociétés participant au Projet.

Afin de contrôler l’usage exclusif de ces biens pour le
Projet (y compris travaux de recherche et d'étude
proprement miniers et ceux liés aux infrastructures de
transport et d’évacuation), SIMFER S.A. établira, si
l'administration des douanes le demande, des attestations
comportant notamment un engagement de SIMFER S.A.
d’utiliser exclusivement ces biens pour le Projet.

Hip A0129260078v1 1201445603 22.52014

During the entire period of the research, study and
construction works, SIMFER S.A. and its providers,
suppliers and sub-contractors will benefit on a pro rata
basis in respect of Project related activities from free
temporary admission for equipment, materials,
machines, machinery, transportation and commercial
vehicles, engines, and gencrating units etc. The 4WD
vehicles will benefit from the same regime, regardless of
whether they are included in the customs nomenclature
as a tourism vehicle, provided that they are effectively
used to transport employees necessary to the Project and
provided that they permanently display either the name
or company logo of SIMFER S.A. or other companies
participating in the Project.

In order to control the exclusive use of these goods for
the Project (including the mining research and study
works and those related to the transport and draining
infrastructures), SIMFER S.A. will establish, if the
customs administration so requests, certificates
including, in particular, an undertaking of SIMFER S.A.
to use those goods exclusively for the Project.

page (205) NN

RS
Simandou Convention BOT

Afin de permettre à l'administration douanière de
contrôler l‘application correcte du régime d’importation
temporaire des biens en cause, SIMFER S.A. et le cas
échéant ses fournisseurs, prestataires et sous-traitants,
transmettront au CPDM au cours du premier trimestre de
chaque année, un état récapitulatif du matériel admis
temporairement et de son usage au cours de l'année civile
écoulée.

Conformément aux dispositions de la Convention de
Base, une importation de biens continuera de bénéficier
du régime de l'exonération de TVA et autres droits de
douane dans le cadre de l'admission temporaire aussi
longtemps que ces biens appartiennent à SIMFER S.A,
ses fournisseurs, prestataires ou sous-traitants et qu’il
sont utilisés exclusivement pour le Projet. Ainsi,
l'exonération accordée en application du régime
d'admission temporaire s'applique sans limitation de
durée. Il est précisé qu’une importation de biens réalisée
au cours d’une des phases de la vie du Projet, par
exemple au cours de la phase d’Etude de Faisabilité,
pourra continuer de bénéficier de l’exonération pour les
importations temporaires après que la phase d'Etude de
Faisabilité soit achevée et remplacée par une autre phase,
par exemple la phase de Construction,

2.1.9.4 Exonération des droits de douane et de la TVA
sur les carburants importés

SIMFER S.A. est libre d’acheter du carburant hors du
territoire Guinéen ou à travers un æntrepôt fictif en
Guinée. SIMFER S.A. est également libre d’acheter du
carburant en Guinée le tout au miéux de ses intérêts.

Pour les besoins du Projet, SIMFER SA est autorisé à
titre général à importer(le carburant et ne pourra être
soumis à un régime ñcal et douanier moins favorable
que celui applicabie aux autres entreprises minières
placées dans la même situation.

Les dispositions applicables plus précises seront revues
ultérieurement.

2.110 Exonération de l’impôt sur les BIC au bénéfice
des contractants

Tout prestataire de service, fournisseur ou sous-traitant
(personne morale de droit guinéen), pourra bénéficier de
l'exonération de BIC, en application de l’Article 24 de la
Convention d'Origine, de l'Article 28 de la Convention de
Base et de l'Article 30 de la Convention BOT, dès lors
que les conditions suivantes sont cumulativement

In order to allow the Customs Administration to monitor
the correct application of the temporary importation
regime, SIMFER S.A. and, if necessary, its suppliers,
providers and sub-contractors will transmit to the
CPDM, during the first quarter of each year, a
recapitulative statement of the materials temporarily
imported, together with their use, during the previous
calendar year.

In accordance with the provisions of th«Basic
Convention, an import of goods will continue’ro qualify
for VAT and other customs exempticn® under the
temporary import regime as long as-K/is owned by
SIMFER S.A, its providers, suppliers. br sub-contractors
and it is used exclusively for the pürposes of the project.
No time limit thus applies. # exemption under the
temporary import regime. This means that an import of
goods made in one life of mine period (eg. the
Feasibility Study period} may continue to benefit from
the temporary impoït exemptions after that period has
expired and beës replaced by another period (e.g. the
Construction works life of mine period).

2:1,9,4 Custom rights and VAT exemption on imported
fuel

SIMFER S.A. is free to purchase fuel outside the
Guinean territory or through a bonded warehouse in
Guinea. SIMFER S.A. is also free to purchase fuel in
Guinea in the best of its interests.

For the needs of the Project, SIMFER SA is generally
authorised to import fuel and shall not be subject to a tax
and customs regime less favourable than that applicable
to other mining companies in the same situation.

More precise applicable provisions will be reviewed
later on.

2.1.10__Contractor BIC Exemption

For a service provider, supplier or sub-contractor’s
Guinean legal entity to benefit from a B.I.C exemption
under Original Convention Article 24, Basic Convention
Article 28 or BOT Convention Article 30, the following
criteria must be cumulatively satisfied:

ip AÔT29260078v1 1201445638 22.5.2014

nt
ie
Simandou Convention BOT

remplies

1. L'entreprise est ultimement détenue et contrôlée
à 100% par des non résidents guinéens.

2. L'entreprise n’est établie en Guinée que pour les
seuls besoins du Projet

3. L'ensemble des activités de l’entreprise en
Guinée de la personne morale concernée sont
exclusivement liées au Projet

2.111 Article 17.1 de la Convention d'Origine
Infrastructures construites sur le domaine publie

La redevance visée à l'Article 17.1 de la Convention
d'Origine sera abordée de manière spécifique dans les
Conventions de Concession Portuaire et Ferroviaire qui
doivent être conclues par SIMFER S.A..

2.1.12 Article 17.2 de la Convention d'Origine
Infrastructures construites sur le domaine privé
national

La redevance visée à l’Article 17.2 de la Convention
d'Origine sera abordée de manière spécifique dans les
Conventions de Concession Portuaire et Ferroviaire qui
doivent être conclues par SIMFER S.A..

2.1.13 Article 17.3 de la Convention (4'Urigine
Infrastructures construites sur le domain: privé

Les principes visés à l’Article 17.3 de de la Convention
d'Origine relatifs aux coûts et aux indemnisations liés aux
expropriations seront abordés d& manière spécifique dans
les Conventions de Concession Portuaire et Ferroviaire
qui doivent être conciues,pär SIMFER S.A..

1. The legal entity must be ultimately 100% non-
Guinean owned and controlled.

2. The legal entity was established in Guinea solely for.
the purposes of the Project

3. All the activities of the relevant legal entity within
Guinea are solely related to the Project

2.111 Original Convention Articis 7.1

Infrastructure to be built on the piblic domain

The fixed fees contemplatéÿ in Original Convention
Article 17.1will be specifically addressed in the Port and
Rail Concession agriments to be entered into by
SIMFER S.A..

2.1.2 Ofiginal Convention Article 17.2
Infrastructure to be built on National private domain

The fixed annual fees contemplated in Original
Convention Article 17.2 will be specifically addressed in
the Port and Rail Concession agreements to be entered
into by SIMFER S.A..

2.113 Original Convention Article 17.3 Infrastructure
10 be built on Private

The principles contemplated in Original Convention
Atticle 17.3 in regards costs and compensation for
expropriation will be specifically addressed in the Port
and Rail Concession agreements to be entered into by
SIMFER S.A..

22 Régis fiscal applicable en phase 22 Tax regime during the exploitation phase
d'exploitation
2.2.1 Principes généraux 2.2.1 General Principles

Conformément à la définition figurant dans la
Convention de Base la phase d'exploitation débute à la
Date de Première Production Commerciale.

2.2.2 Impôt sur le Bénéfice Industriel ct Commercial
et Impôt Minimum Forfaitaire (Article 25.1 de la
Convention d'Origine et Article 29.1 de la Convention
de Base)

The exploitation phase shall commence on the Date of
First Commercial Production, as defined in the Basic
Convention

2.2.2 Tax on industrial and commercial profits
and minimum lump sum tax (Original Convention
Article 25.1 and Basic Convention Article 29.1)

bip AOT28260078v1 1201445868  22.5.2014
Simandou Convention BOT

Afin de déterminer la «première année de bénéfice
imposable » après les 8 années d'exonération du BIC il
est précisé que le « bénéfice imposable » est constitué par
tout bénéfice constaté après déduction des montants
autorisés par le Code Général des Impôts, la Convention
de Base ou la Convention BOT et la présente Annexe
Fiscale incluant spécifiquement la déduction des déficits
antérieurs non prescrits et les amortissements réputés
différés (incluant les déficits proportionnellement à sa
participation dans d’autres sociétés conformément à
l'Article 25.1.7 de la Convention d'Origine et à l'Article
29.1(g) de la Convention de Base). Par conséquent la
«première année de bénéfice imposable » n’interviendra
qu'après imputation complète de toutes les charges de
l'exercice ainsi que les déficits antérieurs non prescrits et
les amortissements réputés différés propres à SIMFER
S.A. et proportionnels à sa participation conformément à
l'Article 25.1.7 de la Convention d'Origine et à l'Article
29.1(g) de la Convention de Base.

“La première année de bénéfice imposable" ne pourra pas
survenir avant la Date de Ja Première Production
Commerciale.

La détermination de la durée de la période d’exonération
n’est pas libre et ne peut être modifiée ni part les
autorités fiscales ni par le bénéficiaire. À cet effet, une
référence à « une période maximum de 8 ans » ne saurait
être interprétée comme permettant une période
d’exonération d’une durée plus courte.

La période d’exonération de 8 ans s'applique à chaque
société visées à l’Article 25.1 de la Convéntion d'Origine
et à l'Article 29.1 de la Convention dé Base. A cet égard
le début de la période d’exopération d’une société

bénéficiaire est sans influence sf le début de la période
d'exonération d’une auélconque autre société
‘bénéficiaire.

Il est précisé que toutes les sociétés participant au Projet,
y compris celles qui exploitent ou possèdent une
infrastructure Cnécessaire au Projet, bénéficieront du
régime d’exônération des BIC d’une durée de 8 ans.

Les rèvettes ne donnent pas lieu en elles-mêmes à un
bénéfice imposable. À cet égard, le bénéfice imposable
ne’pourra être constaté que lorsque le chiffre d'affaire et
les autres produits imposables excèderont l’ensemble des
charges déductibles autorisées (incluant F'imputation des
reports déficitaires).

Il est précisé qu’en dépit de la référence à l'IMF faite
dans les Articles 25.1 de la Convention d'Origine
(conformément à l'Article 25.7 de la Convention
d'Origine} et 29.1 de la Convention de Base
(conformément à l'Article 29.7 de la Convention de
Base), l'exonération d’IMF sera applicable à toute la

For the purposes of determining the “first year of taxable
profit” after the 8 year exemption from BIC it is
acknowledged that “taxable profit” consists of any profit
remaining after deduction of amounts allowed under the
General Tax Code, the Basic Convention or BOT
Convention and this Tax Annex and, more specifically,
deduction of deferred depreciation and tax losses
(including the pro-rata share of losses available duë to
participation in other companies as provided in Qfiginal
Convention Article 25.17 and Basic Convention
Article 29.1(g)). As such, the “first yeaf. of taxable
profit” will only arise after full offset of sil the expenses
of the year as well as the prior y£ar tax losses not
forfeited and the deemed defeiréd depreciation of
SIMFER S.A. as well as its shate of losses claimable as
a consequence of Original/Convention Article 25.1.7
and Basic Convention Article 29.1(g).

The “first year of taxable profit” will explicitly not arise
until after te Date of First Commercial Production.

Thè determination of the length of the exemption period
i$/not discretionary, either on the part of the tax
authorities or the eligible entity. In this regard, à
reference to a “maximum period of 8 years” is not a
reference to a reduced exemption period being possible,
negotiable or agreed.

The 8 year exemption period applies to each company
referred to in Original Convention Article 25.1 and
Basic Convention Article 29.1. In this regard, one
eligible entity entering a taxable profit position does not
mean the 8 year exemption period commences for other
eligible entities who have not at that time entered a
taxable profit position.

It is recognised that all project entities, including those
who operate or have ownership of any related
infrastructure, are eligible for the 8 year exemption from
BIC.

The derivation of income / revenue in itself does not
give rise to taxable profits. In this regard, taxable profits
will only arise when the turnover and other taxable
proceeds exceeds allowable deductions (including the
offset of carry forward losses).

It is recognised that, despite the reference to IMF in
Original Convention Article 25.1 (pursuant to Original
Convention Article 25.7) and Basic Convention
Article 29.1 (pursuant to Basic Convention
Article 29.7), an IMF exemption exists for the entirety

bip A0128260078v1 1201448635  22.5.2014

of the exploitation phase.
4 pags =
Simandou Convention BOT

durée de la phase d’exploitation.

(Remarque: l'exonération de l'impôt applicable au
Propriétaire des Infrastructures et à l'Exploitant des
Infrastructures est prévue à l'Article 31.1 de la
Convention BOT.]

2.2.3 Régime de l’amortissement (Article 25.1.1 de
la Convention d'Origine, Article 29.1(a) de la
Convention de Base et Article 31.1(a) de la
Convention BOT)

Les coûts de développement engagés avant la Décision
d'investissement sont capitalisés et amortis à compter de
la Date de Première Production Commerciale et
enregistrées dans le bilan d'ouverture. Ces montants sont
amortis de façon linéaire sur une période de cinq ans à
compter de la Date de Première Production
Commerciale. Ils peuvent être traités comme des
amortissements réputés différés en période déficitaire.

Il est précisé, que conformément à l’article 144 du Code
Minier, les frais d'établissement (y compris les frais
engagés pour l'exploration et les études de faisabilité,
capitalisés pendant la phase de recherche, d’études ou de
construction) sont capitalisés, enregistrés dans Le bilan
d'ouverture et amortis fiscalement de manière linéaire sur
5 ans à partir de la Date de la Première Production
Commerciale. Ces amortissements pourront être traités
comme amortissements réputés différés en période
déficitaire.

Les actifs immobilisés font l’objet d’amo:
linéaire ou d'amortissement dégressif / amortissement
accéléré.

En vertu de l’article 144 du Code Minier, les coefficients
multiplicateurs suivant peuvent être appliqués aux
périodes de l'amortissement linébire aux fins de calcul de
l'amortissement dégressif.

- Durée de l'amortissement de 3 ans au moins : 2.0
- Durée de l'amortissement de 4 ans ou plus : 2.5

Le tableau ci-dessous présente les périodes
d’amortisserweut linéaire acceptable pour différentes
classes d'actifs conformément aux périodes indiquées à
l’articie 101 du Code Général des Impôts. Tout
amoïtissement fiscal calculé conformément au tableau ci-
déssous sera réputé fiscalement acceptable.

{Note: The income tax exemption applicable to the
Infrastructure Owner and the Infrastructure Operator is
set out in BOT Convention Article 31.1.]

2.23  Depreciation Regime (Original Convention
Article 25.1.1, Basic Convention Article 29,1(a) ant
BOT Convention Article 31.1(a))

Development expenses arising prior 10 the liivestment
Decision are capitalised and depreciated from the Date
of First Commercial Production and registered in the
opening statement. Such amounts 4e depreciated for
tax purposes straight-line over a 5 ÿear period from the
Date of First Commercial Prodüction. This depreciation
can be deemed to be deferred depreciation during a loss
making period.

It is recognised, pursuant to article 144 of the Mining
Code, that estäblishment costs (including any
exploration añdfeasibility study costs capitalised during
the researfh, studies and construction phase) are
capitaliséd, registered in the opening statement and
depréviated for tax purposes straight-line over a 5 year
pericd from the Date of First Commercial Production.
‘This depreciation can have the status of deemed deferred
depreciation during a loss making period.

Fixed assets shall be subject to straight line depreciation
or to declining balance / accelerated depreciation.

Pursuant to article 144 of the Mining Code the following
multipliers can be applied to the allowable straight-line
depreciation periods for the purposes of declining
balance depreciation calculations:

- Depreciation duration of 3 years or less: 2.0

- Depreciation duration of 4 years and greater: 2,5
The table below includes acceptable straight-line
depreciation periods for various classes of assets in
accordance with the periods indicated in article 101 of
the General Tax Code. Tax depreciation rates calculated
in accordance with the table below will be deemed
allowable for tax purposes,

bdp AO12926007av1 1201446568  22.5.2014

page mA
Simandou Convention BOT

Catégories de | Périodes

biens d’amortissement

Frais 3 ans

d’établissement

Constructions 20 ans

Véhicules utilisés | 3 ans

seulement à des

fins privées

Equipements de |! 5ans

transport incluant

des véhicules

utilisés à des fins

non privées

Camions et

véhicules tout

terrain

Equipements autres | 5 ans

que de bureau et

outillages

Fournitures et | 10 ans

équipements de

bureau

Installations et | 10 ans
uipements

Equipements 3 ans

informatiques

Il est précisé que les durées ci-dessus envisagées sont
considérées comme conformes aux usages mais ne sont
pas intangibles. À cet égard, sil) peut être
raisonnablement démontré qu'un actif a une durée
d'utilisation réelle inférieure à la.période figurant au
tableau, cette durée réelle sera utilisée pour déterminer la
période d'amortissement.

Les “Frais d'établissement” détaillés dans le tableau ci-
dessus incluront les ais d’extraction préliminaires /
retrait des [morts-teiräins] [terrains de couvertures] dans
la mesure où une telle dépense est supportée avant le
commencemért de la commercialisation. Par ailleurs, les
dépenses liées à l’extraction initiale de minerai pour Le
stockage) entreront dans cette catégorie si elles sont
considérées comme ayant été supportées avant le
comniencement de la commercialisation.

2.2.4 Report déficitaire (Article 25.1.2 de la
Convention d'Origine, Article 29.1(b) de la
Convention de Base et Article 31.1(c) de la
Convention BOT)

L'expression «jusqu’à concurrence du revenu
imposable » dans le contexte de l'Article 25.1.2 de la
Convention d'Origine, de l'Article 29.1(b) de la
Convention de Base et de l'Article 31.1{c) de la
Convention BOT, ne signifie pas qu’il a été renoncé à

Class of Asset Depreciable
Period
Start-up costs 3 years
Constructions 20 years
Vehicles used wholly 3 years
for private use
Transport equipment 5 years
including non-private F
use vehicles, lorries
and off-road vehicles
Non-office Syears
equipment and
tooling
ï

Fumiture and offiée 10 years
equipment
Installations and 10 years
fittings

LZomputer equipment 3 years

Its acknowledged that the rates above are intended as a
guide and are not prescriptive. In this regard, if it can be
reasonably demonstrated that an asset has an effective
life less than the period listed then it is possible to use
the actual effective life to determine the depreciable
period.

“Start-up costs” detailed in the above table will include
the cost of pre-stripping the ore-body / removal of
overburden if such expenditure is incurred prior to the
commencement of trading. In addition, the costs related
to initial mining of ore for stockpiling will fall into this
category if they are costs that are considered to be
incurred prior to the commencement of trading.

2.24  Retained Losses (Original Convention
Article 25.1.2, Basic Convention Article 29.1(b) and
BOT Convention Article 31.1(c))

The term “up to the amount of the taxable income” in
the context of Original Convention Article 25.1.2, Basic
Convention Article 29.1(b) and BOT Convention Article
31.1(c) does not mean thai carry forward losses and
deferred depreciation in excess of a particular year’s

tp A0129260079v1 1201445683  22,5.2014

page (210) U
Simandou Convention BOT

l'imputer l'excédent des pertes non encore imputées au
titre d’une année donnée. Cet excédent demeure dans
tous les cas imputable sur les bénéfices imposables des
années suivantes.

2.2.5  Déduction du revenu imposable

{Article 25.1.4 de la Convention d'Origine,
Article 29.1(d) de la Convention de Base et Article
31.1(e) de la Convention BOT)

Les charges et dépenses de toute nature engagées en
Guinée ou en dehors de Guinée et nécessaires au
développement du Projet ont le caractère de charges
déductibles.

Les charges de toute nature liées au Projet comprenant
notamment les études réalisées en Guinée ou en dehors
de Guinée afin de mettre en œuvre les différentes
obligations émanant de la Convention de Base et de la
Convention BOT, des lois et règlements guinéens et de la
concession minière ont le caractère de charges
déductibles quel que soit le lieu où ces charges ont été
engagées ou payées.

S'agissant des charges et dépenses afférentes aux
règlements des fournisseurs ou prestataires non guinéens
et dans la mesure où le contrat ou la commande qui est à
l’origine de la charge ou de la dépense est un document
original ou une copie certifiée en français figurant parmi
les pièces comptables en Guinée, les autres documonts
justificatifs additionnels tels que les factures et‘ éiats
bancaires peuvent figurer parmi les pièces corxptables
dans leur forme d’origine à condition qu'un auditeur
externe acceptable par l’administration guinéenne certifie
que la pièce libellée dans une langue antré que le français
et rapprochée du contrat ou de Ja(tommande est une
pièce justifiant la réalité de la dépense.

La déductibilité des rémunéretions de toute nature payées
ou bénéficiant aux employés de SIMFER S.A. et/ou de
toutes sociétés travaillent pour le Projet ne peut être
limitée que dans cas où il est démontré que ces
rémunérations ae correspondent pas à un travail effectif
justifié par untéontrat.

Lorsque SIMFER S.A. décide de ne pas souscrire
d'assurance dans le cas où les assurances ne sont pas
obligatoires et que les risques en cours sont néanmoins
susceptibles d’être couverts par une assurance, SIMFER
S.A. aura le droit de constater un provision déductible
dans la limite du montant de la prime d’assurance que
SIMFER S.A. aurait payée si SIMFER S.A. avait décidé
d'assurer ce risque.

Les frais financiers sont déductibles même en cas
d'exonération ou de limitation de la retenue à la source
sur Les intérêts.

taxable profits are foregone or incapable of utilisation
against subsequent years taxable profits. Such amounts
remain in all cases creditable against taxable profits of
subsequent years.

22.5  Deductions from taxable income (Original
Convention Article 25.1.4, Basic Convention
Article 29.1(d) and BOT Convention Article 31.1(;}

Cosis and expenses of any kind incurred in Güiuéa or
outside Guinea and necessary for the developtiént of the
Project shall be considered as deductible expénses.

All expenses and costs of all kinds *clating to the Project
and including inter alia all studiss carried out inside or
outside of Guinea in order to give effect to the
provisions of the Basic Convention and the BOT
Convention, the Guinéau laws and regulation and the
mining concession, Shall have the status of deductible
costs and expenses wherever they are incurred and paid.

For expsñses and costs relating to non Guinean suppliers
or service providers, if the contract or the order which is
at-the origin of the expense or cost is an authentic or
certified copy in French language kept in the accounting
documents in Guinea, the additional supporting
documentation such as invoices and bank statements
could be kept among the accounting documents in their
original format providing that an outside auditor
acceptable to the Guinean tax administration certifies
that the documents written in a language other than
French read in conjunction with the contract or the order
is a document justifying the expense

The deductibility of compensation of all kinds paid or
benefiting the employees of SIMFER S.A. and of any
company working for the project is not limited, unless it
is demonstrated that such compensation does not
correspond to an amount of work effectively justified by
a contract.

When SIMFER S.A. decides not to subscribe for
insurance coverage in the case where insurance is not
mandatory, even if insurance coverage is available,
SIMFER S.A. will have the right to set aside a
deductible provision up to a maximum of the premium
that SIMFER S.A. would have paid if it had decided to
insure the risk.

Financial expenses are deductible even in the event of
exemption or limitation of withholding tax on interest.

bdp A0129260078v1 1201744563  22.5.2014
Simandou Convention BOT

Les intérêts relatifs à des prêts ou comptes courant
d'associés sont déductibles sans limitation, et en
particulier au regard du montant du capital libéré. Par
ailleurs, les intérêts seront toujours déductibles dès lors
que le montant des intérêts est égal au LIBOR majoré de
quelques points de pourcentage applicable à des
transactions commerciales semblables réalisées dans des
conditions équilibrées. À cet égard, il est précisé que les
limitations à la déductibilité à concurrence du taux de
refinancement normal de la Banque Centrale Guinéenne
selon l'article 97 du Code Général des Impôts ne sont pas
applicables.

Les montants et aïdes à caractère philanthropique
octroyés par SIMFER S.A. en Guinée au bénéfice en
particulier des communautés locales au titre de la santé,
de l’environnement, de l'éducation ont le caractère de
charges déductibles sans limitation de montant.

Les montants versés pour l’utilisation de brevets,
licences, marques de fabrique, dessins, formules,
procédés de fabrication et droits analogues ou en
rémunération de prestations de service incluant les frais
généraux de siège en Guinée, frais d’études, d'assistance
technique, financière ou comptable et les frais de gestion
sont admis tant que charges déductibles même dans le cas
où ces montants n’ont pas fait l’objet d’une retenue à la
source conformément aux dispositions des Articles 24 et
25 de la Convention d'Origine, des Articles 28 et 29 dé la
Convention de Base et des Articles 30 et 31,Gé la
Convention BOT.

Il est précisé que toute dépense de réinstallation visée par
l'Article 35.2.1 de la Convention d'Origine, les Articles
39(b) et 39(c) de la Convention de fase et les Articles
41(b) et 41(e) de la Convention HOT est déductible du
revenu imposable.

Au cas où les reliquats‘de TVA sont supportés par
SIMFER S.A. et si ces reliquats de TVA ne sont pas
remboursés (en raison de contraintes juridiques ou
financières) ou’ ne peuvent bénéficier d’une
compensationCeffective avec un autre impôt du par
SIMEER S°À,, ce reliquat est déductible pour le calcul de
impôt eur les BIC de SIMFER S.A..

2:26  Provisions pour la reconstitution des
gisements (Article 25.1.5 de la Convention d'Origine,
Article 29.1(e) de la Convention de Base)

Interest expenses related to sharcholder loans or current
accounts are deductible without limitation, in particular
in relation to the amount of paid up capital. Further,
interest will always be deductible as long as the amount
of the interest is calculated using the LIBOR rate of
interest increased by a percentage premium applicable
to a similar arm’s-length transaction. In this regard, it is
acknowledged the limit of deductibility to the Guinean
Central Bank’s normal refinancing rate as per article 97
of the General Tax Code does not apply.

The amounts having a philanthropicCharacteristic paid
by SIMFER S.A. and, in particular;-ihe amounts paid ta
the benefit of local communities in relation to health,
environment and educatior)are deductible expenses
without limitation.

Any amount paid fér the use of patents, trade marks,
licenses, drawing$ formulas, know how or any other
similar rights(or in compensation of services such as
head-office(expenses relating to Guinea, studies,
technical financial or accounting assistance and
management fees are deductible irrespective of the
withholding of any taxes in accordance with provisions
vf” Original Convention Articles 24 and 25, Basic
Convention Articles 28 and 29 and BOT Convention
Articles 30 and 31.

It is clarified that all costs arising out of the
resettlements referred to in Original Convention
Article 35.2.1, Basic Convention Articles 39(b) and
39(c) and BOT Convention Articles 41(b) and 41(c) are
deductible for the computation of the taxable income.

In the event that VAT is borne by SIMFER S.A. and is
neither reimbursable (due to legislative or financial
constraints) or capable of effective offset against any
other tax due by SIMFER S.A. SA, the amount not
reimbursed or credited shall be deductible for BIC
purposes.

2.216  Provisions for regeneration of deposits
(Original Convention Article 25.1.5 and Basic
Convention Article 29.1(e))

Une provision pour la réhabilitation environnementale à
la fermeture de toute installation du Projet constituée
conformément au plan comptable Guinéen pourra être
déduite fiscalement, Toute provision non utilisée sera
réintégrée au résultat imposable de l’année de reprise.

A provision for environmental rehabilitation on the
closure of any Project facility shall be deductible
provided it is calculated in accordance with the Guinean
accounting plan. Any excess provision shall be included
in the taxable income of the year in which it is credited
to profits.

bip A0129260073v7 120144665  22.5.2014

page (212)

ef

F
Simandou Convention BOT

2.2.7 Crédit d’Investissement (Article 25.1.6 de la
Convention d'Origine, Article 29.1(f) de la
Convention de Base et Article 31.1(f) de la Convention
BOT)

Le Crédit d’Investissement afférant aux investissements

réalisés en Guinée sera toujours fiscalement déductible
(en vertu de l'article 146 du Code Minier)
additionnellement à toute autre déduction prévue par le
Code Général des Impôts, de la Convention de Base et de
le Convention BOT et de la présente Annexe Fiscale.

Le Crédit d'Investissement sera calculé en référence à la
somme de tous les montants nouvellement capitalisés en
vertu des principes comptables acceptés durant l’année
fiscale et constitué par des actifs immobilisés qu'ils
soient par nature corporels ou incorporels.

La déductibilité du (Crédit d’investissement n’est
subordonnée à aucune obligation de réinvestissement.

2.2.8 Consolidation des résultats / Régime de
groupe fiscal (Article 25.1.7 de la Convention
d'Origine, Article 29.1(g) de la Convention de Base et
Article 31.1(2) de la Convention BOT)

2.2.7 Investment Credit (Original Convention
Article 25.1,6, Basic Convention Article 29.1(f) and
BOT Convention Article 31.1(f))

The Investment Credit for investments in Guinea shall
always be deductible for tax purposes (pursuant to
article 146 of the Mining Code) in addition to any other
deductions provided by the General Tax Code, the Bagis
Convention and BOT Convention and this Tax Annex.

The Investment Credit will be calculated if reference to
the sum of any amounts newly capitaliseä”-in accordance
with accepted accounting principles turing a fiscal year
and characterized as fixed assets, be they tangible or
intangible in nature.

Deductibility of the Investment Credit is not subject to a
reinvestment requirernent.

2.2.8 Con“lidation of results / Tax Group regime
(Original Convention Article 25.1.7, Basic
Convention Article 29.1(g) and BOT Convention
Articie 31.1(g))

La consolidation des résultats («régime de groupe
fiscal »}) évoquée à l'Article 25.17 de la Convention
d'Origine, à l'Article 29,1(g) de la Convention de Base et
à l'Article 31.1(g) de la Convention BOT a pour objet de
permettre l'option pour la mise en place d’un groupe
fiscal au sein duquel SIMFER SA pourra transférer ses
déficits fiscaux à une ou plusieurs sociétés, guinéennes
membres de ce groupe fiscal, et bénéficier du transfert
des déficits fiscaux réalisés par les äutres sociétés
guinéennes membres de ce groupe fiscal. L'objectif de
ce régime de «groupe fiscal » de permettre une
compensation entre les bénéfices et les déficits fiscaux
réalisés par les membres de <e groupe fiscal. Les déficits
fiscaux transférables comprennent également les pertes
en capital.

SIMFER S$.A. et/cû la société Guinéenne représentant le
groupe fiscal Cet l’Administration Fiscale Guinéenne
s’accordercñi, avant le premier transfert de pertes
fiscales, Sir un document-iype qui formalisera les
demandes et transferts de déficits fiscaux entre les
sosiétés membres du groupe fiscal. Une demande et un
transfert seront réputés valables pour une année donnée
dès que le document aura été signé par un représentant de
l'entité sollicitant le transfert et par un représentant de
celle procédant au dit transfert.

Pour la mise en œuvre du régime de groupe fiscal en
Guinée, une entité membre du groupe fiscal est définie
comme une société guinéenne ayant son capital social
détenu directement ou indirectement soit par SIMFER
S.A., soit par une société du groupe RIO TINTO
guinéenne ou non-guinéenne détenant elle-même une

The consolidation of results (“tax group regime”) as
contemplated under Original Convention Article 25.1.7,
Basic Convention Article 29.1(£) and BOT Convention
Article 31.1(g) is intended to allow an election for a tax
group régime which enables SIMFER S.A. to surrender
tax losses to and receive tax losses from one or several
Guinean entities part of this tax group. The purpose of
this “tax group regime” is to allow offsetting tax losses
against taxable profits between tax group members.
Losses which can be transferred between the tax group
members also include capital losses.

SIMFER S.A. and/or the Guinean entity acting on behalf
of the tax group and the Guinean Tax Authorities will,
prior to the first loss transfer, agree a standard document
that formalises the claim and surrender of tax losses
between the tax group members. A valid claim and
surrender for a particular year is deemed to have been
made once the document has been signed by an officer
of both the claiming and surrendering entities.

For the implementation of the tax group regime in
Guinea, an entity eligible to the tax group regime (tax
group member) is a Guinean entity which has its share
capital held directly or indirectly either by SIMFER S.A.
or by a Guinean or non-Guinean RIO TINTO group
company which itself holds directly or indirectly equity

bip A0129260073v1 1201446563  22.5.2014

an
Simandou Convention BOT

participation directe ou indirecte dans SIMFER SA
(«actionnaire commun »), quel que soit le pourcentage
de cette participation.

Le montant des pertes transférables est limité au
pourcentage direct de participation ou au pourcentage
indirect effectif de participation détenu par
l'actionnaire commun » dans les sociétés membres du
groupe fiscal. Une participation au capital se réfère au
capital constitué par des actions ordinaires.

Un transfert de déficits fiscaux les sociétés membres du
groupe fiscal peut se faire quelque soit l'exercice au
cours duquel le déficit fiscal a été généré. Les déficits
fiscaux peuvent ainsi être transférés et utilisés dans la
limite de cinq ans à compter de l’exercice où le déficit
fiscal a été généré (Article 25.1.2 de la Convention
d'Origine, Article 29,1(b) de la Convention de Base et
Article 31.1(c) de la Convention BOT).

Les amortissements réputés différés peuvent être
transférés et utilisés entre les sociétés membres du
groupe fiscal sans limitation de durée, et ne sont pas
assujettis à cette limitation de 5 ans.

Un paiement reçu pour le transfert des déficits fiscaux
n'est pas taxable au niveau de la société qui transfère ni
déductible pour la société qui en fait la demande.

Il est reconnu que dans le cas d’une modification d£ la
‘base imposable de quelque nature que ce soit ou Suite au
dépôt d’une déclaration rectificative, toute. prise en
compte de déficits fiscaux peut être. ‘modifiée en
conséquence à la fois par le demandeur et par le
bénéficiaire,

Il est expressément reconnu due toute demande de
transfert de déficits fiscaux: est discrétionnaire et son
acceptation laissée à la litre appréciation des sociétés
membres du groupe fiscal concernées.

Si une filiale guinéenne a été constituée et que son
premier exercice imposable est plus court que celui du
demandeur side l’entreprise accordant la remise, il n’y a
aucune >dbligation d’appliquer la règle du prorata
tempoiis au montant de la perte transférée.

Dans les situations autres que celles évoquées ci-dessus,
lorsque les sociétés membres du groupe fiscal n’ont pas
le même exercice de clôture comptable, mais que ces
exercices se chevauchent, le montant maximum des
déficits fiscaux qui peut être transféré à lentité
demanderesse sera basé sur le montant du déficit fiscal
résultant d’une quelconque période comptable de l'entité
accordant la remise chevauchant celle de la société
demanderesse.

interest in SIMFER S.A. (“common shareholder”),
regardless of the percentage of the equity ownership.

The amount of transferable losses is restricted to the
direct percentage of equity interest or the effective
indirect percentage of equity interest that the “common
Shareholder” owns in the tax group members. An equiy
interest is a reference to ordinary share capital.

À claim or surrender of tax losses between tax group
members is permitted regardless of the/yéar the tax loss
was incurred. In this regard, tax losses can be claimed
and surrendered in years subsequérit to the year they
were incurred, subject to th@,5-year carry forward
limitation (Original Convention Article 25.12, Basic
Convention Article 29.145} and BOT Convention
Article 31.1(c)).

Deferred deprecielion can be surrendered and claimed
between tax gfoup members without time limit and is
specificallv (not subject to the 5-year carry forward
limitations:

À payment received for surrender of tax losses is neither
taxable for the surrendering company nor deductible for
the claimant company.

It is acknowledged that in the event of an amended
assessment of any form or an amended return being filed
that any consolidation claim can be amended
accordingly by both the claimant and surrendering
companies.

It is expressly acknowledged that any claim or surrender
of losses is entirely discretionary and neither the
claimant company nor the surrendering company part of
the same tax group is obliged to participate in or agree to
the loss transfer.

If a Guinean affiliate entity is established at a point in
time such that the length of its first tax year is shorter
than that of either a claimant or surrendering entity,
there is no requirement to time apportion the loss to be
claimed by it or surrendered to it.

Other than as stated above, where the tax group
members do not have matching accounting periods, but
those accounting periods overlap, the maximum amount
of transferable lossesio the claimantentity will be
calculated by taking the loss arising in any period of
account of the surrendering entity which overlaps that of
the claïmant company and time apportioning the
loss between the overlapping and non overlapping
period.

bip A0129260073v1 120144563  22.5.2014

page (214)

.
Simandou Convention BOT

Dans l’hypothèse où la participation directe ou indirecte
effective dans une société membre du groupe fiscal
est modifiée au cours d’un exercice fiscal, le montant du
déficit fiscal pouvant être transféré sera calculé sur la
base de la moyenne de la participation directe ou
indirecte effective dans cette société membre au titre de
cet exercice.

22.9 Retenue à la source sur le revenu des
prestataires et sous-traitants étrangers
non établis en Guinée (Article 25.2 de la
Convention d'Origine, Article 29.2 de la
Convention de Base et Article 31.2 de la
Convention BOT)

Les dispositions de l'Article 25.2 de la Convention

d'Origine, de l'Article 29.2 de la Convention de Base et

de l'Article 31.2 de la Convention BOT ne s’appliquent
que sous réserve de dispositions plus favorable de toute
convention de non double imposition applicable.

Il est précisé que toutes retenues et paiements réalisés
dans le cadre de cet article sont libératoires tant pour le
débiteur que le créancier de toutes autres obligations
fiscales, et impôts directs en Guinée.

2.2.10 Impôt sur les Revenus de Valeurs mobilières (4.

Il est entendu que le retour sur capital investi correspond
à un montant au titre duquel ni SIMFRR S.A. ni ses
actionnaires ne seront assujettis ni à. l'Impôt sur les
revenus de valeurs mobilières de 19%, ni à aucun autre
impôt, ni à aucune retenue à la source en Guinée sur les
dividendes et sur les autres produits distribués aux
actionnaires. Les autres produits distribués aux
actionnaires comprennent lés sommes se rapportant aux
financement et au reteut Sur le capital investi.

Il est également” précisé que les intérêts versés par
SIMFER SA s£nt intégralement déductibles fiscalement
et ne seront assujettis à aucune retenue à la source en
Guinée,

SIMFER S.A. et ses actionnaires et prêteurs sont
dispensés du prélèvement de l’Impôt sur les revenus de
valeurs mobilières de 10%, dispensés du prélèvement de
l’Impôt sur les revenus de capitaux mobiliers et dispensés
du prélèvement de tout autre impôt ou retenue à la source
de quelle que nature que ce soit en Guinée.

En vertu de l’article 173 (3) du Code Général des Impôts,
un amortissement du capital qui aboutit à une réduction
du capital sur le plan comptable n’est pas considéré
comme une distribution et ne sera assujetti à aucun impôt

In the event that the effective direct or indirect effective
percentage of equity interest of a tax group member
changes during a tax year, the proportion of transferable
loss will be calculated with reference to the average
direct or indirect effective percentage equity interest in
this tax group member for that year.

2.2.9 Withholding Tax on the revenue of foreign
providers and sub-contractors (Original Couvention
Article 25.2, Basic Convention Article 22,2 and BOT
Convention Article 31.2)

The provisions of Original Convéntion Article 25.2,
Basic Convention Article 29.7%/and BOT Convention
Article 31.2 shall be suborditñie to the provisions of any
International Treaties enféred into by Guinea for the
avoidance of double taxation.

It is acknowledgéd that withholding and remittance
under this prô{ision is accepted as exempting the payer
and payee from any further tax obligations and liability
10 direct taxes in Guinea.

2.2.19 Tax on income from movable securities
{vithholding tax on dividends and on other profits
distributed to shareholders (Original Convention
Article 25.3, Basic Convention Article 29.3 and BOT
Convention Article 31.3} …
The return on invested capital is agreed to be an amount
which means that neither SIMFER S.A. nor its
shareholders will be subject to the 10% tax on income
from movable securities nor to any other withholding
tax in Guinea on dividends and other profits distributed
to its shareholders. The other profits distributed to
shareholders include payments in relation to financing
and which represent return of invested capital.

For the avoidance of doubt, payments of interests shall
be fully deductible for income tax purposes and shall not
be subject to any withholding tax in Guinea

SIMFER S.A. and its shareholders and lenders are not
required to withhold the 10% tax on income from
movable securities nor to withhold any other tax in
Guinea.

As per article 173(3) of the General Tax Code, a
redemption of capital that leads to the reduction of
capital on the balance sheet is not considered as a
distribution and is not subject to the any tax or

bip A0128260078v1 1201446563 22.56.2014

page (215)

ès

YF
Simandou Convention BOT

ou retenue à la source en Guinée.

En outre, en vertu de l’article 176 (1) du Code Général
des Impôts, le remboursement du capital libéré ou des
contributions en capital des actionnaires, si toutes les
réserves autres que les réserves légales ont été distribuées
au moment des remboursements, ne sera pas considéré
comme une distribution de dividendes et ne sera assujetti
à aucun impôt ou retenue à la source en Guinée

En application de l'article 225 du Code Général des
Impôts, les dividendes reçus par SIMFER S.A. sont
imposables sur la base du montant net des dividendes
reçus. Par ailleurs, 95% du dividende net reçu est
déductible du revenu imposable. Toute taxe prélevée à la
source sur le dividende reçu par SIMFER S.A. ouvre
droit, pour le bénéficiaire, à un crédit d'impôt imputable
sur l'impôt dû sur les dividendes reçus et sur les
impositions résultant de toute autre source de revenus.

2.2.11 Taxe minière (Article 25.5 de la Convention
d'Origine et Article 29.5 de la Convention de Base)

withholding tax in Guinea.

Further, as per article 176(1) of the General Tax Code,
repayment of paid-in capital or capital contributions to
shareholders, to the extent all income reserves other than
statutory reserves have been allocated at the time of
repayment, will not be considered as a distribution ana
will not be subject to any tax or withholding tax in
Guinea.

Pursuant to article 225 of the General Fax Code
dividends received by SIMFER S.A. are taxable based
on the net amount of the divéend received.
Furthermore, 95% of the net dividend received is tax
exempt and thus deducted for fxlculation of taxable
profit. Any tax withheld on te dividend received by
SIMFER S.A. gives rise to/a tax credit offsetable by the
recipient against both th&-tax liability on the dividend
income and tax arising/ôn other sources of income.

2.2.11 Royäaïty / Mining Tax (Original Convention
Article 25.5 änd Basic Convention Article 29,5)

Pendant toute la durée de la présente Convention, le
minerai extrait par Simfer S.A. est soumis au moment de
sa vente au paiement de la Taxe Minière.

L'intégralité du minerai « destiné à l'exportation » paf
SIMFER S.A. bénéficiera du taux réduit de Taxe Minière
de 3,5% de sa valeur FOB.

L'intégralité du minerai, qu'il soit exporté diréctement par
SIMFER S.A. ou qu'il devienne la propfsté d'une autre
société au moment où il quitte la Guitiée, est considérée
comme "destinée à l'exportation" st ie contrat de vente
prévoit que le minerai sera exporté:

La Taxe Minière ne pouifa pas être exigible avant la mise
à FOB. Par exemple-eminerai entreposé en attente de sa
vente par SIMFER:S:A. au client ne donnera pas lieu au
paiement de la Taxe Minière

Évaluation :

Pour le calcul de la Taxe Minière de 3,5% exigible sur le
minerai exporté, il est précisé que l'assiette de ces
redevances est la valeur FOB (Franco à Bord). Par valeur
FOB il faut entendre la valeur marchande du produit à
son point d'exportation en Guinée, ou en cas de vente
interne à la Guinée, au point de livraison en Guinée.

yeout the term of this Convention, any ore mined
by £ünfer S.A. will be subject at the time of sale to the
peyment of a Royalty / Mining Tax.

All the ore “intended for export” by SIMFER S.A. will
benefit from the reduced 3.5% Royalty / Mining Tax on
FOB price.

AI ore, regardless of whether it is exported directly by
SIMFER S.A. or whether it is owned by another
company at the point in time it is removed from Guinea,
shall be regarded as ‘intended for export” if at the point
in time that SIMFER S.A. makes a sale, it is intended
that either SIMFER S.A. or someone else who later
acquires the ore, intends to remove the ore from Guinea.
Royalty / Mining Tax shall not be assessable in any
interim period prior to the sale of the ore by SIMFER
S.A. to a customer. For example, ore that is stored prior
to its sale by SIMFER S.A. to a customer, shall not be
assessable to Royalty / Mining Tax until such time as it
bas been sold to a customer. Refer to section ‘Payment
of Mining Tax to the Government of Guinea” below for
a definition of time of sale.

Valuation:

For the calculation of the Royalty / Mining Tax of 3.5%
due on exported ore, the Royalty / Mining Tax is
calculated on the FOB value. FOB value means market
value of the product at the point of export from Guinea,
or in the case of sale within Guinea, at the point of

bdp A012026007ev1 12144568  22.5.2014

delivery within Guinea.
Ê 1 page (216) x
Simandou Convention BOT

La valeur marchande du produit s'entend du prix de vente
conclu avec les tiers et les sociétés affiliées. La preuve de
ce prix sera apportée par les factures des dites ventes (et
toute autre documentation afférent à la vente) émises par
SIMFER S.A. à ses clients directs. Le prix de vente
pourra être ajusté afin d'exclure les coûts figurant au
paragraphe "Evaluation: charges déductibles".

La prime payée au titre d'une option sur le minerai de fer
ne sera comprise dans la valeur FOB soumise à la Taxe
Minière qu'au moment où l'option sera effectivement
exercée. Les paiements effectués en vertu d’un contrat
d’instrument financier dérivé ne seront pas soumis à la
Taxe Minière. Un contrat d’instrument financier dérivé
désigne un contrat de vente qui ne donne pas lieu à la
livraison physique du minerai.

Dans le cas où un prix provisoire aurait été fixé au
moment de la vente, SIMFER SA règlera la taxe minière
sur la base de ce prix. En cas de prix final supérieur au
prix provisoire, SIMFER S.A. versera le supplément de
taxe minière comme si la vente était intervenue le jour où
l'augmentation de prix a été connue. Dans le cas où le
prix définitif est inférieur au prix provisoire, SIMFER
S.A. bénéficiera d’un crédit imputable sur la taxe minière
exigible au titre de la prochaine déclaration de taxe
minière.

Evaluation: charges déductibles :

En cas de vente CIF ou pour toute autré vente postérieure
à la mise à FOB (définition INCOTERMS CCI de 2000),
SIMFER S.A. pourra déduire du prix de vente la quote-
part du prix ainsi que l’ensemble des coûts, frais et
charges réglés par le vendeu à raison de toute opération
où augmentation de valeur postérieure à la mise à FOB.

Sera notamment déductible en cas de vente CIF, le coût
du fret et de l'Assurance.

Déclarstion et Paiement de la Taxe Minière à l'Etat
guinéen

Le fait générateur de la taxe minière est constitué par
l'opération de chargement du minerai sur le navire (mise
à FOB). Les exportations réalisées au titre d’un mois
donné et assujetties à la taxe minière feront l’objet
d’une déclaration avant le dernier jour du mois qui suit.
La date limite d’exigibilité de la taxe minière est fixée au
quinze du mois qui suit la déclaration.

La Taxe Minière sera payée à l'Etat guinéen en Dollars
US ou toute autre devise acceptable par la Banque

The market value of the product shall be the sale price
agreed with both third party and related party customers.
This sale price shall be evidenced by the underlying
sales invoices (and other sales documentation including
without limitation credit notes,) issued by SIMFER S.A.
to its immediate customer. The sale price will be
adjusted to exclude the costs outlined below under the.
paragraph entitled ‘Valuation: allowable deductions”,
Premiums paid in respect of an option on the ironvre
should only be included in the FOB value assessable to
mining tax, where the option is in fact exeftised. No
payments made under financial derivative ecutracts shall
be subject to Royalty / Mining TeX A financial
derivative contract shall be defined as a sale contract
which does not result in physical c5e-delivery.

Where provisional prices @üly are agreed at the time of
sale or for whatevez reason, adjustments are
subsequently made t@. invoiced prices, any retrospective
adjustments to thèse prices that are either invoiced or
credit noted afet Royalty / Mining Tax has been paid in
relation to_iñe original sale, should be included in the
Royalty #-Mining Tax return corresponding to the date
any rétrospective adjustment is invoiced or credit noted
to SIMFER S.A.’s customer. On this basis, where an
icreasing price adjustment is retrospectively made, no
penalties or assessments may be made in respect of the
original Royalty / Mining Tax payments made,

Valuation: Allowable Deductions:

In the event of a CIF sale, or for any sale subsequent to
the FOB setting up (CC INCOTERMS 2000
definitions), SIMFER S.A. shall deduct from the sale
price the percentage of the price as well as all costs,
expenses and charges paid by the buyer with regard to
any operation or value increase subsequent to the FOB
setting up.

Shall notably be deductible in case of CIF sale, freight
and insurance costs.

Payment of Royalty / Mining Tax to the Government of
Guinea

The Royalty / Mining Tax obligating event is constituted
by the loading of ore onto the carrier (FOB setting up).
Exports carried out during a given month and subject to
Royalty / Mining Tax shall be the subject of a
declaration before the last day of the following month.
The deadline for the Royalty / Mining tax to be payable
is fixed on the fifteenth day of the month following this
declaration.

Royalty / Mining Tax payments due to the Guinean
government may be made in USD or alternative foreign

“tip A0129260072v1 120144563  22.5.2014

he
Simandou Convention BOT

Centrale Guinéenne et conformément au contrat de vente.
Dispositions diverses :

En cas de vente du minerai de fer à une société affiliée ou
à un tiers avant le départ de la marchandise de Guinée à
l'export, le minerai ne sera imposable qu'une seule fois au
niveau de SIMFER S.A. Aucune redevance ou taxe
minière supplémentaire ne pourra être réclamée à
quiconque à raison d’une quelcongue transactions
ultérieures.

Les minéraux extraits utilisés comme spécimens et
échantillons ne sont pas assujettis à la Taxe Minière à
condition que ces minéraux ne soient pas vendus. Leur
régime est défini par les procédures administratives en
vigueur.

La Taxe Minière est déductible pour le calcul du bénéfice
imposable (en vertu de l’article 139 du Code Minier).

2.2.12 Participation de l’Etat (Article19 de la
Convention d'Origine et Article 22 de la Convention
de Base}

En application des dispositions de l'Article 32.2 de lo
Convention d'Origine et de l'Article 36.2 de-la
Convention de Base, il est précisé que L'achat d'actions
ordinaires de SIMFER S.A. ou des filiales par l'Etat
comme prévu à l'Article 19 de la Convention d'Origine et
à l'Article 22 de la Convention de Base (are i’acquisition
soit faite par achat d'actions existantes, souscription
d'actions nouvelles ou par tout aute mécanisme) ne
donnera pas lieu à une impositionde quelque nature que
ce soit, que ce soit au niveau d> SIMFER S.A., de ses
filiales ou de ses actionnaires:

2.2.13 Taxe sur la Valeur Ajoutée

currency of sale (per the sale contract).
Other Royalty / Mining Tax Provisions:

Where iron ore is sold to either a company related to
SIMFER S.A., or a third party customer prior to the
removal of the ore for export from Guinea, the ore shall
be taxed once only. On the basis that SIMFER S.A. avi
accounts for the Royalty / Mining Tax payable o the
Government of Guinea in relation to its firs sale, no
further Royalty / Mining Tax payments-vrill become
due by either SIMFER S.A., a related coinpany or third
party company, which later acquires the‘ôre.

Minerals extracted for use as specimens and samples are
not subject to Royalty / Miniug Taxes if the extracted
minerals are not for sale. Their status is governed by the
applicable administrative procedure applicable.

Royalty / Mining Tax may be deducted for calculation
of taxable prétits (per article 139 of the Mining Code)

2.2.12 State Participation (Original Convention

Article 19 and Basic Convention Article 22)

In accordance with the intention of Original Convention
Article 32.2 and Basic Convention Article 36.2 it is
recognised that the acquisition of equity in SIMFER S.A
by the State as detailed in Original Convention
Article 19 and Basic Convention Article 22 (whether the
acquisition be through a purchase of existing equity,
subscription of new equity or any other mechanism)
shall not give rise to tax liabilities of any nature, be they
direct or indirect taxes, to cither SIMFER S.A, its
affiliates or shareholders.

2.2.13 Value Added Tax

Les dispositions de l'Article 24.8 de la Convention
d'Origine, de l'Article 28(h) de la Convention de Base et
des Arücles 30(h) et 30(i) de la Convention BOT seront
pleinement applicable à la phase d'exploitation
conformément à la section 2.1.8 de la présente Annexe
Fiscale.

2.2.14 Retenue à la source sur les intérêts

Original Convention Article 24.8, Basic Convention
Article 28(h} and BOT Convention Articles 30(h} and
30() shall apply to the exploitation phase as per
section 2.1.8 of this Tax Annex.

2.2.14 Withholding Tax on interest

Il est rappelé que la Convention d'Origine, la Convention
de Base et la Convention BOT ne requièrent pas que
SIMFER S.A. opère une retenue à la source sur les
paiements d'intérêts. Le paiement par SIMFER S.A.
d'intérêts à une entité non établie en Guinée sera exonéré

ip AO120260078v1 12044568  22.5.2014

It is acknowledged that the Original Convention, Basic
Convention and BOT Convention do not require
SIMFER S.A. to withhold tax on interest payments. À
payment of interest to an entity not registered in Guinea
shall be exempted from tax of any kind in Guinea, both

2

%
Simandou Convention BOT

de tout impôt de quelle que nature que ce soit en Guinée,
tant au niveau du débiteur qu’à celui du créancier.

at the level of the debtor and of the creditor.

3. REGIME DOUANIER 3 CUSTOMS REGIME

3.1 Droits de douane et prélèvements similaires 3.1 Customs Duties and Similar Levies

3.1.1 Droits de douane et droits d’entrée 3.1.1  Duties and entry taxes

Afin de bénéficier des exonérations douanières In order to benefit from the(Customs exemptions

applicables au Projet et prévues aux Articles 26, 27 et 28
de la Convention d'Origine, aux Articles 30, 31 et 32 de
la Convention de Base et aux Articles 32, 33 et 34 de la
Convention BOT, SIMFER S.A., doit transmettre à la fois
au CPDM et au Bureau des Douanes, une liste indicative
des éléments à importer. Ces listes sont révisables
périodiquement par SIMFER S.A., ses filiales et
contractants, pour refléter les changements dans les
besoins du Projet.

3.12 Admission temporaire durant la phase
d’exploration et de prospection et la phase de
construction et d'extension OÙ

Les biens importés soit durant la phase d’expletätion et

de prospection soit durant la phase de construction et

d'extension sous le régime de l’admissiat temporaire,
seront exonérés des droits de douane penéant la durée de

vie du Projet. A la fin de cette durée, ï ï

temporairement devront être réexpert

En cas de vente d’un bien, importé en République de
Guinée sous le régime? de l'admission temporaire, le
propriétaire de ce bien est redevable de tons les droits et
taxes établis par ls’ service des douanes. L’assiette de ces
droits et taxe& sera diminuée de la valeur résiduelle
{valeur netté comptable) du bien à la date de vente du
bien. Ceïté-disposition est également applicable aux biens
importés dans le cadre des sections 3.1.3 à 3.1.7 de la
présente Annexe Fiscale.

3.1.3 Effets personnels

Conformément à l'Article 155 du Code Minier de 1995,
les effets personnels importés par les employés de
SIMFER S.A. et ses contractants directs sont exonérés
des droits de douane durant la vie du Projet. En cas de
revente en République de Guinée, des droits seront dus
conformément à la législation en vigueur et comme

applicable to the project as-&rovided for by Original
Convention Articles 26, 27. end 28, Basic Convention
Articles 30, 31 and 32 and BOT Convention Articles 32,
33 and 34, SIMFER‘Æ.A. must transmit to both the
CPDM and Department of Customs an indicative list of
items to be imorted. These lists shall be revised
periodically -0y SIMFER S.A., its affiliaes and
contractors io reflect changes in Project needs.

3:12  Temporary Admission during the
exploration and study activities stage and

construction and extension activities stage

Items imported during either the Exploration and Study
Activities Stage or Construction and Extension
Activities Stage using the temporary admission
procedures shall be exempt from Customs duties
throughout the life of the Project. At the end of the life
of the Project, these articles admitted temporarilÿy must
be re-exported.

In the event of the sale of an item imported into the
Republic of Guinea using the temporary admission
procedure, the owner of the imported items is liable for
all duties and taxes assessed by the Customs Service.
The valuation base for calculating duties and taxes will
be reduced 10 the residual value (accounting value) of
the asset at the date of the resale. This provision also
applies to items imported in accordance with
sections 3.1.3 to 3.1.7 of this Tax Annex.

3.1.3 Individual belongings

In accordance with article 155 of the Mining Code of
1995, personal effects imported by employees of
SIMFER S.A. and direct contractors are exempt from
customs duty for the life of the Project. In the event of
resale in Republic of Guinea, duty will be paid in
accordance with prevailing legislation and as indicated

ap A0129260073v1 1201445639  22.5.2014

page (218)

S
Simandou Convention BOT

indiqué à la section 3.1.2 de la présente Annexe Fiscale.

3.1.4 Franchise douanière : Phase d’Exploration

En vertu de l’Article 26.2 de la Convention d'Origine,
l'Article 30.2 de la Convention de Base, et l'Article 32.2
de la Convention BOT, les biens comprenant des
fournitures destinées à être utilisées dans le Projet et les
pièces détachées nécessaires pour le fonctionnement de
l'installation et des équipements professionnels, ne seront
assujettis à aucun frais, droits ou taxes d’importation. IL
n’est pas nécessaire d'importer ces biens sous le régime
de l'admission temporaire pour bénéficier de cette
franchise pendant la période d'exploration et de
prospection.

3.15 Phases de construction et d’expansion

(extension et renouvellement)

Conformément à l'Article 27.1 de la Convention
d'Origine, l'Article 31.1 de la Convention de Base et
l'Article 33.1 de la Convention BOT, la taxe
d'enregistrement en douane de 0.5% de la valeur CAF
des biens importés est plafonnée à 20 millions de dollars.
Ce plafond de 20 millions de dollars s'applique à tous les
biens importés pendant la phase de construction et
d'expansion. Dès que la valeur totale de toutes les
importations effectuées durant la phase de corsruction
et d'expansion excèdera 20 millions de dollars, les
importations additionnelles ne seront plus soumises au
droit d'enregistrement.

A l'Article 27.2 de la Convention Origine, la référence

aux termes « admission temporaire » est une référence à
T’Article 26.1 et non pas à l’Article 28.1

3.1.6 __ Phase de réhabilitation des sites

in section 3.1.2 of this Tax Annex.

3.14 Customs Relief: Exploration and

Prospecting phase

Per Original Convention Article 26.2, Basic Convention
Article 30.2 and BOT Convention Article 32.2, ite
including supplies to be used in the project and-spare
parts necessary for the operation of the professional
plant and equipment, will not be subject to-4%y import
fees, duties or taxes. Ït is not necessary td import these
items under the temporary admission 1£3ime to benefit
from this Customs relief during the period of exploration
and study activities.

S

3.1.5 Construction and Expansion (Extension and

In accordsice with Original Convention Article 27.1,
Basic Cunvention Article 31.1 and BOT Convention
Articie 33.1, registration tax of 0.5% of the CIF value of
the imported goods is capped at 20 million dollars. This
xp of 20 million dollars applies to all goods imported
during the Construction and Expansion phase. Once the
total value of all imports made during the Construction
and Expansion phase exceeds 20 million dollars,
additional imports will not be subject to registration
duty.

At Article 27.2 of the Original Convention, the reference
to the temporary admission terms should read Article
26.1 and NOT Article 28.1.

3.16  Rehabilitation sites phase

La section "3.1.5 de la présente Annexe Fiscale
s'appliquent également aux opérations de fermeture de
mines #t de remise en état des sites.

4.57 Opérations de transformation du minerai
(Article 29 de la Convention d'Origine et
Article 33 de la Convention de Base)

Le régime de ces opérations est régi par l’Articie 29 de la
Convention d'Origine et l'Article 33 de la Convention de
Base.

Section 3.1.5 of this Tax Annex also applies to mine
enclosure and site rehabilitation

3.17.  Ore transformation operations (Original

Convention Article 29, Basic Convention Article 33)

The regime of those operations is provided by Original
Convention Article 29 and Basic Convention Article 33.

bip A0129260073v1 1201446583  22.5.2014

F L Es
Simandou Convention BOT

3.18 Application durant toute la durée de vie de la
mine

3.18 AI Life of Mine Phases

SIMFER S.A. bénéficie de l'exonération de TVA au titre
de l’ensemble des acquisitions utilisées directement dans
le cadre du Projet au cours de toutes les phases de la vie
de la mine. Cette exonération de TVA n'expire qu’à la
fin du Projet et s’applique indépendamment de l’émission
par SIMFER S.A. des attestations d'exonération de TVA.

Le Gouvernement guinéen pourra, par courrier, autoriser
SIMFER S.A. à appliquer l’exonération de TVA aux
acquisitions utilisées pour le Projet. Un tel courrier devra
être interprété comme permettant à SIMFER S.A.
d'appliquer l'exonération de TVA sans qu'il soit
nécessaire d’émettre les attestations d’exonération de
TVA. Si le courrier du Gouvernement guinéen spécifie
une période limitée dans le temps d’application du
régime d'exonération, SIMFER S.A. continuera de
bénéficier de l'exonération de TVA sur ses acquisitions
au cours d’une période transitoire après l'expiration de la
période spécifiée, mais avant la lettre de renouvellement
de cette période spécifique d'exonération. Au cours de la
période transitoire, aucune attestation d'exonération de
TVA ne devra être émise par SIMFER S.A., à moins que
le Gouvernement guinéen ne produise une notification
écrite avant l’expiration de la période d’exonération
décrite dans le courrier selon laquelle, à compter 4€
l'expiration de la période, lexonération de TVA sera
soumise au régime des attestations d'exonération.

4. STABILISATION DU REGIME FISCALE
ET DOUANIER

SIMFER S.A. is entitled to VAT exemption on all
purchases directly used in the Project during all life of
mine phases. This right to VAT exemption expires as
and when the Project terminates and applies regardleis
of whether VAT exemption certificates are issucd by
SIMFER S.A..

The Government of Guinea may issue a letter
authorising SIMFER S.A. to apply the-VAT exemption
to purchases that it uses for the Projeci. Any such letter
must be interpreted as allowing SAMFER S.A. to apply
the VAT exemption withowé, the need for VAT
exemption certificates to be issued. If the letter from the
Government of Guinea specifies a time period over
which this VAT exemttion regime applies, SIMFER
S.A. shall continue to be entitled to VAT exemption on
its purchases in el interim period after the expiry of
this time penoï, but prior to the issue of a letter
renewing tits special VAT exemption period. During
the interim period, no VAT exemption certificates need
to betissued by SIMFER S.A., unless the Government of
Guinea provides written notice to SIMFER S.A. prior to
the’ expiry of the VAT exemption period stated in the
letter, that upon expiry of this period, the VAT
exemption will be administered using the VAT
exemption certificate regime.

4 STABILISATION OF THE TAX AND
CUSTOMS REGIME

41 Stabilisation du régime fscal et douanier

(Article 30 de la Coxvention d'Origine,
Article 34 de la Convention de Base et Article 35 de la
Convention de Base)

La stabilisation prévue à l'Article 30 de la Convention

d'Origine, l'Article 54 de la Convention de Base et
l'Article 35 deà Convention BOT s’applique également
à toutes les-sociétés affiliées à SIMFER S.A. incluant
toute société créée pour les infrastructures et opérations
de transport et portuaires.

La-stabilisation du régime en vigueur au jour de la
signature comprend toutes les dispositions législatives et
fiscales pertinentes (incluant mais n'étant pas limitées au
Code Général des Impôts et aux dispositions pertinentes
du Code Minier applicable au jour de la signature, etc.).
En outre, la stabilisation a aussi pour but de limiter le
taux des impôts applicable au titre de la Convention de
Base aux taux en vigueur au jour de sa signature. Sans
préjudice de ce droit à stabilisation, SIMFER S.A. pourra
bénéficier de tout avantage ou réduction de taux
conformément aux dispositions de l’Article 32.5 de la

4,1. Stabilisation of Tax and Customs Regime
(Original Convention Article 30, Basic Convention
Article 34 and BOT Convention Article 35)

The stabilisation provided under Original Convention
Article 30, Basic Convention Article 34 and BOT
Convention Article 35 applies to all SIMFER S.A.
affiliates, including any entities created for the purposes
of the transport and port infrastructure and operation.

Stabilisation of the regime in force on the day of signing
includes all relevant fiscal law (including but not limited
to the Tax Code and relevant sections of the Mining
Code applicable as at the day of signing). Further,
stabilisation is also intended to restrict the rates of taxes
allowed under the Basic Convention to the rates in force
on the day of signing. Such stabilisation does not,
however, prevent any benefit being received from a
reduction in rates as contemplated under Original
Convention Article 32,5, Basic Convention Article 36.3
and BOT Convention Article 37.3.

tp A0120260078V1 1201445638  22.5.2014
Simandou Convention BOT

Convention d'Origine, l'Article 36.3 de la Convention de
Base et l'Article 37.3 de la Convention BOT.

L’Article 30 de la Convention d'Origine se réfère à une
période de stabilisation prévue par l'Article 4.2". Il est
précisé que l’article 4.2 dispose que la Concession sera
octroyée pour une période de 25 ans à l’issue de laquelle
elle sera renouvelée pour une nouvelle période de 25 ans
«soit un total de 50 ans». L'Article 4.2 prévoit
également qu'à l'issue de ces deux périodes, la
concession pourra être renouvelée pour de nouvelles
périodes conformément au Code minier, sous réserve
que, pour chaque période, SIMFER $.A. ait respecté les
engagements fondamentaux qu'elle a souscrits dans le
cadre de la Convention de Base, Voir également les
Articles 6(c) et 34 de la Convention de Base.

42. Dispositions plus favorables (Article 32.3 de
la Convention d'Origine, Article 36.3 de la
Convention de Base et Article 37.3 de la Convention
BOT)

Aux fins de l’Article 32.3 de la Convention de Base,
«activité similaire » signifie d’une nature similaire à
l'activité minière, de transport, ou encore d'activité
portuaire ou liée aux infrastructures.

Article 30 of the Original Convention makes reference
to stabilisation existing for “the time periods set out in
Article 4.2". It is noted that Article 4.2 states that the
Concession will granted for a period of 25 years after
which it will be renewed for a further 25 years “giviaga
total of 50 years”. Article 4.2 also makes reference to
subsequent renewals being in accordance will the
applicable provisions of the Mining Code.[See also
Articles 6(c) and 34 of the Basic Conventic:

42. More favourahi® provisions (Original
Convention Article 34.3, Basic Convention

Ârticle 36.3 and BOT Convention Article 37.3)

For the purposes of article 32.3 of the Basic Convention
“similar agtivity” means of a nature similar to mining,
transport-port or infrastructure related activities.

ip A0120260073vt 1201449003  22.5.2014

page (222)

LS

Ÿ
Simandou Convention BOT

AMENDEMENTS ET ADJONCTIONS A L'ANNEXE FISCALE DE 2011

/

AMENDMENTS AND ADDITIONS TO THE 2011 TAX ANNEX

ETANT PRÉALABLEMENT RAPPELÉ QUE :

PRELIMINARY STATEMENT :

Simfer S.A. a conclu avec l'Etat Guinéen le 26 novembre 2002
une Convention d'Origine pour la recherche et l’exploitation de
minerai de fer dans le massif de Simandou (le «Projet
Simandou »), cette convention a été ratifiée par une loi en date
du 3 février 2003 (la «Convention de Base ») en conformité
avec l’article 11 du Code Minier; ainsi que le 22 avril 2011, un
Accord Transactionnel et son Annexe Fiscale (Partie L),

Des ateliers fiscaux et douaniers, dont les conclusions sont
reflétées dans les Amendements et Adjonctions, ont été tenues à
Conakry les 17 Novembre 2011, 15 et 16 Février 2012, 21 et 22
mars 2012, ainsi que les 30 et 31 mai 2012,

L'Etat, Rio Tinto, Chalco, Imtemational Finance Corporation,
Simfer S.A. et Rio Tinto Mining and Exploration Lid ont signé
le 16 août 2013 une lettre d'intention qui confirme que les
régimes juridique et fiscal ct des clauses de stabilisation
figurant dans la Convention d'Origine et l'Accord
Transactionnel de 2011 constituent ensemble la base pour le
développement du Projet Simandou,

Des réunions du Groupe de Travail Fiscalité se sont tenues à
Conakry les 28 et 29 Octobre 2013 et du 13 au 15 Janvier 2014
dans le cadre des ateliers de coordination pour le Projet
Simandou, ainsi que les 31 janvier, 4 février et 12 mars 2014
dans Le cadre de l’Equipe travaux préliminaires à la ratification
du Cadre d’Investissement Simandou {ADT),

La version révisée des dispositions fiscales et deüautières
contenues dans la Convention de Base (Conventionde Base) et
dans la Convention BOT ainsi que la version) révisée de
l'Annexe Fiscale font partie du Cadre d'investissement
Simandou.

LES PARTIES ONT CONVENU CF QUI SUIT :

Pour les besoins des Amendements et Adjonctions, toute
référence à Simfer S.A) doit être interprétée comme une
référence à Simfer S.A., au Propriétaire des Infrastructures, à
l'Exploitant des Infrastructures et à leurs Affiliées respectives.

Les termes et expressions utilisés dans la présente version
révisée de i’Annexe Fiscale ont les significations contenues
dans la Cénvention de Base et dans la Convention BOT à moins
que Jeccontexte ne requière qu'il leur soit donné un autre sens.

1: _ TRANSPARENCE EN MATIERE FISCALE ET GOUVERNANCE :

Whereas Simfer S.A. has entercd on the 26 November 2002
into the Original Convention with the State for the research
and exploitation of iron ore in the Simandou mountait: fange
{the “Simandou Project”) which was ratified by a Lay dated 3
February 2003 pursuant to article 11 of the Guirean Mining
Code and on April 22, 2012 the Settlement Agféèment and its
Tax Annnex (Part I),

Considering the working sessions of the Customs and Tax sub-
committee of which conclusions, ae reflected in the
Amendments and Additions that met in Conakry on November
17, 2011, the 15 and 16 February 2012, tbe 21 and 22 March
2012, and the 30 and 31 March 2012,

The State, Rio Tints, Chalco, International Finance
Corporation, SimferC5.A. and Rio Tino Mining and
Exploration Ltd havé/signed on August 16, 2013 a letter of
intent which cordrms that the legal and tax regime as well as
the stabilizafon clauses provided for in the Original
Convention änd the 2011 Settlement Agreement constitute the
basis for ie development of the Simandou Project,

Corsidering the meetings of the Tax Workgroup that met in
Ceriakry on 28 and 29 of October 2013, and 13 to 15 January
2014 in the context of the coordination workshops for the
Simandou Project, as well as the January 31°, February 4" and
March 12% in the context of the works of the Simandou
Investment Framework (Agreement Delivery Team, ADT),

The revised versions of the tax and customs provisions
contained in the Basic Convention and BOT Convention as
well as the revised version of the Tax Annex form part of the
Simandou Investment Framework.

THE PARTIES HAVE AGREED WHAT FOLLOWS:

For the purposes of the Amendments and Additions, any
reference to Simfer S.A. and its Affiliates shall be construed as
a reference to Simfer S.A., the Infrastructure Owner, the
Infrastructure Operator and their respective Affiliates.

The terms and expressions used in this revised version of the
Tax Annex have the meaning contained in the Basic
Convention and BOT Convention unless the context provides
otherwise,

1. TAX TRANSPARENCY AND GOVERNANCE :

Simfer S.A. poursuit une stratégie fiscale qui est par principe
transparente ct durable. Simfer S.A. a mis en place des
principes de gouvernance de sa stratégie fiscale qui ont été
revus et approuvés par le conseil d'Administration de Rio
Tinto.

Ces principes incluent les principes suivants :

Simfer S.A. pursues à tax strategy that is principled,
transparent and sustainable in the long term. Simfer S.A. has
established principles governing its tax strategy which have
been reviewed and approved by Rio Tinto board of directors.
These include the following key points:

a) À tax strategy that is aligned with Simfer S.A. and Rio Tinto

bep AO120260078v1 1201445688  22.5.2014
Simandou Convention BOT

a) Une stratégie fiscale qui est alignéc sur les impératifs de
gestion de Simfer $.A. et de Rio Tinto et en conformité avec le
code de conduite mondial : « Notre approche ».

b) L'engagement de se conformer aux obligations statutaires et
déclaratives et la transparence avec les autorités fiscales.

c) La maintenance de procédures documentées en matière de
gestion des risques, et la réalisation d'analyse détaillé de
risques avant la mise en place d’une planification fiscale.

d) Des relations courtoises avec les administrations fiscales, et
de considérer avec discernement les conséquences négatives
d’une planification fiscale pour la réputation de Simfer S.A. et
de Rio Tinto.

e) La gestion des affaires fiscales d’une manière proactive qui
vise à maximiser la valeur aux actionnaires dans le respect des
lois applicables

business strategy and conforms with Rio Tinto global code of
business conduct, “The Way We Work”.

b) Commitment to ensure full compliance with all statutory
obligations, and full disclosure to the applicable fiscal
authority.

c) Maintenance of documented policies and procedures in
relation to tax risk management and completion of thorongh
risk assessments before entering into any tax planning strategy

d) Sustaining good relations with the applicable {#scal
authority, and actively considering the implications ©f tax
planning for the wider corporate reputation of SimferS.A. and
Rio Tinto.

€) Management of tax affairs in a pro-active r2nner that seeks
to maximise shareholder value, while operating in accordance
with applicable law.

bip A0129280078v1 1201445635  22.5.2014

#
Simandou Convention BOT

2. TAXE SUR LA VALEUR AJOUTÉE (« TVA ») :

2. VALUE ADDED TAX (« VAT»):

2.1. PROCEDURE D'EXONERATION DE TVA :

Cette section clarifie le principe de l’exonération de TVA de
l'Article 28(h) de la Convention de Base et des Articles 30(h) et
30() de ia Convention BOT portant sur |’ Achat de biens et de
services en Guinée par Simfer S.A., ses Affiliés, Contractants
Exclusifs et Sous-Contractants Exclusifs,

Les Sous-traitants Exclusifs et Sous-sous-traitants Bxclusifs
seront considérés comme « Bxclusifs » au sens de l'Article
28(h) de la Convention de Base et des Articles 30(h) et 30(i) de
la Convention BOT lorsque ;

a) Une entité légale aura été établie en Guinée, et

b) L'activité de cette entité sera entièrement dédiée à
Simfer S.A. ou affiliées pour le Projet Simandou,
et

c) Les revenus de l’entité legale seront obtenus en
contrepartie de prestations rendues pour le Projet
Simandou.

Un document à buts statistiques, mentionnant le montant de la
TVA qui a été exonéré sera systématiquement joint à la facture
Commerciale remise à Simfer S.A. ou Affilié par le Sous-
Traitant Direct. La TVA ne sera pas facturée selon le principe
de l'Article 28(h) de la Convention de Base et des Articles
30h) et 30()de la Convention BOT.

La facture commerciale adressée à Simfer S.A. ou Affiliés
portera la mention:

« Dispensé de TVA selon l'Article 28(h) de la Convention dé
Base conclue entre l'Etat Guinéen et Simfer SA. et promalguée
en droit guinéen par la loi du fe] et les Articles 30(h) «x 30{i) de
la Convention BOT conclue entre l'Etat guinéen et\Simfer SA.
et promulguée en droit guinéen par la loi du [e].}s

Le document pour l’information statistique en matière de TVA
sera utilisé par l’Etat à buts statistiques pour déterminer les
montants de l'exonération de TVA dort aura bénéficié le Projet
Simandou.

La même procédure que celle prévue ci-dessus s’appliquera en
tous points aux transactions eñtre les Sous-traitants Exclusifs et
leurs propres Sous-Traitan(s Exclusifs,

Les Sous-traitants Exclasifs devront remettre trimestriellement
à Simfer S.A. une copie des factures de leurs propres Sous-
traitants Exclusif ainsi que du document statistique TVA.

Simfer S.A:dévra soumettre:

“Soumettre trimestriellement à l Administration Fiscale un
rapport détaillant les exonérations de TVA obtenues par
ses Affiliés, ses Sous-traitants Exclusifs, ct leurs Sous-
sous-traitants Exclusifs, et

“ la copie des factures commerciales et des documents
statistiques TVA y afférents à l'Administration
Fiscale avec les informations suivantes: nom, forme
légale, résidence fiscale, nature et description des services
facturés, date de signature du contrat, période de
réalisation des travaux, valeur ainsi que la référence du
contrat.

L’Administration fiscale créera un programme de conformité
dédié pour s'assurer de la bonne gouvernance dans

2.1. VAT EXEMPTION PROCESS :

This section deals with the VAT Exemption provided under
Article 28(h) of the Basic Convention and Articles 30(h) and
30(i) of the BOT Convention covering the purchase of tangible
goods and services in Guinea by Simfer S.A. or its Affiliates,
Exclusive-Contractor or their Exclusive-Sub-Contractor.

Exclusive-Contractor and Exclusive-Sub-Contracter. are
respectively considered “Exclusive” within the méaning of
Article 28(h) of the Basic Convention and Artictes 30(h) and
30() of the BOT Convention provided that:

2) A dedicated legal entity is setup i\ Guinea; and

b) Such a legal entity operates onc-hundred (100) per
cent solely for Simfer S>A “or its Affiliates in
fulfillment of the Simandou Project; and

c) Associated revenue sffeams for the legal entity are
derived for the purgüses of the Simandou Project.

À VAT Statistical documetit must accompany the commercial
invoice issued to Simféé SA. or its Affiliates by the Exclusive-
Contractor. The sorminercial invoice is used by Simfer S.A. or
its Affiliates to r#init payment for the goods and services to the
Exclusive-Contractor purchased in Guinea, but VAT is not
Chargeable-hy the Exclusive-Contractor in accordance with the
application of Article 28(h) of the Basic Convention and
Articles 30(h) and 30) of the BOT Convention.

The commercial invoice issued to Simfer S.A. or its Affiliates
inust include the following statement :

“Guinea VAT is exempt in accordance with Article 28(h) of the
Basic Convention entered into between the Republic of Guinea
and Simfer SA. and promulgated into Guinea Law by law
dated [°] and Articles 30(h) and 30(i) of the BOT Convention
entered into between the Republic of Guinea and Simfer SA.
and promulgated into Guinea Law by law dated je]

The VAT Statistical document is used by the State to
determine the amount of VAT Exemption contributed to the
Simandou Project.

The same VAT Exemption and process as above mentioned
will apply equally for transactions between Exclusive-
Contractor and Exclusive-Sub-Contractor.

Exclusive-Contractor shall submit a copy of the Exclusive-
Sub-Contractor commercial invoice and VAT Statistical
document to Simfer $.A. on a quarterly basis.

Simfer S.A., shall submit:

"À repart to the Tax Authorities on à quarterly basis
detailing application of the VAT Exemption (including
Affiliates, Exclusive-Contractor and  Exclusive-Sub-
Contractor); and

" Provide the Tax Authority with a list of the Exclusive-
Contractor including the following information: name,
legal form and fiscal residence; nature and description of
the services supplied; date of contract signature;
execution period of the work; and value of the contract
and contract reference,

The Tax Authorities will create a dedicated governance
assurance program for the VAT Exemption accounting and
administration process.

A 1201446563 22.5.2014

Simandou Convention BOT

T’administration et la comptabilité de l’exonération de TVA.

Avec le support des administrations inter-gouvernementales ou
multilatérales, l'Etat et Simfer S.A développeront un
programme d'audit indépendant de la chaine logistique pour
identifier les fraudes éventuelles sur une périodicité à
déterminer (semestrielle). Cette revue s’assurera que les parties
prenantes au Projet Simandou, y compris les autorités fiscales
et Simfer S.A. seront en conformité avec les procédures agrées
par le moyen des Amendements et Adjonctions et garanties par
les Accords Simandou.

{Note : Ce point est soulevé pour adresser le risque d'abus de
l'exonération de TVA]

2.2. PROCEDURE DE REMBOURSEMENT DE TVA :

Les Sous-traitants et les Sous-sous-traitants non exclusifs
devront facturer la TVA à Simfer S.A., Affiliés, Sous-traitants
Exclusifs, et Sous-sous-traitants Exclusifs aux taux applicable
en Guinée.

En conformité avec l’Article 28(h) de la Convention de Base,
Simfer S.A., les Affiliés, les Sous-traitants Exclusifs el Sous-
sous-traitants Exclusifs sont autorisés à demander le
remboursement des crédits de TVA versés aux Sous-traitants
non exclusifs à l'exception de la TVA payée au titre des
services, équipements et possessions destinés à l'usage exclusif
des employés.

Simfer S.A. Affiliés, Sous-traitants Exclusifs, Sous-sous-
traitants Exclusifs doivent se soumettre aux obligations
déclaratives mensuelles prévues par les procédures de
l'Administration Fiscale.

L'Etat s'engage à :
a. Remettre le remboursement des crédits de TVA à
Simfer S.A., Affiliés, Sous-traitants Exciusifs, et ses
Sous-sous-traitants Exclusifs dans lef,60 (soixante)
jours qui suivent la soumission dé a déclaration de
TVA,
b. Les crédits de TVA remboursables devront être remis
dans les comptes bancairés/respectifs de Simfer S.A.,
Affiliés, Sous-traitants Exclusifs et Sous-sous-
traitants Exclusifs ; ct

c Mettre en pla une procédure automatisée de
validation des crédits de TVA dans le contexte de la
mise en place de la procédure de remboursement à 60
{soixanie) jours.

ip AGT28260078v1 1201448635 22.59.2014

With the assistance of  intergovernmental/multilateral
institutions, the State and Simfer S.A. to develop a program for
an independent third party Lo audit the (VAT Exemption)
supply chain to identify any potential for fraud on a periodic
basis (bi-annual). This review will also ensure all applicable
Simandou Project stakeholders including the Tax Authority
and Simfer $.A are aligned with the agreed processes included
by the Amendments and Additions and covered by the
Simandou Agreements.

{Note: This point is raised to address risks of potential abuse
ofthe VAT exemption]

2.2. VAT REFUND PROCEDURE :

Non-Exclusive-Contractor and Non-Exclusive: Sub-Contractor
must charge VAT to Simfer S.A., Affiiates, Exclusive
Contractor and Exclusive-Sub-Contracts* ei the applicable rate
in Guinea.

In accordance with Article 28(b)/vf the Basic Convention,
Simfer S.A., Affiliates, Exclusive-Contractor and Exclusive-
Sub-Contractor are permitted-to claim VAT charged by the
Non-Exclusive-Contractor and Non-Exclusive-Sub-Contractor,
but with the excepticfof VAT charged on equipment and
belongings intendèf” exclusively for personal use by
employees.

Simfer S.Ac ffiliates, Exclusive-Contractor and Exclusive-
Sub-Contractor are to submit a monthly VAT refund
application to the Tax Authority.

The State commits to :

2. Remit VAT refund to Simfer S.A, Affiliates,
Exclusive-Contractor and Bxclusive-Sub-Contractor
within sixty (60) calendar days from the month the
VAT refund application was submitted;

b. Any applicable VAT refund will be paid by the State
directly into the bank account of Simfer S.A.,
Affiliates, Exclusive-Contractor and Exclusive-Sub-
Contractor, and

c. Undertakes automated (not manual) validation steps
as part of the (sixty) 60 days VAT refund process.

ÿ

page (226)

Fr
Simandou Convention BOT

3.__ CREDIT D’INVESTISSEMENT DE 5% :

3. INVESTMENT CREDIT OF 5% :

Sans préjudice des dispositions de l’Article 29.1(f) de la
Convention de Base et de FArticle 31.1.(9 de la Convention
BOT, les investissements réalisés en Guinée donnent lieu à
crédit d'impôt qui s’impute à concurrence d’un montant qui ne
peut être supérieur ou inférieur à cinq (5) pourcents du montant
de l'investissement réalisé selon la règle établie à la section
2.2.7. de l'Annexe Fiscale de 2011 seulement dans l’entreprise
ayant réalisé l'investissement.

L'entreprise ayant réalisé cet investissement bénéficiera
définitivement de ce crédit d'impôt si elle conserve l'actif ayant
été généré par cet investissement pendant un délai d'au moins
cinq ans après son acquisition ou pendant la durée d'utilisation
normale du bien. Si cette durée n'est pas respectée, le crédit
d'impôt préalablement octroyé devra être reversé au titre de
l'exercice au cours duquel la condition de durée n'est pas
respectée.

4. REGIME DES INSPECTIONS AVANT  EMBARQUEMENT
APPLICABLE AU PROJET :

Un programme de vérification des importations et d’inspections
avant embarquement a été mis en place pour une durée de cinq
(5) ans par un contrat avec le Bureau Veritas - BIVAC en date
du 31 Mars 2008. Ce programme prévoit des exemptions en
les annexes trois (3) et paragraphe seize (16) de l'annexe six (6)
lorsque les biens importes sont exonérés de TVA et de droits de
douane.

Alors que l’Etat consent à Simfer S.A. une exonération de TVA
et de droits à l’importation, les importations font l'objet d’une.
Inspection Avant Embarquement dont les critères sont(ies
suivants

a Pour les importations dont la valeur, FOB est
inférieure à US$ 1,100: exonération W’inspection
physique,

b. Pour les importations dont 14 valeur FOB est
supérieure à US$ 1,100. USD et inférieure à
US$3,300: inspection physique aléatoire par et au
choix de BV,

€. Pour les importations dont la valeur FOB est
supérieure à -US$3,000: inspection physique
systématique de l’ensemble des importations,
Les frais d'inspection $’élèvent à 0.65% de la valeur FOB de la
marchandise.

Simfer SA: et l'Etat reconnaissent que :

4 Au moment de la mise en place du programme, il
n'était pas possible pour l'Etat d'évaluer la
dimension et complexité du Projet Simandou et le
volume et la complexité des importations prévues en
Guinée,

b. En moyenne, un minimum de cent vingt (120) heures
ou cinq (5) jours ouvrables sont nécessaires à la
réalisation d’une inspection avant embarquement, ct

L'incapacité à optimiser et réduire les inspections
physiques avant embarquement vont probablement
se traduire par des ralentissements et retards
significatifs dans l'exécution des travaux nécessaires

bip AO128260078v1 1201446568  22.5.2014

Notwithstanding the Article 29.1(f) of the Basic Convention
and Article 31.1(f) of the BOT Convention, the investments in
Guinea shall resuit in a tax credit that amount to a maximum
and à minimum of five (5) percent of the investments
undertaken according to the principle of section 2.2.7. of the
2011 Tax Annex by the company that has made this
investment,

The company that has made the investment will benefit the
corresponding tax credit if it retain the corresponding a$set for
a length of time which is not less than five (S)C4ears or
corresponding to the minimum useful life of the-æset. If the
minimum holding period is not met, the tax Credit formerly
deducted shall be added back to the fiscal exercise of the year
when the minimum holding condition is rot met anymore.

4. PRE-SHIPMENT PHYSICAL iNSPECTIONS REGIME APPLICABLE
TO THE PROJECT

On 31 March 2008 thé’ State awarded BV the Pre Shipment
Inspection (PSI) Contrat, namely an exclusive five (5) year
contract to perform PSI. The Contract provides a specific
exemption cf PSI in appendix three (3) and paragraph sixteen
(16) of agpendix six (6) where goods are exonerated from
Customs Duty and import taxes including VAT by the State.

Despite the State providing Simfer S.A. with the VAT
Æxemption and Customs Duty Exemption on goods imported
into Guinea — all shipments are subject to PSI criteria as
determined by the Contract, namely:

a For imports where FOB value is below Dollar $1,100: full
exemption from PSI:
b. For imports where FOB value is over Dollar $1,100 and

below Dollar $3,300: random PSI as selected by BV:

c. For imports where FOB value is over Dollar $3,000:
systematic inspection, i.e. all (Simfer S.A.) shipments are
subject to PSE;

BV fee per inspection is 0.65% of the FOB shipment value,

Simfer S.A. and the State consider:

a. At the time the programme was established, it was not
possible for the State to evaluate the size and complexity
of the Simandou Project and quantum and complexity of

contemplated shipments into Guinea;

b. On average a minimum of one hundred and twenty (120)
hours / five (5) business days are required to perform a
single PSE and

Failure to reduce and streamline the current PSI imposed
on Simfer SA. will lead to significant shipping and
customs clearance delays which will severely impact the
schedule to implement the Simandou Project.

L ré “page (227)

CUT

A
Simandou Convention BOT

à la construction de la mine et des infrastructures
associées au Projet.

L’Etat et Simfer S.A. conviennent d’exonérer les importations
pour et pour sa durée le Projet Simandou d’inspections avant
embarquement de manière à permettre à Simfer S.A. la
réalisation du Projet Simandou dans le respect du calendrier du

Projet

Simandou et la préservation des intérêts économiques

aux investisseurs.
Simfer S.A. accepte :

a.

d.

De fournir à l’Administration Douanière la liste des
Contractants Exclusifs et les informations suivantes :
nom, forme légale, résidence fiscale, nature et
description des services facturés, date de signature du
contrat, période de réalisation des travaux, valeur
ainsi que la référence du contrat ;

De mettre en place un Programme de Sécurité de la
Chaine logistique et Douanière reprenant les besoins
de sécurité spécifiques pour la Projet Simandou en
conformité avec les autres programmes de sécurité
douanière et les principes de l'Organisation Mondiale
des Douanes — Le Cadre de Normes SAFE ;

Que le programme relatif à la sécurité de la chaine
d’approvisionnement soit partie des conditions
contractuelles des appels d’offres et de sélection des
soumissionnaires ;

De metire en place un processus selon lequel la
Direction Générale de Douanes recevra les détails des
manifestes des cargos destinés à être expédiés vers la
Guinée (« détails des expéditions ») pour les besoins
du Projet Simandou :

ile détail des expéditions sera utilisé par SimférS,A.
pour réconcilier le Cahier des Charges dans un
document électronique, Liste: Minière
Electronique détaillé dans la section 6.2 des
Amendements et Adjonctions, &i

üiSimfer S.A. devra fournir à l'Administration
Douanière ce détail” des expéditions
périodiquement avec{ja réconciliation du Cahier
de Charges Blectronique tel que décrit dans la
section 6.2 des Amendements et Adjonctions.

5. __ REGIME DES SDMISSIONS TEMPORAIRES :

L'Etat confiriie que:

a.

b.

€.

L'ensemble des biens importés en Guinée (y compris
les véhicules utilisés pour le Projet Simandou) pour
les besoins du Projet par Simfer S.A. bénéficient du
régime des admissions temporaires pour la dnrée des
travaux en conformité avec l'Article 30.1 de Ja
Convention de Base et avec l'Article 32.1 de la
Convention BOT,

Le régime des Admissions Temporaires couvre la
période d’exploration et des études du Projet
Simandou et n’est pas limitée à (5) cing ans en
conformité avec l’Article 30.1 de 1a Convention de
Basc et à l’Article 32.1 de la Convention BOT, et

À l'expiration des activités d'étude, tous les articles

The State and Simfer S.A. agree to the removal and
exoncration of the PSI programme (BV or other service
provider) during the life of the Simandou Project to enable the
timely delivery of the Simandou Project and ensure economic
returns 10 all shareholders, including the State, are preserved.

Simfer S.A. agrees :

a.

To provide the Customs Authority with a list of the
Exclusive-Contractor and the following information:
name, legal form and fiscal residence of the
Exclusive-Contractor, nature and scription of the
services supplied; date of. <ontract signature;
execution period of the wdrk; and value of the
contract and contract referérice;

To formalise a dedicaièd Customs Supply Chain
Security Programme eflecting the specific security
needs and requirements of the Simandou Project in
accordance with other globally recognised customs
security programmes and the principles of the World
Customs Organisation - SAFE Framework of
Standards;

Thé Customs Suppiy Chain Security Programme
shall form part of the Simandou Project Contractor
Tender and Approval document process;

To create 4 process whereby the Customs Authority
is provided with shipping details of consignments
destined for Guinea (a “Shipping Schedule”) in
fulfllment of the Simandou Project:

A shipping Schedule shall be used by Simfer S.A. to
reconcile imports forecast on the Electronic
Cahier des Charges, as contemplated in
section 6.2 of the Amendments and Additions;

f.Simfer S.A. shall provide the Customs Authority
with its Shipping Schedule on a periodic basis
together with reconciliation of the Electronic
Cahier des Charges, as contemplated under
section 6.2 of the Amendments and Additions.

5. TEMPORARY ADMISSION REGIME :

The State agrees that:
& Al goods (including vehicles used for the Simandou

Project) imported into Guinea by Simfer S.A. for the
exploration and study phase of the Simandou Project
shall benefit from the temporary import admission in
accordance with the application of Article 30.1 of
the Basic Convention and of Article 32.1 of the BOT
Convention;

Temporary Import Admission of goods covers the
period of the exploration and study phase of the
Simandou Project and is not restricted to five (5)
years in accordance with Article 30.1 of the Basic
Convention and of Article 32.1 of the BOT

Gp A0120260078v1 1201445668 _22.5.2014

page (228)
Simandou Convention BOT

ainsi admis à titre temporaire peuvent être réexportés,
vendus sur le territoire guinéen, donnés à titre
gracieux en Guinée, endommagés ou transformés en
pièces de rechange.

Categorie Customs Duty

(remittance position)

Endommagés / Détruits

Pas de droits résiducls dus à
lAutorité Douanière si la
prévue de l'affectation à la
nouvelle destination ou mise
au rebus est fournie el
acceptée par
l'Administration Douanière.

Transformé en
détachées

pièces | Similaire à ci-dessus

Convention; and

c. On expiry of the exploration and study activities, any
goods admitted on a temporary import admission
basis may be re-exported or transferred to the
internal market or other applicable category as
follows.

Customs Duty
(remittance position)

No (residual) customs duty
to remit to the: Customs
Authority provied proof of
category uso $s documented,
made available and
validated, by the Customs
Authority

Category

Damaged  writien off

Donation en Guinée Similaire à ci-dessus
Vendu  localèment en Taxation sur la valeur

Guinée
Expoñé hors de Guinée

résiduelle

Pas de droits résiduels dus à
l’Autorité Douanière si la
prévue de l'affectation à la
nouvelle destination où mise

Salvaged for spare parts

À ‘AS above

Donated for free in Guinea

Às above

$old locally in Guines

Residual customs value
remitted to the Customs
Authority

Sold / éxported from
Guinea

No (residual) customs duty
to remit to the Customs

au rebus est fournie et
acceptée par
l’Administration Douanière.

6. _ FORMALITES DE DEDOUANEMENT :

6.1. MISE EN PLACE D'UN BUREAU DES DOUANES BÉDIÉ :

L'Etat accepte de :

a. Mettre en place un bureau 4f dédouanement dédié
aux importations du Projet Simandou (Equipe
Douanière),

b. Cette Equipe Douañière sera composée de Douaniers

&

expérimentés habilités à réaliser les formalités
douanières couvrant l’ensemble des éléments de la
procédure. de dédouanement, notamment
nomenélefure douanière, évaluation, régime
d'admission temporaire ou définitif, ainsi que la
coafdination des inspections postérieures au
tédouanement,

L'Equipe Douanière sera basée dans les mêmes
locaux que les employés de Simfer S.A. en charge du
dédouanement, y compris le fournisseur de services
logistique et transitaires.

Simfer S.A. sera responsable des couts financiers raisonnables
associes a la fourniture des locaux ainsi que les équipements de
bureaux et la logistique requise par l’équipe douanière pour
réaliser les formalités de dédouanement. Un budget sera établi
et approuvé par Simfer S.A. et l’Administration Douanière,

tip A0129260073v1 1201446563  22.5.2014

Authority provided proof of
category use is documented,
made available and
validated by the Customs
Authority

6. CUSTOMS CLEARANCE FORMALITIES :

6.1. CREATION OF À DEDICATED CUSTOMS OFFICE:
The State agrees to:

a Make available duly qualified persons to undertake
Customs Clearance dedicated to the Simandou
Project (referred to as “Customs Team” hereafter);

b. The Customs Team will consist of experienced
Customs Officers employed by the Customs
Authority authorized to approve Customs Clearance
covering the various Customs Clearance disciplines
including Tariff Classification, Valuation, Origin,
Temporary Import Application and Permanent
Import Application as well as the coordination of
Post Clearance Verification and Inspections: and

c. Customs Team will be located at the same designed
business premises with Simfer S.A. employees
responsible for Customs Clearance including the
Logistics Partner and Customs Broker.

Simfer S.A. shall be responsible for any reasonable financial
costs associated with the business premises including office
rental and associated utility costs as well as relevant office
equipment and logistics reasonably required by the Customs
Team to undertake Customs Clearance. A budget for such
costs shall be established and approved between the Customs

page (25

es
Simandou Convention BOT

L'Etat et Simfer S.A, confirment que cet accord :

a  Simplifie et optimise la procédure actuelle de
dédouanement qui autrement se traduirait en des
délais dans l'importation qui pourrait aller jusqu’à
remettre en cause la viabilité économique du Projet
Simandou, et

b. Sera revu périodiquement.

6.2. CAHIER DES CHARGES ÉLECTRONIQUE :

L’Etat et Simfer S.A. ont conclus un accord à l'effet d'établir
un registre électronique des équipements importés permettant
l'échange de données avec la Douane en temps réel.

Le registre électronique des équipements importés comprendra
les informations suivantes:

a. Identification de Simfer S.A., Affiliés, Contractants et
Sous-Contractanis. utilisant l’exonération de TVA à
l'importation et de droits de douanes dans le cadre du
projet Simandou ;

b. Description des biens ;
Nomenclature douanière ;
d. Valeur estimées et réelles de
i Quantités de biens
ä. Valeur unitaire et
fi.  Valeurimportée
e.  Réconciliation des quantités estimées etc Yéelles

importées sur la période de référence, soit l’année
calendaire,

f. Identification des équipements admis sous le régime
des admissions temporaires (y compris les
mouvements, lieu de stockdge et destination en
Guinée,

g Identification des biens admis sous le régime des
admissions temporaires mais par la suite :

i Endonimagés,
ii Détruits,
ai. Transformés en pièces de rechange,
ie Donnés à titre gracieux en Guinée,
v. Vendus en Guinée,
vi. Réexporté.

h. Liste des biens restant en Guinée mais utilisés pour
des activités autres que celles du Projet Simandou,

i Biens admis en Guinée sous le régime des admissions
définitives.

L'Etat confirme son accord pour :

a L'utilisation du registre électronique des importations
et sa gestion par l Administration Douanière ;

b. Les modifications en temps réel au Cahier des

authority and Simfer S.A.

The State and Simfer S.A. agree that this arrangement:

a Simplifies and streamlines the current Customs
Clearance process which would delay supply chain
lead times and ultimately severely impact the
implementation schedule and economic viability of
the Simandou Project; and

b. Will be reviewed from time to timc,

6.2. ELECTRONIC “CAHIER DES CHARGES”:

State and Simfer S.A. agree to create an Eléctronic Cahier des
Charges allowing for real-time information exchange between
Simfer S.A. and the Customs Authority.

The Electronic Cahier des Chafges is to include, but not
limited to these data fields:

a Identification of/Simfer S.A, Affiliates, Direct-
Contractor or Direct-Sub-Contractor using the
Customs. Düiÿ Exemption and VAT Exemption
GimportVAT) to import goods into Guinea for the
purposes of the Simandou Project;

b. Description of goods;
©. \Tariff Classification of the goods;
&. Estimated and actual:
i.  Quantity of goods;
ü. Value per item; and
i Value of goods.

e.  Reconciliation and balance between estimate imports
and actual imports undertaken during the relevant
accounting period;

f. Goods imported under the Temporary Import
Application including a record of their movement,
storage and destination in the State;

g Identification of goods imported into the State under
the Temporay Import Application, but
subsequently:

i Damaged;
di. Written off;
ii. Salvaged for spare parts;
iv. Donated for free in Guinea;
v. Sold locally in Guinea; and
vi.  Exported from Guinea.

h. Goods remaining in Guinea and used for non-Simfer
S.A. commercial activities; and

i. Goods imported into Guinea under the Permanent
Import Application.

The State agrees to:

a Accept the Electronic Cahier des Charges and for
this to be managed by the Customs Team ;

bdp AD12826007v1 1201445669  22.5.2014

page (230)

Le
Simandou Convention BOT

Charges Electronique pour les éléments repris dans
cette section ;

c. Information du cahier de charges électroniques devra
remplacer le processus manuel ou Simfer S.A. produit
une demande d'exonération de droit de douane et de
TVA à l'importation pour chaque importations que
Simfer S,A. réalise en lien avec le Projet Simandou.

7. EXERCICE FISCAL :

Nonobstant les dispositions de l’Article 36 de la Convention de
Base et de l'Article 37 de la Convention BOT, la durée d'un
exercice comptable de Simfer S.A. et de ses Affiliées sera de
douze mois du premier janvier au 31 décembre de chaque
année, excepté le premier exercice qui peut avoir une durée plus
courte ou plus longue, dans la limite de deux ans.

La clôture de l’exercice fiscal de Simfer S.A. et de ses Affiliés
coïncidera avec la clôture de lexercice comptable ct l’année
civile.

“+

b. Accept real-time amendments to the Electronic
Cahier des Charges for items captured in this
section; and

€. Information on the Electronic Cahier des Charges to
replace the manual process of Simfer S.A. requesting
Customs Duty and VAT (import) Exoneration
Letters from the State for cach shipment Simfer S.A.
undertakes in connection with the Simandou Project.

7. FISCAL YEAI

Notwitbstanding the provisions of Article 26 of the Basic

Convention and of Article 37 of the BOT. Convention, the
duration of an accounting year of Simfer-S.A. and Affiliates
will be of 12 month from the 1% of January to the 31th of
December each year, to the exccpüon of the first exercise
which may have a longer or shoster duration than a year, in a
maximum of two years.

The end of the fiscal year of Simfer SA. and Affiliates will
coincide with the acrcunting closing date as well as with the
calendar year.

+

Hip AO12626007avT 1201445688  22.E-2014

Page 5
Simandou Convention BOT

ANNEXE 10

PRINCIPES RELATIFS AU SERVICE DE TRANSPORT DE PASSAGERS

1. Objectifs poursuivis par les principes relatifs au Service de Transport de Passagers

(a)

&)

I est prévu que le Projet d'Infrastructures donne lieu à un système multi-
utilisateurs.

Les principes énoncés dans la présente Annexe 10 devront être appliqués pour
la détermination de l'étendue du Service de Transport de Passagers devant être
fourni conformément à la présente Convention.

2. Etendue du Service de Transport de Passagers

Le Service de Transport de Passagers pourra être utilisé par le public'et par les
employés et contractants de l'Exploitant des Infrastructures, du Propriétaire des
Infrastructures, du Client Fondateur et des Contractants du Projet:

(a)

tb)

Q]

Le Service de Transport de Passagers comprendra :

{)

(ii)

un service ferroviaire devant être exploité en utilisant cinq (5) voitures de
passagers sur les Infrastructures Ferroviaires>entre les nouvelles gares
de passagers situées près de Kérouané {à l'ouest de la chaîne de
Simandou) et d'Oure Kaba (à l'est de la chaîne de Mamou) ; et

cinq (5) gares ferroviaires devant êtr& construites dans le cadre de la
composante service ferroviaire du Sérvice de Transport de Passagers à
proximité des villes d'Oure Kaba, de Faranah, de Douako, de
Mamouroudou et de Kérouañé-et conformément aux principes régissant
les infrastructures énoncés la Section 5 de la présente Annexe 10.

La capacité proposée du Service de Transport de Passagers est d'environ
quarante mille (40.000) passagers par an, auxquels s'ajoutent les services de fret
associés qui seront fournis Conformément aux principes énoncés à Section 4 de
la présente Annexe 10.

3. Calendrier

Le Service. ce Transport de Passagers sera exploité sur la base d’un service
aller/retoûr par semaine (dans l'attente de toute extension des Infrastructures
Ferroviäires qui auront pour conséquence une augmentation du Service de
Transport de Passagers).

Les horaires du Service de Transport de Passagers :

(a)

{b)

(0)

Gi)

di)

sera déterminé par l'Exploitant des Infrastructures en tenant compte:

(A) des exigences des Services Ferroviaires devant être fournis au
Client Fondateur ;

€) des temps d'exploitation susceptibles de maximiser l’utilisation du
Service de Transport de Passagers ; et des

(C) des autres facteurs que l'Exploitant des Infrastructures considère
comme étant appropriés ;

doit être approuvé par le Propriétaire des Infrastructures, le Client
Fondateur et l'Etat avant le commencement du Service de Transport de
Passagers ; et

pourra ensuite être modifié seulement avec l'accord du Propriétaire des
Infrastructures, du Client Fondateur et de l'Etat.

bdp A0120260073v1 1201445663 22.56.2014 F / ses
Simandou Convention BOT

4. Fourniture des services de fret associés

{a) Le Service de Transport de Passagers iransportera également les produits
agricoles et / ou autre fret non-industriel accessoires appartenant aux passagers
à condition que l'Exploitant des Infrastructures soit satisfait que faire cela ne
compromette pas la sécurité des passagers.

(b) Le service de fret associé sera fourni exclusivement par l'Exploitant des
Infrastructures dans le cadre du Service de Transport de Passagers en n'ajoutant
pas plus de deux (2) wagons de fret sec à chaque train de passagers.

{c) Le service de fret associé est limité à son utilisation par les passagers utilisant le
service de transport de passagers pour le transport de produits agricolés’et / ou
autre fret non-industriel accessoires et ne peut pas être utilisé pour le transport :

{i) de substances minérales ;
ii) de matières et produits dangereux ou explosifs ;
(ii) de produits industriels et chimiques ; et

iv) de tout autre fret dont l'Explaitant des Infrastriciures considèrerait qu'il
compromettrait la sécurité des passagers o1f‘du personnel exploitant le
Service de Transport de Passagers.

{d) L’Exploïtant des Infrastructures pourra, à sa seule discrétion, et dans la mesure
où il existe une capacité disponible dans le£“wagons de fret ajoutés au train de
passagers, autoriser que la capacité. disponible soit utilisée par des non-
passagers pour transporter du fret contormément aux principes énoncés à la
présente Section 4 aux conditions qu'i pourra fixer le cas échéant.

{e) Le service de fret associé et son application potentielle aux produits agricoles est
limitée à un service accessoiré.au service de transport de passagers et ne sera
pas mis à la disposition de-grandes entreprises, y compris celles détenant des
concessions octroyées «par l'Etat. Tout transport proposé de tel fret qui
dépasserait la capacñé envisagée conformément à la présente Section 4
constituera une utilisation « commerciale » par un producteur agricole auquel
l'Article 18 s'appliquera.

5. Fourniture des hfrastructures

(a) Le Fropriétaire des Infrastructures fournira les infrastructures requises pour
fourir le Service de Transport de Passagers. Les Parties feront en sorte que
lEFB des Infrastructures, le Budget d'investissement SI et le Budget
d'investissement SI Accepté prévoient les infrastructures nécessaires pour fournir
le Service de Transport de Passagers.

{ki Les gares ferroviaires seront situées :

0] en périphérie des villes de, ou près des voies d'accès à, Oure Kaba,
Faranah, Douako, Mamouroudou et Kérouané (pour faciliter l'accès de la
population tout en limitant les perturbations sociales liées à l’utilisation de
sites vierges de construction) ;

(ü) à environ deux kilomètres (2 km) des Infrastructures Ferroviaires
principales pour limiter l'interaction avec, et les impacts sur, les Services
Ferroviaires devant être fournis au Client Fondateur et minimiser le
risque de dommages aux utilisateurs du Service de Transport de
Passagers ; et

Edp A0128260072vT 120144668  22.5.2014 W | = page A
Simandou Convention BOT

Gi) sur une ligne unique bifurquant des Infrastructures Ferroviaires
principales (chacune des voies étant une voie menant au heurtoir)
construite par le Propriétaire des Infrastructures.

La conception, les caractéristiques et la localisation des gares seront
déterminées par le Propriétaire des Infrastructures et convenu avec l'Etat
à la suite de consultation avec le Client Fondateur et l'Etat.

(c) La naïure et les caractéristiques du Matériel Roulant pour le Service de Transport
de Passagers seront déterminées par le Propriétaire des Infrastructures à la suite
de consultation avec l'Expioitant des Infrastructures, le Client Fondateur et l'Etat:
et:

[0] il est proposé qu'il consiste en une locomotive, cinq voiturés de
passagers et pas plus de deux wagons de fret sec pour chaquerain de
passagers ; et

[D] doivent par ailleurs garantir que le Service de Transport de Passagers
dans son ensemble ne compromette pas l'exploitation des Services
Ferroviaires devant être fournis au Client Fondateur ou la sécurité des
passagers et du personnel exploitant le Serïü*s de Transport de

Passagers.
6. Exploitation du Service de Transport de Passagers
(a) L'Exploitant des Infrastructures, en qualité-äe contractant indépendant pour le

compte du Propriétaire des Infrastructures; exploitera le Service de Transport de
Passagers et mettra à disposition tout, le personnel, y compris les chauffeurs,
conducteurs, le personnel de gare et de sécurité.

{b) L'Exploitant des Infrastructures ssut choisir de sous-traiter :

(0) tout ou partie des activités opérationnelles pour le Service de Transport
de Passagers, y c6mpris la billetterie, le nettoyage, la sécurité et les
services d'exploitation des gares ; et

(ii) la mise à ‘Gisposition de l'ensemble du personnel, y compris les
chauffeur£, conducteurs, le personnel de gare et de sécurité visé à la
Section S(a) de la présente Annexe 10.

{c) Il ne sera pas exigé de lExploitant des Infrastructures qu'il exploite une
quelconaue ligne ferroviaire autre que les Infrastructures Ferroviaires ni qu'il se
connecié à une quelconque autre ligne ferroviaire. Aucun train de passagers qui
ne-Ssrait pas exploité par l'Exploitant des Infrastructures ne pourra être exploité
sur les Infrastructures Ferroviaires.

(d) L'exploitation du Service de Transport de Passagers devra se conformer aux
Standards du Projet et au Protocole de Programmation et d'Exploitation, au
Protocole sur les Standards du Matériel Roulant et au Protocole relatif à
l'Entretien du Matériel Roulant. De plus et sous réserve qu'il n'y ait pas
d'incompatibilité avec les Standards du Projet et le Protocole de Programmation
et d'Exploitation, le Protocole sur les Standards du Matériel Roulant et le
Protocole relatif à l'Entretien du Matériel Roulant, l'Exploitant des Infrastructures
peut établir les règles et procédures concernant le Service de Transport de
Passagers, notamment :

{) pour s'assurer de la sécurité des passagers, du personnel et des autres
personnes ;

{ii} pour s'assurer de l'exploitation efficace du Service de Transport de
Passagers ; et

Gi) concernant le paiement du prix des billets pour le service de transport de
passagers et les tarifs pour le service de fret associé.

page 128

Y 4

bp AOT28260078v1 1201445638 _22.5.2014
Simandou Convention BOT

(e)

Les règles et procédures initiales devront être approuvées par le Client
Fondateur et le Propriétaire des Infrastructures après consultation préalable de
l'Etat et pourront ensuite être modifiées seulement avec l'accord du Client
Fondateur et du Propriétaire des Infrastructures.

7. Principes relatifs à la fixation des prix des billets de train et tarifs de fret

(a)

(Q)

{c)

L'Exploitant des Infrastructures peut conserver le prix de tous les billets de train
payés par les utilisateurs du service de transport de passagers et tous les tarifs
facturés pour le transport du fret dans le cadre des services de fret associés
prévus à la Section 4 de la présente Annexe 10.

Tous les prix des billets de train et tarifs conservés par l'Exploitafit des
Infrastructures devront être compensés et, par conséquent, viendront réduire la
Charge d'Exploitation autrement due à l'Exploitant des Infrastruciures par le
Client Fondateur, telle qu'ajustée conformément à la Section de la présente
Annexe 10.

Les prix des billets de train et tarifs seront fixés périodiquèrnent par l'Exploitant
des Infrastructures en tenant compte des conditions-économiques dans les
communautés desservies par le Service de Transporte Passagers et du besoin
de s'assurer que les dépenses d'exploitation associées au transport de fret sont,
dans la plus grande mesure possible, remboursées au moyen des tarifs facturés
aux utilisateurs des services de fret associés.

8. Modifications du Service de Transport de Passagers

(a)

tb)

Dép A0128260073v1 1201445668 22.56.2014 Î

Sous réserve de la Section 8(a) la présente Annexe 10, toute proposition de
modification ou d'extension du Service de Transport de Passagers doit, avant
toute chose, être approuvée (par le Propriétaire des Infrastructures et nécessite
également le consentement de l'Etat, de l'Exploitant des Infrastructures et du
Client Fondateur avant de mettre en œuvre cette extension ou modification
proposée du Service. dë Transport de Passagers ou du service de fret associé.

Le coût de mise ‘en œuvre de toute modification du service de transport de
passagers oi du service de fret associé, y compris toute dépense
d'investissemént requise en lien avec les Infrastructures Ferroviaires, devra être
financé par l'Etat, à moins qu'il en ait été autrement convenu entre les Parties ou
que cett> modification inclut une partie d'une extension initiée par le Client
Fondateur conformément à l'Article 15.3 ou un Producteur conformément à
l'Aticle 18.4.

{i) {Extension initiée par l’Etat) Si l'Etat initie une extension du Service de
Transport de Passagers, alors :

(A) dans la mesure où il est convenu que des wagons
supplémentaires de fret sec pourront être ajoutés à chaque train,
en plus de ceux précisés à la Section 4{b) de la présente
Annexe 10, il n'y aura aucune obligation pour le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures ou le Client
Fondateur de financer de tels wagons supplémentaires, lesquels,
en tout état de cause, ne devront pas dépasser dix-huit (18)
wagons au total ; et

{B) la proportion du prix des billets de train et des tarifs conservés
par l'Exploitant des Infrastructures qui est attribuable à la somme
de toutes les extensions précédentes du Service de Transport de
Passagers initiées par l'Etat et de l'extension en cours du Service
de Transport de Passagers initiée par l'Etat sera utilisée en

Simandou Convention BOT

premier lieu pour couvrir les coûts associés à la fourniture du
Service de Transport de Passagers et, dans la mesure où il
resterait un excédent, l'Etat pourra instruire que cela sera
appliqué pour réduire les prix des billets de train et les tarifs
facturables concernant le Service de Transport de Passagers.

di} (Extension initiée par le Client Fondateur) Si le Client Fondateur initie
une extension conformément à l'Article 15.3, alors :

(A) l'Exploitant des Infrastructures, le Propriétaire des Infrastructures
et l'Etat seront réputés avoir consenti (dans la mesure applicable;
à l'extension correspondante du Service de Transport-ée
Passagers détaillée dans l'EFB d'Extension ; et

(B) la proportion des prix des billets de train et des tarifs conservés
par l'Exploitant des Infrastructures qui est attribuablé à la somme
de l'étendue initiale du Service de Transport dePassagers, de
toutes extensions précédentes du Service-de Transport de
Passagers initiée par le Client Fondateur et de l'extension en
cours du Service de Transport de Passagars initiée par le Client
Fondateur devront être compensée et, par conséquent, viendra
réduire la Charge d'Exploitation autreïrient payable à l'Exploitant
des Infrastructures par le Client Fondateur.

Gi) (Extension initiée par un Producteur) Si le Producteur initie une
extension en conformément à l'Articis 18.4, alors:

(à) l'Exploitant des Infrastructures, le Propriétaire des Infrastructures
et l'Etat seront réputée avoir consenti (dans la mesure applicable)
à l'extension correspondante du Service de Transport de
Passagers détaiilée dans l'EFB d'Extension ; et

(B) la proportieñ du prix des billets de train et des tarifs conservés
par FExploitant des Infrastructures qui est attribuable à la somme
de toutes les extensions précédentes du Service de Transport de
Pessagers initiée par le Producteur et de l’extension en cours du
Service de Transport de Passagers initiée par le Producteur
devront être compensée et, par conséquent, viendra réduire la
charge d'exploitation autrement payable à l'Exploitant des
Infrastructures par le Producteur.

tip A0129260078v1 1201445638 22.5.2014 F page T%
Simandou Convention BOT

ANNEXE 11
PRINCIPES APPLICABLES AUX SERVICES DE TRANSPORT DE MARCHANDISES DIVERSES

1. Objectifs poursuivis par les principes applicables aux Services relatifs aux
Marchandises Diverses
(a) Il est prévu que le Projet d'Infrastructures donne lieu à un système multi-
utilisateurs.
b} Les principes énoncés dans la présente Annexe 11 devront être appliqués à la
fourniture des Services relatifs aux Marchandises Diverses utilisant l'IDP
conformément à la présente Convention.

2. Financement, construction et propriété de l'IDP
(a) Les Parties feront en sorte que l'IDP soit prévue dans l'EFB des-infrastructures,
le Budget d'investissement SI et le Budget d'Investissement SI Ascepté.
{b} Le Propriétaire des Infrastructures construira et sera propriétaire de l'IDP en tant
que partie des Installations Portuaires de Simfer.
{c) L'IDP sera mise à disposition pour la fourniture (es Services relatifs aux

Marchandises Diverses par l'Exploitant des Infrastructures au profit des tiers
utilisateurs qui ne sont pas des Producteurs. (autres que les Producteurs
agricoles visés à l'Article 18.1(h)) (chacun, ur “ Bénéficiaire des Services relatifs
aux Marchandises Diverses ») après la Daté-d'Achèvement des Infrastructures.

3. Etendue des Services relatifs aux Marchanoïses Diverses
(a) Les Services relatifs aux Marchandises Diverses comprennent :
{) la programmation des navires et la gestion portuaire :
Gi) les services maritimes, y compris le remorquage, le pilotage et la gestion
des lignes ;

it) l'acconage. des cargaisons, y compris le chargement et / ou le
déchargement de cargaisons sur / depuis les navires, le stockage de
cargaïsuns et leur chargement ou déchargement sur / depuis les camions

fiv} lès services de manutention et d'entreposage à l'intérieur de la Zone
Portuaire, c'est-à-dire les opérations de chargement et de déchargement
sur quai, le transport de marchandises et de conteneurs par camion,
l'empotage et le dépotage de conteneurs, la location d'équipements de
manutention et le placement de marchandises et conteneurs sur les
plateformes de quai et dans des entrepôts, y compris la fourniture de
surveillance dans les entrepôts et sur les plateformes de quais ;

v la gestion des procédures réglementaires (douanes, immigration,
défense, quarantaine) ; et
(vi) la sécurité portuaire.

{b) L'Exploitant des Infrastructures, en qualité de contractant indépendant pour le
compte du Propriétaire des Infrastructures, fournira les Services relatifs aux
Marchandises Diverses à concurrence d'un montant maximum annuel de
cargaisons de trois cent kilo tonnes (800 Ki).

(c) Les Services relatifs aux Marchandises Diverses seront fournis pour les matières
premières, produits agricoles et autres produits éligibles, prescrits, le cas
échéant, par l'Exploïtant des Infrastructures en tenant compte, parmi d'autres
choses, de la capacité et de la sécurité de l'IDP et de l'exploitation efficace du

ep AU129260079v1 1201445663  22,5,2014 F

page (237) e
Simandou Convention BOT

Port de Simandou. Les Services relatifs aux Marchandises Diverses ne seront
pas foumis en ce qui concerne :

{) les substances minérales, puisqu'il existe un régime séparé pour la
fourniture des Services Portuaires Partagés aux Producteurs ; ou

Gi) d'autres marchandises prohibées, dont une liste sera élaborée et
convenue entre l'Exploitant des Infrastructures et le Client Fondateur
avant la Date d'Achèvement des Infrastructures.

Tous différends qui pourraient survenir concernant l'élaboration et l'approbation
de la liste des marchandises prohibées seront résolus par le Client Fondateur ei
l'Exploitant des Infrastructures conformément aux Pratiques Prudentes-£ñn
matière d'Infrastructures.

4. Rôle de l’Exploitant des Infrastructures

(a)

{b)

()

L'Exploïtant des Infrastructures aura le droit d'accéder aux Installations
Pontuaires Partagées, d'en sortir et de les utiliser afin de fournir les Services
relatifs aux Marchandises Diverses.

L'Exploitant des Infrastructures sera responsable di
relatifs aux Marchandises Diverses. Aucun Bénéficiaifé des Services relatifs aux
Marchandises Diverses n'aura un accès dirëci à l'IDP. L’Exploitant des
Infrastructures prescrira, le cas échéant, ‘les exigences auxquelles les
Bénéficiaire des Services relatifs aux Marchandises Diverses devront se
conformer afin de bénéficier des Servicés-relatifs aux Marchandises Diverses,
Ces exigences incluront :

fi) les assurances et garanties;

(i} l'audit des cargaisons :

(ii) les exigences opérationnelles, y compris la livraison et la collecte de
cargaisons seulemënt depuis des zones désignées par l'Exploitant des

Infrastructures :en vue de garantir un minimum d'interruptions aux
activités du Giient Fondateur dans la Zone Portuaire ;

(iv) les dispositions réglementaires (douanes, immigration, défense,
quarantaine) ; et

w le-cude international pour la sûreté des navires et des installations
portuaires.

Les ‘iarifs des Services relatifs aux Marchandises Diverses seront fixés
périodiquement par l'Exploitant des Infrastructures, en consultation avec le Client
Fendateur, à des conditions commerciales normales et sur une base non
subventionnée (sauf dans la mesure où l'Etat est prêt à octroyer une subvention).
Les dépenses d'exploitation associées à la fourniture des Services relatifs aux
Marchandises Diverses seront supportées par les Bénéficiaires des Services
relatifs aux Marchandises Diverses (y compris leurs transporteurs maritimes pour
ce qui concerne, parmi d'autres choses, les droits portuaires pour services
maritimes) au moyen des tarifs facturés aux Bénéficiaires des Services relatifs
aux Marchandises Diverses {et leurs transporteurs maritimes). Les tarifs payés
par les Bénéficiaires des Services relatifs aux Marchandises Diverses (et leurs
transporteurs maritimes) seront appliqués pour couvrir les coûts associés à la
fourniture des Services relatifs aux Marchandises Diverses et tout excédent sera
appliqué pour réduire les charges payables par le Client Fondateur (lorsque l'IDP
est utilisée pour la fourniture de Services relatifs aux Marchandises Diverses) et
tous Producteurs {lorsque les Installations Portuaires du Producteur sont utilisées
pour la fourniture de Services relatifs aux Marchandises Diverses) (selon le cas)
conformément à la Section 6 de la présente Annexe 11.

là fourniture des Services

bdp A0129260078v1 1201445659  22.5.2014 rs page (238)
Simandou Convention BOT

5. Droits du Client Fondateur

(a) L'utilisation de l'IDP pour la fourniture des Services relatifs aux Marchandises
Diverses sera seulement autorisée à tout moment d'une manière qui garantisse
qu'une telle utilisation n'interfère pas avec la priorité et les autres droits du Client
Fondateur en tant que Client Fondateur et dans cette mesure seulement.

{b) L'IDP sera conçue et construite pour satisfaire les exigences du Client Fondateur.
Ni le Client Fondateur, ni le Propriétaire des Infrastructures, ni l'Exploitant des
Infrastructures n'aura l'obligation de financer tout investissement requis pour
construire des installations supplémentaires sur ou à proximité de l'IDP (que ce
soit de chargement / déchargement, entreposage ou autres) pour permettre dia
fourniture des Services relatifs aux Marchandises Diverses, un tel financement

devant être fourni par les Bénéficiaires des Services relatifs aux Marchañdi

Diverses, à moins que ce ne soit en lien avec une extension telle qu'envisagée à

la Section 6 de présente Annexe 11 ou convenu autrement entre les Parties. De

telles installations supplémentaires seront seulement construites:

ti) dans des zones situées à l'intérieur de la Zone Portuaire-qui n'ont pas été
réservées ou affectées au Client Fondateur, et

di) avec l'approbation écrite préalable du Client Fondateur, du Propriétaire
des Infrastructures et de l'Exploitant des lffrastructures pour ce qui
concerne leur étendue et leur emplacement.

{c}) L'Exploitant des Infrastructures peut sous-traite” la fourniture des Services relatifs
aux Marchandises Diverses à des tierces-barties avec le consentement écrit
préalable du Client Fondateur.

6. Modifications des Services relatifs aux M#rchandises Diverses

(a) Sous réserve de la Section 6{$) de la présente Annexe 11, toute modification ou
extension proposée du Services relatifs aux Marchandises Diverses doit, avant
toute chose, être approuvés par le Propriétaire des Infrastructures et nécessite
également le consentement de l'Etat, de l'Exploitant des Infrastructures et du
Client Fondateur ayaärit de mettre en œuvre cette extension ou modification
proposée des Services relatifs aux Marchandises Diverses.

() Le coût de mise en œuvre de toute modification des Services relatifs aux
Marchandises Diverses sera financé par l'Etat, sauf s’il en est autrement convenu
entre les:Parties ou que la modification comprend une partie d'une extension
initiée par le Client Fondateur conformément à l'Articie 15.3 ou par un Producteur
conformément à l'Article 18.4.

üi} {Extension initiée par l'Etat) Si l'Etat initie une extension du Service de
Transport de Passagers, alors :

(A) dans la mesure où il est accepté que des installations
supplémentaires à l'IDP, ou qu'une installation de déchargement
polyvalente supplémentaire, sont nécessaires, il n'y aura aucune
obligation pour, le Propriétaire des Infrastructures, l'Exploitant
des Infrastructures ou le Client Fondateur de financer de telles
installations ; et

€) la proportion des tarifs conservés par l'Exploitant des
Infrastructures qui sont atiribuables à la somme de toutes
extensions précédentes des Services relatifs aux Marchandises
Diverses initiées par l'Etat et de l'extension en cours des
Services relatifs aux Marchandises Diverses initiée par l'Etat
devra être appliquée en premier lieu pour couvrir les coûts
associés à la fourniture des Services relatifs aux Marchandises
Diverses et l'Etat peut instruire que tout excédent sera utilisé afin

bip A0128260078v1 1201445683  22.5.2014 page (230) {
Simandou Convention BOT

de réduire les tarifs payables par les Bénéficiaires des Services
relatifs aux Marchandises Diverses conformément à la Section 6
de la présente Annexe 11.

fi) (Extension initiée par le Client Fondateur) Si le Client Fondateur initie
une extension conformément à l'Article 15.3, alors :

{A) L'Exploitant des Infrastructures, le Propriétaire des
Infrastructures et l'Etat seront réputés avoir consenti (dans la
mesure applicable) à l'extension correspondante des Services
relatifs aux Marchandises Diverses détailée dans l'EFB
d'Extension ; et

(B) La proportion des tarifs conservée par l'Exploitani des
Infrastructures qui sont attribuables à la somme de l'étendue
initiale des Services relatifs aux Marchandises Divertes, de toute
extension précédente des Services relatifs auyMarchandises
Diverses initiées par te Client Fondateur et-@e l'extension en
cours des Services relatifs aux Marchandises Diverses initiée par
le Client Fondateur devra être compensés, et par conséquent
viendra réduire la Charge d'Exploitation payable par ailleurs à
l'Exploitant des Infrastructures par lé £ilent Fondateur.

di) (Extension initiée par un Productezr) Si le Producteur initie une
extension conformément à l'Article 18.4, alors :

(A) L'Exploitant des Infrastructures, le Propriétaire des
Infrastructures et l'Etai, seront réputés avoir consenti (dans la
mesure applicable) à l'extension correspondante des Services
relatifs aux Marchandises Diverses détaillée dans l'EFB
d’'Extension ; ét

() la propoition des tarifs conservés par l'Exploitant des
Infrastruciures qui sont attribuables à la somme de toutes
extensions précédentes des Services relatifs aux Marchandises
Diverses initiées par le Producteur et de l'extension en cours des
Services relatifs aux Marchandises Diverses initiée par le
Producteur sera compensée avec, et par conséquent réduira la
charge d'exploitation payable par ailleurs à l'Exploitant des
Infrastructures par le Producteur.

page (240)

bdp AC128260078v1 1201744568 22.520714

u
Simandou Convention BOT

ANNEXE 12
ETUDES D'EXTENSION DU PRODUCTEUR - INFORMATIONS A FOURNIR

Lorsqu'il présente une demande auprès de l’Exploitant des Infrastructures en vue de la réalisation
d'une étude d'extension en application de l'Article 18.2, un Producteur doit fournir les informations
suivantes :

{a) les informations concemant les Services Ferroviaires et les Services Portuaires
recherchés par le Producteur (les Services de Transport Projetés), y compris :

(0] dans le cas des Services Ferroviaires :
(A) l'itinéraire des Services de Transport Projetés ;
(} le produit devant être transporté ; et

(C) la quantité annuelle de produit devant être traneportée pendant
chaque année de l'accord envisagé ; et

(ü) dans le cas des Services Portuaires :
(A) les types spécifiques de Services Porttaires recherchés ;

GB} concernant chaque type spécifique de Services Portuaires
recherché, la quantité annuelle-Souhaitée pendant chaque année
de la période proposée ;

{C) le produit faisant l'objet-des Services Portuaires recherchés ;

(ii) les accords proposés pour l'interconnexion avec la mine du Producteur
ou tout autre site et les In£ïallations Portuaires du Producteur ; et

fiv) la période des Servicés de Transport Projetés, y compris la date à
compter de laquellé’le Producteur souhaiterait recevoir les Services de
Transport Projetés ;

b) les informations démontrant l'intention de développer ou d'étendre de bonne foi
une mine ou une entreprise agricole à grande échelle commerciale qui nécessite
les Services de F'ansport Projetés, y compris :

{i) une $iude de préfaisabilité ou une étude de faisabilité réalisée à des
standards raisonnablement requis par l'Exploitant des Infrastructures ;

{ii} dans le cas d’une entreprise agricole, les détails de l'entreprise et des
plans de développement et de commercialisation proposés, y compris les
éléments venant au soutien de la viabilité technique, commerciale et
financière à long terme de l'entreprise ; ou

(it) dans le cas d'une mine, les détails des plans de mine et de
développement proposés, y compris les preuves de ce que la mine a des
réserves et des ressources (prouvées en application d'un standard
conforme à l'Australasian Code for Reporting of Exploration Results,
Mineral Resources and Ore Reserves adopté par l'Australasian Joint Ore
Reserves Committee (JORC)) au moins égales au volume de Services
de Transport recherché sur la période proposée de tout Contrat de
Transport Ferroviaire du Producteur ou mesurées par rapport au volume
de Services Portuaires recherché sur la période proposée de tout Contrat
de Prestation de Services Portuaires du Producteur ; et

(iv) la mesure dans laquelle la mine ou l'entreprise agricole constitue un «
développement induit » en application des Critères de Performance de la
SFI et doit en conséquence faire l'objet d'une étude d'impact
environnemental et social préparée à un niveau de définition équivalent à

Ddp AOT29260078v1 1201440668 , 22.S2014 page 41)

&S

U .
Simandou Convention BOT

celui de l'étude de préfaisabilité ou de l’étude de faisabilité en application
des Pratiques Prudentes en matière d'Infrastructures et des Standards
du Projet et qui doit être conforme aux exigences sociales et
environnementales qui s'appliquent au Projet d'Infrastructures, en
particulier celles visées à l'Article 6(b).

(c} les détails concernant :

[0] les droits du Producteur d'utiliser un port existant ou ses droits d'utiliser
un port proposé (auquel cas les détails du développement du port
proposé, y compris les plans de développement, devront être fournis) :
ou

{i} lorsque le Producteur doit utiliser les Installations Portuaires Partagées,
les besoins du Producteur concernant les Installations Portuñires du
Producteur, y compris les installations du terminal poñuaire, les
installations de déchargement des trains, les basculeurs_ïe wagons,
convoyeurs, zone de stockage, empileurs, récupérateurs ‘installations de
mélangeage et de criblage et installations de chargeiént de navires et
équipements d'entretien et d'installations les conceinant ainsi que les
quais, jetées, points d'amarrage et bassin d'évitage et équipement
d'entretien et les installations les concernant. ei tous autres bâtiments,
installations ou équipements qui seraient fécessaires, qui devront en
toute hypothèse être situés à l’intérieur de la Zone Portuaire ; étant
convenu et compris que l’ensemble coûts associés à l'acquisition et
à l'utilisation des terrains, y compris-&ñ ce qui concerne les exigences en
matière sociale, environnementale”et de réhabilitation ainsi que tous les
autres coûts survenant en relation avec leur utilisation par le Producteur,
ou résultant de cette utilisation par le Producteur devront être supportés
par le Producteur ; et

(d) les détails de toutes lignes secondaires dont la construction est proposée pour
relier les Infrastructures Ferraviaires ;
(e) la preuve qu'il a les caoëcités financières et techniques requises pour satisfaire

ses obligations au tir de tout Contrat de Prestation de Transport Ferroviaire du
Producteur ou de “tout Contrat de Prestation de Transport Portuaire du
Producteur ; et

# toutes autres‘informations et preuves que l'Exploitant des Infrastructures pourrait
raisonnabiement solliciter.

Dép ACT2E200070v1 1201445065 22.5.2014 page (242)

S

\
Simandou Convention BOT

ANNEXE 13
ACTIVITES LOCALES ET ACTIVITES FACILITATRICES DE L'ETAT

1. Section I — Activités locales

()

{h)
(0)
(]
tk)

0]
{m)

(nr

to)

ip AOT2626007sv1 1201445668 22.5.2014

continuation des travaux de terrassement et de construction du quai de services
(PMOF) ;
continuation de l'amélioration de la route Beyla — N'Zérékoré ;

achèvement et mise en œuvre du Centre de formation de Beyla et
développement de la base vie de Canga ;

identification de la localisation de la construction de Bases Vie supplémentsires;

les activités relatives à l'EIES afin de soutenir les activités de terrain ;

les activités liées au PARC dans les zones d'impact ;

les activités de forages :

{i} ce Géotechnique - Mine (convoyeur, usine, zon@de stockage, génie
civil) ;

Gi) Consolidation des données Géotechniques Ferroviaires ;

Gi) Forage Géotechnique — Tunnels ;

(iv) Forage  Géotechnique - Port {excavations avec tombereau,
infrastructures) ;

tv) Etudes Marines sur le site du port :
(A) Envasement ;
(B) Biodiversité marine ; et

(C) Moyens dé Subsistance provenant de la Pêche ;
revue et mise à jour dé, ja situation relative au logement ;
revue de la disponibilité opérationnelle ;

mise en place‘uu management du projet et de l'équipe de supervision, emploi
d'un contractañt EPC supplémentaire et de la main d'œuvre locale connexe ;

revue et.inise à jour des plans de la mine, incluant la stratégie des équipements
lourds de la mine (HME) ;

amples activités relatives au permis et approbations du gouvernement ;

stratégies en matière de catalyseurs tels que les explosifs et autres
consommables, de carburant, de logistique et de fret ;

Définition de l'étendue de la phase 2 de développement du quai de services
(PMOF) et du programme associé de dragage ;

appel d'offre et soumission d'une étude estimative bancable sur les composants
de grands lots verticaux clef en main, tel qu'à titre indicatif :

fi) Quaire lois ferroviaires de deux soumissionnaires chacun ;

page (243)
Simandou Convention BOT

(A) Tunnels ;
(B) Est vers Mine ;
(C) Quest vers Port ; et

(D) Signalisation et Communications ;
di) Un lot pour le port en deux parties séparables, à trois soumissionnaires

{p) les lots qui seront souris à appel d'offres sur la base d'activités conduites dans
le pays et bureaux des représentants des contractants sélectionnés;

{) en association avec l'Etat, s'assurer que les systèmes sont mis en place poûr la
construction ;

{r) valider et Consolider la Totalité des Informations relatives à l'EFB du Fiojet :

[0] Investissement du Projet et Estimations d'Exploitation ;
di} Planification et Calendrier (faire le calendrier total du préjet) ;
[1] Stratégie de Mise en Œuvre du Projet ;
(iv) Décision commerciale sur la composition du Consortium.
(s) rapport EFB :

[0] Rapport ;
di) Estimation Intégrée ;
(ii) Calendrier Intégré.

2. Section Il — Activités facilitatrices de l'Etat

L'Etat s'engage à :

(e) établir un cadre dérogatcire afin de faciliter l'octroi des Autorisations nécessaires
pour le Projet ainsi qué-les activités connexes, y compris, sans que cela ne soit
limitatif et pour des raisons de priorité :

{} l'octroi de toutes les Autorisations nécessaires dans un délai de onze (11)
mois à compter de la Date d'Entrée en Vigueur en ce qui concerne :

[ES L'IDP et les travaux de dragage (y compris la localisation des
dépouilles) ;

{B) L'obtention du carburant en dehors de Guinée et dans les eaux
territoriales guinéennes de la part de fournisseurs non guinéens
(y compris, sans que cela ne soit limitatif pour les travaux de
dragage) ; et

di} un engagement d'assurer que :

(A) tout renouvellement nécessaire relatif à l'EIES soit fourni dans un
délai d'un (1) mois à compter du placement du dossier de
demande relatif audit renouvellement ; et

(B) les Autorisations nécessaires pour la réalisation des calendriers
relatifs à la construction des Infrastructures Minières et des
Infrastructures du Projet seront octroyées ;

{b) mettre en place :

ü l'ensemble des procédures de délégation de pouvoir et de signature
nécessaires ou souhaitables pour le calendrier du Projet ;
‘bip A0128260073v1 1201445639  22.6.2014 N F page (244)
Simandou Convention BOT

(c)

(d)

(e)

®

(g)

{h)

fi) un bureau de coordination du projet et un guichet unique ou toute autre
structure appropriée pour faciliter le développement du Projet ; et

(ii) des services administratifs dédiés nécessaires pour prendre en charge le
volume des Activités du Projet.

conformément au calendrier devant être convenu avec le Client Fondateur dans
un délai de trois (3) mois à compter de la Date d'Entrée en Vigueur qui fixe les
dates importantes pour la mise en œuvre, mettre en place des règles,
réglementations, protocoles, guides pour les utilisateurs ou tout autre document
requis, concernant tout sujet relatif à la fiscalité et aux douanes prévus à le
présente Convention, à l'Annexe Fiscale et à la Législation en Vigueur et assurer
leur mise en œuvre durant la période décrite au calendrier convenu ;

mettre en place toutes les autorités administratives nécessaires, les systèmes et
capacités pour les besoins de :

[0] l'acquisition des terrains, de la relocalisation et de la, compensation
conformément au Cadre de PARC et à l'Annexe 5 ; et
(ii) Falignement des délais pour la mise en œuvre (de l'acquisition des

terrains, de la relocalisation et de la compensation visés à la Section
2(d){i) de la présente Annexe 13 avec les calendriers relatifs à la
construction des Infrastructures Minières et ss Infrastructures du Projet
{sur la base des informations relatives ä calendrier conseiliées par le
Client Fondateur et le Propriétaire des {ñfrastructures à l'Etat) ;

assurer la mise en place de mesures de séturité et l'établissement des mesures
administratives et de la documentation, devant être convenus avec le Client
Fondateur, dans un délai de trois (8\mois à compter de la Date d'Entrée en
Vigueur, pour l'importation des biens dangereux nécessaires pour la construction
et l'exploitation du projet (y combris, sans que cela soit limitatif, les explosifs,
hydrocarbures et produits chimiques spéciaux) ;

mettre en place de nouv&aux bureaux d'immatriculation des affaires et des
bureaux relatifs à l'emploi national dans chacune des régions suivantes : Beyla,
Forécariah et Faranah;

octroyer tous les visas nécessaires conformément à l'Article 27 pour les besoins
de la Procéduré de Sélection du Consortium et des Activités Locales, ainsi que
pour la consttüction initiale, l'extension et l'exploitation du Projet (y compris afin
d'éviter teui doute, un engagement d'émettre à la demande, les visas pour les
besoins du replacement des travailleurs en tant que de besoin, et de ne pas
introduire ou invoquer de quotas, ou toutes autres restrictions au nombre de
visës qui peuvent être émis au fur et à mesure) ;

confirmer, d'une manière acceptable pour le Client Fondateur, dans un délai de 3
mois à compter de la Date d'Entrée en Vigueur, que le Client Fondateur, le
Consortium d'Infrastructures, le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures :

[0] sont chacun autorisés à utiliser leurs propres standards relatifs à la
ormation, à la technique et aux normes SSE ;

ti) ne sont chacun pas tenus d'appliquer d'autres standards relatifs à la
ormation, à la technique et aux normes SSE,

dans le cadre du recrutement et de la formation des employés, à
condition que les standards relatifs à la formation, à la technique et aux
normes SSE du Client Fondateur, du Consortium d'Infrastructures et du
Propriétaire des Infrastructures (le cas échéant) soient compatibles avec
ls Standards du Projet (et pour aussi longtemps qu'ils le demeurent) et
nonobstant le souhait du Client Fondateur de travailler en collaboration

tip AG128260073v1 1201445683  22.5.2014 page (245)

RS

K
Simandou Convention BOT

avec l'Etat et les tiers afin de développer des standards relatifs aux
formations, à la technique et aux normes SSE ; et

{i) mettre en place toutes les activités facilitatrices raisonnablement nécessaires ou
souhaitables en lien avec la construction des Infrastructures du Projet,

(collectivement, les « Activités Facilitatrices de l'Etat ») dans la période prévue à
chacune des Sections de la présente Annexe 13, et dans le cas où aucune période n'est
prévue, dans un délai de 11 mois à compter de la Date d'Entrée en Vigueur.

tip AUT29260078v1 1201445638 22.58.2014 | page (246) {
Simandou Convention BOT

ANNEXE 14
CRITERES DE SELECTION

1. Eligibilité
Un candidat pourra être sélectionné afin de faire partie du Consortium d'Infrastructures si,
de l'avis raisonnable du Client Fondateur, le candidat :
(a) dispose des ressources financières nécessaires ;
(&b) a démontré sa capacité à livrer, dans le délai et le budget prescrits, des

Infrastructures du Projet sûres, adaptées à l'usage prévu et conformes à Ga
capacité prévue ; et

(c) s'est engagé à respecter les exigences et les normes prescrites par-l# Client
Fondateur.
2. Critères de Sélection

Le Client Fondateur sélectionnera le Consortium d'infrastructures parmi les candidats
admissibles notamment sur la base des éléments suivants :

(a) le coût en investissement total, qui doit :

ü) être pour un projet de 100 Mitpa de Miñerai de Fer, construit en deux
phases ;

di) assurer que les Critères de Consituction des Infrastructures s'appliquent
de façon permanente ; et

Gi} indiquer le coût en investissement désigné pour chacune des phases de
conception, de dévelopsäment et de construction des Infrastructures
Ferroviaires et du Fort de Simandou, désignant ensemble les
Infrastructures du Frojet devant être construites afin d'atteindre la
capacité désignée‘bar le Client Fondateur en vertu de la Section 1.2(a){i)
de l'Annexe 14;

(iv) le tarif propé£é à payer par le Client Fondateur (sur une base fixe et en
termes résls) ;

{b) la confirmation de l'identité de l'Exploitant des Infrastructures proposé et, si
Exploitant des Infrastructures proposé n'est pas le Client Fondateur ou une
Affiliée du Client Fondateur, la redevance due ainsi que les autres termes et
conditions applicables à l’Exploitant des Infrastructures ;

{c) les termes et conditions qui s'appliqueront au Projet d'Infrastructures, lesquels :

{) doivent inclure dans l'intégralité les modifications apportées à la présente
Convention, à la Convention de Base ou du CPSFP susceptibles d'être
demandées ;

(ii) doivent inclure tous les termes qui modifieront ou sont susceptibles de
modifier fondamentalement la répartition des risques du point de vue du
Client Fondateur ; et

(Ü)] ne doivent pas inclure les termes ou conditions qui ne sont pas visés par
le protocole d'accord ou les modalités de transaction existants auxquels
le Client Fondateur et le Consortium d'Infrastructures (ou l'un de ses
représentants) sont tous deux parlies ;

(a) la période totale de construction, y compris le coût, le contenu local et les autres
implications résultants de la volonté d'essayer d'atteindre la Date de Première
Production Commerciale au 31 décembre 2018, qui doit être désignée en
s'appuyant sur les éléments selon lesquels la période de construction :

Hip AOT25260078vI 120144565 _22.5.2014 pags (247)

x"

{
Simandou Convention BOT

ti) représente la période de temps comprise entre le commencement des
travaux et l'achèvement effectif des Infrastructures du Projet à environ
400 Mitpa de Minerai de Fer devant être construit en deux phases ; et

(ii) que les Critères de Construction des Infrastructures s'appliquent de façon

permanente ;
(iii) fait référence à la Date Cible DAI.
(e) traitement des Coûts Historiques des Infrastructures : et
(f) les approbations réglementaires nécessaires pour investir dans les

infrastructures, que ce soit en Guinée ou dans les pays d'origine des membres
du Consortium d'Infrastructures,

{collectivement, les « Critères de Sélection »).

bp AUT26260078v1 1201445635 2252014 : W- page (248)
Simandou Convention BOT

ANNEXE 15
REGULATEUR INDÉPENDANT

1. Établissement du régulateur indépendant

La législation établissant le Régulateur Indépendant doit mettre en œuvre les principes
suivants.

11. Indépendance

(a) Le Régulateur Indépendant doit être indépendant de l'Etat, du Propriétaire des
Infrastructures, de l'Exploitant des Infrastructures, du Client Fondateur et de tas
les autres utilisateurs des Infrastructures du Projet.

(b) Le Pégulateur Indépendant ne doit pas être souris aux
instructions/subordination ou au contrôle de l'Etat, des Ministres d'Etat, de toute
autre Autorité Gouvernementale d'Etat ou de toute autre personne dans le cadre
de l'exercice de ses fonctions.

{c) Toutes les décisions du Régulateur indépendant relative£)au recrutement de
personnel et à l'engagement de conseillers doivent être frises en tenant compte
de la nécessité de préserver l'indépendance (réelle.et perçue) du Régulateur

Indépendant.

(d) Le Régulateur Indépendant sera financé par l'Etat, par le biais des redevances
payées par le Client Fondateur en vertu de Article 25.5 de la Convention de
Base.

12. Compétences

{e) Le conseil d'administration eilà personnel du Régulateur Indépendant doivent
comprendre des personnes-Gui :
(0) sont considérées comme possédant les plus hauts niveaux
d'indépendance et d'intégrité ; et
{i) jouissent.dé compétences et d’une expérience pertinente compte tenu
des fonétions du Régulateur en tant que régulateur des infrastructures.
{b) Le Régulatür Indépendant doit avoir au moins un expert international en

régulatiof à sa disposition, et ce au moins jusqu'à ce que le Propriétaire des
Infrastüètures, l'Exploitant des Infrastructures et le Client Fondateur conviennent
que la propre expertise et la propre expérience du Régulateur Indépendant ne
iustifient plus le recours audit expert international en régulation.

1.3.  Pauvoirs en matière de collecte d'informations

{a) Chaque fois que le Régulateur indépendant aura ouvert une enquête
relativement à une affaire, il disposera du pouvoir l'autorisant à demander à une
personne, sous réserve d'un préavis écrit de trente (30) Jours :

[0] de présenter des documents spécifiés dans la mesure où ils sont
pertinents et importants au regard de l'objet de l'enquête et que ladite
personne en a connaissance, les détient ou les contrôle ; et

Gi) de comparaître devant le Régulateur Indépendant et d'être interrogée
aux fins de recueillir sa déposition dans la mesure où cela est pertinent et
important pour l'objet de l'enquête.

{ce préavis étant désigné comme « Avis pour Informations »).

ep AO120260073v1 1201446063  22.5.2014 a page (249)
Simandou Convention BOT

{b) Lorsqu'une personne est tenue de comparaître devant le Régulateur Indépendant
mais qu'elle ne se trouve pas en Guinée, la comparution pourra avoir lieu par
l'intermédiaire de tout autre moyen de communication instantané à sa disposition
{ex : téléphone ou visio-conférence).

(c) Une personne est dispensée de respecter un Avis pour Informations dans la
mesure où ledit respect impliquerait de divulguer un document couvert par le
secret professionnel.

(d) Etant entendu que la confidentialité des informations ne constitue pas une

excuse au non-respect d’un Avis pour Informations, chaque fois que des
informations présentées comme confidentielles ou commercialement sensibles
sont remises au Régulateur Indépendant, le Régulateur Indépendant dei: en
préserver le caractère confidentiel (y compris en supprimant des parties d’toute
opinion publiée) sauf dans la mesure raisonnablement requise dans le cadre de
toute procédure arbitrale engagée.

14. Fonctions et pouvoirs du Régulateur Indépendant relativement @ux Infrastructures
du Projet

Le Régulateur Indépendant doit, en ce qui concerne les Infrastéuctures du Projet, disposer
des fonctions et pouvoirs qui lui sont conférés par l'Article 25.#’et la Section 2 de l'Annexe
15 de la Convention BOT. Sous réserve de l'Article 25.5. ie Régulateur Indépendant ne
doit, en ce qui concerne les Infrastructures du Projetn'avoir aucune autre fonction et
aucun autre pouvoir.

2. Fonctions et pouvoirs du Régulateur Indépendant relativement aux infrastructures
du projet
Les fonctions et pouvoirs du Régulateur Indépendant relativement aux Infrastructures du
Projet sont exposés à la Section 2 déla présente Annexe 15.

2.1. Objectifs
Les objectifs du Régulateur. Ifdépendant en ce qui concerne les Infrastructures du Projet
consisteront à veiller à @è que le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures respectént les stipulations de la présente Convention relatives au régime
multi-utilisateurs et aux extensions tel que cela est énoncé à la Section 2.2 de l'Annexe 15

et ce faisant :

(a) veiller à ce que les droits du Client Fondateur énoncés à l'Article 15.2 soient
protégés ; et

{b) sous réserve de la Section 2.1 (a) de l'Annexe 1, faciliter l'extension et le

développement des Infrastructures du Projet et l’exploitation des Infrastructures
Ferroviaires et du Port de Simandou en tant qu'infrastructures multi-utilisateurs.

22 Fonctions

(a) Les fonctions du Régulateur Indépendant en ce qui concerne les Infrastructures
du Projet consisteront à :

fi) contrôler et mener des enquêtes relativement au respect des stipulations
relatives au régime multi-utilisateurs de la présente Convention par le
Propriétaire des Infrastructures et l'Exploitant des Infrastructures tel que
cela est énoncé à la Section 2.2(b) de l'Annexe 15 (les « Stipulations
Muküi-Utillsateurs »), et notamment à examiner toute plainte émanant
des Producteurs ;

vip AU128260078vi 120144868 _22.5.2014 7 | pass @i0)
Simandou Convention BOT

(ii) présenter les conclusions de ses activités de contrôle et d'enquête
menées relativement au respect des Stipulations Multi-Utilisateurs par le
Propriétaire des Infrastructures et l'Exploitant des Infrastructures ;

(ii) concilier des différends qui, conformément à la Convention, doivent faire
l'objet d'une procédure de conciliation conduite par le Régulateur
Indépendant, conformément avec les conditions de la présente
Convention et notamment l'Article 48.2 ;

Gv) émettre des opinions déterminant si un manquement aux Stipulations
Mukti-Utilisateurs est intervenu, conformément à la Section 2.5 de
l'Annexe 15 ; et

(2) recevoir des rapports sur et contrôler le respect par le Propriétaire des
Infrastructures et l’Exploitant des Infrastructures de Accord
d'Exploitation des Infrastructures et leurs performances ‘ielles que
mesurées dans le cadre du régime ICP (Indicateurs Clés de
Performance) établi par l'Accord d'Exploitation des “infrastructures
(collectivement les « Fonctions »).

&) Les Stipulations Multi-Utilisateurs à l'égard desquelles le Régulateur Indépendant
exercera ses fonctions seront les suivantes :

ti) (Conditions Techniques) les obligations du Propriétaire des
Infrastructures et de l'Exploitant des inirastructures d'entreprendre la
construction et de mettre à exécution les opérations en vertu des
conditions techniques conformes aix Pratiques Prudentes en matière
d'infrastructures, dans la mesure-exigée par les Articles 12.1(a) et 20
(dans le cas du Propriétaire des Infrastructures) et par les Articles 13.8 et

20 (dans le cas de l'Exploitart des Infrastructures) ;

Gi) (Standards en matière d'Environnement et de Sécurité) l'obligation du
Propriétaire des Infrastructures et de l'Exploitant des Infrastructures de
respecter les standards établis en matière environnementale et de
sécurité, dans la mesure exigée par les Articles 12.1(a) et 20 (dans le cas
du Propriétaire-des Infrastructures) et par les Articles 18.8 et 20 (dans le
cas de l'Expiaitant des Infrastructures) ;

(iii) (Droïts Tärifaires) l'obligation du Propriétaire des Infrastructures et de
l'Explaïant des Infrastructures de prélever des frais qui sont déterminés
conformément aux Principes Tarifaires ;

(iv) {Accès équitable et multi-utilisateur effectif) l'obligation du
Propriétaire des Infrastructures et de l'Exploitant des Infrastructures de
fournir aux tiers un accès équitable aux infrastructures et de s'assurer de
l'effectivité du principe multi-utilisateurs des infrastructures, en respectant
les exigences des Articles 14 à 19, y compris de façon non limitative, en
respectant :

(A) les exigences de l'Article 16 et de l'Annexe 11 relatives au
Service de Transport des Passagers ainsi que les règles et
procédures relatives à l'exploitation du Service de Transport de
Passagers établies par l'Exploitant . des Infrastructures
conformément à l'Article 16(c) ;

(B) les exigences de l'Article 17 et de l'Annexe 12 relatives aux
Services de Transport de Marchandises Diverses ainsi que les
règles et procédures établies par l'Exploitant des Infrastructures
conformément à l'Article 17(b).

() (Extensions) les obligations du Propriétaire des Infrastructures et de
FExploitant des Infrastructures relativement à l'extension des
Infrastructures du Projet énoncées aux Articles 15, 18 et 19 ; et

bp AO128260078v1 120144565  22.5.2014 d" page (251)

x
Simandou Convention BOT

(vi) (Contenu Local) l'obligation du Propriétaire des Infrastructures et de
l'Exploitant des Infrastructures de respecter la Politique en matière de
Contenu Local, et dans la mesure exigée par l'Article 26.

2.3. Informations
Fourniture d'informations par le Propriétaire des Infrastructures et l'Exploitant des
Infrastructures
(a) Le Propriétaire des Infrastructures et l'Exploitant des Infrastructures doivent tenir

le Régulateur Indépendant informé de l'avancement de toute proposition

formulée par le Client Fondateur en vertu de l'Article 15, un Producteur enVertu

de l'Article 18, ou l'Etat ou le Propriétaire des Infrastructures en vertu dé j'Article

19 de la présente Convention se rapportant à l’utilisation ou à l’exiénsion des

Infrastructures du Projet, y compris en remettant au Régulateur Indéendant une

copie de :

[0] toute demande et de tout justificatif devant être fournis relativement à une
extension initiée par le Client Fondateur (en vertü-de l'Article 15), un
Producteur (en vertu des Articles 18.1 et 18.2) ‘ou le Propriétaire des
Infrastructures ou l'Etat (en vertu de l'Article 18,1) ;

(ii) toute étude conduite en matière d'extension des Infrastructures du Projet
pour le Client Fondateur (en vertu de l'Article 15.3), un Producteur (en
vertu de l'Article 18.3) ou le Propriétaire des Infrastructures ou l'Etat (en
vertu de l'Article 19.2) ; et

di) tout accord signé avec le Client Fondateur (en vertu de l'Article 15), un
Producteur (en vertu de-l'Article 18.4) ou le Propriétaire des
Infrastructures ou l'Etat, cu”une tierce partie (en vertu de l'Article 19.4)
portant sur l'utilisation au l'extension des Infrastructures du Projet.

tb) Le Propriétaire des Infrast’uctures et l'Exploitant des Infrastructures doivent
chacun remettre au Régulateur Indépendant un rapport annuel rendant compte
du respect des Stipllations Multi-Utilisateurs, de l'Accord d'Exploitation des
Infrastructures et dé’ieurs performances en vertu du régime ICP établi au titre de
l'Accord d'Exploitation des Infrastructures.

24. Opinions
Processus

(a) Sie Régulateur Indépendant estime que le Propriétaire des Infrastructures ou
l'Exploitant des Infrastructures peut avoir violé les Stipulations Muti-Utilisateurs, il
pourra ouvrir une enquête. Lorsqu'il décide d'ouvrir une telle enquête, le
Régulateur indépendant aura les pouvoirs relatifs à la collecte d'informations tels
que définis à la Section 1.8 de l'Annexe 15, la législation établissant le
Régulateur Indépendant reprenant lesdits pouvoirs.

{b) L'avis d'ouverture de l'enquête doit être remis au Propriétaire des Infrastructures
et à l'Exploitant des Infrastructures et aux autres parties prenantes concernées {y
compris dans tous les cas, le Client Fondateur) et il leur sera accordé un délai
d'au moins 60 jours pour soumettre des mémoires au Régulateur Indépendant
relativement aux questions soulevées dans l'avis.

{c) Le Régulateur Indépendant devra impartialement étudier les mémoires qui lui
auront été soumis en réponse à l'avis pendant le délai accordé pour les
soumettre.

ip AOT28260079v1 12014450 22.5.2014 page (252) X
Simandou Convention BOT

Adoption des Opinions

{a} Après avoir étudié tous les éléments et preuves qui lui auront été soumis, le
Régulateur Indépendant émettra une opinion (« Opinion »), laquelle devra
comprendre :

) les détails des infractions alléguées ;
(ii) les preuves desdites infractions ;

(ii) les conclusions du Régulateur Indépendant quant à l'éventuel
manquement aux Stipulations Multi-Utilisateurs ;

(iv) si le Régulateur Indépendant estime qu'il y a eu un manquement 4x
Stipulations Multi-Utilisateurs, les conclusions du Régulateur Indépendant
quant à ce que doivent faire ou cesser de faire le Propriétaire des
Infrastructures ou l'Exploitant des Infrastructures ou les deux pour se
conformer aux Stipulations Multi-Utilisateurs.

{e) Le Régulateur Indépendant devra notifier et envoyer des copies de son Opinion
aux Parties et aux Producteurs intéressés.

2.5. Règlement des différends
Différends

{e) Si une Partie (y compris un Producteur Intéra$sé) est, entièrement ou en partie,
en désaccord avec l'Opinion émise par le.Régulateur Indépendant conformément
à la Section 2.4 de la présente Annexe, cette Partie peut notifier à l'Etat, aux
autres Parties par écrit sa position dafs les trente (30) jours suivant la réception
de l'Opinion. Cette notification sera considérée comme donnant lieu à un
Différend découlant d'une Stipulaïon Multi-Utilisateurs de la présente Convention
(le « Différend selon l'Anrëxe 15 >») entre l'Etat et la Partie auteur de la
notification, Si l'Opinion est relative à un Producteur Intéressé, alors ce
Producteur intéressé sera, s'il n'est pas la Partie l'auteur de la notification, partie
au Différend selon l'Arnexe 15. Les autres Parties peuvent devenir parties au
Différend selon l'Añnéxe 15 en notifiant leur intention en ce sens dans les
quatorze (14) Jours suivant la réception de la notification émise par la Partie

{b) Les paitiès soumettront dans un premier temps tout Différend selon l'Annexe 15
à la tnédiation selon le Règlement de Médiation de la CCI. Ladite médiation sera
confiée à un médiateur indépendant qui sera nommé conformément à ce même
Kèglement. La médiation aura lieu à Paris, en France, et sera conduite en langue

française.
Arüirage
15) Si la médiation ne permet pas de trancher le Différend selon l'Annexe 15 dans un

délai de 60 Jours à compter du dépôt de la demande de médiation, ou durant
toute autre période sur laquelle les parties au Différend selon l'Annexe 15 se
seront mises d'accord par écrit, ce différend sera alors tranché par voie
d'arbitrage conformément à l'Article 48.3 de la Convention BOT.

Statut de l'Opinion dans l'attente de la résolution du différend

(d) Les Parties doivent se conformer à toute Opinion émise par le Régulateur
Indépendant à moins que et jusqu'à ce qu'un accord transactionnel ait été conclu,
des mesures provisoires soient émises (y compris des Mesures d'Urgence telles
que définies ci-après), ou une sentence pañtielle ou définitive soit rendue par un
Tribunal Arbitral, disposant que les parties ne sont pas tenues de se conformer à
l'Opinion du Régulateur Indépendant.

bip A0126260078v1 1201446565 22.56.2014 page (253)

XX %
Simandou Convention BOT

(e) Le délai d'attente de soixante (60) Jours, ou de toute autre période sur laquelle
les parties au Différend selon l'Annexe 15 se seront mises d'accord, après le
dépôt de la demande de médiation, avant de soumettre un Différend selon
l'Annexe 15 à l'arbitrage, sera sans préjudice du droit des parties de formuler,
avant l'expiration du délai de soixante (60) Jours ou de toute autre période sur
laquelle les parties se seront mises d'accord, une demande de Mesures
d'Urgence en application des dispositions relatives à l'Arbitre d'Urgence figurant
dans le Règlement d'arbitrage de la Chambre de Commerce Internationale («
Règlement CCI >). Afin d'éviter toute ambiguïté, les Parties conviennent que le
Tribunal Arbitral ou l'Arbitre d'Urgence (selon le cas) pourra, de manière
discrétionnaire, fixer par ordonnance que les parties ne sont pas tenues de 5e
conformer à l'Opinion du Régulateur Indépendant dans l'attente d'un règlement
définitif du Différend selon l'Annexe 15 par voie de médiation et/ou d'arbitrage.

ip A0128260073v1 1201445639  22.5.2014 page (254)

# «
Simandou Convention BOT

ANNEXE 16
ACCORD DE L'ANNEXE 16

Entre : Le Producteur (« Producteur »)

Et:

La République de Guinés (l'« Etat »)

Simfer SA (le « Client Fondateur »)

Rio Tinto Mining and Exploration Limited (« ATME »)

[*} (le « Propriétaire des infrastructures »)

[1 (la « Holding du Propriétaire des Infrastructures »)
[1 (l'« Exploitant des Infrastructures »)

Ensemble, les « Parties à la Convention ». Les Parties à la Convention sont représentées pour
les besoins des présentes par le Propriétaire des Infrastructures.

[Date]
1. Introduction

Le Producteur a revu les termes de la Conventiori BOT Simandou (la « Convention ») conclue
entre [*] et [*1 le [*1. Les termes commençant par une lettre majuscule utilisés dans le présent
accord sont définis conformément à la Conveñiion.

Le Producteur souhaite que le Propriétaire des Infrastructures réalise une étude d'extension et
éventuellement obtenir des Services Férroviaires ou des Services Portuaires conformément à
l'Article 18 de la Convention.

2. Objet
Cet Accord est pris conformément à l'Article 18.2 (b) de la Convention.
8. Engañements

Le Producteur :

(a) accepte de respecter les procédures prévues dans la Convention concernant la
conduite des études d'extension, l'ensemble des obligations relatives aux
extensions et à la négociation et la signature des Contrats de Transport
Ferroviaire du Producteur et des Contrats de Prestations de Services Portuaires
du Producteur conformément aux Articles 18.1 à 18.6 de la Convention ;

{) accepte de respecter les droits des Parties à la Convention conformément à la
Convention et, en particulier, aux Articles 12, 13, 14, 15 et 18 et à l'Annexe 15 de
la Convention ;
txfp A0129260073v1 120144563  22.5.2014 ] page (255)
Simandou Convention BOT

{c) accepte de se conformer et d'exécuter les obligations du Producteur telles que
définies dans la Convention (dans la mesure où et quand elles sont applicables)
et, en particulier, à l'Article 18 de ladite Convention ; et

(a) accepte, et les Parties à la Convention acceptent, de régler tout différend né ou
découlant du présent accord et / ou de la Convention ou étant en relation avec
l'un et / ou l'autre conformément aux clauses de règlement des différends
prévues aux Articles 18.7, 48 et à l'Annexe 15 de la Convention, pour toute
expertise administrée, conciliation, médiation et arbitrage.

En contrepartie, le Producteur bénéficiera des droits reconnus au Producteur tels que définis dans
la Convention (dans la mesure où et quand ils sont applicables) et, en particulier, à l'Article 18 dea
Convention, y compris le droit de demander des études d'extension dans les conditions prévues
par la Convention, en particulier les conditions préalables requises aux Articles 18.1 et 18.2.

Les Parties à la Convention et le Producteur resteront liés par les présentes après l'entrée en
vigueur des Contrats de Transport Ferroviaire du Producteur et Contrats de Prestations de
Services Portuaires du Producteur que le Producteur aura signé.

Toute notification émise envers ou par le Producteur en application de l& Convention ou en relation
avec celle-ci, devra être émise suivant les stipulations de l'Article 59 dla Convention. A cet égard,
l'adresse du Producteur à laquelle toute notification devra être émiserest la suivante:

Attentisn:  [#]
Adresse : H]
Télécopie:  [#]

Le Producteur

te Propriétaire des Infrastructures
(Au nom et pour le compte des Parties à la Convention)

dp AUT29260078v1 1201445638  22.5.2014 re page (256)

&
Simandou Convention BOT

ANNEXE 17
PRINCIPES DE LA REGLEMENTATION PORTUAIRE

La présente Annexe énonce les principes de la réglementation portuaire en vertu desquels les
Réglementations Portuaires seront élaborées et convenues au titre de l'Article 20 (lesquelles
Réglementations Portuaires régiront ensuite l'Exploitant des Infrastructures agissant en qualité
d'Autorité Gouvernementale Portuaire, comme cela est envisagé par l'Article 13.2{c)(vi)).

1. Rôle de l’Exploitant des Infrastructures en qualité d’Autorité Portuaire

L'Exploitant des Infrastructures, agissant en qualité d'Autorité Portuaire du Port de
Simandou, aura les droits et responsabilités reflétés dans les principes suivants qui
devront être finalisés et stipulés dans les Réglementations Portuaires. L'Exploitant das
Infrastructures :

(a) sera responsable de la gestion des navires pour le transit à l’arrivée et At départ
du Port de Simandou (y compris la programmation des services maritimes
(pilotage, services de remorquage et d'amarrage)) ;

b} exercera sa responsabilité de réglementation concernant les opérations
portuaires terrestres dans les Installations Portuaires de Simter (y compris les
activités conduites dans l'IDP) et dans les Installations Poriuaires du Producteur,
y compris la réception du minerai de fer livré en uïllisant les Infrastructures
Ferroviaires, le chargement direct ou le chargement”pour mise en réserve et
ensuite, l’'acheminement du minerai jusqu'au poste d'amarrage ainsi que le
chargement du minerai de fer à bord des navires ;

{c) confirmera le caractère adéquat des navirés et de leur sécurité - Certificat
International de la Gestion de Sécurité (Iniérnational Safety Mañagement - ISM) /
RightShip) (sans exclure les droits, souverains de l'Etat concernant la
règlementation de l'entrée des navirés’étrangers dans ses eaux) ;

(d) sous réserve du rôle de la Cagitainerie énoncé au paragraphe 2 ci-dessous,
gérera la sécurité des opérat maritimes, la sécurité du Port de Simandou
conformément aux standaïs internationaux (conformité au Code ISPS) et la
protection de l'environneñnent — et coordonnera et participera aux interventions
d'urgence et relatives à la protection de l'environnement (sans exclure le rôle
réglementaire globä! de l'Etat concernant la sécurité et les questions
environnementales) ;

(e) assurera l'entratien et la gestion des systèmes de communication des navires au
jour le jour dans le respect des systèmes et exigences en matière de
télécomniunications réglementés par l'Etat conformément au paragraphe 3 ci-
desseus’;

() soûs réserve du rôle de la Capitainerie énoncé au paragraphe 2 ci-dessous, sera
responsable du contrôle du trafic des navires, y compris, en tant que de besain,
de l'ouverture et de la fermeture du Port de Simandou pour des raisons
météorologiques, de risques en matière de sécurité etÿou d'impact
environnemental et/ou d'Evénement de Force Majeure ;

(g) sera tenu de publier les profondeurs déclarées des chenaux de navigation, des
bassins d'évolution et postes d’amarrage ;

{h} autorisera la fourniture des services suivants :

{) servitudes maritimes, tels que le remorquage, le pilotage et la gestion
des lignes ;

Gi) services de soutage et d’avitaillement des navires ; et
Gi} services d'hélicoptère pour transférer les pilotes à destination et en
provenance des navires ;

{i) se mettra en contact avec les organismes de régulation de l'Etat (dont les
douanes, le service de quarantaine, l'immigration, etc.) concernant les

bep ADT29260078v1 1201445668  22.5.2014 { page (257)

ès
Simandou Convention BOT

responsabilités réglementaires énoncées au paragraphe 3 ci-dessous, selon ce
qui sera nécessaire pour exécuter ses responsabilités et fonctions en qualité
d’Autorité Portuaire.

2. Rôle de la Capitainerie

L'Exploïtant des Infrastructures, agissant en qualité d'Autorité Portuaire pour le Port de
Simandou, désignera la Capitainerie avec l'approbation de l'Etat, du Propriétaire des
Infrastructures et du Client Fondateur (chacun agissant raisonnablement). La Capitainerie
sera intégrée à la fonction d'Autorité Gouvernementale Portuaire et exercera les droits et
responsabilités reflétant les principes suivants, tels qu'ils seront finalisés et énoncés dans
les Réglementations Poruaires. Un pouvoir sera conféré à la Capitainerie conformément à
la présente Convention et par l'Etat conformément aux Lois et Réglementations.

La Capitainerie sera responsable de l'exécution des réglementations portuaires ans les
eaux délimitées par les Limites du Port, les chenaux de navigation et les zones de
mouillage. Les fonctions de la Capitainerie engloberont une responsabilité juridique et
opérationnelle relative au mouvement des navires et ces fonctions/incluront une
participation pour s'assurer que les mouvements des navires à l'intérieur de la juridiction de
la Capitainerie sont réalisés en toute sécurité, tout en s'assurant qué l’environnement est
protégé et en coordonnant les interventions d'urgence et environnerñentales. Ces fonctions
incluront ce qui suit :

(a) le droit d'ordonner aux navires de quitter le Port.c& Simandou (sans exclure les

droits souverains de l'Etat concernant la réglerientation de l'entrée des navires
étrangers dans ses eaux et de la sortie des naVires étrangers de ses eaux) ;

{(b) (être responsable de la fourniture d’instrüctions aux capitaines des navires (par
exemple, avis aux navigateurs) ;
(c) coordonner les interventions -d'urgence et relatives aux incidents

environnementaux survenant daris les Limites du Port (sans exclure le rôle
réglementaire global de l'Etät concernant la sécurité et les questions
environnementales) ;

{d) être responsable de l'approbation et de la délivrance des licences pour :

ti} une sociétés pilotage afin de réaliser des opérations dans le Port de
Simandou-(ÿ compris le droit pour la Capitainerie de refuser certains
pilotes.er particulier) ; et

ti) une süciété de remorquage afin qu'elle mène des opérations dans le Port
dé Simandou ; et
(e) se metire en contact avec les organismes de régulation de l'Etat {dont les

dousñes, le service de quarantaine, l'immigration, etc.} concernant les
responsabilités réglementaires énoncées au paragraphe 3 ci-dessous, selon ce
qui sera nécessaire pour exécuter ses responsabilités et fonctions en qualité de
Capitainerie.

8. Fiâie de l'Etat

L'Etat exercera un rôle réglementaire dans l'exploitation du Port de Simandou sur le
fondement de droits et responsabilités reflétant les principes suivants, tels qu'ils seront
finalisés et énoncés dans les Réglementations Portuaires. Les organismes suivants de
l'État exerceront ce contrôle réglementaire au nom et pour le compte de l'Etat.

() Marine Marchande : l'Etat sera responsable du Contrôle du Port par l'Etat, de
s'assurer que les navires ont des immatriculations et des certificats d'exportation
à jour et de la réglementation générale en ce qui concerne les eaux territoriales.

{(b} Douanes : l'Etat sera responsable des questions douanières, telles que
l'examen, la déclaration et le dédouanement des marchandises d'importation et
d'exportation et donnera son avis sur le fret ordinaire et en vrac (y compris en
inspectant les navires de minerai de fer afin de s'assurer que les marchandises

bdp AOT20260075v1 120144668  22.5.2014 page (258)

ë
Simandou Convention BOT

{c)
(d)

(e)
U]

(g)

{)

sont déclarées de manière adéquate, que les taxes sont payées et qu'il n'y a pas
d'importation ou d'exportation de substances illégales).

Police/Gendarmerie : l'Etat sera responsable des questions en matière
d’immigration et d'équipage.

Ministère de l'Environnement : l'Etat sera responsable des questions relatives
à l’environnement et aux déchets {et conjointement avec les services appropriés
de l'Etat en charge de l’environnement, gérera le dragage et les questions
environnementales liées).

Garde-Côtes : l'Etat sera responsable des questions relatives aux frontières
nationales et à la sécurité.

Quarantaine : l'Etat réglementera l'armoire à pharmacie des navires, les carnets
de vaccination, les questions relatives à l'importation de toute. plänte ou
organismes biologiques nuisibles et vérifiera que les procédures recommandées
pour le rejet d'eau de ballast ont été respectées.

Officier de Sécurité des Installations du Port : l'Etat sera, rôünjointement avec
l'Exploitant des Infrastructures dans son rôle d'Autorité Portuaire, responsable
des exigences internationales relatives à la sûreté des nayirès et des installations
portuaires (Code ISPS).

Télécommunications : l'Etat sera responsable d délivrance des licences et
fréquences radio concernant la radio et les équipements relatifs au Système
Mondial de Détresse et de Sécurité en Mer {5MDSM) (cette fonction peut être
déléguée et effectuée en tant que de besoir:à la Marine Marchande).

ÿ

bip AO128260073v1 1201744563 22.65.2014 ve page (259)

x &
Simandou Convention BOT

ANNEXE 18
REGIME DU CLIENT CO-FONDATEUR

1. Proposition Client Co-Fondateur

Si pendant une période maximum de six (6) mois après la Date d'Entrée en Vigueur, l'Etat
recommande au Propriétaire des Infrastructures et au Client Fondateur un tiers producteur
de minerais (un « Client Co-Fondateur Proposé ») et que :

(a) le Client Co-Fondateur Proposé :
{) satisfait aux critères d'éligibilité mentionnés à la Section 2 ; et

(ii) est prêt à participer aux Infrastructures du Projet en acceptént les
engagements « take or pay » pour la capacité s’ajoutant à ls: Capacité
Initiale du Client Fondateur (« Capacité Co-Fondateur ») et avant être
construite dans le cadre de la construction initiale des Infrastructures du
Projet dans les conditions à fixer conformément à la Section 4 ; et

Güi) verse au Client Fondateur une partie des Coûts Historiques des
Infrastructures encourus jusqu'à cette date, cetté part étant égale à la
Capacité Co-Fondateur divisée par la capacité iotale devant faire l'objet
de FEFB des Infrastructures révisée {Capacité Initiale du Client
Fondateur de la Phase 2 plus Capacité C3-Fondateur) ; et

(iv) a signé un accord écrit contenant de&’engagements envers les Parties
substantiellement dans la forme jairts en Annexe 16 [Engagement relatif
à la Règlement des différends] ;

{b) le Client Fondateur, en agissant de façon raisonnable, informe l'Etat du délai
supplémentaire nécessaire pourtfinaliser le Procédure de Sélection du
Consortium suite à l'ajout du Client Co-Fondateur Proposé, et que l'Etat accepte
ce délai supplémentaire (auqüei cas le délai supplémentaire sera une Extension
Réputée DEV) ;

(c} le Client Fondateur, en|agissant de façon raisonnable, confirme qu'il est disposé
à accepter le retard causé au Projet par le délai supplémentaire visé à la Section
1(b) de l'Annexe 18 ;

(d) le Client Fondaïeur et le Propriétaire des Infrastructures, en agissant de façon

raisonnable, confirment que l'ajout du Client Co-Fondateur Proposé ne nuira pas
à la capacité à obtenir des financements pour les Infrastructures du Projet, alors

(e) le Client Fondateur doit s'assurer que l'EFB des Infrastructures comprend une
étude de la faisabilité relative à la participation du Client Co-Fondateur Proposé
aans la construction initiale du Projet d’Infrastructures, dans la mesure et selon
les dispositions prévues à la Section 3 ; et

u) l'Etat, le Propriétaire des Infrastructures et le Client Fondateur doivent remplir
leurs obligations au titre de la Section 4 concernant les accords devant être
conclus avec le Client Co-Fondateur Proposé.

Lu

2. Critères d'éligibilité

Afin de satisfaire les critères d'éligibilité, le Propriétaire des Infrastructures doit être
convaincu (agissant de manière raisonnable) que le Client Co-Fondateur Proposé dispose
des capacités techniques et financières nécessaires à la satisfaction de ses obligations en
qualité de client co-fondateur et :

(a) soit :

(i} que le Client Co-Fondateur Proposé a préparé, ou a fait préparer, une
étude de préfaisabilité ou une étude de faisabilité conduite en adéquation

ip AOT20260078vI 1201445685 22.6.2014 page (260)

AT KA
Simandou Convention BOT

avec les standards raisonnablement attendus du Propriétaire des
Infrastructures concernant le développement proposé de la mine, et aura
notamment démontré que la mine dispose de réserves et de ressources
(considérant les standards du Code for Reporting of Exploration Results,
Mineral Resources and Ore Reserves tel qu'adopté par l'Australasian
Joint Ore reserves Committee (JORC)) au moins égales à la Capacité
Co-Fondateur recherchée par le Client Co-Fondateur Proposé pendant la
durée proposée de tout contrat de services ferroviaires et portuaires ; soit

[D] que le Propriétaire des Infrastructures et le Client Fondateur sont par
ailleurs convaincus (en agissant de manière raisonnable) que le Client
Co-Fondateur Proposé sera capable de payer tous les Taïifs
susceptibles d'être dus au titre du contrat de services ferroviaites et
portuaires du Client Co-Fondateur Proposé ;

) dans la mesure où la mine constitue un « développement induit » cnformément
aux Critères de Performance de la SFI, a préparé, ou a fait préparer, une étude
d'impact environnemental et social réalisée avec un nivéau de définition
équivalent à l'étude de préfaisabilité ou à l'étude de faisabilité conformément aux
Pratiques Prudentes en matière d’Infrastructures et aux Standards du Projet, et
conforme aux besoins du Projet d'infrastructures (en matière sociale et
environnementale, en particulier ceux visés à l'Article &(b) ;

{c) a fourni les détails de toute proposition de Voies secondaires devant être
construites et qui seraient reliées aux Infrastruciures Ferroviaires ; et
(d) a fourni toute autre information ou preuve.âue le Propriétaire des Infrastructures

pourrait raisonnablement demander.

Si au moment où l'Etat recommande un Client Co-Fondateur Proposé en vertu de la
Section 1, le Propriétaire des Infrastructures‘n'est pas devenu partie à la Convention BOT,
alors les références effectuées sur le Prapriétaire des Infrastructures aux Sections 1 et 2
doivent être lus comme étant des rétérences au Client Fondateur jusqu'à ce que le
Propriétaire des Infrastructures devieie partie à la présente Convention.

8. Etude de Faisabilité Bancabie
(a) Si les conditions stipulées à la Section 1 sont remplies, alors le Client Fondateur
devra :
ü s'assurer que l'EFB des Infrastructures inclut, ou est modifiée de manière

à inclure, une étude de la faisabilité du Projet d'Infrastructures dans le
cas d’une extension visant à inclure la Capacité Co-Fondateur ;

{ir} en préparant l'EFB des Infrastructures, consulter le Client Co-Fondateur
et tenir compte et, lorsque cela est raisonnable en pratique, inclure les
demandes et recommandations du Client Co-Fondateur concernant la
conception des Infrastructures du Projet ;

ii) conduire l'EFB des Infrastructures révisée en appliquant les mêmes
standards que ceux prévus à l'Article 1.

(b} Le Client Co-Fondateur Proposé doit verser au Client Fondateur une partie de
tous les coûts encourus par le Client Fondateur pour la réalisation de l'EFB des
Infrastructures après que l'Etat aura recommandé un Client Co-Fondateur
Proposé en vertu de la Section 1, cette part étant égale à la Capacité Co-
Fondateur divisée par la capacité totale devant faire l'objet de l'EFB des
Infrastructures révisée (Capacité Initiale du Client Fondateur de la Phase 2 plus
la Capacité Co-Fondateur). Ces coûts doivent être payés d'avance
mensuellement à partir des estimations préparées par le Client Fondateur, avec
un ajustement mensuel permettant de refléter tout écart entre les coûts estimés
et les coûts réellement encourus par le Client Fondateur le mois précédent.

tp AOT28260078v1 12014456 22.5.2014 page (261)

Y $
Simandou Convention BOT

(c)

Afin d'éviter toute ambigüité, l'EFB des Infrastructures doit, dans la mesure
nécessaire et pour répondre aux besoins du Client Co-Fondateur, étudier la
construction :

() des infrastructures séparées du terminal portuaire pour le Client Co-
Fondateur Proposé (équivalentes aux Installations Portuaires de Simfer)
{« Installations Portuaires du Client Co-Fondateur ») ; et

Gi} des extensions des Installations Portuaires Partagées et des
Infrastructures Ferroviaires permettant de répondre à la fois aux besoins
de capacité du Client Fondateur et du Client Co-Fondateur Proposé.

4. Accords Client Co-Fondateur

4.1. Accords Client Co-Fondateur

Pour qu'un Client Co-Fondateur Proposé puisse jouir des droits et assumer les obligations
d'un Client Co-Fondateur, les accords ou avenants aux accords suivants seront
nécessaires :

(a)

tb)

(c)

(d)

(e)

avenants à la présente Convention afin d'y ajouter ie Client Co-Fondateur
Proposé en tant que partie et d'établir ses droits et'offigations (« Avenants à la
Convention Client Co-Fondateur ») ;

avenants aux Protocoles afin d'y refléter l'ajout du Client Co-Fondateur Proposé
en tant que Partie à la présente Convention; ÿ compris les avenants au protocole
de Programmation et d'Exploitation {les « ivenants aux Protocoles CFC »).

accord entre le Client Fondateur et k‘Client Co-Fondateur Proposé définissant,
entre autres, les responsabilités et-abligations de chacun concernant la mise en
œuvre du Projet d'Infrastructures Somme prévu aux Articles 2.1 à 2.14, ainsi que
les obligations que chacun aura envers l'autre après la Date d'Achèvement des
Infrastructures concernant ées Infrastructures du Projet, y compris tout accord
conclu entre eux afin de‘ permettre l'exploitation efficace des Infrastructures du
Projet, et tout régimes de responsabilité convenu entre eux concernant les
perturbations que lt pourrait causer à l'autre (« Accord Client Co-Fondateur —
Client Fondateur») ;

accords de “#alisation conjoints entre le Propriétaire des Infrastructures,
l'Éxploitant.des Infrastructures, le Client Fondateur et le Client Co-Fondateur
Proposé aïin de s'assurer que les mines du Client Fondateur et du Client Co-
Fondateur, d'une part, et les Infrastructures du Projet, d'autre part, sont prêtes et
capäbles de fonctionner l'une avec l'autre s’il y a lieu, de sorte que le Propriétaire
des Infrastructures puisse atteindre la Date d’Achèvement des Infrastructures à la
Date Cible DAI, que le Client Fondateur puisse atteindre la Date de Première
Production Commerciale conformément à la Convention de Base, et que le Client
Co-Fondateur puisse atteindre sa date prévue de première production
commerciale (« Accord de Réalisation Conjointe Client Co-Fondateur ») ;

contrat de services ferroviaires et portuaires entre le Propriétaire des
Infrastructures, l'Exploitant des Infrastructures et le Client Co-Fondateur Proposé
(« CPSFP Client Co-Fondateur »),

(collectivement, les « Accords Client Co-Fondateur »).

Hip A0T20260073v1 120144568  22.5.2014

Page (262)

ès À
Simandou Convention BOT

4.2. Paramètres régissant les Accords Client Co-Fondateur
Paramètres applicables à tous les Accords Client Co-Fondateur

(a) A moins qu'il n’en soit convenu autrement, si le Client Co-Fondateur développe
une mine de taille et d'emplacement géographique comparables, les Accords
Client Co-Fondateur donneront effet aux principes suivants :

ü) le Client Co-Fondateur jouira de droits équivalents à ceux du Client
Fondateur au titre de la présente Convention, sauf que :

(A) le Client Co-Fondateur ne disposera d'aucun droit concernant les
Installations Portuaires ou les Voies Secondaires de Simfer, ete
Client Fondateur ne disposera d'aucun droit concernant les
Installations Portuaires du Client Co-Fondateur ot, voies
secondaires équivalentes ;

GB) si le Client Fondateur jouit de droits concernent fa Capacité
Réservée CF, le Client Co-Fondateur dispôsera de droits
équivalents concernant la Capacité Réservéé CCF ;

(ii) dans la mesure où le Client Co-Fondateur jouit dé mêmes droits que le
Client Fondateur, il est convenu et accepté ave le Client Co-Fondateur
sera soumis aux mêmes obligations que le Client Fondateur au titre de la
présente Convention (autres que celles relatives aux questions visées
aux Sections 4.2(a)(i}(A) à 4.2(a)(i)(B) & l'Annexe18) ;

(ii) les Tarifs seront fixés pour le Clieñt Fondateur de la même façon que
pour le Client Co-Fondateur selon les dispositions prévues dans les
Principes Tarifaires Ferroviaires et dans les Principes Tarifaires
Portuaires, sauf que :

(A) le Client Co-Fordateur devra payer une Charge de Disponibilité,
une Charge d'Exploitation et des Frais d'Exploitation séparés
concernant les Installations Portuaires Client Co-Fondateur, dont
le moniant sera calculé conformément aux Principes Tarifaires ;

{B) ur tarif unique concemant les Installations Portuaires Partagées
&t les Infrastructures Ferroviaires sera fixé puis réparti entre le
Client Fondateur et le Client Co-Fondateur au prorata de leurs
droits à capacité respectifs (mesurés en Mtpa) ; et

(C) les Parties conviendront d’un régime afin de partager entre le
Client Fondateur et le Client Co-Fondateur les économies
d'échelle résultant de toute extension entreprise pour les besoins
du Client Fondateur ou du Client Co-Fondateur ;

(iv) concernant la programmation et l'exercice du contrôle opérationnel, le
Client Fondateur et le Client Co-Fondateur bénéficieront d’une priorité
équivalente en ce qui concerne les Protocoles de Programmation et
d'Exploitation modifiés ;

w si un Article de la présente Convention prévoit que l'accord, l'approbation
ou le consentement du Client Fondateur est nécessaire, alors l’accord,
l'approbation ou le consentement du Client Co-Fondateur sera également
requis, sauf lorsque la question visée concerne le Client Fondateur et pas
le Client Co-Fondateur, et inversement ;

(vi) le Client Fondateur et le Client Co-Fondateur concluront les accords
relatifs à l'exercice de leurs droits respectifs en vertu de l'Article 18.6(a)
(droit de préemption sur les extensions) et de l'Article 47.4 (droits de
substitution) sur une base équitable et juste, reflétant la proportion
supportée par la Capacité Initiale du Client Fondateur de la Phase 2 sur

bip A0126260078v1 1201445868  22.5.2014 | À page (263) N
Simandou Convention BOT

4.3.

ui

tp A0T20260078v1 1201445638  22.5.2014

la Capacité Initiale Co-Fondateur et leurs contributions financières
respectives au Propriétaire des Infrastructures ; et

(vi) les droits et obligations du Client Fondateur et du Client Co-Fondateur
seront solidaires.

Paramètres applicables à l'Accord Client Co-Fondateur - Client Fondateur

€) A moins qu'il n'en soit convenu autrement, l'Accord Client Fondateur - Client Co-
Fondateur prévoira, entre autres, que si le Client Fondateur apporte un soutien
ou une contribution de quelque nature que ce soit afin de faciliter le financement
des Infrastructures du Projet, le Client Co-Fondateur doit, dans la mesure où it
jouit des mêmes droits que le Client Fondateur apporter un soutien ouiñe
contribution équivalente.

Paramètres applicables à l'Accord de Réalisation Conjointe Client Co-Fondateur

(c} A moins qu'il n’en soit convenu autrement, l'Accord de de Réalisaïan Conjointe
Client Co-Fondateur sera fondé sur les accords de réalisation Cônjoints devant
être conclus au titre de l'Article 7(f).

Paramètres applicables au Contrat de Prestations de Services Ferroviaires et
Portuaires Client Co-Fondateur

{d) À moins qu'il n’en soit convenu autrement, le CPSEF Client Co-Fondateur sera
fondé sur le CPSFP devant être conclu conformérient à l'Article 15(1)(a).

Négociations de bonne foi des Accords Client Cw-Fondateur
Si les conditions stipulées à la Section 1 de l'Anféxe 18 sont remplies, alors :

(a) l'Etat, le Client Fondateur, le Proffiétaire des Infrastructures et l'Exploitant des
Infrastructures négocieront l'Avsnant à la Convention Client Co-Fondateur de
bonne foi avec le Client Co-Fondateur Proposé. Si et lorsque les parties
concemées seront parvéïes à un accord, elles signeront l'Avenant à la
Convention Client Co-Fondateur et l'Etat soumettra l'Avenant à la Convention
Client Co-Fondateur)au vote de l'Assemblée Nationale guinéenne pour
ratification ; et

{) le Client Fondäieur, le Propriétaire des Infrastructures et l'Exploitant des
Infrastructure£ négocieront les autres Accords Client Co-Fondateur de bonne toi
avec le Gilent Co-Fondateur Proposé. Lorsque les parties concernées seront
parvenues à un accord, elles signeront les autres Accords Client Co-Fondateur
convénus.

Chaque Accord Client Co-Fondateur doit donner effet aux paramètres établis à la Section
4.2 et contenir les termes et conditions devant être convenus par les parties auxdits
accords. Afin d'écarter toute ambigüité, rien dans la présente Convention n'oblige le
Propriétaire des Infrastructures à financer la Capacité Co-Fondateur, à moins qu'il n’en soit
cénvenu ainsi sur la base des Accords Client Co-Fondateur conclus.

Délais
Les Parties reconnaissent et conviennent que :
() si les Accords Client Co-Fondateur ne sont pas dûment signés (et, dans ie cas

des Avenants à la Convention Client Co-Fondateur, ne sont pas ratifiés), ou si le
Propriétaire des Infrastructures n'accepte pas de financer la Capacité Co-
Fondateur dans les neuf (9) mois suivant la Date d’Entrée en Vigueur (ou à toute
autre date ultérieure convenue en vertu de la Section 5 {b) de l'Annexe 18) sur la
base des Accords Client Co-Fondateur conclus, alors les négociations avec le
Client Co-Fondateur cesseront et les Parties n'auront plus aucune obligation

Simandou Convention BOT

envers le Client Co-Fondateur. Les autres Parties pourront alors poursuivre le
Projet sans impliquer le Client Co-Fondateur sur la base d’une EFB des
Infrastructures aux seules fins de la Capacité Initiale du Client Fondateur de la
Phase 2 du Client Fondateur ;

{b) l'Etat, le Propriétaire des Infrastructures et le Client Fondateur peuvent décider
de prolonger la date limite visée à la Section 5(a) de l'Annexe 18. Si une
prolongation est convenue, la durée de la prolongation sera une Extension
Réputée DEV! ;

(c) l'Etat se réserve le droit de retirer un Client Co-Fondateur Proposé à tout
moment, et les négociations avec le Client Co-Fondateur cesseront à ce moment
et les Parties n'auront plus d'obligations vis-à-vis du Client Co-Fondate:
Parties restantes pourront continuer le Projet sans participation du Ci
Fondateur sur la base de l'EFB des Infrastructures aux seuls fin de li Capacité
Initiale du Client Fondateur de la Phase 2 du Client Fondateur ;

(d) si le Propriétaire des Infrastructures verse au Client Fondéieur les Coûts
Historiques des Infrastructures conformément à l'Article 19.4 dela Convention de
Base, le Client Fondateur devra verser au Client Co-Fandateur dans les plus
brefs délais la partie du montant reçu correspondant aux Coûts Historiques des
Infrastructures préalablement payés par le Client Co-Fondateur au titre des
Sections 1(a)(i) ou 3(b} de la présente Annexe 1£2 Le Client Co-Fondateur ne
pourra en aucun cas obtenir le remboursemeñt des Coûts Historiques des
Infrastructures versés au Client Fondateur au-titre des Sections 1{a){ïi) ou 3(b)
de la présente Annexe 18 dans toutes autres circonstances ;

(e) si les négociations avec le client Co-Fondateur Proposé cessent, le Client
Fondateur doit aviser l'Etat de tout& variation de la période de l'Extension
Réputée DEVI prévu à la Section 1(b), en agissant raisonnablement et en
prenant compte les retards causés par le changement afin d'étendre l'EFB des
Infrastructures afin d'inclure la-Capacité du Client Co-Fondateur Proposé et par la
suite de changer l'étendue de l'EFB des Infrastructures afin de ne pas inclure de
nouveau la Capacité du Client Co-Fondateur. La période révisée prévue sera la
période pertinente de l'Extension Réputée DEVI.

bdp A0129260073v1 12014458  22.5.2014 é page (265) es
